Exhibit 10.1

Execution Version

 

 

 

CREDIT AGREEMENT

Dated as of April 23, 2012

among

SYNIVERSE HOLDINGS, INC.,

as the Borrower,

BUCCANEER HOLDINGS, INC.,

as Holdings,

BARCLAYS BANK PLC,

as Administrative Agent, Swing Line Lender

and L/C Issuer,

and

The Other Lenders Party Hereto.

 

 

BARCLAYS BANK PLC,

CREDIT SUISSE SECURITIES (USA) LLC,

DEUTSCHE BANK SECURITIES INC.,

and

SUMITOMO MITSUI BANKING CORPORATION,

as Joint Lead Arrangers and Joint Bookrunners,

CREDIT SUISSE SECURITIES (USA) LLC and SUNTRUST BANK,

as Co-Syndication Agents

and

DEUTSCHE BANK SECURITIES INC.,

as Documentation Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page  

ARTICLE I

  

DEFINITIONS AND ACCOUNTING TERMS

  

1.01

  Defined Terms      1   

1.02

  Other Interpretive Provisions      62   

1.03

  Accounting Terms      63   

1.04

  Rounding      63   

1.05

  References to Agreements and Laws      63   

1.06

  Times of Day      63   

1.07

  Timing of Payment or Performance      63   

1.08

  Currency Equivalents Generally      63   

1.09

  Letter of Credit Amounts      64   

1.10

  Pro Forma Calculations      64   

1.11

  Calculation of Baskets      64   

ARTICLE II

  

THE COMMITMENTS AND CREDIT EXTENSIONS

  

2.01

  The Loans      64   

2.02

  Borrowings, Conversions and Continuations of Loans      65   

2.03

  Letters of Credit      67   

2.04

  Swing Line Loans      75   

2.05

  Prepayments      77   

2.06

  Termination or Reduction of Commitments      88   

2.07

  Repayment of Loans      89   

2.08

  Interest      90   

2.09

  Fees      91   

2.10

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     91   

2.11

  Evidence of Indebtedness      92   

2.12

  Payments Generally; Administrative Agent’s Clawback      93   

2.13

  Sharing of Payments      95   

2.14

  Incremental Facilities      96   

2.15

  [Reserved]      98   

2.16

  [Reserved]      98   

2.17

  Cash Collateral      98   

2.18

  Defaulting Lenders      99   

2.19

  Extension of Term Loans and Revolving Credit Commitments      101   

2.20

  Permitted Debt Exchanges      104   

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

 

   i    Syniverse Credit Agreement



--------------------------------------------------------------------------------

3.01

  Taxes      105   

3.02

  Illegality      108   

3.03

  Inability to Determine Rates      108   

3.04

  Increased Cost and Reduced Return; Capital Adequacy      109   

3.05

  Funding Losses      110   

3.06

  Matters Applicable to All Requests for Compensation      110   

3.07

  Replacement of Lenders under Certain Circumstances      111   

3.08

  Survival      112   

ARTICLE IV

  

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

  

4.01

  Conditions to Closing Date      112   

4.02

  Conditions to All Credit Extensions      114   

ARTICLE V

  

REPRESENTATIONS AND WARRANTIES

  

5.01

  Existence, Qualification and Power; Compliance with Laws      115   

5.02

  Authorization; No Contravention      116   

5.03

  Governmental Authorization; Other Consents      116   

5.04

  Binding Effect      116   

5.05

  Financial Statements; No Material Adverse Effect      116   

5.06

  Litigation      117   

5.07

  Use of Proceeds      117   

5.08

  Ownership of Property; Liens      117   

5.09

  Environmental Compliance      118   

5.10

  Taxes      119   

5.11

  ERISA Compliance      119   

5.12

  Subsidiaries; Equity Interests      120   

5.13

  Margin Regulations; Investment Company Act      120   

5.14

  No Material Misstatements      120   

5.15

  Compliance with Laws      121   

5.16

  Intellectual Property; Licenses, Etc      121   

5.17

  Solvency      121   

5.18

  Perfection, Etc      121   

5.19

  PATRIOT Act      122   

5.20

  OFAC      122   

ARTICLE VI

  

AFFIRMATIVE COVENANTS

  

6.01

  Financial Statements      123   

6.02

  Certificates; Other Information      124   

6.03

  Notices      126   

6.04

  Payment of Obligations      126   

 

   ii    Syniverse Credit Agreement



--------------------------------------------------------------------------------

6.05

  Preservation of Existence, Etc      126   

6.06

  Maintenance of Properties      127   

6.07

  Maintenance of Insurance      127   

6.08

  Compliance with Laws      127   

6.09

  Books and Records      127   

6.10

  Inspection Rights      127   

6.11

  Use of Proceeds      128   

6.12

  Covenant to Guarantee Obligations and Give Security      128   

6.13

  Compliance with Environmental Laws      130   

6.14

  Further Assurances      131   

6.15

  Maintenance of Ratings      131   

6.16

  Post-Closing Undertakings      131   

6.17

  Change in Nature of Business      131   

6.18

  Accounting Changes      131   

ARTICLE VII

  

NEGATIVE COVENANTS

  

7.01

  Liens      131   

7.02

  [Reserved]      132   

7.03

  Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock      132   

7.04

  Merger or Other Disposition of Assets      138   

7.05

  [Reserved]      140   

7.06

  Limitation on Restricted Payments      140   

7.07

  Dividend and Other Payment Restrictions Affecting Subsidiaries      147   

7.08

  Transactions with Affiliates      150   

7.09

  Asset Sales      153   

7.10

  Change of Control; Limitation on Amendments      154   

7.11

  Financial Covenants      155   

7.12

  [Reserved]      155   

7.13

  [Reserved]      155   

7.14

  Holding Company      155   

ARTICLE VIII

  

EVENTS OF DEFAULT AND REMEDIES

  

8.01

  Events of Default      156   

8.02

  Remedies Upon Event of Default      159   

8.03

  Right to Cure      160   

8.04

  Application of Funds      160   

ARTICLE IX

  

ADMINISTRATIVE AGENT AND OTHER AGENTS

  

9.01

  Appointment and Authorization of Agents      162   

 

   iii    Syniverse Credit Agreement



--------------------------------------------------------------------------------

9.02

  Delegation of Duties      163   

9.03

  Liability of Agents      163   

9.04

  Reliance by Agents      163   

9.05

  Notice of Default      164   

9.06

  Credit Decision; Disclosure of Information by Agents      164   

9.07

  Indemnification of Agents      164   

9.08

  Agents in their Individual Capacities      165   

9.09

  Successor Agents      165   

9.10

  Administrative Agent May File Proofs of Claim      166   

9.11

  Collateral and Guaranty Matters      167   

9.12

  Secured Cash Management Agreements and Secured Hedge Agreements      168   

9.13

  Other Agents; Arranger and Managers      168   

9.14

  Appointment of Supplemental Administrative Agents      169   

ARTICLE X

  

MISCELLANEOUS

  

10.01

  Amendments, Etc      169   

10.02

  Notices; Effectiveness; Electronic Communications      172   

10.03

  No Waiver; Cumulative Remedies; Enforcement      174   

10.04

  Expenses      174   

10.05

  Indemnification by the Borrower      175   

10.06

  Payments Set Aside      177   

10.07

  Successors and Assigns      177   

10.08

  Confidentiality      183   

10.09

  Setoff      184   

10.10

  Interest Rate Limitation      185   

10.11

  Counterparts      185   

10.12

  Integration; Effectiveness      185   

10.13

  Survival of Representations and Warranties      186   

10.14

  Severability      186   

10.15

  Tax Forms      186   

10.16

  Governing Law; Jurisdiction; Etc.      188   

10.17

  WAIVER OF RIGHT TO TRIAL BY JURY      189   

10.18

  Binding Effect      190   

10.19

  No Advisory or Fiduciary Responsibility      190   

10.20

  Affiliate Activities      190   

10.21

  Electronic Execution of Assignments and Certain Other Documents      191   

10.22

  USA PATRIOT ACT      191   

Signatures

     S-1   

 

   iv    Syniverse Credit Agreement



--------------------------------------------------------------------------------

SCHEDULES

 

I

  Guarantors

1.01(e)

  Contracts Prohibiting Subsidiary Guarantees

2.01

  Commitments and Pro Rata Shares

4.01(a)

  Jurisdictions of local counsel opinions

5.08(b)

  Material Real Property

5.08(c)

  Leased Real Property

5.09

  Environmental Matters

5.12

  Subsidiaries and Other Equity Investments

5.16

  Intellectual Property Matters

6.16

  Post-Closing Undertakings

7.03

  Existing Letters of Credit

10.02

  Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

 

A-1

  Committed Loan Notice

A-2

  Request for L/C Credit Extension

B

  Swing Line Loan Notice

C-1

  Term Note

C-2

  Revolving Credit Note

D

  Compliance Certificate

E-1

  Assignment and Assumption

E-2

  Affiliate Lender Assignment and Assumption

E-3

  Administrative Questionnaire

F-1

  Holdings Guaranty

F-2

  Subsidiary Guaranty

G

  Security Agreement

H

  Form of Mortgage

I

  Solvency Certificate

J

  Intercreditor Agreement

K-1

  Increase Supplement

K-2

  Lender Joinder Agreement

L

  Form of Acceptance and Prepayment Notice

M

  Form of Discount Range Prepayment Notice

N

  Form of Discount Range Prepayment Offer

O

  Form of Solicited Discounted Prepayment Notice

P

  Form of Solicited Discounted Prepayment Offer

Q

  Form of Specified Discount Prepayment Notice

R

  Form of Specified Discount Prepayment Response

 

   v    Syniverse Credit Agreement



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) is entered into as of April 23, 2012,
among SYNIVERSE HOLDINGS, INC., a Delaware corporation (the “Borrower”),
BUCCANEER HOLDINGS, INC., a Delaware corporation (“Holdings”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), BARCLAYS BANK PLC, CREDIT SUISSE SECURITIES (USA) LLC, DEUTSCHE BANK
SECURITIES INC., and SUMITOMO MITSUI BANKING CORPORATION as Joint Lead Arrangers
and Joint Bookrunners, CREDIT SUISSE SECURITIES (USA LLC) and SUNTRUST BANK, as
Co-Syndication Agents, DEUTSCHE BANK SECURITIES INC., as Documentation Agent,
and BARCLAYS BANK PLC, as Administrative Agent, Swing Line Lender and L/C
Issuer.

PRELIMINARY STATEMENTS

The Borrower has requested that, immediately upon the satisfaction in full of
the conditions precedent set forth in Article IV below, the Lenders (a) lend to
the Borrower $950,000,000 in the form of a term loan facility, and (b) make
available to the Borrower a $150,000,000 revolving credit facility for the
making of revolving loans, swing line loans and the issuance of letters of
credit for the account of the Borrower, from time to time.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“2010 Transaction” has the meaning assigned to the term “Transaction” in the
Senior Notes Indenture.

“Acceptable Discount” has the meaning specified in Section 2.05(a)(v)(D)(b).

“Acceptable Prepayment Amount” has the meaning specified in
Section 2.05(a)(v)(D)(c).

“Acceptance Date” has the meaning specified in Section 2.05(a)(v)(D)(b).

“Accepting Lenders” has the meaning specified in Section 2.05(c).

“Acquired Indebtedness” means, with respect to any specified Person:

(1) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
whether or not such Indebtedness is incurred in connection with, or in
contemplation of, such other Person merging with or into, or becoming a
Subsidiary of, such specified Person; and

 

   1    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Acquisition Date” means January 13, 2011.

“Additional Lender” has the meaning specified in Section 2.14(b).

“Additional Permitted Obligations” means subordinated or senior Indebtedness
(which Indebtedness may be unsecured, or secured by a Lien ranking at the
Borrower’s option pari passu with or junior to the Lien securing the Loans),
including customary bridge financings, in each case issued or incurred by the
Borrower or a Guarantor, the terms of which Indebtedness (i) do not provide for
a maturity date or Weighted Average Life to Maturity earlier than the Maturity
Date of the Term Loans or shorter than the Weighted Average Life to Maturity of
the Term Loans, as the case may be (other than an earlier maturity date and/or
shorter Weighted Average Life to Maturity for customary bridge financings,
which, subject to customary conditions, would either be automatically converted
into or required to be exchanged for permanent financing which does not provide
for an earlier maturity date or a shorter Weighted Average Life to Maturity than
the Maturity Date of the Term Loans or the Weighted Average Life to Maturity of
the Term Loans, as applicable), (ii) do not, in the case of Indebtedness that is
unsecured or is secured by Liens that are junior in priority to the Liens
securing the Loans, provide for any mandatory repayment or redemption from asset
sales, casualty or condemnation events or excess cash flow except to the extent
that prepayments are made first to the Term Loans and to other Indebtedness
having Pari Passu Lien Priority (to the extent required by the Loan Documents or
the terms of such other Indebtedness) (other than, in the case of any customary
bridge financing, prepayments of such bridge financing from the issuance of
equity or other Indebtedness permitted hereunder which meets the requirements of
this definition); provided that (a) such Indebtedness shall not be secured by
any Lien on any asset of any Loan Party that does not also secure the Loans, or
be guaranteed by any Person other than the Guarantors, and (b) if secured by
Collateral, such Indebtedness (and all related obligations) shall be subject to
the terms of the Intercreditor Agreement or an Other Intercreditor Agreement.

“Administrative Agent” means Barclays in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent permitted
by the terms hereof.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-3 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Affiliate Lender Assignment and Assumption” has the meaning specified in
Section 10.07(i)(iii).

 

   2    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Affiliate Lenders” means, collectively, Holdings and its Subsidiaries and Other
Affiliates.

“Affiliate Transaction” has the meaning specified in Section 7.08(a).

“Agent-Related Persons” means each Agent, together with its Related Parties.

“Agents” means, collectively, the Administrative Agent, the Arrangers, the
Co-Syndication Agents, the Documentation Agent and the Supplemental
Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning specified in the introductory paragraph to this
Agreement.

“Anticipated Cure Deadline” has the meaning specified in Section 8.03(B).

“Applicable Commitment Fee” means a percentage per annum equal to (a) from the
Closing Date until the first Business Day that immediately follows the date on
which a Compliance Certificate is delivered pursuant to Section 6.02(b) in
respect of the first full fiscal quarter ending after the Closing Date,
0.50% per annum, and (b) thereafter, the applicable percentage per annum set
forth below, as determined by reference to the Consolidated Senior Secured Debt
Ratio, as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b):

Applicable Commitment Fee

 

Pricing Level

   Consolidated Senior
Secured Debt Ratio      Applicable Commitment Fee  

1

     < 1.75:1.00         0.25 % 

2

     > 1.75:1.00         0.50 % 

Any increase or decrease in the Applicable Commitment Fee resulting from a
change in the Consolidated Senior Secured Debt Ratio shall become effective as
of the first Business Day immediately following the date a Compliance
Certificate is delivered pursuant to Section 6.02(b); provided, however, that
“Pricing Level 2” shall apply (x) as of the first Business Day at any time after
the date on which a Compliance Certificate was required to have been delivered
but was not delivered, until the first Business Day immediately following the
date on which such Compliance Certificate is delivered or (y) at all times if an
Event of Default shall have occurred and be continuing.

“Applicable Discount” has the meaning specified in Section 2.05(a)(v)(C)(b).

“Applicable Rate” means a percentage per annum equal to:

(a) with respect to the Initial Term Loans, 3.75% per annum for Eurodollar Rate
Loans, and 2.75% per annum for Base Rate Loans; and

(b) with respect to the Revolving Credit Facility, (i) from the Closing Date
until the first Business Day that immediately follows the date on which a
Compliance Certificate is delivered pursuant to Section 6.02(b) in respect of
the first full fiscal quarter ending after the

 

   3    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Closing Date, 3.75% per annum for Eurodollar Rate Loans, and 2.75% per annum for
Base Rate Loans, and (ii) thereafter, the applicable percentage per annum set
forth below, as determined by reference to the Consolidated Senior Secured Debt
Ratio, as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b):

Applicable Rate

 

Pricing Level

   Consolidated Senior
Secured Debt Ratio      Eurodollar Rate and
Letters of Credit     Base Rate  

1

     < 1.75:1.00         3.50 %      2.50 % 

2

     > 1.75:1.00         3.75 %      2.75 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Senior Secured Debt Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that “Pricing Level 2”
shall apply (x) as of the first Business Day at any time after the date on which
a Compliance Certificate was required to have been delivered but was not
delivered, until the first Business Day immediately following the date on which
such Compliance Certificate is delivered or (y) at all times if an Event of
Default shall have occurred and be continuing.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Appropriate Lender” means, at any time, (a) with respect to any of the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) each L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders, (c) with respect to the Swing
Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line Loans are
outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders, (d) with
respect to any New Term Facility, a Lender that holds a New Term Loan at such
time, (e) with respect to Incremental Revolving Commitments, a Lender that holds
an Incremental Revolving Commitment or Incremental Revolving Loan at such time
and (f) with respect to any Extension Series, a Lender that holds Extended Loans
or Extended Revolving Commitments, as applicable, with respect to such Extension
series at such time.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Arrangers” means each of Barclays, CS Securities, DB Securities and Sumitomo
Mitsui Banking Corporation, in their respective capacities as exclusive lead
arrangers and bookrunners.

“Asset Sale” means:

(1) the sale, conveyance, transfer, assignment or other disposition (whether in
a single transaction or a series of related transactions) of property or assets
(including by way of a Sale/Leaseback

 

   4    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Transaction) of the Borrower or any Restricted Subsidiary of the Borrower (each
referred to in this definition as a “disposition”) or

(2) the issuance or sale of Equity Interests (other than directors’ qualifying
shares or shares or interests required to be held by foreign nationals or other
third parties to the extent required by applicable law) of any Restricted
Subsidiary (other than to the Borrower or another Restricted Subsidiary of the
Borrower) (whether in a single transaction or a series of related transactions),

in each case other than:

(a) a sale, exchange or other disposition of Cash Equivalents or Investment
Grade Securities or obsolete, damaged, unnecessary, unsuitable or worn out
equipment in the ordinary course of business;

(b) the sale, conveyance, lease or other disposition of all or substantially all
of the assets of the Borrower in compliance with Section 7.04 or any disposition
that constitutes a Change of Control;

(c) any Restricted Payment or Permitted Investment that is permitted to be made,
and is made, under Section 7.06 or any transaction specifically excluded from
the definition of the term “Restricted Payment” (including pursuant to the
exceptions contained in the definition thereof and the parenthetical exclusions
of such definition);

(d) any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary, in a single transaction or series of related
transactions, with an aggregate Fair Market Value of less than $20.0 million;

(e) any transfer or disposition of property or assets by a Restricted Subsidiary
of the Borrower to the Borrower or by the Borrower or a Restricted Subsidiary of
the Borrower to a Restricted Subsidiary of the Borrower;

(f) the creation of any Lien permitted under this Agreement;

(g) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(h) the sale, lease, assignment, license or sublease of inventory, equipment,
accounts receivable or other current assets held for sale, in each case, in the
ordinary course of business and not in connection with any financing
transaction;

(i) the lease, assignment or sublease of any real or personal property in the
ordinary course of business;

(j) a sale of accounts receivable and related assets of the type specified in
the definition of “Receivables Financing” to a Receivables Subsidiary in a
Qualified Receivables Financing or in a factoring or other similar transaction;

 

   5    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(k) a transfer of accounts receivable and related assets of the type specified
in the definition of “Receivables Financing” (or a fractional undivided interest
therein) by a Receivables Subsidiary in a Qualified Receivables Financing;

(l) any exchange of assets for Related Business Assets (including a combination
of Related Business Assets and a de minimis amount of cash or Cash Equivalents)
of comparable or greater market value, as determined in good faith by the
Borrower, which in the event of an exchange of assets with a Fair Market Value
in excess of (1) $20.0 million shall be evidenced by certificates of a
Responsible Officer, and (2) $40.0 million shall be set forth in a resolution
approved by at least a majority of the Board of Directors of the Borrower;

(m) (i) the abandonment or other disposition of patents, trademarks, copyrights,
know-how or other intellectual property that is, in the reasonable judgment of
the Borrower, no longer economically practical to maintain or useful in the
conduct of the business of the Borrower Parties and (ii) the grant in the
ordinary course of business of any license, sub-license or other right to use
any patents, trademarks, know?how or other intellectual property;

(n) the sale in a Sale/Leaseback Transaction of any property acquired after the
Closing Date within twelve months of the acquisition of such property;

(o) the surrender or waiver of contract rights or settlement, release or
surrender of a contract, tort or other litigation claim in the ordinary course
of business; and

(p) foreclosures, condemnations or any similar action on assets not prohibited
by this Agreement.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E-1.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease Obligation of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2011,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Barclays” means Barclays Bank PLC and its successors.

 

   6    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as established from time to time by the Administrative Agent as its
“prime rate” at its principal U.S. office, and (c) (i) the Eurodollar Rate
applicable to one month Interest Periods determined two London Banking Days
prior to such determination date (or if such day is not a London Banking Day,
the immediately preceding London Banking Day) plus (ii) 1%. The “prime rate” is
a rate set by the Administrative Agent based upon various factors including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such prime
rate established by the Administrative Agent shall take effect at the opening of
business on the day such change is effective. Notwithstanding any provision to
the contrary in the Credit Agreement, the applicable Base Rate in respect of
Initial Term Loans shall at no time be less than 2.25% per annum.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Board of Directors” means as to any Person, the board of directors or managers,
sole member or managing member, as applicable, of such Person (or, if such
Person is a partnership, the board of directors or other governing body of the
general partner of such Person) or any duly authorized committee thereof.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Parties” means the collective reference to the Borrower and its
Restricted Subsidiaries, and “Borrower Party” means any one of them.

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Lender of a voluntary prepayment of Term Loans at a specified range at a
discount to par pursuant to Section 2.05(a)(v)(C).

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capital Expenditures” means, as of any date for the applicable period then
ended, all cash capital expenditures of the Borrower Parties on a consolidated
basis for such period, as determined in accordance with GAAP (including
acquisitions of intellectual property to the extent the cost thereof is treated
as a capitalized expense in accordance with GAAP made in cash during such
period); provided, however, that Capital Expenditures shall not include any such
expenditures which constitute (a) Permitted Investments or Investments made
pursuant to Section 7.06 (but shall include all Capital Expenditures made with
the proceeds of such Investment by a Borrower Party that is the recipient
thereof), (b) to the extent permitted by this Agreement, (i) a reinvestment of
the Net Cash Proceeds of any Disposition or Casualty Event in accordance with
Section 7.09(b), or (ii) the purchase of property, plant, equipment or

 

   7    Syniverse Credit Agreement



--------------------------------------------------------------------------------

software to the extent financed with the proceeds of Dispositions or Casualty
Events that are not required pursuant to Section 7.09(b) to be applied to prepay
Term Loans or to be reinvested, (c) capitalized interest in respect of operating
or capital leases, (d) the book value of any asset owned to the extent such book
value is included as a capital expenditure as a result of reusing or beginning
to reuse such asset during such period without a corresponding expenditure
actually having been made in such period, (e) the purchase price of property
acquired in ordinary course trade-ins or concurrent sales of used or surplus
property, (f) any non-cash amounts reflected as additions to property, plant or
equipment on the Borrower’s consolidated balance sheet and (g) expenditures that
are accounted for as capital expenditures by the Borrower or any Restricted
Subsidiary and that actually are paid for or reimbursed (including by means of
the issuance of Equity Interests by Holdings or any Parent Holding Company) by a
Person other than the Borrower or any Restricted Subsidiary and for which
neither the Borrower nor any Restricted Subsidiary has provided or is required
to provide or incur, directly or indirectly, any consideration or obligation to
such Person or any other Person (whether before, during or after such period).

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer or Swing Line Lender (as
applicable) and the Lenders, as collateral for L/C Obligations, Obligations in
respect of Swing Line Loans, or obligations of Lenders to fund participations in
respect of either thereof (as the context may require), cash or deposit account
balances or, if the L/C Issuer or Swing Line Lender benefitting from such
collateral shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to the
applicable L/C Issuer or the Swing Line Lender, as applicable (which documents
are hereby consented to by the Lenders). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Contribution Amount” means the aggregate amount of cash contributions made
to the capital of the Borrower or any Guarantor and designated as a “Cash
Contribution Amount” as described in the definition of “Contribution
Indebtedness.”

“Cash Equivalents” means:

(a) Dollars, pounds sterling, euros or the national currency of any
participating member state of the European Union;

(b) securities issued or directly and fully guaranteed or insured by the
government of the United States or any country that is a member of the European
Union or any agency or instrumentality thereof in each case with maturities not
exceeding two years from the date of acquisition;

(c) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year, and overnight
bank deposits, in each case with any commercial bank having capital and surplus
in excess of $500 million, or the foreign currency equivalent thereof,

 

   8    Syniverse Credit Agreement



--------------------------------------------------------------------------------

and whose long–term debt is rated “A” or the equivalent thereof by Moody’s or
S&P (or reasonably equivalent ratings of another internationally recognized
ratings agency);

(d) repurchase obligations for underlying securities of the types described in
clauses (b) and (c) above entered into with any financial institution meeting
the qualifications specified in clause (c) above;

(e) commercial paper issued by a corporation (other than an Affiliate of the
Borrower) rated at least “A–1” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency) and in each case maturing within one year after the date of acquisition;

(f) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P (or reasonably
equivalent ratings of another internationally recognized ratings agency) in each
case with maturities not exceeding two years from the date of acquisition;

(g) Indebtedness issued by Persons (other than the Sponsor) with a rating of “A”
or higher from S&P or “A–2” or higher from Moody’s in each case with maturities
not exceeding two years from the date of acquisition;

(h) investment funds investing at least 95% of their assets in securities of the
types described in clauses (a) through (g) above; and

(i) in the case of Investments by any Restricted Subsidiary that is a Foreign
Subsidiary, (x) such local currencies in those countries in which such Foreign
Subsidiary transacts business from time to time in the ordinary course of
business and (y) Investments of comparable tenor and credit quality to those
described in the foregoing clauses (a) through (h) customarily utilized in
countries in which such Foreign Subsidiary operates for short-term cash
management purposes.

“Cash Management Agreement” means any agreement pursuant to which a bank or
other financial institution agrees to provide (a) treasury services, (b) credit
card, merchant card, purchasing card or stored value card services (including,
without limitation, the processing of payments and other administrative services
with respect thereto), (c) cash management services (including, without
limitation, controlled disbursements, automated clearinghouse transactions,
return items, netting, overdrafts, depository, lockbox, stop payment, electronic
funds transfer, information reporting, wire transfer and interstate depository
network services) and (d) other banking products or services as may be requested
by any Loan Party (other than letters of credit and other than loans except
indebtedness arising from services described in clauses (a) through (c) of this
definition).

“Cash Management Bank” means any Person that (i) at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, or (ii) is,
as of the Closing Date, a Lender or an Affiliate of a Lender and a party to a
Cash Management Agreement, in each case, in its capacity as a party to such Cash
Management Agreement.

 

   9    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Casualty Event” means any event that gives rise to the receipt by Holdings, the
Borrower or any of its Restricted Subsidiaries of any casualty insurance
proceeds or condemnation awards in respect of any equipment, fixed assets or
real property (including any improvements thereon) to replace, restore or
repair, or compensate for the loss of, such equipment, fixed assets or real
property.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change of Control” means: (a) for any reason whatsoever Holdings, or, after an
IPO, the IPO Entity, shall cease to own, directly or indirectly, 100% of the
Equity Interests of the Borrower; (b) at any time prior to an IPO and for any
reason whatsoever, the Permitted Holders shall cease to own, directly or
indirectly, at least 50% of the Equity Interests of Holdings having the power,
directly or indirectly, to designate (and do so designate) a majority of the
board of directors of Holdings; (c) at any time after an IPO and for any reason
whatsoever, the Permitted Holders shall cease to own, directly or indirectly, at
least 35% of the outstanding Voting Equity Interests of the IPO Entity and any
other “person” or “group” (within the meaning of Rule 13d-5 of the Securities
Exchange Act of 1934 as in effect on the Closing Date) shall beneficially own,
excluding the beneficial ownership of any Permitted Holders, a greater
percentage of the then outstanding Voting Equity Interests of IPO Entity than
the percentage of such Voting Equity Interests owned, directly or indirectly,
beneficially by the Permitted Holders; or (d) any “Change of Control” (or any
comparable term) in the Senior Notes Indenture or any indenture, instrument or
agreement governing Additional Permitted Obligations (including any indenture,
instrument or agreement governing Refinancing Indebtedness in respect of the
Senior Notes or any Additional Permitted Obligations) in each case with an
aggregate outstanding principal amount in excess of the Threshold Amount.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with such Section 4.01.

“Co-Syndication Agents” means CS Securities and SunTrust Bank.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered to the Administrative
Agent and the Lenders pursuant to Section 6.12, and each of the other
agreements, instruments or documents delivered pursuant to the foregoing that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.

“Commitment” means a Term Commitment, a Revolving Credit Commitment or an
Incremental Commitment, as the context may require.

 

   10    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A-1.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Cash Taxes” means, as of any date for the applicable period ending
on such date with respect to the Borrower Parties on a consolidated basis, the
aggregate of all income, franchise and similar taxes (including penalties and
interest), as determined in accordance with GAAP, to the extent the same are
payable in cash with respect to such period.

“Consolidated Current Assets” means, with respect to any Person, the Current
Assets of such Person and its Restricted Subsidiaries on a consolidated basis.

“Consolidated Current Liabilities” means, with respect to any Person and its
Restricted Subsidiaries on a consolidated basis, all liabilities in accordance
with GAAP that would be classified as current liabilities on the consolidated
balance sheet of such Person, but excluding (a) the current portion of
Indebtedness (including the Swap Termination Value of any Swap Contracts) to the
extent reflected as a liability on the consolidated balance sheet of such
Person, (b) the current portion of interest, (c) accruals for current or
deferred taxes based on income or profits, (d) accruals of any costs or expenses
related to restructuring reserves, (e) deferred revenue and (f) any L/C
Obligations, Swing Line Loans or Revolving Credit Loans.

“Consolidated Funded Indebtedness” means all Indebtedness of the type described
in clauses (1)(a) and (1)(b) of the definition of Indebtedness and Attributable
Indebtedness, of a Person and its Restricted Subsidiaries on a consolidated
basis, in an amount that would be reflected on a balance sheet prepared as of
such date on a consolidated basis in accordance with GAAP (but (x) excluding the
effects of any discounting of Indebtedness resulting from the application of
purchase accounting in connection with the 2010 Transaction or any acquisition
and (y) any Indebtedness that is issued at a discount to its initial principal
amount shall be calculated based on the entire stated principal amount thereof,
without giving effect to any discounts or upfront payments), excluding
(i) obligations in respect of letters of credit (including Letters of Credit),
except to the extent of unreimbursed amounts thereunder and (ii) Attributable
Indebtedness of the type described in clause (b) of the definition of
Attributable Indebtedness.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:

(1) interest expense of such Person and its Restricted Subsidiaries for such
period, on a consolidated basis, to the extent such expense was deducted in
computing Consolidated Net Income (including amortization of original issue
discount, the interest component of Capitalized Lease Obligations, and net
payments and receipts (if any) pursuant to interest rate Hedging Obligations and
excluding amortization of deferred financing fees and expensing of any bridge or
other financing fees, the non?cash portion of interest expense resulting from
the reduction in the carrying value under purchase accounting of the Borrower’s
outstanding Indebtedness and commissions, discounts, yield and other fees and
charges (including any interest expense) related to any Receivables Financing);

 

   11    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(2) interest on Indebtedness described in Section 7.06(b)(xiii)(b) (to the
extent not already included in clause (1) above); and

(3) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued;

less interest income for such period;

provided that, for purposes of calculating Consolidated Interest Expense, no
effect shall be given to the discount and/or premium resulting from the
bifurcation of derivatives under FASB ASC 815 and related interpretations as a
result of the terms of the Indebtedness to which such Consolidated Interest
Expense relates.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis; provided, however, that:

(1) any net after-tax extraordinary, nonrecurring or unusual gains or losses or
income or expenses (including the effect of all fees and expenses relating
thereto), including, without limitation, any fees, expenses, charges or payments
related to the Transactions, made under or contemplated by the Merger Agreement
or otherwise related to the 2010 Transactions, shall be excluded;

(2) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles during such period;

(3) any net after-tax gains or losses on disposal of discontinued operations
shall be excluded;

(4) any net after-tax gains or losses (including the effect of all fees and
expenses or charges relating thereto) attributable to business dispositions
(including Equity Interests of any Person) or asset dispositions or abandonments
other than in the ordinary course of business (as determined in good faith by
the Borrower) shall be excluded;

(5) any net after-tax gains or losses (including the effect of all fees and
expenses or charges relating thereto) attributable to the early extinguishment
of Indebtedness, Hedging Obligations and other derivative instruments shall be
excluded;

(6) the Net Income for such period of any Person that is not a Subsidiary of
such Person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting (other than a Guarantor), shall be included only to
the extent of the amount of dividends or distributions or other payments paid in
cash (or to the extent converted into cash) to the referent Person or a
Restricted Subsidiary thereof in respect of such period;

 

   12    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(7) solely for the purpose of determining the amount available for Restricted
Payments under Section 7.06(a)(C)(i), the Net Income for such period of any
Restricted Subsidiary (other than any Guarantor) shall be excluded to the extent
that the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary of its Net Income is not at the date of determination
permitted without any prior governmental approval (which has not been obtained)
or, directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
all such restrictions with respect to the payment of dividends or similar
distributions have been legally waived; provided that (x) the net loss of any
such Restricted Subsidiary shall be included therein and (y) the Consolidated
Net Income of such Person shall be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or converted into cash)
by any such Restricted Subsidiary to such Person, to the extent not already
included therein;

(8) any non-cash compensation expense realized from employee benefit plans or
post-employment benefit plans, grants of stock appreciation or similar rights,
stock options or other rights to officers, directors and employees of such
Person or any of its Restricted Subsidiaries shall be excluded;

(9) (a) (i) the non-cash portion of “straight-line” rent expense shall be
excluded and (ii) the cash portion of “straight-line” rent expense that exceeds
the amount expensed in respect of such rent expense shall be included and
(b) non-cash gains, losses, income and expenses resulting from fair value
accounting required by FASB ASC 815 shall be excluded;

(10) unrealized gains and losses relating to hedging transactions and
mark-to-market of Indebtedness denominated in foreign currencies resulting from
the application of FASB ASC 830 shall be excluded;

(11) any (a) severance or relocation costs or expenses, (b) one-time non-cash
compensation charges, (c) costs and expenses after the Acquisition Date related
to employment of terminated employees, or (d) costs or expenses realized in
connection with or resulting from stock appreciation or similar rights, stock
options or other rights existing on the Acquisition Date of officers, directors
and employees, in each case of such Person or any of its Restricted
Subsidiaries, shall be excluded;

(12) accruals and reserves, contingent liabilities and any gains and losses on
the settlement of any pre-existing contractual or non-contractual relationships
as a result of the 2010 Transactions that were established or adjusted within 12
months after the Acquisition Date and that are so required to be established or
adjusted in accordance with GAAP or as a result of adoption or modification of
accounting policies shall be excluded;

(13) the effect of any non-cash impairment charges or write-ups, write-downs or
write-offs of assets (including intangible assets, goodwill and deferred
financing costs but excluding accounts receivable) or liabilities resulting from
the application of GAAP (including in connection with the 2010 Transactions) and
the amortization of intangibles arising from the application of GAAP (excluding
any non-cash item to the extent that it represents an accrual of or reserve for

 

   13    Syniverse Credit Agreement



--------------------------------------------------------------------------------

cash expenditures in any future period except to the extent such item is
subsequently reversed) shall be excluded; and

(14) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment, Asset
Sale or other disposition, issuance or repayment of Indebtedness, issuance of
Equity Interests, refinancing transaction or amendment or modification of any
debt instrument (in each case, including the Transactions and including any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed) and any charges or non-recurring costs incurred
during such period as a result of any such transaction shall be excluded.

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include the amount of
proceeds actually received from business interruption insurance and
reimbursements of any expenses and charges pursuant to indemnification or other
reimbursement provisions in connection with any Permitted Investment or any
sale, conveyance, transfer or other disposition of assets permitted under this
Agreement.

Notwithstanding the foregoing, for the purpose of Section 7.06 only, there shall
be excluded from Consolidated Net Income any dividends, repayments of loans or
advances or other transfers of assets from Unrestricted Subsidiaries of the
Borrower or a Restricted Subsidiary of the Borrower to the extent such
dividends, repayments or transfers increase the amount of Restricted Payments
permitted under Section 7.06(a)(C)(v) or (vi).

“Consolidated Non-cash Charges” means, with respect to any Person for any
period, the aggregate depreciation, amortization (including amortization of
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period), impairment, compensation, rent and other non-cash expenses
of such Person and its Restricted Subsidiaries reducing Consolidated Net Income
of such Person for such period on a consolidated basis and otherwise determined
in accordance with GAAP and any non-cash purchase accounting adjustment and any
step-ups with respect to re-valuing assets and liabilities in connection with
any Investment permitted hereunder; provided that if any non-cash charges
referred to in this definition represent an accrual or reserve for potential
cash items in any future period, the cash payment in respect thereof in such
future period shall be subtracted from EBITDA in such future period to such
extent paid.

“Consolidated Scheduled Funded Debt Payments” means, as of any date for the
applicable period ending on such date with respect to the Borrower Parties on a
consolidated basis, the sum of all scheduled payments of principal during such
period on Consolidated Funded Indebtedness that constitutes Funded Debt
(including the implied principal component of payments due on Capitalized Lease
Obligations during such period), less the reduction in such scheduled payments
resulting from voluntary prepayments or mandatory prepayments required pursuant
to Section 2.05, in each case as applied pursuant to Section 2.05, as determined
in accordance with GAAP.

“Consolidated Senior Secured Debt Ratio” as of any date of determination means
the ratio of (1) (x) Consolidated Total Indebtedness of the Borrower and its
Restricted Subsidiaries that is secured by a Lien as of such date; provided that
any Indebtedness that is then being or was previously Incurred (and remains
outstanding) in reliance on clause (ii) of the definition of Maximum Incremental
Facilities

 

   14    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Amount on an unsecured basis shall be treated as if it were secured by a Lien
solely for purposes of calculating the Consolidated Senior Secured Debt Ratio
for purposes of any Incurrence of Indebtedness in reliance of clause (ii) of the
definition of Maximum Incremental Facilities Amount, minus (y) the amount of
unrestricted cash and Cash Equivalents that would be stated on the balance sheet
of the Borrower and the Restricted Subsidiaries and held by the Borrower and the
Restricted Subsidiaries as of such date of determination, without giving effect
to, for purposes of this clause (y), (I) proceeds of Indebtedness that is being
Incurred on such date in reliance on this ratio and (II) proceeds of Excluded
Contributions; provided that any cash and Cash Equivalents attributable to
Foreign Subsidiaries shall be calculated net of any reasonably anticipated
repatriation costs and expenses of domesticating such cash and Cash Equivalents
from such Foreign Subsidiaries as determined by the Borrower in good faith, to
(2) the EBITDA of the Borrower and its Restricted Subsidiaries for the most
recently ended four full fiscal quarters for which internal financial statements
are available (or, if earlier, were required to be delivered pursuant to
Section 6.01(a) or (b)) immediately preceding the date on which such event for
which such calculation is being made shall occur.

“Consolidated Taxes” means, with respect to any Person and its Restricted
Subsidiaries on a consolidated basis for any period, provision for taxes based
on income, profits or capital, including, without limitation, state franchise
and similar taxes, and including an amount equal to the amount of tax
distributions actually made to the holders of Equity Interests of such Person or
any Parent Holding Company in respect of such period in accordance with
Section 7.06(b)(xii) which shall be included as though such amounts had been
paid as income taxes directly by such Person.

“Consolidated Total Indebtedness” means, as of any date of determination, the
aggregate principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis, to
the extent required to be recorded on a balance sheet in accordance with GAAP,
consisting of Indebtedness for borrowed money, Capitalized Lease Obligations and
debt obligations evidenced by promissory notes or similar instruments.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent:

(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor,

(2) to advance or supply funds:

(a) for the purchase or payment of any such primary obligation; or

(b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

 

   15    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Contribution Indebtedness” means Indebtedness of the Borrower or any Guarantor
in an aggregate principal amount not greater than the aggregate amount of cash
contributions (other than Excluded Contributions) made to the capital of the
Borrower or such Guarantor after the Acquisition Date and designated as a Cash
Contribution Amount hereunder (or, if prior to the Closing Date, designated as a
Cash Contribution Amount under the Senior Notes Indenture), provided that:

(1) such Contribution Indebtedness shall be Indebtedness with a Stated Maturity
later than the Stated Maturity of the Term Loans and a Weighted Average Life to
Maturity longer than the Weighted Average Life to Maturity of the Term Loans,
and

(2) such Contribution Indebtedness (a) is Incurred within 210 days after the
making of such cash contributions and (b) is so designated as Contribution
Indebtedness pursuant to a certificate of a Responsible Officer on the
Incurrence date thereof.

“Control” has the meaning specified in the definition of “Affiliate.”

“Control Investment Affiliate” means, as to any Person, any other Person that
directly or indirectly, is in Control of, is Controlled by, or is under common
Control with, such Person.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Suisse” means Credit Suisse AG, Cayman Islands Branch and its
successors.

“CS Securities” means Credit Suisse Securities (USA) LLC and its successors.

“Cure Amount” has the meaning specified in Section 8.03.

“Cure Right” has the meaning specified in Section 8.03.

“Current Assets” means, with respect to any Person, all assets of such Person
that, in accordance with GAAP, would be classified as current assets on the
balance sheet of a company conducting a business the same as or similar to that
of such Person, after deducting appropriate and adequate reserves therefrom in
each case in which a reserve is proper in accordance with GAAP, but excluding
(i) cash, (ii) Cash Equivalents, (iii) Swap Contracts to the extent that the
mark-to-market Swap Termination Value would be reflected as an asset on the
consolidated balance sheet of such Person, (iv) deferred financing fees,
(v) payment for deferred taxes (so long as the items described in clauses
(iv) and (v) are non-cash items) and (vi) in the event that a Qualified
Receivables Financing is accounted for off balance sheet, (x) gross accounts
receivable comprising part of the receivables and other related assets subject
to such Qualified Receivables Financing minus (y) collection by such Person
against the amounts sold pursuant to clause (x).

“DB Securities” means Deutsche Bank Securities Inc. and its successors.

 

   16    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Debt Agreement” means one or more (A) debt facilities, indentures or commercial
paper facilities providing for revolving credit loans, term loans, notes,
debentures, receivables financing (including through the sale of receivables to
lenders or to special purpose entities formed to borrow from lenders against
such receivables) or letters of credit, (B) debt securities, indentures or other
forms of debt financing (including convertible or exchangeable debt instruments
or bank guarantees or bankers’ acceptances), or (C) instruments or agreements
evidencing any other Indebtedness, in each case, with the same or different
borrowers or issuers and, in each case, as amended, supplemented, modified,
extended, restructured, renewed, refinanced, restated, increased, replaced or
refunded in whole or in part from time to time.

“Debt Fund Affiliate” means any Affiliate of Holdings that is a bona fide
diversified debt fund; provided that the Sponsor does not, directly or
indirectly, possess the power to direct or cause the direction of the investment
policies of any such fund.

“Debt Obligations” means any principal, interest, penalties, fees,
indemnifications, reimbursements (including, without limitation, reimbursement
obligations with respect to letters of credit and bankers’ acceptances), damages
and other liabilities payable under the documentation governing any
Indebtedness; provided that Debt Obligations with respect to the Loans shall not
include fees or indemnification in favor of the Arrangers, Agent-Related Persons
and other third parties other than the Lenders.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Amounts” has the meaning specified in Section 2.05(c).

“Declining Lender” has the meaning specified in Section 2.05(c).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (after as well as before
judgment), (a) with respect to any overdue principal, the applicable interest
rate plus 2.00% per annum (provided that, with respect to Eurodollar Rate Loans,
the determination of the applicable interest rate is subject to Section 2.02(c)
to the extent that Eurodollar Rate Loans may not be converted to, or continued
as, Eurodollar Rate Loans, pursuant thereto), and (b) with respect to any other
overdue amount, including overdue interest, the interest rate applicable to Base
Rate Loans plus 2.00% per annum, in each case, to the fullest extent permitted
by applicable Laws.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans within three
(3) Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder, (c) has failed, within
three (3)

 

   17    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Business Days after reasonable request by the Administrative Agent, to confirm
in a manner satisfactory to the Administrative Agent that it will comply with
its funding obligations, or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of (x) the ownership or acquisition
of any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority or (y) the occurrence of any of the events
described in clauses (d)(i), (d)(ii) or (d)(iii) of this definition which in
each case has been dismissed or terminated prior to the date of this Agreement.

“Designated Non-cash Consideration” means the Fair Market Value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-cash
Consideration pursuant to a certificate of a Responsible Officer, less the
amount of Cash Equivalents received in connection with a subsequent sale of or
collection on such Designated Non-cash Consideration.

“Designated Preferred Stock” means Preferred Stock of the Borrower, Holdings or
any Parent Holding Company, as applicable (other than Excluded Equity), that is
issued after the Closing Date for cash and is so designated as Designated
Preferred Stock, pursuant to a certificate of a Responsible Officer, on the
issuance date thereof, the cash proceeds of which are contributed to the capital
of the Borrower (if issued by Holdings or any Parent Holding Company) and
excluded from the calculation set forth in Section 7.06(a)(C).

“Designation Date” has the meaning specified in Section 2.19(f).

“Deutsche Bank” means Deutsche Bank AG New York Branch, and its successors.

“Discount Prepayment Accepting Lender” has the meaning specified in
Section 2.05(a)(v)(B)(b).

“Discount Range” has the meaning specified in Section 2.05(a)(v)(C)(a).

“Discount Range Prepayment Amount” has the meaning specified in
Section 2.05(a)(v)(C)(a).

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit N, submitted in response to an
invitation to submit offers following the Administrative Agent’s receipt of a
Discount Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning specified in
Section 2.05(a)(v)(C)(a).

“Discounted Prepayment Determination Date” has the meaning specified in
Section 2.05(a)(v)(D)(c).

 

   18    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Discounted Prepayment Effective Date” in the case of a Borrower Offer of
Specified Discount Prepayment or Borrower Solicitation of Discount Range
Prepayment Offers, five Business Days following the receipt by each relevant
Lender of notice from the Administrative Agent in accordance with
Section 2.05(a)(v)(B), Section 2.05(a)(v)(C) or Section 2.05(a)(v)(D), as
applicable unless a shorter period is agreed to between the Borrower and the
Administrative Agent.

“Discounted Term Loan Prepayment” has the meaning specified in Section
2.05(a)(v)(A).

“Disinterested Directors” with respect to any Affiliate Transaction, one or more
members of the Board of Directors of the Borrower or Holdings having no material
direct or indirect financial interest in or with respect to such Affiliate
Transaction. A member of any such Board of Directors shall not be deemed to have
such a financial interest by reason of such member’s holding Equity Interests of
the Borrower, Holdings or an IPO Entity, or any options, warrants or other
rights in respect of such Equity Interests.

“Disqualified Lenders” means (i) certain banks, financial institutions and other
entities and their respective affiliates that have been specified to the
Administrative Agent by the Borrower in writing at any time prior to the date
hereof or (ii) competitors of the Borrower or their respective subsidiaries and
affiliates in each case that have been specified to the Administrative Agent by
the Borrower in writing from time to time.

“Disqualified Stock” means, with respect to any Person, any Equity Interests of
such Person that, by its terms (or by the terms of any security into which it is
convertible or for which it is redeemable or exchangeable), in each case, at the
option of the holder thereof or upon the happening of any event:

(1) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than as a result of a change of control or asset sale;
provided that the relevant asset sale or change of control provisions, taken as
a whole, are no more favorable in any material respect to holders of such Equity
Interests than the asset sale and change of control provisions applicable to the
Term Loans and the Revolving Credit Commitments and any purchase requirement
triggered thereby may not become operative until compliance with the asset sale
and change of control provisions applicable to the Term Loans and the Revolving
Credit Commitments (including the prepayment of the Term Loans pursuant to
Section 2.05(b)(ii) (subject to Section 2.05(c)))),

(2) is convertible or exchangeable for Indebtedness or Disqualified Stock, or

(3) is redeemable at the option of the holder thereof, in whole or in part,

in each case prior to 91 days after the maturity date of the Term Loans;
provided, however, that only the portion of Equity Interests that so matures or
is mandatorily redeemable, is so convertible or exchangeable or is so redeemable
at the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock; provided, further, however, that if such Equity Interests is
issued to any employee or to any plan for the benefit of employees of the
Borrower or its Subsidiaries or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the Borrower in order to satisfy applicable
statutory or regulatory obligations or as a

 

   19    Syniverse Credit Agreement



--------------------------------------------------------------------------------

result of such employee’s termination, death or disability; provided, further,
that any class of Equity Interests of such Person that by its terms authorizes
such Person to satisfy its obligations thereunder by delivery of Equity
Interests that is not Disqualified Stock shall not be deemed to be Disqualified
Stock.

“Documentation Agent” means DB Securities.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary of the Borrower that is not a Foreign
Subsidiary.

“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person for such period plus, without duplication, (a) to the
extent the same was deducted in calculating Consolidated Net Income:

(1) Consolidated Taxes; plus

(2) Consolidated Interest Expense; plus

(3) Consolidated Non–cash Charges; plus

(4) the amount of management, monitoring, consulting and advisory fees,
termination payments and related expenses paid to the Sponsor (or any accruals
relating to such fees and related expenses) during such period to the extent
permitted by Section 7.08; plus

(5) any expenses or charges (other than Consolidated Non-cash Charges) related
to any issuance of Equity Interests, Investment, acquisition, disposition,
recapitalization or the Incurrence or repayment of Indebtedness permitted to be
Incurred by this Agreement (including a re-financing thereof) (whether or not
successful), including (i) such fees, expenses or charges related to the
Transaction, (ii) any amendment or other modification of this Agreement or other
Indebtedness, (iii) amortization of deferred financing fees and expensing of any
bridge or other financing fees and (iv) commissions, discounts, yield and other
fees and charges (including any interest expense) related to any Qualified
Receivables Financing; plus

(6) the amount of loss on sale of receivables and related assets to a
Receivables Subsidiary in connection with a Qualified Receivables Financing;
plus

(7) net after tax unusual or non-recurring charges, expenses or losses
(including accruals and payments for amounts payable under executive employment
agreements and losses realized on disposition of property outside the ordinary
course of business); plus

(8) the amount of any restructuring charges or reserves (which, for the
avoidance of doubt, shall include retention, severance, systems establishment
cost, excess pension charges, contract termination costs, including future lease
commitments, costs related to the start up, closure, relocation or consolidation
of facilities and costs to relocate employees); plus

(9) any costs or expense incurred pursuant to any management equity plan or
stock option plan or other management or employee benefit plan or agreement or
any stock subscription

 

   20    Syniverse Credit Agreement



--------------------------------------------------------------------------------

or shareholder agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the Borrower or a Guarantor or
the net cash proceeds of an issuance of Equity Interests of the Borrower (other
than Excluded Equity and Cure Amounts) solely to the extent that such net cash
proceeds are excluded from the calculation of the amount available for
Restricted Payments under Section 7.06(a)(C)(i); plus/minus

(10) gains or losses due solely to fluctuations in currency values and the
related tax effects; plus

(b) Pro Forma Adjustments.

less, without duplication, non-cash items increasing Consolidated Net Income for
such period (excluding any items that represent the reversal of any accrual of,
or cash reserve for, anticipated cash charges in any prior period).

“ECF CNI” means, as of any date for the applicable period ending on such date
with respect to any Person and its Restricted Subsidiaries on a consolidated
basis, net income (excluding, without duplication, (i) extraordinary items,
(ii) any amounts attributable to Investments in any Unrestricted Subsidiary or
Joint Venture to the extent that either (x) such amounts have not been
distributed in cash to such Person and its Restricted Subsidiaries during the
applicable period, (y) such amounts were not earned by such Unrestricted
Subsidiary or Joint Venture during the applicable period or (z) there exists in
respect of any future period any encumbrance or restriction on the ability of
such Unrestricted Subsidiary or Joint Venture to pay dividends or make any other
distributions in cash on the Equity Interests of such Unrestricted Subsidiary or
Joint Venture held by such Person and its Restricted Subsidiaries, (iii) the
cumulative effect of foreign currency translations during such period to the
extent included in ECF CNI, (iv) the income (or loss) of any Person accrued
prior to the date it becomes a Restricted Subsidiary of the Borrower or is
merged into or consolidated with the Borrower or any of its Restricted
Subsidiaries, (v) net income of any Restricted Subsidiary (other than a Loan
Party) for any period to the extent that, during such period, there exists any
encumbrance or restriction on the ability of such Restricted Subsidiary to pay
dividends or make any other distributions in cash on the Equity Interests of
such Restricted Subsidiary held by such Person and its Restricted Subsidiaries,
except to the extent that such net income is distributed in cash during such
period to such Person or to a Restricted Subsidiary of such Person that is not
itself subject to any such encumbrance or restriction, (vi) to the extent not
already excluded or deducted as minority interest expense in accordance with
GAAP, payments made in respect of minority interests of third parties in any
non-wholly owned Restricted Subsidiary or Joint Venture in such period,
including pursuant to dividends declared or paid on Equity Interests held by
third parties in respect of such non-wholly owned Subsidiary or Joint Venture
and (vii) the cumulative effect of a change in accounting principles during such
period) as determined in accordance with GAAP.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b) (subject to such consents, if any, as may be
required under Section 10.07(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, including common law, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, or
governmental restrictions relating to pollution and the protection of the
environment or the release of, or exposure to, any Hazardous Materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

 

   21    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other binding consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“Equity Issuance” means any issuance for cash by any Person to any other Person
of (a) its Equity Interests, (b) any of its Equity Interests pursuant to the
exercise of options or warrants, (c) any of its Equity Interests pursuant to the
conversion of any debt securities to equity or (d) any options or warrants
relating to its Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

“ERISA Affiliate” means any Person who together with any Loan Party is treated
as a single employer within the meaning of Section 414(b) or (c) of the Code
(and Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by any Loan Party
or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization (within the meaning of Section 4241 of
ERISA) or insolvent (within the meaning of Section 4245 of ERISA); (d) the
filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, (e) the
institution by the PBGC of proceedings to terminate a Pension Plan or
Multiemployer Plan; (f) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (g) the determination that
any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any ERISA Affiliate; or (i) the
conditions for the imposition of a lien under Section 430(k) of the Code or
Section 303(k) of ERISA shall have been met with respect to any Pension Plan.

 

   22    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan a rate per
annum determined by the Administrative Agent pursuant to the following formula:

 

Eurodollar Rate =

  

Eurodollar Base Rate

   1.00 – Eurodollar Reserve Percentage

where,

“Eurodollar Base Rate” means the rate per annum equal to (i) the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of BBA LIBOR as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two London Banking Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or, (ii) if such
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
the Administrative Agent’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period with
respect to a Eurodollar Rate Loan; and

(b) for any interest calculation with respect to a Base Rate Loan on any date, a
rate per annum determined by the Administrative Agent pursuant to the following
formula:

 

Eurodollar Rate =

  

Eurodollar Base Rate

   1.00 – Eurodollar Reserve Percentage

where,

“Eurodollar Base Rate” means the rate per annum as of such date equal to (i) BBA
LIBOR, as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to such date, for Dollar deposits with a term of one month
commencing on that day or, (ii) if such rate is not available at such time for
any reason, the rate per annum determined by the Administrative Agent to be the
rate at which deposits in Dollars for delivery on the date of determination in
same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by the
Administrative Agent’s London Branch to major banks in the London interbank
eurodollar market at their request at the date and time of determination.

Notwithstanding any provision to the contrary in the Credit Agreement, the
applicable Eurodollar Rate in respect of Initial Term Loans shall at no time be
less than 1.25% per annum.

 

   23    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental, marginal or other
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Loan
the interest on which is determined by reference to the Eurodollar Rate shall be
adjusted automatically as of the effective date of any change in the Eurodollar
Reserve Percentage.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, with respect to any Excess Cash Flow Period, an
amount, not less than zero, equal to (a) the sum, without duplication, of
(i) ECF CNI of the Borrower Parties for such fiscal year plus (ii) the amount of
all non-cash charges (including depreciation, amortization and deferred tax
expense) deducted in arriving at such ECF CNI plus (iii) the aggregate net
amount of non-cash loss on Asset Sales or other dispositions by the Borrower and
its Restricted Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent deducted in
arriving at such ECF CNI, minus (b) without duplication (in each case, for the
Borrower and its Restricted Subsidiaries on a consolidated basis and to the
extent included in ECF CNI):

 

  (i) Capital Expenditures, except to the extent made pursuant to
Section 7.06(a)(C) or made with proceeds, payments or any other amounts
available from events or circumstances that were not included in determining ECF
CNI during such period (including any proceeds from Indebtedness), that are
(A) actually made during such Excess Cash Flow Period or (B) at the option of
the Borrower, committed although not actually made during such Excess Cash Flow
Period, provided that (x) if any Capital Expenditures are deducted from Excess
Cash Flow pursuant to (B) above, such amount shall be added to the Excess Cash
Flow for the immediately succeeding Excess Cash Flow Period if the expenditure
is not actually made within such Excess Cash Flow Period and (y) no deduction
shall be taken in the immediately succeeding Excess Cash Flow Period when such
amounts deducted pursuant to clause (B) are spent;

 

  (ii) Consolidated Scheduled Funded Debt Payments and, to the extent not
otherwise deducted from ECF CNI, Consolidated Cash Taxes, in each case to the
extent actually paid during such Excess Cash Flow Period;

 

  (iii) Restricted Payments made by the Borrower Parties during such Excess Cash
Flow Period (except for Restricted Payments made pursuant to
Section 7.06(a)(C)), solely to the extent made, directly or indirectly, with the
proceeds from events or circumstances that were included in the calculation of
ECF CNI;

 

  (iv)

the aggregate amount of voluntary or mandatory permanent principal payments or
mandatory repurchases of Indebtedness for borrowed money of the Borrower

 

   24    Syniverse Credit Agreement



--------------------------------------------------------------------------------

  Parties made during such Excess Cash Flow Period (excluding the Obligations
and the Revolving Credit Commitments); provided that (A) if such Indebtedness
consists of a revolving line of credit, the commitments under such line of
credit are permanently reduced by the amount of such prepayment or repurchase,
and (B) such prepayments or repurchases are not made, directly or indirectly,
(1) using proceeds, payments or any other amounts available from events or
circumstances that were not included in determining ECF CNI during such period
(including any proceeds from Indebtedness) or (2) pursuant to
Section 7.06(a)(C);

 

  (v) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash during such period that are required to be made in
connection with any prepayment or satisfaction and discharge of Indebtedness to
the extent that the amount so prepaid, satisfied or discharged is not deducted
from ECF CNI for purposes of calculating Excess Cash Flow;

 

  (vi) cash payments made in satisfaction of non-current liabilities during such
Excess Cash Flow Period (excluding payments of Indebtedness for borrowed money)
not made directly or indirectly (1) using proceeds, payments or any other
amounts available from events or circumstances that were not included in
determining ECF CNI during such period or (2) pursuant to Section 7.06(a)(C);

 

  (vii) to the extent not deducted in arriving at ECF CNI, cash fees, expenses
and purchase price adjustments incurred in connection with the 2010 Transaction
during such Excess Cash Flow Period or the Transaction or, to the extent
permitted hereunder, any Permitted Investment or any other Investments permitted
under Section 7.06, Equity Issuance or the Incurrence of Indebtedness for
borrowed money by the Borrower or any Restricted Subsidiary (whether or not
consummated), in each case made during such Excess Cash Flow Period;

 

  (viii) the aggregate amount of expenditures actually made in cash during such
period (including expenditures for payment of financing fees) to the extent such
expenditures are not expensed during such period;

 

  (ix) cash from operations used or, at the option of the Borrower, committed to
be used to consummate a Permitted Investment or any Investment permitted under
Section 7.06, in each case during such Excess Cash Flow Period (if such
Investments have been consummated prior to the date on which a prepayment of
Loans would be required pursuant to Section 2.05(b)(i) with respect to such
fiscal year period); provided, however, that if any amount is deducted from
Excess Cash Flow pursuant to this clause (ix) with respect to a fiscal year as a
result of an Investment that has been committed to be consummated but not yet
actually consummated at the time of such deduction (the amount of such cash
being the “Relevant Deduction Amount”) then for the avoidance of doubt, such
amount shall not be deducted from Excess Cash Flow pursuant to this clause
(ix) as a result of such Investment, as the case may be, being actually
consummated for the Relevant Deduction Amount;

 

   25    Syniverse Credit Agreement



--------------------------------------------------------------------------------

  (x) the amount of cash payments made in respect of pensions and other
post-employment benefits in such period to the extent not deducted in arriving
at such ECF CNI;

 

  (xi) cash expenditures in respect of Swap Contracts during such fiscal year to
the extent they exceed the amount of expenditures expensed in determining ECF
CNI for such period;

 

  (xii) the aggregate principal amount of all mandatory prepayments of the Term
Facilities made during such Excess Cash Flow Period pursuant to
Section 2.05(b)(ii), or reinvestments of Net Cash Proceeds in lieu thereof, to
the extent that the applicable Net Cash Proceeds resulted in an increase of ECF
CNI (and are not in excess of such increase) for such Excess Cash Flow Period;

 

  (xiii) the amount representing accrued expenses for cash payment (including
with respect to retirement plan obligations) that are not paid in cash in such
Excess Cash Flow Period, provided that such amounts will be added to Excess Cash
Flow for the following fiscal year to the extent not paid during the following
Excess Cash Flow Period (and no future deduction shall be made for purposes of
this definition when such amounts are paid in cash in any future period);

 

  (xiv) net non-cash gains and credits to the extent included in arriving at ECF
CNI;

 

  (xv) such portion of net income of any Restricted Subsidiary that is a Foreign
Subsidiary that is prohibited or delayed by applicable local law from being
repatriated to the United States, but only so long as the applicable local law
will not permit such repatriation to the United States; and

 

  (xvi) to the extent that the Borrower has determined in good faith that
repatriation of any net income of a Restricted Subsidiary that is a Foreign
Subsidiary would have a material adverse tax consequence with respect to such
net income, the amount of such net income so affected; minus

(c) any increase in the Net Working Capital of the Borrower during the
applicable Excess Cash Flow Period (measured as the excess of such Net Working
Capital at the end of such Excess Cash Flow Period minus such Net Working
Capital at the beginning of such Excess Cash Flow Period); plus

(d) any decrease in the Net Working Capital of the Borrower during the
applicable Excess Cash Flow Period (measured as the excess of such Net Working
Capital at the beginning of such Excess Cash Flow Period minus such Net Working
Capital at the end of such Excess Cash Flow Period).

“Excess Cash Flow Period” means any fiscal year of the Borrower, commencing with
the fiscal year ending on or about December 31, 2013.

“Excess Proceeds” has the meaning specified in Section 7.09(c).

 

   26    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Excluded Contributions” means the net cash proceeds and Cash Equivalents
received by the Borrower after the Acquisition Date from:

(1) contributions to its common equity capital, and

(2) the sale of Equity Interests (other than Excluded Equity) of the Borrower,

in each case designated as Excluded Contributions pursuant to a certificate of a
Responsible Officer hereunder (or, if prior to the Closing Date, designated as
an Excluded Contribution under the Senior Notes Indenture), the proceeds of
which are excluded from the calculation set forth in Section 7.06(a)(C).

“Excluded Equity” means (i) Disqualified Stock, (ii) any Equity Interests issued
or sold to a Restricted Subsidiary of the Borrower or any employee stock
ownership plan or trust established by the Borrower or any of its Subsidiaries
(to the extent such employee stock ownership plan or trust has been funded by
the Borrower or any Restricted Subsidiary), and (iii) any Equity Interest that
has already been used or designated (x) as (or the proceeds of which have been
used or designated as) a Cash Contribution Amount, Designated Preferred Stock,
or Excluded Contribution, or (y) to increase the amount available under
Section 7.06(b)(iv)(a) or clause (15) of the definition of “Permitted
Investments” or is proceeds of Indebtedness referred to
Section 7.06(b)(xiii)(b).

“Excluded Subsidiary” means any Subsidiary that is (a) a Foreign Subsidiary,
(b) an Unrestricted Subsidiary, (c) not wholly owned directly by the Borrower or
one or more of its wholly owned Restricted Subsidiaries, (d) an Immaterial
Subsidiary that is designated as such by the Borrower, (e) any Receivables
Subsidiary, (f) prohibited by applicable law, rule or regulation from the
guaranteeing the Facility, or which would require governmental (including
regulatory) consent, approval, license or authorization to provide a guarantee
unless, such consent, approval, license or authorization has been received, in
each case so long as the Administrative Agent shall have received a
certification from the Borrower’s general counsel or a Responsible Officer of
the Borrower as to the existence of such prohibition or approval, license or
authorization requirement, (g) prohibited from guaranteeing the Facility by any
contractual obligation in existence (1) on the Closing Date and is listed on
Schedule 1.01(e) hereto or (2) on the date such Person becomes a Restricted
Subsidiary of the Borrower (so long as such contractual prohibition was not
entered into in circumvention of this clause (g)), (h) a not-for-profit
Subsidiary, (i) a Holdings Permitted Subsidiary, (j) a Subsidiary with respect
to which the Borrower and the Administrative Agent reasonably agree that the
burden, cost or other consequences of providing a guarantee of the Obligations
will be excessive in view of the benefits to be obtained by the Lenders
therefrom or (k) a Subsidiary whose guaranteeing of the Facility would result in
a material adverse tax consequence to Holdings, the Borrower or one of the
Borrower’s Subsidiaries, as reasonably determined by the Borrower.

“Executive Order” has the meaning specified in Section 5.20(a).

“Existing Credit Agreement” means that certain Credit Agreement dated as of
December 21, 2010 (as amended on January 3, 2011), among the Borrower (as
successor to Buccaneer Merger Sub, Inc.), Holdings, Barclays Bank PLC, as
administrative agent, swing line lender and l/c issuer, and the other agents and
lenders party thereto.

 

   27    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Existing Letters of Credit” means the Letters of Credit described on Schedule
7.03 under the heading “Existing Letters of Credit”.

“Existing Loans” has the meaning specified in Section 2.19(a).

“Existing Revolving Loans” has the meaning specified in Section 2.19(a).

“Existing Revolving Tranche” has the meaning specified in Section 2.19(a).

“Existing Term Loans” has the meaning specified in Section 2.19(a).

“Existing Term Tranche” has the meaning specified in Section 2.19(a).

“Existing Tranche” has the meaning specified in Section 2.19(a).

“Extended Loans” has the meaning specified in Section 2.19(a).

“Extended Revolving Commitments” has the meaning specified in Section 2.19(a).

“Extended Revolving Loans” means loans made pursuant to Extended Revolving
Commitments.

“Extended Revolving Tranche” has the meaning specified in Section 2.19(a).

“Extended Term Loans” has the meaning specified in Section 2.19(a).

“Extended Term Tranche” has the meaning specified in Section 2.19(a).

“Extended Tranche” has the meaning specified in Section 2.19(a).

“Extending Lender” has the meaning specified in Section 2.19(b).

“Extension” has the meaning specified in Section 2.19(b).

“Extension Amendment” has the meaning specified in Section 2.19(c).

“Extension Date” has the meaning specified in Section 2.19(d).

“Extension Election” has the meaning specified in Section 2.19(b).

“Extension Request” has the meaning specified in Section 2.19(a).

“Extension Series” means all Extended Loans that are established pursuant to the
same Extension Amendment (or any subsequent Extension Amendment to the extent
such Extension Amendment expressly provides that the Extended Loans provided for
therein are intended to be part of any previously established Extension Series)
and that provide for the same interest margins, extension fees and amortization
schedule.

 

   28    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Facility” means the Term Facility, any New Term Facility, the Revolving Credit
Facility, the Swing Line Sublimit or the Letter of Credit Sublimit, as the
context may require.

“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer (as determined in good
faith by the Borrower).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable)
and any current or future regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Fee Letter” means the Fee Letter, dated April 23, 2012, among the Borrower and
Barclays as amended, supplemented or otherwise modified from time to time prior
to the date hereof.

“Financial Covenant Event of Default” has the meaning specified in
Section 8.01(b).

“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of EBITDA of such Person for such period to the Fixed Charges of such
Person for such period.

“Fixed Charges” means, with respect to any Person for any period, the sum of:
(1) Consolidated Interest Expense of such Person for such period, and (2) all
cash dividend payments (excluding items eliminated in consolidation) on any
series of Preferred Stock or Disqualified Stock of such Person and its
Restricted Subsidiaries.

“Fixed GAAP Date” means December 22, 2010, provided that at any time after the
Closing Date, the Borrower may by written notice to the Administrative Agent
elect to change the Fixed GAAP Date to be the date specified in such notice, and
upon such notice, the Fixed GAAP Date shall be such date for all periods
beginning on and after the date specified in such notice.

“Fixed GAAP Terms” (a) the definitions of the terms “Attributable Indebtedness”,
“Capital Expenditures”, “Capitalized Lease Obligations”, “Consolidated Cash
Taxes”, “Consolidated Current Assets”, “Consolidated Current Liabilities”,
“Consolidated Funded Indebtedness”, “Consolidated Interest Expense”,
“Consolidated Net Income”, “Consolidated Non-cash Charges”, “Consolidated
Scheduled Funded Debt Payments”, “Consolidated Senior Secured Debt Ratio”,
“Consolidated Taxes”, “Consolidated Total Indebtedness”, “Current Assets”,
“EBITDA”, “ECF CNI”, “Excess Cash Flow”, “Fixed Charge Coverage Ratio”, “Fixed
Charges”, “Funded Debt”, “Indebtedness” and “Investments” (b) all defined terms
in this Agreement to the extent used in or relating to any of the foregoing
definitions, and all ratios and computations based on any of the foregoing
definitions, and (c) any other term or

 

   29    Syniverse Credit Agreement



--------------------------------------------------------------------------------

provision of this Agreement or the Loan Documents that, at the Borrower’s
election, may be specified by the Borrower by written notice to the
Administrative Agent from time to time.

“Foreign Asset Sale” has the meaning specified in Section 2.05(d).

“Foreign Lender” has the meaning specified in Section 10.15(b)(i).

“Foreign Subsidiary” means any Subsidiary of Borrower that is (i) a FSHCO,
(ii) not organized under the laws of the United States of America or any state
thereof or the District of Columbia or (iii) a direct or indirect subsidiary of
a Person described by clause (ii) of this definition.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“FSHCO” means any Subsidiary of the Borrower, so long as substantially all of
the assets of such Subsidiary consist of (i) Equity Interests of one or more
Foreign Subsidiaries and (ii) (if any) Indebtedness of one or more Foreign
Subsidiaries, intellectual property relating to one or more Foreign Subsidiaries
and/or other assets (including cash or Cash Equivalents) relating to an
ownership interest in any such Equity Interests, Indebtedness or intellectual
property.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

“Funded Debt” of any Person means Indebtedness for borrowed money of such Person
that by its terms matures more than one (1) year after the date of its creation
or matures within one (1) year from any date of determination but is renewable
or extendible, at the option of such Person, to a date more than one (1) year
after such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one (1) year after such date.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect on the Fixed GAAP Date (for purposes of the Fixed GAAP
Terms) and as in effect from time to time (for all other purposes of this
Agreement), including those set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as approved by
a significant segment of the accounting profession, and subject to the following
sentence. If at any time the SEC permits or requires U.S. domiciled companies
subject to the reporting requirements of the Exchange Act to use IFRS in lieu of
GAAP for financial reporting purposes, the Borrower may elect by written notice
to the Administrative Agent to so use IFRS in lieu of GAAP and, upon any such
notice, references herein to GAAP shall thereafter be construed to mean (a) for
periods beginning on and after the date specified in such notice, IFRS as in

 

   30    Syniverse Credit Agreement



--------------------------------------------------------------------------------

effect on the date specified in such notice (for purposes of the Fixed GAAP
Terms) and as in effect from time to time (for all other purposes of this
Agreement) and (b) for prior periods, GAAP as defined in the first sentence of
this definition. All ratios and computations based on GAAP contained in this
Agreement shall be computed in conformity with GAAP.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(g).

“guarantee” means, as to any Person, a guarantee (other than by endorsement of
negotiable instruments for collection in the ordinary course of business),
direct or indirect, in any manner (including, without limitation, letters of
credit and reimbursement agreements in respect thereof), of all or any part of
any Indebtedness or other obligations.

“Guarantors” means, collectively, Holdings and the Subsidiaries of the Borrower
listed on Schedule I (such Subsidiaries of the Borrower not to include any
Excluded Subsidiary) and each other Subsidiary of the Borrower that shall be
required to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.12.

“Guaranty” means, collectively, the Holdings Guaranty and the Subsidiary
Guaranty.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
toxic mold, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated as “hazardous” or
“toxic,” or as a “pollutant” or a “contaminant,” pursuant to any Environmental
Law.

“Hedge Bank” means any Person that (i) at the time it enters into a Secured
Hedge Agreement, is a Lender or an Affiliate of a Lender, or (ii) is, as of the
Closing Date, a Lender or an Affiliate of a Lender and a party to a Secured
Hedge Agreement, in each case, in its capacity as a party to such Secured Hedge
Agreement.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under:

(1) currency exchange, interest rate or commodity swap agreements, currency
exchange, interest rate or commodity cap agreements and currency exchange,
interest rate or commodity collar agreements; and

(2) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange, interest rates or commodity prices.

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

 

   31    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Holdings Guaranty” means the Holdings Guaranty made by Holdings in favor of the
Administrative Agent on behalf of the Secured Parties, substantially in the form
of Exhibit F-1.

“Holdings Permitted Subsidiary” means a direct or indirect Wholly Owned
Subsidiary of Holdings having Total Assets not exceeding $10,000 and that does
not have any Subsidiaries except other Holdings Permitted Subsidiaries.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Identified Participating Lenders” has the meaning specified in
Section 2.05(a)(v)(C)(c).

“Identified Qualifying Lenders” has the meaning specified in
Section 2.05(a)(v)(D)(c).

“Immaterial Subsidiary” means any Subsidiary of the Borrower designated as such
in writing by the Borrower to the Administrative Agent that, as of the date of
the most recent financial statements required to be delivered pursuant to
Section 6.01(a) and (b), (i) does not have assets in excess of 2.25% of Total
Assets and (ii) together with all other Immaterial Subsidiaries designated
pursuant to the preceding clause (i) do not have assets in excess of 5.00% of
Total Assets. Any Subsidiary so designated as an Immaterial Subsidiary that
fails to meet the foregoing requirements as of the last day of the most recent
period for which consolidated financial statements of the Borrower are available
shall continue to be deemed an “Immaterial Subsidiary” hereunder until the date
that is sixty (60) days following the date on which such annual or quarterly
financial statements were required to be delivered pursuant to Section 6.01(a)
and (b) with respect to such period.

“Increase Supplement” has the meaning specified in Section 2.14(c).

“Incremental Commitment Amendment” has the meaning specified in Section 2.14(d).

“Incremental Commitments” has the meaning specified in Section 2.14(a).

“Incremental Loans” has the meaning specified in Section 2.14(d).

“Incremental Revolving Commitments” has the meaning specified in Section
2.14(a).

“Incremental Revolving Loans” means Loans made pursuant to Incremental Revolving
Commitments.

“Incremental Term Loan Commitments” has the meaning specified in
Section 2.14(a).

“Incremental Term Loans” means Loans made pursuant to Incremental Term Loan
Commitments.

“Incur” means, with respect to any Indebtedness, Equity Interest or Lien, to
issue, assume, guarantee, incur or otherwise become liable for such
Indebtedness, Equity Interest or Lien, as applicable; and the terms “Incurs,”
“Incurred” and “Incurrence” shall have a correlative meaning; provided that any
Indebtedness, Equity Interests or Lien of a Person existing at the time such
Person becomes a Subsidiary (whether by merger, consolidation, acquisition or
otherwise) shall be deemed to be Incurred by such Person at the time it becomes
a Subsidiary.

 

   32    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to any Person:

(1) the principal and premium (if any) of any Indebtedness of such Person,
whether or not contingent, (a) in respect of borrowed money, (b) evidenced by
bonds, notes, debentures or similar instruments or letters of credit or bankers’
acceptances (or, without duplication, reimbursement agreements in respect
thereof), (c) representing the deferred and unpaid purchase price of any
property, except (i) any such balance that constitutes a trade payable, accrued
expense or similar obligation to a trade creditor, in each case Incurred in the
ordinary course of business and (ii) any earn-out obligations until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP, (d) in respect of Capitalized Lease Obligations, or (e) representing
any Hedging Obligations, if and to the extent that any of the foregoing
Indebtedness (other than letters of credit and Hedging Obligations) would appear
as a liability on a balance sheet (excluding the footnotes thereto) of such
Person prepared in accordance with GAAP;

(2) to the extent not otherwise included, any obligation of such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, the Indebtedness of
another Person (other than by endorsement of negotiable instruments for
collection in the ordinary course of business); and

(3) to the extent not otherwise included, Indebtedness of another Person secured
by a Lien on any asset owned by such Person (whether or not such Indebtedness is
assumed by such Person); provided, however, that the amount of such Indebtedness
will be the lesser of: (a) the Fair Market Value of such asset at such date of
determination, and (b) the amount of such Indebtedness of such other Person;

provided that (a) Contingent Obligations Incurred in the ordinary course of
business and (b) obligations under or in respect of Receivables Financings shall
be deemed not to constitute Indebtedness.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnitees” has the meaning set forth in Section 10.05.

“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm or consultant, in each case of nationally recognized standing that
is, in the good faith determination of the Borrower, qualified to perform the
task for which it has been engaged and is not an Affiliate of the Borrower.

“Information” has the meaning specified in Section 10.08.

“Initial Liens” has the meaning specified in Section 7.01(a).

“Initial Revolving Credit Commitment” means, as to each Revolving Credit Lender,
its obligation to (a) make Initial Revolving Credit Loans to the Borrower
pursuant to Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Initial Revolving Credit
Commitment” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.

 

   33    Syniverse Credit Agreement



--------------------------------------------------------------------------------

The aggregate Commitment of all Revolving Credit Lenders shall be $150,000,000
on the Closing Date, as such amount may be adjusted from time to time in
accordance with the terms of this Agreement.

“Initial Revolving Credit Loan” has the meaning set forth in Section 2.1(b).

“Initial Term Loans” has the meaning specified in Section 2.01(a).

“Intellectual Property Security Agreements” means, collectively, the Grant of
Security Interest in Copyrights, the Notice and Confirmation of Grant of
Security Interest in Patents and the Notice and Confirmation of Grant of
Security Interest in Trademarks substantially in the forms of Exhibits B-1, B-2
and B-3 to the Security Agreement together with each such form executed and
delivered pursuant to Section 6.12.

“Intercreditor Agreement” means an intercreditor agreement substantially in the
form of Exhibit J.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made (beginning on June 30, 2012).

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or to the extent consented to by all Appropriate Lenders, nine or
twelve months thereafter, as selected by the Borrower in its Committed Loan
Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment Grade Securities” means:

(1) securities issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents) and in each case with maturities not exceeding two years from the
date of acquisition,

 

   34    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(2) securities that have a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s or BBB (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency,

(3) investments in any fund that invests at least 95% of its assets in
investments of the type described in clauses (1) and (2) which fund may also
hold immaterial amounts of cash pending investment and/or distribution, and

(4) corresponding instruments in countries other than the United States
customarily utilized for high quality investments and in each case with
maturities not exceeding two years from the date of acquisition.

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit and advances to customers and commission, travel and similar
advances to officers, employees and consultants made in the ordinary course of
business), purchases or other acquisitions for consideration of Indebtedness,
Equity Interests or other securities issued by any other Person and investments
that are required by GAAP to be classified on the balance sheet of the Borrower
in the same manner as the other investments included in this definition to the
extent such transactions involve the transfer of cash or other property. If the
Borrower or any Restricted Subsidiary sells or otherwise disposes of any Equity
Interests of any Restricted Subsidiary, or any Restricted Subsidiary issues any
Equity Interests, in either case, such that, after giving effect to any such
sale or disposition, such Person is no longer a Subsidiary of the Borrower, the
Borrower shall be deemed to have made an Investment on the date of any such sale
or other disposition equal to the Fair Market Value of the Equity Interests of
and all other Investments in such Restricted Subsidiary retained. In no event
shall a guarantee of an operating lease of the Borrower or any Restricted
Subsidiary be deemed an Investment. For purposes of the definition of
“Unrestricted Subsidiary” and Section 7.06:

(1) “Investments” shall include the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of a Subsidiary of the Borrower at the time that such Subsidiary is designated
an Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary equal to an
amount (if positive) equal to:

(a) the Borrower’s “Investment” in such Subsidiary at the time of such
redesignation less

(b) the portion (proportionate to the Borrower’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation; and

(2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer, in each case as
determined by the Board of Directors of the Borrower.

The amount of any Investment outstanding at any time shall be the original cost
of such Investment (determined, in the case of any Investment made with assets
of the Borrower or any Restricted

 

   35    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Subsidiary, based on the Fair Market Value of the assets invested), reduced by
any dividend, distribution, interest payment, return of capital, repayment or
other amount received in cash by the Borrower or a Restricted Subsidiary in
respect of such Investment.

“IP Rights” has the meaning set forth in Section 5.16.

“IPO” means the issuance by Holdings or any Parent Holding Company of its common
Equity Interests in an underwritten primary public offering (other than a public
offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act (whether alone or in connection with a secondary public offering)
and such Equity Interests are listed on a nationally-recognized stock exchange
in the U.S.

“IPO Entity” means, at any time after an IPO, Holdings, a parent entity of
Holdings or any Subsidiary of Holdings and of which the Borrower is a
Subsidiary, as the case may be, the Equity Interests of which were issued or
otherwise sold pursuant to the IPO; provided that, immediately following the
IPO, the Borrower is a Wholly Owned Subsidiary of such IPO Entity and such IPO
Entity owns, directly or through its subsidiaries, substantially all the
businesses and assets owned or conducted, directly or indirectly, by the
Borrower immediately prior to the IPO.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any applicable Restricted
Subsidiary) or in favor of such L/C Issuer and relating to such Letter of
Credit.

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Borrower or any of its Subsidiaries, and (b) any Person in whom
the Borrower or any of its Subsidiaries beneficially owns any Equity Interest
that is not a Subsidiary.

“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed by the Borrower on the date when
made or refinanced as a Revolving Credit Borrowing.

 

   36    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means Barclays, acting through any of its Affiliates or branches,
in its capacity as an issuer of standby Letters of Credit hereunder (it being
understood that Barclays shall not be obligated to issue any commercial letters
of credit hereunder), Credit Suisse, acting through any of its Affiliates or
branches, in its capacity as an issuer of standby Letters of Credit hereunder
(it being understood that Credit Suisse shall not be obligated to issue any
commercial letters of credit hereunder), Deutsche Bank, acting through any of
its Affiliates or branches, in its capacity as an issuer of standby Letters of
Credit hereunder (it being understood that Deutsche Bank shall not be obligated
to issue Letters of Credit hereunder with an aggregate stated amount in excess
of $25,000,000) and any other Lender reasonably acceptable to the Borrower and
the Administrative Agent that agrees to issue Letters of Credit pursuant hereto,
acting through any of its Affiliates or branches, in each case in its capacity
as an issuer of Letters of Credit hereunder, or any successor issuer of Letters
of Credit hereunder. To the extent that any L/C Issuer arranges for any Letters
of Credit to be issued by Affiliates or branches of such L/C Issuer, the term
“L/C Issuer” shall include any such Affiliate or branch with respect to Letters
of Credit issued by such Affiliate or branch.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph to this
Agreement, and includes each L/C Issuer and the Swing Line Lender.

“Lender Joinder Agreement” has the meaning specified in Section 2.14(c).

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer, together with a request for L/C Credit Extension,
substantially in the form of Exhibit A-2 hereto.

“Letter of Credit Expiration Date” means the day that is three (3) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).

 

   37    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Letter of Credit Sublimit” means an amount equal to $50,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease Obligation having substantially the same
economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a New Term Loan, an Extended Loan, a Revolving
Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranty, (iv) the Collateral Documents and (v) the Fee Letter.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Management Agreement” means that certain Management Agreement between the
Borrower and T.C. Group V, L.L.C. dated as of January 13, 2011, as the same may
be amended, restated, modified or replaced, from time to time, to the extent
such amendment, modification or replacement is not less advantageous to the
Lenders in any material respect than the Management Agreement as in effect on
the date hereof.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, liabilities (actual or contingent), financial condition or results of
operations of the Borrower and its Restricted Subsidiaries, taken as a whole,
(b) a material adverse effect on the ability of the Loan Parties (taken as a
whole) to perform their respective payment obligations under the Loan Documents
to which the Borrower or any of the Loan Parties is a party or (c) a material
adverse effect on the rights and remedies of the Lenders under the Loan
Documents.

“Material Real Property” means any parcel of real property (other than a parcel
with a fair market value of less than $15,000,000) owned in fee by a Loan Party;
provided, however, that one or more parcels owned in fee by a Loan Party and
located (a) adjacent to, (b) contiguous with, or (c) in close proximity to (and
in the case of this clause (c) comprising one property with a common street
address), any other parcels owned in fee by such Loan Party shall, in the
reasonable discretion of the Administrative Agent, be deemed to be one parcel
for the purposes of this definition.

“Maturity Date” means: (a) with respect to the Initial Revolving Credit
Commitments, the earlier of (i) April 23, 2017 and (ii) the date of termination
in whole of the Initial Revolving Credit Commitments, the Letter of Credit
Sublimit, and the Swing Line Facility pursuant to Section 2.06(a) or 8.02; and
(b) with respect to the Initial Term Loans, the earliest of (i) April 23, 2019,
(ii) the date of

 

   38    Syniverse Credit Agreement



--------------------------------------------------------------------------------

termination in whole of the Term Commitments pursuant to Section 2.06(a) and
(iii) the date that the Term Loans are declared due and payable pursuant to
Section 8.02; provided that (1) in the event that more than $50 million of the
Senior Notes remains outstanding on the date that is 91 days prior to the Stated
Maturity of the Senior Notes (the “First Springing Maturity Date”), the
“Maturity Date” in the case of this clause (b) shall mean the First Springing
Maturity Date and (2) in the event that more than $50 million in aggregate
principal amount of any Refinancing Indebtedness in respect of the Senior Notes
remains outstanding on the date that is 91 days prior to the Stated Maturity of
such Refinancing Indebtedness (the “Second Springing Maturity Date”), the
“Maturity Date” in the case of this clause (b) shall mean the earlier of the
Second Springing Maturity Date and April 23, 2019.

“Maximum Incremental Facilities Amount” means, at any date of determination, the
sum of (i) $425 million minus the aggregate principal amount of all Indebtedness
Incurred in reliance on this clause (i) pursuant to (a) Section 2.14(a),
(b) Section 7.03(b)(xxxi)(i) and (c) any Refinancing Indebtedness, Permitted
Debt Exchange Notes and Permitted Refinancing Obligations in respect of any
Incurrence of Indebtedness pursuant to the foregoing clauses (a) and (b) in
reliance on this clause (i) prior to such date (and, in the case of Incremental
Revolving Commitments and Supplemental Revolving Commitments to be provided in
reliance on this clause (i) pursuant to Section 2.14(a) and
Section 7.03(b)(xxxi)(i) on such date of determination, the Incremental
Revolving Commitments and Supplemental Revolving Commitments whether or not
drawn on such date of determination) but not less than zero plus (ii) an
additional amount if, after giving effect to the Incurrence of such additional
amount (in the case of any Incremental Revolving Commitments and Supplemental
Revolving Commitments being initially provided on any date of determination, as
if Incurred in full on such date) and any discharge of Indebtedness in
connection therewith, the Consolidated Senior Secured Debt Ratio shall not
exceed 4.00 to 1.00 on a Pro Forma Basis.

“Maximum Rate” has the meaning specified in Section 10.10.

“Merger Agreement” has the meaning assigned to such term in the Senior Notes
Indenture.

“Minimum Exchange Tender Condition” has the meaning specified in
Section 2.20(b).

“Minimum Extension Condition” has the meaning specified in Section 2.19(g).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means, collectively, the deeds of trust, trust deeds and mortgages
made by the Loan Parties in favor or for the benefit of the Administrative Agent
on behalf of the Lenders substantially in the form of Exhibit H (with such
changes as may be customary to account for local law matters) and otherwise in
form and substance reasonably satisfactory to the Administrative Agent.

“Mortgaged Properties” means the Material Real Properties identified on Schedule
5.08(b) and any other Material Real Property with respect to which a Mortgage is
required pursuant to Section 6.12.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

   39    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including a Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means:

(a) with respect to any Asset Sale or any Casualty Event, the aggregate cash
proceeds received by the Borrower or any of its Restricted Subsidiaries in
respect of any Asset Sale (including, without limitation, any cash received in
respect of or upon the sale or other disposition of any Designated Non-cash
Consideration received in any Asset Sale and any cash payments received by way
of deferred payment of principal pursuant to a note or installment receivable or
otherwise, but only as and when received, and including any proceeds received as
a result of unwinding any related Hedging Obligations in connection with such
transaction but excluding the assumption by the acquiring Person of Indebtedness
relating to the disposed assets or other consideration received in any other
non-cash form) or Casualty Event (including, without limitation, any insurance
proceeds or condemnation awards in respect of such Casualty Event received by or
paid to or for the account of the Borrower or any Restricted Subsidiary), net of
the direct cash costs relating to such Asset Sale and the sale or disposition of
such Designated Non-cash Consideration or Casualty Event (including, without
limitation, legal, accounting and investment banking fees, and brokerage and
sales commissions), and any relocation expenses incurred as a result thereof,
taxes paid or payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements related
thereto), amounts required to be applied to the repayment of principal, premium
or penalty, if any, interest and other amounts on any Indebtedness or other
obligations which is secured by a Lien on the asset sold or subject to the
Casualty Event, as applicable, which is prepaid as a result of such transaction
or event (other than Indebtedness hereunder and Indebtedness constituting
Additional Permitted Obligations, Permitted Refinancing Obligations, Permitted
Debt Exchange Notes and any Refinancing Indebtedness in respect of the
foregoing), any costs associated with unwinding any related Hedging Obligations
in connection with such transaction or event and any deduction of appropriate
amounts to be provided by the Borrower as a reserve in accordance with GAAP
against any liabilities associated with the asset disposed of in such
transaction or the subject of such event and retained by the Borrower after such
sale or other disposition thereof or such event, including, without limitation,
pension and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction;

(b) with respect to the issuance of any Equity Interest by the Borrower or any
Restricted Subsidiary, the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such issuance or in connection with
unwinding any related Hedging Obligations in connection therewith over (ii) the
investment banking fees, underwriting discounts and commissions, and other
out-of-pocket expenses and other customary expenses, incurred by the Borrower or
such Restricted Subsidiary in connection with such issuance and any costs
associated with unwinding any related Hedging Obligations in connection
therewith;

(c) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any Restricted Subsidiary, the excess, if any, of (i) the sum of the
cash received in connection with such incurrence or issuance or in connection
with unwinding any related Hedging Obligations in

 

   40    Syniverse Credit Agreement



--------------------------------------------------------------------------------

connection therewith over (ii) the investment banking fees, underwriting
discounts and commissions, taxes reasonably estimated to be actually payable in
connection with such incurrence or issuance and other out-of-pocket expenses and
other customary expenses, incurred by the Borrower or such Restricted Subsidiary
in connection with such incurrence or issuance and any costs associated with
unwinding any related Hedging Obligations in connection therewith.

“Net Income” means, with respect to any Person, the net income (loss)
attributable to such Person, determined in accordance with GAAP and before any
reduction in respect of Preferred Stock dividends.

“Net Working Capital” means, with respect to any Person and its Restricted
Subsidiaries on a consolidated basis, Consolidated Current Assets minus
Consolidated Current Liabilities.

“New Term Facility” has the meaning specified in Section 2.14(a).

“New Term Loan” means Loans made under a New Term Facility.

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Non-Excluded Taxes” has the meaning set forth in Section 3.01(a).

“Non-Extending Lender” has the meaning specified in Section 2.19(e).

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that (a) obligations of the Borrower or any of its
Subsidiaries under any Secured Cash Management Agreement or Secured Hedge
Agreement shall be secured and guaranteed pursuant to the Collateral Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and (b) any release of Collateral or Guarantors effected
in the manner permitted by this Agreement shall not require the consent of
holders of obligations under Secured Hedge Agreements or any Cash Management
Agreements. Without limiting the generality of the foregoing, the Obligations of
the Loan Parties under the Loan Documents include (a) the obligation to pay
principal, interest, Letter of Credit commissions, charges, expenses, fees,
indemnities and other amounts payable by any Loan Party under any Loan Document
and (b) the obligation of any Loan Party to reimburse any amount in respect of
any of the foregoing that any Lender, in its sole discretion, may elect to pay
or advance on behalf of such Loan Party.

“OID” has the meaning specified in Section 14(d).

 

   41    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“OFAC” has the meaning specified in Section 5.20(d).

“Offered Amount” has the meaning specified in Section 2.05(a)(v)(D)(a).

“Offered Discount” has the meaning specified in Section 2.05(a)(v)(D)(a).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Affiliate” means any Affiliate of Holdings other than (i) any Subsidiary
of Holdings and (ii) any natural person.

“Other Intercreditor Agreement” means an intercreditor agreement in form and
substance reasonably satisfactory to the Borrower and the Administrative Agent.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Outstanding Amount” means (a) with respect to the Term Loans, New Term Loans,
Extended Loans, Revolving Credit Loans and Swing Line Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Term Loans, New Term Loans, Extended
Loans, Revolving Credit Loans (including any refinancing of outstanding unpaid
drawings under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) and Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letter of Credit (including any
refinancing of outstanding unpaid drawings under Letters of Credit or L/C Credit
Extensions as a Revolving Credit Borrowing) or any reductions in the maximum
amount available for drawing under Letters of Credit taking effect on such date.

“Parent Holding Company” means any direct or indirect parent of the Borrower,
who does not hold Equity Interests in any other Person (except for any other
Parent Holding Company).

“Pari Passu Lien Priority” means with respect to specified Indebtedness, secured
by a Lien on specified Collateral ranking equal with the Lien on such Collateral
securing the Loans or any Guaranty, as applicable, either pursuant to the
Intercreditor Agreement or one or more other intercreditor agreements having
terms no less favorable to the Lenders in relation to the holders of such
specified Indebtedness with respect to such Collateral than the terms of the
Intercreditor Agreement applicable to the rights of the Lenders in relation to
the other holders of the Senior Priority Obligations (as defined in the
Intercreditor Agreement) with respect to the Collateral, as determined in good
faith by the Borrower.

 

   42    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Participant” has the meaning specified in Section 10.07(d).

“Participant Register” has the meaning set forth in Section 10.07(l).

“Participating Lender” has the meaning specified in Section 2.05(a)(v)(C)(b).

“PATRIOT Act” has the meaning specified in Section 10.22.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Protection Act of 2006, Section 412 of the Code and
Section 302 of ERISA, each as in effect prior to the Pension Protection Act of
2006 and, thereafter, Section 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by a Loan Party or any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
Related Business Assets or a combination of Related Business Assets and cash or
Cash Equivalents between the Borrower or any of its Restricted Subsidiaries and
another Person; provided that any cash or Cash Equivalents received must be
applied in accordance with Section 7.09.

“Permitted Debt” shall have the meaning assigned thereto in Section 7.03(b).

“Permitted Debt Exchange” has the meaning specified in Section 2.20(a).

“Permitted Debt Exchange Notes” has the meaning specified in Section 2.20(a).

“Permitted Debt Exchange Offer” has the meaning specified in Section 2.20(a).

“Permitted Encumbrances” has the meaning specified in the Mortgages.

“Permitted Holders” means the collective reference to the Sponsor and its
Control Investment Affiliates (but excluding any operating portfolio companies
of the foregoing), directors and members of management of Holdings and its
Subsidiaries that have ownership interests in Holdings (or any Parent Holding
Company) (for so long as the ownership interests held by such directors or
members of management are less than the ownership interests held by the
Sponsor).

“Permitted Investments” means:

(1) any Investment in Cash Equivalents;

(2) any Investment in the Borrower or any Restricted Subsidiary;

 

   43    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(3) any Investment by Restricted Subsidiaries of the Borrower in other
Restricted Subsidiaries of the Borrower and Investments by Subsidiaries that are
not Restricted Subsidiaries in other Subsidiaries that are not Restricted
Subsidiaries of the Borrower;

(4) any Investment by the Borrower or any Restricted Subsidiary of the Borrower
in a Person that is primarily engaged in a Similar Business if as a result of
such Investment (a) such Person becomes a Restricted Subsidiary of the Borrower,
or (b) such Person, in one transaction or a series of related transactions, is
merged, consolidated or amalgamated with or into, or transfers or conveys all or
substantially all of its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary of the Borrower;

(5) any Investment in securities or other assets not constituting Cash
Equivalents and received in connection with an Asset Sale made pursuant to
Section 7.09 or any other disposition of assets not constituting an Asset Sale;

(6) any Investment (x) existing on the Closing Date, (y) made pursuant to
binding commitments in effect on the Closing Date and (z) that replaces,
refinances, refunds, renews or extends any Investment described under either of
the immediately preceding clauses (x) or (y); provided that any such Investment
is in an amount that does not exceed the amount replaced, refinanced, refunded,
renewed or extended;

(7) advances to employees not in excess of $10.0 million outstanding at any one
time in the aggregate;

(8) loans and advances to officers, directors and employees for business related
travel expenses, moving and relocation expenses and other similar expenses, in
each case in the ordinary course of business;

(9) any Investment (x) acquired by the Borrower or any of its Restricted
Subsidiaries (a) in exchange for any other Investment or accounts receivable
held by the Borrower or any such Restricted Subsidiary in connection with or as
a result of a bankruptcy, workout, reorganization or recapitalization of the
issuer of such other Investment or accounts receivable, or (b) as a result of a
foreclosure by the Borrower or any of its Restricted Subsidiaries with respect
to any secured Investment or other transfer of title with respect to any secured
Investment in default and (y) received in compromise or resolution of
(a) obligations of trade creditors or customers that were incurred in the
ordinary course of business of the Borrower or any Restricted Subsidiary,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer, or (b) litigation,
arbitration or other disputes;

(10) Hedging Obligations permitted under Section 7.03(b)(x)

(11) any Investment by the Borrower or any of its Restricted Subsidiaries in a
Similar Business (other than an Investment in an Unrestricted Subsidiary) having
an aggregate Fair Market Value, taken together with all other Investments made
pursuant to this clause (11) that are at the time outstanding, not to exceed the
greater of (x) $100.0 million and (y) 3.25% of Total Assets at the time of such
Investment; provided, however, that if any Investment pursuant to this clause
(11) is made in any Person that is not a Restricted Subsidiary of the Borrower
at the date of

 

   44    Syniverse Credit Agreement



--------------------------------------------------------------------------------

the making of such Investment and such Person becomes a Restricted Subsidiary of
the Borrower after such date, such Investment shall thereafter be deemed to have
been made pursuant to clause (2) above and shall cease to have been made
pursuant to this clause (11) for so long as such Person continues to be a
Restricted Subsidiary;

(12) Investments in joint ventures of the Borrower or any of its Restricted
Subsidiaries existing on the Closing Date in an aggregate amount, taken together
with all other Investments made pursuant to this clause (12) that are at the
time outstanding, not to exceed the greater of (x) $75.0 million and (y) 2.5% of
Total Assets at the time of such Investment;

(13) additional Investments by the Borrower or any of its Restricted
Subsidiaries having an aggregate Fair Market Value, taken together with all
other Investments made pursuant to this clause (13) that are at the time
outstanding, not to exceed the greater of (x) $125.0 million and (y) 4.0% of
Total Assets at the time of such Investment;

(14) any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with the provisions of Section 7.08(b) (except
transactions described in clause (ii), (iv), (v), (ix)(a), (xiv) or (xv) of such
Section 7.08(b));

(15) Investments the payment for which consists of Equity Interests (other than
Excluded Equity) of the Borrower, Holdings or any Parent Holding Company, as
applicable; provided, however, that such Equity Interests will not increase the
amount available for Restricted Payments under Section 7.06(a)(C);

(16) Investments consisting of the licensing, sublicensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
Persons;

(17) Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property, in each case in the ordinary course of
business;

(18) any Investment in a Receivables Subsidiary or any Investment by a
Receivables Subsidiary in any other Person in connection with a Qualified
Receivables Financing, including Investments of funds held in accounts permitted
or required by the arrangements governing such Qualified Receivables Financing
or any related Indebtedness; provided, however, that any Investment in a
Receivables Subsidiary is in the form of a Purchase Money Note, contribution of
additional receivables or an equity interest;

(19) Investments of a Restricted Subsidiary of the Borrower acquired after the
Closing Date or of an entity merged into or consolidated with a Restricted
Subsidiary of the Borrower in a transaction that is not prohibited by
Section 7.04 after the Closing Date to the extent that such Investments were not
made in contemplation of such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

(20) [Reserved]; and

(21) guarantees of Indebtedness permitted to be incurred under Section 7.03, and
performance guarantees in the ordinary course of business.

 

   45    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Permitted Joint Venture” means, with respect to any specified Person, a joint
venture (that for the avoidance of doubt is not itself a Restricted Subsidiary)
of such Person, which joint venture is engaged in a Similar Business and in
respect of which the Borrower or a Restricted Subsidiary beneficially owns at
least 35% of the shares of Equity Interests of such Person.

“Permitted Liens” means, with respect to any Person:

(1) pledges or deposits by such Person under workers’ compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case incurred in the ordinary course of business;

(2) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, in each case for sums not yet due or being contested in good faith by
appropriate proceedings or other Liens arising out of judgments or awards
against such Person with respect to which such Person shall then be proceeding
with an appeal or other proceedings for review (or which, if due and payable,
are being contested in good faith by appropriate proceedings and for which
adequate reserves are being maintained, to the extent required by GAAP and such
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien);

(3) Liens for taxes, assessments or other governmental charges (i) which are not
yet delinquent or (ii) which are being contested in good faith by appropriate
proceedings for which adequate reserves are being maintained on the books of the
applicable Person to the extent required by GAAP;

(4) Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business;

(5) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which were
not Incurred in connection with Indebtedness and which do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;

(6) Liens Incurred to secure Debt Obligations in respect of Indebtedness
permitted to be Incurred pursuant to clause (i), (iv), (xx) or (xxxi) of the
definition of “Permitted Debt”; provided that, (x) in the case of clause (iv),
such Lien extends only to the assets and/or Equity Interests, the acquisition,
lease, construction, repair, replacement or improvement of which is financed
thereby and any income or profits thereof; and (y) in the case of clause (xx),
such Lien does not extend to the property or assets (or income or profits
therefrom) of any Restricted Subsidiary other than a Foreign Subsidiary that is
not a Guarantor;

 

   46    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(7) Liens of the Borrower or any of its Restricted Subsidiaries existing on the
Closing Date (other than Liens Incurred to secure Indebtedness under the this
Agreement and the other Loan Documents);

(8) Liens on assets of, or Equity Interests in, a Person at the time such Person
becomes a Subsidiary; provided, however, that such Liens are not created or
Incurred in connection with, or in contemplation of, such other Person becoming
such a Subsidiary; provided, further, however, that such Liens may not extend to
any other assets of the Borrower or any Restricted Subsidiary of the Borrower;

(9) Liens on assets at the time the Borrower or a Restricted Subsidiary of the
Borrower acquired the assets, including any acquisition by means of a merger or
consolidation with or into the Borrower or any Restricted Subsidiary of the
Borrower; provided, however, that such Liens are not created or Incurred in
connection with, or in contemplation of, such acquisition; provided, further,
however, that the Liens may not extend to any other assets owned by the Borrower
or any Restricted Subsidiary of the Borrower;

(10) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Borrower or another Restricted Subsidiary of the Borrower permitted
to be Incurred in accordance with Section 7.03, subject, in the event of Liens
on Collateral Incurred pursuant to this clause (10), to subordination of such
Liens on terms reasonably acceptable to the Administrative Agent and the
Borrower;

(11) Liens securing Hedging Obligations and Cash Management Agreements so long
as the related Indebtedness is, and is permitted to be Incurred under this
Agreement, and is secured by Liens under the Collateral Documents;

(12) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
entered into in the ordinary course of business issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods;

(13) leases and subleases of real property which do not materially interfere
with the ordinary conduct of the business of the Borrower or any of its
Restricted Subsidiaries;

(14) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Borrower and its Restricted
Subsidiaries in the ordinary course of business securing the assets subject to
such operating leases and any ancillary and related assets, including the
proceeds of such assets;

(15) Liens in favor of the Borrower or any Guarantor, subject, in the event of
Liens on Collateral Incurred pursuant to this clause (15), to subordination of
such Liens on terms reasonably acceptable to the Administrative Agent and the
Borrower;

(16) Liens on accounts receivable and related assets of the type specified in
the definition of “Receivables Financing” Incurred in connection with a
Qualified Receivables Financing;

 

   47    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(17) deposits made in the ordinary course of business to secure liability to
insurance carriers;

(18) Liens on the Equity Interests of Unrestricted Subsidiaries;

(19) Liens arising from licenses and sub-licenses of any patents, trademarks,
copyrights, software, know–how or other intellectual property granted in the
ordinary course of business;

(20) judgment and attachment Liens not giving rise to an Event of Default and
notices of lis pendens and associated rights related to litigation being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made;

(21) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

(22) Liens on cash or Cash Equivalents Incurred to secure Cash Management
Agreements or Hedging Obligations with Cash Management Banks or Hedge Banks,
respectively, in the ordinary course of business;

(23) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancings, refundings, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (6) (solely with respect to Indebtedness
Incurred pursuant to clause (xxxi) of the definition of “Permitted Debt”), (7),
(8), (9) and (11); provided, however, that (x) such new Lien shall be limited to
all or part of the same property that secured the original Lien (plus
improvements on such property), (y) the Indebtedness secured by such Lien at
such time is not increased to any amount greater than the sum of (A) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clauses (6) (solely with respect to Indebtedness
Incurred pursuant to clause (xxxi) of the definition of “Permitted Debt”), (7),
(8), (9) and (11) at the time the original Lien became a Permitted Lien under
this Agreement, and (B) an amount necessary to pay any fees and expenses,
including premiums, related to such refinancing, refunding, extension, renewal
or replacement and (z) other than with respect to Liens to secure any
refinancing, refunding, extension, renewal or replacement of any Indebtedness
secured by a Lien referred to in the foregoing clause (11), if such Liens secure
Collateral, such Liens (and all related obligations) shall be subject to the
terms of the Intercreditor Agreement or an Other Intercreditor Agreement;

(24) [Reserved];

(25) other Liens securing obligations Incurred in the ordinary course of
business which obligations do not exceed the greater of (x) $100.0 million and
(y) 3.25% of Total Assets at the time of Incurrence of such obligation, at any
one time outstanding;

(26) Liens on the assets of a joint venture to secure Indebtedness of such joint
venture Incurred pursuant to clause (xxi) of the definition of “Permitted Debt”;

(27) Liens on equipment of the Borrower or any Restricted Subsidiary of the
Borrower granted in the ordinary course of business to the Borrower’s or such
Restricted Subsidiary’s client at which such equipment is located;

 

   48    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(28) [Reserved];

(29) Liens on cash and Cash Equivalents used to defease or to irrevocably
satisfy and discharge Indebtedness; provided that such defeasance or
satisfaction and discharge is not prohibited by this Agreement;

(30) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation and
exportation of goods in the ordinary course of business;

(31) Liens (i) of a collection bank arising under Section 4?210 of the Uniform
Commercial Code on items in the course of collection; (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business; and (iii) in favor of banking institutions arising
as a matter of law encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry; and

(32) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness; (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and its Restricted Subsidiaries; or (iii) relating to purchase orders
and other agreements entered into with customers of the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business.

“Permitted Refinancing Obligations” means subordinated or senior Indebtedness
(which Indebtedness may be unsecured, or secured by a Lien ranking at the
Borrower’s option pari passu with or junior to the Lien securing the Loans),
including customary bridge financings, in each case issued or incurred by the
Borrower or a Guarantor in respect of a refinancing of outstanding Indebtedness
of the Borrower under the Facilities, including Indebtedness Incurred to pay
premiums, defeasance costs and fees and expenses in connection therewith, the
terms of which Indebtedness (i) (A) in the case of the refinancing of Term
Loans, do not provide for a maturity date or Weighted Average Life to Maturity
earlier than the Maturity Date of the Term Loans being refinanced or shorter
than the Weighted Average Life to Maturity of the Term Loans being refinanced,
as the case may be (other than an earlier maturity date and/or shorter Weighted
Average Life to Maturity for customary bridge financings, which, subject to
customary conditions, would either be automatically converted into or required
to be exchanged for permanent financing which does not provide for an earlier
maturity date or a shorter Weighted Average Life to Maturity than the Maturity
Date of the Term Loans being refinanced or the Weighted Average Life to Maturity
of the Term Loans being refinanced, as applicable) and (B) in the case of
replacement of Revolving Credit Commitments, do not provide a termination date
earlier than the Maturity Date of the Revolving Credit Commitment be replaced,
(ii) do not, in the case of Indebtedness that is unsecured or is secured by
Liens that are junior in priority to the Liens securing the Loans, provide for
any mandatory repayment or redemption from asset sales, casualty or condemnation
events or excess cash flow except to the extent that prepayments are made first
to the Term Loans and to other Indebtedness having Pari Passu Lien Priority (to
the extent required by the Loan Documents or the terms of such other
Indebtedness) (other than, in the case of any customary bridge financing,
prepayments of such bridge financing from the issuance of equity or other
Indebtedness permitted hereunder which meets the requirements of this
definition); provided that (a) such Indebtedness shall not be secured by any
Lien on any asset of any Loan

 

   49    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Party that does not also secure the Loans, or be guaranteed by any Person other
than the Guarantors, and (b) if secured by Collateral, such Indebtedness (and
all related obligations) shall be subject to the terms of the Intercreditor
Agreements or an Other Intercreditor Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means (a) any employee benefit plan within the meaning of Section 3(3) of
ERISA, maintained for employees of any Loan Party or any such Plan to which any
Loan Party is required to contribute on behalf of any of its employees or
(b) any Pension Plan.

“Platform” has the meaning specified in Section 6.02.

“Pledged Debt” has the meaning specified in the Security Agreement.

“Pledged Interests” has the meaning specified in the Security Agreement.

“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution or winding up.

“Prepayment Amount” has the meaning specified in Section 2.05(c).

“Prepayment Date” has the meaning specified in Section 2.05(c).

“Presentation to Lenders” means that certain Presentation to Lenders dated
April 9, 2012, and furnished to the Lenders.

“Pro Forma Adjustments” means, without duplication, with respect to any period,
(a) adjustments calculated in accordance with Regulations S-X under the
Securities Act of 1933, as amended and (b) the net reduction in costs and other
operating improvements or synergies that have been realized or are reasonably
anticipated to be realized in good faith with respect to a Specified Transaction
within twelve months of the date of such Specified Transaction, as if all such
reductions in costs had been effected as of the beginning of such period,
decreased by any incremental expenses incurred or to be incurred during such
four-quarter period in order to achieve such reduction in costs.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith (to the extent applicable) shall
be deemed to have occurred as of the first day of the applicable period of
measurement in such covenant: (a) historical income statement items (whether
positive or negative) attributable to the property or Person, if any, subject to
such Specified Transaction, (i) in the case of a Asset Sale or other disposition
of all or substantially all Equity Interests in any Restricted Subsidiary of the
Borrower or any division, product line, or facility used for operations of the
Borrower or any of its Restricted Subsidiaries or a designation of a Subsidiary
as an Unrestricted Subsidiary, shall be excluded, and (ii) in the case of a
purchase or other acquisition of all or substantially all of the property and
assets or business of any Person, or of assets constituting a business unit, a
line of business or division of such Person, or of all or substantially all of
the Equity Interests in a Person or a designation of a Subsidiary as a
Restricted Subsidiary, shall be included, (b) any repayment, retirement,
redemption, satisfaction, and discharge or defeasance of Indebtedness,
Disqualified Stock or Preferred Stock, and (c)

 

   50    Syniverse Credit Agreement



--------------------------------------------------------------------------------

any Indebtedness Incurred by the Borrower or any of its Restricted Subsidiaries
in connection therewith and if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination
(taking into account any Hedging Obligations applicable to such Indebtedness if
such Hedging Obligation has a remaining term in excess of twelve (12) months);
provided that “Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect”
in respect of any Specified Transaction shall be calculated in a reasonable
manner and certified by a Responsible Officer of the Borrower.

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place, and subject
to adjustment as provided in Section 2.18), the numerator of which is the amount
of the Commitments of such Lender under the applicable Facility or Facilities at
such time and the denominator of which is the amount of the Aggregate
Commitments under the applicable Facility or Facilities at such time; provided
that if the commitment of each Lender to make Loans and the obligation of each
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, then the Pro Rata Share of each Lender shall be determined based
on the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof. The initial Pro Rata Share of each Lender is set forth opposite the name
of such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Public Lender” has the meaning specified in Section 6.02.

“Public Side Information” has the meaning specified in Section 6.02.

“Purchase Money Note” means a promissory note of a Receivables Subsidiary
evidencing a line of credit, which may be irrevocable, from the Borrower or any
Subsidiary of the Borrower to a Receivables Subsidiary in connection with a
Qualified Receivables Financing, which note is intended to finance that portion
of the purchase price that is not paid by cash or a contribution of equity.

“Qualified Receivables Financing” means any Receivables Financing of a
Receivables Subsidiary that meets the following conditions:

(1) the Board of Directors of the Borrower shall have determined that such
Qualified Receivables Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and the Receivables Subsidiary,

(2) all sales of accounts receivable and related assets to the Receivables
Subsidiary are made at Fair Market Value (as determined in good faith by the
Borrower), and

(3) the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by the Borrower) and
may include Standard Securitization Undertakings.

The grant of a security interest in any accounts receivable of the Borrower or
any of its Restricted Subsidiaries (other than a Receivables Subsidiary) to
secure any Credit Agreement or Additional Permitted Obligations shall not be
deemed a Qualified Receivables Financing.

 

   51    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Qualifying Lender” has the meaning specified in Section 2.05(a)(v)(D)(c).

“Receivables Financing” means any transaction or series of transactions that may
be entered into by the Borrower or any of its Subsidiaries pursuant to which the
Borrower or any of its Subsidiaries may sell, convey or otherwise transfer to
(a) a Receivables Subsidiary (in the case of a transfer by the Borrower or any
of its Subsidiaries), and (b) any other Person (in the case of a transfer by a
Receivables Subsidiary), or may grant a security interest in, any accounts
receivable (whether now existing or arising in the future) of the Borrower or
any of its Subsidiaries, and any assets related thereto including, without
limitation, all collateral securing such accounts receivable, all contracts and
all guarantees or other obligations in respect of such accounts receivable,
proceeds of such accounts receivable and other assets which are customarily
transferred or in respect of which security interests are customarily granted in
connection with asset securitization transactions involving accounts receivable
and any Hedging Obligations entered into by the Borrower or any such Subsidiary
in connection with such accounts receivable.

“Receivables Repurchase Obligation” means any obligation of a seller of
receivables in a Qualified Receivables Financing to repurchase receivables
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, off-set or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.

“Receivables Subsidiary” means a Wholly Owned Restricted Subsidiary of the
Borrower (or another Person formed for the purposes of engaging in a Qualified
Receivables Financing with the Borrower in which the Borrower or any Subsidiary
of the Borrower makes an Investment and to which the Borrower or any Subsidiary
of the Borrower transfers accounts receivable and related assets) which engages
in no activities other than in connection with the financing of accounts
receivable of the Borrower and its Subsidiaries, all proceeds thereof and all
rights (contractual or other), collateral and other assets relating thereto, and
any business or activities incidental or related to such business, and which is
designated by the Board of Directors of the Borrower (as provided below) as a
Receivables Subsidiary and:

(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is guaranteed by the Borrower or any other Subsidiary of
the Borrower (excluding guarantees of obligations (other than the principal of,
and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates the Borrower or any other
Subsidiary of the Borrower in any way other than pursuant to Standard
Securitization Undertakings, or (iii) subjects any property or asset of the
Borrower or any other Subsidiary of the Borrower, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings,

(b) with which neither the Borrower nor any other Subsidiary of the Borrower has
any material contract, agreement, arrangement or understanding other than on
terms which the Borrower reasonably believes to be no less favorable to the
Borrower or such Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of the Borrower, and

 

   52    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(c) to which neither the Borrower nor any other Subsidiary of the Borrower has
any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results.

Any such designation by the Board of Directors of the Borrower shall be
evidenced by a certificate of a Responsible Officer of the Borrower certifying
that such designation complied with the foregoing conditions.

“Refinancing” has the meaning given to such term in the definition of the
“Transaction.”

“Refinancing Indebtedness” has the meaning specified in Section 7.03(b)(xiv).

“Refunding Capital Stock” has the meaning specified in Section 7.06(b)(ii)(a).

“Register” has the meaning set forth in Section 10.07(c).

“Regulation S-X” means Regulation S-X under the Securities Act of 1933, as
amended.

“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in a Similar Business; provided that any assets received by the
Borrower or a Restricted Subsidiary in exchange for assets transferred by the
Borrower or a Restricted Subsidiary will not be deemed to be Related Business
Assets if they consist of securities of a Person, unless upon receipt of the
securities of such Person, such Person would become a Restricted Subsidiary.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, attorneys-in-fact,
trustees and advisors of such Person and of such Person’s Affiliates.

“Replacement Assets” means (1) substantially all the assets of a Person
primarily engaged in a Similar Business or (2) a majority of the Voting Equity
Interests of any Person primarily engaged in a Similar Business that will
become, on the date of acquisition thereof, a Restricted Subsidiary.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Repricing Transaction” means (a) the Incurrence by any Loan Party of any
Indebtedness (including, without limitation, any new or additional term loans
under this Agreement), (i) having an effective interest rate margin or weighted
average yield (as reasonably determined by the Administrative Agent in
consultation with the Borrower after giving effect to, among other factors,
interest rate margins, upfront or similar fees, original issue discount or
Eurodollar Rate or Base Rate floors shared with all lenders, but excluding the
effect of any arrangement, structuring, syndication or other fees payable in
connection therewith that are not shared with all lenders or any fluctuations in
the Eurodollar Rate or the Base Rate) that is less than the Applicable Rate for,
or weighted average yield (as reasonably determined by the Administrative Agent
in consultation with the Borrower on the same basis) of, the Initial Term Loans,
and (ii) the proceeds of which are used to repay, in whole or in part, principal
of outstanding Initial Term Loans and (b) any amendment, waiver or other
modification to this Agreement which would have the effect of reducing the
Applicable Rate for the Initial Term Loans (other than, in each case, any such
transaction or amendment or modification accomplished together with the
substantially concurrent

 

   53    Syniverse Credit Agreement



--------------------------------------------------------------------------------

refinancing of all Facilities hereunder and other than any amendment to a
financial maintenance covenant herein or in the component definitions thereof
that may result in a reduction in the Applicable Rate for the Initial Term
Loans); provided that, in each case, the primary purpose of such prepayment,
amendment, amendment and restatement, modification or otherwise is, as
reasonably determined by the Borrower in good faith, to refinance the Initial
Term Loans at a lower effective interest rate margin or weighted average yield.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments, and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitments, unused
Revolving Credit Commitment of, and the portion of the Total Outstandings held
or deemed held by, any Defaulting Lender or any Affiliate Lender (other than any
Debt Fund Affiliate) shall in each case be excluded for purposes of making a
determination of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, executive vice president, chief financial officer, treasurer or
assistant treasurer or other similar officer of a Loan Party and, as to any
document delivered on the Closing Date (except as otherwise expressly set forth
in Section 4.01), any vice president, secretary or assistant secretary. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Payments” has the meaning specified in Section 7.06(a)(iv).

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Retired Capital Stock” has the meaning specified in Section 7.06(b)(ii)(a).

 

   54    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means an Initial Revolving Credit Commitment, a
Supplemental Revolving Commitment, an Incremental Revolving Commitment or an
Extended Revolving Commitment, and “Revolving Credit Commitments” means all of
them, collectively.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” means Initial Revolving Credit Loans (including any
Loans made in respect of Supplemental Revolving Commitments which have the same
terms as the Initial Revolving Credit Loans), Incremental Revolving Loans and
Extended Revolving Loans, as the context may require.

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender.

“S&P” means Standard & Poor’s Financial Services LLC, a wholly-owned subsidiary
of The McGraw-Hill Companies, Inc., and any successor thereto.

“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or hereafter acquired by the Borrower or a Restricted Subsidiary whereby the
Borrower or a Restricted Subsidiary transfers such property to a Person and the
Borrower or such Restricted Subsidiary leases it from such Person, other than
leases between the Borrower and a Restricted Subsidiary of the Borrower or
between Restricted Subsidiaries of the Borrower.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Section 2.19 Additional Amendment” has the meaning specified in
Section 2.19(c).

“Secured Cash Management Agreement” means any Cash Management Agreement
(a) existing as of the Closing Date by and between any Loan Party and any Cash
Management Bank or (b) that is entered into following the Closing Date by and
between any Loan Party and any Cash Management Bank to the extent that such Cash
Management Agreement is designated in writing by the Borrower and such Cash
Management Bank to the Administrative Agent as a Secured Cash Management
Agreement.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank.

“Secured Indebtedness” means any Indebtedness secured by a Lien.

 

   55    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Secured Obligations” has the meaning specified in the Security Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Cash Management Banks, any Supplemental Administrative
Agent and each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 9.01(c).

“Security Agreement” means, collectively, the Security Agreement dated the date
hereof executed by the Loan Parties, substantially in the form of Exhibit G,
together with each other security agreement and security agreement supplement
executed and delivered pursuant to Section 6.12.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Notes” means the 9.125% senior notes of the Borrower due 2019 in an
aggregate principal amount of $475,000,000 issued on December 22, 2010 and any
exchange notes issued in exchange therefor, in each case, pursuant to the Senior
Notes Indenture.

“Senior Notes Indenture” means the Indenture dated as of December 21, 2010
between Wilmington Trust FSB, as trustee, the Borrower and the Guarantors,
together with all instruments and other agreements in connection therewith, as
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof, but only to the extent permitted under the terms of the Loan
Documents.

“Significant Subsidiaries” means Restricted Subsidiaries of the Borrower
constituting, individually or in the aggregate (as if such Restricted
Subsidiaries constituted a single Subsidiary), a “significant subsidiary” of the
Borrower within the meaning of Rule 1?02 under Regulation S?X promulgated by the
SEC.

“Similar Business” means any business engaged in by the Borrower or any of its
Restricted Subsidiaries on the Closing Date and any business or other activities
that are reasonably similar, ancillary, complementary or related to, or a
reasonable extension, development or expansion of, the businesses in which the
Borrower and its Restricted Subsidiaries are engaged on the Closing Date.

“Solicited Discount Proration” has the meaning specified in
Section 2.05(a)(v)(D)(c).

“Solicited Discounted Prepayment Amount” has the meaning specified in
Section 2.05(a)(v)(D)(a).

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit P, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.05(a)(v)(D)(a).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable

 

   56    Syniverse Credit Agreement



--------------------------------------------------------------------------------

liability of such Person on its debts as they become absolute and matured,
(c) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning specified in Section 10.07(g).

“Specified Discount” has the meaning specified in Section 2.05(a)(v)(B)(a).

“Specified Discount Prepayment Amount” has the meaning specified in
Section 2.05(a)(v)(B)(a).

“Specified Discount Prepayment Response Date” has the meaning specified in
Section 2.05(a)(v)(B)(a).

“Specified Discount Proration” has the meaning specified in
Section 2.05(a)(v)(B)(c).

“Specified Existing Tranche” has the meaning specified in Section 2.19.

“Specified Transaction” means any Incurrence or repayment, retirement,
redemption, satisfaction and discharge or defeasance of Indebtedness (excluding
Indebtedness Incurred for working capital purposes other than pursuant to this
Agreement), Disqualified Stock or Preferred Stock or Investment that results in
a Person becoming a Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any acquisition or any Asset Sale or
other disposition that results in a Restricted Subsidiary ceasing to be a
Subsidiary of the Borrower, any investment constituting an acquisition of assets
constituting a business unit, line of business or division of another Person,
any Asset Sale or other disposition of a business unit, line of business or
division of the Borrower or a Restricted Subsidiary, the cessation of the
operations of a business unit, line of business or division of the Borrower or a
Restricted Subsidiary or any operational change, in each case whether by merger,
consolidation, amalgamation or otherwise or any material restructuring of the
Borrower or implementation of initiative not in the ordinary course of business.

“Sponsor” means Carlyle Partners V, L.P. and its Control Investment Affiliates
(but excluding any operating portfolio companies of the foregoing).

“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities and guarantees of performance entered into by the
Borrower or any Subsidiary of the Borrower which the Borrower has determined in
good faith to be customary in a Receivables Financing including, without
limitation, those relating to the servicing of the assets of a Receivables
Subsidiary, it being understood that any Receivables Repurchase Obligation shall
be deemed to be a Standard Securitization Undertaking.

“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the final payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the

 

   57    Syniverse Credit Agreement



--------------------------------------------------------------------------------

repurchase of such security at the option of the holder thereof upon the
happening of any contingency beyond the control of the Borrower unless such
contingency has occurred).

“Submitted Amount” has the meaning specified in Section 2.05(a)(v)(C)(a).

“Submitted Discount” has the meaning specified in Section 2.05(a)(v)(C)(a).

“Subordinated Indebtedness” means (a) with respect to the Borrower, any
Indebtedness of the Borrower which is by its terms subordinated in right of
payment to the Loans, and (b) with respect to any Guarantor, any Indebtedness of
such Guarantor which is by its terms subordinated in right of payment to its
Guaranty.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantor” means, collectively, the Restricted Subsidiaries of the
Borrower that are Guarantors.

“Subsidiary Guaranty” means, collectively, the Subsidiary Guaranty made by the
Subsidiary Guarantors in favor of the Administrative Agent on behalf of the
Secured Parties, substantially in the form of Exhibit F-2, together with each
other guaranty and guaranty supplement delivered pursuant to Section 6.12.

“Successor Company” has the meaning specified in Section 7.04(a)(i).

“Successor Guarantor” has the meaning specified in Section 7.04(b)(i).

“Supplemental Administrative Agent” has the meaning specified in Section 9.14
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Supplemental Revolving Commitments” has the meaning specified in Section 14(a).

“Supplemental Term Loan Commitments” has the meaning specified in
Section 2.14(a).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms

 

   58    Syniverse Credit Agreement



--------------------------------------------------------------------------------

and conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

“Swing Line Lender” means Barclays in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Revolving Credit Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Revolving Credit Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges imposed by any
Governmental Authority, and all additions to tax, penalties and interest with
respect thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make Initial
Term Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from

 

   59    Syniverse Credit Agreement



--------------------------------------------------------------------------------

time to time in accordance with this Agreement. The initial aggregate amount of
the Term Commitments is $950,000,000.

“Term Facility” means, at any time, (a) prior to the Closing Date, the aggregate
Term Commitments of all Term Lenders at such time, and (b) thereafter, the
aggregate Term Loans of all Term Lenders at such time.

“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date, any Lender that holds Term Loans at such time.

“Term Loan” means an Initial Term Loan (including any Loans made in respect of
Supplemental Term Loan Commitments which have the same terms as the Initial Term
Loans), Incremental Term Loan or Extended Term Loan, as the context may require.

“Term Loan Trigger” has the meaning set forth in Section 8.01(b).

“Term Note” means a promissory note of the Borrower payable to the order of any
Term Lender, in substantially the form of Exhibit C-1 hereto, evidencing the
indebtedness of the Borrower to such Term Lender resulting from the Term Loans
made or held by such Term Lender.

“Termination Date” means the date on which the Commitments are terminated in
full pursuant to Section 2.06(a) or 8.02.

“Threshold Amount” means $50,000,000.

“Total Assets” means the total consolidated assets of the Borrower and its
Restricted Subsidiaries, as shown on the most recent consolidated balance sheet
of the Borrower and its Restricted Subsidiaries.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Tranche” means (a) with respect to Term Loans or commitments, refers to whether
such Term Loans or commitments are (1) Initial Term Loans or Term Loan
Commitments, (2) Incremental Term Loans with the same terms and conditions made
on the same day, or (3) Extended Term Loans (of the same Extension Series)
(b) with respect to Revolving Credit Loans or commitments, refers to whether
such Revolving Credit Loans are (1) Initial Revolving Credit Commitments or
Initial Revolving Credit Loans (2) Incremental Revolving Credit Loans or
Incremental Revolving Commitments with the same terms and conditions made on the
same day or (3) Extended Revolving Loans (of the same Extension Series).

“Transaction” means the Borrower obtaining the Facilities, the repayment of all
Indebtedness under the Existing Credit Agreement, and all Liens and all
guarantees, in each case in respect thereof, released and discharged (the
“Refinancing”), and fees, premiums and expenses incurred in connection with the

 

   60    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Transaction being paid.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unpaid Amount” has the meaning specified in Section 7.06(b)(ii)(c).

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower designated by
the Borrower as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided that the Borrower shall only be permitted to so
designate a Subsidiary as an Unrestricted Subsidiary after the Closing Date and
so long as (i) no Event of Default has occurred and is continuing or would
result therefrom, (ii) immediately after giving effect to such designation,
(x) the Borrower would be permitted to Incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in
Section 7.03(a) or (y) the Fixed Charge Coverage Ratio for the Borrower and its
Restricted Subsidiaries would be equal to or greater than such ratio immediately
prior to giving Pro Forma Effect to such designation, (iii) such Unrestricted
Subsidiary shall be capitalized (to the extent capitalized by the Borrower or
any of its Restricted Subsidiaries) through Permitted Investments or Investments
permitted by, and in compliance with, Section 7.06, (iv) without duplication of
clause (iii), any assets owned by such Unrestricted Subsidiary at the time of
the initial designation thereof shall be treated as Investments hereunder and
(v) such Subsidiary shall have been or will promptly be designated an
“unrestricted subsidiary” (or otherwise not be subject to the covenants) under
the Senior Notes Indenture and all Refinancing Indebtedness in respect thereof
and (b) any Subsidiary of an Unrestricted Subsidiary. The Borrower may designate
any Unrestricted Subsidiary to be a Restricted Subsidiary for purposes of this
Agreement (each, a “Subsidiary Redesignation”); provided that (i) no Event of
Default has occurred and is continuing or would result therefrom and
(ii) immediately after giving effect to such Subsidiary Redesignation, (x) the
Borrower would be permitted to Incur at least $1.00 of additional Indebtedness
pursuant to the Fixed Charge Coverage Ratio test set forth in Section 7.03(a) or
(y) the Fixed Charge Coverage Ratio for the Borrower and its Restricted
Subsidiaries would be equal to or greater than such ratio immediately prior to
giving Pro Forma Effect to such designation.

“U.S. Lender” has the meaning set forth in Section 10.15(c).

“U.S. Tax Law Change” means, as applied in respect of any Lender or Agent, as
the case may be, the occurrence after the date it first became a party to this
Agreement (including, for the avoidance of doubt, by means of assignment) (or,
in the case of any Foreign Lender that is an intermediary, partnership or other
flow-through entity for U.S. tax purposes, the date on which the relevant
beneficiary, partner or member thereof became such a beneficiary, partner or
member, if later) of

 

   61    Syniverse Credit Agreement



--------------------------------------------------------------------------------

the enactment of any applicable United States federal tax law, the promulgation
of any United States Treasury regulation, the revocation or change or
modification of any income tax convention to which the United States is a party,
or the publication of any Revenue Ruling, Revenue Procedure or Notice in the
Internal Revenue Bulletin.

“Voting Equity Interests” means, with respect to any Person, the outstanding
Equity Interests of a Person having the power, directly or indirectly, to
designate the board of directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
Disqualified Stock, as the case may be, at any date, the quotient obtained by
dividing (1) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock multiplied by the amount of such payment, by (2) the sum of all such
payments.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Wholly Owned Restricted Subsidiary” is any Wholly Owned Subsidiary that is a
Restricted Subsidiary.

“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person 100%
of the outstanding Equity Interests or other ownership interests of which (other
than directors’ qualifying shares or shares or interests required to be held by
foreign nationals or other third parties to the extent required by applicable
law) shall at the time be owned by such Person or by one or more Wholly Owned
Subsidiaries of such Person and one or more Wholly Owned Subsidiaries of such
Person.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

   62    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. All accounting terms not specifically defined herein
shall be construed in conformity with, and all financial data (excluding the
calculation of the Fixed Charge Coverage Ratio and the Consolidated Senior
Secured Debt Ratio) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, as in effect for the period to which the
Audited Financial Statements relate, applied in a manner consistent with that
used in preparing the Audited Financial Statements, except as otherwise
specifically prescribed herein.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 References to Agreements and Laws. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.07 Timing of Payment or Performance. When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as specifically provided in Section 2.12 or as described in
the definition of Interest Period) or performance shall extend to the
immediately succeeding Business Day.

1.08 Currency Equivalents Generally. Except as set forth in the final paragraph
Section 7.03, any amount specified in this Agreement (other than in Articles II,
IX and X) or any of the other Loan Documents to be in Dollars shall also include
the equivalent of such amount in any currency other than Dollars, such
equivalent amount to be determined at the rate of exchange quoted by the
Administrative Agent at the close of business on the Business Day immediately
preceding any date of determination thereof, to prime banks in New York, New
York for the spot purchase in the New York foreign exchange market of such
amount in Dollars with such other currency; provided that if any such baskets
are exceeded solely as a result of fluctuations in applicable currency exchange
rates after the last

 

   63    Syniverse Credit Agreement



--------------------------------------------------------------------------------

time such baskets were assessed, such baskets will not be deemed to have been
exceeded solely as a result of such fluctuations in currency exchange rates.

1.09 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.10 Pro Forma Calculations. Notwithstanding anything to the contrary herein,
the Consolidated Senior Secured Debt Ratio and the Fixed Charge Coverage Ratio
shall be calculated on a Pro Forma Basis with respect to each Specified
Transaction occurring during the applicable four quarter period to which such
calculation relates, or subsequent to the end of such four-quarter period but
not later than the date of such calculation; provided that notwithstanding the
foregoing, when calculating the Consolidated Senior Secured Debt Ratio for
purposes of (i) determining the applicable percentage of Excess Cash Flow set
forth in Section 2.05(b)(i) and (ii) determining actual compliance (and not Pro
Forma Compliance or compliance on a Pro Forma Basis) with the covenant pursuant
to Section 7.11, any Specified Transaction and any related adjustment
contemplated in the definition of Pro Forma Basis (and corresponding provisions
of the definition of EBITDA) that occurred subsequent to the end of the
applicable four quarter period shall not be given Pro Forma Effect.

1.11 Calculation of Baskets. If any of the baskets set forth in Article VII of
this Agreement or in the definitions “Permitted Investments” or “Permitted
Liens” are exceeded solely as a result of fluctuations to Total Assets for the
most recently completed fiscal quarter after the last time such baskets were
calculated for any purpose under Article VII or in the definitions “Permitted
Investments” or “Permitted Liens”, such baskets will not be deemed to have been
exceeded solely as a result of such fluctuations.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans.

(a) The Term Borrowing. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make a single loan to the Borrower on the
Closing Date in an amount not to exceed such Term Lender’s Term Commitment (the
“Initial Term Loans”). The Term Borrowing shall consist of Term Loans made
simultaneously by the Term Lenders in accordance with their respective Term
Commitments. Amounts borrowed under this Section 2.01(a) and subsequently repaid
or prepaid may not be reborrowed. Term Loans may be Base Rate Loans or
Eurodollar Rate Loans as further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, an “Initial Revolving Credit Loan”) to the Borrower from time to
time, on any Business Day until and excluding the Business Day preceding the
Maturity Date for the Revolving Credit Facility, in an aggregate amount not

 

   64    Syniverse Credit Agreement



--------------------------------------------------------------------------------

to exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment. Within the limits of each Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent. Each such notice must be in
writing and must be received by the Administrative Agent not later than 11:00
a.m. (New York City time) (i) three (3) Business Days prior to the requested
date of any Borrowing of, conversion of Base Rate Loans to, or continuation of,
Eurodollar Rate Loans, or of any conversion of Eurodollar Rate Loans to Base
Rate Loans, and (ii) one (1) Business Day prior to the requested date of any
Borrowing of Base Rate Loans; provided, however, that if the Borrower wishes to
request Eurodollar Rate Loans having an Interest Period other than one, two,
three or six months in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 11:00 a.m. (New York City time) five (5) Business Days prior to the
requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Appropriate Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them and not later than 10:00 a.m. (New York City time) three Business Days
before the requested date of such Borrowing, conversion or continuation, the
Administrative Agent shall notify the Borrower whether or not the requested
Interest Period has been consented to by all the Lenders. Each notice by the
Borrower pursuant to this Section 2.02(a) shall be delivered by the Borrower to
the Administrative Agent in the form of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Borrowing of, conversion to, or continuation of, Eurodollar Rate Loans
shall be in a principal amount of $3,000,000 or a whole multiple of $1,000,000
in excess thereof. Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of, or conversion to, Base Rate Loans shall be in a principal amount
of $1,000,000 or a whole multiple of $1,000,000 in excess thereof. Each
Committed Loan Notice shall specify (i) whether the Borrower is requesting a
Term Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans or
Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans or Revolving Credit
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a Type of Loan in
a Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an

 

   65    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Interest Period of one (1) month. Notwithstanding anything to the contrary
herein, a Swing Line Loan may not be converted to a Eurodollar Rate Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each applicable Lender of the amount of its ratable share of the
applicable Term Loans or Revolving Credit Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in Section 2.02(a). In the case of a Term Borrowing or a
Revolving Credit Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 11:00 a.m. (New York City time) (or
1:00 p.m. (New York City time) in the case of Base Rate Loans) on the Business
Day specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
the Administrative Agent by the Borrower; provided, however, that if, on the
date the Committed Loan Notice with respect to such Borrowing is given by the
Borrower, there are Swing Line Loans or L/C Borrowings outstanding, then the
proceeds of such Borrowing shall be applied, first, to the payment in full of
any such L/C Borrowings, second, to the payment in full of any such Swing Line
Loans, and third, to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan unless the Borrower pays the amount due under Section 3.05 in connection
therewith. During the existence of an Event of Default, at the election of the
Administrative Agent or the Required Lenders, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in the
Administrative Agent’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than ten (10) Interest Periods in effect.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

 

   66    Syniverse Credit Agreement



--------------------------------------------------------------------------------

2.03 Letters of Credit.

(a) The Letter of Credit Commitment. (i) Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
other Revolving Credit Lenders set forth in this Section 2.03, (1) from time to
time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date, to issue Letters of Credit for the account of
the Borrower or any Restricted Subsidiary of the Borrower (provided that the
Borrower hereby irrevocably agrees to be bound jointly and severally to
reimburse the applicable L/C Issuer for amounts drawn on any Letters of Credit
issued for the account of Restricted Subsidiaries) and to amend or renew Letters
of Credit previously issued by it, in accordance with Section 2.03(b), and
(2) to honor drafts under the Letters of Credit; and (B) the Revolving Credit
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower or such Restricted Subsidiary; provided that no L/C
Issuer shall be obligated to make any L/C Credit Extension with respect to any
Letter of Credit, and no Lender shall be obligated to participate in any Letter
of Credit if as of the date of such L/C Credit Extension, (x) the Total
Outstandings would exceed the Aggregate Commitments, (y) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans
would exceed such Lender’s Revolving Credit Commitment, or (z) the Outstanding
Amount of the L/C Obligations would exceed the Letter of Credit Sublimit. Within
the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

(ii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which, in each
case, such L/C Issuer in good faith deems material to it;

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last renewal, unless the Required Revolving Lenders have approved such expiry
date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date;

 

   67    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(D) the issuance of such Letter of Credit would violate one or more policies in
place at the time of such request of such L/C Issuer;

(E) such Letter of Credit is in an initial stated amount of less than $100,000
(or such lesser amount as may be acceptable to the applicable L/C Issuer in its
sole discretion, but in no event less than $50,000), or such Letter of Credit is
to be denominated in a currency other than Dollars; or

(F) any Revolving Credit Lender is at that time a Defaulting Lender, unless the
applicable L/C Issuer has entered into arrangements, including reallocation of
the Defaulting Lender’s Pro Rata Share of the outstanding L/C Obligations
pursuant to Section 2.18(a)(iv) or the delivery of Cash Collateral, satisfactory
to such L/C Issuer (in its sole discretion) with the Borrower or such Lender to
eliminate such L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 2.18(a)(iv)) with respect to the Defaulting Lender arising
from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other L/C Obligations as to which such L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion.

(iii) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(iv) Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included each L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to each L/C
Issuer.

(v) It is agreed that, in the case of a commercial letter of credit, such
commercial letter of credit shall in no event provide for time drafts or
bankers’ acceptances.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the applicable L/C Issuer
and the Administrative Agent not later than 11:00 a.m. (New York City time) at
least three (3) Business Days (or such shorter period as such L/C Issuer and the
Administrative Agent may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and

 

   68    Syniverse Credit Agreement



--------------------------------------------------------------------------------

detail reasonably satisfactory to the applicable L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the applicable L/C Issuer may reasonably request. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the applicable L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the applicable
L/C Issuer may reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent that the Administrative
Agent has received a copy of such Letter of Credit Application from the Borrower
and, if not, such L/C Issuer will provide the Administrative Agent with a copy
thereof. Upon receipt by such L/C Issuer of confirmation from the Administrative
Agent that the requested issuance or amendment is permitted in accordance with
the terms hereof, then, subject to the terms and conditions hereof, such L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the Borrower or enter into the applicable amendment, as the case may be.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Pro Rata Share times
the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic renewal provisions (each,
an “Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter
of Credit must permit such L/C Issuer to prevent any such renewal at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day in each such twelve-month period to be agreed upon at the time such Letter
of Credit is issued. Unless otherwise directed by the applicable L/C Issuer, the
Borrower shall not be required to make a specific request to such L/C Issuer for
any such renewal. Once an Auto-Renewal Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the applicable
L/C Issuer to permit the renewal of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that such L/C Issuer shall not permit any such renewal if such L/C
Issuer has determined that it would have no obligation at such time to issue
such Letter of Credit in its renewed form under the terms hereof (by reason of
the provisions of Section 2.03(a)(ii) or otherwise).

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also (A) deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment, and (B) notify each Revolving Credit Lender of such issuance or
amendment and the amount of such Revolving Credit Lender’s Pro Rata Share
therein.

 

   69    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(v) Notwithstanding anything to the contrary set forth above, the issuance of
any Letters of Credit by Credit Suisse under this Agreement shall be subject to
such additional letter of credit issuance procedures and requirements as may be
required by Credit Suisse’s internal letter of credit issuance policies and
procedures, in its sole discretion, as in effect at the time of such issuance,
including without limitation, requirements with respect to the prior receipt by
Credit Suisse of customary “know your customer” information regarding a
prospective account party or applicant that is not the Borrower hereunder, as
well as regarding any beneficiaries of a requested Letter of Credit.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. If such L/C Issuer notifies the
Borrower of such payment prior to 11:00 a.m. (New York City time) on the date of
any payment by such L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing; provided
that if such notice is not provided to the Borrower prior to 11:00 a.m. (New
York City time) on the Honor Date, then the Borrower shall reimburse such L/C
Issuer through the Administrative Agent in an amount equal to the amount of such
drawing on the next succeeding Business Day, and such extension of time shall be
reflected in computing fees in respect of any such Letter of Credit. If the
Borrower fails to so reimburse such L/C Issuer by such time, the Administrative
Agent shall promptly notify each Revolving Credit Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Revolving Credit Lender’s Pro Rata Share thereof. In such event, the
Borrower shall be deemed to have requested a Revolving Credit Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Credit Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Committed
Loan Notice). Any notice given by an L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Credit Lender (including each Lender acting as an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Pro Rata Share of the Unreimbursed
Amount not later than 3:00 p.m. (New York City time) on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Revolving Credit Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from

 

   70    Syniverse Credit Agreement



--------------------------------------------------------------------------------

the applicable L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate
then applicable to Revolving Credit Loans. In such event, each Revolving Credit
Lender’s payment to the Administrative Agent for the account of the applicable
L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of such
L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against such L/C Issuer, the Borrower or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to
the conditions set forth in Section 4.02 (other than delivery by the Borrower of
a Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the applicable L/C
Issuer for the amount of any payment made by the applicable L/C Issuer under any
Letter of Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate from time to time in effect and a rate reasonably determined by such L/C
Issuer in accordance with banking industry rules on interbank compensation, plus
any reasonable administrative, processing or similar fees customarily charged by
such L/C Issuer in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Loan included in the relevant Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be. A certificate of
the applicable L/C Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

 

   71    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) If, at any time after an L/C Issuer has made a payment under any Letter of
Credit issued by it and has received from any Revolving Credit Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent (which
the Administrative Agent agrees that it will make at the request of any L/C
Issuer), plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the applicable L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of

 

   72    Syniverse Credit Agreement



--------------------------------------------------------------------------------

creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of the Borrower in respect of such
Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against any L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the applicable L/C
Issuer, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of the applicable L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Letter of Credit Application. The Borrower hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the applicable L/C Issuer, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
such L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (v) of Section 2.03(e); provided, however, that anything
in such clauses to the contrary notwithstanding, the Borrower may have a claim
against such L/C Issuer, and such L/C Issuer may be liable to the Borrower, to
the extent, but only to the extent, of any direct, as opposed to indirect,
special, punitive, consequential or exemplary, damages suffered by the Borrower
which a court of competent jurisdiction determines in a final non-appealable
judgment were caused by such L/C Issuer’s willful misconduct or gross negligence
or such L/C Issuer’s willful or grossly negligent failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the
applicable L/C Issuer may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and such L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

   73    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(g) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance shall apply to each commercial letter of
credit.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share, a Letter of Credit fee for each Letter of Credit equal to the Applicable
Rate then in effect for Eurodollar Rate Loans with respect to the Revolving
Credit Facility times the daily maximum amount then available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit); provided, however, that any
Letter of Credit Fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the applicable L/C Issuer pursuant to
this Section 2.03 shall be payable, to the maximum extent permitted by
applicable Law, to the other Lenders in accordance with the upward adjustments
in their respective Pro Rata Shares allocable to such Letter of Credit pursuant
to Section 2.18(a)(iv) and/or to the Borrower in proportion to any Cash
Collateral it has provided to cover such Defaulting Lender’s exposure, with the
balance of such fee, if any, payable to the applicable L/C Issuer for its own
account. Such letter of credit fees shall be computed on a quarterly basis in
arrears. Such letter of credit fees shall be due and payable on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Rate during any quarter, the daily maximum amount of
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to an L/C
Issuer. The Borrower shall pay directly to the applicable L/C Issuer for its own
account a fronting fee at a rate equal to 0.125%, in each case computed on the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the last
Business Day of each March, June, September and December in respect of the
quarterly period then ending (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09. In addition, the Borrower shall pay directly to
the applicable L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable within five (5) Business Days of demand and are nonrefundable.

(j) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(k) Reporting. To the extent that any Letters of Credit are issued by an L/C
Issuer other than the Administrative Agent, each such L/C Issuer shall furnish
to the Administrative Agent a

 

   74    Syniverse Credit Agreement



--------------------------------------------------------------------------------

report detailing the daily L/C Obligations outstanding under all Letters of
Credit issued by it, such report to be in a form and at reporting intervals as
shall be agreed between the Administrative Agent and such L/C Issuer; provided
that in no event shall such reports be furnished at intervals greater than 31
days.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) to the Borrower from time to time on any Business Day
until the Maturity Date in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Pro Rata Share of the
Outstanding Amount of Loans and L/C Obligations of the Lender acting as Swing
Line Lender, may exceed the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender,
plus such Revolving Credit Lender’s Pro Rata Share of the Outstanding Amount of
all L/C Obligations at such time, plus such Revolving Credit Lender’s Pro Rata
Share of the Outstanding Amount of all Swing Line Loans at such time shall not
exceed such Revolving Credit Lender’s Revolving Credit Commitment; provided,
further, that the Borrower shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall bear interest only at a rate based on
the Base Rate. Immediately upon the making of a Swing Line Loan, each Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Revolving Credit
Lender’s Pro Rata Share times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent. Each such notice shall be in writing and must be received by the Swing
Line Lender and the Administrative Agent not later than 10:00 a.m. (New York
City time) on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000 or a whole multiple of
$100,000 in excess thereof, and (ii) the requested borrowing date, which shall
be a Business Day. The Borrower shall deliver to the Swing Line Lender and the
Administrative Agent a written Swing Line Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Promptly after receipt by
the Swing Line Lender of any Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent that the Administrative Agent has also
received such Swing Line Loan Notice and, if not, the Swing Line Lender will
notify the Administrative Agent of the contents thereof. Unless the Swing Line
Lender has received notice from the Administrative Agent (including at the
request of any Revolving Credit Lender) prior to 2:00 p.m. (New York City time)
on the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.04(a), or (B) that one
or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. (New York City time) on the borrowing date
specified in such Swing Line Loan Notice, make the amount of its Swing Line Loan
available to the Borrower.

 

   75    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share
of the amount of Swing Line Loans then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Committed Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Revolving Credit Facility and the conditions set forth in Section 4.02. The
Swing Line Lender shall furnish the Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Credit Lender shall make an amount equal to
its Pro Rata Share of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. (New York City time) on
the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate from time to time in effect and a rate
reasonably determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any reasonable administrative,
processing or similar fees customarily charged by the Swing Line Lender in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
committed Loan included in the relevant committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

 

   76    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate. The Administrative Agent will
make such demand upon the request of the Swing Line Lender. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty, except as set forth in Section 2.05(a)(iv) below; provided that
(1) such notice must be received by the

 

   77    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Administrative Agent not later than 12:00 p.m. (New York City time) (A) three
(3) Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(B) one (1) Business Day prior to any date of prepayment of Base Rate Loans;
(2) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$3,000,000 or a whole multiple of $1,000,000 in excess thereof; and (3) any
prepayment of Base Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall
specify, in the case of any prepayment of Term Loans, the applicable Tranche
being repaid, and if a combination thereof, the principal amount allocable to
each, the date and amount of such prepayment and the Type(s) of Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s)
of such Loans. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s ratable share of the relevant
Facility or Tranche, as the case may be). If such notice is given by the
Borrower and not rescinded, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest thereon, together with any additional amounts required
pursuant to Sections 2.05(a)(iv) and Section 3.05. Subject to Section 2.18, each
prepayment of outstanding Term Loans pursuant to this Section 2.05(a) shall be
applied on a pro rata basis to each Tranche of Term Loans and shall be applied
within each Tranche of Term Loans to the principal repayment installments
thereof in the manner directed by the Borrower (or, if no such direction is
given, in direct order of maturities to the principal repayment installments (or
proportional fractions thereof) applicable to such Tranche pursuant to
Section 2.07(a)); and each such prepayment shall be paid to the Appropriate
Lenders on a pro rata basis; provided that, at the request of the Borrower, in
lieu of such application on a pro rata basis among all Tranches of Term Loans,
such prepayment may be applied to any Tranche of Term Loans so long as the
maturity date of such Tranche of Term Loans precedes the maturity date of each
other Tranche of Term Loans then outstanding or, in the event more than one
Tranche of Term Loans shall have an identical maturity date that precedes the
maturity date of each other Tranche of Term Loans then outstanding, to such
Tranches on a pro rata basis.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 12:00 p.m. (New York City time) on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment. If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
(a)(ii) if the notice for such prepayment is for the entire amount of Loans then
outstanding under any or all of the Tranches and states that such notice was
conditioned upon the occurrence or non-occurrence of any event specified therein
(including the effectiveness of other credit facilities).

 

   78    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(iv) If the Borrower (A) makes a voluntary prepayment of any Initial Term Loans
pursuant to Section 2.05(a), (B) makes a prepayment of Initial Term Loans with
the proceeds of any Permitted Refinancing Obligations pursuant to
Section 2.05(b)(iii), or (C) replaces a Lender pursuant to Section 3.07(a)
hereof for failing to consent to a Repricing Transaction, in each case within
one (1) year after the Closing Date in connection with any Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of the applicable Term Lenders, a prepayment premium in an amount equal
to 1.0% of the principal amount prepaid (or, in the case of clause (C) above, an
amount equal to 1.0% of the principal amount of Initial Term Loans repaid in
connection with such replacement).

(v) Notwithstanding anything in any Loan Document to the contrary, so long as no
Default or Event of Default has occurred and is continuing, the Borrower may
prepay the outstanding Term Loans on the following basis:

(A) The Borrower shall have the right to make a voluntary prepayment of Term
Loans at a discount to par (such prepayment, the “Discounted Term Loan
Prepayment”) pursuant to a Borrower Offer of Specified Discount Prepayment, a
Borrower Solicitation of Discount Range Prepayment Offers, or a Borrower
Solicitation of Discounted Prepayment Offers, in each case made in accordance
with this Section 2.05(a)(v); provided that (x) the Borrower shall not initiate
any action under this Section 2.05(a)(v) in order to make a Discounted Term Loan
Prepayment unless (1) at least ten (10) Business Days shall have passed since
the consummation of the most recent Discounted Term Loan Prepayment as a result
of a prepayment made by the Borrower on the applicable Discounted Prepayment
Effective Date or (2) at least three (3) Business Days shall have passed since
the date the Borrower was notified that no Lender was willing to accept any
prepayment of any Term Loan at the Specified Discount, within the Discount Range
or at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of the Borrower’s
election not to accept any Solicited Discounted Prepayment Offers made by a
Lender and (y) the Borrower shall not use the proceeds of the Revolving Credit
Facility (whether or not the Revolving Credit Facility has been increased
pursuant to Section 2.14 or refinanced pursuant to Section 2.19) to acquire such
Term Loans (it being understood that cash from other sources, including
operations, may be used to fund such assignments, and this clause (y) shall not
require the specific tracing of cash used to fund such assignments). Any Term
Loans prepaid pursuant to this Section 2.05(a)(v) shall be immediately and
automatically cancelled.

(B) Borrower Offer of Specified Discount Prepayment.

(a) The Borrower may from time to time offer to make a Discounted Term Loan
Prepayment by providing the Administrative Agent with three (3) Business Days’
notice in the form of a Specified Discount Prepayment Notice; provided that
(I) any such offer shall be made available, at the sole discretion of the
Borrower, to each Lender or to each Lender with respect to any Tranche on an
individual Tranche basis, (II) any such offer shall specify the aggregate
Outstanding Amount offered to be prepaid (the “Specified Discount Prepayment
Amount”), the Tranches of Term Loans subject to such offer and the specific
percentage discount to par value (the “Specified Discount”) of the Outstanding
Amount of such Term Loans to be prepaid, (III) the

 

   79    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Specified Discount Prepayment Amount shall be in an aggregate amount not less
than $10.0 million and whole increments of $1.0 million, and (IV) each such
offer shall remain outstanding through the Specified Discount Prepayment
Response Date. The Administrative Agent will promptly provide each relevant
Lender with a copy of such Specified Discount Prepayment Notice and a form of
the Specified Discount Prepayment Response to be completed and returned by each
such Lender to the Administrative Agent (or its delegate) by no later than 5:00
P.M., New York time, on the third Business Day after the date of delivery of
such notice to the relevant Lenders (or such later date designated by the
Administrative Agent and approved by the Borrower) (the “Specified Discount
Prepayment Response Date”).

(b) Each relevant Lender receiving such offer shall notify the Administrative
Agent (or its delegate) by the Specified Discount Prepayment Response Date
whether or not it agrees to accept a prepayment of any of its relevant then
outstanding Term Loans at the Specified Discount and, if so (such accepting
Lender, a “Discount Prepayment Accepting Lender”), the amount of such Lender’s
Outstanding Amount and Tranches of Term Loans to be prepaid at such offered
discount. Each acceptance of a Discounted Term Loan Prepayment by a Discount
Prepayment Accepting Lender shall be irrevocable. Any Lender whose Specified
Discount Prepayment Response is not received by the Administrative Agent by the
Specified Discount Prepayment Response Date shall be deemed to have declined to
accept such Borrower Offer of Specified Discount Prepayment.

(c) If there is at least one Discount Prepayment Accepting Lender, the Borrower
will make prepayment of outstanding Term Loans pursuant to this
Section 2.05(a)(v)(B) to each Discount Prepayment Accepting Lender in accordance
with the respective Outstanding Amount and Tranches of Term Loans specified in
such Lender’s Specified Discount Prepayment Response given pursuant to the
foregoing clause (2); provided that, if the aggregate Outstanding Amount of Term
Loans accepted for prepayment by all Discount Prepayment Accepting Lenders
exceeds the Specified Discount Prepayment Amount, such prepayment shall be made
pro rata among the Discount Prepayment Accepting Lenders in accordance with the
respective Outstanding Amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Administrative Agent (in consultation with
the Borrower and subject to rounding requirements of the Administrative Agent
made in its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Administrative Agent shall promptly, and in any case
within three Business Days following the Specified Discount Prepayment Response
Date, notify (I) the Borrower of the respective Lenders’ responses to such
offer, the Discounted Prepayment Effective Date and the aggregate Outstanding
Amount of the Discounted Term Loan Prepayment and the Tranches to be prepaid,
(II) each Lender of the Discounted Prepayment Effective Date, and the aggregate
Outstanding Amount and the Tranches of all Term Loans to be prepaid at the
Specified Discount on such date, and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
Outstanding Amount, Tranche and Type of Term Loans of such Lender to be prepaid
at the Specified Discount on such date. Each determination by the Administrative
Agent of the amounts stated in the foregoing notices to the Borrower and Lenders
shall be conclusive and binding for all purposes absent manifest error. The
payment amount specified in such notice to the Borrower shall be due and payable
by the Borrower on the Discounted Prepayment Effective Date in accordance with
Section 2.05(a)(v)(F) below (subject to Section 2.05(a)(v)(J) below).

 

   80    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(C) Borrower Solicitation of Discount Range Prepayment Offers.

(a) The Borrower may from time to time solicit Discount Range Prepayment Offers
by providing the Administrative Agent with three Business Days’ notice in the
form of a Discount Range Prepayment Notice; provided that (I) any such
solicitation shall be extended, at the sole discretion of the Borrower, to each
Lender or to each Lender with respect to any Tranche on an individual Tranche
basis, (II) any such notice shall specify the maximum aggregate Outstanding
Amount of the relevant Term Loans that the Borrower is willing to prepay at a
discount (the “Discount Range Prepayment Amount”), the Tranches of Term Loans
subject to such offer and the maximum and minimum percentage discounts to par
(the “Discount Range”) of the Outstanding Amount of such Term Loans willing to
be prepaid by the Borrower, (III) the Discount Range Prepayment Amount shall be
in an aggregate amount not less than $10.0 million and whole increments of
$1.0 million, and (IV) each such solicitation by the Borrower shall remain
outstanding through the Discount Range Prepayment Response Date. The
Administrative Agent will promptly provide each relevant Lender with a copy of
such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding relevant Lender to the
Administrative Agent (or its delegate) by no later than 5:00 P.M., New York
time, on the third Business Day after the date of delivery of such notice to the
relevant Lenders (or such later date as may be designated by the Administrative
Agent and approved by the Borrower) (the “Discount Range Prepayment Response
Date”). Each relevant Lender’s Discount Range Prepayment Offer shall be
irrevocable and shall specify a discount to par within the Discount Range (the
“Submitted Discount”) at which such Lender is willing to allow prepayment of any
or all of its then outstanding Term Loans and the maximum aggregate Outstanding
Amount and Tranches of such Term Loans such Lender is willing to have prepaid at
the Submitted Discount (the “Submitted Amount”). Any Lender whose Discount Range
Prepayment Offer is not received by the Administrative Agent by the Discount
Range Prepayment Response Date shall be deemed to have declined to accept a
Discounted Term Loan Prepayment of any of its Term Loans at any discount to
their par value within the Discount Range.

(b) The Administrative Agent shall review all Discount Range Prepayment Offers
received by it by the Discount Range Prepayment Response Date and will determine
(in consultation with the Borrower and subject to rounding requirements of the
Administrative Agent made in its reasonable discretion) the Applicable Discount
and Term Loans to be prepaid at such Applicable Discount in accordance with this
Section 2.05(a)(v)(C). The Borrower agrees to accept on the Discount Range
Prepayment Response Date all Discount Range Prepayment Offers received by
Administrative Agent by the Discount Range Prepayment Response Date, in the
order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par being
referred to as the “Applicable Discount”) which yields a Discounted Term Loan
Prepayment in an aggregate Outstanding Amount equal to the lesser of (I) the
Discount Range Prepayment Amount and (II) the sum of all Submitted Amounts. Each
Lender that has submitted a Discount Range Prepayment Offer to accept prepayment
at a discount to par that is larger than or equal to the Applicable Discount
shall be deemed to have irrevocably consented to prepayment of Term Loans equal
to its Submitted Amount (subject to any required proration pursuant to the
following Section 2.05(a)(v)(C)(c)) at the Applicable Discount (each such
Lender, a “Participating Lender”).

 

   81    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(c) If there is at least one Participating Lender, the Borrower will prepay the
respective outstanding Term Loans of each Participating Lender in the aggregate
Outstanding Amount and of the Tranches specified in such Lender’s Discount Range
Prepayment Offer at the Applicable Discount; provided that if the Submitted
Amount by all Participating Lenders offered at a discount to par greater than
the Applicable Discount exceeds the Discount Range Prepayment Amount, prepayment
of the Outstanding Amount of the relevant Term Loans for those Participating
Lenders whose Submitted Discount is a discount to par greater than or equal to
the Applicable Discount (the “Identified Participating Lenders”) shall be made
pro rata among the Identified Participating Lenders in accordance with the
Submitted Amount of each such Identified Participating Lender and the
Administrative Agent (in consultation with the Borrower and subject to rounding
requirements of the Administrative Agent made in its reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Administrative
Agent shall promptly, and in any case within three (3) Business Days following
the Discount Range Prepayment Response Date, notify (w) the Borrower of the
respective Lenders’ responses to such solicitation, the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate Outstanding Amount of
the Discounted Term Loan Prepayment and the Tranches to be prepaid, (x) each
Lender of the Discounted Prepayment Effective Date, the Applicable Discount, and
the aggregate Outstanding Amount and Tranches of all Term Loans to be prepaid at
the Applicable Discount on such date, (y) each Participating Lender of the
aggregate Outstanding Amount and Tranches of such Lender to be prepaid at the
Applicable Discount on such date, and (z) if applicable, each Identified
Participating Lender of the Discount Range Proration. Each determination by the
Administrative Agent of the amounts stated in the foregoing notices to the
Borrower and Lenders shall be conclusive and binding for all purposes absent
manifest error. The payment amount specified in such notice to the Borrower
shall be due and payable by such Borrower on the Discounted Prepayment Effective
Date in accordance with Section 2.05(a)(v)(F) below (subject to
Section 2.05(a)(v)(J) below).

(D) Borrower Solicitation of Discounted Prepayment Offers.

(a) The Borrower may from time to time solicit Solicited Discounted Prepayment
Offers by providing the Administrative Agent with three Business Days’ notice in
the form of a Solicited Discounted Prepayment Notice; provided that (I) any such
solicitation shall be extended, at the sole discretion of the Borrower, to each
Lender or to each Lender with respect to any Tranche on an individual Tranche
basis, (II) any such notice shall specify the maximum aggregate Outstanding
Amount of the Term Loans and the Tranches of Term Loans the Borrower is willing
to prepay at a discount (the “Solicited Discounted Prepayment Amount”), (III)
the Solicited Discounted Prepayment Amount shall be in an aggregate amount not
less than $10.0 million and whole increments of $1.0 million, and (IV) each such
solicitation by the Borrower shall remain outstanding through the Solicited
Discounted Prepayment Response Date. The Administrative Agent will promptly
provide each relevant Lender with a copy of such Solicited Discounted Prepayment
Notice and a form of the Solicited Discounted Prepayment Offer to be submitted
by a responding Lender to the Administrative Agent (or its delegate) by no later
than 5:00 P.M., New York time on the third Business Day after the date of
delivery of such notice to the relevant Lenders (or such later date as may be
designated by the Administrative Agent and approved by Borrower) (the “Solicited
Discounted Prepayment Response Date”). Each Lender’s Solicited Discounted
Prepayment Offer shall (x) be irrevocable, (y) remain outstanding until the
Acceptance Date, and (z) specify both a discount to par (the “Offered Discount”)
at which such Lender is

 

   82    Syniverse Credit Agreement



--------------------------------------------------------------------------------

willing to allow prepayment of its then outstanding Term Loans and the maximum
aggregate Outstanding Amount and Tranches of such Term Loans (the “Offered
Amount”) such Lender is willing to have prepaid at the Offered Discount. Any
Lender whose Solicited Discounted Prepayment Offer is not received by the
Administrative Agent by the Solicited Discounted Prepayment Response Date shall
be deemed to have declined prepayment of any of its Term Loans at any discount
to their par value.

(b) The Administrative Agent shall promptly provide the Borrower with a copy of
all Solicited Discounted Prepayment Offers received by it by the Solicited
Discounted Prepayment Response Date. The Borrower shall review all such
Solicited Discounted Prepayment Offers and select, at its sole discretion, the
smallest of the Offered Discounts specified by the relevant responding Lenders
in the Solicited Discounted Prepayment Offers that the Borrower is willing to
accept (the “Acceptable Discount”), if any, provided that the Acceptable
Discount shall not be an Offered Discount that is larger than the smallest
Offered Discount for which the sum of all Offered Amounts affiliated with
Offered Discounts that are larger than or equal to such smallest Offered
Discount would, if purchased at such smallest Offered Discount, yield an amount
at least equal to the Solicited Discounted Prepayment Amount. If the Borrower
elects to accept any Offered Discount as the Acceptable Discount, then as soon
as practicable after the determination of the Acceptable Discount, but in no
event later than by the third Business Day after the date of receipt by the
Borrower from the Administrative Agent of a copy of all Solicited Discounted
Prepayment Offers pursuant to the first sentence of this clause (2) (the
“Acceptance Date”), the Borrower shall submit an Acceptance and Prepayment
Notice to the Administrative Agent setting forth the Acceptable Discount. If the
Administrative Agent shall fail to receive an Acceptance and Prepayment Notice
from the Borrower by the Acceptance Date, the Borrower shall be deemed to have
rejected all Solicited Discounted Prepayment Offers.

(c) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Administrative Agent by the Solicited Discounted Prepayment
Response Date, within three Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the
Administrative Agent will determine (in consultation with the Borrower and
subject to rounding requirements of the Administrative Agent made in its
reasonable discretion) the aggregate Outstanding Amount and the Tranches of Term
Loans (the “Acceptable Prepayment Amount”) to be prepaid by the Borrower at the
Acceptable Discount in accordance with this Section 2.05(a)(v)(D). If the
Borrower elects to accept any Acceptable Discount, then the Borrower agrees to
accept all Solicited Discounted Prepayment Offers received by the Administrative
Agent by the Solicited Discounted Prepayment Response Date, in the order from
largest Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Lender that has submitted a Solicited Discounted
Prepayment Offer to accept prepayment at an Offered Discount that is greater
than or equal to the Acceptable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Offered Amount (subject to
any required proration pursuant to the following sentence) at the Acceptable
Discount (each such Lender, a “Qualifying Lender”). The Borrower will prepay
outstanding Term Loans pursuant to this Section 2.05(a)(v)(D) to each Qualifying
Lender in the aggregate Outstanding Amount and of the Tranches specified in such
Lender’s Solicited Discounted Prepayment Offer at the Acceptable Discount;
provided that if the aggregate Offered Amount by all Qualifying Lenders whose
Offered Discount is greater than or equal to the Acceptable Discount exceeds the
Solicited Discounted Prepayment Amount, prepayment of the

 

   83    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Outstanding Amount of the Term Loans for those Qualifying Lenders whose Offered
Discount is greater than or equal to the Acceptable Discount (the “Identified
Qualifying Lenders”) shall be made pro rata among the Identified Qualifying
Lenders in accordance with the Offered Amount of each such Identified Qualifying
Lender and the Administrative Agent (in consultation with the Borrower and
subject to rounding requirements of the Administrative Agent made in its
reasonable discretion) will calculate such proration (the “Solicited Discount
Proration”). On or prior to the Discounted Prepayment Determination Date, the
Administrative Agent shall promptly notify (w) the Borrower of the Discounted
Prepayment Effective Date and Acceptable Prepayment Amount comprising the
Discounted Term Loan Prepayment and the Tranches to be prepaid, (x) each Lender
of the Discounted Prepayment Effective Date, the Acceptable Discount, and the
Acceptable Prepayment Amount of all Term Loans and the Tranches to be prepaid at
the Applicable Discount on such date, (y) each Qualifying Lender of the
aggregate Outstanding Amount and the Tranches of such Lender to be prepaid at
the Acceptable Discount on such date, and (z) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration. Each determination by the
Administrative Agent of the amounts stated in the foregoing notices to the
Borrower and Lenders shall be conclusive and binding for all purposes absent
manifest error. The payment amount specified in such notice to the Borrower
shall be due and payable by the Borrower on the Discounted Prepayment Effective
Date in accordance with Section 2.05(a)(v)(F) below (subject to
Section 2.05(a)(v)(J) below).

(E) Expenses. In connection with any Discounted Term Loan Prepayment, the
Borrower and the Lenders acknowledge and agree that the Administrative Agent may
require as a condition to any Discounted Term Loan Prepayment, the payment of
reasonable out-of-pocket costs and expenses from the Borrower in connection
therewith.

(F) Payment. If any Term Loan is prepaid in accordance with
Section 2.05(a)(v)(B) through (D) above, the Borrower shall prepay such Term
Loans on the Discounted Prepayment Effective Date. The Borrower shall make such
prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, at the Administrative Agent’s Office in immediately available funds
not later than 11:00 A.M. (New York time) on the Discounted Prepayment Effective
Date and all such prepayments shall be applied to the remaining principal
installments of the Term Loans in inverse order of maturity. The Term Loans so
prepaid shall be accompanied by all accrued and unpaid interest on the par
principal amount so prepaid up to, but not including, the Discounted Prepayment
Effective Date. Each prepayment of the outstanding Term Loans pursuant to this
Section 2.05(a)(v) shall be paid to the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable. The aggregate
Outstanding Amount of the Tranches of the Term Loans outstanding shall be deemed
reduced by the full par value of the aggregate Outstanding Amount of the
Tranches of Term Loans prepaid on the Discounted Prepayment Effective Date in
any Discounted Term Loan Prepayment. The Lenders hereby agree that, in
connection with a prepayment of Term Loans pursuant to this Section 2.05(a)(v)
and notwithstanding anything to the contrary contained in this Agreement,
(i) interest in respect of the Term Loans may be made on a non-pro rata basis
among the Lenders holding such Term Loans to reflect the payment of accrued
interest to certain Lenders as provided in this Section 2.05(a)(v)(F) and
(B) all subsequent prepayments and repayments of the Term Loans (except as
otherwise contemplated by this Agreement) shall

 

   84    Syniverse Credit Agreement



--------------------------------------------------------------------------------

be made on a pro rata basis among the respective Lenders based upon the then
outstanding principal amounts of the Term Loans then held by the respective
Lenders after giving effect to any prepayment pursuant to this
Section 2.05(a)(v) as if made at par. It is also understood and agreed that
prepayments pursuant to this Section 2.05(a)(v) shall not be subject to
Section 2.05(a)(i).

(G) Other Procedures. To the extent not expressly provided for herein, each
Discounted Term Loan Prepayment shall be consummated pursuant to procedures
consistent with the provisions in this Section 2.05(a)(v), established by the
Administrative Agent acting in its reasonable discretion and as reasonably
agreed by the Borrower.

(H) Notice. Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.05(a)(v), each notice or other communication required
to be delivered or otherwise provided to the Administrative Agent (or its
delegate) shall be deemed to have been given upon the Administrative Agent’s (or
its delegate’s) actual receipt during normal business hours of such notice or
communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.

(I) Actions of Administrative Agent. Each of the Borrower and the Lenders
acknowledges and agrees that Administrative Agent may perform any and all of its
duties under this Section 2.05(a)(v) by itself or through any Affiliate of the
Administrative Agent and expressly consents to any such delegation of duties by
the Administrative Agent to such Affiliate and the performance of such delegated
duties by such Affiliate. The exculpatory provisions in this Agreement shall
apply to each Affiliate of the Administrative Agent and its respective
activities in connection with any Discounted Term Loan Prepayment provided for
in this Section 2.05(a)(v) as well as to activities of the Administrative Agent
in connection with any Discounted Term Loan Prepayment provided for in this
Section 2.05(a)(v).

(J) Revocation. The Borrower shall have the right, by written notice to the
Administrative Agent, to revoke in full (but not in part) its offer to make a
Discounted Term Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date (and if such offer is so
revoked, any failure by the Borrower to make any prepayment to a Lender pursuant
to this Section 2.05(a)(v) shall not constitute a Default or Event of Default
under Section 8.1 or otherwise).

(K) No Obligation. This Section 2.05(a)(v) shall not (i) require the Borrower to
undertake any prepayment pursuant to this Section 2.05(a)(v) or (ii) limit or
restrict the Borrower from making voluntary prepayments of the Term Loans in
accordance with the other provisions of this Agreement.

(b) Mandatory.

 

   85    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(i) Within ten (10) Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(b) (such date, the “ECF Payment Date”), the
Borrower shall prepay an aggregate principal amount of Loans in an amount equal
to (A) 50% (as may be adjusted pursuant to the proviso below) of Excess Cash
Flow for the fiscal year covered by such financial statements commencing with
the fiscal year ended on or about December 31, 2013 minus (B) the sum of the
aggregate amount of voluntary principal prepayments of the Loans (except
prepayments of (x) Swing Line Loans and (y) Revolving Credit Loans unless
accompanied by a corresponding permanent commitment reduction of the Revolving
Credit Facility and excluding amounts repaid pursuant to Section 2.05(a)(v))
(1) during such fiscal year (which, in any event, shall not include any
designated prepayment pursuant to clause (2) below) and (2) during the period
beginning with the day following the last day of such fiscal year and ending on
the ECF Payment Date and stated by the Borrower to be prepaid pursuant to this
Section 2.05(b)(i)(B)(2), in each case other than to the extent that any such
prepayment is funded with the proceeds of long-term Indebtedness, or the
proceeds of any Asset Sale or other disposition of assets to the extent that,
under clause (ii) below, the applicable Loan Party would otherwise have been
required to reinvest the Net Cash Proceeds of such Asset Sale or disposition or
to apply such Net Cash Proceeds to the prepayment of Loans; provided that such
percentage shall be reduced to 0% if the Consolidated Senior Secured Debt Ratio
as of the last day of the fiscal year most recently ended prior to the
applicable ECF Payment Date was less than 2.75:1.00.

(ii) The Borrower shall, in accordance with Section 2.05(b)(vii), 2.05(c) and
2.05(d), prepay the Term Loans to the extent required by Section 7.09(c).

(iii) Upon the incurrence or issuance by the Borrower or any of its Restricted
Subsidiaries of any Permitted Refinancing Obligations in respect of Term Loans
or any Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 7.03, the Borrower shall prepay an aggregate principal amount of Term
Loans in an amount equal to 100% of all Net Cash Proceeds received therefrom
immediately upon receipt thereof by the Borrower or such Restricted Subsidiary.

(iv) [Reserved].

(v) If for any reason the Total Revolving Credit Outstandings at any time exceed
the aggregate Revolving Credit Commitments then in effect (including after
giving effect to any reduction in the Revolving Credit Commitments pursuant to
Section 2.06), the Borrower shall immediately prepay Revolving Credit Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(v) unless
after the prepayment in full of the Revolving Credit Loans and Swing Line Loans
the Total Revolving Credit Outstandings exceed the aggregate Revolving Credit
Commitments then in effect.

(vi) Subject to Section 2.18, each prepayment of Term Loans pursuant to this
Section 2.05(b) shall be applied on a pro rata basis to each Tranche of Term
Loans, ratably among the Term Lenders under each such Tranche, and to the
principal repayment installments of the Term Loans subject to prepayment in the
manner directed by the Borrower; provided that if no such direction is given,
each prepayment of Term Loans of the applicable Tranche shall be applied in

 

   86    Syniverse Credit Agreement



--------------------------------------------------------------------------------

direct order of maturity, to the next succeeding four (4) quarterly principal
repayment installments of the applicable Term Facility that are due pursuant to
Sections 2.07(a) (excluding the installment due on the Maturity Date); provided
that, at the request of the Borrower, in lieu of such application on a pro rata
basis among all Tranches of Term Loans, such prepayment may be applied to any
Tranche of Term Loans so long as the maturity date of such Tranche of Term Loans
precedes the maturity date of each other Tranche of Term Loans then outstanding
or, in the event more than one Tranche of Term Loans shall have an identical
maturity date that precedes the maturity date of each other Tranche of Term
Loans then outstanding, to such Tranches on a pro rata basis.

(vii) Funding Losses, Etc. All prepayments under this Section 2.05 shall be made
together with, in the case of any such prepayment of a Eurodollar Rate Loan on a
date other than the last day of an Interest Period therefor, any amounts owing
in respect of such Eurodollar Rate Loan pursuant to Section 3.05 and, to the
extent applicable, any additional amounts required pursuant to
Section 2.05(a)(iv).

(c) Term Lender Opt-Out. With respect to any prepayment of the Term Facility
pursuant to Section 2.05(b), any Term Lender, at its option, may elect not to
accept such prepayment. The Borrower shall notify the Administrative Agent of
any event giving rise to such mandatory prepayment at least ten (10) Business
Days prior to the date of such prepayment. Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
amount of such prepayment (the “Prepayment Amount”). The Administrative Agent
will promptly notify each appropriate Lender of the contents of the Borrower’s
prepayment notice, including the date on which such prepayment is to be made
(the “Prepayment Date”). Any Lender may decline to accept such payment (such
Lender, a “Declining Lender”) by providing written notice of its election to the
Administrative Agent no later five (5) Business Days after the date of such
Lender’s receipt of notice from the Administrative Agent regarding such
prepayment. If any Lender does not give a notice to the Administrative Agent by
such date informing the Administrative Agent that it is a Declining Lender, then
it will be deemed to be an Accepting Lender (as defined below). On the
Prepayment Date, an amount equal to that portion of the Prepayment Amount
accepted by the Term Lenders other than the Declining Lenders (such Lenders
being the “Accepting Lenders”) to prepay Term Loans owing to such Accepting
Lenders shall be paid to the Administrative Agent by Borrower and applied by the
Administrative Agent ratably to prepay Term Loans owing to such Accepting
Lenders in the manner described in Section 2.05(b) for such prepayment. Any
amounts that would otherwise have been applied to prepay Term Loans owing to
Declining Lenders shall instead be retained by the Borrower (such amounts,
“Declined Amounts”).

(d) Foreign Asset Sales. Notwithstanding any other provisions of this
Section 2.05, (i) to the extent that any or all of the Net Cash Proceeds from a
Casualty Event of, or any Asset Sale by a Restricted Subsidiary that is a
Foreign Subsidiary giving rise to a mandatory prepayment pursuant to
Section 2.05(b)(ii) (a “Foreign Asset Sale”) are prohibited or delayed by
applicable local law from being repatriated to the United States, such portion
of the Net Cash Proceeds so affected will not be required to be applied to repay
Term Loans at the times provided in this Section 2.05 or 7.09(c) but may be
retained by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the United States (the
Borrower hereby agreeing to cause the applicable Foreign Subsidiary to promptly
take all actions required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Cash
Proceeds is permitted under the applicable local law, such repatriation will be
immediately effected and such repatriated Net Cash Proceeds will be promptly

 

   87    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(and in any event not later than five (5) Business Days after such repatriation)
applied (net of additional taxes payable or reserved against as a result
thereof) to the repayment of the Term Loans as required pursuant to
Section 2.05(b)(ii) and (ii) to the extent that the Borrower has determined in
good faith that repatriation of any of or all the Net Cash Proceeds of any
Foreign Asset Sale would have a material adverse tax consequence with respect to
such Net Cash Proceeds, the Net Cash Proceeds so affected may be retained by the
applicable Foreign Subsidiary, provided that, in the case of this clause (ii),
on or before the date on which any Net Cash Proceeds so retained would otherwise
have been required to be applied to reinvestments or prepayments pursuant to
Sections 7.09(b) or (c), (x) the Borrower applies an amount equal to such Net
Cash Proceeds to such reinvestments or prepayments as if such Net Cash Proceeds
had been received by the Borrower rather than such Foreign Subsidiary, less the
amount of additional taxes that would have been payable or reserved against if
such Net Cash Proceeds had been repatriated (or, if less, the Net Cash Proceeds
that would be calculated if received by such Foreign Subsidiary) or (y) such Net
Cash Proceeds are applied to the repayment of Indebtedness of a Restricted
Subsidiary that is a Foreign Subsidiary.

2.06 Termination or Reduction of Commitments.

(a) Optional.

(i) The Borrower may, upon written notice to the Administrative Agent, terminate
the unused portions of the Term Commitments, the Letter of Credit Sublimit, or
the unused Revolving Credit Commitments, or from time to time permanently reduce
the unused portions of the Term Commitments, the Letter of Credit Sublimit, or
the unused Revolving Credit Commitments; provided that (i) any such notice shall
be received by the Administrative Agent five (5) Business Days prior to the date
of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $2,000,000 or any whole multiple of $500,000 in excess
thereof, or, if less, the entire amount of the unused portions of the Term
Commitments, the Letter of Credit Sublimit, or the unused Revolving Credit
Commitments in excess of the Outstanding Amount of all Term Loans, Revolving
Credit Loans, L/C Obligations not fully Cash Collateralized or Swing Line Loans,
as applicable, and (iii) the Borrower shall not terminate or reduce (A) the
Revolving Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility, (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Sublimit.

(ii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of termination or reduction of commitments under
Section 2.06(a)(i) if the notice for such termination or reduction of
commitments is for the entire amount of commitments then outstanding under any
or all of the Tranches and states that such notice was conditioned upon the
occurrence or non-occurrence of any event specified therein (including the
effectiveness of other credit facilities).

(b) Mandatory.

(i) [Reserved].

 

   88    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(ii) Upon the incurrence by the Borrower or any of its Restricted Subsidiaries
of any Permitted Refinancing Obligations in respect of Revolving Credit
Commitments, the Revolving Credit Commitments shall be automatically permanently
reduced by an amount equal to 100% of the aggregate principal amount of
commitments under such Permitted Refinancing Obligations and any outstanding
Revolving Credit Loans in respect of such terminated Revolving Credit
Commitments shall be repaid in full.

(iii) If after giving effect to any reduction or termination of unused Revolving
Credit Commitments under this Section 2.06, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the amount of the Revolving Credit Facility at such
time, the Letter of Credit Sublimit or the Swing Line Sublimit, as the case may
be, shall be automatically reduced by the amount of such excess.

(iv) The aggregate Revolving Credit Commitments shall automatically and
permanently be reduced to zero on the earlier to occur of (A) the Termination
Date and (B) the Maturity Date with respect to the Revolving Credit Facility.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Term Commitments, the Letter of Credit Sublimit, or the unused
Revolving Credit Commitment under this Section 2.06. Upon any reduction of
unused Commitments under a Tranche, the Commitment of each Lender under such
Tranche shall be reduced by such Lender’s ratable share of the amount by which
such Facility is reduced (other than the termination of the Commitment of any
Lender as provided in Section 3.07). All commitment fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

2.07 Repayment of Loans.

(a) Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Term Lenders the aggregate principal amount of all
Initial Term Loans outstanding in consecutive quarterly installments in amounts
equal to the following percentages of the amount of the Initial Term Loans made
on the Closing Date (which installments shall, to the extent applicable, be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05, or be increased as a result of any
increase in the amount of Term Loans pursuant to Supplemental Term Loan
Commitments (such increased amortization payments to be calculated in the same
manner (and on the same basis) as the schedule set forth below for the Initial
Term Loans made as of the Closing Date)):

 

Date

   Term Loan  Principal
Amortization Payment  

September 30, 2012

     .25 % 

December 31, 2012

     .25 % 

March 31, 2013

     .25 % 

June 30, 2013

     .25 % 

September 30, 2013

     .25 % 

December 31, 2013

     .25 % 

 

   89    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Date

   Term Loan  Principal
Amortization Payment  

March 31, 2014

     .25 % 

June 30, 2014

     .25 % 

September 30, 2014

     .25 % 

December 31, 2014

     .25 % 

March 31, 2015

     .25 % 

June 30, 2015

     .25 % 

September 30, 2015

     .25 % 

December 31, 2015

     .25 % 

March 31, 2016

     .25 % 

June 30, 2016

     .25 % 

September 30, 2016

     .25 % 

December 31, 2016

     .25 % 

March 31, 2017

     .25 % 

June 30, 2017

     .25 % 

September 30, 2017

     .25 % 

December 31, 2017

     .25 % 

March 31, 2018

     .25 % 

June 30, 2018

     .25 % 

September 30, 2018

     .25 % 

December 31, 2018

     .25 % 

March 31, 2019

     .25 % 

Maturity Date for Term Facility

     93.25 % 

provided, however, that the final principal repayment installment of the Initial
Term Loans shall be repaid on the Maturity Date for the Term Facility and in any
event shall be in an amount equal to the aggregate principal amount of all
Initial Term Loans outstanding on such date.

(b) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Revolving Credit Lenders on the Maturity Date for
the Revolving Credit Facility the aggregate principal amount of all Revolving
Credit Loans outstanding on such date.

(c) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date five (5) Business Days after such Loan is made
and (ii) the Maturity Date for the Revolving Credit Facility. At any time that
there shall exist a Defaulting Lender, immediately upon the request of the Swing
Line Lender, the Borrower shall repay the Swing Line Loans in an amount
sufficient to eliminate any Fronting Exposure in respect to the Swing Line
Loans.

2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
under a Facility shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the sum of (A) the
Eurodollar Rate for such Interest Period, plus (B) the Applicable Rate for
Eurodollar Rate Loans under such Facility; (ii) each Base Rate Loan under a
Facility shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per

 

   90    Syniverse Credit Agreement



--------------------------------------------------------------------------------

annum equal to the sum of (A) the Base Rate, plus (B) the Applicable Rate for
Base Rate Loans under such Facility; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the sum of (A) the Base Rate plus
(B) the Applicable Rate for Base Rate Loans under the Revolving Credit Facility.

(b) The Borrower shall pay interest on all overdue Obligations hereunder, which
shall include all Obligations following an acceleration pursuant to Section 8.02
(including without limitation, an automatic acceleration) at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws. Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

(c) Accrued interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein; provided that in the event of any repayment or prepayment of
any Loan, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment. Interest hereunder shall be
due and payable in accordance with the terms hereof before and after judgment,
and before and after the commencement of any proceeding under any Debtor Relief
Law.

2.09 Fees. In addition to certain fees described in Sections 2.03(h) and (i):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Pro Rata Share, a
commitment fee equal to the Applicable Commitment Fee times the actual daily
amount by which the aggregate Revolving Credit Commitments exceed the sum of
(A) the Outstanding Amount of Revolving Credit Loans and (B) the Outstanding
Amount of L/C Obligations, subject to adjustment as provided in Section 2.18.
The commitment fee shall accrue at all times from the Closing Date until the
Maturity Date, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the Maturity Date for
the applicable Facility.

(b) Other Fees.

(i) The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times specified in the Fee Letter.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (except for Base Rate
computations in respect of clauses (a) and (c) of the definition thereof) shall
be made on the basis of a year of three hundred and sixty-five (365) or three
hundred and sixty-six (366) days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
three hundred and sixty (360) day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a three hundred and sixty-five (365) day year). Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that

 

   91    Syniverse Credit Agreement



--------------------------------------------------------------------------------

is repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one (1) day. Each determination by the Administrative Agent of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Senior Secured Debt Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Senior Secured Debt Ratio would have resulted in
higher pricing for such period, the Borrower shall be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the applicable
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the applicable L/C Issuer), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period. This Section 2.10(b) shall not
limit the rights of the Administrative Agent, any Lender or the applicable L/C
Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or (i) or
2.08(b) or under Article VIII. The Borrower’s obligations under this
Section 2.10(b) shall survive the termination of the Aggregate Commitments and
acceleration of the Loans pursuant to Section 8.02 and the repayment of all
other Obligations after an acceleration of the Loans pursuant to Sections 8.02.
Any additional interest under this clause (b) shall not be due and payable until
demand is made for such payment pursuant to clause (ii) above and accordingly,
any nonpayment of such interest as result of any such inaccuracy shall not
constitute a Default (whether retroactively or otherwise), and no such amounts
shall be deemed overdue (and no amounts shall accrue interest at the Default
Rate), at any time prior to the date that is five (5) Business Days following
such demand.

2.11 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as an agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict

 

   92    Syniverse Credit Agreement



--------------------------------------------------------------------------------

between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
the obligation of the Borrower under this Agreement and the other Loan Documents
to pay any amount owing with respect to the Obligations.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 12:00 p.m.
(New York City time) on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its ratable share in respect of the relevant
Facility (or other applicable share as provided herein) of such payment in like
funds as received by wire transfer to such Lender’s Lending Office. All payments
received by the Administrative Agent after 12:00 p.m. (New York City time) shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided, however,
that, if such extension would cause payment of interest on or principal of
Eurodollar Rate Loans to be made in the next succeeding calendar month, such
payment shall be made on the immediately preceding Business Day.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 p.m. (New York City time) on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agrees to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate reasonably determined by the Administrative Agent in accordance with
banking industry rules on

 

   93    Syniverse Credit Agreement



--------------------------------------------------------------------------------

interbank compensation, plus any reasonable administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to the Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or an L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the applicable L/C Issuer,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Appropriate Lenders or the applicable
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate reasonably determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender on demand, without interest.

(d) Obligations of the Lenders Several. The obligations of the Lenders hereunder
to make Term Loans and Revolving Credit Loans, to fund participations in Letters
of Credit and Swing Line Loans and to make payments pursuant to Section 9.07 are
several and not joint. The failure of any Lender to make any Loan or to fund any
such participation or to make any payment under Section 9.07 on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or, to purchase its
participation or to make its payment under Section 9.07.

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

   94    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

(g) Unallocated Funds. If the Administrative Agent receives funds for
application to the Obligations of the Loan Parties under or in respect of the
Loan Documents under circumstances for which the Loan Documents do not specify
the manner in which such funds are to be applied, the Administrative Agent may,
but shall not be obligated to, elect to distribute such funds to each of the
Lenders in accordance with such Lender’s ratable share of the sum of (a) the
Outstanding Amount of all Loans outstanding at such time and (b) the Outstanding
Amount of all L/C Obligations outstanding at such time, in repayment or
prepayment of such of the outstanding Loans or other Obligations then owing to
such Lender.

2.13 Sharing of Payments. If, other than as expressly provided elsewhere herein
(including pursuant to Sections 2.05(a)(i), 2.05(a)(v), 2.05(b)(vii), 2.05(c),
2.09(b), 2.17, 2.18(a)(iv), 2.19, 2.20, 3.01, 3.02, 3.03, 3.04, 3.05, 3.06,
3.07, 7.10(a), 7.11 and 10.05), any Lender shall obtain on account of the Loans
made by it, or the participations in L/C Obligations or in Swing Line Loans held
by it, any payment (whether voluntary, involuntary, through the exercise of any
right of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided, however, that if all or any portion of
such excess payment is thereafter recovered from the purchasing Lender under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. The Borrower agrees that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

2.14 Incremental Facilities

 

   95    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(a) So long as no Default or Event of Default exists or would arise therefrom,
the Borrower shall have the right, at any time and from time to time after the
Closing Date, (i) to request new term loan commitments under one or more new
term loan credit facilities to be included in this Agreement (the commitments
thereunder, the “Incremental Term Loan Commitments” and each a “New Term
Facility”), (ii) to increase the existing Term Loans by requesting new term loan
commitments to be added to an existing Tranche of Term Loans (the “Supplemental
Term Loan Commitments”), (iii) to request new commitments under one or more new
revolving facilities to be included in this Agreement (the “Incremental
Revolving Commitments”); provided that in no event shall there be more than
three (3) revolving facilities outstanding under this Agreement at any one time
and (iv) to increase the existing Revolving Credit Facility by requesting new
revolving credit commitments to be added to an existing Tranche of Revolving
Credit Loans (the “Supplemental Revolving Commitments” and together with the
Incremental Term Loan Commitments, Supplemental Term Loan Commitments and the
Incremental Revolving Commitments, the “Incremental Commitments”), provided
that, (i) the aggregate amount of Incremental Commitments permitted pursuant to
this Section 2.14 shall not exceed, at the time the respective Incremental
Commitment becomes effective, the Maximum Incremental Facilities Amount and
(ii) if the financial covenant set forth in Section 7.11 would be required to be
tested on the date of Incurrence of any Incremental Commitment (in the case of
any Incremental Revolving Commitments and Supplemental Revolving Commitments
being initially provided on any date of determination, as if Incurred in full on
such date) if it were the last day of a fiscal quarter, the Borrower shall be in
compliance with the financial covenant set forth in Section 7.11 on a Pro Forma
Basis after giving effect to the Incurrence of any such Incremental Commitments
for the most recently ended four full fiscal quarters for which internal
financial statements are available (or, if earlier, were required to be
delivered pursuant to Section 6.02(a) or (b)). Any loans made in respect of any
such Incremental Commitment (other than Supplemental Term Loan Commitments and
Supplemental Revolving Commitments) shall be made by creating a new Tranche.
Each Incremental Commitment made available pursuant to this Section 2.14 shall
be in a minimum aggregate amount of at least $15,000,000 and in integral
multiples of $5,000,000 in excess thereof (or such lesser amounts as the
Administrative Agent may agree).

(b) Each request from the Borrower pursuant to this Section 2.14 shall set forth
the requested amount and proposed terms of the relevant Incremental Commitments.
The Incremental Commitments (or any portion thereof) may be made by any existing
Lender or by any other bank or financial institution (any such bank or other
financial institution, an “Additional Lender”), provided that, if such
Additional Lender is not already a Lender hereunder or an Affiliate of a Lender
hereunder, to the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) and the consent of any Swing Line Lender or
the L/C Issuer, as the case may be, that may be required pursuant to
Section 10.07 (it being understood that any such Additional Lender that is an
Affiliated Lender shall be subject to the provisions of Section 10.07(i),
mutatis mutandis, to the same extent as if such Incremental Commitments and
related Obligations had been obtained by such Lender by way of assignment).

(c) Supplemental Term Loan Commitments and Supplemental Revolving Commitments
shall become commitments under this Agreement pursuant to a supplement
specifying the Term Loan Tranche or Revolving Credit Loan Tranche, as
applicable, to be increased, executed by the Borrower and each increasing Lender
substantially in the form attached hereto as Exhibit K-1 (the “Increase
Supplement”) or by each Additional Lender substantially in the form attached
hereto as Exhibit K-2 (the “Lender Joinder Agreement”), as the case may be,
which shall be delivered to the Administrative Agent for recording in the
Register pursuant to which such Lender or Additional Lender agrees to commit to
all or a portion of such Incremental Facility, and in the case of an Additional
Lender,

 

   96    Syniverse Credit Agreement



--------------------------------------------------------------------------------

to be bound by the terms of this Agreement as a Lender. Borrower may agree to
accept a lesser amount of any Incremental Facility than originally requested. In
the event there are Lenders and Additional Lenders that have committed to an
Incremental Facility in excess of the maximum amount requested (or permitted),
then Borrower shall have the right to allocate such commitments on whatever
basis Borrower determines is appropriate. Upon effectiveness of the Lender
Joinder Agreement each Additional Lender shall be a Lender for all intents and
purposes of this Agreement and the term loan made pursuant to such Supplemental
Term Loan Commitment shall be a Term Loan and the Supplemental Revolving
Commitment shall be an Initial Revolving Credit Commitment, an Incremental
Revolving Commitment or Extended Revolving Commitments of a particular Extension
Series, as applicable.

(d) Incremental Commitments (other than Supplemental Term Loan Commitments and
Supplemental Revolving Commitments) shall become commitments under this
Agreement pursuant to an amendment (an “Incremental Commitment Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower and each Additional Lender. An Incremental Commitment Amendment may,
without the consent of any other Lender, effect such amendments to any Loan
Documents as may be necessary or appropriate, in the opinion of the Borrower and
the Administrative Agent, to effect the provisions of this Section 2.14
(including, without limitation, with respect to any Incremental Commitments to
be secured on a junior basis by the Collateral, appropriate modifications, if
any, to Sections 2.05(b)(vi), 8.02 and 8.04 of this Agreement and to the
Security Agreement), provided, however, that (i) (A) the Incremental Commitments
will not be guaranteed by any Subsidiary of the Borrower other than the
Subsidiary Guarantors, and will be secured on a pari passu or (at the Borrower’s
option) junior basis by the same Collateral securing the Loans (so long as any
such Incremental Commitments (and related Obligations) are subject to an
Intercreditor Agreement or an Other Intercreditor Agreement), (B) the
Incremental Commitments and any incremental loans drawn thereunder (the
“Incremental Loans”) shall rank pari passu in right of payment with or (at the
Borrower’s option) junior to the Loans (so long as any such Incremental
Commitments (and related Obligations) are subject to the Intercreditor Agreement
or an Other Intercreditor Agreement) and (C) no Incremental Commitment Amendment
may provide for any Incremental Commitment or any Incremental Loans to be
secured by any Collateral or other assets of any Loan Party that do not also
secure the Loans; (ii) no Lender will be required to provide any such
Incremental Commitment unless it so agrees; (iii) (a) in the case of a New Term
Facility, the maturity date and the Weighted Average Life to Maturity of such
Incremental Commitments shall be no earlier than or shorter than, as the case
may be, the maturity date or the Weighted Average Life to Maturity of the Term
Loans, as applicable and (b) in the case of Incremental Revolving Commitments,
the termination date of such Incremental Commitments shall be no earlier than
the Maturity Date for the Revolving Credit Commitments; (iv) the interest rate
margins and (subject to Section 2.14(d)(iii)(a)) amortization schedule
applicable to the loans made pursuant to the Incremental Commitments shall be
determined by the Borrower and the applicable Additional Lenders; provided that
in the event that the applicable interest rate margins for any term loans
incurred by the Borrower under any New Term Facilities are higher than the
applicable interest rate margin for the Initial Term Loans by more than 50 basis
points, then the Applicable Rate for the Initial Term Loans shall be increased
to the extent necessary so that the applicable interest rate margin for the
Initial Term Loans is equal to the applicable interest rate margins for such New
Term Facilities minus 50 basis points; provided, further, that in determining
the applicable interest rate margins for the Initial Term Loans and the New Term
Facilities, (A) original issue discount (“OID”) or upfront fees payable
generally to all participating Additional Lenders in lieu of OID (which shall be
deemed to constitute like amounts of OID) payable by the Borrower to the Lenders
under the Initial Term Loans or any New Term Facilities in the initial primary
syndication thereof shall be included (with OID being equated to interest based
on an assumed

 

   97    Syniverse Credit Agreement



--------------------------------------------------------------------------------

four-year life to maturity); (B) any arrangement, structuring or other fees
payable in connection with the New Term Facilities that are not shared with all
Additional Lenders providing such New Term Facilities shall be excluded; (C) any
amendments to the Applicable Rate on the Initial Term Loans that became
effective subsequent to the Closing Date but prior to the time of such New Term
Facilities shall also be included in such calculations and (D) if the New Term
Facilities include an interest rate floor greater than the interest rate floor
applicable to the Initial Term Loans, such increased amount shall be equated to
the applicable interest rate margin for purposes of determining whether an
increase to the Applicable Rate for the Initial Term Loans shall be required, to
the extent an increase in the interest rate floor for the Initial Term Loans
would cause an increase in the interest rate then in effect thereunder, and in
such case the interest rate floor (but not the Applicable Rate) applicable to
the Initial Term Loans set forth in the last sentence of the definition of
Eurodollar Rate and Base Rate, respectively, shall be increased by such amount;
(v) such Incremental Commitment Amendment may provide (1) for the inclusion, as
appropriate, of Additional Lenders in any required vote or action of the
Required Lenders or of the Lenders of each Tranche hereunder and (2) class
voting and other class protections for any additional credit facilities, and
(vi) the other terms and documentation in respect thereof, to the extent not
consistent with this Agreement as in effect prior to giving effect to the
Incremental Commitment Amendment, shall otherwise be reasonably satisfactory to
the Borrower, provided that, to the extent such terms and documentation are not
consistent with, the terms and documentation governing the existing Loans
(except to the extent permitted by clause (iii), (iv) or (v) above), they shall
be reasonably satisfactory to the Administrative Agent.

2.15 [Reserved]

2.16 [Reserved]

2.17 Cash Collateral.

(a) Upon the request of the Administrative Agent or the applicable L/C Issuer
(i) if the applicable L/C Issuer has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C Borrowing, or
(ii) if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations. At any time
that there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent, the applicable L/C Issuer or the Swing Line Lender, the
Borrower shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover 103% of all Fronting Exposure (after giving effect to
Section 2.18(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b) All Cash Collateral (other than credit support not constituting funds
subject to deposit) shall be maintained in blocked, non-interest bearing deposit
accounts at the Administrative Agent. The Borrower, and to the extent provided
by any Lender, such Lender, hereby grants to (and subjects to the control of)
the Administrative Agent, for the benefit of the Administrative Agent, the
applicable L/C Issuer and the Lenders (including the Swing Line Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant to this Section 2.17, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.17(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby (after giving

 

   98    Syniverse Credit Agreement



--------------------------------------------------------------------------------

effect to Section 2.18(a)(iv) and any Cash Collateral provided by the Defaulting
Lender), the Borrower or the relevant Defaulting Lender will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.

(c) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under any of this Section 2.17 or Sections 2.04, 2.05, 2.06,
2.18 or 8.02 in respect of Letters of Credit or Swing Line Loans shall be held
and applied to the satisfaction of the specific L/C Obligations, Swing Line
Loans, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

(d) Cash Collateral (or the appropriate portion thereof) provided to reduce
Fronting Exposure or other obligations shall be released promptly following
(i) the elimination of the applicable Fronting Exposure or other obligations
giving rise thereto (including by the termination of Defaulting Lender status of
the applicable Lender (or, as appropriate, its assignee following compliance
with Section 10.07(b)(viii))) or (ii) the Administrative Agent’s good faith
determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default under Sections 8.01(a), (f) or
(g) or an Event of Default (and following application as provided in this
Section 2.17 may be otherwise applied in accordance with Section 8.03), and
(y) the Person providing Cash Collateral and the applicable L/C Issuer or Swing
Line Lender, as applicable, may agree that Cash Collateral shall not be released
but instead held to support future anticipated Fronting Exposure or other
obligations.

2.18 Defaulting Lenders.

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Law:

(i) That Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 10.01.

(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 10.09), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the applicable L/C Issuer or Swing Line Lender
hereunder; third, if so reasonably determined by the Administrative Agent or
reasonably requested by the applicable L/C Issuer or Swing Line Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as

 

   99    Syniverse Credit Agreement



--------------------------------------------------------------------------------

determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the applicable L/C Issuer or Swing Line Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
applicable L/C Issuer or Swing Line Lender against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans or L/C Borrowings were made at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Borrowings owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Borrowings owed to, that Defaulting Lender. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 2.18(a)(ii) shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.

(iii) That Defaulting Lender (x) shall not be entitled to receive any commitment
fee pursuant to Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.03(h).

(iv) During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans
pursuant to Sections 2.03 and 2.04, the “Pro Rata Share” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided that (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Loans of that Lender.

(b) If the Borrower, the Administrative Agent, Swing Line Lender and each L/C
Issuer agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may reasonably
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their ratable shares (without
giving effect to Section 2.18(a)(iv)), whereupon that Lender will cease to be a

 

   100    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

2.19 Extension of Term Loans and Revolving Credit Commitments. (a) Borrower may
at any time and from time to time request that all or a portion of the (i) Term
Loans of one or more Tranches existing at the time of such request (each, an
“Existing Term Tranche”, and the Term Loans of such Tranche, the “Existing Term
Loans”) or (ii) Revolving Credit Commitments of one or more Tranches existing at
the time of such request (each, an “Existing Revolving Tranche” and together
with the Existing Term Tranches, each an “Existing Tranche”, and the Revolving
Credit Commitments of such Existing Revolving Tranche, the “Existing Revolving
Loans”, and together with the Existing Term Loans, the “Existing Loans”), in
each case, be converted to extend the scheduled maturity date(s) of any payment
of principal with respect to all or a portion of any principal amount of any
Existing Tranche (any such Existing Tranche which has been so extended, an
“Extended Term Tranche” or “Extended Revolving Tranche”, as applicable, and each
an “Extended Tranche”, and the Term Loans or Revolving Credit Commitments, as
applicable, of such Extended Tranches, the “Extended Term Loans” or “Extended
Revolving Commitments”, as applicable, and collectively, the “Extended Loans”)
and to provide for other terms consistent with this Section 2.19; provided that
(i) no Default or Event of Default shall have occurred and be continuing at the
time of such extension or would exist after giving effect to such extension,
(ii) any such request shall be made by Borrower to all Lenders with Term Loans
or Revolving Credit Commitments, as applicable, with a like maturity date
(whether under one or more Tranches) on a pro rata basis (based on the aggregate
outstanding principal amount of the applicable Term Loans or on the aggregate
Revolving Credit Commitments) and (iii) any applicable Minimum Extension
Condition shall be satisfied unless waived by the Borrower in its sole
discretion. In order to establish any Extended Tranche, Borrower shall provide a
notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders of the applicable Existing Tranche) (an “Extension Request”)
setting forth the proposed terms of the Extended Tranche to be established,
which terms shall be substantially similar to those applicable to the Existing
Tranche from which they are to be extended (the “Specified Existing Tranche”),
except (x) all or any of the final maturity dates of such Extended Tranches may
be delayed to later dates than the final maturity dates of the Specified
Existing Tranche, (y) (A) the interest margins with respect to the Extended
Tranche may be higher or lower than the interest margins for the Specified
Existing Tranche and/or (B) additional fees may be payable to the Lenders
providing such Extended Tranche in addition to or in lieu of any increased
margins contemplated by the preceding clause (A) and (z) in the case of an
Extended Term Tranche, so long as the Weighted Average Life to Maturity of such
Extended Tranche would be no shorter than the remaining Weighted Average Life to
Maturity of the Specified Existing Tranche, amortization rates with respect to
the Extended Term Tranche may be higher or lower than the amortization rates for
the Specified Existing Tranche, in each case to the extent provided in the
applicable Extension Amendment; provided that, notwithstanding anything to the
contrary in this Section 2.19 or otherwise, assignments and participations of
Extended Tranches shall be governed by the same or, at Borrower’s discretion,
more restrictive assignment and participation provisions applicable to Initial
Term Loans or Revolving Credit Commitments, as applicable, set forth in
Section 10.07. No Lender shall have any obligation to agree to have any of its
Existing Loans converted into an Extended Tranche pursuant to any Extension
Request. Any Extended Tranche shall constitute a separate Tranche of Loans from
the Specified Existing Tranches and from any other Existing Tranches (together
with any other Extended Tranches so established on such date).

 

   101    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(b) Borrower shall provide the applicable Extension Request at least ten
(10) Business Days prior to the date on which Lenders under the applicable
Existing Tranche or Existing Tranches are requested to respond. Any Lender (an
“Extending Lender”) wishing to have all or a portion of its Specified Existing
Tranche converted into an Extended Tranche shall notify the Administrative Agent
(each, an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Specified Existing Tranche that it has
elected to convert into an Extended Tranche. In the event that the aggregate
amount of the Specified Existing Tranche subject to Extension Elections exceeds
the amount of Extended Tranches requested pursuant to the Extension Request, the
Specified Existing Tranches subject to Extension Elections shall be converted to
Extended Tranches on a pro rata basis based on the amount of Specified Existing
Tranches included in each such Extension Election. In connection with any
extension of Loans pursuant to this Section 2.19 (each, an “Extension”),
Borrower shall agree to such procedures regarding timing, rounding and other
administrative adjustments to ensure reasonable administrative management of the
credit facilities hereunder after such Extension, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.19.

(c) Extended Tranches shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which may include amendments to
provisions related to maturity, interest margins or fees referenced in clauses
(x) and (y) of Section 2.19(a), or, in the case of Extended Term Tranches,
amortization rates referenced in clause (z) of Section 2.19(a), and which, in
each case, except to the extent expressly contemplated by the last sentence of
this Section 2.19(c) and notwithstanding anything to the contrary set forth in
Section 10.01, shall not require the consent of any Lender other than the
Extending Lenders with respect to the Extended Tranches established thereby)
executed by the Loan Parties, the Administrative Agent, and the Extending
Lenders. Subject to the requirements of this Section 2.19 and without limiting
the generality or applicability of Section 10.01 to any Section 2.19 Additional
Amendments, any Extension Amendment may provide for additional terms and/or
additional amendments other than those referred to or contemplated above (any
such additional amendment, a “Section 2.19 Additional Amendment”) to this
Agreement and the other Loan Documents; provided that such Section 2.19
Additional Amendments do not become effective prior to the time that such
Section 2.19 Additional Amendments have been consented to (including, without
limitation, pursuant to consents applicable to holders of any Extended Tranches
provided for in any Extension Amendment) by such of the Lenders, Loan Parties
and other parties (if any) as may be required in order for such Section 2.19
Additional Amendments to become effective in accordance with Section 10.01;
provided, further, that no Extension Amendment may provide for (i) any Extended
Tranche to be secured by any Collateral or other assets of any Loan Party that
does not also secure the Existing Tranches or be guaranteed by any Person other
than the Guarantors and (ii) so long as any Existing Term Tranches are
outstanding, any mandatory or voluntary prepayment provisions that do not also
apply to the Existing Term Tranches (other than Existing Term Tranches secured
on a junior basis by the Collateral or ranking junior in right of payment, which
shall be subject to junior prepayment provisions) on a pro rata basis (or
otherwise provide for more favorable prepayment treatment for Existing Term
Tranches than such Extended Term Tranches as contemplated by Section 2.05(b)).
Notwithstanding anything to the contrary in Section 10.01, any such Extension
Amendment may, without the consent of any other Lenders, effect such amendments
to any Loan Documents as may be necessary or appropriate, in the reasonable
judgment of the Borrower and the Administrative Agent, to effect the provisions
of this Section 2.19; provided that the foregoing shall not constitute a consent
on behalf of any Lender to the terms of any Section 2.19 Additional Amendment.

 

   102    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained in this Agreement, on any
date on which any Existing Tranche is converted to extend the related scheduled
maturity date(s) in accordance with clause (a) above (an “Extension Date”), in
the case of the Specified Existing Tranche of each Extending Lender, the
aggregate principal amount of such Specified Existing Tranche shall be deemed
reduced by an amount equal to the aggregate principal amount of Extended Tranche
so converted by such Lender on such date, and such Extended Tranches shall be
established as a separate Tranche from the Specified Existing Tranche and from
any other Existing Tranches (together with any other Extended Tranches so
established on such date).

(e) If, in connection with any proposed Extension Amendment, any Lender declines
to consent to the applicable extension on the terms and by the deadline set
forth in the applicable Extension Request (each such other Lender, a
“Non-Extending Lender”) then Borrower may, on notice to the Administrative Agent
and the Non-Extending Lender, replace such Non-Extending Lender by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.07 (with the assignment fee and any other costs and expenses to be
paid by Borrower in such instance) all of its rights and obligations under this
Agreement to one or more assignees; provided that neither the Administrative
Agent nor any Lender shall have any obligation to Borrower to find a replacement
Lender; provided, further, that the applicable assignee shall have agreed to
provide Extended Loans on the terms set forth in such Extension Amendment;
provided, further, that all obligations of Borrower owing to the Non-Extending
Lender relating to the Existing Loans so assigned shall be paid in full by the
assignee Lender to such Non-Extending Lender concurrently with such Assignment
and Assumption. In connection with any such replacement under this Section 2.19,
if the Non-Extending Lender does not execute and deliver to the Administrative
Agent a duly completed Assignment and Assumption by the later of (A) the date on
which the replacement Lender executes and delivers such Assignment and
Assumption and (B) the date as of which all obligations of Borrower owing to the
Non-Extending Lender relating to the Existing Loans so assigned shall be paid in
full by the assignee Lender to such Non-Extending Lender, then such
Non-Extending Lender shall be deemed to have executed and delivered such
Assignment and Assumption as of such date and Borrower shall be entitled (but
not obligated) to execute and deliver such Assignment and Assumption on behalf
of such Non-Extending Lender.

(f) Following any Extension Date, with the written consent of Borrower, any
Non-Extending Lender may elect to have all or a portion of its Existing Loans
deemed to be an Extended Loan under the applicable Extended Tranche on any date
(each date a “Designation Date”) prior to the maturity date of such Extended
Tranche; provided that such Lender shall have provided written notice to
Borrower and the Administrative Agent at least ten (10) Business Days prior to
such Designation Date (or such shorter period as the Administrative Agent may
agree in its reasonable discretion); provided, further, that no greater amount
shall be paid by or on behalf of Borrower or any of its Affiliates to any such
Non-Extending Lender as consideration for its extension into such Extended
Tranche than was paid to any Extended Lender as consideration for its Extension
into such Extended Tranche. Following a Designation Date, the Existing Loans
held by such Lender so elected to be extended will be deemed to be Extended
Loans of the applicable Extended Tranche, and any Existing Loans held by such
Lender not elected to be extended, if any, shall continue to be “Existing Loans”
of the applicable Tranche.

(g) With respect to all Extensions consummated by Borrower pursuant to this
Section 2.19, (i) such Extensions shall not constitute optional or mandatory
payments or prepayments for purposes of Sections 2.05(a) and (b) and (ii) no
Extension Request is required to be in any minimum amount or any minimum
increment, provided that Borrower may at its election specify as a condition (a

 

   103    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Minimum Extension Condition”) to consummating any such Extension that a minimum
amount (to be determined and specified in the relevant Extension Request in
Borrower’s sole discretion and may be waived by Borrower) of Existing Loans of
any or all applicable Tranches be extended. The Administrative Agent and the
Lenders hereby consent to the transactions contemplated by this Section 2.19
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Loans on such terms as may be set forth in the
relevant Extension Request) and hereby waive the requirements of any provision
of this Agreement (including, without limitation, Sections 2.05(a) and (b) and
2.07) or any other Loan Document that may otherwise prohibit any such Extension
or any other transaction contemplated by this Section 2.19.

2.20 Permitted Debt Exchanges.

(a) Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Borrower to all Lenders (other than any Lender that, if
requested by the Borrower, is unable to certify that it is either a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act) or an
institutional “accredited investor” (as defined in Rule 501 under the Securities
Act)) with outstanding Term Loans of a particular Tranche, as selected by the
Borrower, the Borrower may from time to time following the Closing Date
consummate one or more exchanges of Term Loans of such Tranche for Additional
Permitted Obligations in the form of notes (such notes, “Permitted Debt Exchange
Notes,” and each such exchange a “Permitted Debt Exchange”), so long as the
following conditions are satisfied: (i) no Default or Event of Default shall
have occurred and be continuing at the time the relevant offering document in
respect of a Permitted Debt Exchange Offer is delivered to the relevant Lenders,
(ii) the aggregate principal amount (calculated on the face amount thereof) of
Term Loans exchanged shall equal the aggregate principal amount (calculated on
the face amount thereof) of Permitted Debt Exchange Notes issued in exchange for
such Term Loans, (iii) the aggregate principal amount (calculated on the face
amount thereof) of all Term Loans exchanged by the Borrower pursuant to any
Permitted Debt Exchange shall automatically be cancelled and retired by the
Borrower on the date of the settlement thereof (and, if requested by the
Administrative Agent, any applicable exchanging Lender shall execute and deliver
to the Administrative Agent an Assignment and Acceptance, or such other form as
may be reasonably requested by the Administrative Agent, in respect thereof
pursuant to which the respective Lender assigns its interest in the Term Loans
being exchanged pursuant to the Permitted Debt Exchange to the Borrower for
immediate cancellation), (iv) if the aggregate principal amount of all Term
Loans (calculated on the face amount thereof) tendered by Lenders in respect of
the relevant Permitted Debt Exchange Offer (with no Lender being permitted to
tender a principal amount of Term Loans which exceeds the principal amount of
the applicable Tranche actually held by it) shall exceed the maximum aggregate
principal amount of Term Loans offered to be exchanged by the Borrower pursuant
to such Permitted Debt Exchange Offer, then the Borrower shall exchange Term
Loans subject to such Permitted Debt Exchange Offer tendered by such Lenders
ratably up to such maximum amount based on the respective principal amounts so
tendered, (v) each such Permitted Debt Exchange Offer shall be made on a pro
rata basis to the Lenders (other than any Lender that, if requested by the
Borrower, is unable to certify that it is either a “qualified institutional
buyer” (as defined in Rule 144A under the Securities Act) or an institutional
“accredited investor” (as defined in Rule 501 under the Securities Act)) based
on their respective aggregate principal amounts of outstanding Term Loans of the
applicable Tranche, (vi) all documentation in respect of such Permitted Debt
Exchange shall be consistent with the foregoing, and all written communications
generally directed to the Lenders in connection therewith shall be in form and
substance consistent with the

 

   104    Syniverse Credit Agreement



--------------------------------------------------------------------------------

foregoing and made in consultation with the Administrative Agent, and (vii) any
applicable Minimum Exchange Tender Condition shall be satisfied.

(b) With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this Section 2.20, (i) such Permitted Debt Exchanges (and the
cancellation of the exchanged Term Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 2.05 and (ii) such Permitted Debt Exchange Offer shall be made for not
less than $25.0 million in aggregate principal amount of Term Loans, provided
that, subject to the foregoing clause (ii), the Borrower may at its election
specify as a condition (a “Minimum Exchange Tender Condition”) to consummating
any such Permitted Debt Exchange that a minimum amount (to be determined and
specified in the relevant Permitted Debt Exchange Offer in the Borrower’s
discretion) of Term Loans be tendered.

(c) In connection with each Permitted Debt Exchange, the Borrower shall provide
the Administrative Agent at least ten (10) Business Days’ (or such shorter
period as may be agreed by the Administrative Agent) prior written notice
thereof, and the Borrower and the Administrative Agent, acting reasonably, shall
mutually agree to such procedures as may be necessary or advisable to accomplish
the purposes of this Section 2.20 and without conflict with Section 2.20(d);
provided that the terms of any Permitted Debt Exchange Offer shall provide that
the date by which the relevant Lenders are required to indicate their election
to participate in such Permitted Debt Exchange shall be not less than five
(5) Business Days following the date on which the Permitted Debt Exchange Offer
is made.

(d) The Borrower shall be responsible for compliance with, and hereby agrees to
comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (x) neither the
Administrative Agent nor any Lender assumes any responsibility in connection
with the Borrower’s compliance with such laws in connection with any Permitted
Debt Exchange (other than the Borrower’s reliance on any certificate delivered
by a Lender pursuant to Section 2.20(a) above for which such Lender shall bear
sole responsibility) and (y) each Lender shall be solely responsible for its
compliance with any applicable “insider trading” laws and regulations to which
such Lender may be subject under the Securities Exchange Act of 1934, as
amended.

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Except as provided in this Section 3.01 or as required by applicable Laws
(which for purposes of this Section 3.01, includes any agreement entered into
under FATCA), any and all payments by the Borrower and any other Loan Party to
or for the account of any Agent or any Lender under any Loan Document shall be
made without deduction for any Taxes, excluding, in the case of each Agent and
each Lender, any (v) Taxes imposed on or measured by its net income, branch
profits Taxes, franchise Taxes and similar Taxes (including minimum Taxes)
imposed on it, in each case, by the jurisdiction (or any political subdivision
thereof) under the Laws of which such Agent or such Lender, as the case may be,
is organized, in which its principal office is located or in which it maintains
its Lending Office, (w) Taxes imposed by reason of a present or former
connection between an Agent or Lender and such jurisdiction (other than a
connection arising solely from such Agent or such Lender (or its applicable
Lending Office) as the case may be, having executed, delivered or performed its
obligations under any

 

   105    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Loan Document, received a payment under a Loan Document or enforced its rights
under a Loan Document), (x) United States Federal withholding Taxes, other than
United States Federal withholding Taxes imposed on or with respect to any
payment under this Agreement or any other Loan Document to such Lender or Agent
as a result of a U.S. Tax Law Change, (y) Taxes attributable to any Lender’s or
Agent’s failure to comply with Section 10.15 and (z) Taxes imposed pursuant to
FATCA or an agreement entered into pursuant to FATCA (all such non-excluded
Taxes being hereinafter referred to as “Non-Excluded Taxes”); provided, however,
that, if at the date of the Assignment and Assumption pursuant to which a Lender
becomes a party to this Agreement, the Lender assignor was entitled to payments
of additional amounts under this clause (a) in respect of United States Federal
withholding Tax with respect to payments at such date, then, to such extent, the
term Non-Excluded Taxes shall include (in addition to United States Federal
withholding Taxes otherwise includable in Non-Excluded Taxes) United States
Federal withholding Tax, if any, imposed under applicable law with respect to
the Lender assignee on such date. If any Loan Party or Agent shall be required
by any Laws to deduct any Non-Excluded Taxes or Other Taxes from or in respect
of any amount payable under any Loan Document to any Agent or any Lender,
(i) the amount payable by the relevant Loan Party shall be increased as
necessary so that after making all such deductions (including deductions
applicable to additional amounts payable under this Section 3.01), each of such
Agent and such Lender receives an amount equal to the amount it would have
received had no such deductions been made, (ii) the Loan Party or Agent shall
make such deductions, (iii) the Loan Party or Agent shall pay the full amount
deducted to the relevant taxation authority or other Governmental Authority in
accordance with applicable Laws, and (iv) within thirty (30) days after the date
of such payment, the Loan Party or Agent shall furnish to such Agent or Lender
(as the case may be) the original or a certified copy of a receipt evidencing
payment thereof to the extent such a receipt is issued therefor, or other
written proof of payment thereof that is reasonably satisfactory to the
Administrative Agent.

(b) In addition but without duplication, the Borrower agrees to pay any and all
present or future stamp, court or documentary or mortgage recording taxes,
charges or similar levies which arise from the execution, delivery, enforcement
or registration of, or from the receipt or perfection of a security interest
under, or otherwise with respect to, any Loan Document, except any Taxes imposed
with respect to an assignment or transfer of any Loan Document or any interest
in any Loan Document (other than pursuant to the initial syndication of the
Loans) (hereinafter referred to as “Other Taxes”).

(c) The Borrower agrees to indemnify each Agent and each Lender for (i) the full
amount of Non-Excluded Taxes imposed on amounts payable by any Loan Party or
Agent to or for the account of any Agent or any Lender under any Loan Document
and Other Taxes (including any Non-Excluded Taxes or Other Taxes imposed or
asserted by any Governmental Authority on amounts payable under this
Section 3.01), in each case paid by such Agent and such Lender, and (ii) any
reasonable expenses arising therefrom or with respect thereto, in each case
whether or not such Non-Excluded Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority and other than any
amounts described in clause (i) or (ii) arising as a result of the gross
negligence or willful misconduct of any such Agent or Lender; provided such
Agent or Lender, as the case may be, provides the Borrower with a written
statement thereof setting forth in reasonable detail the basis and calculation
of such amounts. Payment under this Section 3.01(c) shall be made within thirty
(30) days after the date such Lender or such Agent makes a written demand
therefor.

(d) Notwithstanding anything herein to the contrary, the Borrower shall not be
required pursuant to this Section 3.01 to pay any additional amount to, or to
indemnify, any Lender or Agent, as

 

   106    Syniverse Credit Agreement



--------------------------------------------------------------------------------

the case may be, to the extent that such Lender or such Agent becomes subject to
Taxes as a result of a change in the place of organization of such Lender or
Agent, a change in the Lending Office of such Lender, or a change in the
principal office of such Lender or Agent, in each case where such change occurs
after the Closing Date (or, if later, the date such Lender or Agent becomes a
party to this Agreement), except to the extent that any such change is requested
or required by the Borrower or to the extent that such Lender or Agent was
entitled, at the time of the change in place of organization or the change in
Lending Office, to receive additional amounts from the Borrower pursuant to
Section 3.01(a) and (c) with respect to such Taxes.

(e) If any Lender or Agent determines in its sole discretion exercised in good
faith that it has received a refund in respect of any Non-Excluded Taxes or
Other Taxes as to which indemnification or additional amounts have been paid to
it by the Borrower pursuant to this Section 3.01, it shall promptly remit such
refund (including any interest included in such refund paid by the relevant
taxation authority) to the Borrower, net of all out-of-pocket expenses of the
Lender or Agent, as the case may be; provided, however, that the Borrower, upon
the request of the Lender or Agent, as the case may be, agrees promptly to
return such refund (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to such party in the event such party is
required to repay such refund to the relevant taxing authority. Such Lender or
Agent, as the case may be, shall, at the Borrower’s request, provide the
Borrower with a copy of any notice of assessment or other evidence of the
requirement to repay such refund received from the relevant taxing authority
(provided that such Lender or Agent may delete any information therein that such
Lender or Agent deems confidential). Nothing herein contained shall interfere
with the right of a Lender or Agent to arrange its tax affairs in whatever
manner it thinks fit nor oblige any Lender or Agent to claim any tax refund or
to disclose any information relating to its tax affairs or any computations in
respect thereof or require any Lender or Agent to do anything that would
prejudice its ability to benefit from any other refunds, credits, reliefs,
remissions or repayments to which it may be entitled. For purposes of this
Section 3.01(e), the term “refund” shall include any credit in lieu of refund
granted by the taxing authorities imposing the relevant Non-Excluded Taxes or
Other Taxes, but only if and when such Lender or Agent realizes the credit as a
monetary benefit.

(f) Each Agent and Lender agrees that, upon the occurrence of any event giving
rise to the operation of Section 3.01(a), (b) or (c) with respect to such Agent
or Lender it will, if requested by the Borrower, use commercially reasonable
efforts (subject to such Agent or Lender’s overall internal policies of general
application and legal and regulatory restrictions) to avoid or reduce to the
greatest extent possible any indemnification or additional amounts being due
under this Section 3.01, including to designate another Lending Office for any
Loan or Letter of Credit affected by such event; provided that such efforts are
made on terms that, in the reasonable judgment of such Agent or Lender, cause
such Agent or such Lender and its Lending Office(s) to suffer no material
economic, legal or regulatory disadvantage, and provided, further, that nothing
in this Section 3.01(f) shall affect or postpone any of the Obligations of the
Borrower or the rights of such Agent or Lender pursuant to Sections 3.01(a),
(b) and (c). The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Agent or Lender as a result of a request by the Borrower under
this Section 3.01(f).

(g) Upon the request of the Borrower, each Agent or Lender to which the Borrower
may be required to pay any additional amount or indemnity pursuant to this
Section 3.01 shall contest the imposition of any Tax giving rise to such
payment; provided that the Borrower shall reimburse such party promptly for its
reasonable out-of-pocket attorneys’ and accountants’ fees and disbursements
incurred in so contesting the imposition of such Tax; provided, however, that,
notwithstanding the foregoing, no

 

   107    Syniverse Credit Agreement



--------------------------------------------------------------------------------

party shall be required to take any action to contest the imposition of any Tax
if such party determines, in its good faith judgment, that it would be
materially disadvantaged as a result of such action.

3.02 Illegality. If any Lender reasonably determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted. Each Lender agrees to designate a different
Lending Office if such designation will avoid the need for such notice and will
not, in the good faith judgment of such Lender, be materially disadvantageous to
such Lender in any legal, economic or regulatory aspect.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of,

 

   108    Syniverse Credit Agreement



--------------------------------------------------------------------------------

conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

3.04 Increased Cost and Reduced Return; Capital Adequacy.

(a) If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the
date hereof, or such Lender’s compliance therewith, there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
any Loan the interest on which is determined by reference to the Eurodollar Rate
or (as the case may be) issuing or participating in Letters of Credit, or a
reduction in the amount received or receivable by such Lender in connection with
any of the foregoing (excluding for purposes of this Section 3.04(a) any such
increased costs or reduction in amount resulting from (i) Taxes and (ii) reserve
requirements reflected in the Eurodollar Rate), then from time to time within
fifteen (15) days after demand of such Lender setting forth in reasonable detail
such increased costs (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such increased cost
or reduction.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or any change therein or in the interpretation thereof, in each case
after the date hereof, or compliance by such Lender (or its Lending Office)
therewith, has the effect of reducing the rate of return on the capital of such
Lender or any corporation Controlling such Lender as a consequence of such
Lender’s obligations hereunder (taking into consideration its policies with
respect to capital adequacy and such Lender’s desired return on capital), then
from time to time within fifteen (15) days after demand of such Lender setting
forth in reasonable detail the charge and the calculation of such reduced rate
of return (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such reduction within ten
(10) days after receipt of demand therefor.

(c) [Reserved].

(d) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower and at the Borrower’s expense, use
commercially reasonable efforts to designate another Lending Office for any Loan
or Letter of Credit affected by such event; provided that such efforts would
not, in the good faith judgment of such Lender, be inconsistent with the
internal policies of, or otherwise be materially disadvantageous in any legal,
economic or regulatory respect to such Lender or its Lending Office. The
provisions of this clause (d) shall not affect or postpone any Obligations of
the Borrower or rights of such Lender pursuant to Sections 3.04(a), (b) or (c).

(e) For purposes of this Section 3.04, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to have gone into
effect after the date hereof, regardless of the date enacted, adopted or issued.

 

   109    Syniverse Credit Agreement



--------------------------------------------------------------------------------

3.05 Funding Losses. Upon written demand of any Lender (with a copy to the
Administrative Agent) from time to time, setting forth in reasonable detail the
basis for calculating such compensation, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
actually incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any mandatory assignment of such Lender’s Loans (other than Base Rate Loans)
pursuant to Section 3.07 on a day other than the last day of the Interest Period
for such Loans;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained, but excluding any such loss for
which no reasonable means of calculation exist, as set forth in Section 3.03.

3.06 Matters Applicable to All Requests for Compensation.

(a) [Reserved].

(b) With respect to any Lender’s claim for compensation under Section 3.02, 3.03
or 3.04, the Borrower shall not be required to compensate such Lender for any
amount incurred more than one hundred and eighty (180) days prior to the date
that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180 day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another Eurodollar
Rate Loans, or to convert Base Rate Loans into Eurodollar Rate Loans, until the
event or condition giving rise to such request ceases to be in effect (in which
case the provisions of Section 3.06(c) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

(c) If the obligation of any Lender to make or continue from one Interest Period
to another any Eurodollar Rate Loan, or to convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurodollar Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurodollar Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.02, 3.03 or 3.04 hereof that gave rise to such conversion no longer
exist:

 

   110    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(i) to the extent that such Lender’s Eurodollar Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Rate Loans shall be applied instead to its
Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurodollar Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurodollar Rate Loans shall remain as
Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the Agent) that
the circumstances specified in Section 3.02, 3.03 or 3.04 hereof that gave rise
to the conversion of such Lender’s Eurodollar Rate Loans pursuant to this
Section 3.06 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurodollar Rate Loans made by
other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurodollar Rate Loans, to the extent necessary so
that, after giving effect thereto, all Loans held by the Lenders holding
Eurodollar Rate Loans and by such Lender are held pro rata (as to principal
amounts, interest rate basis, and Interest Periods) in accordance with their
respective Commitments.

3.07 Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) the Borrower becomes obligated to pay additional amounts
or indemnity payments pursuant to Section 3.01 or 3.04 or any Lender ceases to
make Eurodollar Rate Loans as a result of any condition described in
Section 3.02 or 3.03, (ii) any Lender becomes a Defaulting Lender or (iii) any
Lender becomes a “Non-Consenting Lender” (as defined below in this
Section 3.07), then the Borrower may on one (1) Business Days’ prior written
notice to the Administrative Agent and such Lender, either (i) replace such
Lender by causing such Lender to (and such Lender shall be obligated to) assign
pursuant to Section 10.07(b) (with the assignment fee to be paid by the Borrower
in such instance) all of its rights and obligations under this Agreement to one
or more Eligible Assignees; provided that neither the Administrative Agent nor
any Lender shall have any obligation to the Borrower to find a replacement
Lender or other such Person or (ii) terminate the applicable Commitment of such
Lender or L/C Issuer, as the case may be, and (1) in the case of a Lender (other
than each L/C Issuer), repay all applicable obligations of the Borrower owing to
such Lender relating to the applicable Loans and participations held by such
Lender as of such termination date and (2) in the case of an L/C Issuer, repay
all Obligations of the Borrower owing to such L/C Issuer relating to the Loans
and participations held by the L/C Issuers as of such termination date and
cancel or backstop on terms satisfactory to such L/C Issuer any Letters of
Credit issued by it.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, and (ii) deliver any Notes evidencing such Loans to the
Borrower or Administrative Agent. Pursuant to such Assignment and Assumption,
(A) the assignee Lender shall acquire all or a portion, as the case may be, of
the assigning Lender’s Commitment and outstanding Loans and participations in
L/C Obligations and Swing Line Loans, (B) all Obligations relating to the Loans
and participations so assigned shall be paid in full by the assignee Lender to
such assigning Lender concurrently with such assignment and assumption and
(C) upon such payment and, if so requested by the assignee Lender, delivery to
the assignee Lender of the appropriate

 

   111    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Note or Notes executed by the Borrower, the assignee Lender shall become a
Lender hereunder and the assigning Lender shall cease to constitute a Lender
hereunder with respect to such assigned Loans, Commitments and participations,
except with respect to indemnification provisions under this Agreement, which
shall survive as to such assigning Lender. In connection with any such
replacement, if any such Lender being replaced pursuant to Section 3.07(a) does
not execute and deliver to the Administrative Agent a duly executed Assignment
and Assumption reflecting such replacement within one (1) Business Days of the
date on which the assignee Lender executes and delivers such Assignment and
Assumption to such Lender being replaced pursuant to Section 3.07(a), then such
Lender being replaced pursuant to Section 3.07(a) shall be deemed to have
executed and delivered such Assignment and Assumption without any action on the
part of such Lender. In connection with the replacement of any Lender pursuant
to Section 3.07(a) above, the Borrower shall pay to such Lender such amounts as
may be required pursuant to Section 3.05.

(c) Notwithstanding anything to the contrary contained above, (i) any Lender
that acts as an L/C Issuer may not be replaced hereunder at any time that it has
any Letter of Credit outstanding hereunder unless arrangements satisfactory to
such L/C Issuer (including the furnishing of a back-up standby letter of credit
in form and substance, and issued by an issuer reasonably satisfactory to such
L/C Issuer or the depositing of cash collateral into a cash collateral account
in amounts and pursuant to arrangements reasonably satisfactory to such L/C
Issuer) have been made with respect to such outstanding Letter of Credit and
(ii) the Lender that acts as the Administrative Agent may not be replaced
hereunder except in accordance with the terms of Section 9.09.

(d) In the event that (i) the Borrower or the Administrative Agent has requested
the Lenders to consent to a departure or waiver of any provisions of the Loan
Documents or to agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

3.08 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions to Closing Date. The obligation of each Lender to execute and
deliver this Agreement, and to make its respective Commitments and its initial
Credit Extension hereunder, is subject to satisfaction or waiver (in accordance
with Section 10.01) of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or “.pdf” or “tiff” files (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, if applicable, each dated as of the Closing
Date (or, in the case of certificates of governmental officials, a recent date
before the Closing Date), each in form and substance reasonably satisfactory to
the Administrative Agent, and each accompanied by their respective required

 

   112    Syniverse Credit Agreement



--------------------------------------------------------------------------------

schedules and other attachments (and set forth thereon shall be all required
information with respect to the Borrower and its Subsidiaries, giving effect to
the Transaction):

(i) executed counterparts of (A) this Agreement, (B) a Holdings Guaranty from
Holdings and (C) a Subsidiary Guaranty from the Subsidiary Guarantors;

(ii) the Security Agreement, duly executed by Borrower, Holdings and the
Subsidiary Guarantors, together with:

(A) certificates representing the Pledged Interests referred to in the Security
Agreement accompanied by undated stock powers executed in blank and instruments
evidencing the Pledged Debt indorsed in blank,

(B) copies of proper financing statements, filed or duly prepared for filing
under the Uniform Commercial Code in all jurisdictions that the Administrative
Agent may deem reasonably necessary in order to perfect and protect the Liens
against the Borrower and the Guarantors created under the Security Agreement,
covering the Collateral described in the Security Agreement, and

(C) evidence that all other actions, recordings and filings of or with respect
to the Borrower and the Guarantors contemplated by the Security Agreement that
the Administrative Agent may deem reasonably necessary or desirable in order to
perfect and protect the Liens created thereby shall have been taken, completed
or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent (including, without limitation, receipt of duly executed
payoff letters, customary lien searches and UCC-3 termination statements);

(iii) the Intellectual Property Security Agreements, duly executed by the
applicable Loan Parties;

(iv) such customary certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower,
the Subsidiary Guarantors and Holdings as the Administrative Agent may require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which each of the Borrower, the
Subsidiary Guarantors and Holdings is a party or is to be a party;

(v) such documents and certifications (including, without limitation,
Organization Documents and good standing certificates) as the Administrative
Agent may reasonably require to evidence that each of the Borrower, the
Subsidiary Guarantors and Holdings is duly organized or formed, and that each of
the Borrower, the Subsidiary Guarantors and Holdings is validly existing, in
good standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect;

 

   113    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(vi) an opinion of Debevoise & Plimpton LLP, counsel to Borrower, the Subsidiary
Guarantors and Holdings, addressed to each Secured Party, in form and substance
reasonably satisfactory to the Administrative Agent.

(vii) a Note executed by the Borrower in favor of each Lender that has requested
a Note no later than five (5) Business Days prior to the Closing Date;

(viii) a Committed Loan Notice and/or Letter of Credit Application, as
applicable, relating to the initial Credit Extension;

(ix) a solvency certificate from the chief financial officer of the Borrower
(after giving effect to the Transaction) substantially in the form attached
hereto as Exhibit I;

(x) opinions of local counsel for the Loan Parties in each of the jurisdictions
listed on Schedule 4.01(a) hereto, addressed to each Secured Party, in form and
substance reasonably satisfactory to the Administrative Agent; and

(xi) a copy of the certificate delivered to the trustee under the Senior Notes
Indenture designating this Agreement as a “Credit Agreement” thereunder.

(b) Holdings, the Borrower and each Subsidiary Guarantor shall have provided the
documentation and other information reasonably requested in writing at least ten
(10) days prior to the Closing Date by the Lenders in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the PATRIOT Act, in each case at least five (5) days prior
to the Closing Date.

(c) The Refinancing shall have been, or shall concurrently be, consummated.

(d) All costs, fees, expenses (including without limitation legal fees and
expenses and recording taxes and fees) and other compensation contemplated by
the Fee Letter payable to the Administrative Agent shall have been paid to the
extent due (and, in the case of expenses, invoiced in reasonable detail at least
three (3) Business Days prior to the Closing Date (or such later date as the
Borrower may agree)).

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has funded any portion of a Loan on or after the Closing Date
or has signed this Agreement on or after the Closing Date shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to All Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:

 

   114    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects (and in all respects if any such representation or
warranty is already qualified by materiality) on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality) as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in Section 5.05(a) and Sections 5.05(b), (c) and (e) shall
be deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a), (b) and (c), respectively;

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom;

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof; and

(d) With respect to any Credit Extension of Revolving Loans or Swingline Loans
or an L/C Credit Extension after the Closing Date, the Borrower shall be in
compliance with the financial covenant set forth in Section 7.11 on a Pro Forma
Basis (after giving effect to such Credit Extension) as of the last day of the
most recently ended four full fiscal quarters for which internal financial
statements are available (or, if earlier, were required to be delivered pursuant
to Section 6.02(a) or (b)) (regardless of whether the Borrower is otherwise
required to comply with the financial covenant in Section 7.11 at such time).

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied (unless waived) on and as of the date of the applicable Credit
Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each of Holdings and the Borrower represents and warrants to the Agents and the
Lenders (after giving effect to the Transaction) that:

5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
and each of its Restricted Subsidiaries (a) is a Person duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws and (e) has all requisite governmental licenses, authorizations,
consents and approvals to operate its business as currently conducted; except in
each case referred to in clause (a) (other than with respect to the Borrower),
(b)

 

   115    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(other than in the case of (b)(ii) respect to the Borrower), (c), (d) or (e), to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is a party, and the
consummation of the Transaction, are within such Loan Party’s corporate or other
powers, have been duly authorized by all necessary corporate or other
organizational action, and do not (a) contravene the terms of any of such
Person’s Organization Documents, (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment
(except for Indebtedness to be repaid on the Closing Date in connection with the
Transaction) to be made under (i) any Contractual Obligation to which such
Person is a party or by which such Person or the properties of such Person or
any of its Restricted Subsidiaries or (ii) any material order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate any material Law; in each
case, except with respect to any violation, breach or contravention or payment
(but not creation of Liens) referred to in clause (a) (other than with respect
to the Borrower), (b) or (c) to the extent that such violation, conflict,
breach, contravention or payment could not reasonably be expected to have a
Material Adverse Effect.

5.03 Governmental Authorization; Other Consents. No material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents or (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof), except for (x) filings and registrations necessary to perfect
the Liens on the Collateral granted by the Loans Parties or any Restricted
Subsidiary in favor of the Secured Parties consisting of UCC financing
statements, filings and recordations in the United States Patent and Trademark
Office and the United States Copyright Office and Mortgages, (y) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect and
(z) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make could not reasonably
be expected to have a Material Adverse Effect.

5.04 Binding Effect. This Agreement and each other Loan Document has been duly
executed and delivered by each Loan Party that is party thereto. This Agreement
and each other Loan Document constitutes, a legal, valid and binding obligation
of such Loan Party, enforceable against each Loan Party that is party thereto in
accordance with its terms, except as such enforceability may be limited by
bankruptcy insolvency, reorganization, receivership, moratorium or other laws
affecting creditors’ rights generally and by general principles of equity.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements fairly present in all material respects the
financial condition of the Borrower and its consolidated Restricted Subsidiaries
as of the date thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein.

 

   116    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(b) The unaudited consolidated financial statements of the Borrower and its
consolidated Restricted Subsidiaries most recently delivered pursuant to
Section 6.01(b), and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarters
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present in all material respects the financial condition of the
Borrower and its Restricted Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject to the absence of
footnotes and to normal year-end audit adjustments.

(c) After giving effect to the Refinancing, as of the Closing Date, Holdings
does not have any material Indebtedness or other liabilities, direct or
contingent, other than the Senior Notes and the Indebtedness being Incurred in
connection with the Transaction.

(d) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(e) The consolidated forecasted balance sheets, statements of income and
statements of cash flows of the Borrower and its Restricted Subsidiaries
delivered to the Lenders pursuant to Section 6.01(c) were prepared in good faith
on the basis of the assumptions stated therein, which assumptions were believed
by the management of the Borrower to be reasonable in light of the conditions
existing at the time of delivery of such forecasts; it being understood that
such assumptions may not prove to be correct and that actual results may vary
from such forecasts and that such variations may be material.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against
Holdings or the Borrower or any of the Borrower’s Restricted Subsidiaries, or
against any of their properties or revenues that either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

5.07 Use of Proceeds. The Borrower (a) will only use the proceeds of the Initial
Term Loans to finance the Transaction (including paying any fees, commissions
and expenses associated therewith); and (b) will use the proceeds of all other
Borrowings to finance the working capital needs of the Borrower and its
Restricted Subsidiaries, and for general corporate purposes of the Borrower and
its Restricted Subsidiaries (including Permitted Investments and other
Investments permitted hereunder).

5.08 Ownership of Property; Liens.

(a) Each Loan Party and each of its Restricted Subsidiaries has good and valid
title in fee simple to, or valid leasehold interests in, all Material Real
Property, free and clear of all Liens except for minor defects in title that do
not materially interfere with its ability to conduct its business or to utilize
such assets for their intended purposes and Liens permitted by Section 7.01,
except where the failure to have such title could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(b) Set forth on Schedule 5.08(b) hereto is a complete and accurate list of all
Material Real Property owned by any Loan Party, as of the Closing Date, showing
as of the Closing Date the street

 

   117    Syniverse Credit Agreement



--------------------------------------------------------------------------------

address (to the extent available), county or other relevant jurisdiction, state
and record owner; and as of the Closing Date, no Loan Party owns any Material
Real Property except as listed on Schedule 5.08(b).

(c) Set forth on Schedule 5.08(c) hereto is a complete and accurate list of all
or substantially all leases of material real property valued in excess of
$15,000,000 under which any Loan Party or any of its Restricted Subsidiaries is
the lessee as of the Closing Date, showing as of the Closing Date the street
address (to the extent available), county or other relevant jurisdiction, state,
lessor and lessee.

5.09 Environmental Compliance. Except as disclosed in Schedule 5.09:

(a) There are no claims against Holdings, the Borrower or any of its Restricted
Subsidiaries alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties that
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) none of the properties currently or formerly owned or operated by
any Loan Party or any of its Restricted Subsidiaries is listed or, to the
knowledge of the Borrower, proposed for listing on the NPL or on the CERCLIS or
any analogous foreign, state or local list or is adjacent to any such property;
(ii) there are no and, to the knowledge of the Borrower, never have been any
underground or aboveground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned or operated by
any Loan Party or any of its Restricted Subsidiaries or, to its knowledge, on
any property formerly owned or operated by any Loan Party or any of its
Restricted Subsidiaries; (iii) there is no asbestos or asbestos-containing
material on any property currently owned or operated by any Loan Party or any of
its Restricted Subsidiaries requiring investigation, remediation, mitigation,
removal, or assessment, or other response, remedial or corrective action,
pursuant to Environmental Law; and (iv) Hazardous Materials have not been
released, discharged or disposed of on any property currently or, to the
knowledge of the Borrower, formerly owned or operated by any Loan Party or any
of its Restricted Subsidiaries except for such releases, discharges or disposal
that were in compliance with Environmental Laws.

(c) No real property owned by any Loan Party contains any Hazardous Materials in
amounts or concentrations which (i) constitute a violation of, (ii) require
remedial action under, or (iii) could be reasonably expected to give rise to
liability under, Environmental Laws, which violations, remedial actions and
liabilities, in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

(d) None of Holdings, the Borrower or any of the Borrower’s Restricted
Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation,
remediation, mitigation, removal, assessment or remedial, response or corrective
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law except for such investigation, remediation, mitigation,
removal, assessment or remedial, response or corrective action that, in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

   118    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(e) All Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or, to the knowledge of the
Borrower, formerly owned or operated by any Loan Party or any of its Restricted
Subsidiaries have been disposed of in a manner not reasonably expected to result
in liability to any Loan Party or any of its Restricted Subsidiaries that could
reasonably be expected to result in a Material Adverse Effect.

5.10 Taxes. Holdings, the Borrower and its Restricted Subsidiaries have filed
all Federal, state, local, foreign and other tax returns and reports required to
be filed, and have paid all Federal, state, local, foreign and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets or otherwise due and payable by them, except
those (a) which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided on the
books of the applicable Person in accordance with GAAP or (b) with respect to
which the failure to make such filing or payment could not individually or in
the aggregate reasonably be expected to have a Material Adverse Effect.

5.11 ERISA Compliance.

(a) Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) each Plan is in
compliance with the applicable provisions of ERISA, the Code and other Federal
or state laws, and (ii) each Plan that is intended to be a qualified plan under
Section 401(a) of the Code may rely upon an opinion letter for a prototype plan
or has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the Internal Revenue Service, and to the knowledge of any
Loan Party, nothing has occurred that would prevent, or cause the loss of, such
tax-qualified status.

(b) There are no pending or, to the knowledge of any Loan Party, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no “prohibited transaction” (within the meaning
of Section 4975 of the Code or Section 406 or 407 of ERISA and not otherwise
exempt under Section 408 of ERISA) with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred and neither any Loan Party nor, to the
knowledge of any Loan Party, any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) each Loan Party and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan, and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained;
(iii) as of the most recent valuation date for any Pension Plan (other than a
Multiemployer Plan), the present value of all accrued benefits under such
Pension Plan (based on the actuarial assumptions used to fund such Pension Plan)
did not exceed the value of the assets of such Pension Plan allocable to such
accrued benefits; (iv) neither any Loan Party nor, to the knowledge of any Loan
Party, any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage (as
defined in Section 430(d)(2) of the Code) for any Pension Plan to drop below 80%
as of the most recent valuation date; (v) neither any Loan Party

 

   119    Syniverse Credit Agreement



--------------------------------------------------------------------------------

nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (vi) neither any Loan Party nor any ERISA Affiliate has engaged
in a transaction that could be subject to Sections 4069 or 4212(c) of ERISA and
(vii) no Pension Plan has been terminated by the plan administrator thereof nor
by the PBGC and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan, except with respect to each of the
foregoing clauses (i) through (vii) of this Section 5.11(c), as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

5.12 Subsidiaries; Equity Interests. As of the Closing Date, after giving effect
to the Transaction, each Loan Party has no Restricted Subsidiaries other than
those specifically disclosed in Schedule 5.12, and all of the outstanding
Pledged Interests in such Restricted Subsidiaries that are owned by a Loan Party
have been validly issued, are fully paid and non-assessable (to the extent such
concepts are applicable in the relevant jurisdiction) and are owned free and
clear of all Liens except (i) those created under the Collateral Documents and
(ii) any Permitted Lien.

5.13 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.

(b) None of the Borrower, or any Restricted Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

5.14 No Material Misstatements. The written information (including the
Presentation to Lenders), public filings, reports, financial statements,
exhibits and schedules furnished by or on behalf of the Borrower to the
Administrative Agent, the Arrangers and the Lenders on or prior to the Closing
Date in connection with the negotiation of any Loan Document or included therein
or delivered pursuant thereto, taken as a whole, did not contain as of the
Closing Date any material misstatement of fact and did not omit to state as of
the Closing Date any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading in their presentation of the Borrower and its Restricted Subsidiaries
taken as a whole. It is understood that (a) no representation or warranty is
made concerning the forecasts, estimates, pro forma information, projections and
statements as to anticipated future performance or conditions, and the
assumptions on which they were based or concerning any information of a general
economic nature or general information about Borrower’s and its Subsidiaries’
industry, contained in any such information, reports, financial statements,
exhibits or schedules, except that, in the case of such forecasts, estimates,
pro forma information, projections and statements, as of the date such
forecasts, estimates, pro forma information, projections and statements were
generated, (i) such forecasts, estimates, pro forma information, projections and
statements were based on the good faith assumptions of the management of the
Borrower and (ii) such assumptions were believed by such management to be
reasonable and (b) (i) such forecasts, estimates, pro forma information,
projections and statements are as to future events and are not to be viewed as
facts, (ii) such forecasts, estimates, pro forma information, projections and
statements are

 

   120    Syniverse Credit Agreement



--------------------------------------------------------------------------------

subject to significant uncertainties and contingencies, many of which are beyond
the Borrower’s or its Affiliates’ control, (iii) that no assurance can be given
that any particular forecast, estimate, pro forma information, projection or
statement will be realized and that actual results during the period or periods
covered by any such forecast, estimate, pro forma information, projection or
statement may differ significantly from the projected results and such
differences may be material.

5.15 Compliance with Laws. Each Loan Party and its Restricted Subsidiaries is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.16 Intellectual Property; Licenses, Etc. Each Loan Party and its Restricted
Subsidiaries own, license or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, franchises, licenses and other
intellectual property rights that are necessary for the operation of their
respective businesses, as currently conducted (collectively, “IP Rights”), and
such IP Rights do not conflict with the rights of any other Person, except to
the extent such failure to own, license or possess or such conflicts, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. Set forth on Schedule 5.16 is a complete and accurate
list of all registered or applications to register IP Rights in the United
States that are owned by each Loan Party and its Restricted Subsidiaries as of
the Closing Date. To the knowledge of the Borrower, the conduct of the business
of any Loan Party or any Restricted Subsidiary as currently conducted or as
contemplated to be conducted does not infringe upon or violate any rights held
by any other Person except for such infringements, and violations which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. No claim or litigation regarding any of the foregoing
is pending or, to the knowledge of the Borrower, threatened in writing, which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.17 Solvency. As of the Closing Date, the Loan Parties, on a consolidated
basis, are Solvent.

5.18 Perfection, Etc. Each Collateral Document delivered pursuant to this
Agreement will, upon execution and delivery thereof, be effective to create (to
the extent described therein) in favor of the Administrative Agent for the
benefit of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, the Collateral described therein, to the extent intended
to be created thereby and required to be perfected therein, except as to
enforcement, as may be limited by applicable domestic or foreign bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing and (a) when financing
statements and other filings in appropriate form are filed in the offices of the
Secretary of State of each Loan Party’s jurisdiction of organization or
formation and applicable documents are filed and recorded in the United States
Patent and Trademark Office or the United States Copyright Office, (b) upon the
taking of possession or control by the Administrative Agent of such Collateral
with respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Administrative Agent
to the extent possession or control by the Administrative Agent is required by
the Security Agreement) and (c) the Mortgages (if any) have been duly recorded
in the

 

   121    Syniverse Credit Agreement



--------------------------------------------------------------------------------

proper recorder’s offices or appropriate public records and the mortgage
recording fees and taxes in respect thereof, if any, are paid and compliance is
otherwise had with the formal requirements of state or local law applicable to
the recording of real property mortgages generally, the Liens created by the
Collateral Documents shall constitute fully perfected Liens on, and security
interests in (to the extent intended to be created thereby and required to be
perfected under the Loan Documents), all right, title and interest of the
grantors in such Collateral in each case free and clear of any Liens other than
Liens permitted hereunder.

5.19 PATRIOT Act. To the extent applicable, each of the Borrower Parties is in
compliance with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the PATRIOT Act, in each case, except
where failure to comply could not reasonably be expected to have a Material
Adverse Effect. No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

5.20 OFAC. No Loan Party is any of the following:

(a) a Person that is listed in the annex to, or it otherwise subject to the
provisions of Executive Order No. 13224 on Terrorist Financing effective
September 24, 2001(the “Executive Order”);

(b) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(c) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(d) a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations as to which no
claim has been asserted and obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements) hereunder shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding (other
than Letters of Credit which have been Cash Collateralized), the Borrower shall,
and shall (except in the case of the covenants set forth in Sections 6.01, 6.02
and 6.03) cause each Restricted Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent:

 

   122    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, in each case with all consolidating information
required to be contained in annual reports filed on Form 10-K (or such
information as may be required to be contained in any successor or comparable
form), setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of Ernst & Young or any
other independent certified public accountant of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification, exception or explanatory paragraph (other than any such
qualification, exception or paragraph that is expressed solely with respect to,
or resulting solely from (i) an upcoming maturity date under the Facilities that
is scheduled to occur within one year from the time such opinion is delivered or
(ii) any potential inability to satisfy the financial maintenance covenant set
forth in Section 7.11 on a future date or in a future period) or any
qualification, exception or explanatory paragraph as to the scope of such audit,
together with a customary management’s discussion and analysis of financial
information, and the management of the Borrower shall, not later than twenty
(20) days following the delivery of such financial statements pursuant to this
clause (a), participate in one (1) telephonic conference with the Lenders and
the Administrative Agent, to the extent arranged by the Administrative Agent, at
a time reasonably selected by the Administrative Agent in consultation with the
Borrower, to discuss the contents of such financial statements;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower, a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the fiscal year then ended, in each case with all
consolidating information required to be contained in quarterly reports filed on
Form 10-Q (or such information as may be required to be contained in any
successor or comparable form), setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail
and certified by a Responsible Officer of the Borrower as fairly presenting in
all material respects the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes, together with a customary management’s discussion and
analysis of financial information and the management the Borrower shall, not
later than twenty (20) days following the delivery of such financial statements
pursuant to this clause (b), participate in one (1) telephonic conference with
the Lenders and the Administrative Agent, to the extent arranged by the
Administrative Agent, at a time reasonably selected by the Administrative Agent
in consultation with the Borrower, to discuss the contents of such financial
statements; and

(c) as soon as available, but in any event no later than sixty (60) days after
the end of each fiscal year, reasonably detailed forecasts prepared by
management of the Borrower (including projected consolidated balance sheets,
income statements, and EBITDA, cash flow statements of the Borrower and its
Subsidiaries) on a quarterly basis for the fiscal year following such fiscal
year then ended (it being understood that the form of forecasts delivered by the

 

   123    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Borrower pursuant to the Existing Credit Agreement, plus the quarterly financial
information described above and a reasonably detailed narrative describing the
underlying assumptions applicable thereto, would be satisfactory);

provided, however, that, notwithstanding the provisions of clauses (a) and
(b) above, at any time when the Borrower, Holdings and the Parent Holding
Companies (if any) are not subject to the reporting requirements of the Exchange
Act, (a) the Borrower will not be required to furnish any information,
certificates or reports required by (i) Section 302 or Section 404 of the
Sarbanes-Oxley Act of 2002, or related Items 307 or 308 of Regulation S-K,
(ii) Item 10(e) of Regulation S-K promulgated by the SEC with respect to any
non-generally accepted accounting principles financial measures contained
therein, (iii) Rule 3-09 of Regulation S-X or (iv) solely in respect of business
combinations or acquisitions consummated prior to the Closing Date, Rule 3-05 of
Regulation S-X, (b) such reports will not be required to contain the separate
financial information for Subsidiary Guarantors or Subsidiaries whose securities
are pledged to secure the Obligations contemplated by Rule 3-10 or Rule 3-16 of
Regulation S-X and (c) such reports shall not be required to present
compensation or beneficial ownership information.

Notwithstanding the foregoing, (i) in the event that the Borrower delivers to
the Administrative Agent an Annual Report for Borrower, Holdings or any Parent
Holding Company on Form 10-K for such fiscal year, as filed with the SEC, within
ninety (90) days after the end of such fiscal year, such Form 10-K shall satisfy
all requirements of paragraph (a) of this Section to the extent that it contains
the information required by such paragraph (a) and does not contain any “going
concern” or like qualification, exception or explanatory paragraph or
qualification (other than any such qualification that is expressed solely with
respect to, or resulting solely from (i) an upcoming maturity date under the
Facilities that is scheduled to occur within one year from the time such opinion
is delivered or (ii) any potential inability to satisfy the financial
maintenance covenant set forth in Section 7.11 on a future date or in a future
period) or any exception or explanatory paragraph as to the scope of such audit
and (ii) in the event that the Borrower delivers to the Administrative Agent a
Quarterly Report for the Borrower, Holdings or any Parent Holding Company on
Form 10-Q for such fiscal quarter, as filed with the SEC, within forty-five
(45) days after the end of such fiscal quarter, such Form 10-Q shall satisfy all
requirements of paragraph (b) of this Section to the extent that it contains the
information required by such paragraph (b); in each case to the extent that
information contained in such 10-K or 10-Q satisfies the requirements of
paragraphs (a) or (b) of this section, as the case may be.

6.02 Certificates; Other Information. Deliver to the Administrative Agent:

(a) no later than five (5) days after the delivery of (i) the financial
statements referred to in Section 6.01(a), or (ii) an Annual Report on Form 10-K
(delivered pursuant to the final paragraph of Section 6.01) for any fiscal
quarter for which the financial covenant set forth in Section 7.11 is required
to be tested, but only to the extent permitted by accounting industry policies
generally followed by independent certified public accountants, a certificate of
its independent certified public accountants stating that in making the
examination necessary therefor no knowledge was obtained of any Event of Default
arising from a breach of Section 7.11 or, if any such Event of Default shall
exist, stating the nature and status of such event;

(b) no later than five (5) days after the delivery of (i) the financial
statements referred to in Sections 6.01(a) and (b), or (ii) an Annual Report on
Form 10-K or a Quarterly Report on Form 10-Q (in either case, delivered pursuant
to the final paragraph of Section 6.01), a duly

 

   124    Syniverse Credit Agreement



--------------------------------------------------------------------------------

completed Compliance Certificate signed by a Responsible Officer of the Borrower
which delivery may be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes;

(c) promptly after the same are available copies of all annual, regular,
periodic and special reports and registration statements which Holdings or the
Borrower may file or be required to file with the SEC under Section 13 or 15(d)
of the Securities Exchange Act of 1934, or with any Governmental Authority that
may be substituted therefor, or with any national securities exchange, and in
any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto; and

(d) promptly after the furnishing thereof, copies of any requests or notices
received by any Loan Party (other than in the ordinary course of business),
statement or report furnished to any holder of debt securities of any Loan Party
or of any of its Subsidiaries pursuant to the terms of any indenture, instrument
or agreement governing Additional Permitted Obligations in a principal amount
greater than the Threshold Amount and not otherwise required to be furnished to
the Lenders pursuant to any other clause of this Section 6.02; and

(e) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) or (d) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may be “public side” Lenders (i.e.,
Lenders that wish to receive only information that (i) is publicly available,
(ii) is not material with respect to the Borrower and its Subsidiaries or their
respective securities for purposes of United States federal and state securities
laws or (iii) constitutes information of a type that would be publicly available
if the Borrower was a public reporting company (as reasonably determined by
Borrower) (collectively, the “Public Side Information”)). The Borrower hereby
agrees that it will use commercially reasonable efforts to identify that portion
of the Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the

 

   125    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Borrower shall be deemed to have authorized the Administrative Agent, the
Arrangers, the L/C Issuers and the Lenders to treat such Borrower Materials as
containing only Public Side Information (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 10.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

6.03 Notices. Promptly, after a Responsible Officer of the Borrower or any
Guarantor has obtained knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;

(c) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;

(d) of the institution of, or non-frivolous written threat of, any material
litigation not previously disclosed by the Borrower to the Administrative Agent,
or any material development in any material litigation that could, in either
case, be reasonably expected to have a Material Adverse Effect, or that seeks to
enjoin or otherwise prevent the consummation of, or to recover any damages or
obtain relief as a result of, the transactions contemplated herein;

(e) of the occurrence of any ERISA Event, where there is any potential material
liability to any Loan Party as a result thereof; and

(f) of the Incurrence of any Indebtedness for which the Borrower is required to
make a mandatory prepayment pursuant to Section 2.05(b)(iii).

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.

6.04 Payment of Obligations. Pay, discharge or otherwise satisfy as the same
shall become due and payable, (a) all its tax liabilities and assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained on
the books of the applicable Person and (b) all lawful claims which, if unpaid,
would by law become a Lien (other than a Permitted Lien) upon its property;
except, in each case, to the extent the failure to pay or discharge or otherwise
satisfy the same could not reasonably be expected to have a Material Adverse
Effect.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.09, (b) take
all reasonable action to maintain all rights, privileges (including its good
standing, if such concept is applicable in the applicable jurisdiction of
organization),

 

   126    Syniverse Credit Agreement



--------------------------------------------------------------------------------

permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect or as otherwise permitted hereunder,
and (c) preserve or renew to the extent permitted under applicable Laws all of
its United States registered patents, trademarks, trade names and service marks,
the non-preservation of which could reasonably be expected to have a Material
Adverse Effect or as otherwise permitted hereunder.

6.06 Maintenance of Properties. Except if the failure to do so could not
reasonably be expected to have a Material Adverse Effect, maintain, preserve and
protect all of its properties and equipment necessary in the operation of its
business in good working order, repair and condition, ordinary wear and tear
excepted and casualty or condemnation excepted.

6.07 Maintenance of Insurance. Except if the failure to do so could not
reasonably be expected to have a Material Adverse Effect, maintain with
financially sound and reputable insurance companies, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance reasonable
and customary for similarly situated Persons engaged in the same or similar
businesses as the Borrower and its Restricted Subsidiaries) as are customarily
carried under similar circumstances by such other Persons. In addition to the
foregoing, if any portion of any Mortgaged Property is located in an area
identified by the Federal Emergency Management Agency as an area having special
flood hazards and in which flood insurance has been made available under the
National Flood Insurance Act of 1968 (or any amendment or successor act
thereto), then the Borrower shall, or shall cause the applicable Guarantor to,
maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount sufficient to comply with all applicable
rules and regulations promulgated pursuant to such Act.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all applicable Laws and all orders, writs, injunctions and decrees applicable
to it or to its business or property, except if the failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect.

6.09 Books and Records. Maintain proper books of record and account in a manner
to allow financial statements to be prepared in conformity with GAAP
consistently applied in respect of all financial transactions and matters
involving the assets and business of the Borrower or such Restricted Subsidiary,
as the case may be.

6.10 Inspection Rights. Permit representatives of the Administrative Agent and,
during the continuance of any Event of Default, of each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its officers and independent public
accountants (subject to such accountants’ customary policies and procedures),
all at the reasonable expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided that, excluding any such
visits and inspections during the continuation of an Event of Default, (i) only
the Administrative Agent on behalf of the Lenders may exercise rights under this
Section 6.10, (ii) the Administrative Agent shall not exercise such rights more
often than one (1) time during any calendar year and (iii) such exercise shall
be at the Borrower’s expense; provided, further that, when an Event of Default
exists, the Administrative Agent or

 

   127    Syniverse Credit Agreement



--------------------------------------------------------------------------------

any Lender (or any of their respective representatives) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice; provided further that representatives
of the Borrower may be present during any such visits, discussions and
inspections.

6.11 Use of Proceeds. Use the proceeds of the Initial Term Loans to finance a
portion of the Transaction, including any fees, commissions and expenses
associated therewith, and use the proceeds of all other Borrowings (A) to
finance the working capital needs of the Borrower and its Restricted
Subsidiaries and (B) for general corporate purposes of the Borrower and its
Restricted Subsidiaries (including Permitted Investments and other Investments
permitted hereunder), in each case not in contravention of any Law or of any
Loan Document.

6.12 Covenant to Guarantee Obligations and Give Security.

(a) Upon the formation or acquisition of any new Subsidiaries by any Loan Party
(provided that each of (i) any Subsidiary Redesignation resulting in an
Unrestricted Subsidiary becoming a Restricted Subsidiary and (ii) any Excluded
Subsidiary ceasing to be an Excluded Subsidiary but remaining a Restricted
Subsidiary shall be deemed to constitute the acquisition of a Restricted
Subsidiary for all purposes of this Section 6.12), or upon the acquisition of
any personal property (other than “Excluded Property” as defined in the Security
Agreement) or any Material Real Property by any Loan Party, which real or
personal property, in the reasonable judgment of the Administrative Agent, is
not already subject to a perfected Lien in favor of the Administrative Agent for
the benefit of the Secured Parties, the Borrower shall, in each case at the
Borrower’s expense:

(i) in connection with the formation or acquisition of a Subsidiary, within
thirty (30) days after such formation or acquisition or such longer period as
the Administrative Agent may agree, (A) cause each such Subsidiary that is not
an Excluded Subsidiary to duly execute and deliver to the Administrative Agent a
guaranty or guaranty supplement in substantially the form attached to the
Subsidiary Guarantee, guaranteeing the other Loan Parties’ obligations under the
Loan Documents, and (B) (if not already so delivered) deliver certificates
representing the Pledged Interests of each such Subsidiary (other than any
Unrestricted Subsidiary) accompanied by undated stock powers or other
appropriate instruments of transfer executed in blank and instruments evidencing
the Pledged Debt of such Subsidiary indorsed in blank to the Administrative
Agent, together with, if requested by the Administrative Agent, supplements to
the Security Agreement or other pledge or security agreements with respect to
the pledge of any Equity Interests or Indebtedness; provided that no more than
65% of any class of Equity Interests of any Foreign Subsidiary entitled to vote
(within the meaning of Treasury Regulation Section 1.956-2(c)(2) promulgated
under the Code) shall be required to be pledged as Collateral; provided,
further, that (1) notwithstanding anything to the contrary in this Agreement, no
assets owned by any Foreign Subsidiary shall be required to be pledged as
Collateral and (2) there shall be no pledge or security agreements governed by
any non-U.S. jurisdiction in order to create any security interests in assets
located or titled outside of the U.S. or to perfect any security interests.

(ii) within sixty (60) days after such request, formation or acquisition, or
such longer period, as the Administrative Agent may agree in its sole
discretion, duly execute and deliver, and cause each such Subsidiary that is not
an Excluded Subsidiary to duly execute and deliver to the Administrative Agent,
Mortgages (and other documentation and instruments referred to in
Section 6.12(b)) (with respect to Material Real Properties only), Security
Agreement Supplements,

 

   128    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Intellectual Property Security Agreements and other security agreements, as
specified by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Security Agreement, Intellectual
Property Security Agreements and Mortgages (and Section 6.12(b))), securing
payment of all the Obligations (but not securing the Letter of Credit or
Revolving Credit Facility Obligations in those states that impose a mortgage tax
on paydowns or re-advances of such facilities) of the applicable Loan Party or
such Subsidiary, as the case may be, under the Loan Documents and constituting
Liens on all such properties (to the extent intended to be created thereby),

(iii) within sixty (60) days after such request, formation or acquisition, or
such longer period, as the Administrative Agent may agree in its sole
discretion, take, and cause such Subsidiary that is not an Excluded Subsidiary
to take, whatever action (including, without limitation, the recording of
Mortgages (with respect to Material Real Properties only), the filing of Uniform
Commercial Code financing statements, the giving of notices and delivery of
stock and membership interest certificates) as may be necessary or advisable in
the reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid and subsisting Liens on the properties purported to be subject to the
Mortgages, Security Agreement Supplements, Intellectual Property Security
Agreements and security agreements delivered pursuant to this Section 6.12, in
each case, to the extent required under the Loan Documents and subject to the
Perfection Exceptions (as defined in the Security Agreement), enforceable
against all third parties in accordance with their terms, in each case except as
enforceability may be limited by applicable domestic or foreign bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law),

(iv) within sixty (60) days after the request of the Administrative Agent, or
such longer period as the Administrative Agent may agree, solely with respect to
the execution and recording of a Mortgage of Material Real Property in
accordance with Section 6.12(a)(iii) and (iv) above, deliver to the
Administrative Agent, a signed copy of one or more opinions with respect to the
enforceability and perfection of the Mortgages, addressed to the Administrative
Agent and the other Secured Parties, of counsel for the Loan Parties reasonably
acceptable to the Administrative Agent as to such matters as the Administrative
Agent may reasonably request (limited, in the case of any opinions of local
counsel to the Loan Parties in states in which any Mortgaged Property is
located, to opinions with respect to the enforceability and perfection of the
mortgages relating to Material Real Property with a fair market value of
$17,500,000 or greater (and any other Mortgaged Properties located in the same
state as any such Material Real Property)),

(v) as promptly as practicable after the request of the Administrative Agent,
deliver to the Administrative Agent with respect to each Material Real Property
owned in fee by a Subsidiary that is the subject of such request, title reports,
fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies or the equivalent or other form available in the applicable
jurisdiction in form and substance, with endorsements and in an amount
reasonably acceptable to the Administrative Agent (not to exceed the value of
the Material Real Properties covered thereby) and American Land Title
Association/American Congress on Surveying and Mapping form surveys, and

 

   129    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(vi) at any time and from time to time, promptly execute and deliver any and all
further instruments and documents and take all such other action as the
Administrative Agent in its reasonable judgment may deem necessary or desirable
in obtaining the full benefits of, or in perfecting and preserving the Liens of,
such guaranties, Mortgages, Security Agreement Supplements, Intellectual
Property Security Agreements and security agreements; and

(b) In connection with the execution and recording of a Mortgage of a Material
Real Property in accordance with Section 6.12(a)(iii) and (iv) above, the
Borrower shall, and shall cause each Restricted Subsidiary to, deliver to the
Administrative Agent:

(i) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies in form and substance, with endorsements (including zoning
endorsements), that is not exclusive and in amounts acceptable to the
Administrative Agent, issued, coinsured and reinsured by title insurers
acceptable to the Administrative Agent, insuring the Mortgages to be valid first
and subsisting Liens on the property described therein, free and clear of all
defects (including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting only Permitted Encumbrances and Permitted Liens and
providing for such other affirmative insurance (including endorsements for
future advances under the Loan Documents, for mechanics’ and materialmen’s
Liens) and such coinsurance and direct access reinsurance as the Administrative
Agent may deem necessary or desirable and with respect to any property located
in a state in which a zoning endorsement is not available or for which a zoning
endorsement is not available (or for which a zoning endorsement is not available
at a premium that is not excessive), a zoning compliance letter from the
applicable municipality or a zoning report from Planning and Zoning Resources
Corporation, in each case satisfactory to the Administrative Agent; and

(ii) evidence that all fees, costs and expenses have been paid in connection
with the preparation, execution, filing and recordation of the Mortgages,
including, without limitation, reasonable attorneys’ fees, filing and recording
fees, title insurance company coordination fees, documentary stamp, mortgage and
intangible taxes and title search charges and other charges incurred in
connection with the recordation of the Mortgages and the other matters described
in this Section 6.12 and as otherwise required to be paid in connection
therewith under Section 10.04.

(c) Notwithstanding the foregoing, the Administrative Agent shall not take a
security interest in those assets as to which the Administrative Agent and the
Borrower shall determine, in their reasonable discretion, that the cost of
obtaining such security interest (including any mortgage, stamp, intangibles or
other tax) are excessive in relation to the benefit to the Lenders of the
security afforded thereby.

6.13 Compliance with Environmental Laws. Except, in each case, to the extent
that the failure to do so could not reasonably be expected to have a Material
Adverse Effect, comply, and make all reasonable efforts to cause all lessees and
other Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; and, to the extent required under Environmental Laws, conduct any
investigation, mitigation, study, sampling and testing, and undertake any
cleanup, removal or remedial, corrective or other action necessary to remove and
clean up

 

   130    Syniverse Credit Agreement



--------------------------------------------------------------------------------

all Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws.

6.14 Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, and subject to the limitations
described in Section 6.12, (i) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any Loan
Document or other document or instrument relating to any Collateral, and
(ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to provide the perfected security interests described in Section 5.18.

6.15 Maintenance of Ratings. Use commercially reasonable efforts to maintain a
rating of the Facilities and a corporate debt rating for the Borrower by each of
S&P and Moody’s.

6.16 Post-Closing Undertakings. Within the time periods specified on Schedule
6.16 (as each may be extended by the Administrative Agent in its sole
discretion), provide such Collateral Documents and complete such undertakings as
are set forth on Schedule 6.16.

6.17 Change in Nature of Business. Refrain from engaging in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Restricted Subsidiaries on the date hereof or any business
reasonably related, complementary, synergistic or ancillary thereto or
reasonable extensions thereof.

6.18 Accounting Changes. Maintain the same fiscal yearend; provided, however,
that Borrower may, upon written notice to the Administrative Agent, change its
fiscal year to any other fiscal year reasonably acceptable to the Administrative
Agent, in which case, Borrower and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary to reflect such change in fiscal year.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations as to which no
claim has been asserted and obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements) hereunder shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding (other
than Letters of Credit which have been Cash Collateralized), (A) (except with
respect to Section 7.14) the Borrower hereby agrees and (B) (with respect to
Section 7.14) Holdings hereby agrees:

7.01 Liens.

(a) The Borrower shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, create, Incur or suffer to exist any Lien (other than
Permitted Liens) on any asset or property of the Borrower or such Restricted
Subsidiary (the “Initial Liens”), or any income or profits therefrom, or assign
or convey any right to receive income therefrom, that secures any Debt
Obligations of the Borrower or such Restricted Subsidiary, unless (1) in the
case of Initial Liens on any asset or property other than Collateral securing
Subordinated Indebtedness, the Obligations are secured by a Lien on such

 

   131    Syniverse Credit Agreement



--------------------------------------------------------------------------------

assets of the Borrower or such Restricted Subsidiary and proceeds thereof that
is senior in priority to such Liens; or (2) in all other cases of Initial Liens
on any asset or property other than Collateral securing Indebtedness, the
Obligations are equally and ratably secured with or prior to such Debt
Obligation with a Lien on the same assets of the Borrower or such Restricted
Subsidiary, as the case may be.

(b) Any Lien which is granted to secure the Obligations under Section 7.01(a)(1)
or (2) shall be automatically released and discharged at the same time as the
release of the Lien (other than a release following enforcement of remedies in
respect of such Lien or the Debt Obligations secured by such Lien) that gave
rise to the obligation to secure the Obligations under Section 7.01(a)(1) or
(2).

7.02 [Reserved]

7.03 Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock.

(a) (1) the Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, Incur any Indebtedness (including
Acquired Indebtedness) or issue any shares of Disqualified Stock; and (2) the
Borrower shall not permit any of its Restricted Subsidiaries to issue any shares
of Preferred Stock; provided, however, that the Borrower and any Restricted
Subsidiary may Incur Indebtedness (including Acquired Indebtedness) or issue
shares of Disqualified Stock and any Restricted Subsidiary may issue shares of
Preferred Stock, in each case if the Fixed Charge Coverage Ratio of the Borrower
and its Restricted Subsidiaries for the most recently ended four full fiscal
quarters for which internal financial statements are available (or, if earlier,
were required to be delivered pursuant to Section 6.02(a) or (b)) immediately
preceding the date on which such additional Indebtedness is Incurred or such
Disqualified Stock or Preferred Stock is issued would have been at least 2.00 to
1.00 on a Pro Forma Basis; provided, further, that the aggregate amount of
Indebtedness (including any Refinancing Indebtedness in respect thereof and any
Acquired Indebtedness) that may be Incurred and Disqualified Stock or Preferred
Stock that may be issued pursuant to the foregoing by Restricted Subsidiaries
that are not Loan Parties shall not exceed the greater of (x) $100.0 million and
(y) 3.25% of Total Assets at the time of Incurrence, at any one time
outstanding.

(b) The foregoing limitations will not apply to (collectively, “Permitted
Debt”):

(i) the Incurrence by the Borrower or its Restricted Subsidiaries of
Indebtedness under Loan Documents up to an aggregate principal amount not to
exceed $1,100.0 million outstanding at any one time;

(ii) the Incurrence by the Borrower and the Guarantors of Indebtedness
represented by the Senior Notes and the Guarantees thereof, as applicable (and
any exchange notes issued in respect of such Senior Notes and Guarantees
thereof) in an aggregate principal amount not to exceed $475.0 million;

(iii) Indebtedness of the Borrower or any of its Restricted Subsidiaries
existing on the Closing Date (other than Indebtedness described in clause (i) or
(ii));

(iv) Indebtedness (including, without limitation, Capitalized Lease Obligations
and mortgage financings as purchase money obligations) Incurred by the Borrower
or any of its Restricted Subsidiaries, Disqualified Stock issued by the Borrower
or any of its Restricted

 

   132    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Subsidiaries and Preferred Stock issued by any Restricted Subsidiaries of the
Borrower to finance all or any part of the purchase, lease, construction,
installation, repair or improvement of property (real or personal), plant or
equipment or other fixed or capital assets used or useful in the business of the
Borrower or its Restricted Subsidiaries or in a Similar Business (whether
through the direct purchase of assets or the Equity Interests of any Person
owning such assets) in an aggregate principal amount or liquidation preference,
including all Indebtedness Incurred and Disqualified Stock or Preferred Stock
issued to renew, refund, refinance, replace, defease or discharge any
Indebtedness Incurred and Disqualified Stock or Preferred Stock issued pursuant
to this clause (iv), not to exceed the greater of (x) $75.0 million and (y) 2.5%
of Total Assets at the time of Incurrence, at any one time outstanding;

(v) Indebtedness Incurred by the Borrower or any of its Restricted Subsidiaries
constituting reimbursement obligations with respect to letters of credit and
bank guarantees issued in the ordinary course of business, including without
limitation letters of credit in respect of workers’ compensation claims, health,
disability or other employee benefits (whether current or former) or property,
casualty or liability insurance or self-insurance, or other Indebtedness with
respect to reimbursement-type obligations regarding workers’ compensation
claims; provided, however, that upon the drawing of such letters of credit, such
obligations are reimbursed within 30 days following such drawing;

(vi) Indebtedness arising from indemnification, adjustment of purchase price or
similar obligations, in each case, Incurred in connection with the disposition
of any business, assets or a Subsidiary of the Borrower in accordance with the
terms of this Agreement not exceeding the proceeds of such disposition, other
than guarantees of Indebtedness Incurred by any Person acquiring all or any
portion of such business, assets or Subsidiary for the purpose of financing such
acquisition;

(vii) Indebtedness of the Borrower to a Restricted Subsidiary; provided that
(x) if such Restricted Subsidiary is not a Guarantor, such Indebtedness shall be
subordinated in right of payment to the Obligations and (y) any subsequent
issuance or transfer of any Equity Interests or any other event which results in
any such Restricted Subsidiary ceasing to be a Restricted Subsidiary or any
other subsequent transfer of any such Indebtedness (except to the Borrower or
another Restricted Subsidiary) shall be deemed, in each case, to be an
Incurrence of such Indebtedness not permitted by this clause (vii);

(viii) shares of Preferred Stock of a Restricted Subsidiary issued to the
Borrower or another Restricted Subsidiary; provided that any subsequent issuance
or transfer of any Equity Interests or any other event that results in any
Restricted Subsidiary that holds such shares of Preferred Stock of another
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to the
Borrower or another Restricted Subsidiary) shall be deemed, in each case, to be
an issuance of shares of Preferred Stock not permitted by this clause (viii);

(ix) Indebtedness of a Restricted Subsidiary to the Borrower or another
Restricted Subsidiary; provided that (x) if a Guarantor Incurs such Indebtedness
to a Restricted Subsidiary that is not a Guarantor such Indebtedness is
subordinated in right of payment to the Guarantee of such Guarantor and (y) any
subsequent issuance or transfer of any Equity Interests or any other

 

   133    Syniverse Credit Agreement



--------------------------------------------------------------------------------

event which results in any Restricted Subsidiary lending such Indebtedness
ceasing to be a Restricted Subsidiary or any other subsequent transfer of any
such Indebtedness (except to the Borrower or another Restricted Subsidiary)
shall be deemed, in each case, to be an Incurrence of such Indebtedness not
permitted by this clause (ix);

(x) Hedging Obligations that are Incurred in the ordinary course of business
(and not for speculative purposes): (1) for the purpose of fixing or hedging
interest rate risk with respect to any Indebtedness that is permitted by the
terms of this Agreement to be outstanding; (2) for the purpose of fixing or
hedging currency exchange rate risk with respect to any currency exchanges; or
(3) for the purpose of fixing or hedging commodity price risk with respect to
any commodity purchases;

(xi) obligations (including reimbursement obligations with respect to letters of
credit and bank guarantees) in respect of performance, bid, appeal and surety
bonds and completion guarantees provided by the Borrower or any Restricted
Subsidiary in the ordinary course of business or consistent with past practice;

(xii) Indebtedness or Disqualified Stock of the Borrower or any Restricted
Subsidiary of the Borrower and Preferred Stock of any Restricted Subsidiary of
the Borrower in an aggregate principal amount or liquidation preference that,
when aggregated with the principal amount or liquidation preference of all other
Indebtedness, Disqualified Stock and Preferred Stock then outstanding and
Incurred pursuant to this clause (xii), does not exceed the greater of
(x) $150.0 million and (y) 4.75% of Total Assets at the time of Incurrence, at
any one time outstanding;

(xiii) any guarantee by the Borrower or a Restricted Subsidiary of Indebtedness
or other obligations of the Borrower or any of its Restricted Subsidiaries so
long as the Incurrence of such Indebtedness or other obligations by the Borrower
or such Restricted Subsidiary Incurring such guarantee would be permitted under
the terms of this Agreement; provided that, if such Indebtedness is by its
express terms subordinated in right of payment to the Obligations, as
applicable, any such guarantee of such Guarantor with respect to such
Indebtedness shall be subordinated in right of payment to such Guarantor’s
Obligations substantially to the same extent as such Indebtedness is
subordinated to the Obligations;

(xiv) the Incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness or Disqualified Stock or Preferred Stock of a Restricted Subsidiary
of the Borrower that serves to refund, refinance, replace, redeem, repurchase,
retire or defease any Indebtedness, Disqualified Stock or Preferred Stock
Incurred as permitted under Section 7.03(a) or Sections 7.03(b)(ii), (iii),
(xiv), (xv), (xviii) or (xxxi) or any Indebtedness, Disqualified Stock or
Preferred Stock Incurred to so refund or refinance such Indebtedness,
Disqualified Stock or Preferred Stock, including any additional Indebtedness,
Disqualified Stock or Preferred Stock Incurred to pay premiums, defeasance costs
and fees and expenses in connection therewith (subject to the following proviso,
“Refinancing Indebtedness”) prior to its respective maturity; provided, however,
that such Refinancing Indebtedness:

(A) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is Incurred that is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness being refunded, refinanced, replaced,
redeemed, repurchased

 

   134    Syniverse Credit Agreement



--------------------------------------------------------------------------------

or retired or, if earlier, the remaining Weighted Average Life to Maturity of
the Term Loans;

(B) has a Stated Maturity which is no earlier than the Stated Maturity of the
Indebtedness being refunded, refinanced, replaced, redeemed, repurchased or
retired or, if earlier, the Stated Maturity of the Term Loans;

(C) to the extent that such Refinancing Indebtedness refinances (i) Subordinated
Indebtedness, such Refinancing Indebtedness is Subordinated Indebtedness or
(ii) Disqualified Stock or Preferred Stock, such Refinancing Indebtedness must
be Disqualified Stock or Preferred Stock, respectively;

(D) is Incurred in an aggregate principal amount (or if issued with original
issue discount an aggregate issue price) that is equal to or less than the sum
of (x) the aggregate principal amount (or if issued with original issue
discount, the aggregate accreted value) then outstanding of the Indebtedness
being refinanced plus (y) the amount of premium, defeasance costs and fees and
expenses Incurred in connection with such refinancing; and

(E) shall not include (x) Indebtedness, Disqualified Stock or Preferred Stock of
a Restricted Subsidiary of the Borrower that is not a Guarantor that refinances
Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or a
Guarantor, or (y) Indebtedness or Disqualified Stock of the Borrower or
Indebtedness, Disqualified Stock or Preferred Stock of a Restricted Subsidiary
that refinances Indebtedness, Disqualified Stock or Preferred Stock of an
Unrestricted Subsidiary;

(xv) Indebtedness, Disqualified Stock or Preferred Stock (i) of the Borrower or
any of its Restricted Subsidiaries Incurred to finance an acquisition and
(ii) of Persons that are acquired by the Borrower or any of its Restricted
Subsidiaries or merged into the Borrower or a Restricted Subsidiary in
accordance with the terms of this Agreement; provided, however, that after
giving Pro Forma Effect to such acquisition and the other transactions in
connection therewith, either:

(A) the Borrower would be permitted to Incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in
Section 7.03(a); or

(B) the Fixed Charge Coverage Ratio would be equal to or greater than the Fixed
Charge Coverage Ratio immediately prior to giving Pro Forma Effect to such
acquisition and the other transactions in connection therewith;

(xvi) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within five Business Days of its Incurrence;

(xvii) Indebtedness of the Borrower or any Restricted Subsidiary supported by a
letter of credit or bank guarantee issued pursuant to any Debt Agreement, so
long as such letter of credit

 

   135    Syniverse Credit Agreement



--------------------------------------------------------------------------------

has not been terminated and in a principal amount not in excess of the stated
amount of such letter of credit or bank guarantee;

(xviii) Contribution Indebtedness;

(xix) Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(x) the financing of insurance premiums or (y) take?or?pay obligations contained
in supply arrangements, in each case, in the ordinary course of business;

(xx) Indebtedness of Foreign Subsidiaries of the Borrower in an amount not to
exceed the greater of (x) $100.0 million and (y) 3.25% of Total Assets at the
time of such Incurrence, at any one time outstanding;

(xxi) Indebtedness of a Restricted Subsidiary that is not a Wholly Owned
Subsidiary to holders of Equity Interests of such Restricted Subsidiary (other
than the Borrower and/or its Restricted Subsidiaries), so long as the percentage
of the aggregate amount of such Indebtedness of such Restricted Subsidiary owed
to such holders does not exceed the percentage of the aggregate outstanding
amount of the Equity Interests of such Restricted Subsidiary held by such
holders;

(xxii) Indebtedness Incurred by a Receivables Subsidiary in a Qualified
Receivables Financing that is not recourse to the Borrower or any Restricted
Subsidiary other than a Receivables Subsidiary (except for Standard
Securitization Undertakings);

(xxiii) Indebtedness owed on a short-term basis to banks and other financial
institutions Incurred in the ordinary course of business of the Borrower and the
Restricted Subsidiaries with such banks or financial institutions that arises in
connection with ordinary banking arrangements to manage cash balances of the
Borrower and the Restricted Subsidiaries;

(xxiv) Indebtedness consisting of Indebtedness issued by the Borrower or any
Restricted Subsidiary to future, current or former officers, directors and
employees thereof or any direct or indirect parent thereof, their respective
estates, spouses or former spouses, in each case to finance the purchase or
redemption of Equity Interests of the Borrower, Holdings or any Parent Holding
Company to the extent described in Section 7.06(b)(iv);

(xxv) customer deposits and advance payments received in the ordinary course of
business from customers for goods purchased in the ordinary course of business;

(xxvi) Indebtedness incurred by a Restricted Subsidiary in connection with
bankers’ acceptances, discounted bills of exchange or the discounting or
factoring of receivables for credit management purposes, in each case incurred
or undertaken in the ordinary course of business on arm’s-length commercial
terms;

(xxvii) [Reserved];

(xxviii) guarantees incurred in the ordinary course of business in respect of
obligations to suppliers, customers, franchisees, lessors and licensees that, in
each case, are not Affiliates;

 

   136    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(xxix) the incurrence by the Borrower or any Restricted Subsidiary of
Indebtedness consisting of guarantees of Indebtedness incurred by Permitted
Joint Ventures; provided that the aggregate principal amount of Indebtedness
guaranteed pursuant to this clause (xxix) does not at any one time outstanding
exceed $25.0 million;

(xxx) Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or a
Restricted Subsidiary incurred to finance or assumed in connection with an
acquisition in a principal amount not to exceed $100.0 million in the aggregate
at any one time outstanding together with all other Indebtedness, Disqualified
Stock and/or Preferred Stock issued under this clause (xxx); and

(xxxi) (i) Indebtedness of the Borrower or any Restricted Subsidiary
(a) pursuant to this Agreement and the other Loan Documents or (b) constituting
Additional Permitted Obligations, provided that the aggregate principal amount
for all such Indebtedness Incurred in reliance on clause (i) of this
Section 7.03(b)(xxxi) at any time outstanding shall not exceed the Maximum
Incremental Facilities Amount, (ii) Indebtedness in respect of Permitted Debt
Exchange Notes Incurred pursuant to a Permitted Debt Exchange in accordance with
Section 2.20 and (iii) Indebtedness in respect of Permitted Refinancing
Obligations.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness, Disqualified Stock or Preferred Stock (or any portion
thereof) meets the criteria of more than one of the categories of Permitted Debt
or is entitled to be Incurred pursuant to Section 7.03(a), the Borrower shall,
in its sole discretion, at the time of Incurrence, divide, classify or
reclassify, or at any later time divide, classify or reclassify, such item of
Indebtedness, Disqualified Stock or Preferred Stock (or any portion thereof) in
any manner that complies with this covenant; provided that all Indebtedness
under this Agreement shall be deemed to have been Incurred pursuant to
Section 7.03(b) and the Borrower shall not be permitted to reclassify all or any
portion of Indebtedness Incurred pursuant to Section 7.03(a). Accrual of
interest, the accretion of accreted value, the amortization of original issue
discount, the payment of interest in the form of additional Indebtedness with
the same terms, the payment of dividends on Disqualified Stock or Preferred
Stock in the form of additional shares of Disqualified Stock or Preferred Stock
of the same class, the accretion of liquidation preference and increases in the
amount of Indebtedness outstanding solely as a result of fluctuations in the
exchange rate of currencies will not be deemed to be an Incurrence of
Indebtedness, Disqualified Stock or Preferred Stock for purposes of this
covenant. Guarantees of, or obligations in respect of letters of credit relating
to, Indebtedness that are otherwise included in the determination of a
particular amount of Indebtedness shall not be included in the determination of
such amount of Indebtedness, provided that the Incurrence of the Indebtedness
represented by such guarantee or letter of credit, as the case may be, was in
compliance with this Section 7.03.

For purposes of determining compliance with any U.S. dollar-denominated
restriction on the Incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was Incurred, in the case of term debt, or first committed or
first Incurred (whichever yields the lower U.S. dollar-equivalent), in the case
of revolving credit debt; provided that, if such Indebtedness is Incurred to
refinance other Indebtedness denominated in a foreign currency, and such
refinancing would cause the applicable U.S. dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of

 

   137    Syniverse Credit Agreement



--------------------------------------------------------------------------------

such refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced plus premium, defeasance costs and fees and
expenses incurred in connection with such refinancing.

7.04 Merger or Other Disposition of Assets.

(a) The Borrower shall not consolidate or merge with or into or wind up into
(whether or not the Borrower is the surviving Person), or sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all of its
properties or assets in one or more related transactions, to any Person unless:

(i) the Borrower is the surviving Person or the Person formed by or surviving
any such consolidation or merger (if other than the Borrower) or to which such
sale, assignment, transfer, lease, conveyance or other disposition will have
been made is a corporation or limited liability company organized or existing
under the laws of the United States, any state thereof, the District of
Columbia, or any territory thereof (the Borrower or such Person, as the case may
be, being herein called the “Successor Company”);

(ii) the Successor Company (if other than the Borrower) expressly assumes all
the obligations of the Borrower under this Agreement and the other Loan
Documents to which it is a party by executing and delivering to the
Administrative Agent a joinder or one or more other documents or instruments in
a form reasonably satisfactory to the Administrative Agent;

(iii) immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Company or any of its
Restricted Subsidiaries as a result of such transaction as having been Incurred
by the Successor Company or such Restricted Subsidiary at the time of such
transaction) no Default or Event of Default shall have occurred and be
continuing;

(iv) immediately after giving Pro Forma Effect to such transaction, either:

(A) the Successor Company would be permitted to Incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 7.03(a); or

(B) the Fixed Charge Coverage Ratio for the Successor Company and its Restricted
Subsidiaries would be equal to or greater than such ratio for the Borrower and
its Restricted Subsidiaries immediately prior to giving Pro Forma Effect to such
transaction;

(v) if the Successor Company is other than the Borrower, each Guarantor, unless
it is the other party to the transactions described above, shall have by a
supplement to its Subsidiary Guaranty and to the Security Agreement confirmed
that its obligations thereunder shall apply to such Person’s obligations under
this Agreement and the other Loan Documents;

(vi) the Borrower will have delivered to the Administrative Agent a certificate
signed by a Responsible Officer and a legal opinion, each to the effect that
such consolidation, merger or transfer complies with the provisions described in
this Section 7.04(a), provided that, in giving

 

   138    Syniverse Credit Agreement



--------------------------------------------------------------------------------

such opinion, such counsel may rely on such certificate of such Responsible
Officer as to compliance with the foregoing clauses (ii), (iii) and (iv) and the
following clause (vii) of this Section 7.04(a), and as to any matters of fact;
and

(vii) the Successor Company shall comply with Section 6.12 hereunder.

Notwithstanding the foregoing clauses (iii) and (iv), (but subject to compliance
with the other provisions of this Section 7.04(a)), (a) any Restricted
Subsidiary may consolidate with, merge into or sell, assign, transfer, lease,
convey or otherwise dispose of all or part of its properties and assets to the
Borrower, and (b) the Borrower may merge or consolidate with an Affiliate
incorporated or organized solely for the purpose of reincorporating or
reorganizing the Borrower in another state of the United States, the District of
Columbia or any territory of the United States so long as the amount of
Indebtedness of the Borrower and its Restricted Subsidiaries is not increased
thereby.

(b) No Guarantor shall, and the Borrower shall not permit any Guarantor to,
consolidate or merge with or into or wind up into (whether or not such Guarantor
is the surviving corporation), or sell, assign, transfer, lease, convey or
otherwise dispose of all or substantially all of its properties or assets in one
or more related transactions to, any Person unless:

(i) either (a) such Guarantor is the surviving Person or the Person formed by or
surviving any such consolidation or merger (if other than such Guarantor) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
will have been made is a corporation, partnership or limited liability company
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof (such Guarantor or such
Person, as the case may be, being herein called the “Successor Guarantor”) and
the Successor Guarantor (if other than such Guarantor) expressly assumes all the
obligations of such Guarantor under its Subsidiary Guarantee and the Security
Agreement pursuant to a supplement to each of the foregoing agreements or
(b) such sale or disposition or consolidation or merger is not in violation of
Section 7.09;

(ii) immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Guarantor or any of its
Subsidiaries as a result of such transaction as having been Incurred by the
Successor Guarantor or such Subsidiary at the time of such transaction) no
Default or Event of Default shall have occurred and be continuing;

(iii) the Successor Guarantor (if other than such Guarantor) shall have
delivered to the Administrative Agent a certificate signed by a Responsible
Officer and a legal opinion, each to the effect that such consolidation, merger
or transfer complies with the provisions described in this Section 7.04(b),
provided that in giving such opinion such counsel may rely on such certificate
of such Responsible Officer as to compliance with the foregoing clause (ii) and
the following clause (iv) of this Section 7.04(b) and as to any matters of fact;
and

(iv) the Successor Company shall comply with Section 6.12 hereunder.

Notwithstanding the foregoing (but subject to compliance with clause (b)(iv)
above), (1) a Guarantor may merge or consolidate with an Affiliate incorporated
or organized solely for the purpose of reincorporating or reorganizing such
Guarantor in another state of the United States, the District of

 

   139    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Columbia or any territory of the United States, so long as the amount of
Indebtedness of the Guarantor is not increased thereby, (2) a Guarantor may
merge or consolidate with another Guarantor or the Borrower and (3) a Guarantor
may convert into a corporation, partnership, limited partnership, limited
liability corporation or trust organized or existing under the laws of the
jurisdiction of organization of such Guarantor.

7.05 [Reserved]

7.06 Limitation on Restricted Payments.

(a) The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:

(i) declare or pay any dividend or make any distribution on account of the
Borrower’s or any of its Restricted Subsidiaries’ Equity Interests, including
any payment made in connection with any merger or consolidation involving the
Borrower (other than (A) dividends or distributions by the Borrower payable
solely in Equity Interests (other than Disqualified Stock) of the Borrower; or
(B) dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Restricted Subsidiary other than a Wholly Owned
Restricted Subsidiary, the Borrower or a Restricted Subsidiary receives at least
its pro rata share of such dividend or distribution in accordance with its
Equity Interests in such class or series of securities);

(ii) purchase or otherwise acquire or retire for value any Equity Interests of
the Borrower, Holdings or any Parent Holding Company;

(iii) make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value, in each case prior to any scheduled repayment or
scheduled maturity, the Senior Notes (including any Refinancing Indebtedness in
respect of the Senior Notes) or any Subordinated Indebtedness (other than the
payment, redemption, repurchase, defeasance, acquisition or retirement of
(A) the Senior Notes or Subordinated Indebtedness in anticipation of satisfying
a sinking fund obligation, principal installment or final maturity, in each case
due within one year of the date of such payment, redemption, repurchase,
defeasance, acquisition or retirement and (B) Indebtedness permitted under
clauses (vii) or (ix) of the definition of “Permitted Debt”); or

(iv) make any Restricted Investment;

(all such payments and other actions set forth in clauses (i) through (iv) above
being collectively referred to as “Restricted Payments”), unless, at the time of
such Restricted Payment:

(A) no Default or Event of Default under Section 8.01(a), (b), (c) (solely in
respect of a failure to perform or observe Section 6.12), (e), (f), (g), (j) or
(l) shall have occurred and be continuing or would occur as a consequence
thereof;

(B) immediately after giving effect to such transaction on a Pro Forma Basis,
the Borrower could Incur $1.00 of additional Indebtedness under Section 7.03(a);
and

 

   140    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(C) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Restricted Subsidiaries after
the Closing Date (including Restricted Payments permitted by Sections 7.06(b)(i)
and (viii) but excluding all other Restricted Payments permitted by the next
succeeding paragraph), is less than the sum of, without duplication:

(i) 100% of the EBITDA of the Borrower for the period (taken as one accounting
period) from January 1, 2012 to the end of the Borrower’s most recently ended
fiscal quarter for which internal financial statements are available (or, if
earlier, were required to be delivered pursuant to Section 6.02(a) or (b)) at
the time of such Restricted Payment less the product of 1.4 times the
Consolidated Interest Expense of the Borrower for the same period; plus

(ii) 100% of the aggregate net proceeds, including cash and the Fair Market
Value of assets other than cash, received by the Borrower after the Closing Date
from the issue or sale of Equity Interests of the Borrower (other than Excluded
Equity and any Cure Amount), including such Equity Interests issued upon
exercise of warrants or options; plus

(iii) 100% of the aggregate amount of contributions to the capital of the
Borrower received in cash and the Fair Market Value of assets other than cash
after the Closing Date (other than Excluded Equity and any Cure Amount); plus

(iv) the principal amount of any Indebtedness, or the liquidation preference or
maximum fixed repurchase price, as the case may be, of any Disqualified Stock,
in each case, of the Borrower or any Restricted Subsidiary thereof issued after
the Closing Date (other than Indebtedness or Disqualified Stock issued to a
Restricted Subsidiary or an employee stock ownership plan or trust established
by the Borrower or any Restricted Subsidiary (other than to the extent such
employee stock ownership plan or trust has been funded by the Borrower or any
Restricted Subsidiary)) that, in each case, has been converted into or exchanged
for Equity Interests in the Borrower, Holdings or any Parent Holding Company
(other than Excluded Equity); plus

(v) 100% of the aggregate amount received by the Borrower or any Restricted
Subsidiary in cash and the Fair Market Value of assets other than cash received
by the Borrower or any Restricted Subsidiary from:

(A) the sale or other disposition (other than to the Borrower or a Subsidiary of
the Borrower) of Restricted Investments made by the Borrower and its Restricted
Subsidiaries and from repurchases and redemptions of such Restricted Investments
from the Borrower and its Restricted Subsidiaries by any Person (other than the
Borrower or any of its Subsidiaries) and from repayments of loans or advances
which constituted Restricted Investments (other than in each case to the extent
that the Restricted Investment was made pursuant to Section 7.06(b)(x));

(B) the sale (other than to the Borrower or a Restricted Subsidiary or an
employee stock ownership plan or trust established by the Borrower or any

 

   141    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Restricted Subsidiary (other than to the extent such employee stock ownership
plan or trust has been funded by the Borrower or any Restricted Subsidiary)) of
the Equity Interests of an Unrestricted Subsidiary; or

(C) any distribution or dividend from an Unrestricted Subsidiary (to the extent
such distribution or dividend is not already included in the calculation of
Consolidated Net Income); plus

(D) in the event any Unrestricted Subsidiary of the Borrower has been
redesignated as a Restricted Subsidiary or has been merged or consolidated with
or into, or transfers or conveys its assets to, or is liquidated into, the
Borrower or a Restricted Subsidiary of the Borrower, in each case after the
Closing Date, the Fair Market Value of the Investment of the Borrower or
Restricted Subsidiary in such Unrestricted Subsidiary at the time of such
redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable), after deducting any Indebtedness associated with the
Unrestricted Subsidiary so designated, merged or consolidated or any
Indebtedness associated with the assets so transferred or conveyed (other than
in each case to the extent that the designation of such Subsidiary as an
Unrestricted Subsidiary was made pursuant to Section 7.06(b)(x)); plus

(vi) an amount equal to the amount available as of the Closing Date for making
Restricted Payments pursuant to Section 3.4(a)(C) of the Senior Notes Indenture.

(b) The provisions of Section 7.06(a) shall not prohibit:

(i) the payment of any dividend or distribution or consummation of any
irrevocable redemption within 60 days after the date of declaration thereof or
the giving of a redemption notice related thereto, if at the date of declaration
or notice such payment would have complied with the provisions of this
Agreement;

(ii) (a) the redemption, repurchase, retirement or other acquisition of any
Equity Interests (“Retired Capital Stock”) of the Borrower, Holdings or any
Parent Holding Company, the Senior Notes or Subordinated Indebtedness of the
Borrower or any Guarantor, in exchange for, or out of the proceeds of the
substantially concurrent sale (or, the proceeds of a sale, if substantially
concurrently therewith, the Borrower, Holdings or the applicable Parent Holding
Company has given notice to the holders of the applicable Equity Interests of
its intention to redeem, repurchase, retire or otherwise acquire them) of,
Equity Interests of the Borrower, Holdings or any Parent Holding Company or
contributions to the equity capital of the Borrower (other than Excluded Equity)
(collectively, including any such contributions, “Refunding Capital Stock”);

(b) the declaration and payment of accrued dividends on the Retired Capital
Stock out of the proceeds of the substantially concurrent sale (or, the proceeds
of a sale, if substantially concurrently therewith, the Borrower, Holdings or
the applicable Parent Holding Company has given notice to the holders of the
applicable Retired Capital Stock of its intention to pay accrued dividends with
respect thereto) (other than to a Subsidiary of the Borrower or to an employee

 

   142    Syniverse Credit Agreement



--------------------------------------------------------------------------------

stock ownership plan or any trust established by the Borrower or any of its
Subsidiaries) of Refunding Capital Stock; and

(c) if immediately prior to the retirement of the Retired Capital Stock, the
declaration and payment of dividends thereon was permitted under
Section 7.06(b)(vi) and has not been made as of such time (the “Unpaid Amount”),
the declaration and payment of dividends on the Refunding Capital Stock (other
than Refunding Capital Stock the proceeds of which were used to redeem,
repurchase, retire or otherwise acquire any Equity Interests of Borrower,
Holdings or any Parent Holding Company) in an aggregate amount no greater than
the Unpaid Amount;

(iii) the redemption, repurchase or other acquisition or retirement of the
Senior Notes or Subordinated Indebtedness of the Borrower or any Guarantor made
by exchange for, or out of the proceeds of the substantially concurrent sale
(or, the proceeds of a sale, if substantially concurrently therewith, the
Borrower, Holdings or the applicable Parent Holding Company has given notice to
the holders of the Senior Notes or applicable Subordinated Indebtedness of its
intention to redeem, repurchase, retire or otherwise acquire them) of,
Refinancing Indebtedness thereof;

(iv) the purchase, retirement, redemption or other acquisition (or dividends to
Holdings or any Parent Holding Company to finance any such purchase, retirement,
redemption or other acquisition) for value of Equity Interests of the Borrower,
Holdings or any Parent Holding Company held by any future, present or former
employee, director or consultant of the Borrower, Holdings or any Parent Holding
Company or any Subsidiary of the Borrower (or their permitted transferees)
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or other agreement or arrangement; provided,
however, that the aggregate amounts paid under this clause (iv) shall not exceed
(x) $10.0 million in any calendar year or (y) subsequent to an IPO, $20.0
million in any calendar year (with unused amounts in any calendar year being
permitted to be carried over for the next two succeeding calendar years up to a
maximum of (1) $15.0 million in the aggregate in any calendar year or
(2) subsequent to the consummation of a IPO, $25.0 million in any calendar year;
provided that unused amounts available as of the Closing Date pursuant to the
parenthetical to the proviso to Section 3.4(b)(iv) of the Senior Notes Indenture
shall be carried forward for the applicable periods hereunder); provided,
further, however, that such amount in any calendar year may be increased by an
amount not to exceed;

(A) the cash proceeds received by the Borrower or any of its Restricted
Subsidiaries from the sale of Equity Interests of the Borrower, Holdings or any
Parent Holding Company (to the extent contributed to the Borrower) to members of
management, directors or consultants of the Borrower and its Restricted
Subsidiaries, Holdings or any Parent Holding Company that occurs after the
Closing Date; provided that the amount of such cash proceeds utilized for any
such repurchase, retirement, other acquisition or dividend will not increase the
amount available for Restricted Payments under Section 7.06(a)(C); plus

(B) the cash proceeds of key man life insurance policies received by the
Borrower, Holdings or any Parent Holding Company (to the extent contributed to
the Borrower) and its Restricted Subsidiaries after the Closing Date; plus

 

   143    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(C) the amount of any cash bonuses otherwise payable to members of management,
directors or consultants of the Borrower and its Restricted Subsidiaries,
Holdings or any Parent Holding Company in connection with the 2010 Transactions
that are foregone in return for the receipt of Equity Interests; less

(D) the amount of cash proceeds described in clause (A), (B) and (C) of this
clause (iv) previously used to make Restricted Payments pursuant to this clause
(iv)

(provided that the Borrower may elect to apply all or any portion of the
aggregate increase contemplated by clauses (A), (B) and (C) above in any
calendar year); in addition, cancellation of Indebtedness owing to the Borrower
from any current or former officer, director or employee (or any permitted
transferees thereof) of the Borrower or any of its Restricted Subsidiaries
(Holdings or any Parent Holding Company thereof), in connection with a
repurchase of Equity Interests of the Borrower from such Persons will not be
deemed to constitute a Restricted Payment for purposes of this covenant or any
other provisions of this Agreement;

(v) the declaration and payment of dividends or distributions to holders of any
class or series of Disqualified Stock of the Borrower or any of its Restricted
Subsidiaries and any Preferred Stock of any Restricted Subsidiaries issued or
Incurred in accordance with Section 7.03;

(vi) the declaration and payment of dividends or distributions to holders of any
class or series of Designated Preferred Stock and the declaration and payment of
dividends to Holdings or any Parent Holding Company, the proceeds of which will
be used to fund the payment of dividends to holders of any class or series of
Designated Preferred Stock of Holdings or any Parent Holding Company issued
after the Acquisition Date; provided, however, that (A) for the most recently
ended four full fiscal quarters for which internal financial statements are
available (or, if earlier, were required to be delivered pursuant to
Section 6.02(a) or (b)) immediately preceding the date of issuance of such
Designated Preferred Stock, after giving effect to such issuance (and the
payment of dividends or distributions) on a Pro Forma Basis, the Fixed Charge
Coverage Ratio of the Borrower and its Restricted Subsidiaries would have been
at least 2.00 to 1.00 and (B) the aggregate amount of dividends declared and
paid pursuant to this clause (vi) does not exceed the net cash proceeds actually
received by the Borrower from the sale (or the contribution of the net cash
proceeds from the sale) of Designated Preferred Stock;

(vii) any Restricted Payments made in connection with the consummation of the
2010 Transactions or as contemplated by the Merger Agreement;

(viii) the declaration and payment of dividends on the Borrower’s common stock
(or the payment of dividends to Holdings or any Parent Holding Company to fund
the payment by Holdings or any Parent Holding Company of dividends on such
entity’s common stock) of up to 6.0% per annum of the net cash proceeds received
by the Borrower from any public offering of common stock or contributed to the
Borrower by Holdings or any Parent Holding Company from any public offering of
common stock;

(ix) Restricted Payments that are made with Excluded Contributions or Declined
Amounts;

 

   144    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(x) other Restricted Payments in an aggregate amount not to exceed the greater
of (x) $75.0 million and (y) 2.5% of Total Assets, at the time of such
Restricted Payment, at any one time outstanding;

(xi) the payment, purchase, redemption, defeasance or other acquisition or
retirement for value of the Senior Notes, Subordinated Indebtedness,
Disqualified Stock or Preferred Stock of the Borrower and its Restricted
Subsidiaries pursuant to provisions similar to those described under Sections
7.09 and 7.10; provided that, prior to such payment, purchase, redemption,
defeasance or other acquisition or retirement for value, the Borrower has made a
Change of Control offer pursuant to Section 7.10(a) or prepayment pursuant to
Section 2.05(b)(ii), as the case may be, with respect to the Term Loans (and, in
the case of a Change of Control offer, Revolving Loans), as a result of such
Change of Control or Asset Sale, as the case may be, and has prepaid all Term
Loans (and, in the case of a Change of Control offer, Revolving Loans and shall
have terminated any Revolving Credit Commitments), validly tendered and not
withdrawn or declined pursuant to Section 2.05(c), as applicable, in connection
with such Change of Control offer pursuant to Section 7.10(a) or prepayment
pursuant to Section 2.05(b)(ii), as the case may be;

(xii) for so long as the Borrower is a member of a group filing a consolidated
or combined income tax return with Holdings or any Parent Holding Company, the
payment of dividends or other distributions to Holdings or such Parent Holding
Company to pay federal, state and local income taxes imposed on such entity to
the extent such income taxes are attributable to the income of the Borrower and
its Subsidiaries; provided, however, that (i) the amount of such payments in
respect of any tax year does not, in the aggregate, exceed the amount that the
Borrower and its Subsidiaries that are members of such consolidated or combined
group would have been required to pay in respect of federal, state and local
income taxes (as the case may be) in respect of such year if the Borrower and
its Subsidiaries paid such income taxes directly as a stand alone consolidated
or combined income tax group (reduced by any such taxes paid directly by the
Borrower or any Subsidiary) and (ii) the permitted payment pursuant to this
clause (xii) with respect to any taxes attributable to income of any
Unrestricted Subsidiary for any taxable period shall be limited to the amount
actually paid with respect to such period by such Unrestricted Subsidiary to the
Borrower or any Restricted Subsidiary for the purposes of paying such
consolidated, combined or similar taxes;;

(xiii) the payment of dividends, other distributions or other amounts to, or the
making of loans to Holdings or any Parent Holding Company, in the amount
required for such entity to, if applicable:

(A) pay amounts equal to the amounts required for Holdings or any other Parent
Holding Company to pay fees and expenses (including franchise or similar taxes)
required to maintain its corporate existence, customary salary, bonus and other
benefits payable to, and indemnities provided on behalf of, officers and
employees of Holdings or any Parent Holding Company, if applicable, and general
corporate operating and overhead expenses of Holdings or any Parent Holding
Company, if applicable, in each case to the extent such fees, expenses,
salaries, bonuses, benefits and indemnities are attributable to the ownership or
operation of the Borrower and its Subsidiaries;

 

   145    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(B) pay, if applicable, amounts equal to amounts required for Holdings or any
Parent Holding Company to pay interest and/or principal on Indebtedness the
proceeds of which have been contributed to the Borrower (other than as Excluded
Equity) and that has been guaranteed by, and is otherwise considered
Indebtedness of, the Borrower or any Restricted Subsidiary Incurred in
accordance with Section 7.03 (except to the extent any such payments have
otherwise been made by any such guarantor);

(C) pay fees and expenses incurred by Holdings or any Parent Holding Company,
other than to Affiliates of the Borrower, related to any unsuccessful equity or
debt offering of such parent; and

(D) make payments to the Sponsor (i) pursuant to the Management Agreement as in
effect as of the Closing Date or as thereafter amended, supplemented or replaced
(so long as not more disadvantageous to the Lenders in any material respect than
the Management Agreement as in effect on the Closing Date) or (ii) for any other
financial advisory, financing, underwriting or placement services or in respect
of other investment banking activities, including, without limitation, in
connection with acquisitions or divestitures, including in connection with the
consummation of the Transactions, which payments are approved by a majority of
the Board of Directors of the Borrower;

(xiv) the payment of cash dividends or other distributions on the Borrower’s
Equity Interests used to, or the making of loans to Holdings or any Parent
Holding Company to, fund the payment of fees and expenses owed by the Borrower,
Holdings or any Parent Holding Company or Restricted Subsidiary of the Borrower,
as the case may be, to Affiliates, in each case to the extent permitted by
Section 7.08;

(xv) (a) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants and (b) in connection with the withholding of
a portion of the Equity Interests granted or awarded to a director or an
employee to pay for the taxes payable by such director or employee upon such
grant or award;

(xvi) purchases of receivables pursuant to a Receivables Repurchase Obligation
in connection with a Qualified Receivables Financing and the payment or
distribution of Receivables Fees;

(xvii) payments or distributions to satisfy dissenters’ rights, pursuant to or
in connection with a consolidation, merger or transfer of assets that complies
with Section 7.04(a);

(xviii) the distribution, as a dividend or otherwise, of shares of Equity
Interests of, or Indebtedness owed to Holdings or a Restricted Subsidiary of
Holdings by, Unrestricted Subsidiaries (other than Unrestricted Subsidiaries the
primary assets of which are cash and/or Cash Equivalents);

(xix) the payment of cash in lieu of the issuance of fractional shares of Equity
Interests upon exercise or conversion of securities exercisable or convertible
into Equity Interests of the Borrower, Holdings and any Parent Holding Company;
and

 

   146    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(xx) Investments in Unrestricted Subsidiaries having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to this clause
(xx) that are at the time outstanding, without giving effect to the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash or marketable securities, not to exceed the greater of $75.0 million and
2.5% of Total Assets at the time of such Investment;

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (iv), (vi), (viii), (ix), (x), (xi),
(xiii)(D), (xviii) and (xx) of this Section 7.06(b), no Default or Event of
Default under Section 8.01(a), (b), (c) (solely in respect of a failure to
perform or observe Section 6.12), (e), (f), (g), (j) or (l) shall have occurred
and be continuing or would occur as a consequence thereof.

For purposes of this Section 7.06, if any Investment or Restricted Payment would
be permitted pursuant to one or more provisions described above and/or one or
more of the exceptions contained in the definition of “Permitted Investments,”
the Borrower may divide and classify such Investment or Restricted Payment in
any manner that complies with this covenant and may later divide and reclassify
any such Investment or Restricted Payment so long as the Investment or
Restricted Payment (as so divided and/or reclassified) would be permitted to be
made in reliance on the applicable exception as of the date of such
reclassification.

7.07 Dividend and Other Payment Restrictions Affecting Subsidiaries. The
Borrower shall not, and shall not permit any of its Restricted Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or consensual restriction on the ability of
any Restricted Subsidiary to and, in the case of clause (d) the Borrower or any
Restricted Subsidiary to:

(a) (i) pay dividends or make any other distributions to the Borrower or any of
its Restricted Subsidiaries (1) on its Equity Interests or (2) with respect to
any other interest or participation in, or measured by, its profits; or (ii) pay
any Indebtedness owed to the Borrower or any of its Restricted Subsidiaries;

(b) make loans or advances to the Borrower or any of its Restricted
Subsidiaries; or

(c) sell, lease, transfer or assign any of its properties or assets to the
Borrower or any of its Restricted Subsidiaries;

(d) create, incur, assume or suffer to exist Liens on property of such Person
for the benefit of the Lenders with respect to the Facilities and the
Obligations or under the Loan Documents;

except in each case for such encumbrances or restrictions existing under or by
reason of:

(i) contractual encumbrances or restrictions of the Borrower or any of its
Restricted Subsidiaries in effect on the Closing Date, including pursuant to the
Senior Notes Indenture and the other documents relating to the Senior Notes
Indenture and Permitted Refinancings thereof;

(ii) this Agreement or any other Loan Documents, indentures, instruments or
agreement governing any Additional Permitted Obligations, indentures,
instruments or agreement governing any Permitted Debt Exchange Notes,
indentures, instruments or agreements governing any Permitted Refinancing
Obligations and indentures, instruments or agreement governing any

 

   147    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Refinancings Indebtedness of each of the foregoing;

(iii) applicable law or any applicable rule, regulation or order, or required by
any regulatory authority having jurisdiction over the Borrower or any Restricted
Subsidiary or any of their businesses;

(iv) any agreement or other instrument of a Person acquired by the Borrower or
any Restricted Subsidiary which was in existence at the time of such acquisition
(but not created in contemplation thereof), which encumbrance or restriction is
not applicable to any Person, or the properties or assets of any Person, other
than the Person, or the property or assets of the Person, so acquired;

(v) customary encumbrances or restrictions contained in contracts or agreements
for the sale of assets applicable to such assets pending consummation of such
sale, including customary restrictions with respect to a Restricted Subsidiary
imposed pursuant to an agreement entered into for the sale or disposition of all
or substantially all the Equity Interests or assets of such Restricted
Subsidiary;

(vi) restrictions on cash or other deposits, or net worth or inventory imposed
by customers or suppliers under contracts entered into in the ordinary course of
business;

(vii) customary provisions in (x) joint venture agreements entered into in the
ordinary course of business with respect to the Equity Interests subject to the
joint venture and (y) operating or other similar agreements, asset sale
agreements, stock sale agreements entered into in connection with the entering
into of such transaction, which limitation is applicable only to the assets that
are the subject of those agreements;

(viii) purchase money obligations for property acquired and Capitalized Lease
Obligations entered into in the ordinary course of business to the extent such
obligations impose restrictions of the type set forth in clause (c) above on the
property so acquired;

(ix) customary provisions contained in leases, licenses, contracts and other
similar agreements entered into in the ordinary course of business to the extent
such obligations impose restrictions of the type set forth in clause (c) above
on the property subject to such lease, license contract or other similar
agreement;

(x) any encumbrance or restriction of a Receivables Subsidiary effected in
connection with a Qualified Receivables Financing; provided, however, that such
restrictions apply only to such Receivables Subsidiary;

(xi) other Indebtedness, Disqualified Stock or Preferred Stock of any Restricted
Subsidiary of the Borrower that is Incurred subsequent to the Closing Date
pursuant to Section 7.03; provided that such encumbrances and restrictions
contained in any agreement or instrument will not materially affect the
Borrower’s ability to make anticipated principal or interest payment on the
Loans or comply with the provisions of Section 6.12 (as determined by the
Borrower in good faith);

 

   148    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(xii) any encumbrance or restriction contained in Secured Indebtedness otherwise
permitted to be Incurred pursuant to Sections 7.03 and 7.01 to the extent
limiting the right of the debtor to dispose of the assets securing such
Indebtedness;

(xiii) any encumbrance or restriction arising or agreed to in the ordinary
course of business, not relating to any Indebtedness, and that do not,
individually or in the aggregate, (x) detract from the value of the property or
assets of the Borrower or any Restricted Subsidiary in any manner material to
the Borrower or the Restricted Subsidiary or (y) materially affect the
Borrower’s ability to make future principal or interest payments on the Loans,
in each case, as determined by the Borrower in good faith;

(xiv) customary provisions in joint venture agreements and other similar
agreements relating solely to the applicable joint venture;

(xv) existing under, by reason of or with respect to Refinancing Indebtedness;
provided that the encumbrances and restrictions contained in the agreements
governing that Refinancing Indebtedness are not materially more restrictive,
taken as a whole, than those contained in the agreements governing the
Indebtedness being refinanced, as determined by the Borrower in good faith;

(xvi) applicable law or any applicable rule, regulation or order in any
jurisdiction where Indebtedness, Disqualified Stock or Preferred Stock of
Foreign Subsidiaries permitted to be incurred pursuant to Section 7.03;

(xvii) customary provisions restricting assignment of any agreement entered into
in the ordinary course of business and not in circumvention of this provision;

(xviii) customary net worth provisions contained in real property leases entered
into by the Borrower and its Restricted Subsidiaries in the ordinary course of
business, so long as the Borrower has determined in good faith that such net
worth provisions would not reasonably be expected to impair the ability of the
Borrower and its Restricted Subsidiaries to meet their ongoing obligations;

(xix) any transfer of, agreement to transfer, option or right with respect to,
or Lien on, any property or assets of the Borrower or any Restricted Subsidiary
not otherwise prohibited by this Agreement;

(xx) customary provisions restricting dispositions of real property interests
set forth in any reciprocal easement agreements of the Borrower or any
Restricted Subsidiary;

(xxi) obligations under any Swap Contract entered into for bona fide hedging
purposes;

(xxii) Cash Management Agreements; and

(xxiii) any encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (i) through (xxii) above; provided that any such
amendment, modification, restatement, renewal, increase, supplement, refunding,

 

   149    Syniverse Credit Agreement



--------------------------------------------------------------------------------

replacement or refinancing is, in the good faith judgment of the Borrower, not
more restrictive as a whole with respect to the applicable encumbrance or
restriction than prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing.

For purposes of determining compliance with this Section 7.07, (i) the priority
of any Preferred Stock in receiving dividends or liquidating distributions prior
to dividends or liquidating distributions being paid on common stock shall not
be deemed a restriction on the ability to make distributions on Equity Interests
and (ii) the subordination of loans or advances made to the Borrower or a
Restricted Subsidiary of the Borrower to other Indebtedness Incurred by the
Borrower or any such Restricted Subsidiary shall not be deemed a restriction on
the ability to make loans or advances.

7.08 Transactions with Affiliates.

(a) The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, make any payment to, or sell, lease,
transfer or otherwise dispose of any of its properties or assets to, or purchase
any property or assets from, or enter into or make or amend any transaction or
series of transactions, contract, agreement, understanding, loan, advance or
guarantee with, or for the benefit of, any Affiliate of the Borrower (each of
the foregoing, an “Affiliate Transaction”) involving aggregate consideration in
excess of $20.0 million, unless:

(i) such Affiliate Transaction is on terms that are not materially less
favorable to the Borrower or the relevant Restricted Subsidiary than those that
could have been obtained in a comparable transaction by the Borrower or such
Restricted Subsidiary with an unrelated Person; and

(ii) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $50.0 million, the
majority of the Board of Directors of the Borrower approve such Affiliate
Transaction.

In addition, any Affiliate Transaction shall be deemed to have satisfied the
requirements set forth in this Section 7.08(a) if such Affiliate Transaction is
approved by a majority of the Disinterested Directors.

(b) The provisions of Section 7.08(a) will not apply to the following:

(i) (a) transactions between or among the Borrower and/or any of its Restricted
Subsidiaries (or an entity that becomes a Restricted Subsidiary as a result of
such transaction) and (b) any merger or consolidation of the Borrower and
Holdings or any other direct parent of the Borrower, provided that such parent
company shall have no material liabilities and no material assets other than
cash, Cash Equivalents and the Equity Interests of the Borrower and such merger
or consolidation is otherwise in compliance with the terms of this Agreement and
effected for a bona fide business purpose;

(ii) (a) Restricted Payments permitted by this Agreement (including any
transaction specifically excluded from the definition of the term “Restricted
Payments”, including pursuant to the exceptions contained in the definition
thereof and the parenthetical exclusions of such definition) and (b) Permitted
Investments;

 

   150    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(iii) any employment agreements entered into by the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business and the payment of
reasonable and customary fees and reimbursements paid to, and indemnity and
similar arrangements provided on behalf of, officers, directors, employees or
consultants of the Borrower or any Restricted Subsidiary or Holdings or (to the
extent relating to the business of the Borrower and its Subsidiaries) any Parent
Holding Company;

(iv) transactions in which the Borrower or any of its Restricted Subsidiaries,
as the case may be, delivers to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to the
Borrower or such Restricted Subsidiary from a financial point of view or meets
the requirements of Section 7.08(a);

(v) payments or loans (or cancellation of loans, advances or guarantees) or
advances to employees or consultants of the Borrower, the Restricted
Subsidiaries, Holdings or any Parent Holding Company or guarantees in respect
thereof for bona fide business purposes in the ordinary course of business;

(vi) any agreement as in effect as of the Closing Date (other than the
Management Agreement) or as thereafter amended, supplemented or replaced (so
long as such amendment, supplement or replacement agreement is not more
disadvantageous to the Lenders in any material respect than the original
agreement as in effect on the Closing Date) or any transaction or payments
contemplated thereby;

(vii) the Management Agreement as in effect as of the Closing Date or as
thereafter amended, supplemented or replaced (so long as such amendment,
supplement or replacement agreement is not more disadvantageous to the Lenders
in any material respect than the Management Agreement as in effect on the
Closing Date) or any transaction or payments (including reimbursement of
out-of-pocket expenses) contemplated thereby;

(viii) the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, the Merger
Agreement, any stockholders or similar agreement (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
as of the Closing Date and any amendment thereto or similar transactions,
arrangements or agreements which it may enter into thereafter; provided,
however, that the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under, any future amendment to any
such existing transaction, arrangement or agreement or under any similar
transaction, arrangement or agreement entered into after the Closing Date shall
only be permitted by this clause (viii) to the extent that the terms of any such
existing transaction, arrangement or agreement together with all amendments
thereto, taken as a whole, or new agreement are not otherwise more
disadvantageous to the Lenders in any material respect than the original
transaction, arrangement or agreement as in effect on the Closing Date;

(ix) (a) transactions with customers, clients, suppliers or purchasers or
sellers of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement, which are fair to
the Borrower and its Restricted Subsidiaries in the reasonable determination of
the Board of Directors or the senior management of the Borrower, and are on
terms at least as favorable as might reasonably have been obtained at such time
from an

 

   151    Syniverse Credit Agreement



--------------------------------------------------------------------------------

unaffiliated party or (b) transactions with Unrestricted Subsidiaries in the
ordinary course of business;

(x) any transaction effected as part of a Qualified Receivables Financing;

(xi) the sale or issuance of Equity Interests (other than Disqualified Stock) of
the Borrower;

(xii) payments by the Borrower or any of its Restricted Subsidiaries to the
Sponsor or any of its Affiliates made for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities, including, without limitation, in connection with acquisitions or
divestitures, which payments are approved by a majority of the Board of
Directors of the Borrower;

(xiii) any contribution to the capital of the Borrower (other than Disqualified
Stock);

(xiv) any transaction with a Person (other than an Unrestricted Subsidiary) that
would constitute an Affiliate Transaction solely because the Borrower or a
Restricted Subsidiary owns an Equity Interest in or otherwise controls such
Person; provided that no Affiliate of the Borrower or any of its Subsidiaries
other than the Borrower or a Restricted Subsidiary shall have a beneficial
interest or otherwise participate in such Person;

(xv) transactions between the Borrower or any of its Restricted Subsidiaries and
any Person, a director of which is also a director of the Borrower, Holdings or
any Parent Holding Company; provided, however, that such director abstains from
voting as a director of the Borrower or such Parent Holding Company, as the case
may be, on any matter involving such other Person;

(xvi) the entering into of any tax sharing agreement or arrangement and any
payments permitted by Section 7.06(b)(xii);

(xvii) transactions to effect the Transactions, the 2010 Transactions and the
payment of all transaction, underwriting, commitment and other fees and expenses
related to the foregoing;

(xviii) pledges of Equity Interests of Unrestricted Subsidiaries;

(xix) the issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock option and stock ownership plans or similar employee benefit plans
approved by the Board of Directors of the Borrower or of a Restricted Subsidiary
of the Borrower, as appropriate;

(xx) any employment, consulting, service or termination agreement, or customary
indemnification arrangements, entered into by the Borrower or any of its
Restricted Subsidiaries with current, former or future officers and employees of
the Borrower, Holdings or any Restricted Subsidiary or Parent Holding Company
and the payment of compensation to officers and employees of the Borrower,
Holdings or any of their respective Restricted Subsidiaries and any Parent
Holding Company (including amounts paid pursuant to employee benefit plans,
employee stock option or similar plans), in each case in the ordinary course of
business;

 

   152    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(xxi) transactions with Affiliates solely in their capacity as holders of
Indebtedness or preferred Equity Interests of the Borrower or any of its
Subsidiaries, so long as such transaction is with all holders of such class (and
there are such non-Affiliate holders) and such Affiliates are treated no more
favorably than all other holders of such class generally;

(xxii) the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of their obligations under the terms of, any customary
registration rights agreement to which they are a party or become a party in the
future; and

(xxiii) investments by the Sponsor in securities of the Borrower or any
Restricted Subsidiary (and payment of reasonable out-of-pocket expenses incurred
by the Sponsor in connection therewith).

7.09 Asset Sales.

(a) The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, cause or make an Asset Sale, unless:

(i) the Borrower or any of its Restricted Subsidiaries, as the case may be,
receives consideration at the time of such Asset Sale at least equal to the Fair
Market Value (as determined in good faith by the Borrower) of the assets sold or
otherwise disposed of; and

(ii) except in the case of a Permitted Asset Swap, at least 75% of the
consideration therefor received by the Borrower or such Restricted Subsidiary,
as the case may be, is in the form of cash, Cash Equivalents or Replacement
Assets; provided, however, that the amount of:

(A) any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s
most recent balance sheet or in the notes thereto) of the Borrower or such
Restricted Subsidiary (other than liabilities that are by their terms
subordinated to the Obligations) that are assumed by the transferee of any such
assets or Equity Interests pursuant to an agreement that releases or indemnifies
the Borrower or such Restricted Subsidiary, as the case may be, from further
liability;

(B) any Loans or other obligations or other securities or assets received by the
Borrower or such Restricted Subsidiary from such transferee that are converted
by the Borrower or such Restricted Subsidiary into cash within 180 days of the
receipt thereof (to the extent of the cash received); and

(C) any Designated Non-cash Consideration received by the Borrower or any of its
Restricted Subsidiaries in such Asset Sale having an aggregate Fair Market
Value, taken together with all other Designated Non-cash Consideration received
pursuant to this clause (C) that is at that time outstanding, not to exceed the
greater of (x) $75.0 million and (y) 2.5% of Total Assets, at the time of the
receipt of such Designated Non-cash Consideration (with the Fair Market Value of
each item of Designated Non-cash Consideration being measured at the time
received and without giving effect to subsequent changes in value);

shall each be deemed to be Cash Equivalents for the purposes of this clause
(ii).

 

   153    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(b) Within 365 days after the Borrower’s or any Restricted Subsidiary’s receipt
of the Net Cash Proceeds of any Asset Sale or Casualty Event, the Borrower or
such Restricted Subsidiary may apply the Net Cash Proceeds from such Asset Sale
or Casualty Event, at its option:

(i) to make an investment in any one or more businesses (provided that if such
investment is in the form of the acquisition of Equity Interests of a Person,
such acquisition results in such Person becoming a Restricted Subsidiary of the
Borrower), assets, or property or capital expenditures, in each case used or
useful in a Similar Business;

(ii) to make an investment in any one or more businesses (provided that if such
Investment is in the form of the acquisition of Equity Interests of a Person,
such acquisition results in such Person becoming a Restricted Subsidiary of the
Borrower), properties or assets that replace the properties and assets that are
the subject of such Asset Sale or Casualty Event, as applicable; or

(iii) any combination of the foregoing;

provided that the Borrower and its Restricted Subsidiaries shall be deemed to
have complied with the provisions described in clauses (i) and (ii) of this
Section 7.09(b) if and to the extent that, within 365 days after the Asset Sale
or Casualty Event that generated the Net Cash Proceeds, the Borrower has entered
into and not abandoned or rejected a binding agreement to make an investment in
compliance with the provision described in clauses (i) and (ii) of this
Section 7.09(b), and that investment is thereafter completed within 180 days
after the end of such 365—day period.

(c) Pending the final application of any such Net Cash Proceeds, the Borrower or
such Restricted Subsidiary of the Borrower may temporarily reduce Indebtedness
under a revolving credit facility, if any, or otherwise invest such Net Cash
Proceeds in Cash Equivalents. Any Net Cash Proceeds from any Asset Sale or
Casualty Event that are not applied as provided and within the time period set
forth in Section 7.09(b) will be deemed to constitute “Excess Proceeds.” When
the aggregate amount of Excess Proceeds exceeds $30.0 million, the Borrower
shall prepay the Term Loans in accordance with Section 2.05(b)(ii) (and subject
to Sections 2.05(b)(vii), 2.05(c) and 2.05(d)) and may, along with such
prepayment of Term Loans (to the extent the Borrower or such Restricted
Subsidiary elects, or is required by the terms thereof), purchase, redeem or
repay any Additional Permitted Obligations (or any Permitted Refinancing
Obligations or any Refinancing Indebtedness in respect of either of the
foregoing) of the Borrower or a Restricted Subsidiary having Pari Passu Lien
Priority, or any other Indebtedness having Pari Passu Lien Priority, pursuant to
the agreements governing such other Indebtedness, on not more than a pro rata
basis with respect to such prepayments of Term Loans (subject to each Term
Lender’s option to decline to accept any prepayment pursuant to
Section 2.05(c)).

7.10 Change of Control; Limitation on Amendments.

The Borrower shall not and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly:

(a) In the event of the occurrence of a Change of Control, repurchase or repay
the Senior Notes or any Subordinated Indebtedness then outstanding pursuant to
the Senior Notes Indenture or any indenture, instrument, or agreements governing
the Subordinated Indebtedness or any portion thereof, unless the Borrower shall
have (i) made payment in full of the Term Loans and the Revolving

 

   154    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Loans (and shall have terminated the Revolving Credit Commitments) and any other
amounts then due and owing to any Lender or the Administrative Agent hereunder
or (ii) made an offer to pay the Term Loans and the Revolving Loans (and to
terminate the related Revolving Credit Commitments and cancel, backstop or Cash
Collateralize on terms satisfactory to each L/C Issuer any Letters of Credit
issued by it) and any amounts then due and owing to each Lender and the
Administrative Agent hereunder and shall have made payment in full thereof to
(and terminated any related applicable commitment of) each such Lender or the
Administrative Agent which has accepted such offer (and to the extent the
Outstanding Amount of Revolving Credit Loans and all L/C Obligations would
exceed the remaining Revolving Credit Commitments (such excess amount, the
“Overdrawn Amount”), provide to the Administrative Agent for the benefit of the
applicable L/C Issuers Cash Collateral in an amount equal to 103% of such
Overdrawn Amount). Upon the Borrower having made all payments of Term Loans and
Revolving Loans (and having terminated the related Revolving Credit Commitments)
and any other amounts then due and owing to any Lender required by the preceding
sentence, any Event of Default arising under Section 8.01(k) by reason of such
Change of Control shall be deemed not to have occurred or be continuing.

(b) (1) Amend, supplement, waive or otherwise modify any of the provisions of
the Senior Notes Indenture or any indenture, instrument or agreement evidencing
any Additional Permitted Obligations, in each case in a manner that shortens the
maturity of such Indebtedness to a date prior to the Maturity Date of the
Initial Term Loans or provides for a shorter Weighted Average Life to Maturity
than the Initial Term Loans and (2) if an Event of Default under
Section 8.01(a), (f) or (g) is continuing, amend, supplement, waive or otherwise
modify any of the provisions of any indenture, instrument or agreement
evidencing Subordinated Indebtedness in a manner that (i) changes the
subordination provisions of such Indebtedness or (ii) shortens the maturity date
of such Indebtedness to a date prior to the Maturity Date of the Initial Term
Loans or provides for a shorter Weighted Average Life to Maturity than the
Initial Term Loans; provided that, notwithstanding the foregoing, the provisions
of this Section 7.10(b) shall not restrict or prohibit any refinancing of
Indebtedness (in whole or in part) permitted pursuant to Section 7.03.

7.11 Financial Covenants.

Consolidated Senior Secured Debt Ratio. As of the end of each fiscal quarter of
the Borrower and so long as (a) the aggregate amount of any Revolving Credit
Loans, any Swing Line Loans or any L/C Obligations (to the extent not Cash
Collateralized by the Borrower to at least 105% of their maximum stated amount)
outstanding exceeds 10% of all Revolving Credit Commitments in effect as of the
Closing Date or (b) the aggregate amount of any L/C Obligations (to the extent
not Cash Collateralized by the Borrower to at least 105% of their maximum stated
amount) outstanding exceeds 15% of all Revolving Credit Commitments in effect as
of the Closing Date, permit the Consolidated Senior Secured Debt Ratio as of the
end of any fiscal quarter of the Borrower to be greater than 4.25:1.00.

7.12 [Reserved]

7.13 [Reserved]

7.14 Holding Company. Holdings shall not, (i) conduct, transact or otherwise
engage in any business or operations other than those incidental to its
ownership of the Equity Interests of the Borrower, the performance of the Loan
Documents, any indenture, instrument or agreement governing

 

   155    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Indebtedness Incurred pursuant to Section 7.03 by any Loan Party or, in each
case, activities expressly permitted hereunder and thereunder and the
consummation of the Transaction, (ii) incur any Indebtedness (other than
pursuant to any Loan Document and other than Guarantees of Indebtedness
permitted to be Incurred hereunder by any Loan Party), (iii) create, incur,
assume or suffer to exist any Lien on any Equity Interests of the Borrower
(other than Liens pursuant to any Loan Document, any indenture, instrument or
agreement governing Additional Permitted Obligations, Permitted Refinancing
Obligations, Permitted Debt Exchange Notes or any Refinancing Indebtedness in
respect of the foregoing, or non-consensual Liens arising solely by operation of
law); or (iv) permit the Borrower to be a Subsidiary that is not wholly owned by
Holdings. Nothing in this Section 7.14 shall prevent Holdings from (a) the
maintenance of its legal existence (including the ability to incur fees, costs
and expenses relating to such maintenance), (b) the performance of its
obligations with respect to the Loan Documents, any indenture, instrument or
agreement governing Indebtedness Incurred pursuant to Section 7.03 by any Loan
Party, the Merger Agreement and the other agreements contemplated thereby,
(c) the performance of activities in preparation for and consummating any public
offering of its common stock or any other issuance or sale of its Equity
Interests (other than Disqualified Stock), (d) payment of dividends, making
contributions to the capital of the Borrower and the receipt of Restricted
Payments permitted under Section 7.06 or capital contributions in respect of its
Equity Interests, (e) participating in tax, accounting and other administrative
matters as a member of the consolidated group of Holdings and the Borrower,
including, without limitation, compliance with applicable laws and legal, tax
and accounting matters related thereto and activities relating to its employees
(f) holding any cash (but not operating any property), (g) providing
indemnification to officers, managers and directors, (h) entry into and
enforcement of (A) contracts and agreements with officers, directors and
employees of it or any Subsidiary thereof or any Parent Holding Company relating
to their employment or directorships, (B) insurance policies and related
contracts and agreements, and (C) equity subscription agreements, registration
rights agreements, voting and other stockholder agreements, engagement letters,
underwriting agreements and other agreements in respect of its equity securities
or any offering, issuance or sale thereof, (i) offering, issuing, selling and
repurchasing or redeeming any dividends or distributions on its equity
securities, (j) filing registration statements, and complying with applicable
reporting and other obligations, under federal, state or other securities laws,
(k) listing its equity securities and complying with applicable reporting and
other obligations in connection therewith, (l) arranging the retention of (and
the entry into, and exercise of rights and performance of obligations in respect
of, contracts and agreements with) transfer agents, private placement agents,
underwriters, counsel, accountants and other advisors and consultants,
(m) performing its obligations under and complying with its certificate of
incorporation and by-laws, or any applicable law, ordinance, regulation, rule,
order, judgment, decree or permit, including, without limitation, as a result of
or in connection with the activities of its Subsidiaries, (n) incur and pay its
operating and business expenses and any taxes for which it may be liable,
(o) make loans or other Investments in, or incur of Indebtedness from, its
Subsidiaries as and to the extent not prohibited by this Agreement, (p) merge or
consolidate into any Parent Holding Company or any Holdings Permitted
Subsidiary; provided that, if Holdings is not the surviving entity, such Parent
Holding Company or Holdings Permitted Subsidiary, as applicable undertakes the
obligations of Holdings under the Loan Documents, (q) own directly or indirectly
the Equity Interests of any Holdings Permitted Subsidiary and (r) any activities
incidental to the foregoing.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

 

   156    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan or on any L/C Obligation, any L/C Obligation or any fee due hereunder,
or any other amount payable hereunder or with respect to any other Loan
Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in Article VII (subject to, in the case of the
financial covenant contained in Section 7.11, the cure rights contained in
Section 8.03) and provided that a Default by the Borrowers under Section 7.11 (a
“Financial Covenant Event of Default”) shall not constitute an Event of Default
with respect to the Term Facility, any New Term Facility or any Extended Term
Loans unless and until the Required Revolving Lenders shall have terminated
their Revolving Credit Commitments and declared all amounts outstanding under
the Revolving Credit Facility to be due and payable (the “Term Loan Trigger”);
or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof by the Administrative Agent
to the Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect in any
material respect (and in all respects if any such representation or warranty is
already qualified by materiality) when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Restricted Subsidiary (A) fails to
make any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate outstanding principal amount of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness, or any other event occurs, the effect of
which default or other event is to cause, or to permit the holder or holders of
such Indebtedness (or trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness and such
Indebtedness is repaid when required under the documents providing for such
Indebtedness; provided, further, that such failure is unremedied and is not
validly waived by the holders of such Indebtedness in accordance with the terms
of the documents governing such Indebtedness prior to any termination of the
Revolving Credit Commitments or acceleration of the Loans pursuant to
Section 8.02; or

(f) Insolvency Proceedings, Etc. Holdings, the Borrower or any Significant
Subsidiary thereof institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material

 

   157    Syniverse Credit Agreement



--------------------------------------------------------------------------------

part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty (60) calendar days; or any proceeding under any Debtor
Relief Law relating to any such Person or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Holdings, the Borrower or any
Significant Subsidiary thereof becomes unable or admits in writing its inability
or fails generally to pay its debts as they become due, or (ii) any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of any such Person and is not
released, vacated or fully bonded within sixty (60) days after its issue or
levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount (as to all such judgments and orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer has been notified of such judgment or order and does not deny or fail to
acknowledge coverage) and there is a period of sixty (60) consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect, or (ii) any Loan Party or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan which has resulted or
could reasonably be expected to result in liability of any Loan Party in an
aggregate amount which could reasonably be expected to result in a Material
Adverse Effect; or

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.09) or satisfaction in full of all
the Obligations (other than contingent indemnification obligations as to which
no claim has been asserted and obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements) ceases to be in full force
and effect; or any Loan Party contests in writing the validity or enforceability
of any provision of any Loan Document; or any Loan Party denies in writing that
it has any or further liability or obligation under any Loan Document (other
than as a result of repayment in full of the Obligations (other than contingent
indemnification obligations as to which no claim has been asserted and
obligations and liabilities under Secured Cash Management Agreements and Secured
Hedge Agreements) and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Loan Document; or

(k) Change of Control. There occurs any Change of Control (subject to
Section 7.10(a)); or

 

   158    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof including as a result of a transaction permitted under
Section 7.04 or 7.09) cease to create a valid and perfected first priority lien
on and security interest in a material portion of Collateral covered thereby,
subject to Liens permitted under Section 7.01, and such failure of such lien to
be perfected and enforceable with such priority shall have continued unremedied
for a period of 10 Business Days, except to the extent (i) that any such
perfection or priority is not required pursuant to Section 4.01, Section 6.12 or
Section 6.14 or results from the failure of the Administrative Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Documents or to file Uniform Commercial Code
continuation statements, or (ii) except as to Collateral consisting of real
property, to the extent that such losses are covered by a lender’s title
insurance policy and such insurers have not denied or failed to acknowledge
coverage.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders (or, if a Financial Covenant Event of Default
occurs and is continuing prior to the Term Loan Trigger, at the request of, or
with the consent of, the Required Revolving Lenders only, and in such case,
without limiting Section 8.01(b), only with respect to the Revolving Credit
Facility, the Swing Line Facility, and any Letters of Credit, L/C Credit
Extensions and L/C Obligations), take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the L/C Issuers and the Lenders all rights and
remedies available to it, the L/C Issuers and the Lenders under the Loan
Documents, under any document evidencing Indebtedness in respect of which the
Facilities have been designated as “Designated Senior Debt,” (or any comparable
term) and/or under applicable Law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under any Debtor Relief Law, the
obligation of each Lender to make Loans and any obligation of the L/C Issuers to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.

 

   159    Syniverse Credit Agreement



--------------------------------------------------------------------------------

8.03 Right to Cure. Notwithstanding anything to the contrary contained in
Section 8.01 or 8.02, in the event that the Borrower fails to comply with the
requirements of the covenant set forth in Section 7.11, then (A) until the
expiration of the 10th Business Day subsequent to the date the relevant
financial statements are required to be delivered pursuant to Sections 6.01(a)
and (b), the Borrower shall have the right to issue common equity for cash (the
“Cure Right”), and upon the receipt by the Borrower of such cash (the “Cure
Amount”) pursuant to the exercise by the Borrower of such Cure Right, the
calculation of EBITDA as used in the covenant set forth in Section 7.11 shall be
recalculated giving effect to the following pro forma adjustments:

(i) EBITDA shall be increased, solely for the purpose of measuring the covenants
set forth in Section 7.11 and not for any other purpose under this Agreement
(including but not limited to determining the availability or amount of any
covenant baskets or carve-outs or determining the Applicable Commitment Fee or
the Applicable Rate), by an amount equal to the Cure Amount; provided that
(1) the receipt by the Borrower of the Cure Amount pursuant to the Cure Right
shall be deemed to have no other effect whatsoever under this Agreement
(including but not limited to determining the availability or amount of any
covenant baskets or carve-outs or determining the Applicable Commitment Fee or
the Applicable Rate) and (2) no Cure Amount shall reduce Indebtedness on a Pro
Forma Basis for the applicable period for purposes of calculating the covenant
set forth in Section 7.11 or calculating the Fixed Charge Coverage Ratio, nor
shall any Cure Amount held by any Borrower Party qualify as “unrestricted cash
or Cash Equivalents of the Borrower Parties on hand” for the purposes of
calculating any net obligations or liabilities under the terms of this
Agreement; and

(ii) If, after giving effect to the foregoing recalculations, the Borrower shall
then be in compliance with the requirements of the covenant set forth in
Section 7.11, the Borrower shall be deemed to have satisfied the requirements of
the covenant set forth in Section 7.11 as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of the covenant set forth in
Section 7.11 that had occurred shall be deemed cured for the purposes of this
Agreement; and

(B) upon receipt by the Administrative Agent of written notice, prior to the
expiration of the 10th Business Day subsequent to the date the relevant
financial statements are required to be delivered pursuant to Section 6.01 (the
“Anticipated Cure Deadline”), that the Borrower intends to exercise the Cure
Right in respect of a fiscal quarter, the Lenders shall not be permitted to
accelerate Loans held by them or to exercise remedies against the Collateral on
the basis of a failure to comply with the requirements of the covenant set forth
in Section 7.11 until such failure is not cured pursuant to the exercise of the
Cure Right on or prior to the Anticipated Cure Deadline.

Notwithstanding anything herein to the contrary, (i) in each four consecutive
fiscal-quarter period there shall be at least two fiscal quarters in respect of
which the Cure Right is not exercised, (ii) there can be no more than five
fiscal quarters in respect of which the Cure Right is exercised during the term
of the Term Facility, and (iii) for purposes of this Section 8.03, the Cure
Amount utilized shall be no greater than the amount required for purposes of
complying with the covenant set forth in Section 7.11.

8.04 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any

 

   160    Syniverse Credit Agreement



--------------------------------------------------------------------------------

amounts received on account of the Obligations shall, subject to the provisions
of Sections 2.17 and 2.18, the Intercreditor Agreement and any Other
Intercreditor Agreement, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, disbursements and other
charges of counsel payable under Section 10.04 and amounts payable under Article
III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees,
disbursements and other charges of counsel payable under Section 10.05) arising
under the Loan Documents and amounts payable under Article III, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuers in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, (i) to payment of that portion of the Obligations constituting unpaid
principal of the Loans, the L/C Borrowings and Obligations then owing under
Secured Hedge Agreements and the Secured Cash Management Agreements and (ii) to
Cash Collateralize that portion of L/C Obligations comprising the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.03 and 2.17, ratably among
the Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them; provided that (x) any such amounts applied pursuant to the foregoing
clause (ii) shall be paid to the Administrative Agent for the ratable account of
the applicable L/C Issuers to Cash Collateralize such L/C Obligations,
(y) subject to Sections 2.03(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to this clause Fourth
shall be applied to satisfy drawings under such Letters of Credit as they occur
and (z) upon the expiration of any Letter of Credit, the pro rata share of Cash
Collateral attributable to such expired Letter of Credit shall be distributed in
accordance with this clause Fourth;

Fifth, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

   161    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may reasonably request, from the applicable Cash Management Bank or Hedge Bank,
as the case may be. Each Cash Management Bank or Hedge Bank not a party to the
Credit Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX

ADMINISTRATIVE AGENT AND OTHER AGENTS

9.01 Appointment and Authorization of Agents.

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, no Agent shall have
any duties or responsibilities, except those expressly set forth herein, nor
shall any Agent have or be deemed to have any fiduciary relationship with any
Lender or participant, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against any Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to any Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and such
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Agents in this Article IX with respect to any acts taken or omissions suffered
by such L/C Issuer in connection with Letters of Credit issued by it or proposed
to be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Agent” as used in
this Article IX and in the definition of “Agent-Related Person” included such
L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Cash Management Bank and a potential Hedge Bank) hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” (and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies

 

   162    Syniverse Credit Agreement



--------------------------------------------------------------------------------

thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX (including, without
limitation, Section 9.07, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

9.02 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document (including for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Collateral Documents or of exercising any rights and remedies
thereunder) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects in the absence of gross negligence or willful misconduct.

9.03 Liability of Agents. No Agent-Related Person shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct in connection
with its duties expressly set forth herein, to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction) or (b) be
responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or the perfection
or priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

9.04 Reliance by Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by such Agent. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders (or such
greater number of Lenders as may be expressly required hereby in any instance)
as it deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders or Required Revolving Lenders, as
applicable, (or such greater number of Lenders as may be expressly required
hereby in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

 

   163    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(b) For purposes of determining compliance with the conditions specified in
Sections 4.01, each Lender that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

9.05 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders or Required Revolving Lenders, as applicable, in accordance
with Article VIII; provided, however, that unless and until the Administrative
Agent has received any such direction, the Administrative Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Event of Default as it shall deem advisable or in the best
interest of the Lenders.

9.06 Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
any Agent herein, such Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their respective
Affiliates which may come into the possession of any Agent-Related Person.

9.07 Indemnification of Agents. Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify upon demand each
Agent-Related Person (to the extent not reimbursed by or on behalf of any Loan
Party and without limiting the obligation of any Loan Party to do so), pro rata,
and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the payment to any Agent-

 

   164    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Related Person of any portion of such Indemnified Liabilities to the extent
determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Agent-Related Person’s own gross
negligence or willful misconduct; provided, however, that no action taken in
accordance with the directions of the Required Lenders or Required Revolving
Lenders, as applicable, shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section 9.07; provided, further, that to
the extent any L/C Issuer is entitled to indemnification under this Section 9.07
solely in its capacity and role as L/C Issuer, only the Revolving Credit Lenders
shall be required to indemnify such L/C Issuer in accordance with this
Section 9.07. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Liabilities, this Section 9.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including the fees, disbursements and other charges of
counsel) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Administrative Agent is not reimbursed for such expenses
by or on behalf of the Borrower. The undertaking in this Section 9.07 shall
survive termination of the Aggregate Commitments, the payment of all other
Obligations and the resignation of the Administrative Agent.

9.08 Agents in their Individual Capacities. Any Agent and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire Equity Interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with each of the Loan Parties
and their respective Affiliates as though it were not an Agent or an L/C Issuer
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, an Agent or its Affiliates may
receive information regarding any Loan Party or its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that such Agent shall be under no
obligation to provide such information to them. With respect to its Loans, such
Agent shall have the same rights and powers under this Agreement as any other
Lender and may exercise such rights and powers as though it were not an Agent or
an L/C Issuer, and the terms “Lender” and “Lenders” include such Agent in its
individual capacity.

9.09 Successor Agents.

(a) Subject to the appointment of a successor as set forth herein, (i) upon ten
(10) days’ prior written notice to the Administrative Agent, the Administrative
Agent may be removed by the Required Lenders or the Borrower if the
Administrative Agent is a Defaulting Lender (solely pursuant to clause (d) of
the definition thereof) and (ii) the Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders. If the
Administrative Agent resigns or is removed under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall be consented to by the Borrower (which consent of
the Borrower shall not be unreasonably withheld or delayed if such successor is
a commercial bank organized under the laws of the United States of America or
any political subdivision thereof which has combined capital and reserves in
excess of $5,000,000,000) at all times other than if an Event of Default under
Section 8.01(a), (f), or (g) is continuing. Upon the acceptance of its
appointment as successor agent hereunder, the Person acting as such successor
agent shall succeed to all the rights, powers and duties of the retiring
Administrative Agent and the term “Administrative Agent,” shall mean such
successor administrative

 

   165    Syniverse Credit Agreement



--------------------------------------------------------------------------------

agent and/or supplemental administrative agent, as the case may be, and the
retiring Administrative Agent’s appointment, powers and duties as the
Administrative Agent shall be terminated. After the retiring Administrative
Agent’s resignation hereunder as the Administrative Agent, the provisions of
this Article IX and Sections 10.04 and 10.05 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Administrative
Agent under this Agreement. If no successor agent has been appointed and
accepted such appointment as the Administrative Agent by the date which is sixty
(60) days following the retiring Administrative Agent’s notice of resignation,
the retiring Administrative Agent’s resignation shall nevertheless thereupon
become effective. Upon the acceptance of any appointment as the Administrative
Agent hereunder by a successor and upon the execution and filing or recording of
such financing statements, or amendments thereto, and such amendments or
supplements to any Mortgages, and such other instruments or notices, as may be
necessary or desirable, or as the Required Lenders may request, in order to
continue the perfection of the Liens granted or purported to be granted by the
Collateral Documents, the Administrative Agent shall thereupon succeed to and
become vested with all the rights, powers, discretion, privileges, and duties of
the retiring Administrative Agent. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor or upon the expiration of the
sixty-day period following the retiring Administrative Agent’s notice of
resignation without a successor agent having been appointed, the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents. After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article IX shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent.

(a) Any resignation by Barclays as Administrative Agent pursuant to this
Section 9.09 shall also constitute its resignation as an L/C Issuer and as Swing
Line Lender. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder or upon the expiration of the sixty-day period following the
retiring Administrative Agent’s notice of resignation without a successor agent
having been appointed, (i) such successor (if any) shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
(if any) shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make (or the
Borrower shall enter into) other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

9.10 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable

 

   166    Syniverse Credit Agreement



--------------------------------------------------------------------------------

compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.03(h) and
(i), 2.09 and 10.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

9.11 Collateral and Guaranty Matters.

(a) Each Lender authorizes and directs the Administrative Agent to enter into
(i) the Collateral Documents, the Intercreditor Agreement and any Other
Intercreditor Agreement for the benefit of the Lenders and the other Secured
Parties and any Additional Indebtedness Joinder (as defined in the Intercreditor
Agreement) and (ii) any Incremental Commitment Amendment, Increase Supplement,
Lender Joinder Agreement, agreement required in connection with a Permitted Debt
Exchange Offer or Extension Amendment.

(b) Each of the Lenders hereby directs, in accordance with the terms hereof, the
Administrative Agent to, and the Administrative Agent shall upon the request of
the Borrower, release (or, in the case of clause (ii) below, release or
subordinate) any Lien held by the Administrative Agent for the benefit of the
Secured Parties against any of the following:

(i) any property granted to or held by the Administrative Agent under any Loan
Document upon termination of the Aggregate Commitments and payment in full of
all Obligations (other than (A) contingent indemnification obligations as to
which no claim has been asserted and (B) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
which have been Cash Collateralized);

(ii) any part of the Collateral sold or disposed of by a Loan Party (including
against any assets of a Loan Party, the Equity Interests of which are being sold
or disposed of) if such sale or disposition is permitted by this Agreement (or
permitted pursuant to a waiver or consent of a transaction otherwise prohibited
by this Agreement) other than an Asset Sale to a Loan Party or, if not pursuant
to such sale or disposition, if such release is consented to by the Lenders
required to consent thereto under Section 10.01; and

 

   167    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(iii) if any Subsidiary Guarantor is designated as an Excluded Subsidiary, all
of the Collateral owned by such Subsidiary and the Equity Interests of any
Excluded Subsidiary that is an Unrestricted Subsidiary.

(c) Each of the Lenders hereby directs, in accordance with the terms hereof, the
Administrative Agent to, and the Administrative Agent shall upon the request of
the Borrower, release any Subsidiary Guarantor from its obligations under the
applicable Guaranty (i) if the Equity Interests of such Subsidiary Guarantor are
being sold or disposed of, if such sale or disposition is permitted by this
Agreement (or permitted pursuant to a waiver or consent of a transaction
otherwise prohibited by this Agreement), other than an Asset Sale to a Loan
Party, (ii) upon the designation of such Subsidiary Guarantor as an Excluded
Subsidiary or (iii) if not pursuant to clause (i) or (ii) above, if such release
is consented to by the Lenders required to consent thereto under Section 10.01
(including its designation as an Unrestricted Subsidiary).

Without limiting the foregoing, upon request by the Administrative Agent at any
time, the Required Lenders will confirm in writing the Administrative Agent’s
authority to release its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Guaranty pursuant to
this Section 9.11. In each case as specified in this Section 9.11, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents, or to release such
Guarantor from its obligations under the Guaranty, in each case in accordance
with the terms of the Loan Documents and this Section 9.11; provided that the
Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Officer of the Borrower certifying that any such transaction has
been consummated in compliance with this Agreement and the other Loan Documents.

9.12 Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

9.13 Other Agents; Arranger and Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “joint lead arranger,” or “joint
bookrunner” shall have any right, power, obligation, liability, responsibility
or duty under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

 

   168    Syniverse Credit Agreement



--------------------------------------------------------------------------------

9.14 Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of Sections
10.04 and 10.05 (obligating the Borrower to pay the Administrative Agent’s
expenses and to indemnify the Administrative Agent) that refer to the
Administrative Agent shall inure to the benefit of such Supplemental
Administrative Agent and all references therein to the Administrative Agent
shall be deemed to be references to the Administrative Agent and/or such
Supplemental Administrative Agent, as the context may require.

(c) Should any instrument in writing from the Borrower, Holdings or any other
Loan Party be required by any Supplemental Administrative Agent so appointed by
the Administrative Agent for more fully and certainly vesting in and confirming
to him or it such rights, powers, privileges and duties, the Borrower or
Holdings, as applicable, shall, or shall cause such Loan Party to, execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent. In case any Supplemental Administrative Agent, or a
successor thereto, shall die, become incapable of acting, resign or be removed,
all the rights, powers, privileges and duties of such Supplemental
Administrative Agent, to the extent permitted by Law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new
Supplemental Administrative Agent.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. Except as otherwise expressly set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing

 

   169    Syniverse Credit Agreement



--------------------------------------------------------------------------------

signed by the Required Lenders and the Borrower, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender, or reinstate the Commitment
of any Lender after the termination of such Commitment pursuant to Section 8.02,
in each case without the written consent of such Lender (it being understood
that a waiver of any condition precedent set forth in Section 4.02 or the waiver
of any Default or Event of Default, mandatory prepayment or mandatory reduction
of the Commitments shall not constitute an extension or increase of any
Commitment of any Lender);

(b) postpone any date scheduled for any payment of principal of, or interest on,
any Loan or L/C Borrowing, or any fees or other amounts payable hereunder,
without the written consent of each Lender directly and adversely affected
thereby, it being understood that the waiver of any mandatory prepayment of
Loans under the Term Facility shall not constitute a postponement of any date
scheduled for the payment of principal or interest;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly and adversely
affected thereby, it being understood that any change to the definition of
Consolidated Senior Secured Debt Ratio or in the component definitions thereof
shall not constitute a reduction in the rate; provided, however, that only the
consent of the Required Lenders shall be necessary to amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest at the
Default Rate;

(d) modify Section 2.13 without the written consent of each Lender directly and
adversely affected thereby;

(e) change (i) any provision of this Section 10.01, Section 2.06(c) or the
definition of “Required Lenders”, or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder (other
than the definitions specified in clause (ii) of this Section 10.01(e)), without
the written consent of each Lender, or (ii) the definition of “Required
Revolving Lenders,” without the written consent of each Lender under the
Revolving Credit Facility;

(f) other than in a transaction permitted under Section 7.09, release all or
substantially all of the Collateral in any transaction or series of related
transactions, without the written consent of each Lender;

(g) other than in a transaction permitted under Section 7.04 or 7.09, release
all or substantially all of the value of the aggregate Guaranty, without the
written consent of each Lender;

(h) with respect to any Credit Extension after the Closing Date, waive any of
the conditions precedent set forth in Section 4.02 without the consent of the
Required Revolving

 

   170    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Lenders (it being understood and agreed that the waiver of any Default or Event
of Default effected with the requisite percentage of Lenders under the other
provisions of this Section 10.01 shall be effective to waive such Default or
Event of Default, despite the provisions of this clause (h) and following such
waiver such Default or Event of Default shall be treated as cured for all
purposes hereunder, including under Section 4.02 and this clause (h));

and provided, further that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Borrower and the Lenders
required above, affect the rights or duties of such L/C Issuer, in its capacity
as such, under this Agreement or any Letter of Credit Application relating to
any Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Line Lender in addition
to the Lenders required above, affect the rights or duties of the Swing Line
Lender, in its capacity as such, under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent, in its capacity as such, in addition to the Lenders required above,
affect the rights or duties of, or any fees or other amounts payable to, the
Administrative Agent under this Agreement or any other Loan Document;
(iv) Section 10.07(g) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
and (v) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto; provided, further,
that no amendment, modification, waiver of or consent with respect to any of the
terms and provisions (and related definitions) of Sections 7.11 shall be
effective without the written consent of the Required Revolving Lenders and any
such amendment, supplement, modification or waiver shall be effective and
binding on all Lenders with the written consent of only the Required Revolving
Lenders (or the Administrative Agent with the prior written consent thereof), on
the one hand, and the Borrower, on the other hand. Notwithstanding anything in
Section 10.01 or the definition of “Required Lenders” to the contrary, for
purposes of determining whether the Required Lenders have (A) consented (or not
consented) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document or any departure by any Loan
Party therefrom, (B) otherwise acted on any matter related to any Loan Document,
(C) directed or required the Administrative Agent, Collateral Agent any Lender
or any Loan Party to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document or (D) voted on any plan of
reorganization pursuant to Title 11 of the United States Code, that in each case
does not require the consent of each Lender or each affected Lender or does not
adversely affect such Affiliate Lender disproportionately in any material
respect as compared to other Lenders, Affiliate Lenders (other than Debt Fund
Affiliates) will be deemed to have voted in the same proportion as Lenders that
are not Affiliate Lenders voting on such matter. Furthermore, each Affiliate
Lender (other than Debt Fund Affiliates) hereby acknowledges, agrees and
consents that if, for any reason, its vote to accept or reject any plan pursuant
to Title 11 of the United States Code is not deemed to have been voted as set
above, then such vote will be (x) deemed not to be in good faith and
(y) “designated” pursuant to Section 1126(e) of Title 11 of the United States
Code such that the vote is not counted in determining whether the applicable
class has accepted or rejected such plan in accordance with Section 1126(c) of
Title 11 of the United States Code.

This Section 10.01 shall be subject to any contrary provision of Sections 2.14,
2.19 or 6.18. In addition, notwithstanding anything else to the contrary
contained in this Section 10.01, (a) if the Administrative Agent and the
Borrower shall have jointly identified an ambiguity, mistake, error, defect or
inconsistency, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and (b) the Administrative Agent and the

 

   171    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Borrower shall be permitted to amend any provision of any Collateral Document to
better implement the intentions of this Agreement and the other Loan Documents,
and in each case, such amendments shall become effective without any further
action or consent of any other party to any Loan Document if the same is not
objected to in writing by the Required Lenders within ten (10) Business Days
following receipt of notice thereof.

Notwithstanding anything to the contrary contained herein, in connection with
any “Required Lender” votes, Lenders that are Debt Fund Affiliates shall not be
permitted, in the aggregate, to account for more than 49.9% of the amounts
includable in determining whether the “Required Lenders” have consented to any
amendment, modification, waiver, consent or other action that is subject to such
vote. The voting power of each Lender that is a Debt Fund Affiliate shall be
reduced, pro rata, to the extent necessary in order to comply with the
immediately preceding sentence.

10.02 Notices; Effectiveness; Electronic Communications.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone or electronic mail shall
be made to the applicable telephone number or electronic mail address, as the
case may be, as follows:

(i) if to the Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, telecopier number, electronic mail address or telephone number as shall
be designated by such party in a notice to other parties, as provided in
Section 10.02(d); and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if given after normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next business day for the recipient). Notices and other communications
delivered through electronic communications to the extent provided in subsection
(b) below shall be effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving, or is unwilling to
receive, notices under such Article II by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

   172    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that, if such notice or other communication
is sent after the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT-RELATED PERSON IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.
In no event shall any Agent-Related Person have any liability to Holdings, the
Borrower, any Lender, any L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of the Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such
Agent-Related Person; provided, however, that in no event shall any
Agent-Related Person have any liability to Holdings, the Borrower, any Lender,
any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of Holdings, the Borrower, the Administrative
Agent, each L/C Issuer and the Swing Line Lender may change its address,
telecopier, telephone number or electronic mail address for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier, telephone number or electronic mail
address for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, each L/C Issuer and the Swing Line Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

 

   173    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, each L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) each L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.09
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders or Required Revolving Lenders, as applicable, shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 8.02
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04 Expenses. The Borrower agrees (a) to pay or reimburse the Administrative
Agent and the other Agents for all reasonable and out-of-pocket costs and
expenses incurred in connection with the preparation, negotiation, syndication
and execution of this Agreement and the other Loan Documents (including
reasonable expenses incurred in connection with due diligence and travel,
courier, reproduction, printing and delivery expenses), and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated thereby are

 

   174    Syniverse Credit Agreement



--------------------------------------------------------------------------------

consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees, disbursements
and other charges of counsel (limited to the reasonable fees, disbursements and
other charges of one primary counsel to the Administrative Agent and, if
necessary, one local counsel in each relevant jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) and special counsel for
each relevant specialty (and, in the case of an actual or perceived conflict of
interest, where the party affected by such conflict informs the Borrower of such
conflict and thereafter retains its own counsel, of another firm of counsel for
each such affected person), and (b) to pay or reimburse the Administrative
Agent, the other Agents and each Lender for all reasonable documented
out-of-pocket costs and expenses incurred in connection with the enforcement of
any rights or remedies under this Agreement or the other Loan Documents
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law or in connection with any
workout or restructuring), including the fees, disbursements and other charges
of counsel (limited to the reasonable fees, disbursements and other charges of
one counsel to the Administrative Agent, the other Agents and the Lenders taken
as a whole, and, if necessary, of one local counsel in each relevant
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) and of special counsel for each relevant specialty and, in the
event of any actual or potential conflict of interest, where the Agent or Lender
affected by such conflict informs the Borrower of such conflict and thereafter
retains its own counsel, one additional counsel in each relevant jurisdiction
for each Lender or group of Lenders or Agents subject to such conflict). The
foregoing costs and expenses shall include all reasonable search, filing,
recording, title insurance and appraisal charges and fees related thereto, and
other out-of-pocket expenses incurred by any Agent. All amounts due under this
Section 10.04 shall be paid within thirty (30) days after invoiced or demand
therefor (with a reasonably detailed invoice with respect thereto) (except for
any such costs and expenses incurred prior to the Closing Date, which shall be
paid on the Closing Date to the extent invoiced at least three Business Days
prior to the Closing Date, or incurred prior to the Closing Date, which shall be
paid on the Closing Date to the extent invoiced at least three Business Days
prior to the Closing Date). The agreements in this Section 10.04 shall survive
the termination of the Aggregate Commitments and repayment of all other
Obligations. If any Loan Party fails to pay when due any costs, expenses or
other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent or any
Lender, in its sole discretion. This Section 10.04 shall not apply with respect
to Taxes.

10.05 Indemnification by the Borrower. The Borrower shall indemnify and hold
harmless each Arranger, each Agent-Related Person, each Lender, each L/C Issuer
and their respective Affiliates, and each of their respective partners,
directors, officers, employees, counsel, agents and, in the case of any funds,
trustees and advisors and attorneys-in-fact (collectively the “Indemnitees”)
from and against (and will reimburse each Indemnitee as the same are incurred
for) any and all liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs (including settlement costs),
disbursements, and reasonable and documented or invoiced out-of-pocket fees and
expenses (including the reasonable fees, disbursements and other charges of
(i) one counsel to the Indemnitees taken as a whole, (ii) in the case of an
actual or perceived conflict of interest, where the Indemnitee affected by such
conflict informs the Borrower of such conflict and thereafter retains its own
counsel, of another firm of counsel for each such affected indemnified person,
and (iii) if necessary, one local counsel in each relevant jurisdiction (which
may include a single special counsel acting in multiple jurisdictions) and
special counsel for each relevant specialty) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted or awarded against
any such Indemnitee in any way relating to or arising out of or in connection
with or by reason of (x) any actual or prospective claim, litigation,
investigation or proceeding in any way relating to, arising out of, in
connection with or by

 

   175    Syniverse Credit Agreement



--------------------------------------------------------------------------------

reason of any of the following, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) relating
to or arising out of: (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby or (b) any Commitment,
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction in a final and nonappealable judgment to have resulted
from (A) the bad faith, gross negligence or willful misconduct of such
Indemnitee or any of its affiliates or Controlling persons or any of the
officers, directors, employees, agents, advisors, or members of any of the
foregoing (B) the material breach of its express obligations under the Loan
Documents by such Indemnitee or its Affiliates, or (C) any dispute that is
between or among Indemnitees (other than any dispute involving claims against
the Administrative Agent, any Arranger or any other Agent, the Swing Line Lender
or any L/C Issuer, in each case in their respective capacities as such) that a
court of competent jurisdiction has determined in a final and nonappealable
judgment did not involve actions or omissions of any direct or indirect parent
or Controlling person of the Borrower, the Borrower or its subsidiaries; or
(y) any actual or alleged presence or release of Hazardous Materials on or from
any property currently or formerly owned or operated by the Borrower, any
Subsidiary or any other Loan Party, or any Environmental Liability related in
any way to the Borrower, any Subsidiary or any other Loan Party, ((x) and (y),
collectively, the “Indemnified Liabilities”) in all cases, whether or not caused
by or arising, in whole or in part, out of the simple negligence of the
Indemnitee and regardless of whether such Indemnitee is a party thereto, and
whether or not such proceedings are brought by the Borrower, its equity holders,
its affiliates, creditors or any other third person. No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other information transmission
systems (including electronic telecommunications) in connection with this
Agreement unless determined by a court of competent jurisdiction in a final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee, nor shall any Indemnitee or any Loan
Party have any liability for any special, punitive, indirect or consequential
damages relating to this Agreement or any other Loan Document, or any Letter of
Credit, or arising out of its activities in connection herewith or therewith
(whether before or after the Closing Date); provided that such waiver of
special, punitive, indirect or consequential damages shall not limit the
indemnification obligations of the Loan Parties to the extent such special,
punitive, indirect or consequential damages are included in any third party
claim with respect to which the applicable Indemnitee is entitled to
indemnification under this Section 10.05. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 10.05
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, its directors,
shareholders or creditors or an Indemnitee or any other Person, whether or not
any Indemnitee is otherwise a party thereto. Should any investigation,
litigation or proceeding be settled, or if there is a judgment against an
Indemnitee in any such investigation, litigation or proceeding, the Borrower
shall indemnify and hold harmless each Indemnitee in the manner set forth above.
The Borrower shall not be liable for any settlement of any proceeding effected
without its written consent (not to be unreasonably withheld or delayed) (unless
the Borrower shall have declined to assume the defense of such proceeding), but
if settled with such consent, the Borrower agrees to indemnify each

 

   176    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Indemnitee from and against any loss or liability by reason of such settlement.
The Borrower shall not, without the written consent of the Indemnitee, effect
any settlement of any pending or threatened proceeding in respect of which any
Indemnitee is or could have been a party and indemnification could have been
sought hereunder by such Indemnitee, unless such settlement (x) includes an
unconditional release of such Indemnitee, in form and substance reasonably
satisfactory to such Indemnitee, from all liability on claims that are the
subject matter of such proceeding and (y) does not include any statement as to
or any admission of fault, culpability or a failure to act by or on behalf of
any Indemnitee. All amounts due under this Section 10.05 shall be payable within
thirty (30) days after demand therefor. The agreements in this Section 10.05
shall survive the resignation of the Administrative Agent, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations. This Section 10.05 shall
not apply with respect to Taxes, other than any Taxes that represent losses,
claims or damages arising from any non-Tax claim.

10.06 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to any Agent, to any L/C Issuer or any Lender, or any Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by such Agent, such L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by any Agent, plus interest thereon
from the date of such demand to the date such payment is made at a rate per
annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders and the L/C Issuers under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that, except in accordance with Section 7.04, the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.07(b), (ii) by way of participation in accordance with
the provisions of Section 10.07(d), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.07(f) or (iv) to an
SPC in accordance with the provisions of Section 10.07(g) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 10.07(d) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment(s) and the

 

   177    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Loans (including for purposes of this Section 10.07(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that:

(i) (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, no minimum
amount shall need be assigned, and (B) in any case not described in clause
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the outstanding principal balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000, in the
case of any assignment in respect of the Revolving Credit Facility, or
$1,000,000, in the case of any assignment in respect of the Term Facility,
unless each of the Administrative Agent and, so long as no Event of Default
under Section 8.01(a), (f) or (g) has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed) provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not (x) apply to the Swing Line Lender’s rights and obligations in
respect of Swing Line Loans or (y) prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Facilities on a non-pro
rata basis;

(iii) no consent shall be required for any assignment except to the extent
required by subsection (b)(i)(B) of this Section and, in addition (A) the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under Section 8.01(a),
(f) or (g) has occurred and is continuing at the time of such assignment or
(2) solely in the case of an assignment of Term Loans, such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund, provided that the Borrower
shall be deemed to have consented to any such assignment of Term Loans unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof from the Administrative
Agent; (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless such assignment is to
a Lender, an Affiliate of a Lender or an Approved Fund (provided that the
Administrative Agent shall acknowledge any such assignment); and (C) the consent
of each L/C Issuer and the Swing Line Lender (each such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility;

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (except, (x) in the case of contemporaneous
assignments by any Lender to one or more Approved

 

   178    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Funds, only a single processing and recording fee shall be payable for such
assignments and (y) the Administrative Agent, in its sole discretion, may elect
to waive such processing and recording fee in the case of any assignment);

(v) no such assignment shall be made to (A) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (A), (B) a
natural person or (C) a Disqualified Lender;

(vi) no Revolving Credit Commitments or Revolving Credit Loans may be assigned
to any Affiliate Lender and Term Loans may not be assigned to Affiliate Lenders
(other than Other Affiliates, as provided in Section 10.07(i) below); provided
that nothing in this clause (vi) shall prevent or otherwise limit the Borrower’s
rights under Section 2.05(a)(v);

(vii) the assigning Lender shall deliver any Notes or, in lieu thereof, a lost
note affidavit reasonably acceptable to Borrower evidencing such Loans to the
Borrower or the Administrative Agent; and

(viii) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Pro Rata Share; provided
that notwithstanding the foregoing, in the event that any assignment of rights
and obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this
Section 10.07(b)(viii), then the assignee of such interest shall be deemed to be
a Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.07(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment, and subject to the obligations set forth in Section 10.08).
Upon request, and the surrender by the assigning Lender of its Note, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this

 

   179    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Agreement that does not comply with this clause (b) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 10.07(d).

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower (and such agency being solely for tax purposes), shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and related interest
amounts) of the Loans, L/C Obligations (specifying the Unreimbursed Amounts),
L/C Borrowings and amounts due under Section 2.03, owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Agents and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as Defaulting Lender.
The Register shall be available for inspection by the Borrower, any Agent and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person, an Affiliate Lender or a Person that the Administrative
Agent has identified in a notice to the Lenders as a Defaulting Lender) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that directly affects such
Participant. Subject to Section 10.07(e), the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the obligations and the limitations of such Sections and
Section 10.15) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 10.07(b), provided that each
Participant shall deliver any forms and certifications required to be delivered
by it under Section 10.15 to the relevant Lender. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.09 as
though it were a Lender, provided, such Participant agrees to be subject to
Section 2.13 as though it were a Lender.

(e) Notwithstanding anything to the contrary contained herein, no Loan Party
shall be required to make any greater payment under Section 3.01, 3.04 or 3.05
than it would have been obligated to make in the absence of the sale of a
participation to any Participant.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or any

 

   180    Syniverse Credit Agreement



--------------------------------------------------------------------------------

central bank having jurisdiction over such Lender; provided that no such pledge
or assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof or, if
it fails to do so, to make such payment to the Administrative Agent as is
required under Section 2.12(b)(ii). Each party hereto hereby agrees that an SPC
shall be entitled to the benefits of Section 3.01, 3.04 and 3.05 (subject to the
obligations and the limitations of such Sections and the obligations to provide
the forms and certifications pursuant to Section 10.15 as if it were a Lender,
to the Granting Lender); provided that neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05). Each
party hereto further agrees that the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lender of record hereunder. Other
than as expressly provided in this Section 10.07(g), (A) such Granting Lender’s
obligations under this Agreement shall remain unchanged, (B) such Granting
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Granting Lender in
connection with such Granting Lender’s rights and obligations under this
Agreement. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not, other
than in respect of matters unrelated to this Agreement or the transactions
contemplated hereby, institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained herein, any SPC may (i) with
notice to, but without prior consent of the Borrower and the Administrative
Agent and with the payment of a processing fee of $3,500, assign all or any
portion of its rights hereunder with respect to any Loan to the Granting Lender
and (ii) disclose on a confidential basis any non-public information relating to
its funding of Loans to any rating agency, commercial paper dealer or provider
of any surety or Guarantee or credit or liquidity enhancement to such SPC.

(h) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that, unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents, and (ii) such trustee shall not be entitled to
exercise any of the rights of a Lender under the Loan Documents even though such
trustee may have acquired ownership rights with respect to the pledged interest
through foreclosure or otherwise.

 

   181    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(i) Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of its Term Loans, New Term Loans and Extended Term
Loans hereunder to any Other Affiliate (including any Debt Fund Affiliate), but
only if:

(i) such assignment is made pursuant to an open market purchase;

(ii) Other Affiliates (other than Debt Fund Affiliates) will not receive advice
of counsel to the Administrative Agent or to the Lenders other than Affiliated
Lenders;

(iii) the assigning Lender and Other Affiliate purchasing such Lender’s Term
Loans, New Term Loans and Extended Term Loans, as applicable, shall execute and
deliver to the Administrative Agent an assignment agreement substantially in the
form of Exhibit E-2 hereto (an “Affiliate Lender Assignment and Assumption”) in
lieu of an Assignment and Assumption;

(iv) after giving effect to such assignment, Other Affiliates (other than Debt
Fund Affiliates) shall not, in the aggregate, own or hold Term Loans, New Term
Loans and Extended Term Loans with an aggregate principal amount in excess of
20% of the principal amount of all Loans then outstanding.

(j) Notwithstanding anything to the contrary contained herein, no Affiliate
Lender (other than Debt Fund Affiliates) shall have any right to (i) attend
(including by telephone) any meeting or discussions (or portion thereof) among
the Administrative Agent or any Lender to which representatives of the Borrower
are not then present or (ii) receive any information or material prepared by the
Administrative Agent or any Lender or any communication by or among
Administrative Agent and one or more Lenders, except to the extent such
information or materials have been made available to the Borrower or its
representatives.

(k) Notwithstanding anything to the contrary contained herein, if at any time an
L/C Issuer assigns all of its Commitments and Loans pursuant to
Section 10.07(b), such L/C Issuer may, (i) upon thirty (30) days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon thirty
(30) days’ notice to the Borrower, resign as Swing Line Lender, provided that,
on or prior to the expiration of such 30-day period with respect to such
resignation, the relevant L/C Issuer and Swing Line Lender, as applicable, shall
have identified a successor L/C Issuer and Swing Line Lender, as applicable,
reasonably acceptable to the Borrower, willing to accept its appointment as
successor L/C Issuer and Swing Line Lender, as applicable, and the effectiveness
of such resignation shall be conditioned upon such successor assuming the rights
and duties of the L/C Issuer and Swing Line Lender, as applicable. In the event
of any such resignation as L/C Issuer or Swing Line Lender, the Borrower shall
be entitled to appoint from among the Lenders a successor L/C Issuer or Swing
Line Lender hereunder; provided, however, that, subject to the preceding
sentence, no failure by the Borrower to appoint any such successor shall affect
the resignation of such L/C Issuer or Swing Line Lender, as the case may be. If
an L/C Issuer resigns, it shall retain all the rights and obligations of an L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Barclays resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the

 

   182    Syniverse Credit Agreement



--------------------------------------------------------------------------------

right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the
appointment of a successor L/C Issuer and/or Swing Line Lender, (A) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (B) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to such retiring L/C Issuer
to effectively assume the obligations of such retiring L/C Issuer with respect
to such Letters of Credit.

(l) The applicable Lender, acting for itself and solely for this purpose as an
agent of the Borrower (solely for tax purposes), shall maintain a register on
which it enters the name and address of (i) each SPC (other than any SPC that is
treated as a disregarded entity of the Granting Lender for U.S. federal income
tax purposes) that has exercised its option pursuant to Section 10.07(g) and
(ii) each Participant, and the amount of each such SPC’s and Participant’s
interest in such Lender’s rights and/or obligations under this Agreement (the
“Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of the applicable
rights and/or obligations of such Lender under this Agreement.

10.08 Confidentiality. Each of the Agents and the Lenders agrees to maintain the
confidentiality of the Information, except that Information may be disclosed
(a) to its directors, officers, employees and agents, including accountants,
legal counsel and other advisors, and other Affiliates (and to such Affiliates’
respective directors, officers, employees and agents, including accountants,
legal counsel and other advisors), it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential in accordance
with the terms of this Section 10.08; (b) to the extent requested by any
regulatory authority having jurisdiction over such Agent, Lender or its
respective Affiliates or in connection with any pledge or assignment permitted
under Section 10.07(f); (c) in any legal, judicial, administrative proceeding or
other compulsory process or otherwise as required by applicable Laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same (or at least as restrictive) as those of this Section 10.08 (or as may
otherwise be reasonably acceptable to the Borrower), to any Eligible Assignee of
or Participant in, or any prospective Eligible Assignee of or Participant in,
any of its rights or obligations under this Agreement; (g) with the written
consent of the Borrower; (h) to the extent such Information becomes publicly
available other than as a result of a breach of this Section 10.08; (i) to any
state, Federal or foreign authority or examiner (including the National
Association of Insurance Commissioners or any other similar organization)
regulating any Lender; (j) to any rating agency when required by it (it being
understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received by it from such Lender) or (k) subject to an agreement
containing provisions substantially the same (or at least as restrictive) as
those of this Section 10.08 (or as may otherwise be reasonably acceptable to the
Borrower), to any actual or prospective party (or its Affiliates) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and the Obligations, this Agreement or payments hereunder. In
addition, the Agents and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar

 

   183    Syniverse Credit Agreement



--------------------------------------------------------------------------------

service providers to the lending industry, and service providers to the Agents
and the Lenders in connection with the administration and management of this
Agreement, the other Loan Documents, the Commitments, and the Credit Extensions.
For the purposes of this Section 10.08, “Information” means all information
received from any Loan Party or any Subsidiary thereof relating to any Loan
Party or any Subsidiary thereof relating to any Loan Party or its business,
other than any such information that is publicly available to any Agent or any
Lender prior to disclosure by any Loan Party other than as a result of a breach
of this Section 10.08 by such Lender or Agent; provided that, in the case of
information received from a Loan Party after the date hereof, such information
is clearly identified at the time of delivery as confidential or is delivered
pursuant to Section 6.01, 6.02, or 6.03 hereof and is not publically available.
Any Person required to maintain the confidentiality of Information as provided
in this Section 10.08 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Notwithstanding any other provision of this Agreement, any other Loan Document
or any Assignment and Acceptance, the provisions of this Section 10.08 shall
survive with respect to the Administrative Agent, each Co-Syndication Agent, the
Documentation Agent, each Arranger and each Lender until the second anniversary
of such Administrative Agent, Co-Syndication Agent, Arranger or Lender ceasing
to be an Administrative Agent, Co-Syndication Agent, Documentation Agent,
Arranger or Lender, respectively.

Each of the Administrative Agent, the Lenders and each L/C Issuer acknowledges
that (i) the Information may include material non-public information concerning
the Borrower, Holdings or a Subsidiary of either, as the case may be, (ii) it
has developed compliance procedures regarding the use of material non-public
information and (iii) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.

10.09 Setoff. In addition to any rights and remedies of the Lenders provided by
Law, upon the occurrence and during the continuance of any Event of Default,
each Secured Party is authorized at any time and from time to time, without
prior notice to the Borrower or any other Loan Party, any such notice being
waived by the Borrower (on its own behalf and on behalf of each Loan Party) to
the fullest extent permitted by Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final), other than deposits
in fiduciary accounts as to which a Loan Party is acting as fiduciary for
another Person who is not a Loan Party, at any time held by, and other
Indebtedness at any time owing by, such Lender to or for the credit or the
account of the respective Loan Parties against any and all Obligations owing to
such Secured Party hereunder or under any other Loan Document (or other Secured
Agreement (as defined in the Security Agreement)), now or hereafter existing,
irrespective of whether or not such Agent or such Lender shall have made demand
under this Agreement or any other Loan Document (or other Secured Agreement (as
defined in the Security Agreement)) and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or Indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.18 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Secured Party agrees promptly

 

   184    Syniverse Credit Agreement



--------------------------------------------------------------------------------

to notify the Borrower and the Administrative Agent after any such set-off and
application made by such Secured Party; provided, however, that the failure to
give such notice shall not affect the validity of such setoff and application.
The rights of the Administrative Agent and each Secured Party under this
Section 10.09 are in addition to other rights and remedies (including, without
limitation, other rights of setoff) that the Administrative Agent and such
Secured Party may have. Notwithstanding anything herein or in any other Loan
Document to the contrary, in no event shall the assets of any Foreign Subsidiary
constitute security, or shall the proceeds of such assets be available for,
payment of the Obligations of the Borrower or any Domestic Subsidiary, it being
understood that (a) the Equity Interests of any Foreign Subsidiary that is
directly owned by a Domestic Subsidiary does not constitute such an asset (and
may be pledged to the extent set forth in Section 6.12) and (b) the provisions
hereof shall not limit, reduce or otherwise diminish in any respect the
Borrower’s obligations to make any mandatory prepayment pursuant to
Section 2.05(b)(ii).

10.10 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by an Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

10.11 Counterparts. This Agreement and each other Loan Document may be executed
in one or more counterparts (and by different parties hereto in different
counterparts), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic transmission of an executed counterpart of a signature page to
this Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
telecopier or other electronic transmission be confirmed by a manually-signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by telecopier
or other electronic transmission.

10.12 Integration; Effectiveness. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. In the event of any conflict
between the provisions of this Agreement and those of any other Loan Document,
the provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof. Except as provided in
Section 4.01 this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.

 

   185    Syniverse Credit Agreement



--------------------------------------------------------------------------------

10.13 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect so long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation (other than contingent
indemnification obligations as to which no claim has been asserted and
obligations and liabilities under Secured Cash Management Agreements and Secured
Hedge Agreements) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding (other than Letters of Credit which have been
Cash Collateralized).

10.14 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the applicable L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited

10.15 Tax Forms.

(a) Each Lender and Agent shall deliver to the Borrower and the Administrative
Agent, when reasonably requested by the Borrower or the Administrative Agent,
such properly completed executed documentation and information as will permit
payments hereunder to be made without withholding, or as will permit the
Borrower and the Administrative Agent to determine the applicable rate of
withholding.

(b) (i) Without limiting the generality of the foregoing, each Lender and Agent
that is not a “United States person” within the meaning of Section 7701(a)(30)
of the Code (each, a “Foreign Lender”) shall deliver to the Borrower and the
Administrative Agent, prior to becoming a Lender or Agent hereunder, (x) two
duly signed, properly completed, original copies of either IRS Form W-8BEN or
any successor thereto (relating to such Foreign Lender and entitling it to an
exemption from, or reduction of, United States withholding tax on all payments
to be made to such Foreign Lender pursuant to this Agreement or any other Loan
Document) or IRS Form W-8ECI or any successor thereto (relating to all payments
to be made to such Foreign Lender pursuant to this Agreement or any other Loan
Document) or (y) two duly signed, properly completed, original copies of IRS
Form W-8BEN or any successor thereto and a certificate that establishes in
writing to the Borrower and the Administrative Agent that such Foreign Lender is
not (i) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (ii) a
10-percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or (iii) a controlled foreign corporation
related to the Borrower within the meaning of Section 864(d) of the Code.
Thereafter and from time to time, each such Foreign Lender shall promptly submit
to the Borrower and the Administrative Agent such additional duly signed,
properly completed, original copies of one or more of such forms and/or
certificates (or such successor forms or certificates as shall be adopted from
time to time by the relevant United States taxing authorities or such other
evidence as is

 

   186    Syniverse Credit Agreement



--------------------------------------------------------------------------------

satisfactory to the Borrower and the Administrative Agent (in either case, in
its sole discretion)) as may then be presented by then current United States
laws and regulations to avoid or reduce, United States withholding taxes in
respect of all payments to be made to such Foreign Lender pursuant to this
Agreement or any other Loan Document, in each case, (1) on or before the date
that the most recent form, certificate or other evidence previously delivered by
it to the Borrower or the Administrative Agent (including, for the avoidance of
doubt, upon due designation of a new Lending Office) expires or becomes
obsolete, (2) after the occurrence of any event requiring a change in the most
recent form, certificate or other evidence previously delivered by it to the
Borrower or the Administrative Agent (including, for the avoidance of doubt, due
to a designation of a new Lending Office) and (3) from time to time thereafter
if reasonably requested by the Borrower or the Administrative Agent.

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Foreign Lender pursuant to this Agreement or any other Loan Document (for
example, in the case of a typical participation by such Foreign Lender), shall
deliver to the Borrower and the Administrative Agent on the date when such
Foreign Lender becomes a party to this Agreement or ceases to act for its own
account with respect to any portion of any such sums paid or payable, and at
such other times as prescribed by the last sentence of Section 10.15(b)(i) or as
may be necessary in the determination of the Borrower or the Administrative
Agent (in either case, in the reasonable exercise of its discretion), (A) two
duly signed, properly completed, original copies of the forms and/or
certificates required to be provided by such Foreign Lender as set forth above,
to establish the portion of any such sums paid or payable with respect to which
such Foreign Lender acts for its own account that is not subject to United
States withholding tax or that is subject to a reduced rate of United States
withholding tax, and (B) two duly signed, properly completed, original copies of
IRS Form W-8IMY (or any successor thereto), together with any information such
Foreign Lender chooses to transmit with such form, and any other certificate or
statement of exemption required under the Code, to establish that such Foreign
Lender is not acting for its own account with respect to a portion of any such
sums payable to such Foreign Lender, together with (with respect to each person
for whom the Foreign Lender is acting) two duly signed, properly completed,
original copies of the forms and/or certificates that would be required to be
provided by each such person if it were a Lender hereunder.

(iii) Barclays shall deliver to the Borrower on or prior to the date on which it
becomes the Administrative Agent under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower): (i) two duly signed,
properly completed, original copies of IRS Form W-8ECI with respect to any
amounts payable to the Administrative Agent for its own account, and (ii) two
duly signed, properly completed, original copies of IRS Form W-8IMY with respect
to any amounts payable to the Administrative Agent for the account of others,
certifying that it is a “U.S. branch” and that the payments it receives for the
account of others are not effectively connected with the conduct of its trade or
business within the United States and that it is using such form as evidence of
its agreement with the Borrower to be treated as a U.S. person with respect to
such payments (and the Borrower and the Administrative Agent agree to so treat
the Administrative Agent as a U.S. person with respect to such payments as
contemplated by Section 1.1441-1(b)(2)(iv) of the United States Treasury
Regulations).

 

   187    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(iv) Each Loan Party and the Administrative Agent may deduct and withhold any
Taxes required by any Laws to be deducted and withheld from any payment under
any of the Loan Documents.

(v) Notwithstanding any other provision of this Section 10.15(b), a Foreign
Lender shall not be required to deliver any form pursuant to this
Section 10.15(b) that such Foreign Lender is not legally able to deliver.

(c) Each Lender and Agent that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall deliver to the
Administrative Agent and the Borrower (or in the case of a Participant or SPC,
to the relevant Lender) two duly signed, properly completed, original copies of
IRS Form W-9 on or prior to the Closing Date (or on or prior to the date it
becomes a party to this Agreement, including, for the avoidance of doubt, by
means of an assignment), certifying that such U.S. Lender is entitled to an
exemption from United States backup withholding, or any successor form. If such
U.S. Lender fails to deliver such forms, then the Administrative Agent and/or
the Borrower may withhold from any payment to such U.S. Lender an amount
equivalent to the applicable backup withholding imposed by the Code.

(d) If any Governmental Authority asserts that the Borrower or the
Administrative Agent did not properly withhold or backup withhold, as the case
may be, any tax or other amount from payments made to or for the account of any
Foreign Lender or U.S. Lender (other than Non-Excluded Taxes for which the
Borrower is responsible under Section 3.01), such Foreign Lender or U.S. Lender
shall indemnify the Administrative Agent and the Borrower therefor. The
obligations of the Foreign Lenders or U.S. Lenders, severally, under this
Section 10.15 shall survive the termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and the resignation of the
Administrative Agent.

(e) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation and information prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation and information reasonably requested by the
Borrower or the Administrative Agent as may be necessary for the Borrower and
the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this paragraph, “FATCA” shall include any amendments
thereto.

10.16 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT AND LETTER OF
CREDIT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK REGARDLESS OF THE LAWS

 

   188    Syniverse Credit Agreement



--------------------------------------------------------------------------------

THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR ANY LETTER
OF CREDIT TO WHICH IT IS A PARTY TO THE EXCLUSIVE GENERAL JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK FOR THE COUNTY OF NEW YORK (THE “NEW YORK
SUPREME COURT”), AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK (THE “FEDERAL DISTRICT COURT,” AND TOGETHER WITH THE NEW YORK
SUPREME COURT, THE “NEW YORK COURTS”) AND APPELLATE COURTS FROM EITHER OF THEM;
PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE
(I) ANY AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS (IN WHICH CASE ANY PARTY SHALL BE ENTITLED TO ASSERT ANY CLAIM OR
DEFENSE, INCLUDING ANY CLAIM OR DEFENSE THAT THIS SECTION 10.16 WOULD OTHERWISE
REQUIRE TO BE ASSERTED IN A LEGAL ACTION OR PROCEEDING IN A NEW YORK COURT), OR
TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE ADMINISTRATIVE AGENT
OR THE COLLATERAL AGENT, (II) ANY PARTY FROM BRINGING ANY LEGAL ACTION OR
PROCEEDING IN ANY JURISDICTION FOR THE RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT AND (III) IF ALL SUCH NEW YORK COURTS DECLINE JURISDICTION OVER ANY
PERSON, OR DECLINE (OR IN THE CASE OF THE FEDERAL DISTRICT COURT, LACK)
JURISDICTION OVER ANY SUBJECT MATTER OF SUCH ACTION OR PROCEEDING, A LEGAL
ACTION OR PROCEEDING MAY BE BROUGHT WITH RESPECT THERETO IN ANOTHER COURT HAVING
JURISDICTION.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY LETTER OF
CREDIT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.17 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR ANY LETTER OF CREDIT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH

 

   189    Syniverse Credit Agreement



--------------------------------------------------------------------------------

RESPECT TO ANY LOAN DOCUMENT OR ANY LETTER OF CREDIT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 10.17 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

10.18 Binding Effect. When this Agreement shall have become effective in
accordance with Section 10.12, it shall thereafter shall be binding upon and
inure to the benefit of the Borrower, each Agent and each Lender and their
respective successors and permitted assigns, except that the Borrower shall not
have the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders except as permitted by Section 7.04.

10.19 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrower and Holdings acknowledges and agrees, and acknowledges and
agrees that it has informed its other Affiliates, that: (i) (A) no fiduciary,
advisory or agency relationship between any of the Borrower, Holdings and their
respective Subsidiaries and any Agent or any Arranger is intended to be or has
been created in respect of any of the transactions contemplated hereby and by
the other Loan Documents, irrespective of whether any Agent or any Arranger has
advised or is advising any of the Borrower, Holdings and their respective
Subsidiaries on other matters, (B) the arranging and other services regarding
this Agreement provided by the Agents and the Arrangers are arm’s-length
commercial transactions between the Borrower, Holdings and their respective
Subsidiaries, on the one hand, and the Agents and the Arrangers, on the other
hand, (C) each of the Borrower and Holdings has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (D) each of the Borrower and Holdings is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Agents and the
Arrangers each is and has been acting solely as a principal and, except as may
otherwise be expressly agreed in writing by the relevant parties, has not been,
is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower, Holdings or any of their respective Affiliates, or any other Person
and (B) neither any Agent nor any Arranger has any obligation to the Borrower,
Holdings or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Agents and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, Holdings and their
respective Affiliates, and neither any Agent nor any Arranger has any obligation
to disclose any of such interests and transactions to the Borrower, Holdings or
any of their respective Affiliates. To the fullest extent permitted by law, each
of the Borrower and Holdings hereby waives and releases any claims that it may
have against the Agents and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.20 Affiliate Activities. Each of the Borrower and Holdings acknowledge that
each Agent and each Arranger (and their respective Affiliates) is a full service
securities firm engaged, either directly or through affiliates, in various
activities, including securities trading, investment banking and financial
advisory, investment management, principal investment, hedging, financing and
brokerage

 

   190    Syniverse Credit Agreement



--------------------------------------------------------------------------------

activities and financial planning and benefits counseling for both companies and
individuals. In the ordinary course of these activities, it may make or hold a
broad array of investments and actively trade debt and equity securities (or
related derivative securities) and/or financial instruments (including bank
loans) for its own account and for the accounts of its customers and may at any
time hold long and short positions in such securities and/or instruments. Such
investment and other activities may involve securities and instruments of the
Borrower, Holdings and their respective affiliates, as well as of other entities
and persons and their Affiliates which may (i) be involved in transactions
arising from or relating to the engagement contemplated hereby and by the other
Loan documents (ii) be customers or competitors of the Borrower, Holdings and
their respective Affiliates, or (iii) have other relationships with the
Borrower, Holdings and their respective Affiliates. In addition, it may provide
investment banking, underwriting and financial advisory services to such other
entities and persons. It may also co-invest with, make direct investments in,
and invest or co-invest client monies in or with funds or other investment
vehicles managed by other parties, and such funds or other investment vehicles
may trade or make investments in securities of the Borrower, Holdings and their
respective Affiliates or such other entities. The transactions contemplated
hereby and by the other Loan Documents may have a direct or indirect impact on
the investments, securities or instruments referred to in this Section 10.20.

10.21 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.22 USA PATRIOT ACT. Each Lender that is subject to the PATRIOT Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the PATRIOT Act. The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the PATRIOT Act.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

   191    Syniverse Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

     SYNIVERSE HOLDINGS, INC.          

By:

  

/s/ Laura E. Binion

     Name: Laura E. Binion      Title: Senior Vice President, General Counsel
and Secretary       

BUCCANEER HOLDINGS, INC.

   

By:

  

/s/ Laura E. Binion

     Name: Laura E. Binion      Title: Senior Vice President, General Counsel
and Secretary

 

   [SIGNATURE PAGE]    Syniverse Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Administrative Agent, L/C Issuer, Swing Line

Lender and a Lender

By:  

/s/ Ritam Bhalla

 

Name: Ritam Bhalla

Title: Director

 

   [SIGNATURE PAGE]    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands Branch,

as L/C Issuer and Revolving Lender

By:  

/s/ Ari Burger

 

Name: Ari Burger

Title: Vice President

 

By:  

/s/ Rahul Parmar

 

Name: Rahul Parmar

Title: Associate

 

   [SIGNATURE PAGE]    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch

as L/C Issuer

By:  

/s/ Anca Trifan

 

Name: Anca Trifan

Title: Managing Director

 

By:  

/s/ Mary Kay Cole

 

Name: Omayra Laucella

Title: Director

 

   [SIGNATURE PAGE]    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Deutsche Bank Trust Company, Americas

as Revolving Credit Lender

By:  

/s/ Anca Trifan

 

Name: Anca Trifan

Title: Managing Director

 

By:  

/s/ Evelyn Thierry

 

Name: Evelyn Thierry

Title: Director

 

   [SIGNATURE PAGE]    Syniverse Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as Revolving Credit Lender

By:  

/s/ Mark Walton

 

Name: Mark Walton

Title: Authorized Signatory

 

   [SIGNATURE PAGE]    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Mizuho Corporate Bank, Ltd.,

as Revolving Credit Lender

By:   /s/ James R. Fayen  

Name: James R. Fayen

Title: Deputy General Manager

 

   [SIGNATURE PAGE]    Syniverse Credit Agreement



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A.,

as Revolving Credit Lender

By:  

/s/ Alexander L., Rody

 

Name: Alexander L., Rody

Title: Senior Vice President

 

   [SIGNATURE PAGE]    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Sumitomo Mutsui Banking Corporation,

as Revolving Credit Lender

By:  

/s/ Shuji Yabe

 

Name: Shuji Yabe

Title: Managing Director

 

   [SIGNATURE PAGE]    Syniverse Credit Agreement



--------------------------------------------------------------------------------

SunTrust Bank,

as Revolving Credit Lender

By:  

/s/ Andrew Cozewith

 

Name: Andrew Cozewith

Title: Director

 

   [SIGNATURE PAGE]    Syniverse Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

to the Credit Agreement

Guarantors

Buccaneer Holdings, Inc.

Syniverse Technologies, LLC

Syniverse ICX Corporation

The Rapid Roaming Company



--------------------------------------------------------------------------------

SCHEDULE 1.01(e)

to the Credit Agreement

Contracts Prohibiting Subsidiary Guarantees

None.



--------------------------------------------------------------------------------

SCHEDULE 2.01

to the Credit Agreement

Commitments and Pro Rata Shares

1. Term Commitments.

 

       

[ON FILE WITH THE ADMINISTRATIVE AGENT]

                                                                               
                                                                               
                                                                       

 

   Commitments and Pro Rata Shares



--------------------------------------------------------------------------------

2. Revolving Credit Commitments.

 

       

[ON FILE WITH THE ADMINISTRATIVE AGENT]

                                                                               
                                                                               
                                                                       

 

   Commitments and Pro Rata Shares



--------------------------------------------------------------------------------

SCHEDULE 4.01(a)

to the Credit Agreement

Jurisdictions of Local Counsel Opinions

 

Loan Party

  

Jursdiction

The Rapid Roaming Company

   Florida

Syniverse Holdings, Inc.

   Delaware

Buccaneer Holdings, Inc.

   Delaware

Syniverse Technologies, LLC

   Delaware

Syniverse ICX Corporation

   Delaware



--------------------------------------------------------------------------------

SCHEDULE 5.08(b)

to the Credit Agreement

Owned Real Property

None.



--------------------------------------------------------------------------------

SCHEDULE 5.08(c)

to the Credit Agreement

Leased Real Property

 

Lessee

  

Address

  

Country

Syniverse Technologies, Inc.

  

8125 Highwoods Palm Way

Tampa, FL 33647

   United States

Syniverse Technologies, Inc.

  

1950 Stemmons Freeway, Ste 2048

Dallas, TX 75207

   United States

Syniverse Technologies, Inc

  

7701 E. Telecom Parkway

Temple Terrace, FL 33637

   United States

Syniverse Technologies, Inc.

  

21715 Filigree Ct, Building C

Ashburn, VA 20147-6205

   United States

Syniverse Technologies, Inc.

  

350 East Cermak Road, 6th Floor,

Ste 650

Chicago, IL 60616

   United States

Syniverse Technologies, Inc

  

1905 – 1945 Lunt Avenue

Elk Grove Village, IL 60007

   United States

Syniverse Technologies, Inc.

  

56 Marietta Street, 6th Floor

Atlanta, GA 30303

   United States

Syniverse Technologies, Inc.

  

401 North Broad Street, 9th Floor

Philadelphia, PA 19108

   United States

Syniverse Technologies, Inc

  

3110 N. Central Avenue

Park Central Mall, Building 1, Ste 115

Phoenix, AZ 85012

   United States

Syniverse Technologies, Inc.

  

2001 6th Avenue

The Westin Building, Ste 1300

Seattle, WA 98121

   United States

Syniverse Technologies, Inc.

  

655 North Franklin Street

The Franklin Exchange

Tampa, FL 33602

   United States

Syniverse Technologies, Inc

  

210 North Tucker Street, Ste. 400

St. Louis, MO 63101

   United States

Syniverse Technologies, Inc.

  

8 Buckingham Avenue

Slough, United Kingdom SL1 4AX

   United Kingdom

Syniverse Technologies, Inc.

  

Laarderhoogtweg 57 1101 EB

Amsterdam, Netherlands

   Netherlands



--------------------------------------------------------------------------------

SCHEDULE 5.09

to the Credit Agreement

Environmental Matters

None.



--------------------------------------------------------------------------------

SCHEDULE 5.12

to the Credit Agreement

Subsidiaries and Other Equity Investments

 

Parent Entity

  

Restricted Subsidiaries

Buccaneer Holdings, Inc.    Syniverse Holdings, Inc. Syniverse Holdings, Inc.   
Syniverse Technologies, LLC Syniverse Technologies, LLC   

Perfect Profit International Limited

Syniverse ICX Corporation

Syniverse Brience, LLC

Syniverse Technologies Holdings, LLC

Highwoods Corporation

Syniverse Technologies K.K.

Syniverse Technologies Prestacao de Servicios Ltda (1%)

Syniverse Technologies S.R.L. (10%)

Syniverse Technologies S.R.L. de C.V. (1%)

Syniverse Technologies BV

The Rapid Roaming Company

Syniverse Technologies Holdings, LLC   

Syniverse Technologies Prestacao de Servicios Ltda (99%)

Syniverse Technologies S.R.L. (90%)

Syniverse Technologies S.R.L. de C.V. (99%)

Syniverse Technologies Korea Yuhan Hoesa

Syniverse Technologies IOB (Australia) Pty. Ltd

Syniverse Technologies BV   

Syniverse Holdings Limited

Syniverse Technologies Limited

Syniverse Brience, LLC    Highwoods Corporation   

Syniverse Technologies (Clearing Solutions – Asia Pacific) Limited

Syniverse Technologies Limited Luxembourg S.a.r.l.

Syniverse Technologies Luxembourg Holdings S.a.r.l.

Syniverse Europe Finance Holdings S.a.r.l

Syniverse Asia Finance Holdings S.a.r.l

Syniverse Technologies Limited Luxembourg S.a.r.l.   

Syniverse Technologies GmbH

Skylead Assets Limited

Syniverse Holdings UK Limited

Syniverse Turnkey Solutions Holdings PTE, Ltd.

Syniverse Technologies (Malaysia) Sdn Bhd

Syniverse Technologies (Australia) Pty Ltd

Syniverse Technologies (Singapore) Pte Ltd

Syniverse Technologies Network Solutions (Singapore) Pte Ltd

Syniverse Holdings (Mauritius)

Syniverse Technologies (Financial Clearing) Limited

Syniverse Technologies Network Solutions Asia Pacific Limited

Syniverse Technologies (China) Limited

Syniverse Technologies Asia Pacific Limited



--------------------------------------------------------------------------------

Parent Entity

  

Restricted Subsidiaries

Syniverse Europe Finance Holdings S.a.r.l    Syniverse Europe Finance S.a.r.l.
Syniverse Asia Finance Holdings S.a.r.l.    Syniverse Asia Finance S.a.r.l.

Syniverse Technologies Network Solutions

(Singapore) Pte Ltd (99%)

Syniverse Technologies Limited Luxembourg S.a.r.l. (1%)

   PT Syniverse Technologies Indonesia

Syniverse Technologies Network Solutions

(Singapore) Pte Ltd (.2%)

Syniverse Holdings (Mauritius) (99.8%)

   Syniverse Technologies Services (India) Private Ltd Syniverse Technologies
(China) Limited   

Syniverse Technologies (Shenzhen) Limited

Syniverse Technologies (Beijing) Limited



--------------------------------------------------------------------------------

SCHEDULE 5.16

to the Credit Agreement

Intellectual Property Matters

Trademarks

 

Owner

  

Country

  

Mark

   Application No.
Filing Date   

Registration No.
Registration Date

Syniverse Technologies, LLC    United States    R.O.A.R.    78/707357
06-SEP-2005    3323928
30-OCT-2007 Syniverse Technologies, LLC    United States    SYNIVERSE   
76/568201
05-JAN-2004    3109723
27-JUN-2006 Syniverse Technologies, LLC    United States    LOGO
[g339556g71u05.jpg]    78/367203
12-FEB-2004    3174828
21-NOV-2006 Syniverse Technologies, LLC    United States    LOGO
[g339556g46r53.jpg]    78/367563
13-FEB-2004    3469266
15-JUL-2008 Syniverse Technologies, LLC    United States    WHATEVER IT TAKES   
78/384123
15-MAR-2004    3228440
10-APR-2007 Syniverse Technologies, LLC    United States    VISWISE    78/430754
07-JUN-2004    3099103
30-MAY-2006 Syniverse Technologies, LLC    United States   
SIMPLIFYING COMPLEXITY, DELIVERING POSSIBILITIES    77/378210
23-JAN-2008    3712679
17-NOV-2009 Syniverse Technologies, LLC    United States    S.T.A.R.S. –
STREAMLINER TERMINAL ACCESS REPORTING    75/171103
24-SEP-1996    2207496
01-DEC-1998 Syniverse Technologies, LLC    United States    ACCESSIBILITY   
75/146434
07-AUG-1996    2234718
23-MAR-1999 Syniverse Technologies, LLC    United States    ACCESSIBILITY   
74/255039
13-MAR-1992    1819278
01-FEB-1994 Syniverse Technologies, LLC    United States    UNIROAM    76/369334
08-FEB-2002    2760010
02-SEP-2003 Syniverse Technologies, LLC    United States    FRAUDX    75/592292
19-NOV-1998    2443182
10-APR-2001 Syniverse Technologies, LLC    United States    STREAMLINER   
74/262377
03-APR-1992    1778058
22-JUN-1993 Syniverse Technologies, LLC    United States    INPORT    75/592672
19-NOV-1998    2411241
05-DEC-2000 Syniverse Technologies, LLC    United States    ACCESS    75/021730
16-NOV-1995    2075073
01-JUL-1997 Syniverse Technologies, LLC    United States    ACCESS S&E   
75/239942
11-FEB-1997    2276364
07-SEP-1999 Syniverse Technologies, LLC    United States    FMR PLUS   
75/122940
20-JUN-1996    2201808
03-NOV-1998 Syniverse Technologies, LLC    United States    VISIBILITY   
75/096994
23-APR-1996    2174202
21-JUL-1998 Syniverse Technologies, LLC    United States    SOLUTIONS   
75/021734
16-NOV-1995    2240928
20-APR-1999 Syniverse Technologies, LLC    United States    FRAUDMANAGER   
75/021733
16-NOV-1995    2136162
10-FEB-1998



--------------------------------------------------------------------------------

Owner

  

Country

  

Mark

   Application No.
Filing Date   

Registration No.
Registration Date

Syniverse Technologies, LLC    United States    FRAUDMANAGER    74/491672
16-FEB-1994    1869417
27-DEC-1994 Syniverse Technologies, LLC    United States   
FOLLOW ME ROAMING PLUS    74/385847
03-MAY-1993    1878897
14-FEB-1995 Syniverse Technologies, LLC    United States    TRANSACTION MANAGER
   74/375843
05-APR-1993    1863896
22-NOV-1994 Syniverse Technologies, LLC    United States    INLINK    74/370149
22-MAR-1993    1845911
19-JUL-1994 Syniverse Technologies, LLC    United States    SYNIVERSE NEXT   
77/687811
10-MAR-2009    3792045
25-MAY-2010 Syniverse Technologies, LLC    United States    LOGO
[g339556g16u53.jpg]    77/687547
10-MAR-2009    3780123
27-APR-2010 Syniverse Technologies, LLC    United States    WE MAKE MOBILE WORK
   85/030941
05-MAY-2010   

3893648

21-DEC-2010

Syniverse Technologies, LLC    United States    LATALINK    85201989
20-DEC-2010    4015310
23-AUG-2011 Syniverse Technologies, LLC    United States    LTE Let’s Talk
Evolution    85271938
21-MAR-2011    Syniverse Technologies, LLC    United States    Let’s Talk
Evolution    85271953
21-MAR-2011    Syniverse Technologies, LLC    United States    Syniverse PRIME
   85275693
24-MAR-2011    4042025
18-OCT-2011 Syniverse Technologies, LLC    United States    Syniverse MORE   
85275811
24-MAR-2011   

4042028

18-OCT-2011

Syniverse Technologies, LLC    United States    Syniverse PRIME and Mark   
85275732
24-MAR-2011    4042027
18-OCT-2011 Syniverse Technologies, LLC    United States   
Syniverse MORE and Mark    85275879
24-MAR-2011    4042031
18-OCT-2011 Syniverse Technologies, LLC    United States    SYNERGY    85369279
12-JUL-2011   

Patents

 

Owner

  

Country

  

Title

   Application No. Filing
Date    Patent No. Issue
Date U.S. ISSUED Syniverse ICX Corporation    United States    SYSTEM AND METHOD
FOR DYNAMIC UPLOADING AND EXECUTION OF APPLICATIONS AND DRIVERS BETWEEN DEVICES
   09/660531
9/13/2000    7610331
10/27/2009 Syniverse ICX Corporation    United States    PHOTO-SERVING
COMMUNICATION PROTOCOLS AND METHODOLOGY FOR PROVIDING DISPARATE HOST DEVICES
WITH FTP-LIKE ACCESS TO DIGITAL IMAGES RESIDING ON A DIGITAL CAMERA DEVICE   
09/703412
10/31/2000    7610349
10/27/2009 Syniverse ICX Corporation    United States    MEDIA SPOOLER SYSTEM
AND METHODOLOGY PROVIDING EFFICIENT TRANSMISSION OF MEDIA CONTENT FROM WIRELESS
DEVICES    09/759108
1/11/2001    7103357
9/5/2006



--------------------------------------------------------------------------------

Owner

  

Country

  

Title

   Application No. Filing
Date    Patent No. Issue
Date Syniverse ICX Corporation    United States    MEDIA ASSET MANAGEMENT SYSTEM
   09/814159
3/20/2001    7305354
12/4/2007 Syniverse ICX Corporation    United States    SYSTEM AND METHODOLOGY
FOR AUTOMATED PROVISIONING OF NEW USER ACCOUNTS    09/839972
4/20/2001    7433710
10/7/2008 Syniverse ICX Corporation    United States    VERSATILE ADAPTOR DEVICE
AND MANUFACTURING PROCESS FOR CONNECTING A CLIENT DEVICE TO VARIOUS HOST DEVICES
   10/013977
12/7/2001    7463904
12/9/2008 Syniverse ICX Corporation    United States    DEVICE FACILITATING
EFFICIENT TRANSFER OF DIGITAL CONTENT FROM MEDIA CAPTURE DEVICE    10/068254
2/4/2002    7724281
5/25/2010 Syniverse ICX Corporation    United States    INTEGRATED SHOPPING CART
FOR SALE OF THIRD PARTY PRODUCTS AND SERVICES VIA THE INTERNET    09/920592
7/31/2001    7610218
10/27/2009 Syniverse ICX Corporation    United States    IMAGING SYSTEM
PROVIDING AUTOMATED FULFILLMENT OF IMAGE PHOTOFINISHING BASED ON LOCATION   
10/190234
7/2/2002    7535492
5/19/2009 Syniverse ICX Corporation    United States    IMAGING SYSTEM PROVIDING
DYNAMIC VIEWPORT LAYERING    10/273670
10/18/2002    7051040
5/23/2006 Syniverse ICX Corporation    United States    IMAGING SYSTEM PROVIDING
DYNAMIC VIEWPORT LAYERING    11/439928
5/23/2006    7792876
9/7/2010 Syniverse ICX Corporation    United States    SYSTEM AND METHODOLOGY
FOR PROVIDING A MOBILE DEVICE WITH A NETWORK-BASED INTELLIGENT RESOURCE FORK   
10/308595
12/2/2002    7092946
8/15/2006 Syniverse ICX Corporation    United States    SYSTEM PROVIDING
METHODOLOGY FOR THE RESTORATION OF ORIGINAL MEDIA QUALITY IN MESSAGING
ENVIRONMENTS    10/707435
12/12/2003    7720924
5/18/2010 Syniverse ICX Corporation    United States    METHOD AND APPARATUS FOR
DISTRIBUTING COLOR CORRECTED IMAGES ACROSS A NETWORK USING DISTRIBUTED CACHING
   09/827018
4/5/2001    6895113
5/17/2005 Syniverse ICX Corporation    United States    FEEDBACK INTEGRATION OF
DYNAMIC OPERATIONS    10/808767
3/24/2004    7516454
4/7/2009 Syniverse ICX Corporation    United States    METHOD AND APPARATUS TO
PERMIT INTERJECTED MESSAGING IN A MULTIMEDIA MESSAGING SYSTEM    10/808886
3/24/2004    7254218
8/7/2007 Syniverse ICX Corporation    United States    METHOD AND APPARATUS TO
IMPLEMENT THEMES FOR A HANDHELD DEVICE    11/050356
2/2/2005    7571189
8/4/2009 Syniverse ICX Corporation    United States    METHOD AND APPARATUS FOR
RESPONSE ENABLED MESSAGING    11/876717
10/22/2007    7783713
8/24/2010 Syniverse ICX Corporation    United States    SYSTEM AND METHOD FOR
MANAGING DISTRIBUTION OF MULTI-FORMATTED CONTENT    11/710480
2/26/2007    7610551
10/27/2009 Syniverse Technologies, LLC    United States    EVENT-DRIVEN AND
LOGIC-BASED DATA TRANSFORMATION    09/965053
9/26/2001    6968329
11/22/2005 Syniverse Technologies, LLC    United States    INTERNATIONAL
SIGNALING GATEWAY    09/512803
2/25/2000    6363431
3/26/2002 Syniverse Technologies, LLC    United States    CELLULAR-TO-VOIP CALL
ESTABLISHMENT SYSTEMS, METHODS, DEVICES, AND COMPUTER SOFTWARE    11/513529
8/31/2006    7676229
3/9/2010



--------------------------------------------------------------------------------

Owner

  

Country

  

Title

   Application No. Filing
Date    Patent No. Issue
Date Syniverse ICX Corporation    United States    METHOD AND APPARATUS FOR
ASSIGNING A VIRTUAL ADDRESS TO AND TEXT- MESSAGING TO MULTIPLE TEXT-CAPABLE
DESTINATION ENTITIES    09/695235
10/25/2000    7403970
7/22/2008 Syniverse ICX Corporation    United States    UNIVERSAL ADDRESS
RECOGNITION FOR TEXT-CAPABLE COMMUNICATION DEVICES    11/371029
3/9/2006    7774503
8/10/2010 Syniverse ICX Corporation    United States    DETERMINING AN
INTERNATIONAL DESTINATION ADDRESS    10/972712
10/26/2004    7774502
8/10/2010 Syniverse Technologies, LLC    United States    SYSTEM AND METHOD FOR
SECURE NETWORK ROAMING    10/224226
8/5/2002    7389412
6/17/2008 Syniverse Technologies, LLC    United States    FLEXIBLE M:N
REDUNDANCY MECHANISM FOR PACKET INSPECTION ENGINE    10/873965
6/22/2004    7586838
9/8/2009 Syniverse Technologies, LLC    United States    HTTP EXTENSION HEADER
FOR METERING INFORMATION    11/010812
12/13/2004    7266116
9/4/2007 Syniverse ICX Corporation    United States    MEDIA SPOOLER SYSTEM AND
METHODOLOGY PROVIDING EFFICIENT TRANSMISSION OF MEDIA CONTENT FROM WIRELESS
DEVICES    11/516809
9/5/2006    7881715
2/1/2011 Syniverse ICX Corporation    United States    SYSTEM AND METHOD FOR
DYNAMIC UPLOADING AND EXECUTION OF APPLICATIONS AND DRIVERS BETWEEN DEVICES   
09/847811
5/1/2001    8099502
1/17/2012 Syniverse ICX Corporation    United States    METHOD AND APPARATUS FOR
INTEGRATING MULTI-MEDIA MESSAGING AND IMAGE SERVING ABILITIES    10/893469
7/16/2004    8046009
10/25/2011 Syniverse ICX Corporation    United States    METHOD AND SYSTEM TO
DELIVER MULTIMEDIA ALERTS TO A MOBILE PHONE    11/284578
11/21/2005    8023971
9/20/2011 Syniverse ICX Corporation    United States    SYSTEM AND METHOD FOR
CROSS- CARRIER MOBILE DEVICE CAPABILITY DISCOVERY    11/710474
2/26/2007    7974988
7/5/2011 Syniverse ICX Corporation    United States    OBTAINING A VALID
INTERNATIONAL DESTINATION ADDRESS    10/972650
10/26/2004    8001272
8/16/2011 Syniverse ICX Corporation    United States    A METHOD AND APPARATUS
FOR AN END- TO-END SEND-TO FRAMEWORK    10/893470
7/16/2004    7827233
11/2/2010 Syniverse ICX Corporation    United States    METHOD AND APPARATUS TO
ENABLE INTEROPERATION BETWEEN MULTI-MEDIA MESSAGING SERVICE CENTERS    10/996006
11/22/2004    7876766
1/25/2011 Syniverse ICX Corporation    United States    METHOD AND APPARATUS FOR
ENABLING CALL ORIGINATOR TO SELECT A NOTIFICATION ON A TELECOMMUNICATIONS DEVICE
   11/013625
12/15/2004    7904067
3/8/2011 U.S. PENDING             Syniverse ICX Corporation    United States   
SYSTEM AND METHOD FOR PROVIDING COMMERCIAL SERVICES OVER A WIRELESS
COMMUNICATION NETWORK    12/272566
11/17/2008    Syniverse ICX Corporation    United States    ADDRESS RECOGNITION
DATABASE    10/972388
10/26/2004    Syniverse ICX Corporation    United States    METHOD AND APPARATUS
FOR ASSIGNING A VIRTUAL ADDRESS TO AND TEXT- MESSAGING TO MULTIPLE TEXT-CAPABLE
DESTINATION ENTITIES    12/140205
6/16/2008   



--------------------------------------------------------------------------------

Owner

  

Country

  

Title

   Application No. Filing
Date    Patent No. Issue
Date Syniverse ICX Corporation    United States    MEDIA ASSET MANAGEMENT SYSTEM
   11/999092
12/3/2007    Syniverse ICX Corporation    United States    METHOD AND APPARATUS
FOR AN EXTENDED    11/250560
10/13/2005    Syniverse ICX Corporation    United States    METHOD AND APPARATUS
FOR MULTI-MEDIA MESSAGING    10/808826
3/24/2004    Syniverse ICX Corporation    United States    CAPABILITY AWARE
PERSONAL DATA MAPPING BETWEEN DISPARATE DATA SETS    10/893609
7/16/2004    Syniverse ICX Corporation    United States    METHOD AND APPARATUS
TO PERMIT INTERJECTED MESSAGING IN A MULTIMEDIA MESSAGING SYSTEM    11/778613
7/16/2007    Syniverse Technologies, LLC    United States    MOBILE PAYMENT
GATEWAY    12/904217
10/14/2010    Syniverse Technologies, LLC    United States    FLEXIBLE TRAFFIC
RATING INTERWORKING    11/197198
8/3/2005    Syniverse Technologies, LLC    United States    RE-ROUTING CALLS
FROM MOBILE STATIONS CLAIM SET I    12/941179
11/8/2010    Syniverse Technologies, LLC    United States    TOLL FREE DATA   
12/970152
12/15/2010    Syniverse Technologies, LLC    United States    RE-ROUTING CALLS
FROM MOBILE STATIONS CLAIM SET II    12/941558
11/8/2010    Syniverse Technologies, LLC    United States    FACILITATING TOLL
FREE DATA    13/360312


01/27/2012

   Syniverse Technologies, LLC    United States    A METHOD AND APPARATUS TO
PROVIDE AN ECOSYSTEM FOR MOBILE VIDEO    13/232953


09/14/2011

   Syniverse ICX Corporation    United States    NATIONAL MOBILE MESSAGING
OPT-OUT REGISTRY SYSTEM AND METHOD    10/556977


5/17/2004

   Syniverse Technologies, LLC    PCT    A METHOD AND APPARATUS TO PROVIDE AN
ECOSYSTEM FOR MOBILE VIDEO    PCT/US2011/051832


9/15/2011

   Syniverse Technologies, LLC    PCT    RE-ROUTING CALLS FROM MOBILE STATIONS
(CLAIM SETS I AND II)    PCT/US11/54681


10/04/2011

   Syniverse Technologies, LLC    PCT    MOBILE PAYMENT GATEWAY   
PCT/US11/54669


10/04/2011

   Syniverse Technologies, LLC    PCT    TOLL FREE DATA    PCT/US11/54672


10/04/2011

   Syniverse Technologies, LLC    PCT    FACILITATING TOLL FREE DATA   
PCT/US2012/023430


02/01/2012

  

Copyrights

Registration Number / Date:

TX0006294198 / 2005-12-12

Title: Generic message distributor (GMD)

Registration Number / Date:

TX0006294200 / 2005-12-12

Title: Generic message monitor (GMM)



--------------------------------------------------------------------------------

Registration Number / Date:

TX0006294199 / 2005-12-12

Title: Generic message monitor (GMM)

Registration Number / Date:

TX0006294197 / 2005-12-12

Title: GSM authentication center (AUC)

Registration Number / Date:

TX0006294202 / 2005-12-12

Title: Mobile application part (map-apt)

Registration Number / Date:

TX0006294201 / 2005-12-12

Title Provisioning system (enforce)

Registration Number / Date:

TX0005782265 / 2002-06-12

Title: Visibility call processor.

Registration Number / Date:

TX0006008467 / 2002-06-12

Title: Access.

Registration Number / Date:

TX0006008474 / 2002-06-12

Title: Access S&E.

Registration Number / Date:

TX0005547691 / 2002-06-12

Title: ACCESSibility.

Registration Number / Date:

TX0005547693 / 2002-06-12

Title: Arms.

Registration Number / Date:

TX0005547692 / 2002-06-12

Title: Crossroads.

Registration Number / Date:

TX0006008468 / 2002-06-12

Title: DataNet ANSI-41.

Registration Number / Date:

TX0006008471 / 2002-06-12

Title: DataNet GSM.

Registration Number / Date:

TX0006008470 / 2002-06-12

Title: Encrypt a key : Key management center.

Registration Number / Date:

TX0005598345 / 2002-08-29

Title: Event Manager.



--------------------------------------------------------------------------------

Registration Number / Date:

TX0006008472 / 2002-06-12

Title: Fleet-on-trak.

Registration Number / Date:

TX0006008466 / 2002-06-12

Title: FMR.

Registration Number / Date:

TX0005548003 / 2002-06-12

Title: Fraud interceptor.

Registration Number / Date:

TX0005782270 / 2002-06-12

Title: FraudInterceptor.

Registration Number / Date:

TX0005782266 / 2002-06-12

Title: FraudManager.

Registration Number / Date:

TX0005782263 / 2002-06-12

Title: FraudManager and FMR Plus.

Registration Number / Date:

TX0006008469 / 2002-06-12

Title: FraudX GUI.

Registration Number / Date:

TX0006008473 / 2002-06-12

Title: FraudX server.

Registration Number / Date:

TX0005782268 / 2002-06-12

Title: FRM Plus.

Registration Number / Date:

TX0005782267 / 2002-06-12

Title: ICE.

Registration Number / Date:

TX0005782271 / 2002-06-12

Title: Message Manager.

Registration Number / Date:

TX0005782264 / 2002-06-12

Title: Prepaid.

Registration Number / Date:

TX0005782269 / 2002-06-12

Title: Rev C call processor.

Registration Number / Date:

TX0005782272 / 2002-06-12

Title: StatChek.



--------------------------------------------------------------------------------

Registration Number / Date:

TX0005548004 / 2002-06-12

Title: Streamliner.

Registration Number / Date:

TX0005548005 / 2002-06-12

Title: [Transaction manager]

Registration Number / Date:

TX0003666067 / 1993

Title: ACCESS PowerPack service: An idea whose time has come for carriers still
losing revenue out the 30-day aging window.

Registration Number / Date:

TX0003538216 / 1993

Title: ACCESSibility database service: introducing a quick answer for roamer
departments tied up with information requests.

Registration Number / Date:

TX0003666066 / 1993

Title: Cell-U-Rator message rating service: Finally, a time-efficient call
rating system with the power to turn rejects into revenue.

Registration Number / Date:

TX0003538215 / 1993

Title: CloneDetector system: it’s alarming what clone fraud can do to customer
relations.

Registration Number / Date:

TX0003738818 / 1993

Title: DASH system: selling the equipment is only half the sale.

Registration Number / Date:

TX0003677714 / 1993

Title: DataFlash financial system: Run the fastest numbers in the business.

Registration Number / Date:

TX0003666069 / 1993

Title: Follow Me Roaming Plus service: Introducing the seamless call delivery
service that’s bound to get a great reception from your subscribers.

Registration Number / Date:

TX0003738817 / 1993

Title: Follow Me Roaming service: now you can get more mileage out of your
roaming business.

Registration Number / Date:

TX0003538218 / 1993

Title: FraudManager service: finally, a service that does justice to cellular
fraud.

Registration Number / Date:

TX0003556357 / 1993

Title: GTE’s affordable new customer positive file service hits home with
smaller carriers.

Registration Number / Date:

TX0003538210 / 1993

Title: Guidelines roaming system: roaming is easier with the right guidance.



--------------------------------------------------------------------------------

Registration Number / Date:

TX0003809850 / 1993

Title: Increasing your cellular phone sales is a matter of time.

Registration Number / Date:

TX0003538219 / 1993

Title: INLink intelligent network smooths out the wrinkles in seamless roaming.

Registration Number / Date:

TX0003538211 / 1993

Title: INLink intelligent network: the seamless environment is changing the
fabric of the cellular industry.

Registration Number / Date:

TX0003538213 / 1993

Title: NetAlert real-time analysis system pinpoints multiple problems from a
single checkpoint.

Registration Number / Date:

TX0003538212 / 1993

Title: NetAlert system: introducing our most alarming breakthrough ever

Registration Number / Date:

TX0003666063 / 1993

Title: Phone Me Anywhere Plus service: Introducing the seamless call delivery
service that’s bound to get a great reception from your subscribers.

Registration Number / Date:

TX0003666064 / 1993

Title: Phone Me Anywhere service: Now you can get more mileage out of your
roaming business.

Registration Number / Date:

TX0003538214 / 1993

Title: Positive Validation Service (PVS): take your first positive step against
fraud.

Registration Number / Date:

TX0003666065 / 1993

Title: StatChek service links ESN check to carriers’ activation systems

Registration Number / Date:

TX0003738816 / 1993

Title: Streamliner: a streamlined approach to managing your corporate account
program.

Registration Number / Date:

TX0003809849 / 1993

Title: Time-tested roamer administration services that put you in control:
ACCESS settlement and exchange services.

Registration Number / Date:

TX0003666090 / 1993

Title: TransAction Manager system

Registration Number / Date:

TX0003538217 / 1993

Title: TransAction Manager system speeds decision-making with intelligent data
handling.



--------------------------------------------------------------------------------

Registration Number / Date:

TX0003666062 / 1992

Title: Here’s why IS-41 is important to you.

Registration Number / Date:

TX0003738819 / 1992

Title: New STREAMLINER system further increases corporate account management
efficiency.

Registration Number / Date:

TX0003666061 / 1991

Title: Phone Me Anywhere

Registration Number / Date:

TX0003666068 / 1990

Title: Follow Me Roaming

Domain Names

 

Owner

  

Domain Name

   Expiration Date Syniverse Technologies, LLC    advancedmessaginghub.com   
1/7/2013 Syniverse Technologies, LLC    businessintelligencewave.com   
10/7/2012 Syniverse Technologies, LLC    ciniverse.com    2/20/2014 Syniverse
Technologies, LLC    cyniverse.com    2/20/2014 Syniverse Technologies, LLC   
dataclearing.com    7/10/2012 Syniverse Technologies, LLC   
dialingcodestore.com    8/21/2012 Syniverse Technologies, LLC   
globalmobileroamingindex.com    1/7/2013 Syniverse Technologies, LLC   
globalmobileroamingindex.net    7/11/2012 Syniverse Technologies, LLC   
globalroamingindex.com    1/7/2013 Syniverse Technologies, LLC   
globalroamingindex.net    7/11/2012 Syniverse Technologies, LLC    gxmms.com   
3/6/2013 Syniverse Technologies, LLC    imakemobilework.com    6/25/2012
Syniverse Technologies, LLC    ipmessagingcenter.com    9/27/2012 Syniverse
Technologies, LLC    joinourhub.com    8/26/2012 Syniverse Technologies, LLC   
jointhehub.com    8/26/2012 Syniverse Technologies, LLC    lightsurf.com   
9/10/2012 Syniverse Technologies, LLC    lightsurf.net    11/8/2012 Syniverse
Technologies, LLC    syniverse.xxx    1/5/2013 Syniverse Technologies, LLC   
lightsurfsucks.com    6/20/2012 Syniverse Technologies, LLC   
mediainterexchange.com    2/18/2013 Syniverse Technologies, LLC   
mediainterexchange.mobi    2/18/2013



--------------------------------------------------------------------------------

Owner

  

Domain Name

   Expiration Date Syniverse Technologies, LLC    mediainterexchange.net   
2/18/2013 Syniverse Technologies, LLC    mediaix.com    2/18/2013 Syniverse
Technologies, LLC    mediaix.mobi    2/18/2013 Syniverse Technologies, LLC   
mediaix.net    2/18/2013 Syniverse Technologies, LLC    messagingwave.com   
10/7/2012 Syniverse Technologies, LLC    mmsig.com    10/21/2012 Syniverse
Technologies, LLC    mobilemarketingwave.com    10/7/2012 Syniverse
Technologies, LLC    mobilemessaginginsight.com    3/16/2013 Syniverse
Technologies, LLC    mthing.com    8/16/2012 Syniverse Technologies, LLC   
mthing.net    8/16/2012 Syniverse Technologies, LLC    multiserviceshub.com   
10/15/2012 Syniverse Technologies, LLC    openconnectivity.com    7/10/2012
Syniverse Technologies, LLC    operatorems.com    1/7/2013 Syniverse
Technologies, LLC    picture-mail.com    12/9/2012 Syniverse Technologies, LLC
   picturemail.com    3/4/2013 Syniverse Technologies, LLC    pictureshare.com
   10/20/2012 Syniverse Technologies, LLC    picturesmail.com    3/4/2013
Syniverse Technologies, LLC    picturesmail.net    10/6/2012 Syniverse
Technologies, LLC    picturesmail.org    10/6/2012 Syniverse Technologies, LLC
   plspictures.com    8/19/2012 Syniverse Technologies, LLC    roam-monitor.com
   9/27/2012 Syniverse Technologies, LLC    roamactive.com    8/26/2012
Syniverse Technologies, LLC    roamadvisory.com    9/27/2012 Syniverse
Technologies, LLC    roaminghubservices.com    3/19/2013 Syniverse Technologies,
LLC    roamproactive.com    8/26/2012 Syniverse Technologies, LLC   
roamwave.net    10/7/2012 Syniverse Technologies, LLC    smartpicture.com   
11/15/2012 Syniverse Technologies, LLC    smartpicture.net    11/15/2012
Syniverse Technologies, LLC    smartpicture.org    9/3/2012 Syniverse
Technologies, LLC    syniversetechnologies.mobi    5/11/2012 Syniverse
Technologies, LLC    syniversetechnologies.xxx    1/5/2013



--------------------------------------------------------------------------------

Owner

  

Domain Name

   Expiration Date Syniverse Technologies, LLC    svrgw.com    5/19/2012
Syniverse Technologies, LLC    syniverse.biz    1/13/2014 Syniverse
Technologies, LLC    syniverse.com    12/3/2013 Syniverse Technologies, LLC   
syniverse.info    1/16/2014 Syniverse Technologies, LLC    syniverse.net   
1/13/2014 Syniverse Technologies, LLC    syniverse.org    1/16/2014 Syniverse
Technologies, LLC    syniversechat.com    1/7/2013 Syniverse Technologies, LLC
   syniversecomm.com    6/12/2012 Syniverse Technologies, LLC   
syniversegri.com    1/7/2013 Syniverse Technologies, LLC    syniversegri.net   
7/11/2012 Syniverse Technologies, LLC    syniversegrindex.com    4/30/2013
Syniverse Technologies, LLC    syniversehubs.com    3/19/2013 Syniverse
Technologies, LLC    syniverseim.com    1/7/2013 Syniverse Technologies, LLC   
syniversemix.com    4/25/2013 Syniverse Technologies, LLC    syniversemmi.com   
3/16/2013 Syniverse Technologies, LLC    syniversemore.com    3/19/2013
Syniverse Technologies, LLC    syniversenext.com    1/7/2013 Syniverse
Technologies, LLC    syniverseroaming.com    3/19/2013 Syniverse Technologies,
LLC    syniverseroaminghub.com    3/19/2013 Syniverse Technologies, LLC   
syniversetext.com    1/7/2013 Syniverse Technologies, LLC    syniversewave.com
   10/7/2012 Syniverse Technologies, LLC    teamunimobile.com    3/26/2013
Syniverse Technologies, LLC    themthing.com    8/16/2012 Syniverse
Technologies, LLC    umobl.com    4/19/2013 Syniverse Technologies, LLC   
unimedia.net    2/18/2013 Syniverse Technologies, LLC    unimobile.com   
1/20/2013 Syniverse Technologies, LLC    unimobile.org    11/16/2012 Syniverse
Technologies, LLC    virtualtwin.com    1/24/2013 Syniverse Technologies, LLC   
wavebi.com    10/7/2012 Syniverse Technologies, LLC    wavemobilemarketing.com
   10/7/2012 Syniverse Technologies, LLC    waveroam.com    10/7/2012



--------------------------------------------------------------------------------

Owner

  

Domain Name

   Expiration Date Syniverse Technologies, LLC    waveroaming.com    10/7/2012
Syniverse Technologies, LLC    wavesyniverse.com    10/7/2012 Syniverse
Technologies, LLC    wemakemobilework.com    1/28/2013 Syniverse Technologies,
LLC    wireless-video.com    11/11/2012 Syniverse Technologies, LLC   
wireless-video.org    10/6/2012 Syniverse Technologies, LLC    wirelessphoto.com
   7/19/2012 Syniverse Technologies, LLC    wirelessphoto.net    7/19/2012
Syniverse Technologies, LLC    wirelessphoto.org    6/7/2012 Syniverse
Technologies, LLC    wirelesspicture.com    4/20/2013 Syniverse Technologies,
LLC    themobiletransformation.biz    9/11/2012 Syniverse Technologies, LLC   
themobiletransformation.co    9/11/2012 Syniverse Technologies, LLC   
wirelessvideo.com    11/11/2012 Syniverse Technologies, LLC    wirelessvideo.net
   12/3/2012 Syniverse Technologies, LLC    themobiletransformation.com   
9/12/2012 Syniverse Technologies, LLC    alert.mobi    5/11/2012 Syniverse
Technologies, LLC    amber.mobi    5/11/2012 Syniverse Technologies, LLC   
amberalert.mobi    5/11/2012 Syniverse Technologies, LLC    imakemobilework.co
   7/20/2012 Syniverse Technologies, LLC    lightsurf.ws    8/9/2012 Syniverse
Technologies, LLC    svr.mobi    5/11/2012 Syniverse Technologies, LLC   
syniverse.co    7/19/2012 Syniverse Technologies, LLC    syniverse.mobi   
5/11/2012 Syniverse Technologies, LLC    syniversetechnologies.mobi    5/11/2012
Syniverse Technologies, LLC    unitedclearing.com    3/5/2013 Syniverse
Technologies, LLC    unitedclearing.mobi    5/22/2012 Syniverse Technologies,
LLC    unitedclearing.net    3/5/2013 Syniverse Technologies, LLC   
unitedclearing.org    1/29/2013 Syniverse Technologies, LLC   
wemakemobilework.co    7/20/2012 Syniverse Technologies, LLC   
themobiletransformation.info    9/12/2012 Syniverse Technologies, LLC   
npindia.co.in    6/4/2012 Syniverse Technologies, LLC    npindia.in    6/4/2012



--------------------------------------------------------------------------------

Owner

  

Domain Name

   Expiration Date Syniverse Technologies, LLC    syniverse.co.in    6/22/2013
Syniverse Technologies, LLC    syniverse.com.hk    11/7/2013 Syniverse
Technologies, LLC    syniverse.hk    9/19/2013 Syniverse Technologies, LLC   
mobilemessaging.is    10/19/2012 Syniverse Technologies, LLC    syniverse.is   
10/18/2012 Syniverse Technologies, LLC    thesmsgateway.is    10/18/2012
Syniverse Technologies, LLC    Roaming.is    10/18/2012 Syniverse Technologies,
LLC    Messaging.is    10/19/2012 Syniverse Technologies, LLC    Smsgateway.is
   10/19/2012 Syniverse Technologies, LLC    Lte.is    10/19/2012 Syniverse
Technologies, LLC    MAKINGMOBILEWORK.IS    10/19/2012 Syniverse Technologies,
LLC    Marketofone.co    1/24/2013 Syniverse Technologies, LLC   
Marketofone.info    1/25/2013 Syniverse Technologies, LLC    MARKETOFONE.IS   
1/25/2013 Syniverse Technologies, LLC    marketofone.me    1/25/2013 Syniverse
Technologies, LLC    marketofone.mobi    1/25/2013 Syniverse Technologies, LLC
   marketofone.org    1/25/2013 Syniverse Technologies, LLC    MNP2.ORG.UK   
5/9/2013 Syniverse Technologies, LLC    marketofone.us    1/24/2013 Syniverse
Technologies, LLC    THEMOBILETRANSFORMATION.IS    9/14/2012 Syniverse
Technologies, LLC    themobiletransformation.net    9/12/2012 Syniverse
Technologies, LLC    themobiletransformation.org    9/12/2012 Syniverse
Technologies, LLC    themobiletransformation.us    9/11/2012



--------------------------------------------------------------------------------

SCHEDULE 6.16

to the Credit Agreement

Post-Closing Undertakings

None.



--------------------------------------------------------------------------------

SCHEDULE 7.03

to the Credit Agreement

Existing Letters of Credit

 

Issued To

   Applicant      USD Amount      Type    Issued By

Deutsche Bank AG, Paris

     Syniverse Technologies, LLC       $ 1,856,680       Performance
Guarantee    Deutsche
Bank AG
New York
Branch



--------------------------------------------------------------------------------

SCHEDULE 10.02

to the Credit Agreement

Administrative Agent’s Office,

Certain Addresses for Notices

BORROWER:

Syniverse Holdings, Inc.

8125 Highwoods Palm Way

Tampa, FL 33647

Attention: Laura E. Binion

(P) 813.637.5915

(F) 813.637.5882

(E) laura.binion@syniverse.com

Website Address: http://www.syniverse.com/SEC—Filings

with a copy to:

Mark Johnson

The Carlyle Group

1001 Pennsylvania Avenue, NW

Suite 220 South

Washington, DC 20004-2505

(P) 202.729.5364

(F) 202.347.1692

(E) mark.johnson.@carlyle.com

Jeffrey E. Ross

Debevoise & Plimpton LLP

919 Third Ave

Suite 1000

New York, NY 10022-3916

(P) 212 909 6465

(F) 212 909 6836

(E) jeross@debevoise.com

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions)

Barclays Bank PLC

Loan Operations – Agency Services

1301 Avenue of the Americas

New York, NY 10019

Attention: Deal: Syniverse Holdings, Inc.

Contact Name: Ralph Townley

(P) 212.320.7077

(F) 917.522.0569

(E) xrausloanops5@barcap.com

Addresses



--------------------------------------------------------------------------------

Administrative Agent’s Office

(for notices under the Loan Documents)

Barclays Bank PLC

Bank Debt Management Group

745 Seventh Avenue

New York, NY 10019

Attention: Syniverse Holdings, Inc. Portfolio Manager: Greg Fishbein/Patrick
Kerner

(P) 212.526.3441 / 212.526.1447

(F) 212.526.5115

(E) gregory.fishbein@barcap.com / patrick.kerner@barclays.com

L/C Issuer

Barclays Bank PLC

Letter of Credit Department

200 Park Avenue

New York, NY 10166

Attention: Celeste Lindsey

(P) 212.499.2005

(F) 212.412.5011

(E) xraletterofcredit@barclayscapital.com

Swing Line Lender

Barclays Bank PLC

Loan Operations – Agency Services

1301 Avenue of the Americas

New York, NY 10019

Attention: Deal: Syniverse Holdings, Inc.

Contact Name: Ralph Townley

(P) 212.320.6927

(F) 917.522.0569

(E) xrausloanops5@barcap.com

 

                                                                               

Addresses



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF COMMITTED LOAN NOTICE

Date:                     ,            

 

To: Barclays Bank PLC, as Administrative Agent

Bank Debt Management Group

1301 Sixth Avenue, 8th Floor

New York, NY 10019

Attention:     Syniverse Holdings, Inc. Portfolio Manager

    Ritam Bhalla / Greg Fishbein

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of April 23, 2012
(as may be amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time in accordance with its terms,
the “Agreement;” the terms defined therein being used herein as therein
defined), among Syniverse Holdings, Inc., a Delaware corporation (the
“Borrower”), Buccaneer Holdings, Inc., a Delaware corporation, the Lenders from
time to time party thereto and Barclays Bank PLC, as the Swing Line Lender, an
L/C Issuer and the Administrative Agent.

The undersigned hereby requests (select one):

¨ A Borrowing of Loans ¨ A conversion or continuation of Loans

1. On                     (a Business Day).

2. In the amount of $                     .

3. Comprised of                                         
                                                 .

                                                             [Type of Loan
requested]

4. For the borrowing of, conversion to, or continuation of Eurodollar Rate
Loans: with an Interest Period of      months.

[The Borrowing requested herein complies with the Agreement, including [the
proviso to the first sentence of Section 2.01(b) of the Agreement and]
Section 4.02 of the Agreement.]

 

Form of Committed Loan Notice

A-1-1



--------------------------------------------------------------------------------

SYNIVERSE HOLDINGS, INC. By:       Name:                            
                                           Title:                            
                                        

 

Address

A-1-2



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF REQUEST FOR L/C CREDIT EXTENSION

Date:                     ,             

 

To: [             ], as L/C Issuer

[            ]

Barclays Bank PLC

Letter of Credit Department

200 Park Avenue

New York, NY 10166

Attention: Celeste Lindsey

(P) 212.499.2005

(F) 212.412.5011

(E) xraletterofcredit@barclayscapital.com

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of April 23, 2012
(as may be amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time in accordance with its terms,
the “Agreement;” the terms defined therein being used herein as therein
defined), among Syniverse Holdings, Inc., a Delaware corporation (the
“Borrower”), Buccaneer Holdings, Inc., a Delaware corporation, the Lenders from
time to time party thereto and Barclays Bank PLC, as the Swing Line Lender, an
L/C Issuer and the Administrative Agent.

The undersigned hereby requests an [issuance][amendment][extension] of [a]
[standby][commercial] Letter[s] of Credit in the amount of $[             ].
Enclosed herewith is the related Letter of Credit Application, with the
information required pursuant to Section 2.03(b) of the Agreement.

The Credit Extension requested herein complies with the Agreement, including
Section 4.02 of the Agreement.

 

Form of Request for L/C Credit Extension

A-2-1



--------------------------------------------------------------------------------

SYNIVERSE HOLDINGS, INC. By:       Name:                            
                                           Title:                            
                                             

 

Form of Request for L/C Credit Extension

A-2-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:                     ,             

To: Barclays Bank PLC, as Swing Line Lender

       Barclays Bank PLC, as Administrative Agent

Loan Operations – Agency Services

1301 Avenue of the Americas

New York, NY 10019

Attention:     Deal: Syniverse Holdings, Inc.

    Contact Name: Patrick Kerner

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of April 23, 2012
(as may be amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time in accordance with its terms,
the “Agreement;” the terms defined therein being used herein as therein
defined), among Syniverse Holdings, Inc., a Delaware corporation (the
“Borrower”), Buccaneer Holdings, Inc., a Delaware corporation, the Lenders from
time to time party thereto and Barclays Bank PLC, as the Swing Line Lender, an
L/C Issuer and the Administrative Agent.

The undersigned hereby requests a Swing Line Loan:

1. On                     (a Business Day).

2. In the amount of $             .

The Swing Line Borrowing requested herein complies with the requirements of the
Agreement, including the provisos to the first sentence of Section 2.04(a) of
the Agreement and Section 4.02 of the Agreement.

 

SYNIVERSE HOLDINGS, INC. By:       Name:                            
                                           Title:                            
                                        

 

Form of Swing Line Loan Notice

B-1



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF TERM NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the aggregate unpaid
principal amount of each Term Loan made by the Lender to the Borrower under that
certain Credit Agreement, dated as of April 23, 2012 (as may be amended,
restated, amended and restated, extended, supplemented or otherwise modified in
writing from time to time in accordance with its terms, the “Agreement;” the
terms defined therein being used herein as therein defined), among the Borrower,
Buccaneer Holdings, Inc., a Delaware corporation, the Lender and other lenders
from time to time party thereto and BARCLAYS BANK PLC, as Administrative Agent,
Swing Line Lender, and an L/C Issuer.

The Borrower promises to pay interest on the aggregate unpaid principal amount
of each Term Loan made by the Lender to the Borrower under the Agreement from
the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. All payments of
principal and interest shall be made to the Administrative Agent for the account
of the Lender in Dollars in immediately available funds at the Administrative
Agent’s Office. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Agreement.

This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of the Guaranty and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Agreement. Term Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Term Note and endorse thereon the
date, amount and maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

Form of Term Note

C-1-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

SYNIVERSE HOLDINGS, INC. By:  

 

  Name:                                                               
Title:                                                             

 

Form of Term Note

C-1-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of

Loan Made

 

Amount of

Loan Made

 

End of

Interest

Period

 

Amount of

Principal or

Interest Paid

This Date

 

Outstanding

Principal

Balance

This Date

 

Notation

Made By

                                                                               
                                                                               
                                                                               
                                                                               
                                       

 

Form of Term Note

C-1-3



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF REVOLVING CREDIT NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay
to                     or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the aggregate unpaid
principal amount of each Revolving Credit Loan from time to time made by the
Lender to the Borrower under that certain Credit Agreement, dated as of
April 23, 2012 (as may be amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time in accordance
with its terms, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, Buccaneer Holdings, Inc., a Delaware
corporation, the Lender and other lenders from time to time party thereto and
BARCLAYS BANK PLC, as Administrative Agent, Swing Line Lender, and an L/C
Issuer.

The Borrower promises to pay interest on the aggregate unpaid principal amount
of each Revolving Credit Loan from time to time made by the Lender to the
Borrower under the Agreement from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to the
Administrative Agent (or, in the case of Swing Line Loans, to the Swing Line
Lender) for the account of the Lender in Dollars in immediately available funds
at the Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Revolving
Credit Note is also entitled to the benefits of the Guaranty and is secured by
the Collateral. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Revolving Credit Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Revolving Credit
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Revolving Credit Note and endorse thereon the
date, amount and maturity of its Revolving Credit Loans and payments with
respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

Form of Revolving Credit Note

C-2-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

SYNIVERSE HOLDINGS, INC. By:  

 

  Name:                                                                      
      Title:                            
                                             

 

Form of Revolving Credit Note

C-2-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of

Loan Made

 

Amount of

Loan Made

 

End of

Interest

Period

 

Amount of

Principal or

Interest Paid

This Date

 

Outstanding

Principal

Balance

This Date

 

Notation

Made By

                                                                               
                                                                               
                                                                               
                         

 

Form of Revolving Credit Note

C-2-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,

 

To: Barclays Bank PLC, as Administrative Agent

Bank Debt Management Group

745 Seventh Avenue

New York, NY 10019

Attention:     Syniverse Holdings, Inc. Portfolio Manager:

    Ritam Bhalla / Greg Fishbein

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of April 23, 2012
(as may be amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time in accordance with its terms,
the “Agreement;” the terms defined therein being used herein as therein
defined), among Syniverse Holdings, Inc., a Delaware corporation (the
“Borrower”), Buccaneer Holdings, Inc., a Delaware corporation, the Lenders from
time to time party thereto and Barclays Bank PLC, as the Swing Line Lender, an
L/C Issuer and the Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                      of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended
as of the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations, shareholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP as
at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a review of
the activities of the Borrower during such fiscal period.

 

Form of Compliance Certificate

D-1



--------------------------------------------------------------------------------

[select one:]

[To the knowledge of the undersigned during such fiscal period, the Borrower
performed and observed each covenant of the Loan Documents applicable to it, and
no Default has occurred and is continuing.]

—or—

[The following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

3. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate in all material respects on and as of the
date of this Compliance Certificate.

4. Attached hereto as Schedule 3 are (a) all supplements to Schedules 5.08(b),
5.12 and 5.16 to the Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                        ,                     .

 

SYNIVERSE HOLDINGS, INC. By:  

 

  Name:                                                                      
          Title:                            
                                                 

 

Form of Compliance Certificate

D-2



--------------------------------------------------------------------------------

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

Section 7.11 – Consolidated Senior Secured Debt Ratio       

  A.   Consolidated Total Indebtedness secured by a Lien

  

1.      the aggregate principal amount of Indebtedness of the Borrower and its
Restricted Subsidiaries outstanding on the Statement Date, determined on a
consolidated basis, to the extent required to be recorded on a balance sheet in
accordance with GAAP, consisting of Indebtedness for borrowed money, Capitalized
Lease Obligations (this term and all other capitalized terms not otherwise
defined herein shall have the meaning set forth in the Credit Agreement) and
debt obligations evidenced by promissory notes or similar instruments, to extent
such Indebtedness is secured by any mortgage, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing)

   $                

minus

  

2.      the amount of unrestricted cash and Cash Equivalents that would be
stated on the balance sheet of the Borrower and the Restricted Subsidiaries and
held by the Borrower and the Restricted Subsidiaries as of the Statement Date,
without giving effect to, for purposes of this Line A.2, (I) proceeds of
Indebtedness that is being Incurred on such date in reliance on the Consolidated
Senior Secured Debt Ratio and (II) proceeds of Excluded Contributions1

   $                

3.      Total (Line A.1 – A.2)

   $                

 

1 

provided that any cash and Cash Equivalents attributable to Foreign Subsidiaries
shall be calculated net of any reasonably anticipated repatriation costs and
expenses of domesticating such cash and Cash Equivalents from such Foreign
Subsidiaries as determined by the Borrower in good faith.

 

Form of Compliance Certificate

D-3



--------------------------------------------------------------------------------

B.     EBITDA of the Borrower and its Restricted Subsidiaries for the four full
fiscal quarters ending on the Statement Date (the “Statement Period”)

  

1.      the Consolidated Net Income of the Borrower and its Restricted
Subsidiaries for the Statement Period plus, without duplication, to the extent
the same was deducted in calculating Consolidated Net Income:

   $            

(i)     Consolidated Taxes: the amount provided for taxes based on income,
profits or capital, including, without limitation, state franchise and similar
taxes, and including an amount equal to the amount of tax distributions actually
made to the holders of Equity Interests of the Borrower and its Restricted
Subsidiaries or any Parent Holding Company in respect of the Statement Period in
accordance with Section 7.06(b)(xii) of the Credit Agreement which shall be
included as though such amounts had been paid as income taxes directly by such
Person;

   $            

plus

  

(ii)    Consolidated Interest Expense2: the sum, without duplication of:

  

(1) interest expense of the Borrower and its Restricted Subsidiaries for the
Statement Period, on a consolidated basis, to the extent such expense was
deducted in computing Consolidated Net Income (including amortization of
original issue discount, the interest component of Capitalized Lease
Obligations, and net payments and receipts (if any) pursuant to interest rate
Hedging Obligations and excluding amortization of deferred financing fees and
expensing of any bridge or other financing fees, the non?cash portion of
interest expense resulting from the reduction in the carrying value under
purchase accounting of the Borrower’s outstanding Indebtedness and commissions,
discounts, yield and other fees and charges (including any interest expense)
related to any Receivables Financing);

   $            

plus

  

 

2 

No effect shall be given to the discount and/or premium resulting from the
bifurcation of derivatives under FASB ASC 815 and related interpretations as a
result of the terms of the Indebtedness to which such Consolidated Interest
Expense relates

 

Form of Compliance Certificate

D-4



--------------------------------------------------------------------------------

(2) interest on Indebtedness described in Section 7.06(b)(xiii)(b) of the Credit
Agreement (to the extent not already included in Line B.1.(ii)(1) above); and

   $

plus

  

(3) consolidated capitalized interest of the Borrower and its Restricted
Subsidiaries for the Statement Period, whether paid or accrued;

   $

minus

  

(4) interest income for the Statement Period;

   $

(5) Total (Lines B.1.(ii)(1) + B.1.(ii)(2) + B.1.(ii)(3) – B.1.(ii)(4)

   $

plus

  

(iii)   Consolidated Non–cash Charges: the aggregate depreciation, amortization
(including amortization of intangibles but excluding amortization of prepaid
cash expenses that were paid in a prior period), impairment, compensation, rent
and other non-cash expenses of the Borrower and its Restricted Subsidiaries
reducing Consolidated Net Income of such Person for the Statement Period on a
consolidated basis and otherwise determined in accordance with GAAP and any
non-cash purchase accounting adjustment and any step-ups with respect to
re-valuing assets and liabilities in connection with any Investment permitted
hereunder;3

   $

plus

  

(iv)    the amount of management, monitoring, consulting and advisory fees,
termination payments and related expenses paid to the Sponsor (or any accruals
relating to such fees and related expenses) during the Statement Period to the
extent permitted by Section 7.08 of the Credit Agreement;

   $

plus

  

 

3 

Provided that if any non-cash charges referred to in this Line B.1.(iii)
represent a previous accrual or reserve for the potential cash items in any
future period, the cash payment in respect thereof shall be subtracted to the
extent paid in the Statement Period.

 

Form of Compliance Certificate

D-5



--------------------------------------------------------------------------------

(v)     any expenses or charges (other than Consolidated Non-cash Charges)
related to any issuance of Equity Interests, Investment, acquisition,
disposition, recapitalization or the Incurrence or repayment of Indebtedness
permitted to be Incurred by the Credit Agreement (including a re-financing
thereof) (whether or not successful), including (i) such fees, expenses or
charges related to the Transaction, (ii) any amendment or other modification of
the Credit Agreement or other Indebtedness, (iii) amortization of deferred
financing fees and expensing of any bridge or other financing fees and (iv)
commissions, discounts, yield and other fees and charges (including any interest
expense) related to any Qualified Receivables Financing;

   $

plus

  

(vi)    the amount of loss on sale of receivables and related assets to a
Receivables Subsidiary in connection with a Qualified Receivables Financing;

   $

plus

  

(vii)  net after tax unusual or non-recurring charges, expenses or losses
(including accruals and payments for amounts payable under executive employment
agreements and losses realized on disposition of property outside the ordinary
course of business);

   $

plus

  

(viii) the amount of any restructuring charges or reserves (which, for the
avoidance of doubt, shall include retention, severance, systems establishment
cost, excess pension charges, contract termination costs, including future lease
commitments, costs related to the start up, closure, relocation or consolidation
of facilities and costs to relocate employees);

   $

plus

  

 

Form of Compliance Certificate

D-6



--------------------------------------------------------------------------------

(ix)    any costs or expense incurred pursuant to any management equity plan or
stock option plan or other management or employee benefit plan or agreement or
any stock subscription or shareholder agreement, to the extent that such costs
or expenses are funded with cash proceeds contributed to the capital of the
Borrower or a Guarantor or the net cash proceeds of an issuance of Equity
Interests of the Borrower (other than Excluded Equity and Cure Amounts) solely
to the extent that such net cash proceeds are excluded from the calculation of
the amount available for Restricted Payments under Section 7.06(a)(C)(i) of the
Credit Agreement;

   $

plus/minus

  

(x)     gains or losses due solely to fluctuations in currency values and the
related tax effects;

   $

plus

  

1.1    Total (Lines B.1(i) + B.1(ii).5 + B.1(iii) B.1(iv) + B.1(v) + B.1(vi)
B.1(vii) + B.1(viii) + B.1(ix) +/- B.1(x))

   $

plus 

  

2.      Pro Forma Adjustments

   $

3.      Total (Line B.1.1 + Line B.2)

   $

minus

  

4.      without duplication, non-cash items increasing Consolidated Net Income
for the Statement Period (excluding any items that represent the reversal of any
accrual of, or cash reserve for, anticipated cash charges in any prior period)

   $

5.      Total (Line B.3 – Line B.4)

   $

C.     Consolidated Senior Secured Debt Ratio (Line A.3 ÷ Line B.5)

           : 1.00

 

Form of Compliance Certificate

D-7



--------------------------------------------------------------------------------

SCHEDULE 3

to the Compliance Certificate

(Supplements to Schedules 5.08(b), 5.12 and 5.16 to the Agreement)

 

Form of Compliance Certificate

D-8



--------------------------------------------------------------------------------

EXHIBIT E-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit, Guarantees and Swing Line
Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1. Assignor:                                          
                                                    

 

2. Assignee:                                          
                                    [and is an

                             Affiliate/Approved Fund of [identify Lender]]

 

3. Borrower: SYNIVERSE HOLDINGS, INC., a Delaware corporation

 

4. Administrative Agent: BARCLAYS BANK PLC, as the administrative agent under
the Credit Agreement

 

5. Credit Agreement: The Credit Agreement, dated as of April 23, 2012 among the
Borrower, Buccaneer Holdings, Inc., a Delaware corporation, the Lenders from
time to time party thereto and Barclays Bank PLC, as the Swing Line Lender, an
L/C Issuer and the Administrative Agent.

 

Form of Assignment and Assumption

E-1-1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned

  

Aggregate
Amount of
Commitment/Loans
for all Lenders*

   Amount of
Commitment/Loans
Assigned*    Percentage
Assigned of
Commitment/Loans  

Revolving Credit Facility

   $    $      %   

Term Facility

   $    $      %   

 

7. Trade Date:                                                          

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

By:                                          
                                            

        Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:                                          
                                            

        Title:

 

Form of Assignment and Assumption

E-1-2



--------------------------------------------------------------------------------

Consented to and Accepted:

BARCLAYS BANK PLC,

        as Administrative Agent

By:                                          
                                   

        Title:

[Consented to and Accepted:

BARCLAYS BANK PLC, as

        L/C Issuer

By:                                          
                                   

        Title:]1

[Consented to and Accepted:

BARCLAYS BANK PLC, as

        Swing Line Lender

By:                                          
                                   

        Title:]2

[Consented to:

SYNIVERSE HOLDINGS, INC.

By:                                          
                                   

        Title:]3

 

 

1 

To be added only if the Assignment is in respect of the Revolving Credit
Facility.

2 

To be added only if the Assignment is in respect of the Revolving Credit
Facility.

3 

To be added unless an Event of Default under Section 8.01(a), (f) or (g) of the
Credit Agreement has occurred and is continuing at the time of assignment,
solely in the case of an assignment of Term Loans, or such assignment is to a
Lender, an Affiliate or a Lender or an Approved Fund.

 

Form of Assignment and Assumption

E-1-3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document; and (c) only to the extent
that it is an “Other Affiliate”, as defined the Credit Agreement, hereby affirms
the No Undisclosed Information Representation.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it is not an
Affiliate Lender, (iii) it meets all requirements of an Eligible Assignee under
the Credit Agreement (subject to receipt of such consents as may be required
under the Credit Agreement), (iv) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (v) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, (vi) it has delivered
a true and complete Administrative Questionnaire substantially in the form of
Exhibit E-3 to the Credit Agreement, (vii) attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee, and (viii) it is not a “Defaulting
Lender”, as such term is defined in the Credit Agreement; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents or any other instrument or
document furnished pursuant hereto or thereto, and (ii) it will be bound by the
provisions of the Loan Documents, and it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

Form of Assignment and Assumption

E-1-4



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of law.

 

Form of Assignment and Assumption

E-1-5



--------------------------------------------------------------------------------

EXHIBIT E-2

AFFILIATE LENDER ASSIGNMENT AND ASSUMPTION

This Affiliate Lender Assignment and Assumption (this “Assignment and
Assumption”) is dated as of the Effective Date set forth below and is entered
into by and between [Insert name of Assignor] (the “Assignor”) and [Insert name
of Assignee] (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1. Assignor:                                          
                                                    

 

2. Assignee:                                          
                                                    

                                             [and is a Non-Debt Fund Affiliate]

 

3. Borrower: SYNIVERSE HOLDINGS, INC., a Delaware corporation

 

4. Administrative Agent: BARCLAYS BANK PLC, as the administrative agent under
the Credit Agreement

 

5.

Credit Agreement: The Credit Agreement, dated as of April 23, 2012 among the
Borrower, Buccaneer Holdings, Inc., a Delaware corporation, the Lenders from

 

Form of Affiliate Lender

Assignment and Assumption

E-2-1



--------------------------------------------------------------------------------

  time to time party thereto and Barclays Bank PLC, as the Swing Line Lender, an
L/C Issuer and the Administrative Agent.

 

6. Assigned Interest:

 

Facility Assigned

  

Aggregate
Amount of
Commitment/Loans
for all Lenders*

   Amount of
Commitment/Loans
Assigned*    Percentage
Assigned of
Commitment/Loans  

Term Loans

   $    $      %   

New Term Loans

   $    $      %   

Extended Term Loans

   $    $      %   

 

7. Trade Date:                                     

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]

By:                                          
                                                    

        Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:                                          
                                                    

        Title:

 

Form of Affiliate Lender

Assignment and Assumption

E-2-2



--------------------------------------------------------------------------------

Consented to and Accepted:

BARCLAYS BANK PLC, as

        Administrative Agent

By:                                          
                                                

        Title:

[Consented to:

SYNIVERSE HOLDINGS, INC.

By:                                          
                                                

        Title:]7

 

 

7 

To be added unless an Event of Default under Section 8.01(a), (f) or (g) of the
Credit Agreement has occurred and is continuing at the time of assignment.

 

Form of Affiliate Lender

Assignment and Assumption

E-2-3



--------------------------------------------------------------------------------

ANNEX 1 TO AFFILIATE LENDER ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

AFFILIATE LENDER ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it is an Other
Affiliate, (iii) this Assignment and Assumption is being made pursuant to an
open market purchase, (iv) after giving effect to this Assignment and
Assumption, the aggregate principal amount of all Term Loans, Extended Term
Loans or New Term Loans held by all Other Affiliates (other than Debt Fund
Affiliates) constitutes less than 20% of the aggregate principal amount of all
Loans then outstanding, (v) from and after the Effective Date, it shall be bound
by the provisions of the Credit Agreement as a Lender thereunder and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (vi) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, (vii) it has delivered
a true and complete Administrative Questionnaire substantially in the form of
Exhibit E-3 to the Credit Agreement, (viii) attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee, and (ix) it is not a “Defaulting
Lender”, as such term is defined in the Credit Agreement; (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents or any other instrument or
document furnished pursuant hereto or thereto, and (ii) it will be bound by the
provisions of the Loan Documents, and it will perform in accordance with

 

Form of Affiliate Lender

Assignment and Assumption

E-2-4



--------------------------------------------------------------------------------

their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender; (c) agrees, unless it is a Debt Fund
Affiliate, it will not receive advise of counsel to the Administrative Agent or
to the Lenders other than Affiliated Lenders. For the avoidance of doubt,
Lenders shall not be permitted to assign Revolving Credit Commitments or
Revolving Credit Loans to any Affiliate Lender. The Assignee further
acknowledges and agrees that, unless it is a Debt Fund Affliate, it shall not
have any right to (i) attend (including by telephone) any meeting or discussions
(or portion thereof) among the Administrative Agent or any Lender to which
representatives of the Borrower are not then present or (ii) receive any
information or material prepared by the Administrative Agent or any Lender or
any communication by or among Administrative Agent and one or more Lenders,
except to the extent such information or materials have been made available to
the Borrower or its representatives.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of law.

 

Form of Affiliate Lender

Assignment and Assumption

E-2-5



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF ADMINISTRATIVE QUESTIONNAIRE

On File with the Administrative Agent

 

Form of Affiliate Lender

Assignment and Assumption

E-3-1



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF HOLDINGS GUARANTY

Dated as of April 23, 2012

From

BUCCANEER HOLDINGS, INC.

as Guarantor

in favor of

THE SECURED PARTIES REFERRED TO IN

THE CREDIT AGREEMENT REFERRED TO HEREIN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    Section    Page   Section 1.   Guaranty      1    Section 2.   Guaranty
Absolute      2    Section 3.   Waivers and Acknowledgments      3    Section 4.
  Subrogation      4    Section 5.   Payments Free and Clear of Taxes, Etc.     
5    Section 6.   Representations and Warranties      5    Section 7.  
Covenants      6    Section 8.   Amendments, Etc.      6    Section 9.  
Notices, Etc.      6    Section 10.   No Waiver; Remedies      6    Section 11.
  Right of Set-off      6    Section 12.   Continuing Guaranty; Assignments
under the Credit Agreement      7    Section 13.   Indemnification      7   
Section 14.   Subordination      8    Section 15.   Execution in Counterparts   
  9    Section 16.   Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.   
  9   

 

Buccaneer Holdings Guaranty

 



--------------------------------------------------------------------------------

HOLDINGS GUARANTY

HOLDINGS GUARANTY dated as of April 23, 2012 (this “Guaranty”) made by BUCCANEER
HOLDINGS, INC., a Delaware corporation (the “Guarantor”), in favor of the
Secured Parties (as defined in the Credit Agreement referred to below).

PRELIMINARY STATEMENT

Syniverse Holdings, Inc., a Delaware corporation (the “Borrower”), and the
Guarantor are parties to that certain Credit Agreement dated as of April 23,
2012 (as may be amended, restated, amended and restated, extended, supplemented
or otherwise modified in writing from time to time in accordance with its terms,
the “Credit Agreement;” the capitalized terms defined therein and not otherwise
defined herein being used herein as therein defined), among the Borrower,
Buccaneer Holdings, Inc., a Delaware corporation, the Lenders from time to time
party thereto, and Barclays Bank PLC, as the Swing Line Lender, an L/C Issuer
and the Administrative Agent, and the other Agents named therein. The Guarantor
may receive, directly or indirectly, a portion of the proceeds of the Loans
under the Credit Agreement and will derive substantial direct and indirect
benefits from the transactions contemplated by the Credit Agreement. It is a
condition precedent to the making of Loans by the Lenders and the issuance of
Letters of Credit by the L/C Issuers under the Credit Agreement, the entry by
the Hedge Banks into Secured Hedge Agreements from time to time and the entry by
the Cash Management Banks into Secured Cash Management Agreements from time to
time, that the Guarantor shall have executed and delivered this Guaranty.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans and the L/C Issuers to issue Letters of Credit under the
Credit Agreement, the Hedge Banks to enter into Secured Hedge Agreements from
time to time and the Cash Management Banks to enter into Secured Cash Management
Agreements from time to time, the Guarantor hereby agrees as follows:

Section 1. Guaranty. (a) The Guarantor hereby absolutely, unconditionally and
irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all Obligations of each other Loan Party now or hereafter existing
under or in respect of the Loan Documents, any Secured Cash Management Agreement
or any Secured Hedge Agreement (the Loan Documents, Secured Cash Management
Agreements and Secured Hedge Agreements, collectively, the “Secured Documents”)
(including, without limitation, any extensions, modifications, substitutions,
amendments or renewals of any or all of the foregoing Obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premium, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such Obligations being the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including, without limitation, fees and expenses of
counsel) incurred by the Administrative Agent or any other Secured Party in
enforcing any rights under this Guaranty or any other Secured Document, to the
extent reimbursable under Section 10.04 of the Credit Agreement. Without
limiting the generality of the foregoing, the Guarantor’s liability shall extend
to all amounts that constitute part of the Guaranteed Obligations and would be
owed by any other Loan Party to any Secured

 

Buccaneer Holdings Guaranty

F-1-1



--------------------------------------------------------------------------------

Party under or in respect of the Secured Documents but for the fact that they
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.

(b) The Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent and each other Secured Party, hereby confirms that it is the intention of
all such Persons that this Guaranty and the Obligations of the Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of any
Debtor Relief Law (as hereinafter defined), the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or
state law to the extent applicable to this Guaranty and the Obligations of the
Guarantor hereunder. To effectuate the foregoing intention, the Administrative
Agent, the other Secured Parties and the Guarantor hereby irrevocably agree that
the Obligations of the Guarantor under this Guaranty at any time shall be
limited to the maximum amount as will result in the Obligations of the Guarantor
under this Guaranty not constituting a fraudulent transfer or conveyance.

(c) The Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty or the Subsidiary Guaranty or any other guaranty with respect to the
Guaranteed Obligations, the Guarantor will contribute, to the maximum extent
permitted by applicable law, such amounts to each other guarantor so as to
maximize the aggregate amount paid to the Secured Parties under or in respect of
the Secured Documents.

Section 2. Guaranty Absolute. To the maximum extent permitted by applicable law,
the Guarantor guarantees that the Guaranteed Obligations will be paid strictly
in accordance with the terms of the Secured Documents, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of any Secured Party with respect thereto. The
Obligations of the Guarantor under or in respect of this Guaranty are
independent of the Guaranteed Obligations or any other Obligations of any other
Loan Party under or in respect of the Secured Documents, and a separate action
or actions may be brought and prosecuted against the Guarantor to enforce this
Guaranty, irrespective of whether any action is brought against the Borrower or
any other Loan Party or whether the Borrower or any other Loan Party is joined
in any such action or actions. The liability of the Guarantor under this
Guaranty shall be irrevocable, absolute and unconditional irrespective of, and
the Guarantor hereby irrevocably waives, to the maximum extent permitted by
applicable law, any defenses (other than a defense of payment in full in cash of
the Guaranteed Obligations) it may now have or hereafter acquire in any way
relating to, any or all of the following:

(a) any lack of validity or enforceability of any Secured Document or any
agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Secured Documents, or any other
amendment or waiver of or any consent to departure from any Secured Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

 

Buccaneer Holdings Guaranty

F-1-2



--------------------------------------------------------------------------------

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Loan Party under the
Secured Documents or any other assets of any Loan Party or any of its
Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (the Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);

(g) the failure of any other Person to execute or deliver any other guaranty or
agreement or the release or reduction of liability of any other guarantor or
surety, in each case, with respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

Section 3. Waivers and Acknowledgments. (a) The Guarantor hereby unconditionally
and irrevocably waives, to the maximum extent permitted by applicable law,
promptness, diligence, notice of acceptance, presentment, demand for
performance, notice of nonperformance, default, acceleration, protest or
dishonor and any other notice with respect to any of the Guaranteed Obligations
and this Guaranty and any requirement that any Secured Party protect, secure,
perfect or insure any Lien or any property subject thereto or exhaust any right
or take any action against any Loan Party or any other Person or any Collateral.

(b) The Guarantor hereby unconditionally and irrevocably waives, to the maximum
extent permitted by applicable law, any right to revoke this Guaranty and
acknowledges that this Guaranty is continuing in nature (in accordance with the
terms hereof) and applies to all Guaranteed Obligations, whether existing now or
in the future.

 

Buccaneer Holdings Guaranty

F-1-3



--------------------------------------------------------------------------------

(c) The Guarantor hereby unconditionally and irrevocably waives, to the maximum
extent permitted by applicable law, (i) any defense (other than a defense of
payment in full in cash of the Guaranteed Obligations) arising by reason of any
claim or defense based upon an election of remedies by any Secured Party that in
any manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of the Guarantor or other rights of the Guarantor to proceed against any of the
other Loan Parties, any other guarantor or any other Person or any Collateral
and (ii) any defense based on any right of set-off or counterclaim against or in
respect of the Obligations of the Guarantor hereunder.

(d) The Guarantor acknowledges that the Administrative Agent may, in accordance
with the Loan Documents, without notice to or demand upon the Guarantor and
without affecting the liability of the Guarantor under this Guaranty, foreclose
under any mortgage by nonjudicial sale, and the Guarantor hereby waives, to the
maximum extent provided by applicable law, any defense (other than a defense of
payment in full in cash of the Guaranteed Obligations) to the recovery by the
Administrative Agent and the other Secured Parties against the Guarantor of any
deficiency after such nonjudicial sale and any defense (other than a defense of
payment in full in cash of the Guaranteed Obligations) or benefits that may be
afforded by applicable law.

(e) The Guarantor hereby unconditionally and irrevocably waives any duty on the
part of any Secured Party to disclose to the Guarantor any matter, fact or thing
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party or any of its
Subsidiaries now or hereafter known by such Secured Party.

(f) The Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Secured
Documents and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits.

Section 4. Subrogation. The Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of the Guarantor’s
Obligations under or in respect of this Guaranty or any other Secured Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Secured Party against the Borrower, any other Loan Party
or any other insider guarantor or any Collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from the Borrower,
any other Loan Party or any other insider guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
on account of such claim, remedy or right, unless and until all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been paid in full in cash (other than (A) contingent indemnification
obligations as to which no claim has been asserted and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements), the expiration or termination of all Letters of Credit (other than
Letters of Credit

 

Buccaneer Holdings Guaranty

F-1-4



--------------------------------------------------------------------------------

which have been Cash Collateralized) and the expiration or termination of the
Aggregate Commitments. If any amount shall be paid to the Guarantor in violation
of the immediately preceding sentence at any time prior to the latest of (a) the
payment in full in cash of the Guaranteed Obligations and all other amounts
(other than (A) contingent indemnification obligations as to which no claim has
been asserted and (B) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements) payable under this Guaranty, (b) the
expiration or termination of the Aggregate Commitments and (c) the expiration or
termination of all Letters of Credit (other than Letters of Credit which have
been Cash Collateralized), such amount shall be received and held in trust for
the benefit of the Secured Parties, shall be segregated from other property and
funds of the Guarantor and shall forthwith be paid or delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of the Secured Documents, or to be
held as Collateral for any Guaranteed Obligations or other amounts payable under
this Guaranty thereafter arising. If (i) all of the Guaranteed Obligations and
all other amounts (other than (A) contingent indemnification obligations as to
which no claim has been asserted and (B) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements) payable under
this Guaranty shall have been paid in full in cash, (ii) the Aggregate
Commitments have expired or been terminated and (iii) all Letters of Credit
(other than Letters of Credit which have been Cash Collateralized) shall have
expired or been terminated, the Secured Parties will, at the Guarantor’s request
and expense, execute and deliver to the Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to the Guarantor of an interest in the Guaranteed
Obligations resulting from such payment made by the Guarantor pursuant to this
Guaranty.

Section 5. Payments Free and Clear of Taxes, Etc. Any and all payments by the
Guarantor under this Guaranty shall be made, to the extent provided in the
Credit Agreement, free and clear of and without deduction for any and all
present or future Taxes.

Section 6. Representations and Warranties. The Guarantor hereby represents and
warrants to the Administrative Agent and each other Secured Party as follows:

(a) The representations and warranties set forth in Article V of the Credit
Agreement as they relate to the Guarantor or to the Loan Documents to which the
Guarantor is a party, each of which representations and warranties is hereby
incorporated herein by reference, are true and correct in all material respects,
and the Administrative Agent and each other Secured Party shall be entitled to
rely on each of such representations and warranties as if fully set forth
herein; provided that each reference in each such representation and warranty to
the Borrower’s knowledge shall, for the purposes of this Section 6, be deemed to
be a reference to the Guarantor’s knowledge; and

(b) The Guarantor has, independently and without reliance upon any Secured Party
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Guaranty and each other
Secured Document to which it is or is to be a party, and the Guarantor has
established adequate means of obtaining

 

Buccaneer Holdings Guaranty

F-1-5



--------------------------------------------------------------------------------

from each other Loan Party on a continuing basis information pertaining to, and
is now and on a continuing basis will be familiar with, the business, condition
(financial or otherwise), operations, performance, properties and prospects of
such other Loan Party in all material respects.

Section 7. Covenants. The Guarantor covenants and agrees that unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full (other than (A) contingent indemnification
obligations as to which no claim has been asserted and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements), the expiration or termination of all Letters of Credit (other than
Letters of Credit which have been Cash Collateralized) and the expiration or
termination of the Aggregate Commitments, the Guarantor shall take, or shall
refrain from taking, as the case may be, each action that is necessary to be
taken or not taken, as the case may be, so that no Default or Event of Default
is caused by the failure to take such action or to refrain from taking such
action by the Guarantor or any of its Restricted Subsidiaries.

Section 8. Amendments, Etc. Subject to Section 10.01 of the Credit Agreement, no
amendment or waiver of any provision of this Guaranty and no consent to any
departure by the Guarantor therefrom shall in any event be effective unless the
same shall be in writing and signed by the Administrative Agent, the Required
Lenders and the Guarantor, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

Section 9. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier,
and all notices and other communications expressly permitted hereunder to be
given by telephone or electronic mail shall be made to the applicable telephone
number or electronic mail address, as the case may be, if to the Guarantor,
addressed to it in care of the Borrower at the Borrower’s address specified in
Section 10.02 of the Credit Agreement, if to any Agent or any Lender, at its
address specified in Section 10.02 of the Credit Agreement, if to any Hedge
Bank, at its address specified in the Secured Hedge Agreement to which it is a
party, if to any Cash Management Bank, at its address specified in the Secured
Cash Management Agreement to which it is a party or, in each case, to such other
address, telecopier number, electronic mail address or telephone number as shall
be designated by such party in a notice to other parties, as provided in
Section 10.02(d) of the Credit Agreement. All such notices and other
communications shall be deemed to be given, made or effective at such time as
shall be set forth in Section 10.02 of the Credit Agreement.

Section 10. No Waiver; Remedies. No failure on the part of any Secured Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 11. Right of Set-off. Upon (a) the occurrence and during the continuance
of any Event of Default and (b) the making of the request or the granting of the
consent specified by Section 8.02 of the Credit Agreement to authorize the
Administrative Agent to declare the

 

Buccaneer Holdings Guaranty

F-1-6



--------------------------------------------------------------------------------

Loans due and payable pursuant to the provisions of said Section 8.02, each
Agent and each Lender is hereby authorized at any time and from time to time, to
the maximum extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness at any time owing by such Agent or such Lender,
other than deposits held in “Exempt Deposit Accounts” (as such term is defined
in the Security Agreement), to or for the credit or the account of the Guarantor
against any and all of the Obligations of the Guarantor now or hereafter
existing under the Secured Documents, irrespective of whether such Agent or such
Lender shall have made any demand under this Guaranty or any other Secured
Document and although such Obligations may be contingent or unmatured or
denominated in a currency different from that of the applicable deposit or
Indebtedness. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such set-off and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Administrative Agent and each
Lender under this Section 11 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that the Administrative
Agent and such Lender may have.

Section 12. Continuing Guaranty; Assignments under the Credit Agreement. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the latest of (i) the payment in full in cash of the Guaranteed
Obligations and all other amounts (other than (A) contingent indemnification
obligations as to which no claim has been asserted and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements) payable under this Guaranty, (ii) the expiration or termination of
the Aggregate Commitments and (iii) the expiration or termination of all Letters
of Credit (other than Letters of Credit which have been Cash Collateralized),
(b) be binding upon the Guarantor, its successors and assigns and (c) inure to
the benefit of and be enforceable by the Secured Parties and their successors,
transferees and assigns. Without limiting the generality of clause (c) of the
immediately preceding sentence, any Secured Party may assign or otherwise
transfer all or any portion of its rights and obligations under the Credit
Agreement (including, without limitation, all or any portion of its Commitments,
the Loans owing to it and the Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Secured Party herein or otherwise, in each case as and
to the extent provided in Section 10.07 of the Credit Agreement. The Guarantor
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Secured Parties.

Section 13. Indemnification. Without limitation of any other Obligations of the
Guarantor or remedies of the Secured Parties under this Guaranty, the Guarantor
shall indemnify and hold harmless each Indemnitee from and against (and will
reimburse each Indemnitee as the same are incurred for) any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs (including settlement costs), disbursements, and reasonable and
documented or invoiced out-of-pocket fees and expenses (including the reasonable
fees, disbursements and other charges of (i) one counsel to the Indemnitees
taken as a whole, (ii) in the case of an actual or perceived conflict of
interest, where the Indemnitee affected by such conflict informs the Borrower of
such conflict and thereafter retains its own counsel, of another firm of counsel
for each such affected indemnified person, and (iii) if necessary, one

 

Buccaneer Holdings Guaranty

F-1-7



--------------------------------------------------------------------------------

local counsel in each relevant jurisdiction (which may include a single special
counsel acting in multiple jurisdictions) and special counsel for each relevant
specialty) of any kind or nature whatsoever which may at any time be imposed on,
incurred by or asserted or awarded against any such Indemnitee in any way
relating to or arising out of or in connection with or by reason of any failure
of any Guaranteed Obligations to be the legal, valid, binding obligations of any
Loan Party enforceable against such Loan Party in accordance with its terms.

Section 14. Subordination. The Guarantor hereby subordinates any and all debts,
liabilities and other Obligations owed to the Guarantor by each other Loan Party
(the “Subordinated Obligations”) to the Guaranteed Obligations to the extent and
in the manner hereinafter set forth in this Section 14:

(a) Prohibited Payments, Etc. Except as otherwise set forth in this
Section 14(a), the Guarantor may receive regularly scheduled payments from any
other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Event of Default under Sections
8.01(a), (f) or (g) of the Credit Agreement (including the commencement and
continuation of any proceeding under any Debtor Relief Law relating to any other
Loan Party) or the acceleration of the Loans pursuant to Section 8.02 of the
Credit Agreement, unless the Administrative Agent otherwise agrees, the
Guarantors shall not demand, accept or take any action to collect any payment on
account of the Subordinated Obligations until all of the Guaranteed Obligations
and all other amounts payable under this Guaranty shall have been paid in full
in cash (other than (A) contingent indemnification obligations as to which no
claim has been asserted and (B) obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements) or this Guaranty is
terminated and of no further force or effect.

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any Debtor
Relief Law relating to any other Loan Party, the Guarantor agrees that the
Secured Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Debtor Relief Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before the Guarantor receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default under Sections 8.01(a), (f) or (g) of the Credit Agreement (including
the commencement and continuation of any proceeding under any Debtor Relief Law
relating to any other Loan Party) or the acceleration of the Loans pursuant to
Section 8.02 of the Credit Agreement, the Guarantor shall, if the Administrative
Agent so requests, collect, enforce and receive payments on account of the
Subordinated Obligations as trustee for the Secured Parties and deliver such
payments to the Administrative Agent on account of the Guaranteed Obligations
(including all Post Petition Interest), together with any necessary endorsements
or other instruments of transfer, but without reducing or affecting in any
manner the liability of the Guarantor under the other provisions of this
Guaranty, until all of the Guaranteed Obligations and all other amounts payable
under this Guaranty shall have been paid in full in cash (other than
(A) contingent indemnification obligations as to which no claim has been
asserted and (B) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements) or this Guaranty is terminated and

 

Buccaneer Holdings Guaranty

F-1-8



--------------------------------------------------------------------------------

of no further force or effect.

(d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default under Sections 8.01(a), (f) or (g) of the
Credit Agreement (including the commencement and continuation of any proceeding
under any Debtor Relief Law relating to any other Loan Party) or the
acceleration of the Loans pursuant to Section 8.02 of the Credit Agreement, in
its discretion, the Administrative Agent is authorized and empowered (but
without any obligation to so do), (i) in the name of the Guarantor, to collect
and enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require the Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest), in each case, until all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash (other than (A) contingent indemnification obligations as
to which no claim has been asserted and (B) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements) or this
Guaranty is terminated and of no further force or effect.

Section 15. Execution in Counterparts. This Guaranty may be executed in one or
more counterparts (and by different parties hereto in different counterparts),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by telecopier or other
electronic transmission of an executed counterpart of a signature page to this
Guaranty shall be effective as delivery of an original executed counterpart of
this Guaranty. The Administrative Agent may also require that any such documents
and signatures delivered by telecopier or other electronic transmission be
confirmed by a manually-signed original thereof; provided, that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier or other electronic transmission.

Section 16. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. (a) THIS
GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.

(b) THE GUARANTOR, AND BY ITS ACCEPTANCE OF THIS GUARANTY, THE ADMINISTRATIVE
AGENT AND EACH SECURED PARTY, IRREVOCABLY AND UNCONDITIONALLY SUBMITS FOR ITSELF
AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTY TO
THE EXCLUSIVE GENERAL JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK
FOR THE COUNTY OF NEW YORK (THE “NEW YORK SUPREME COURT”), AND THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (THE “FEDERAL DISTRICT
COURT,” AND TOGETHER WITH THE NEW YORK SUPREME COURT, THE “NEW YORK COURTS”) AND
APPELLATE COURTS FROM EITHER OF THEM; PROVIDED THAT NOTHING IN

 

Buccaneer Holdings Guaranty

F-1-9



--------------------------------------------------------------------------------

THIS GUARANTY SHALL BE DEEMED OR OPERATE TO PRECLUDE (I) THE ADMINISTRATIVE
AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION
TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS (IN WHICH
CASE ANY PARTY SHALL BE ENTITLED TO ASSERT ANY CLAIM OR DEFENSE, INCLUDING ANY
CLAIM OR DEFENSE THAT THIS SECTION 16 WOULD OTHERWISE REQUIRE TO BE ASSERTED IN
A LEGAL ACTION OR PROCEEDING IN A NEW YORK COURT), OR TO ENFORCE A JUDGMENT OR
OTHER COURT ORDER IN FAVOR OF THE ADMINISTRATIVE AGENT, (II) ANY PARTY FROM
BRINGING ANY LEGAL ACTION OR PROCEEDING IN ANY JURISDICTION FOR THE RECOGNITION
AND ENFORCEMENT OF ANY JUDGMENT AND (III) IF ALL SUCH NEW YORK COURTS DECLINE
JURISDICTION OVER ANY PERSON, OR DECLINE (OR IN THE CASE OF THE FEDERAL DISTRICT
COURT, LACK) JURISDICTION OVER ANY SUBJECT MATTER OF SUCH ACTION OR PROCEEDING,
A LEGAL ACTION OR PROCEEDING MAY BE BROUGHT WITH RESPECT THERETO IN ANOTHER
COURT HAVING JURISDICTION.

(c) THE GUARANTOR, AND BY ITS ACCEPTANCE OF THIS GUARANTY, THE ADMINISTRATIVE
AGENT AND EACH SECURED PARTY, IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION. THE GUARANTOR, AND BY ITS ACCEPTANCE OF THIS
GUARANTY, THE ADMINISTRATIVE AGENT AND EACH SECURED PARTY, HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) THE GUARANTOR, AND BY ITS ACCEPTANCE OF THIS GUARANTY, THE ADMINISTRATIVE
AGENT AND EACH SECURED PARTY, IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 9 OF THIS GUARANTY. NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF THE GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY
SECURED PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) THE GUARANTOR, AND BY ITS ACCEPTANCE OF THIS GUARANTY, THE ADMINISTRATIVE
AGENT AND EACH SECURED PARTY, HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS GUARANTY OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS WITH RESPECT
TO THIS GUARANTY, OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND THE GUARANTOR, AND BY ITS ACCEPTANCE OF THIS GUARANTY, THE
ADMINISTRATIVE AGENT AND

 

Buccaneer Holdings Guaranty

F-1-10



--------------------------------------------------------------------------------

EACH SECURED PARTY, HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND
THAT ANY SECURED PARTY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 16(e) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH SECURED PARTY TO THE WAIVER OF ITS
RIGHT TO TRIAL BY JURY.

[Remainder of page left intentionally blank]

 

Buccaneer Holdings Guaranty

F-1-11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

BUCCANEER HOLDINGS, INC.

By:                                          
                                   

        Name:

        Title:

[SIGNATURE PAGE]

Form of Solvency Certificate



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF SUBSIDIARY GUARANTY

Dated as of April 23, 2012

From

THE GUARANTORS NAMED HEREIN

and

THE ADDITIONAL GUARANTORS REFERRED TO HEREIN

as Guarantors

in favor of

THE SECURED PARTIES REFERRED TO IN

THE CREDIT AGREEMENT REFERRED TO HEREIN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section        Page  

Section 1.

  Guaranty; Limitation of Liability      1   

Section 2.

  Guaranty Absolute      2   

Section 3.

  Waivers and Acknowledgments.      3   

Section 4.

  Subrogation      4   

Section 5.

  Payments Free and Clear of Taxes, Etc      5   

Section 6.

  Representations and Warranties      5   

Section 7.

  Covenants      6   

Section 8.

  Amendments, Guaranty Supplements, Etc.      6   

Section 9.

  Notices, Etc      6   

Section 10.

  No Waiver; Remedies      7   

Section 11.

  Right of Set-off      7   

Section 12.

  Continuing Guaranty; Assignments under the Credit Agreement      7   

Section 13.

  Indemnification      8   

Section 14.

  Subordination.      8   

Section 15.

  Right of Contribution.      9   

Section 16.

  Execution in Counterparts      10   

Section 17.

  Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.      10    Exhibit
A—Guaranty Supplement   



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTY

SUBSIDIARY GUARANTY dated as of April 23, 2012 (this “Guaranty”) made by the
Persons listed on the signature pages hereof and the Additional Guarantors (as
defined in Section 8(b)) (such Persons so listed and the Additional Guarantors
being, collectively, the “Guarantors” and, individually, each a “Guarantor”) in
favor of the Secured Parties (as defined in the Credit Agreement referred to
below).

PRELIMINARY STATEMENT

Syniverse Holdings, Inc., a Delaware corporation (the “Borrower”) and Buccaneer
Holdings, Inc., a Delaware corporation, are parties to that certain Credit
Agreement dated as of April 23, 2012 (as may be amended, restated, amended and
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”; the capitalized terms defined therein and not
otherwise defined herein being used herein as therein defined), among the
Borrower, Buccaneer Holding, Inc., a Delaware corporation, the Lenders from time
to time party thereto, and Barclays Bank PLC, as the Swing Line Lender, an L/C
Issuer and the Administrative Agent, and the other Agents named therein. Each
Guarantor may receive, directly or indirectly, a portion of the proceeds of the
Loans under the Credit Agreement and will derive substantial direct and indirect
benefits from the transactions contemplated by the Credit Agreement. It is a
condition precedent to the making of Loans by the Lenders and the issuance of
Letters of Credit by the L/C Issuers under the Credit Agreement, the entry by
the Hedge Banks into Secured Hedge Agreements from time to time and the entry by
the Cash Management Banks into Secured Cash Management Agreements from time to
time, that each Guarantor shall have executed and delivered this Guaranty.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans and the L/C Issuers to issue Letters of Credit under the
Credit Agreement, the Hedge Banks to enter into Secured Hedge Agreements from
time to time and the Cash Management Banks to enter into Secured Cash Management
Agreements from time to time, each Guarantor, jointly and severally with each
other Guarantor, hereby agrees as follows:

Section 1. Guaranty; Limitation of Liability.

(a) Each Guarantor hereby, jointly and severally, absolutely, unconditionally
and irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all Obligations of each other Loan Party now or hereafter existing
under or in respect of the Loan Documents, any Secured Cash Management Agreement
or any Secured Hedge Agreement (the Loan Documents, Secured Cash Management
Agreements and Secured Hedge Agreements, collectively, the “Secured Documents”)
(including, without limitation, any extensions, modifications, substitutions,
amendments or renewals of any or all of the foregoing Obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premium, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such Obligations being the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including, without limitation, fees and expenses of
counsel) incurred by the Administrative Agent or any other Secured Party in
enforcing any rights under this Guaranty or any other Secured Document, to the

 

F-2-1



--------------------------------------------------------------------------------

extent reimbursable under Section 10.04 of the Credit Agreement. Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by any other Loan Party to any Secured Party under or in respect
of the Secured Documents but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.

(b) Each Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent and each other Secured Party, hereby confirms that it is the intention of
all such Persons that this Guaranty and the Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of any
Debtor Relief Law (as hereinafter defined), the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar foreign, federal or
state law to the extent applicable to this Guaranty and the Obligations of each
Guarantor hereunder. To effectuate the foregoing intention, the Administrative
Agent, the other Secured Parties and the Guarantors hereby irrevocably agree
that the Obligations of each Guarantor under this Guaranty at any time shall be
limited to the maximum amount as will result in the Obligations of such
Guarantor under this Guaranty not constituting a fraudulent transfer or
conveyance.

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty or the Holdings Guaranty or any other guaranty with respect to the
Guaranteed Obligations, such Guarantor will contribute, to the maximum extent
permitted by applicable law, such amounts to each other Guarantor and Holdings
and each other guarantor so as to maximize the aggregate amount paid to the
Secured Parties under or in respect of the Secured Documents.

Section 2. Guaranty Absolute. To the maximum extent permitted by applicable law,
each Guarantor guarantees that the Guaranteed Obligations will be paid strictly
in accordance with the terms of the Secured Documents, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of any Secured Party with respect thereto. The
Obligations of each Guarantor under or in respect of this Guaranty are
independent of the Guaranteed Obligations or any other Obligations of any other
Loan Party under or in respect of the Secured Documents, and a separate action
or actions may be brought and prosecuted against each Guarantor to enforce this
Guaranty, irrespective of whether any action is brought against the Borrower or
any other Loan Party or whether the Borrower or any other Loan Party is joined
in any such action or actions. The liability of each Guarantor under this
Guaranty shall be irrevocable, absolute and unconditional irrespective of, and
each Guarantor hereby irrevocably waives, to the maximum extent permitted by
applicable law, any defenses (other than a defense of payment in full in cash of
the Guaranteed Obligations) it may now have or hereafter acquire in any way
relating to, any or all of the following:

(a) any lack of validity or enforceability of any Secured Document or any
agreement or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other Obligations of any
other Loan Party under or in respect of the Secured Documents, or any other
amendment or

 

F-2-2



--------------------------------------------------------------------------------

waiver of or any consent to departure from any Secured Document, including,
without limitation, any increase in the Guaranteed Obligations resulting from
the extension of additional credit to any Loan Party or any of its Subsidiaries
or otherwise;

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Loan Party under the
Secured Documents or any other assets of any Loan Party or any of its
Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Guarantor waiving any duty on the
part of the Secured Parties to disclose such information);

(g) the failure of any other Person to execute or deliver this Guaranty, any
Guaranty Supplement (as hereinafter defined) or any other guaranty or agreement
or the release or reduction of liability of any Guarantor or other guarantor or
surety, in each case, with respect to the Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.

Section 3. Waivers and Acknowledgments.

(a) Each Guarantor hereby unconditionally and irrevocably waives, to the maximum
extent permitted by applicable law, promptness, diligence, notice of acceptance,
presentment, demand for performance, notice of nonperformance, default,
acceleration, protest or dishonor and any other notice with respect to any of
the Guaranteed Obligations and this Guaranty and any requirement that any
Secured Party protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any Collateral.

 

F-2-3



--------------------------------------------------------------------------------

(b) Each Guarantor hereby unconditionally and irrevocably waives, to the maximum
extent permitted by applicable law, any right to revoke this Guaranty and
acknowledges that this Guaranty is continuing in nature (in accordance with the
terms hereof) and applies to all Guaranteed Obligations, whether existing now or
in the future.

(c) Each Guarantor hereby unconditionally and irrevocably waives, to the maximum
extent permitted by applicable law, (i) any defense (other than a defense of
payment in full in cash of the Guaranteed Obligations) arising by reason of any
claim or defense based upon an election of remedies by any Secured Party that in
any manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of such Guarantor or other rights of such Guarantor to proceed against any of
the other Loan Parties, any other guarantor or any other Person or any
Collateral and (ii) any defense based on any right of set-off or counterclaim
against or in respect of the Obligations of such Guarantor hereunder.

(d) Each Guarantor acknowledges that the Administrative Agent may, in accordance
with the Loan Documents, without notice to or demand upon such Guarantor and
without affecting the liability of such Guarantor under this Guaranty, foreclose
under any mortgage by nonjudicial sale, and each Guarantor hereby waives, to the
maximum extent permitted by applicable law, any defense (other than a defense of
payment in full in cash of the Guaranteed Obligations) to the recovery by the
Administrative Agent and the other Secured Parties against such Guarantor of any
deficiency after such nonjudicial sale and any defense (other than a defense of
payment in full in cash of the Guaranteed Obligations) or benefits that may be
afforded by applicable law.

(e) Each Guarantor hereby unconditionally and irrevocably waives, to the maximum
extent permitted by applicable law, any duty on the part of any Secured Party to
disclose to such Guarantor any matter, fact or thing relating to the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any other Loan Party or any of its Subsidiaries now or hereafter
known by such Secured Party.

(f) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Secured
Documents and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits.

Section 4. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against the Borrower, any other Loan Party or any other insider guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s Obligations under or in respect of this Guaranty or any other
Secured Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against the Borrower,
any other Loan Party or any other insider guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
the Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or

 

F-2-4



--------------------------------------------------------------------------------

security on account of such claim, remedy or right, unless and until all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been paid in full in cash (other than (A) contingent indemnification
obligations as to which no claim has been asserted and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements), the expiration or termination of all Letters of Credit (other than
Letters of Credit which have been Cash Collateralized) and the expiration or
termination of the Aggregate Commitments. If any amount shall be paid to any
Guarantor in violation of the immediately preceding sentence at any time prior
to the latest of (a) the payment in full in cash of the Guaranteed Obligations
and all other amounts (other than (A) contingent indemnification obligations as
to which no claim has been asserted and (B) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements) payable under
this Guaranty, (b) the expiration or termination of the Aggregate Commitments
and (c) the expiration or termination of all Letters of Credit (other than
Letters of Credit which have been Cash Collateralized), such amount shall be
received and held in trust for the benefit of the Secured Parties, shall be
segregated from other property and funds of such Guarantor and shall forthwith
be paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Secured
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) all of the
Guaranteed Obligations and all other amounts (other than (A) contingent
indemnification obligations as to which no claim has been asserted and
(B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements) payable under this Guaranty shall have been paid in
full in cash, (ii) the Aggregate Commitments have expired or been terminated and
(iii) all Letters of Credit (other than Letters of Credit which have been Cash
Collateralized) shall have expired or been terminated, the Secured Parties will,
at such Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from payment made by such
Guarantor pursuant to this Guaranty.

Section 5. Payments Free and Clear of Taxes, Etc. Any and all payments by any
Guarantor under this Guaranty shall be made, to the extent provided in the
Credit Agreement, free and clear of and without deduction for any and all
present or future Taxes.

Section 6. Representations and Warranties. Each Guarantor hereby represents and
warrants to the Administrative Agent and each other Secured Party as follows:

(a) The representations and warranties set forth in Article V of the Credit
Agreement as they relate to such Guarantor or to the Loan Documents to which
such Guarantor is a party, each of which representations and warranties is
hereby incorporated herein by reference, are true and correct in all material
respects, and the Administrative Agent and each other Secured Party shall be
entitled to rely on each of such representations and warranties as if fully set
forth herein; provided that each reference in each such representation and
warranty to the Borrower’s knowledge shall, for the purposes of this Section 6,
be deemed to be a reference to such Guarantor’s knowledge; and

 

F-2-5



--------------------------------------------------------------------------------

(b) Each Guarantor has, independently and without reliance upon any Secured
Party and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Guaranty and each
other Secured Document to which it is or is to be a party, and each Guarantor
has established adequate means of obtaining from each other Loan Party on a
continuing basis information pertaining to, and is now and on a continuing basis
will be familiar with, the business, condition (financial or otherwise),
operations, performance, properties and prospects of such other Loan Party in
all material respects.

Section 7. Covenants. Each Guarantor covenants and agrees that unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full (other than (A) contingent indemnification
obligations as to which no claim has been asserted and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements), the expiration or termination of all Letters of Credit (other than
Letters of Credit which have been Cash Collateralized) and the expiration or
termination of the Aggregate Commitments, such Guarantor shall take, or shall
refrain from taking, as the case may be, each action that is necessary to be
taken or not taken, as the case my be, so that not Default or Event of Default
is caused by the failure to take such action or to refrain from taking such
action by the Guarantor or any of it s Restricted Subsidiaries.

Section 8. Amendments, Guaranty Supplements, Etc.

(a) Subject to Section 10.01 of the Credit Agreement, no amendment or waiver of
any provision of this Guaranty and no consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be in writing
and signed by the Administrative Agent, the Required Lenders and the Guarantors
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. Upon a Guarantor becoming an
Excluded Subsidiary, or ceasing to be a Restricted Subsidiary, in each case as a
result of a transaction permitted under the Loan Documents, such Guarantor shall
be released in accordance with the provisions of the applicable Loan
Document(s), including, without limitation, Section 9.11 of the Credit
Agreement.

(b) Upon the execution and delivery by any Person of a guaranty supplement in
substantially the form of Exhibit A hereto (each, a “Guaranty Supplement”),
(i) such Person shall be referred to as an “Additional Guarantor” and shall
become and be a Guarantor hereunder, and each reference in this Guaranty to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
each reference in any other Loan Document to a “Subsidiary Guarantor” shall also
mean and be a reference to such Additional Guarantor, and (ii) each reference
herein to “this Guaranty”, “hereunder”, “hereof” or words of like import
referring to this Guaranty, and each reference in any other Loan Document to the
“Subsidiary Guaranty”, “thereunder”, “thereof” or words of like import referring
to this Guaranty, shall mean and be a reference to this Guaranty as supplemented
by such Guaranty Supplement.

Section 9. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier,
and all notices and other communications expressly permitted hereunder to be
given by telephone or electronic mail shall be made to the

 

F-2-6



--------------------------------------------------------------------------------

applicable telephone number or electronic mail address, as the case may be, if
to any Guarantor, addressed to it in care of the Borrower at the Borrower’s
address specified in Section 10.02 of the Credit Agreement, if to any Agent or
any Lender, at its address specified in Section 10.02 of the Credit Agreement,
if to any Hedge Bank, at its address specified in the Secured Hedge Agreement to
which it is a party, if to any Cash Management Bank, at its address specified in
the Secured Cash Management Agreement to which it is a party or, in each case,
to such other address, telecopier number, electronic mail address or telephone
number as shall be designated by such party in a notice to other parties, as
provided in Section 10.02(d) of the Credit Agreement. All such notices and other
communications shall be deemed to be given, made or effective at such time as
shall be set forth in Section 10.02 of the Credit Agreement.

Section 10. No Waiver; Remedies. No failure on the part of any Secured Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 11. Right of Set-off. Upon (a) the occurrence and during the continuance
of any Event of Default and (b) the making of the request or the granting of the
consent specified by Section 8.02 of the Credit Agreement to authorize the
Administrative Agent to declare the Loans due and payable pursuant to the
provisions of said Section 8.02, each Agent and each Lender is hereby authorized
at any time and from time to time, to the maximum extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other Indebtedness at any
time owing by such Agent or such Lender, other than deposits held in “Exempt
Deposit Accounts” (as such term is defined in the Security Agreement), to or for
the credit or the account of any Guarantor against any and all of the Guaranteed
Obligations of such Guarantor now or hereafter existing under the Secured
Documents, irrespective of whether such Agent or such Lender shall have made any
demand under this Guaranty or any other Secured Document and although such
Guaranteed Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set-off and application made by such Lender, provided that the failure
to give such notice shall not affect the validity of such setoff and
application. The rights of the Administrative Agent and each Lender under this
Section 11 are in addition to other rights and remedies (including, without
limitation, other rights of setoff) that the Administrative Agent and such
Lender may have.

Section 12. Continuing Guaranty; Assignments under the Credit Agreement. This
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until the latest of (i) the payment in full in cash of the Guaranteed
Obligations and all other amounts (other than contingent indemnification
obligations as to which no claim has been asserted and obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements) payable under this Guaranty, (ii) the expiration or termination of
the Aggregate Commitments and (iii) the expiration or termination of all Letters
of Credit (other than Letters of Credit which have been Cash Collateralized)
(b) be binding upon each Guarantor, its successors and assigns and (c) inure to
the benefit of and be enforceable by the Secured Parties and their permitted
successors, transferees and assigns. Without limiting the generality of clause
(c) of the

 

F-2-7



--------------------------------------------------------------------------------

immediately preceding sentence, any Secured Party may assign or otherwise
transfer all or any portion of its rights and obligations under the Credit
Agreement (including, without limitation, all or any portion of its Commitments,
the Loans owing to it and the Note or Notes held by it) to any other Person, to
the extent permitted under Section 10.07 of the Credit Agreement, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to such Secured Party herein or otherwise, in each case as and to the
extent provided in Section 10.07 of the Credit Agreement. No Guarantor shall
have the right to assign its rights hereunder or any interest herein without the
prior written consent of the Secured Parties.

Section 13. Indemnification. Without limitation of any other Obligations of any
Guarantor or remedies of the Secured Parties under this Guaranty, each Guarantor
shall indemnify and hold harmless each Indemnitee from and against (and will
reimburse each Indemnitee as the same are incurred for) any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs (including settlement costs), disbursements, and reasonable and
documented or invoiced out-of-pocket fees and expenses (including the reasonable
fees, disbursements and other charges of (i) one counsel to the Indemnitees
taken as a whole, (ii) in the case of an actual or perceived conflict of
interest, where the Indemnitee affected by such conflict informs the Borrower of
such conflict and thereafter retains its own counsel, of another firm of counsel
for each such affected indemnified person, and (iii) if necessary, one local
counsel in each relevant jurisdiction (which may include a single special
counsel acting in multiple jurisdictions) and special counsel for each relevant
specialty) of any kind or nature whatsoever which may at any time be imposed on,
incurred by or asserted or awarded against any such Indemnitee in any way
relating to or arising out of or in connection with or by reason of any failure
of any Guaranteed Obligations to be the legal, valid, binding obligations of any
Loan Party enforceable against such Loan Party in accordance with its terms.

Section 14. Subordination. Each Guarantor hereby subordinates any and all debts,
liabilities and other Obligations owed to such Guarantor by each other Loan
Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 14:

(a) Prohibited Payments, Etc. Except as otherwise set forth in this
Section 14(a), each Guarantor may receive regularly scheduled payments from any
other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Event of Default under Sections
8.01(a), (f) or (g) of the Credit Agreement (including the commencement and
continuation of any proceeding under any Debtor Relief Law relating to any other
Loan Party) or the acceleration of the Loans pursuant to Section 8.02 of the
Credit Agreement, unless the Administrative Agent otherwise agrees, none of the
Guarantors shall demand, accept or take any action to collect any payment on
account of the Subordinated Obligations until all of the Guaranteed Obligations
and all other amounts payable under this Guaranty shall have been paid in full
in cash (other than (A) contingent indemnification obligations as to which no
claim has been asserted and (B) obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements) or this Guaranty is
terminated and of no further force or effect.

 

F-2-8



--------------------------------------------------------------------------------

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any Debtor
Relief Law relating to any other Loan Party, each Guarantor agrees that the
Secured

 

F-2-9



--------------------------------------------------------------------------------

Parties shall be entitled to receive payment in full in cash of all Guaranteed
Obligations (including all interest and expenses accruing after the commencement
of a proceeding under any Debtor Relief Law, whether or not constituting an
allowed claim in such proceeding (“Post Petition Interest”)) before such
Guarantor receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default under Sections 8.01(a), (f) or (g) of the Credit Agreement (including
the commencement and continuation of any proceeding under any Debtor Relief Law
relating to any other Loan Party) or the acceleration of the Loans pursuant to
Section 8.02 of the Credit Agreement, each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Secured Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty, until all of the Guaranteed Obligations and all other amounts payable
under this Guaranty shall have been paid in full in cash (other than
(A) contingent indemnification obligations as to which no claim has been
asserted and (B) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements) or this Guaranty is terminated and of
no further force or effect.

(d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default under Sections 8.01(a), (f) or (g) of the
Credit Agreement (including the commencement and continuation of any proceeding
under any Debtor Relief Law relating to any other Loan Party) or the
acceleration of the Loans pursuant to Section 8.02 of the Credit Agreement, in
its discretion, the Administrative Agent is authorized and empowered (but
without any obligation to so do), (i) in the name of any Guarantor, to collect
and enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require such Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest), in each case, until all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash (other than (A) contingent indemnification obligations as
to which no claim has been asserted and (B) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements) or this
Guaranty is terminated and of no further force or effect.

Section 15. Right of Contribution.

(a) To the extent that any Guarantor shall be required hereunder to pay a
portion of the Guaranteed Obligations which shall exceed the greater of (i) the
amount of the economic benefit actually received by such Guarantor from the
Facilities and (ii) the amount which such Guarantor would otherwise have paid if
such Guarantor had paid the aggregate amount of the Guaranteed Obligations
(excluding any amount thereof repaid by Borrower or any other Guarantor) in the
same proportion as such Guarantor’s net worth at the date enforcement hereunder
is sought bears to the aggregate net worth of all the Guarantors at the date
enforcement hereunder is sought, then, such Guarantor shall be reimbursed by
such other Guarantors for the amount of such excess, pro rata, based on the
respective net worths of such other Guarantors at the date enforcement hereunder
is sought. For purposes of determining the net worth of any Guarantor in
connection with the foregoing, all guarantees of such Guarantor other than the
Guaranty and any other guarantee of the Guaranteed Obligations will be deemed to
be enforceable and payable after the Guaranty and any other guarantee of the
Guaranteed Obligations.

(b) Each Guarantor’s right of contribution under this Section 15 shall be
subject to the terms and conditions of Section 4. The provisions of this
Section 15 shall in no respect limit the obligations and liabilities of any
Guarantor to the Agents and the Secured Parties, and each Guarantor shall remain
liable to the Agents and the Secured Parties for the full amount guaranteed by
such Guarantor hereunder. Each Guarantor agrees to contribute, to the maximum
extent permitted by applicable law, such amounts to each other Guarantor and
each other guarantor so as to maximize the aggregate amount paid to the Secured
Parties under or in respect of the Loan Documents.

Section 16. Execution in Counterparts. This Guaranty may be executed in one or
more counterparts (and by different parties hereto in different counterparts),
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by telecopier or other
electronic transmission of an executed counterpart of a signature page to this
Guaranty shall be effective as delivery of an original executed counterpart of
this Guaranty. The Administrative Agent may also require that any such documents
and signatures delivered by telecopier or other electronic transmission be
confirmed by a manually-signed original thereof; provided, that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier or other electronic transmission.

Section 17. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

(a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN
UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.

(b) EACH GUARANTOR, AND BY ITS ACCEPTANCE OF THIS GUARANTY, THE ADMINISTRATIVE
AGENT AND EACH SECURED PARTY, IRREVOCABLY AND UNCONDITIONALLY SUBMITS FOR ITSELF
AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTY TO
THE EXCLUSIVE GENERAL JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK
FOR THE COUNTY OF NEW YORK (THE “NEW YORK SUPREME COURT”), AND THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (THE “FEDERAL DISTRICT
COURT,” AND TOGETHER WITH THE NEW YORK SUPREME COURT, THE “NEW YORK COURTS”) AND
APPELLATE COURTS FROM EITHER OF THEM; PROVIDED THAT NOTHING IN THIS GUARANTY
SHALL BE DEEMED OR OPERATE TO PRECLUDE (I) THE ADMINISTRATIVE AGENT FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE
ON THE COLLATERAL OR ANY

 

F-2-10



--------------------------------------------------------------------------------

OTHER SECURITY FOR THE OBLIGATIONS (IN WHICH CASE ANY PARTY SHALL BE ENTITLED TO
ASSERT ANY CLAIM OR DEFENSE, INCLUDING ANY CLAIM OR DEFENSE THAT THIS SECTION 17
WOULD OTHERWISE REQUIRE TO BE ASSERTED IN A LEGAL ACTION OR PROCEEDING IN A NEW
YORK COURT), OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
ADMINISTRATIVE AGENT, (II) ANY PARTY FROM BRINGING ANY LEGAL ACTION OR
PROCEEDING IN ANY JURISDICTION FOR THE RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT AND (III) IF ALL SUCH NEW YORK COURTS DECLINE JURISDICTION OVER ANY
PERSON, OR DECLINE (OR IN THE CASE OF THE FEDERAL DISTRICT COURT, LACK)
JURISDICTION OVER ANY SUBJECT MATTER OF SUCH ACTION OR PROCEEDING, A LEGAL
ACTION OR PROCEEDING MAY BE BROUGHT WITH RESPECT THERETO IN ANOTHER COURT HAVING
JURISDICTION.

(c) EACH GUARANTOR, AND BY ITS ACCEPTANCE OF THIS GUARANTY, THE ADMINISTRATIVE
AGENT AND EACH SECURED PARTY, IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION. EACH GUARANTOR, AND BY ITS ACCEPTANCE OF THIS
GUARANTY, THE ADMINISTRATIVE AGENT AND EACH SECURED PARTY, HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) EACH GUARANTOR, AND BY ITS ACCEPTANCE OF THIS GUARANTY, THE ADMINISTRATIVE
AGENT AND EACH SECURED PARTY, IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 9 OF THIS GUARANTY. NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF THE GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY
SECURED PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) EACH GUARANTOR, AND BY ITS ACCEPTANCE OF THIS GUARANTY, THE ADMINISTRATIVE
AGENT AND EACH SECURED PARTY, HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS GUARANTY OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS WITH RESPECT
TO THIS GUARANTY, OR THE TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH GUARANTOR, AND BY ITS ACCEPTANCE OF THIS GUARANTY, THE
ADMINISTRATIVE AGENT AND EACH SECURED PARTY, HEREBY AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THAT ANY SECURED PARTY MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS

 

F-2-11



--------------------------------------------------------------------------------

SECTION 17(e) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF SUCH
GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH SECURED PARTY TO THE WAIVER OF ITS
RIGHT TO TRIAL BY JURY.

[Remainder of page left intentionally blank]

 

F-2-12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Subsidiary Guaranty to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

SYNIVERSE TECHNOLOGIES, LLC By:      

Name:

Title:

[SIGNATURE PAGE]



--------------------------------------------------------------------------------

SYNIVERSE ICX CORPORATION By:      

Name:

Title:

[SIGNATURE PAGE]



--------------------------------------------------------------------------------

THE RAPID ROAMING COMPANY By:      

Name:

Title:

[SIGNATURE PAGE]



--------------------------------------------------------------------------------

Exhibit A

To The

Subsidiary Guaranty

FORM OF SUBSIDIARY GUARANTY SUPPLEMENT

                             ,             

Barclays Bank PLC, as Administrative Agent

[Address of Administrative Agent]

Attention:                     

Credit Agreement dated as of April 23, 2012 among

Syniverse Holdings, Inc., a Delaware corporation (the “Borrower”),

Buccaneer Holdings, Inc.

the Lenders party to the Credit Agreement,

Barclays Bank PLC,

as the Swing Line Lender, an L/C Issuer and Administrative Agent,

and the other Agents party to the Credit Agreement

Ladies and Gentlemen:

Reference is made to the above-captioned Credit Agreement and to the Subsidiary
Guaranty referred to therein (such Subsidiary Guaranty, as in effect on the date
hereof and as it may hereafter be amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time,
together with this Subsidiary Guaranty Supplement (this “Guaranty Supplement”),
being the “Subsidiary Guaranty”). The capitalized terms defined in the
Subsidiary Guaranty or in the Credit Agreement and not otherwise defined herein
are used herein as therein defined.

Section 1. Guaranty; Limitation of Liability.

(a) The undersigned hereby, jointly and severally with the other Guarantors,
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Loan Party
now or hereafter existing under or in respect of the Secured Documents
(including, without limitation, any extensions, modifications, substitutions,
amendments or renewals of any or all of the foregoing Obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premium, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such Obligations being the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including, without limitation, fees and expenses of
counsel) incurred by the Administrative Agent or any other Secured Party in
enforcing any rights under this Guaranty Supplement, the Subsidiary Guaranty or
any other Secured Document, to the extent reimbursable under Section 10.04 of
the Credit Agreement. Without limiting the generality of the foregoing, the
undersigned’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed

 

Form of Buccaneer

Subsidiary Guaranty Supplement



--------------------------------------------------------------------------------

by any other Loan Party to any Secured Party under or in respect of the Secured
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such other Loan Party.

(b) The undersigned, and by its acceptance of this Guaranty Supplement, the
Administrative Agent and each other Secured Party, hereby confirms that it is
the intention of all such Persons that this Guaranty Supplement, the Subsidiary
Guaranty and the Obligations of the undersigned hereunder and thereunder not
constitute a fraudulent transfer or conveyance for purposes of Debtor Relief
Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any similar foreign, federal or state law to the extent applicable to this
Guaranty Supplement, the Subsidiary Guaranty and the Obligations of the
undersigned hereunder and thereunder. To effectuate the foregoing intention, the
Administrative Agent, the other Secured Parties and the undersigned hereby
irrevocably agree that the Obligations of the undersigned under this Guaranty
Supplement and the Subsidiary Guaranty at any time shall be limited to the
maximum amount as will result in the Obligations of the undersigned under this
Guaranty Supplement and the Subsidiary Guaranty not constituting a fraudulent
transfer or conveyance.

(c) The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty Supplement, the Subsidiary Guaranty, the Holdings Guaranty or any other
guaranty with respect to the Guaranteed Obligations, the undersigned will
contribute, to the maximum extent permitted by applicable law, such amounts to
each other Guarantor and each other guarantor so as to maximize the aggregate
amount paid to the Secured Parties under or in respect of the Secured Documents.

Section 2. Obligations Under the Subsidiary Guaranty. The undersigned hereby
agrees, as of the date first above written, to be bound as a Guarantor by all of
the terms and conditions of the Subsidiary Guaranty to the same extent as each
of the other Guarantors thereunder. The undersigned further agrees, as of the
date first above written, that each reference in the Subsidiary Guaranty to an
“Additional Guarantor” or a “Guarantor” shall also mean and be a reference to
the undersigned, and each reference in any other Loan Document to a “Subsidiary
Guarantor” or a “Loan Party” shall also mean and be a reference to the
undersigned.

Section 3. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 6 of the Subsidiary Guaranty to
the same extent as each other Guarantor.

Section 4. Delivery by Telecopier. Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by telecopier or other electronic
transmission shall be effective as delivery of an original executed counterpart
of this Guaranty Supplement. The Administrative Agent may also require that any
such documents and signatures delivered by telecopier or other electronic
transmission be confirmed by a manually-signed original thereof; provided, that
the failure to request or deliver the same shall not limit the effectiveness of
any document or signature delivered by telecopier or other electronic
transmission.

 

Form of Buccaneer

Subsidiary Guaranty Supplement



--------------------------------------------------------------------------------

Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.

(a) THIS GUARANTY SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK REGARDLESS OF THE LAWS THAT MIGHT
OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.

(b) THE UNDERSIGNED GUARANTOR, AND BY ITS ACCEPTANCE OF THIS GUARANTY, THE
ADMINISTRATIVE AGENT AND EACH SECURED PARTY, IRREVOCABLY AND UNCONDITIONALLY
SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS GUARANTY SUPPLEMENT TO THE EXCLUSIVE GENERAL JURISDICTION OF THE SUPREME
COURT OF THE STATE OF NEW YORK FOR THE COUNTY OF NEW YORK (THE “NEW YORK SUPREME
COURT”), AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK (THE “FEDERAL DISTRICT COURT,” AND TOGETHER WITH THE NEW YORK SUPREME
COURT, THE “NEW YORK COURTS”) AND APPELLATE COURTS FROM EITHER OF THEM; PROVIDED
THAT NOTHING IN THIS GUARANTY SUPPLEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE
(I) THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR
THE OBLIGATIONS (IN WHICH CASE ANY PARTY SHALL BE ENTITLED TO ASSERT ANY CLAIM
OR DEFENSE, INCLUDING ANY CLAIM OR DEFENSE THAT THIS SECTION 5 WOULD OTHERWISE
REQUIRE TO BE ASSERTED IN A LEGAL ACTION OR PROCEEDING IN A NEW YORK COURT), OR
TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE ADMINISTRATIVE AGENT,
(II) ANY PARTY FROM BRINGING ANY LEGAL ACTION OR PROCEEDING IN ANY JURISDICTION
FOR THE RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT AND (III) IF ALL SUCH NEW
YORK COURTS DECLINE JURISDICTION OVER ANY PERSON, OR DECLINE (OR IN THE CASE OF
THE FEDERAL DISTRICT COURT, LACK) JURISDICTION OVER ANY SUBJECT MATTER OF SUCH
ACTION OR PROCEEDING, A LEGAL ACTION OR PROCEEDING MAY BE BROUGHT WITH RESPECT
THERETO IN ANOTHER COURT HAVING JURISDICTION.

(c) THE UNDERSIGNED IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY SUPPLEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. THE UNDERSIGNED HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) THE UNDERSIGNED IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 9 OF THE GUARANTY. NOTHING IN THIS GUARANTY
SUPPLEMENT WILL AFFECT THE

 

Form of Buccaneer

Subsidiary Guaranty Supplement



--------------------------------------------------------------------------------

RIGHT OF ANY SECURED PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

(e) THE UNDERSIGNED HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS GUARANTY SUPPLEMENT
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS WITH
RESPECT TO THIS GUARANTY SUPPLEMENT, OR THE TRANSACTIONS RELATED HERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND THE UNDERSIGNED HEREBY AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THAT ANY SECURED PARTY MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 5(e) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE UNDERSIGNED TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

Very truly yours, [NAME OF ADDITIONAL GUARANTOR] By       Title:

 

Form of Buccaneer

Subsidiary Guaranty Supplement



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SECURITY AGREEMENT

Dated April 23, 2012

From

The Grantors referred to herein

as Grantors

to

BARCLAYS BANK PLC

as Administrative Agent

 

      Syniverse Security Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section    Page  

Section 1. Grant of Security

     2   

Section 2. Security for Obligations

     7   

Section 3. Grantors Remain Liable

     7   

Section 4. Delivery and Control of Security Collateral

     7   

Section 5. Maintaining Collateral Accounts, Electronic Chattel Paper,
Transferable Records and Letter-of-Credit Rights;

Giving Notice of Commercial Tort Claims; Letter of Credit Rights

     8   

Section 6. Representations and Warranties

     9   

Section 7. Further Assurances

     11   

Section 8. As to Insurance

     12   

Section 9. Post-Closing Changes; Bailees; Collections on Subject Agreements and
Accounts

     12   

Section 10. As to Intellectual Property Collateral

     14   

Section 11. Voting Rights; Dividends; Etc.

     15   

Section 12. [Reserved]

     16   

Section 13. Administrative Agent Appointed Attorney-in-Fact

     17   

Section 14. Administrative Agent May Perform

     17   

Section 15. The Administrative Agent’s Duties

     17   

Section 16. Remedies

     18   

Section 17. Expenses

     20   

Section 18. Amendments; Waivers; Additional Grantors; Etc.

     20   

Section 19. Notices, Etc.

     20   

Section 20. Continuing Security Interest; Assignments under the Credit Agreement

     21   

Section 21. Release; Termination

     21   

Section 22. Execution in Counterparts

     22   

 

      Syniverse Security Agreement



--------------------------------------------------------------------------------

Section    Page  

Section 23. The Mortgages

     22   

Section 24. Governing Law; Jurisdiction; Etc.

     22   

Schedules:           Schedule I    –    Location, Chief Executive Office, Place
Where Agreements Are Maintained, Type Of Organization, Jurisdiction Of
Organization And Organizational Identification Number Schedule II    –   
Pledged Interests Schedule III    –    Patents, Trademarks and Trade Names and
Copyrights Schedule IV    –    Commercial Tort Claims Schedule V    –    Letters
of Credit Exhibits:       Exhibit A    –    Form of Security Agreement
Supplement Exhibit B-1    –    Form of Grant of Security Interest in Copyrights
Exhibit B-2    –    Form of Notice and Confirmation of Grant of Security
Interest in Patents Exhibit B-3    –    Form of Notice and Confirmation of Grant
of Security Interest in Trademarks

 

      Syniverse Security Agreement



--------------------------------------------------------------------------------

SECURITY AGREEMENT

SECURITY AGREEMENT dated April 23, 2012 (this “Agreement”) made by SYNIVERSE
HOLDINGS, INC., a Delaware corporation (the “Borrower”), BUCCANEER HOLDINGS,
INC., a Delaware corporation (“Holdings”), and the Subsidiaries of the Borrower
party hereto (the Borrower, Holdings and such Subsidiaries being, collectively,
the “Grantors”), to BARCLAYS BANK PLC, as administrative agent (in such
capacity, together with any successor administrative agent, the “Administrative
Agent”) for the Secured Parties.

PRELIMINARY STATEMENTS.

(1) The Borrower has entered into a Credit Agreement dated of even date herewith
(said Agreement, as it may hereafter be amended, amended and restated,
supplemented, replaced, refinanced or otherwise modified from time to time
(including any increases of the principal amount outstanding thereunder), being
the “Credit Agreement”) with Holdings, the Lenders, the Swing Line Lender, the
L/C Issuers and the Administrative Agent.

(2) Pursuant to the Credit Agreement, the Grantors are entering into this
Agreement in order to grant to the Administrative Agent, for the ratable benefit
of the Secured Parties, a security interest in the Collateral (as hereinafter
defined).

(3) It is a condition precedent to the making of Loans by the Lenders and the
issuance of Letters of Credit by the L/C Issuers under the Credit Agreement, the
entry into Secured Hedge Agreements by the Hedge Banks from time to time and the
entry into Secured Cash Management Agreements by the Cash Management Banks from
time to time that the Grantors shall have granted the security interest and made
the pledge contemplated by this Agreement.

(4) Each Grantor will derive substantial direct and indirect benefit from the
transactions contemplated by the Loan Documents and the other Secured Documents
(as defined herein).

(5) Terms defined in the Credit Agreement and not otherwise defined in this
Agreement are used in this Agreement as defined in the Credit Agreement.
Further, unless otherwise defined in this Agreement or in the Credit Agreement,
terms defined in Article 8 or 9 of the UCC (as defined below) are used in this
Agreement as such terms are defined in such Article 8 or 9 (including Accounts,
Certificated Security, Chattel Paper, Commercial Tort Claims, Commodity Account,
Commodity Contract, Deposit Accounts, Documents, Equipment, Farm Products,
Financial Assets, Fixtures, General Intangibles, Goods, Instruments, Inventory,
Investment Property, Letter of Credit Rights, Securities Accounts, Securities
Intermediary, Security, Security Entitlements and Supporting Obligations). “UCC”
means the Uniform Commercial Code as defined in the Credit Agreement.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans and the L/C Issuers to issue Letters of Credit under the
Credit

 

   G-1    Syniverse Security Agreement



--------------------------------------------------------------------------------

Agreement, to induce the Hedge Banks to enter into Secured Hedge Agreements from
time to time and to induce the Cash Management Banks to enter into Secured Cash
Management Agreements from time to time, each Grantor hereby agrees with the
Administrative Agent for the ratable benefit of the Secured Parties as follows:

Section 1. Grant of Security. Each Grantor hereby grants to the Administrative
Agent, for the benefit of the Secured Parties, a security interest in such
Grantor’s right, title and interest in and to the following, other than Excluded
Property (as hereinafter defined), in each case, as to each type of property
described below, whether now owned or hereafter acquired by such Grantor,
wherever located, and whether now or hereafter existing or arising
(collectively, the “Collateral”):

(a) all Accounts;

(b) all cash and Cash Equivalents;

(c) all Chattel Paper;

(d) all Commercial Tort Claims set forth on Schedule IV hereto or for which
notice is provided pursuant to Section 5(b) below;

(e) all Deposit Accounts;

(f) all Documents;

(g) all Equipment;

(h) Subject to Section 23 hereof, all Fixtures;

(i) all General Intangibles;

(j) all Goods;

(k) all Instruments;

(l) all Inventory;

(m) all Letter-of-Credit Rights;

(n) the following:

(i) all indebtedness from time to time owed to such Grantor; and

(ii) all Equity Interests from time to time acquired, owned or held by such
Grantor in any manner, including, without limitation, the Equity Interests owned
or held by each Grantor set forth opposite such Grantor’s name on and otherwise
described on Schedule II (all such Equity Interests, being the “Pledged
Interests”), and all proceeds (as such term is defined in Section 9-102(a)(64)
of the UCC which shall include, without limitation, all dividends or other
income

 

   G-2    Syniverse Security Agreement



--------------------------------------------------------------------------------

from the Pledged Interests, collections thereon or distributions or payments
with respect thereto) thereof; provided that such Grantor shall not be required
to pledge, and the terms “Pledged Interests”, “Collateral” and “Security
Collateral” (as defined below) used in this Agreement shall not include any
Equity Interests in any Foreign Subsidiary in excess of 65% of any class of
Equity Interests of such Subsidiary entitled to vote (within the meaning of
Treasury Regulation Section 1.956-2(c)(2) promulgated under the Code);

(o) all Investment Property (provided that the grant of security interest
pursuant to this clause (o) shall exclude Pledged Interests and Pledged Debt (as
defined below) (both of which are included in the grant in clause (n) above) and
any Equity Interests excluded by either such definitions) and all Financial
Assets, and all proceeds (as such term is defined in Section 9-102(a)(64) of the
UCC which shall include, without limitation, all dividends or other income from
the Investment Property or Financial Assets, collections thereon or
distributions or payments with respect thereto) thereof;

(p) all contracts and agreements between any Grantor and one or more additional
parties (including, without limitation, any Swap Contracts, licensing agreements
and any partnership agreements, joint venture agreements, limited liability
company agreements) and the IP Agreements (as hereinafter defined), in each case
as such agreements may be amended, amended and restated, supplemented or
otherwise modified from time to time (collectively, the “Subject Agreements”),
including, without limitation, all rights of such Grantor to receive moneys due
and to become due under or pursuant to the Subject Agreements (all such
Collateral in this clause (p) being the “Agreement Collateral”);

(q) with respect to any Grantor all of such Grantor’s right, title and interest
in and to the following (collectively, the “Intellectual Property Collateral”):

(i) all United States patents, patent applications, utility models, statutory
invention registrations and any reissues, reexaminations, substitutions,
renewals, extensions, divisions, continuations, continuations-in-part and
provisionals thereof and all rights to obtain any of the foregoing (“Patents”);

(ii) all United States trademarks, service marks, domain names, trade dress,
logos, designs, slogans, trade names, business names, corporate names and other
source identifiers, whether registered or unregistered (provided that no
security interest shall be granted in United States intent-to-use trademark or
service mark applications to the extent that, and solely during the period in
which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark or service mark applications or
the registrations issuing therefrom under applicable federal law), together, in
each case, with the goodwill of the business connected therewith and symbolized
thereby (“Trademarks”);

(iii) all United States copyrights, including, without limitation, copyrights in
Computer Software (as hereinafter defined), internet web sites and the content
thereof, whether registered or unregistered (“Copyrights”);

 

   G-3    Syniverse Security Agreement



--------------------------------------------------------------------------------

(iv) all computer software, programs and databases (including, without
limitation, source code, object code and all related applications and data
files), firmware and documentation and materials relating thereto and any
substitutions, replacements, improvements, error corrections, updates and new
versions of any of the foregoing, in the United States (“Computer Software”);

(v) all United States trade secrets, including, without limitation the following
to the extent recognized as trade secrets under the laws of the state of
creation in the United States, confidential and proprietary information,
know-how, manufacturing and production processes and techniques, inventions,
research and development information, databases and data, including, without
limitation, technical data, financial, marketing and business data, pricing and
cost information, business and marketing plans and customer and supplier lists
and information (collectively, “Trade Secrets”);

(vi) all United States registrations and applications for registration for any
of the foregoing, including, without limitation, those registrations and
applications for registration set forth in Schedule III hereto (as such Schedule
III may be supplemented from time to time by supplements to this Agreement, each
such supplement being substantially in the form of the Intellectual Property
Security Agreements executed by such Grantor to the Administrative Agent from
time to time), together with all reissues, divisions, continuations,
continuations-in-part, extensions, renewals and reexaminations thereof;

(vii) all United States agreements, permits, consents, orders and franchises
relating to the license, development, use or disclosure of any intellectual
property to which such Grantor, now or hereafter, is a party (“IP Agreements”);
and

(viii) any claims for damages and injunctive relief for past, present and future
infringement, dilution, misappropriation, violation, misuse or breach with
respect to any of the foregoing, with the right, but not the obligation, to sue
for and collect, or otherwise recover, such damages;

(r) all books and records (including, without limitation, customer lists, credit
files, printouts and other computer output materials and records) of such
Grantor pertaining to any of the Collateral; and

(s) all proceeds of, collateral for, income, royalties and other payments now or
hereafter due and payable with respect to, and Supporting Obligations relating
to, any and all of the Collateral (including, without limitation, proceeds,
collateral and Supporting Obligations that constitute property of the types
described in clauses (a) through (r) of this Section 1), and, to the extent not
otherwise included, all payments under insurance (whether or not the
Administrative Agent is the loss payee thereof), or any indemnity, warranty or
guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral;

 

   G-4    Syniverse Security Agreement



--------------------------------------------------------------------------------

provided that notwithstanding anything to the contrary contained in the
foregoing clauses (a) through (s), the security interest created by this
Agreement shall not extend to, and the terms “Collateral,” “Security
Collateral,” “Agreement Collateral,” “Intellectual Property Collateral” and
other terms defining the components of the Collateral in the foregoing clauses
(a) through (s) shall not include, any of the following (collectively, the
“Excluded Property”):

(i) any Equity Interests issued by an Unrestricted Subsidiary or a Subsidiary of
a Foreign Subsidiary;

(ii) any Equity Interests in any Foreign Subsidiary in excess of 65% of any
class of Equity Interests of such Subsidiary entitled to vote (within the
meaning of Treasury Regulation Section 1.956-2(c)(2) promulgated under the
Code);

(iii) any right, title or interest in or to any patents, utility models,
statutory invention registrations, trademarks, service marks, domain names,
trade dress, logos, designs, slogans, trade names, business names, corporate
names and other source identifiers, copyrights, computer software, programs and
databases, firmware and documentation and materials relating thereto, trade
secrets or other intellectual property, and all applications or registrations
thereof, and all agreements, permits, consents, orders and franchises relating
to the license, development, use or disclosure of any intellectual property, in
each case, governed by or arising or existing under, pursuant to or by virtue of
the laws of any jurisdiction other than the United States of America or state
thereof (collectively, “Foreign Intellectual Property”);

(iv) any lease, license or other agreement, contract, instrument or any property
subject to a purchase money security interest or other similar arrangement
permitted under the Credit Agreement to the extent that (and only for so long
as) a grant of a security interest therein would violate or invalidate such
lease, license, agreement, contract, instrument or purchase money security
interest or similar arrangement, or create a right of termination in favor of
any other party thereto other than any Grantor, in each case to the extent not
rendered unenforceable pursuant to applicable provisions of the UCC or other
applicable law, provided, that the Collateral includes proceeds and receivables
of any property excluded under this clause (iv), the assignment of which is
expressly deemed effective under the UCC notwithstanding such prohibition;

(v) any Equity Interests in Joint Ventures to the extent that the grant of a
security interest therein would require the consent of any Person who owns
Equity Interests in such Joint Venture (other than an Affiliate of the Borrower)
which consent has not been obtained;

(vi) any leasehold interests in real property (including Fixtures related
thereto) (and there shall be no requirement to deliver landlord lien waivers,
estoppels or collateral access letters);

 

   G-5    Syniverse Security Agreement



--------------------------------------------------------------------------------

(vii) any motor vehicles and other assets subject to a certificate of title;

(viii) any aircraft, airframes, aircraft engines or helicopters, or any
equipment or other assets constituting a part thereof;

(ix) any property of any Grantor, to the extent (A) that any applicable Law or
Governmental Authority prohibits the creation of a Lien thereon or such creation
would require a consent of any Governmental Authority that has not been obtained
or (B) the grant of such security interest would result in adverse tax
consequences (including as a result of the operation of Section 956 of the Code
or any similar law or regulation in any applicable jurisdiction) as reasonably
determined by the Borrower in good faith, and as certified in writing to the
Administrative Agent by a Responsible Officer of the Borrower;

(x) any property of any Grantor, to the extent that the Administrative Agent and
the Borrower reasonably agree that the cost of obtaining a security interest
therein, or perfection thereof, would be excessive in relation to the benefit
obtained thereby;

(xi) Letter of Credit Rights (other than supporting obligations for Collateral)
with an individual stated amount, and Commercial Tort Claims with an individual
stated amount, in each case, of less than $7,500,000; provided that no control
agreement shall be required in connection therewith;

(xii) any fee interest in owned real property (including Fixtures related
thereto) if the fair market value of such fee interest is less than $7,500,000
individually; and

(xiii) any margin stock (within the meaning of Regulation U issued by the FRB);

provided, further, that notwithstanding anything to the contrary contained in
the foregoing clauses (a) through (s), no Grantor shall be required to (x) enter
into control agreements with respect to, or otherwise perfect any security
interest by “control”, including over securities accounts, deposit accounts,
other bank accounts, cash and cash equivalents and accounts related to the
clearing, payment processing and similar operations of the Borrower and its
Restricted Subsidiaries, other than Pledged Interests and Pledged Debt, (y) take
any action in any jurisdiction (other than in the United States of America, any
state thereof and the District of Columbia) to perfect any security interest in
any Collateral, including in Equity Interests of Foreign Subsidiaries, or
(z) perfect the security interest in the following other than by the filing of a
UCC financing statement: (1) Fixtures, except to the extent that the same are
Equipment or are related to real property covered or intended by the Loan
Documents to be covered by a mortgage in favor of the Lenders, (2) Subject
Agreements, (3) goods included in Collateral received by any Person from any
Grantor for “sale or return” within the meaning of Section 2-326 of the Uniform
Commercial Code of the applicable jurisdiction, to the extent of claims of
creditors of such Person, (4) Cash Equivalents, (5) proceeds of Accounts or
Inventory which do

 

   G-6    Syniverse Security Agreement



--------------------------------------------------------------------------------

not themselves constitute Collateral and (6) uncertificated securities (clauses
(x), (y) and (z) collectively, the “Perfection Exceptions”).

Section 2. Security for Obligations. This Agreement secures, in the case of each
Grantor, the payment of all Obligations of such Grantor now or hereafter
existing under the Loan Documents, any Secured Cash Management Agreement or any
Secured Hedge Agreement (the Loan Documents, Secured Cash Management Agreements
and Secured Hedge Agreements, collectively, the “Secured Documents”) (as such
Secured Documents may be amended, amended and restated, supplemented, replaced,
refinanced or otherwise modified from time to time (including any increases of
the principal amount outstanding thereunder)), whether direct or indirect,
absolute or contingent, and whether for principal, reimbursement obligations,
interest, fees, premiums, penalties, indemnifications, contract causes of
action, costs, expenses or otherwise (all such Obligations being the “Secured
Obligations”). Without limiting the generality of the foregoing, this Agreement
secures, as to each Grantor, the payment of all amounts that constitute part of
the Secured Obligations that would be owed by such Grantor to any Secured Party
under the Secured Documents but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, or reorganization or similar
proceeding involving a Loan Party.

Section 3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Administrative
Agent of any of the rights hereunder shall not release any Grantor from any of
its duties or obligations under the contracts and agreements included in the
Collateral and (c) no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement or any other Secured Document, nor shall any Secured Party be
obligated to perform any of the obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.

Section 4. Delivery and Control of Security Collateral.

(a) (i) All certificates representing or evidencing the Pledged Interests and
(ii) all instruments representing or evidencing indebtedness from time to time
owed to any Grantor by Holdings, the Borrower or any of its Subsidiaries in an
aggregate principal amount in excess of $7,500,000 (the “Pledged Debt” and,
together with the Pledged Interests, the “Security Collateral”) shall be
delivered to and held by or on behalf of the Administrative Agent pursuant
hereto and shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably satisfactory to the Administrative Agent.
During the continuation of an Event of Default, the Administrative Agent shall
have the right, at any time in its discretion and without notice to any Grantor,
to (i) transfer to or to register in the name of the Administrative Agent or any
of its nominees any or all of the Security Collateral, subject only to the
revocable rights specified in Section 11(a), (ii) exchange certificates or
instruments representing or evidencing Security Collateral for certificates or
instruments of smaller or larger denominations, and (iii) convert Financial
Assets credited to any Securities Account to Security Collateral consisting of
Financial Assets held directly by the Administrative Agent, and to convert
Financial

 

   G-7    Syniverse Security Agreement



--------------------------------------------------------------------------------

Assets held directly by the Administrative Agent to Security Collateral
consisting of Financial Assets credited to any Securities Account.

(b) Promptly upon the reasonable request of the Administrative Agent, with
respect to any Security Collateral in which any Grantor has any right, title or
interest and that constitutes an uncertificated security of a Subsidiary, such
Grantor will cause the issuer thereof either (i) to register the Administrative
Agent as the registered owner of such security or (ii) to agree in an
authenticated record with such Grantor and the Administrative Agent that such
issuer will comply with instructions with respect to such security originated by
the Administrative Agent without further consent of such Grantor, such
authenticated record to be in form and substance reasonably satisfactory to the
Administrative Agent. During the continuation of an Event of Default, with
respect to any Security Collateral in which any Grantor has any right, title or
interest and that is not an uncertificated security, promptly upon the request
of the Administrative Agent, such Grantor will notify each such issuer of
Pledged Interests that such Pledged Interests is subject to the security
interest granted hereunder.

(c) During the continuation of an Event of Default, promptly upon the request of
the Administrative Agent, such Grantor will notify each such issuer of Pledged
Debt that such Pledged Debt is subject to the security interest granted
hereunder.

Section 5. Maintaining Collateral Accounts, Electronic Chattel Paper,
Transferable Records and Letter-of-Credit Rights; Giving Notice of Commercial
Tort Claims; Letter of Credit Rights. So long as any Loan or any other
Obligation of any Loan Party under any Secured Document shall remain unpaid
(other than contingent indemnification obligations as to which no claim has been
asserted and obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements), any Letter of Credit shall be
outstanding (other than Letters of Credit which have been Cash Collateralized):

(a) During the continuation of an Event of Default, promptly upon the request of
the Administrative Agent, each Grantor will maintain all (i) Electronic Chattel
Paper so that the Administrative Agent has control of the Electronic Chattel
Paper in the manner specified in Section 9-105 of the UCC and (ii) all
transferable records so that the Administrative Agent has control of the
transferable records in the manner specified in Section 16 of the Uniform
Electronic Transactions Act, as in effect in the jurisdiction governing such
transferable record (“UETA”);

(b) Each Grantor will give prompt notice to the Administrative Agent of any
individual Commercial Tort Claim with a claimed amount in excess of $7,500,000
that may arise after the date hereof and will promptly execute or otherwise
authenticate a supplement to this Agreement and otherwise take all necessary
action, to subject such Commercial Tort Claim to the security interest created
under this Agreement.

(c) Each Grantor, by granting a security interest in Letter of Credit Rights
with a stated amount in excess of $7,500,000 to the Administrative Agent,
intends to (and hereby does) assign to the Administrative Agent its rights
(including its contingent rights) to the proceeds of all such Letter of Credit
Rights of which it is or hereafter becomes a beneficiary or assignee.

 

   G-8    Syniverse Security Agreement



--------------------------------------------------------------------------------

Each Grantor will promptly use commercially reasonable efforts to cause the
issuer of each applicable letter of credit and each nominated person (if any)
with respect thereto to consent to such assignment of the proceeds thereof
pursuant to a consent agreement in form and substance reasonably satisfactory to
the Administrative Agent and deliver written evidence of such consent to the
Administrative Agent. Upon the occurrence and continuation of an Event of
Default, each Grantor will, promptly upon request by the Administrative Agent,
(i) notify (and such Grantor hereby authorizes the Administrative Agent to
notify, upon written notice to such Grantor of its intention to do so) the
issuer and each nominated person with respect to each of the letters of credit
that the Letter of Credit Rights have been assigned to the Administrative Agent
hereunder and any payments due or to become due in respect thereof are to be
made directly to the Administrative Agent or its designee and (ii) arrange for
the Administrative Agent to become the transferee beneficiary of such letter of
credit.

Section 6. Representations and Warranties. Each Grantor represents and warrants
as follows (it being understood that none of the foregoing applies to the
Excluded Property):

(a) As of the Closing Date and, after the Closing Date, except as otherwise
notified to the Administrative Agent pursuant to Section 9(a), (i) such
Grantor’s exact legal name, as defined in Section 9- 503(a) of the UCC, type of
organization, jurisdiction of organization, organizational identification number
(if any) and taxpayer identification number, is correctly set forth in Schedule
I hereto, (ii) such Grantor is located (within the meaning of Section 9-307 of
the UCC) and has its chief executive office, in the state or jurisdiction set
forth in Schedule I hereto and (iii) such Grantor has no trade names other than
as listed on Schedule I hereto and within the 5 years preceding the Closing
Date, has not changed its name, location, chief executive office, type of
organization, jurisdiction of organization, organizational identification number
or taxpayer identification number from those set forth on Schedule I, except as
described on Schedule I.

(b) (i) All Pledged Interests consisting of certificated securities and
(ii) Pledged Debt have been delivered to the Administrative Agent in accordance
herewith and the Credit Agreement.

(c) [Reserved].

(d) The Pledged Interests pledged by such Grantor on the Closing Date constitute
the percentage of the issued and outstanding Equity Interests of the issuers
thereof indicated on Schedule II hereto.

(e) Upon the filing of appropriate financing statements and the recordation of
the Intellectual Property Security Agreements with the U.S. Patent and Trademark
Office and the U.S. Copyright Office, all actions necessary to perfect the
security interest in the Collateral of such Grantor created under this Agreement
with respect to which a Lien may be perfected by filing and recordation pursuant
to the UCC or 35 U.S.C. §261, 15 U.S.C. §1060 or 17 U.S.C. §205 shall have been
duly made or taken, and this Agreement shall create in favor of the
Administrative Agent for the benefit of the Secured Parties a valid and,
together with such filings, recordations and other actions, perfected first
priority security interest in such Collateral

 

   G-9    Syniverse Security Agreement



--------------------------------------------------------------------------------

of such Grantor (subject to Permitted Liens), securing the payment of the
Secured Obligations to the extent provided herein.

(f) Except as could not reasonably be expected to have a Material Adverse
Effect:

(i) The operation of such Grantor’s business as currently conducted and the use
of the Intellectual Property Collateral in connection therewith do not conflict
with, infringe, misappropriate, dilute, misuse or otherwise violate the
intellectual property rights of any third party.

(ii) Such Grantor is the owner of all right, title and interest in and to the
Intellectual Property Collateral, or is entitled to use all Intellectual
Property Collateral in the United States subject only to the terms of the IP
Agreements.

(iii) As of the Initial Borrowing Date (giving effect to the Transactions), the
Intellectual Property Collateral set forth on Schedule III hereto includes all
of the patents, patent applications, trademark and service mark registrations
and applications, copyright registrations and registered domain names owned by
such Grantor and material to such Grantor’s business.

(iv) The issued Patents, registered Trademarks and registered Copyrights and
applications therefor are subsisting and have not been adjudged invalid or
unenforceable in whole or part, and to such Grantor’s knowledge, are valid and
enforceable. Such Grantor is not aware of any uses of any such issued Patent,
registered Trademark or registered Copyright that could be expected to lead to
such item becoming invalid or unenforceable.

(v) Except as permitted by the Loan Documents or set forth on the schedules to
the Credit Agreement or this Security Agreement, such Grantor has made or
performed all filings, recordings and other acts and has paid all required fees
and taxes to maintain and protect its interest in each and every issued Patent,
registered Trademark and registered Copyright and each application therefor in
full force and effect in the United States, and to protect and maintain its
interest therein including, without limitation, recordations of any of its
interests in the issued Patents and registered Trademarks (and applications
therefor) with the U.S. Patent and Trademark, and recordation of any of its
interests in the registered Copyrights (and applications therefor) with the U.S.
Copyright Office. To the extent commercially practical and required by
applicable Laws, such Grantor has used proper statutory notice in connection
with its use of each patent, trademark and copyright in the Intellectual
Property Collateral.

(vi) No claim, action, suit, investigation, litigation or proceeding has been
asserted or is pending or to such Grantor’s knowledge threatened against such
Grantor (i) challenging the validity, enforceability, registration or use of any
of the Intellectual Property Collateral or (ii) alleging that the Grantor’s
rights in or use of the Intellectual Property Collateral or that any services
provided by, processes used by, or products manufactured or sold by, such
Grantor infringe,

 

   G-10    Syniverse Security Agreement



--------------------------------------------------------------------------------

misappropriate, dilute, misuse or otherwise violate any patent, trademark,
copyright or any other proprietary right of any third party. To the knowledge of
such Grantor, no Person is engaging in any activity that infringes,
misappropriates, dilutes, misuses or otherwise violates such Grantor’s
Intellectual Property Collateral or such Grantor’s rights in or use thereof.

(vii) To such Grantor’s knowledge, (A) none of the Trade Secrets of such Grantor
has been used, divulged, disclosed or appropriated to the detriment of such
Grantor for the benefit of any other Person other than such Grantor; (B) no
employee, independent contractor or agent of such Grantor has misappropriated
any trade secrets of any other Person in the course of the performance of his or
her duties as an employee, independent contractor or agent of such Grantor; and
(C) no employee, independent contractor or agent of such Grantor is in default
or breach of any term of any employment agreement, non-disclosure agreement,
assignment of inventions agreement or similar agreement or contract relating in
any way to the protection, ownership, development, use or transfer of such
Grantor’s Intellectual Property Collateral.

(viii) No Grantor or Intellectual Property Collateral is subject to any
outstanding consent, settlement, decree, order, injunction, judgment or ruling
restricting the use of any Intellectual Property Collateral or that would impair
the validity or enforceability of such Intellectual Property Collateral.

(g) Such Grantor has no Commercial Tort Claims with an individual claimed value
in excess of $7,500,000 on the Closing Date other than those listed in Schedule
IV and additional Commercial Tort Claims as to which such Grantor has complied
with the requirements of Section 5(b) hereof.

(h) Such Grantor has no Letter of Credit Rights with an individual stated amount
in excess of $7,500,000 on the Closing Date other than those listed in Schedule
V and additional Letter of Credit Rights as to which such Grantor has complied
with the requirements of Section 5(c) hereof.

Section 7. Further Assurances.

(a) Each Grantor agrees that from time to time, at the expense of such Grantor,
such Grantor will promptly execute and deliver, or otherwise authenticate, all
further instruments and documents, and take all further action that may be
necessary or that the Administrative Agent may reasonably request, in order to
perfect and protect any pledge or security interest granted or purported to be
granted by such Grantor hereunder or to enable the Administrative Agent to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral of such Grantor, subject in each case to the Perfection Exceptions.
Without limiting the generality of the foregoing, each Grantor will, upon the
Administrative Agent’s reasonable request, promptly with respect to Collateral
of such Grantor: (i) if any such Collateral with a value in excess of $7,500,000
shall be evidenced by a promissory note or other instrument or Chattel Paper,
deliver and pledge to the Administrative Agent hereunder such note or instrument
or Chattel Paper duly indorsed and accompanied by duly executed instruments of
transfer or

 

   G-11    Syniverse Security Agreement



--------------------------------------------------------------------------------

assignment, all in form and substance reasonably satisfactory to the
Administrative Agent (subject to the Perfection Exceptions); (ii) execute or
authenticate and file such financing or continuation statements, or amendments
thereto, and such other instruments or notices, as may be reasonably necessary
or desirable, or as the Administrative Agent may reasonably request, in order to
perfect and preserve the security interest granted or purported to be granted by
such Grantor hereunder; (iii) deliver and pledge to the Administrative Agent for
benefit of the Secured Parties certificates representing Security Collateral
that constitutes certificated securities, accompanied by undated stock or bond
powers executed in blank (to the extent required to be pledged pursuant to the
Credit Agreement or this Agreement) and (iv) deliver to the Administrative Agent
evidence that all other action (subject to the Perfection Exceptions) that the
Administrative Agent may deem reasonably necessary or desirable in order to
perfect and protect the security interest granted or purported to be granted by
such Grantor under this Agreement has been taken.

(b) Each Grantor hereby authorizes the Administrative Agent to file one or more
UCC financing or continuation statements, and amendments thereto, including,
without limitation, one or more UCC financing statements indicating that such
financing statements cover all assets or all personal property (or words of
similar effect) of such Grantor, in each case without the signature of such
Grantor, and regardless of whether any particular asset described in such
financing statements falls within the scope of the UCC or the granting clause of
this Agreement. Each Grantor ratifies its authorization for the Administrative
Agent to have filed such financing statements, continuation statements or
amendments filed prior to the date hereof.

Section 8. As to Insurance. Each Grantor shall use commercially reasonable
efforts to ensure that each insurance policy of such Grantor shall name the
Administrative Agent as loss payee and additional insured thereunder, in each
case in a manner reasonably satisfactory to the Administrative Agent, and shall
in addition (i) provide for all losses to be paid on behalf of the
Administrative Agent and such Grantor as their interests may appear, (ii) name
such Grantor and the Administrative Agent as insured parties thereunder (without
any representation or warranty by or obligation upon the Administrative Agent)
as their interests may appear, (iii) provide that there shall be no recourse
against the Administrative Agent for payment of premiums or other amounts with
respect thereto and (iv) provide that at least 10 days’ prior written notice of
cancellation or of lapse shall be given to the Administrative Agent by the
insurer; provided that, unless an Event of Default shall have occurred and be
continuing, (1) the Administrative Agent shall turn over to such Grantor any
amounts received by it as loss payee under any property insurance maintained by
such Grantor, (2) the Administrative Agent agrees that such Grantor shall have
the sole right to adjust or settle any claims under such insurance and (3) all
Net Cash Proceeds realized or received with respect to any Casualty Event shall
be paid to such Grantor.

Section 9. Post-Closing Changes; Bailees; Collections on Subject Agreements and
Accounts.

(a) (i) Each Grantor shall promptly notify the Administrative Agent of any
change in its name, type of organization, organizational identification number,
taxpayer identification number or, only with respect to Grantors that are not
organized under the law of any state in the United States, location of chief
executive offices, from that set forth in Schedule I and in any

 

   G-12    Syniverse Security Agreement



--------------------------------------------------------------------------------

event no later than 30 days following such change and (ii) no Grantor will
change its jurisdiction of organization from that set forth in Schedule I
without (1) first giving at least 10 days (or such lesser period of time as the
Administrative Agent may agree) prior written notice (or subsequent written
notice if the Administrative Agent agrees in its reasonable discretion) to the
Administrative Agent or (2) delivery to the Administrative Agent, concurrently
with such change, a UCC financing statement or financing statement amendment
prepared for filing in order to maintain the perfection of the Liens against
such Grantor and, in each case, shall take all action required by the
Administrative Agent for the purpose of perfecting or protecting the security
interest granted by this Agreement.

(b) During the continuation of an Event of Default, if Collateral of any Grantor
with an aggregate value in excess of $7,500,000 is at any time in the possession
or control of a warehouseman, bailee or agent, upon the request of the
Administrative Agent such Grantor will (i) notify such warehouseman, bailee or
agent of the security interest created hereunder, (ii) instruct such
warehouseman, bailee or agent to hold all such Collateral solely for the
Administrative Agent’s account subject only to the Administrative Agent’s
instructions, (iii) use commercially reasonable efforts to cause such
warehouseman, bailee or agent to authenticate a record (in form and substance
reasonably satisfactory to the Administrative Agent) acknowledging that it holds
possession of such Collateral for the Administrative Agent’s benefit and shall
act solely on the instructions of the Administrative Agent without the further
consent of the Grantor or any other Person, and (iv) if obtained, make such
authenticated record available to the Administrative Agent.

(c) Except as otherwise provided in this Section 9(c), each Grantor will
continue to collect, at its own expense, all amounts due or to become due to
such Grantor under its Accounts. In connection with such collections, such
Grantor may take (and, at the Administrative Agent’s direction during the
continuation of an Event of Default, shall take) such commercially reasonable
action as such Grantor (or during the continuation of an Event of Default the
Administrative Agent) may deem necessary or advisable to enforce collection
thereof; provided, however, that the Administrative Agent shall have the right
at any time upon the occurrence and during the continuance of an Event of
Default and upon written notice to such Grantor of its intention to do so, to
notify the Obligors under any Accounts, of the assignment of such Accounts to
the Administrative Agent and to direct such Obligors to make payment of all
amounts due or to become due to such Grantor thereunder directly to the
Administrative Agent and, upon such notification and at the expense of such
Grantor, to enforce collection of any such Accounts, to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done, and to otherwise exercise all rights
with respect to such Accounts, including, without limitation, those set forth
set forth in Section 9-607 of the UCC. After receipt by any Grantor of the
notice from the Administrative Agent referred to in the proviso to the preceding
sentence and during the continuation of an Event of Default, (i) all amounts and
proceeds (including, without limitation, instruments) received by such Grantor
in respect of the Accounts of such Grantor shall be received in trust for the
benefit of the Administrative Agent hereunder, shall be segregated from other
funds of such Grantor and shall be either (A) released to such Grantor to the
extent permitted under the terms of the Credit Agreement so long as no Event of
Default shall have occurred and be continuing or (B) if any Event of Default
shall have occurred and be continuing, applied as provided in Section 8.04 of
the Credit Agreement and (ii) except with the consent of the Administrative
Agent, such consent

 

   G-13    Syniverse Security Agreement



--------------------------------------------------------------------------------

not to be unreasonably withheld, such Grantor will not adjust, settle or
compromise the amount or payment of any Account, release wholly or partly any
Obligor thereof, or allow any credit or discount thereon. No Grantor will permit
or consent to the subordination of its right to payment under any of the
Accounts to any other indebtedness or obligations of the Obligor thereof except
with the consent of the Administrative Agent, such consent not to be
unreasonably withheld.

Section 10. As to Intellectual Property Collateral.

(a) With respect to each item of its Intellectual Property Collateral, each
Grantor agrees to take, at its expense, all commercially reasonable steps in the
United States, including, without limitation, in the U.S. Patent and Trademark
Office, the U.S. Copyright Office and any other domestic governmental authority,
to (i) maintain the validity and enforceability of such Intellectual Property
Collateral and maintain such Intellectual Property Collateral in full force and
effect, and (ii) pursue the registration and maintenance of each patent,
trademark, or copyright registration or application, now or hereafter included
in such Intellectual Property Collateral of such Grantor, including, without
limitation, the payment of required fees and taxes, the filing of responses to
office actions issued by the U.S. Patent and Trademark Office, the U.S.
Copyright Office or other domestic governmental authorities, the filing of
applications for renewal or extension, the filing of affidavits under Sections 8
and 15 of the U.S. Trademark Act, the filing of divisional, continuation,
continuation-in-part, reissue and renewal applications or extensions, the
payment of maintenance fees and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings, except, in each case, (A) permitted by the Loan Documents or (B) to
the extent failure to act could not reasonably be expected to cause a Material
Adverse Effect.

(b) Such Grantor shall use proper statutory notice to the extent required by
applicable Laws and commercially practical in connection with its use of its
Patents, Trademarks and Copyrights that are material to the business of the
Borrower and its Restricted Subsidiaries. Except as could not be reasonably
expected to have a Material Adverse Effect, no Grantor shall do or permit any
act or knowingly omit to do any act whereby any of its Intellectual Property
Collateral may lapse or become invalid or unenforceable or placed in the public
domain.

(c) Except where failure to do so could not reasonably be expected to cause a
Material Adverse Effect, but subject to pre-existing rights and licenses, each
Grantor shall take all commercially reasonable steps in the United States which
it or the Administrative Agent (during the continuation of an Event of Default)
deems reasonable and appropriate under the circumstances to preserve and protect
each item of its Intellectual Property Collateral, including, without
limitation, maintaining the quality of any and all products or services used or
provided in connection with any of the Trademarks, consistent with the quality
of the products and services as of the date hereof, and taking all steps
necessary to ensure that all licensed users of any of the Trademarks use such
consistent standards of quality, except as permitted by the Loan Documents.

(d) With respect to its United States Patents, Trademarks and Copyrights that
are issued, registered or the subject of an application, each Grantor agrees to
execute or otherwise authenticate an agreement, in substantially the form set
forth in Exhibit B-1, B-2 or B-3 hereto, as applicable, or otherwise in form and
substance satisfactory to the Administrative Agent (the

 

   G-14    Syniverse Security Agreement



--------------------------------------------------------------------------------

“Intellectual Property Security Agreements”), for recording the security
interest granted hereunder to the Administrative Agent in such Patents,
Trademarks and Copyrights with the U.S. Patent and Trademark Office, the U.S.
Copyright Office and any other domestic governmental authorities necessary to
perfect the security interest hereunder in such Intellectual Property
Collateral.

(e) Each Grantor agrees that should it obtain an ownership interest in any
United States patent or patent application, registered trademark or service mark
or trademark or service mark application (other than “intent to use” trademark
or service mark applications) or registered copyright or copyright application
that is not, as of the Initial Borrowing Date, a part of the Intellectual
Property Collateral (“After-Acquired Intellectual Property”) (i) the provisions
of this Agreement shall automatically apply thereto, and (ii) any such
After-Acquired Intellectual Property and, in the case of trademarks and service
marks, the goodwill of the business connected therewith and symbolized thereby,
shall automatically become part of the Intellectual Property Collateral subject
to the terms and conditions of this Agreement with respect thereto. Each Grantor
shall, concurrently with the delivery of financial statements under
Section 6.01(a) and (b) of the Credit Agreement, execute and deliver to the
Administrative Agent, or otherwise authenticate, an agreement substantially in
the form of the relevant Intellectual Property Security Agreement, covering such
After-Acquired Intellectual Property, which shall be recorded with the U.S.
Patent and Trademark Office, the U.S. Copyright Office and any other domestic
governmental authorities necessary to perfect the security interest hereunder in
such After-Acquired Intellectual Property.

Section 11. Voting Rights; Dividends; Etc.

(a) So long as no Event of Default shall have occurred and be continuing:

(i) Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of such Grantor or any
part thereof for any purpose; provided, however, that such Grantor will not
exercise or refrain from exercising any such right in a manner prohibited by the
Credit Agreement.

(ii) Each Grantor shall be entitled to receive and retain any and all dividends,
interest and other distributions paid in respect of the Security Collateral of
such Grantor if and to the extent that the payment thereof is not otherwise
prohibited by the terms of the Loan Documents; provided, however, that with
respect to any and all

(A) dividends, interest and other distributions paid or payable other than in
cash in respect of, and instruments and other property received, receivable or
otherwise distributed in respect of, or in exchange for, any Security
Collateral,

(B) dividends and other distributions paid or payable in cash in respect of any
Security Collateral in connection with a partial or total

 

   G-15    Syniverse Security Agreement



--------------------------------------------------------------------------------

liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in-surplus, and

(C) cash paid, payable or otherwise distributed in respect of principal of, or
in redemption of, or in exchange for, any Security Collateral,

(x) in the case of the foregoing clause (A), to the extent that any such
property is distributed in respect of any Security Collateral, such property
shall be deemed to constitute acquired property and shall be forthwith delivered
to the Administrative Agent as Security Collateral in the same form as so
received (with any necessary indorsement) to the extent required by, and in
accordance with, the provisions of Section 6.12 of the Credit Agreement and
(y) in the case of the foregoing clauses (B) and (C), to the extent that any
such cash is distributed in respect of any Security Collateral, such cash shall
be subject to the provisions of the Credit Agreement applicable to the proceeds
of an Asset Sale or other disposition of property.

(iii) The Administrative Agent will execute and deliver (or cause to be executed
and delivered) to each Grantor all such proxies and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and other rights that it is entitled to exercise pursuant to
paragraph (i) above and to receive the dividends or interest payments that it is
authorized to receive and retain pursuant to paragraph (ii) above.

(b) Upon the occurrence and during the continuance of an Event of Default:

(i) Upon notice to the applicable Grantor, all rights of such Grantor (x) to
exercise or refrain from exercising the voting and other consensual rights that
it would otherwise be entitled to exercise pursuant to Section 11(a)(i) shall,
upon notice to such Grantor by the Administrative Agent, cease and (y) to
receive the dividends, interest and other distributions that it would otherwise
be authorized to receive and retain pursuant to Section 11(a)(ii) shall
automatically cease, and all such rights shall thereupon become vested in the
Administrative Agent, which shall thereupon have the sole right to exercise or
refrain from exercising such voting and other consensual rights and to receive
and hold as Security Collateral such dividends, interest and other
distributions.

(ii) All dividends, interest and other distributions that are received by any
Grantor contrary to the provisions of paragraph (i) of this Section 11(b) shall
be received in trust for the benefit of the Administrative Agent, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Administrative Agent as Security Collateral in the same form as so received
(with any necessary indorsement).

Section 12. Administrative Agent as Bailee for the Grantors. In the event that
at any time, any Equity Interests owned by any Grantor and held by the
Administrative Agent constitute Excluded Property (including any such Equity
Interests constituting Pledged Interests

 

   G-16    Syniverse Security Agreement



--------------------------------------------------------------------------------

at the time of delivery to the Administrative Agent that later become Excluded
Property), and for so long as they constitute Excluded Property, any such Equity
Interests in the possession of the Administrative Agent, shall be held by the
Administrative Agent solely as gratuitous bailee for the applicable Grantor and
such Pledged Interests will not be subject to Section 1 or any Lien or security
interest created pursuant thereto. The Administrative Agent, at the request of
the applicable Grantor, shall promptly return to such Grantor any Equity
Interests held by the Administrative Agent constituting Excluded Property.

Section 13. Administrative Agent Appointed Attorney-in-Fact. Each Grantor hereby
irrevocably appoints the Administrative Agent such Grantor’s attorney-in-fact,
with full authority in the place and stead of such Grantor and in the name of
such Grantor or otherwise, from time to time, upon the occurrence and during the
continuance of an Event of Default, in the Administrative Agent’s discretion, to
take any action and to execute any instrument that the Administrative Agent may
deem necessary or advisable to accomplish the purposes of this Agreement,
including, without limitation:

(a) to obtain and adjust insurance required to be paid to the Administrative
Agent,

(b) to ask for, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral,

(c) to receive, indorse and collect any drafts or other instruments, documents
and Chattel Paper, in connection with clause (a) or (b) above, and

(d) to file any claims or take any action or institute any proceedings that the
Administrative Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce compliance with the terms and
conditions of any Subject Agreement or the rights of the Administrative Agent
with respect to any of the Collateral.

Section 14. Administrative Agent May Perform. If any Grantor fails to perform
any agreement contained herein, the Administrative Agent may, after providing
notice to such Grantor of its intent to do so, but without any obligation to do
so, itself perform, or cause performance of, such agreement, and the expenses of
the Administrative Agent incurred in connection therewith shall be payable by
such Grantor under Section 17.

Section 15. The Administrative Agent’s Duties. The powers conferred on the
Administrative Agent hereunder are solely to protect the Secured Parties’
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the safe custody of any Collateral in its possession and
the accounting for moneys actually received by it hereunder, the Administrative
Agent shall have no duty as to any Collateral, as to ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relative to any Collateral, whether or not any Secured Party has
or is deemed to have knowledge of such matters, or as to the taking of any
necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral. The Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its possession if

 

   G-17    Syniverse Security Agreement



--------------------------------------------------------------------------------

such Collateral is accorded treatment substantially equal to that which it
accords its own property.

Section 16. Remedies. If any Event of Default shall have occurred and be
continuing:

(a) The Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may:
(i) require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon request of the Administrative Agent forthwith, assemble all or
part of the Collateral as directed by the Administrative Agent and make it
available to the Administrative Agent at a place and time to be designated by
the Administrative Agent that is reasonably convenient to both parties;
(ii) without notice except as specified below, but subject to pre-existing
rights and licenses, sell the Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Administrative Agent’s offices
or elsewhere, for cash, on credit or for future delivery, and upon such other
terms as the Administrative Agent may deem commercially reasonable; (iii) occupy
any premises owned or leased by any of the Grantors where the Collateral or any
part thereof is assembled or located for a reasonable period in order to
effectuate its rights and remedies hereunder or under law, without obligation to
such Grantor in respect of such occupation; and (iv) to the maximum extent
permitted by applicable law, exercise any and all rights and remedies of any of
the Grantors under or in connection with the Collateral, or otherwise in respect
of the Collateral, including, without limitation, (A) any and all rights of such
Grantor to demand or otherwise require payment of any amount under, or
performance of any provision of, the Subject Agreements, the Accounts and the
other Collateral and (B) exercise all other rights and remedies with respect to
the Subject Agreements, the Accounts and the other Collateral, including,
without limitation, those set forth in Section 9-607 of the UCC. Each Grantor
agrees that, to the extent notice of sale shall be required by law, to the
maximum extent permitted by applicable law, at least ten (10) days’ notice to
such Grantor of the time and place of any public sale or the time after which
any private sale is to be made shall constitute reasonable notification. To the
maximum extent permitted by applicable law, the Administrative Agent shall not
be obligated to make any sale of Collateral regardless of notice of sale having
been given. The Administrative Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.

(b) All payments received by any Grantor under or in connection with any Subject
Agreement or otherwise in respect of the Collateral shall be received in trust
for the benefit of the Administrative Agent, shall be segregated from other
funds of such Grantor and shall be forthwith paid over to the Administrative
Agent in the same form as so received (with any necessary indorsement).

(c) The Administrative Agent may, without notice to any Grantor except as
required by law, at any time or from time to time, charge, set-off and otherwise
apply all or any part of the Secured Obligations against any funds held with
respect to any Deposit Account that is not an Exempt Deposit Account. For
purposes of this Agreement, the term “Exempt Deposit

 

   G-18    Syniverse Security Agreement



--------------------------------------------------------------------------------

Account” shall mean any Deposit Account owned by or in the name of a Loan Party
with respect to which such Loan Party is acting as a fiduciary for another
Person who is not a Loan Party.

(d) Any cash held by or on behalf of the Administrative Agent and all cash
proceeds received by or on behalf of the Administrative Agent in respect of any
sale of, collection from, or other realization upon all or any part of the
Collateral may, in the discretion of the Administrative Agent, be held by the
Administrative Agent as collateral for, and/or then or at any time thereafter
applied (after payment of any amounts payable to the Administrative Agent
pursuant to Section 17) in whole or in part by the Administrative Agent against,
all or any part of the Secured Obligations, in the manner set forth in
Section 8.04 of the Credit Agreement.

(e) In the event of any sale or other disposition of any of the Trademarks of
any Grantor, the goodwill symbolized by any Trademarks subject to such sale or
other disposition shall be included therein as may be required by applicable
Laws so that the transfer of such Trademarks could not reasonably be expected to
be determined by a Governmental Authority to be an “assignment in gross.” To
enable the Administrative Agent to exercise its rights and remedies under this
Section 16, upon the occurrence and during the continuation of an Event of
Default, each Grantor hereby grants to the Administrative Agent, a non-exclusive
license (exercisable without payment of royalty or other compensation to such
Grantor) during the period when the Administrative Agent shall be lawfully
entitled to exercise such rights and remedies, subject, in the case of
Trademarks, to sufficient rights to quality control and inspection in favor of
such Grantor to avoid the risk of invalidation of such Trademarks, to use or
sublicense any of the Intellectual Property Collateral of such Grantor, and in
connection with such license, such Grantor shall, subject to pre-existing rights
and licenses (including confidentiality requirements), provide the
Administrative Agent or its designee with access to such Grantor’s know how and
expertise, and tangible embodiments of any such licensed Intellectual Property
Collateral.

(f) If the Administrative Agent shall determine to exercise its right to sell
all or any of the Security Collateral of any Grantor pursuant to this
Section 16, each Grantor agrees that, upon request of the Administrative Agent,
such Grantor will, subject to pre-existing rights and licenses, at its own
expense, use its reasonable best efforts to do or cause to be done all such
other acts and things as may be necessary to make such sale of such Security
Collateral or any part thereof valid and binding and in compliance with
applicable Laws.

(g) Subject to compliance with applicable law, including the Securities Act of
1933 and the Securities Exchange Act and all rules and regulations thereunder,
the Administrative Agent is authorized, in connection with any sale of the
Security Collateral pursuant to this Section 16, to deliver or otherwise
disclose to any prospective purchaser of the Security Collateral: (i) any
registration statement or prospectus, and all supplements and amendments
thereto; (ii) any information and projections; and (iii) any other information
in its possession relating to such Security Collateral.

(h) Each Grantor acknowledges the impossibility of ascertaining the amount of
damages that would be suffered by the Secured Parties by reason of the failure
by such Grantor to perform any of the covenants contained in Section 16(f) above
and, consequently, agrees that Section 16(f) shall be specifically enforceable
against such Grantor.

 

   G-19    Syniverse Security Agreement



--------------------------------------------------------------------------------

Section 17. Expenses. Each Grantor will upon demand pay to the Administrative
Agent the amount of any and all reasonable and documented out-of-pocket
expenses, including, without limitation, the reasonable and documented
out-of-pocket fees and expenses of its counsel that the Administrative Agent may
incur in connection with (i) the administration of this Agreement, (ii) the
custody, preservation, use or operation of, or the sale of, collection from or
other realization upon, any of the Collateral of such Grantor, (iii) the
exercise or enforcement of any of the rights of the Administrative Agent or the
other Secured Parties hereunder or (iv) the failure by such Grantor to perform
or observe any of the provisions hereof, in each case, in the manner and solely
to the extent set forth in Section 10.04 of the Credit Agreement.

Section 18. Amendments; Waivers; Additional Grantors; Etc.

(a) Subject to Section 10.01 of the Credit Agreement, no amendment or waiver of
any provision of this Agreement, and no consent to any departure by any Grantor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by the Administrative Agent and the Grantors, and then such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. No failure on the part of the
Administrative Agent or any other Secured Party to exercise, and no delay in
exercising any right hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.

(b) Upon the execution and delivery, or authentication, by any Person of a
security agreement supplement in substantially the form of Exhibit A hereto
(each a “Security Agreement Supplement”), (i) such Person shall be referred to
as an “Additional Grantor” and shall be and become a Grantor hereunder, and each
reference in this Agreement and the other Loan Documents to “Grantor” shall also
mean and be a reference to such Additional Grantor, and each reference in this
Agreement and the other Loan Documents to “Collateral” shall also mean and be a
reference to the Collateral of such Additional Grantor, and (ii) the
supplemental schedules I through IV attached to each Security Agreement
Supplement shall be incorporated into and become a part of and supplement
Schedules I through IV, respectively, hereto, and the Administrative Agent may
attach such supplemental schedules to such Schedules; and each reference to such
Schedules shall mean and be a reference to such Schedules as supplemented
pursuant to each Security Agreement Supplement.

Section 19. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier,
and all notices and other communications expressly permitted hereunder to be
given by telephone or electronic mail shall be made to the applicable telephone
number or electronic mail address, as the case may be, if to any Grantor,
addressed to it in care of the Borrower at the Borrower’s address specified in
Section 10.02 of the Credit Agreement, if to the Administrative Agent, at its
address specified in Section 10.02 of the Credit Agreement or, in each case, to
such other address, telecopier number, electronic mail address or telephone
number as shall be designated by such party in a notice to other parties, as
provided in Section 10.02(d) of the Credit Agreement. All such notices and other
communications shall be deemed to be given, made or effective at such time as
shall be set forth in Section 10.02 of the Credit Agreement.

 

   G-20    Syniverse Security Agreement



--------------------------------------------------------------------------------

Section 20. Continuing Security Interest; Assignments under the Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral and shall to the extent provided herein (a) remain in full force and
effect until the termination of the Aggregate Commitments and the payment in
full in cash of the Secured Obligations (other than (A) contingent
indemnification obligations as to which no claim has been asserted and
(B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements) and the termination or expiration of all Letters of
Credit (other than Letters of Credit which have been Cash Collateralized),
(b) be binding upon each Grantor, its successors and assigns and (c) inure,
together with the rights and remedies of the Administrative Agent hereunder, to
the benefit of the Secured Parties and their respective successors and permitted
transferees and assigns. Without limiting the generality of the foregoing clause
(c), any Lender may assign or otherwise transfer all or any portion of its
rights and obligations under the Credit Agreement (including, without
limitation, all or any portion of its Commitments, the Loans owing to it and the
Note or Notes, if any, held by it) to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
to such Lender herein or otherwise, in each case subject to Section 10.07 of the
Credit Agreement.

Section 21. Release; Termination.

(a) Upon any sale, lease, transfer or other disposition of any item of
Collateral of any Grantor permitted by, and in accordance with, the terms of the
Loan Documents (other than to another Loan Party or to a Person becoming or
required to become a Loan Party at the time of such sale, lease, transfer or
other disposition (or within the 30- or 60-day time periods provided for in
Section 6.12 of the Credit Agreement)), the assignment, pledge and security
interest granted hereby with respect to such collateral shall automatically
terminate and all rights to such Collateral shall revert to such Grantor and the
Administrative Agent will, at such Grantor’s expense, execute and deliver to
such Grantor such documents as such Grantor shall reasonably request to evidence
the release of such item of Collateral from the assignment, pledge and security
interest granted hereby; provided, however, that, if requested by the
Administrative Agent, such Grantor shall have delivered to the Administrative
Agent a written request for release, a certificate of such Grantor to the effect
that the transaction is in compliance with the Loan Documents and such other
supporting information as the Administrative Agent may reasonably request.

(b) Upon the termination of the Aggregate Commitments and the payment in full in
cash of the Secured Obligations (other than (A) contingent indemnification
obligations as to which no claim has been asserted and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements) and the termination or expiration of all Letters of Credit (other
than Letters of Credit which have been Cash Collateralized), the assignment,
pledge and security interest granted hereby shall automatically terminate and
all rights to the Collateral shall revert to the applicable Grantor. Upon any
such termination, the Administrative Agent will, at the applicable Grantor’s
expense, execute and deliver to such Grantor such documents as such Grantor
shall reasonably request to evidence such termination.

 

   G-21    Syniverse Security Agreement



--------------------------------------------------------------------------------

Section 22. Execution in Counterparts. This Agreement may be executed in one or
more counterparts (and by different parties hereto in different counterparts),
each of which shall be deemed an original, but all of which together shall
constitute one and the same

 

   G-22    Syniverse Security Agreement



--------------------------------------------------------------------------------

instrument. Delivery by telecopier or other electronic transmission of an
executed counterpart of a signature page to this Agreement shall be effective as
delivery of an original executed counterpart of this Agreement. The
Administrative Agent may also require that any such documents and signatures
delivered by telecopier or other electronic transmission be confirmed by a
manually-signed original thereof; provided, that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier or other electronic transmission.

Section 23. The Mortgages. In the event that any of the Collateral hereunder is
also subject to a valid and enforceable Lien under the terms of any Mortgage and
the terms of such Mortgage are inconsistent with the terms of this Agreement,
then with respect to such Collateral, the terms of such Mortgage shall be
controlling in the case of fixtures and real estate leases, letting and licenses
of, and contracts and agreements relating to the lease of, real property, and
the terms of this Agreement shall be controlling in the case of all other
Collateral.

Section 24. Governing Law; Jurisdiction; Etc. (a) THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES
OF CONFLICTS OF LAWS.

(b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS FOR ITSELF AND ITS
PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT TO THE
EXCLUSIVE GENERAL JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK FOR
THE COUNTY OF NEW YORK (THE “NEW YORK SUPREME COURT”), AND THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (THE “FEDERAL DISTRICT
COURT,” AND TOGETHER WITH THE NEW YORK SUPREME COURT, THE “NEW YORK COURTS”) AND
APPELLATE COURTS FROM EITHER OF THEM; PROVIDED THAT NOTHING IN THIS AGREEMENT
SHALL BE DEEMED OR OPERATE TO PRECLUDE (I) THE ADMINISTRATIVE AGENT FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE
ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS (IN WHICH CASE ANY
PARTY SHALL BE ENTITLED TO ASSERT ANY CLAIM OR DEFENSE, INCLUDING ANY CLAIM OR
DEFENSE THAT THIS SECTION 24 WOULD OTHERWISE REQUIRE TO BE ASSERTED IN A LEGAL
ACTION OR PROCEEDING IN A NEW YORK COURT), OR TO ENFORCE A JUDGMENT OR OTHER
COURT ORDER IN FAVOR OF THE ADMINISTRATIVE AGENT, (II) ANY PARTY FROM BRINGING
ANY LEGAL ACTION OR PROCEEDING IN ANY JURISDICTION FOR THE RECOGNITION AND
ENFORCEMENT OF ANY JUDGMENT AND (III) IF ALL SUCH NEW YORK COURTS DECLINE
JURISDICTION OVER ANY PERSON, OR DECLINE (OR IN THE CASE OF THE FEDERAL DISTRICT
COURT, LACK) JURISDICTION OVER ANY SUBJECT MATTER OF SUCH ACTION OR PROCEEDING,
A LEGAL ACTION OR PROCEEDING MAY BE BROUGHT WITH RESPECT THERETO IN ANOTHER
COURT HAVING JURISDICTION.

(c) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY

 

   G-23    Syniverse Security Agreement



--------------------------------------------------------------------------------

APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 19. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

(e) EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE
TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 24(e)
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

[SIGNATURE PAGES FOLLOW]

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

SYNIVERSE HOLDINGS, INC. By:       Name:   Title:

 

BUCCANEER HOLDINGS, INC. By:       Name:   Title:

 

SYNIVERSE TECHNOLOGIES, LLC By:       Name:   Title:

 

SYNIVERSE ICX CORPORATION By:       Name:   Title:

 

THE RAPID ROAMING COMPANY By:       Name:   Title:

 

   [SIGNATURE PAGE]    Syniverse Security Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent By:       Name:   Title:

 

   [SIGNATURE PAGE]    Syniverse Security Agreement



--------------------------------------------------------------------------------

Schedule I to the

Security Agreement

LOCATION, CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION,

JURISDICTION OF ORGANIZATION, ORGANIZATIONAL IDENTIFICATION

NUMBER AND TAX IDENTIFICATION NUMBER

 

Grantor

   Chief
Executive
Office    Type of
Organization    Jurisdiction of
Organization    Organizational
I.D. No.    Tax I.D. No.

Schedules to

Syniverse Security Agreement



--------------------------------------------------------------------------------

Schedule II to the

Security Agreement

PLEDGED EQUITY

 

Grantor

 

Issuer

 

Class of

Equity

Interest

   Certificate
No(s)    Number
of Shares    Percentage
of
Outstanding
Shares

Schedules to

Syniverse Security Agreement



--------------------------------------------------------------------------------

Schedule III

to the Security Agreement

INTELLECTUAL PROPERTY

I. Patents

 

Grantor

 

Patent

Title

 

Appl. No.

  

Filing Date

  

Patent No.

  

Issue Date

II. Trademarks

 

Grantor

 

Mark

 

Appl.

No.

  

Filing

Date

  

Reg.

No.

  

Issue

Date

III. Registered Trade Names

 

Grantor

 

Name

 

State

  

Reg.

No.

  

Issue

Date

IV. Copyrights

 

Grantor

 

Reg. No.

 

Issue

Date

  

Title of

Work

IV. Domain Names

 

Grantor

 

Domain Name

Schedules to

Syniverse Security Agreement



--------------------------------------------------------------------------------

Schedule IV

to the Security Agreement

COMMERCIAL TORT CLAIMS

[Describe nature of claim(s)-see Comment 5 to UCC Section 9-108]

Schedules to

Syniverse Security Agreement



--------------------------------------------------------------------------------

Exhibit A to the

Security Agreement

FORM OF SECURITY AGREEMENT SUPPLEMENT

[Date of Security Agreement Supplement]

 

Barclays Bank PLC,  

    as the Administrative Agent for the

    Secured Parties referred to in the     Credit Agreement referred to below

 

                                                                           

                                                                           

Attn:                                                                

 

[Syniverse Holdings, Inc.]

Ladies and Gentlemen:

Reference is made to (i) the Credit Agreement dated as of April 23, 2012 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Syniverse Holdings, Inc., a Delaware
corporation, as the Borrower, Buccaneer Holdings, Inc., a Delaware corporation
(“Holdings”), the Lenders party thereto, Barclays Bank PLC, as the Swing Line
Lender, an L/C Issuer and the Administrative Agent (together with any successor
administrative agent, the “Administrative Agent”), and the Lenders party
thereto, and (ii) the Security Agreement dated April 23, 2012 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”) made by the Grantors from time to time party thereto in
favor of the Administrative Agent for the Secured Parties. Terms defined in the
Credit Agreement or the Security Agreement and not otherwise defined herein are
used herein as defined in the Credit Agreement or the Security Agreement (and in
the event of a conflict, the applicable definition shall be the one given to
such term in the Security Agreement).

SECTION 1. Grant of Security. The undersigned hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in, all of its right, title and interest in and to all of the
Collateral of the undersigned (including all Accounts, cash and Cash
Equivalents, Chattel Paper, Commercial Tort Claims set forth on Schedule IV of
this Security Agreement Supplement, Deposit Accounts, Documents, Equipment,
Fixtures (subject to Section 23 of the Security Agreement), General Intangibles,
Goods, Instruments, Inventory, Letter-of-Credit Rights, Financial Assets,
Pledged Debt and Pledged Interests), except for any Excluded Property and
subject to the Perfection Exceptions, whether now owned or hereafter acquired by
the undersigned, wherever located and whether now or hereafter existing or
arising, including, without limitation, the property and assets of the
undersigned set forth on the attached supplemental schedules to the Schedules to
the Security Agreement.

 

  

Form of Syniverse

Security Agreement Supplement

  



--------------------------------------------------------------------------------

SECTION 2. Security for Obligations. The grant of a security interest in, the
Collateral by the undersigned under this Security Agreement Supplement and the
Security Agreement secures the payment of all Secured Obligations of the
undersigned now or hereafter existing under or in respect of the Secured
Documents (as such Secured Documents may be amended, amended and restated,
supplemented, replaced, refinanced or otherwise modified from time to time
(including any increases of the principal amount outstanding thereunder)).
Without limiting the generality of the foregoing, this Security Agreement
Supplement and the Security Agreement secures the payment of all amounts that
constitute part of the Secured Obligations that would be owed by the Grantor to
any Secured Party under the Secured Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy, or
reorganization or similar proceeding involving a Loan Party.

SECTION 3. Supplements to Security Agreement Schedules. The undersigned has
attached hereto supplemental Schedules I through IV to Schedules I through IV,
respectively, to the Security Agreement, and the undersigned hereby certifies,
as of the date first above written, that such supplemental schedules have been
prepared by the undersigned in substantially the form of the equivalent
Schedules to the Security Agreement and are complete and correct in all material
respects.

SECTION 4. Representations and Warranties. The undersigned hereby makes each
representation and warranty set forth in Section 6 of the Security Agreement
with respect to itself (as supplemented by the attached supplemental schedules)
as of the date hereof.

SECTION 5. Obligations Under the Security Agreement. The undersigned hereby
agrees, as of the date first above written, to be bound as a Grantor by all of
the terms and provisions of the Security Agreement to the same extent as each of
the other Grantors. The undersigned further agrees, as of the date first above
written, that each reference in the Security Agreement to an “Additional
Grantor” or a “Grantor” shall also mean and be a reference to the undersigned
and that each reference to the “Collateral” or any part thereof shall also mean
and be a reference to the undersigned’s Collateral or part thereof, as the case
may be.

SECTION 6. Governing Law; Jurisdiction; Etc. (a) THIS SECURITY AGREEMENT
SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.

(b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS FOR ITSELF AND ITS
PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS SECURITY AGREEMENT
SUPPLEMENT TO THE EXCLUSIVE GENERAL JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK FOR THE COUNTY OF NEW YORK (THE “NEW YORK SUPREME COURT”), AND
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (THE
“FEDERAL DISTRICT COURT,” AND TOGETHER WITH THE NEW YORK SUPREME COURT, THE “NEW
YORK COURTS”) AND APPELLATE COURTS FROM EITHER OF THEM; PROVIDED THAT NOTHING IN
THIS SECURITY AGREEMENT SUPPLEMENT SHALL BE DEEMED OR OPERATE TO

 

  

Form of Syniverse

Security Agreement Supplement

 

2

  



--------------------------------------------------------------------------------

PRECLUDE (I) THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER
SECURITY FOR THE OBLIGATIONS (IN WHICH CASE ANY PARTY SHALL BE ENTITLED TO
ASSERT ANY CLAIM OR DEFENSE, INCLUDING ANY CLAIM OR DEFENSE THAT THIS SECTION 6
WOULD OTHERWISE REQUIRE TO BE ASSERTED IN A LEGAL ACTION OR PROCEEDING IN A NEW
YORK COURT), OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
ADMINISTRATIVE AGENT, (II) ANY PARTY FROM BRINGING ANY LEGAL ACTION OR
PROCEEDING IN ANY JURISDICTION FOR THE RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT AND (III) IF ALL SUCH NEW YORK COURTS DECLINE JURISDICTION OVER ANY
PERSON, OR DECLINE (OR IN THE CASE OF THE FEDERAL DISTRICT COURT, LACK)
JURISDICTION OVER ANY SUBJECT MATTER OF SUCH ACTION OR PROCEEDING, A LEGAL
ACTION OR PROCEEDING MAY BE BROUGHT WITH RESPECT THERETO IN ANOTHER COURT HAVING
JURISDICTION.

(c) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT SUPPLEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 19 OF THE SECURITY AGREEMENT. NOTHING IN THIS
SECURITY AGREEMENT SUPPLEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) EACH PARTY TO THIS SECURITY AGREEMENT SUPPLEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER THIS SECURITY AGREEMENT SUPPLEMENT OR IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT
TO THIS SECURITY AGREEMENT SUPPLEMENT, OR THE TRANSACTIONS RELATED HERETO, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS SECURITY AGREEMENT SUPPLEMENT
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 6(e) WITH ANY COURT
AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.

 

  

Form of Syniverse

Security Agreement Supplement

 

3

  



--------------------------------------------------------------------------------

Very truly yours,

 

[NAME OF ADDITIONAL GRANTOR]

By       Title:

 

  Address for notices:            

 

  

Form of Syniverse

Security Agreement Supplement

 

4

  



--------------------------------------------------------------------------------

Exhibit B-1 to the

Security Agreement

FORM OF GRANT OF SECURITY INTEREST IN COPYRIGHTS

This GRANT OF SECURITY INTEREST IN COPYRIGHTS (this “Agreement”), dated as of
April [•], 2012, is made by [•], a [•] corporation (the “Grantor”), in favor of
BARCLAYS BANK PLC, as administrative agent (in such capacity, together with any
successor administrative agent, the “Agent”) for the Secured Parties (as defined
in the Credit Agreement, dated as of April 23, 2012 (as amended, amended and
restated, supplemented, replaced, refinanced or otherwise modified from time to
time, the “Credit Agreement”), among SYNIVERSE HOLDINGS, INC. (the “Borrower”),
BUCCANEER HOLDINGS, INC., CREDIT SUISSE SECURITIES (USA) LLC, DEUTSCHE BANK
SECURITIES INC., the Agent and the Lenders).

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make Loans
to the Borrower subject to the terms and conditions set forth therein; and

WHEREAS, in connection with the Credit Agreement, the Grantor executed and
delivered a Security Agreement, dated as of April 23, 2012, in favor of the
Agent (as it may be amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, the Grantor granted to the Agent,
for the benefit of the Secured Parties, a security interest in all of its
Intellectual Property Collateral, including the Copyright Collateral (as defined
below); and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and in order to induce the Lenders to make Loans and other
financial accommodations to the Borrower pursuant to the Credit Agreement, the
Grantor agrees, for the benefit of the Secured Parties, as follows:

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided or provided by reference in the Credit Agreement or
the Security Agreement, as the case may be.

SECTION 2. Grant of Security Interest. The Grantor hereby grants, for the
benefit of the Secured Parties, a security interest in such Grantor’s right,
title and interest in and to all of the following (the “Copyright Collateral”),
whether now owned or hereafter acquired by such Grantor and whether now or
hereafter existing or arising, as collateral security for the payment of all
Obligations of such Grantor.

(i) all Copyrights, including, without limitation, those items listed on
Schedule I hereto;

 

   Form of Grant of Security Interest in Copyrights   



--------------------------------------------------------------------------------

(ii) all exclusive Copyright licenses to which such Grantor, now or hereafter,
is a party;

(iii) any claims for damages and injunctive relief for past, present and future
infringement, violation, misuse or breach with respect to any of the foregoing,
with the right, but not the obligation, to sue for and collect, or otherwise
recover, such damages; and

(iv) all proceeds of, collateral for, income, royalties and other payments now
or hereafter due and payable with respect to, and Supporting Obligations
relating to, any and all of the foregoing.

SECTION 3. Purpose. This Agreement has been executed and delivered by the
Grantor for the purpose of recording the grant of security interest with the
United States Copyright Office. This Agreement is expressly subject to the terms
and conditions of the Security Agreement. The Security Agreement (and all rights
and remedies of the Secured Parties thereunder) shall remain in full force and
effect in accordance with its terms.

SECTION 4. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Secured Parties with respect to the
security interest in the Copyright Collateral are more fully set forth the
Security Agreement, the terms and provisions of which (including the remedies
provided for therein) are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
control.

SECTION 5. Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together constitute one and
the same original.

* * *

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

   Form of Grant of Security Interest in Copyrights          Syniverse Security
Agreement



--------------------------------------------------------------------------------

Exhibit B-1 to the

Security Agreement

IN WITNESS WHEREOF, the Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

[GRANTOR] By:      

Name:

Title:

 

   Form of Grant of Security Interest in Copyrights   



--------------------------------------------------------------------------------

SCHEDULE I

Copyrights

 

        

Issue

  

Title of


Grantor

 

Reg. No.

 

Date

  

Work

Exclusive Copyright Licenses

[Include complete legal description of agreement (name of agreement, parties,
and date)]

 

   Form of Grant of Security Interest in Copyrights   



--------------------------------------------------------------------------------

Exhibit B-2 to the

Security Agreement

FORM OF NOTICE AND CONFIRMATION OF

GRANT OF SECURITY INTEREST IN PATENTS

This NOTICE AND CONFIRMATION OF GRANT OF SECURITY INTEREST IN PATENTS (the
“Agreement”), dated as of April [•], 2012, is made by [•], a [•] corporation
(the “Grantor”), in favor of BARCLAYS BANK PLC, as administrative agent (in such
capacity, together with any successor administrative agent, the “Agent”) for the
Secured Parties (as defined in the Credit Agreement, dated as of April 23, 2012
(as amended, amended and restated, supplemented, replaced, refinanced or
otherwise modified from time to time, the “Credit Agreement”), among SYNIVERSE
HOLDINGS, INC. (the “Borrower”), BUCCANEER HOLDINGS, INC., CREDIT SUISSE
SECURITIES (USA) LLC, DEUTSCHE BANK SECURITIES INC., the Agent and the Lenders).

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make the
Loans to the Borrower subject to the terms and conditions set forth therein; and

WHEREAS, in connection with the Credit Agreement, the Grantor executed and
delivered a Security Agreement, dated as of April 23, 2012, in favor of the
Agent as it may be amended and restated, supplemented or otherwise modified from
time, the “Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, the Grantor granted to the Agent,
for the benefit of the Secured Parties, a security interest in all of its
Intellectual Property Collateral, including the Patent Collateral (as defined
below); and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and in order to induce the Lenders to make Loans and other
financial accommodations to the Borrowers pursuant to the Credit Agreement, the
Grantor agrees, for the ratable benefit of the Secured Parties, as follows:

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided or provided by reference in the Credit Agreement or
the Security Agreement, as the case may be.

SECTION 2. Confirmation of Grant of Security Interest. The Grantor hereby
confirms that, pursuant to the Security Agreement it granted to the Agent, for
the benefit of the Secured Parties, a security interest in such Grantor’s right,
title and interest in and to all of the following (the “Patent Collateral”),
whether now owned or hereafter acquired by such Grantor and whether now or
hereafter existing or arising, as collateral security for the payment of all
Obligations of such Grantor.

(i) all Patents, including, without limitation, those items listed on Schedule I
hereto;

 

Form of Notice and Confirmation of Grant of Security Interest in Patents



--------------------------------------------------------------------------------

(ii) any claims for damages and injunctive relief for past, present and future
infringement, violation, or misuse with respect to any of the foregoing, with
the right, but not the obligation, to sue for and collect, or otherwise recover,
such damages; and

(iii) all proceeds of, collateral for, income, royalties and other payments now
or hereafter due and payable with respect to, and Supporting Obligations
relating to, any and all of the foregoing.

SECTION 3. Purpose. This Agreement has been executed and delivered by the
Grantor for the purpose of recording the grant of security interest with the
United States Patent and Trademark Office. This Agreement is expressly subject
to the terms and conditions of the Security Agreement. The Security Agreement
(and all rights and remedies of the Secured Parties thereunder) shall remain in
full force and effect in accordance with its terms.

SECTION 4. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Secured Parties with respect to the
security interest in the Patent Collateral are more fully set forth in the
Security Agreement, the terms and provisions of which (including the remedies
provided for therein) are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
control.

SECTION 5. Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together constitute one and
the same original.

* * *

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

Form of Notice and Confirmation of Grant of Security Interest in Patents



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

[GRANTOR] By:      

Name:

Title:

 

Form of Notice and Confirmation of Grant of Security Interest in Patents



--------------------------------------------------------------------------------

SCHEDULE I

Patents

 

    Patent                   

Grantor

 

Title

 

Applic. No.

  

Filing Date

  

Patent No.

  

Issue Date

 

Form of Notice and Confirmation of Grant of Security Interest in Patents



--------------------------------------------------------------------------------

Exhibit B-3 to the

Security Agreement

FORM OF NOTICE AND CONFIRMATION OF GRANT OF SECURITY

INTEREST IN TRADEMARKS

This NOTICE AND CONFIRMATION OF GRANT OF SECURITY INTEREST IN TRADEMARKS (this
“Agreement”), dated as of April [•], 2012, is made by [•], a [•] corporation
(the “Grantor”), in favor of BARCLAYS BANK PLC, as administrative agent (in such
capacity, together with any successor administrative agent, the “Agent”) for the
Secured Parties (as defined in the Credit Agreement, dated as of April 23, 2012
(as amended, amended and restated, supplemented, replaced, refinanced or
otherwise modified from time to time, the “Credit Agreement”), among SYNIVERSE
HOLDINGS, INC. (the “Borrower”), BUCCANEER HOLDINGS, INC., CREDIT SUISSE
SECURITIES (USA) LLC, DEUTSCHE BANK SECURITIES INC., the Agent and the Lenders).

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make the Loans to the Borrower subject to the terms and conditions set forth
therein; and

WHEREAS, in connection with the Credit Agreement, the Grantor executed and
delivered a Security Agreement, dated as of April 23, 2012, in favor of the
Agent (as it may be amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, the Grantor granted to the Agent,
for the benefit of the Secured Parties, a security interest in all of its
Intellectual Property Collateral, including the Trademark Collateral (as defined
below); and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and in order to induce the Lenders to make Loans and other
financial accommodations to the Borrower pursuant to the Credit Agreement, the
Grantor agrees, for the ratable benefit of the Secured Parties, as follows:

SECTION 1. Definitions. Unless otherwise defined herein or the context otherwise
requires, terms used in this Agreement, including its preamble and recitals,
have the meanings provided or provided by reference in the Credit Agreement or
the Security Agreement, as the case may be.

SECTION 2. Confirmation of Grant of Security Interest. The Grantor hereby
confirms that pursuant to the Security Agreement it granted to the Agent, for
the benefit of the Secured Parties, a security interest in such Grantor’s right,
title and interest in and to all of the following (the “Trademark Collateral”),
whether now owned or hereafter acquired by such Grantor and whether now or
hereafter existing or arising, as collateral security for the payment of all
Obligations of such Grantor.

(i) all Trademarks, including, without limitation, those items listed on
Schedule I hereto;

 

Form of Notice and Confirmation of Grant of Security Interest in Patents



--------------------------------------------------------------------------------

(ii) any claims for damages and injunctive relief for past, present and future
infringement, dilution, violation or misuse with respect to any of the
foregoing, with the right, but not the obligation, to sue for and collect, or
otherwise recover, such damages; and

(iii) all proceeds of, collateral for, income, royalties and other payments now
or hereafter due and payable with respect to, and Supporting Obligations
relating to, any and all of the foregoing.

SECTION 3. Purpose. This Agreement has been executed and delivered by the
Grantor for the purpose of recording the grant of security interest with the
United States Patent and Trademark Office. This Agreement is expressly subject
to the terms and conditions of the Security Agreement. The Security Agreement
(and all rights and remedies of the Secured Parties thereunder) shall remain in
full force and effect in accordance with its terms.

SECTION 4. Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Secured Parties with respect to the
security interest in the Trademark Collateral are more fully set forth in the
Security Agreement, the terms and provisions of which (including the remedies
provided for therein) are incorporated by reference herein as if fully set forth
herein. In the event that any provision of this Agreement is deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
control.

SECTION 5. Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together constitute one and
the same original.

* * *

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

Form of Notice and Confirmation of Grant of Security Interest in Patents



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

[GRANTOR] By:      

Name:

Title:

 

Form of Notice and Confirmation of Grant of Security Interest in Patents



--------------------------------------------------------------------------------

SCHEDULE I

Trademarks

 

        Applic.
   Filing
   Reg.
   Issue


Grantor

 

Mark

 

No.

  

Date

  

No.

  

Date

 

 

 

 

 

 

 

Form of Notice and Confirmation of Grant of Security Interest in Patents



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF MORTGAGE

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS

AND LEASES AND FIXTURE FILING ([STATE])

by and from

[MORTGAGOR], “Mortgagor”

to

BARCLAYS BANK PLC,

in its capacity as Agent, “Mortgagee”

Dated as of ,                         20                

[insert only if mortgage is capped: THE MAXIMUM PRINCIPAL INDEBTEDNESS WHICH IS
SECURED

BY OR WHICH BY ANY CONTINGENCY MAY BE SECURED

BY THIS MORTGAGE IS

$            .]

 

Location:

   [                         ]

Municipality:

   [                         ]

County:

   [                         ]

State:

   [                         ]

THE SECURED PARTY (MORTGAGEE) DESIRES THIS FIXTURE FILING

TO BE INDEXED AGAINST THE RECORD OWNER OF THE REAL ESTATE

DESCRIBED HEREIN

PREPARED BY, RECORDING REQUESTED BY,

AND WHEN RECORDED MAIL TO:

Latham & Watkins LLP

885 Third Avenue

New York, New York 10022-4834

Attention: [            ]

 

      Syniverse Form of Mortgage



--------------------------------------------------------------------------------

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS

AND LEASES AND FIXTURE FILING ([STATE])

THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE
FILING ([STATE]) (this “Mortgage”) is dated as of                     by and
from [MORTGAGOR], a [            ] [            ] (“Mortgagor”), whose address
is [            ] to BARCLAYS BANK PLC, as administrative agent (in such
capacity, “Agent”) for the Secured Parties as defined in the Credit Agreement
(defined below), having an address at [            ] (Agent, together with its
successors and assigns, “Mortgagee”).

[insert only if mortgage is capped: ANY PROVISION HEREIN TO THE CONTRARY
NOTWITHSTANDING, THE MAXIMUM PRINCIPAL INDEBTEDNESS WHICH IS SECURED BY OR WHICH
BY ANY CONTINGENCY MAY BE SECURED BY THIS MORTGAGE IS $[            ] (THE
“SECURED AMOUNT”).]

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions. All capitalized terms used herein without definition
shall have the respective meanings ascribed to them in that certain Credit
Agreement dated April 23, 2012, as the same may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time (the “Credit
Agreement”), among Syniverse Holdings, Inc., a Delaware corporation (the
“Borrower”), Buccaneer Holdings, Inc., a Delaware corporation (“Holdings”),
Barclays Bank PLC, as administrative agent, and the other Secured Parties
identified therein. As used herein, the following terms shall have the following
meanings:

(a) “Event of Default”: An Event of Default under and as defined in the Credit
Agreement.

(b) “Indebtedness”: (1) All indebtedness of Mortgagor to Mortgagee or any of the
other Secured Parties under the Credit Agreement or any other Loan Document, any
Secured Cash Management Agreement, or any Secured Hedge Agreement (the Loan
Documents, Secured Cash Management Agreements, and Secured Hedge Agreements,
collectively, the “Secured Documents”) to which Mortgagor is a party, including,
without limitation (except as otherwise set forth in Section 1(b) of the
Subsidiary Guaranty), the sum of all (a) principal, interest and other amounts
owing under or evidenced or secured by the Secured Documents, (b) principal,
interest and other amounts which may hereafter be lent by Mortgagee or any of
the other Secured Parties under or in connection with the Credit Agreement or
any of the other Secured Documents, whether evidenced by a promissory note or
other instrument which, by its terms, is secured hereby, and (c) obligations and
liabilities of any nature now or hereafter existing under or arising in
connection with Letters of Credit and other extensions of credit under the
Credit Agreement or any of the other Secured Documents and reimbursement
obligations in respect thereof, together with interest and other amounts payable
with respect thereto, and (2) all other indebtedness, obligations and
liabilities now or hereafter existing of any kind of Mortgagor to Mortgagee or
any of the other Secured Parties under documents which recite that they are
intended to be secured by this Mortgage. The Credit Agreement contains a
revolving credit facility which permits Borrower to borrow certain principal
amounts, repay all or a portion of such principal amounts, and reborrow the
amounts previously paid to the Secured Parties, all upon satisfaction of certain
conditions stated in the Credit Agreement. [use only if mortgage is capped:
Subject to the provisions of Section 2.2, this] [This] Mortgage secures all
advances and re-advances under the Credit Agreement, including, without
limitation, those under the revolving credit facility contained therein.

 

   H-1    Syniverse Form of Mortgage



--------------------------------------------------------------------------------

(c) “Mortgaged Property”: The fee interest in the real property described in
Exhibit A attached hereto and incorporated herein by this reference, together
with any greater estate in such real property as hereafter may be acquired by
Mortgagor (the “Land”), and all of Mortgagor’s right, title and interest in and
to (1) all improvements now owned or hereafter acquired by Mortgagor, now or at
any time situated, placed or constructed upon the Land (the “Improvements”; the
Land and Improvements are collectively referred to as the “Premises”), (2) all
materials, supplies, equipment, apparatus and other items of personal property
now owned or hereafter acquired by Mortgagor and now or hereafter attached to,
installed in or used in connection with any of the Improvements or the Land, and
water, gas, electrical, telephone, storm and sanitary sewer facilities and all
other utilities whether or not situated in easements (the “Fixtures”), (3) all
goods, accounts, general intangibles, instruments, documents, chattel paper and
all other personal property of any kind or character, including such items of
personal property as defined in the UCC (defined below), now owned or hereafter
acquired by Mortgagor and now or hereafter affixed to, placed upon, used in
connection with, arising from or otherwise related to the Premises (the
“Personalty”), (4) all reserves, escrows or impounds required under the Credit
Agreement or any of the other Secured Documents and all deposit accounts
maintained by Mortgagor with respect to the Mortgaged Property (the “Deposit
Accounts”), (5) all leases, licenses, concessions, occupancy agreements or other
agreements (written or oral, now or at any time in effect) to which Mortgagor is
a party which grant to any Person a possessory interest in, or the right to use,
all or any part of the Mortgaged Property, together with all related security
and other deposits (the “Leases”), (6) all of the rents, revenues, royalties,
income, proceeds, profits, security and other types of deposits, and other
benefits paid or payable by parties to the Leases for using, leasing, licensing
possessing, operating from, residing in, selling or otherwise enjoying the
Mortgaged Property (the “Rents”), (7) all other agreements, such as construction
contracts, architects’ agreements, engineers’ contracts, utility contracts,
maintenance agreements, management agreements, service contracts, listing
agreements, guaranties, warranties, permits, licenses, certificates and
entitlements in any way relating to the construction, use, occupancy, operation,
maintenance, enjoyment or ownership of the Mortgaged Property (the “Property
Agreements”), (8) all rights, privileges, tenements, hereditaments,
rights-of-way, easements, appendages and appurtenances appertaining to the
foregoing, (9) all property tax refunds payable to Mortgagor with respect to the
Mortgaged Property (the “Tax Refunds”), (10) all accessions, replacements and
substitutions for any of the foregoing and all proceeds thereof (the
“Proceeds”), (11) all insurance policies, unearned premiums therefor and
proceeds from such policies covering any of the above property now or hereafter
acquired by Mortgagor (the “Insurance”), and (12) all awards, damages,
remunerations, reimbursements, settlements or compensation heretofore made or
hereafter to be made by any governmental authority pertaining to any
condemnation or other taking (or any purchase in lieu thereof) of all or any
portion of the Land, Improvements, Fixtures or Personalty (the “Condemnation
Awards”). As used in this Mortgage, the term “Mortgaged Property” shall mean all
or, where the context permits or requires, any portion of the above or any
interest therein.

(d) “Obligations”: Has the meaning assigned to the term “Secured Obligations” in
the Security Agreement.

(e) “Permitted Liens”: Liens permitted to exist pursuant to Section 7.01 of the
Credit Agreement.

(f) “Security Agreement”: That certain Security Agreement by and from Mortgagor
and the other grantors referred to therein to Agent dated as of April 23, 2012,
as the same may hereafter be amended, amended and restated, supplemented or
otherwise modified from time to time.

(g) “UCC”: The Uniform Commercial Code of [STATE] or, if the creation,
perfection and enforcement of any security interest herein granted is governed
by the laws of a state other than [STATE], then, as to the matter in question,
the Uniform Commercial Code in effect in that state.

 

   H-2    Syniverse Form of Mortgage



--------------------------------------------------------------------------------

ARTICLE 2

GRANT[INSERT ONLY IF MORTGAGE IS CAPPED: ; REVOLVING LOAN]

Section 2.1 Grant. To secure the full and timely payment of the Indebtedness and
the full and timely performance of the Obligations, Mortgagor MORTGAGES, GRANTS,
BARGAINS, ASSIGNS, SELLS, CONVEYS and CONFIRMS, to Mortgagee the Mortgaged
Property, subject, however, only to the matters that are set forth on Exhibit B
attached hereto (the “Permitted Encumbrances”) and to Permitted Liens, TO HAVE
AND TO HOLD the Mortgaged Property to Mortgagee, and Mortgagor does hereby bind
itself, its successors and assigns to WARRANT AND FOREVER DEFEND the title to
the Mortgaged Property unto Mortgagee.

Section 2.2 Treatment of Borrowings and Repayments. [insert only if mortgage is
capped: Pursuant to the Credit Agreement, the amount of the Indebtedness may
increase and decrease from time to time as the Secured Parties advance, Borrower
repays, and the Secured Parties re-advance sums pursuant to the Credit
Agreement. For purposes of this Mortgage, so long as the balance of the
Indebtedness equals or exceeds the Secured Amount, the amount of the
Indebtedness secured by this Mortgage shall at all times equal only the Secured
Amount. Such Secured Amount represents only a portion of the first sums advanced
by the Secured Parties in respect of the Indebtedness.

Section 2.3 Reduction of Secured Amount. [insert only if mortgage is capped: The
Secured Amount shall be reduced only by the last and final sums that Borrower
repays with respect to the Indebtedness and shall not be reduced by any
intervening repayments of the Indebtedness. So long as the balance of the
Indebtedness exceeds the Secured Amount, any payments and repayments of the
Indebtedness shall not be deemed to be applied against, or to reduce, the
portion of the Indebtedness secured by this Mortgage. Such payments shall
instead be deemed to reduce only such portions of the Indebtedness as are
secured by other collateral located outside of the State of [STATE].

ARTICLE 3

WARRANTIES, REPRESENTATIONS AND COVENANTS

Mortgagor warrants, represents and covenants to Mortgagee as follows:

Section 3.1 Title to Mortgaged Property and Lien of this Instrument. Mortgagor
owns the Mortgaged Property free and clear of any liens, claims or interests,
except the Permitted Encumbrances, Permitted Liens and minor defects in title
that do not materially interfere with its ability to conduct its business or to
utilize such assets for their intended purposes. This Mortgage creates valid,
enforceable first priority liens and security interests against the portions of
the Mortgaged Property that may be perfected by the filing of a mortgage,
assignment of leases and rents or fixture filing in the state of [STATE], except
for Permitted Encumbrances and Permitted Liens.

Section 3.2 First Lien Status. Mortgagor shall preserve the first lien and
security interest status of this Mortgage; provided that the incurrence of
Permitted Encumbrances and Permitted Liens shall not be considered a failure to
preserve such first lien and security interest status. If any lien or security
interest other than a Permitted Encumbrance or a Permitted Lien is asserted
against the Mortgaged Property, Mortgagor shall promptly take such actions
required by required by and in compliance with the Credit Agreement.

Section 3.3 Intentionally Omitted

Section 3.4 Intentionally Omitted

 

   H-3    Syniverse Form of Mortgage



--------------------------------------------------------------------------------

Section 3.5 Intentionally Omitted

Section 3.6 Insurance. Mortgagor shall maintain or cause to be maintained
insurance in accordance with Section 6.07 of the Credit Agreement.

ARTICLE 4

[INTENTIONALLY OMITTED]

ARTICLE 5

DEFAULT AND FORECLOSURE

Section 5.1 Remedies. Upon the occurrence and during the continuance of an Event
of Default, Mortgagee may, at Mortgagee’s election, exercise any or all of the
following rights, remedies and recourses:

(a) Intentionally Omitted

(b) Entry on Mortgaged Property. Enter the Mortgaged Property and take exclusive
possession thereof and of all books, records and accounts relating thereto or
located thereon. If Mortgagor remains in possession of the Mortgaged Property
following the occurrence and during the continuance of an Event of Default, and
without Mortgagee’s prior written consent, Mortgagee may invoke any legal
remedies to dispossess Mortgagor.

(c) Operation of Mortgaged Property. Hold, lease, develop, manage, operate or
otherwise use the Mortgaged Property upon such terms and conditions as Mortgagee
may deem reasonable under the circumstances (making such repairs, alterations,
additions and improvements and taking other actions, from time to time, as
Mortgagee deems necessary or desirable), and apply all Rents and other amounts
collected by Mortgagee in connection therewith in accordance with the provisions
of Section 5.7.

(d) Foreclosure and Sale. Institute proceedings for the complete foreclosure of
this Mortgage by judicial action or by power of sale, in which case the
Mortgaged Property may be sold for cash or credit in one or more parcels. With
respect to any notices required or permitted under the UCC, Mortgagor agrees
that ten (10) days’ prior written notice shall be deemed commercially
reasonable. At any such sale by virtue of any judicial proceedings, power of
sale, or any other legal right, remedy or recourse, the title to and right of
possession of any such property shall pass to the purchaser thereof, and to the
fullest extent permitted by law, Mortgagor shall be completely and irrevocably
divested of all of its right, title, interest, claim, equity, equity of
redemption, and demand whatsoever, either at law or in equity, in and to the
property sold and such sale shall be a perpetual bar both at law and in equity
against Mortgagor, and against all other Persons claiming or to claim the
property sold or any part thereof, by, through or under Mortgagor. Mortgagee or
any of the Secured Parties may be a purchaser at such sale. If Mortgagee or such
other Secured Party is the highest bidder, Mortgagee or such other Secured Party
may credit the portion of the purchase price that would be distributed to
Mortgagee or such other Secured Party against the Indebtedness in lieu of paying
cash. In the event this Mortgage is foreclosed by judicial action, appraisement
of the Mortgaged Property is waived.

(e) Receiver. Provided that the Loans shall have been accelerated, make
application to a court of competent jurisdiction for the appointment of a
receiver of the Mortgaged Property, and Mortgagor irrevocably consents to such
appointment. Any such receiver shall have all the usual powers and duties of
receivers in similar cases, including the full power to rent, maintain and
otherwise operate the Mortgaged Property upon such terms as may be approved by
the court, and shall apply such Rents in accordance with the provisions of
Section 5.7.

 

   H-4    Syniverse Form of Mortgage



--------------------------------------------------------------------------------

(f) Other. Exercise, with respect to the Mortgaged Property only, all other
rights, remedies and recourses granted under the Loan Documents or otherwise
available at law or in equity.

Section 5.2 Separate Sales. The Mortgaged Property may be sold in one or more
parcels and in such manner and order as Mortgagee in its sole discretion may
elect. The right of sale arising out of any Event of Default shall not be
exhausted by any one or more sales.

Section 5.3 Remedies Cumulative, Concurrent and Nonexclusive. Mortgagee shall
have all rights, remedies and recourses granted in the Loan Documents and
available at law or equity (including the UCC), which rights (a) shall be
cumulative and concurrent, (b) may be pursued separately, successively or
concurrently against Mortgagor or others obligated under the Loan Documents, or
against the Mortgaged Property, or against any one or more of them, at the sole
discretion of Mortgagee, (c) may be exercised as often as occasion therefor
shall arise, and the exercise or failure to exercise any of them shall not be
construed as a waiver or release thereof or of any other right, remedy or
recourse, and (d) are intended to be, and shall be, nonexclusive. No action by
Mortgagee in the enforcement of any rights, remedies or recourses under the Loan
Documents or otherwise at law or equity shall be deemed to cure any Event of
Default.

Section 5.4 Release of and Resort to Collateral. Mortgagee may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interest
created in or evidenced by the Loan Documents or their status as a first and
prior lien and security interest in and to the Mortgaged Property. For payment
of the Indebtedness, Mortgagee may resort to any other security in such order
and manner as Mortgagee may elect.

Section 5.5 Waiver of Notice and Marshalling of Assets. To the fullest extent
permitted by law, Mortgagor hereby irrevocably and unconditionally waives and
releases (a) all notices of any Event of Default other than any notices
specifically required to be given under any Loan Document, (b) all notices of
Mortgagee’s election to exercise or the actual exercise of any right, remedy or
recourse provided for under any Loan Document, other than any notices
specifically required to be given under any Loan Document, and (c) any right to
a marshalling of assets or a sale in inverse order of alienation.

Section 5.6 Discontinuance of Proceedings. If Mortgagee or any other Secured
Party shall have proceeded to invoke any right, remedy or recourse permitted
under the Loan Documents and shall thereafter elect to discontinue or abandon it
for any reason, Mortgagee or such other Secured Party, as the case may be, shall
have the unqualified right to do so and, in such an event, Mortgagor, Mortgagee
and the other Secured Parties shall be restored to their former positions with
respect to the Indebtedness, the Obligations, the Loan Documents, the Mortgaged
Property and otherwise, and the rights, remedies, recourses and powers of
Mortgagee and the other Secured Parties shall continue as if the right, remedy
or recourse had never been invoked, but no such discontinuance or abandonment
shall waive any Event of Default which may then exist or the right of Mortgagee
or any other Secured Party thereafter to exercise any right, remedy or recourse
under the Loan Documents for such Event of Default.

Section 5.7 Application of Proceeds. The proceeds of any sale of, and the Rents
and other amounts generated by the holding, leasing, management, operation or
other use of the Mortgaged Property, shall be applied by Mortgagee (or the
receiver, if one is appointed) in the manner and order of preference provided
under Section 8.04 of the Credit Agreement.

 

   H-5    Syniverse Form of Mortgage



--------------------------------------------------------------------------------

Section 5.8 Occupancy After Foreclosure. Any sale of the Mortgaged Property or
any part thereof in accordance with Section 5.1(d) will divest all right, title
and interest of Mortgagor

 

   H-6    Syniverse Form of Mortgage



--------------------------------------------------------------------------------

in and to the property sold. Subject to applicable law, any purchaser at a
foreclosure sale will receive immediate possession of the property purchased. If
Mortgagor retains possession of such property or any part thereof subsequent to
such sale, Mortgagor will be considered a tenant at sufferance of the purchaser,
and will, if Mortgagor remains in possession after demand to remove, be subject
to eviction and removal, forcible or otherwise, with or without process of law.

Section 5.9 Additional Advances and Disbursements; Costs of Enforcement.

(a) Upon the occurrence and during the continuance of any Event of Default,
Mortgagee and each of the other Secured Parties shall have the right, but not
the obligation, to cure such Event of Default in the name and on behalf of
Mortgagor. All sums advanced and expenses incurred at any time by Mortgagee or
any other Secured Party under this Section 5.9, or otherwise under this Mortgage
or any of the other Loan Documents or applicable law, shall, subject to any
limitations thereon contained in any Loan Document, be payable on demand and
shall bear interest from and including the date that such sum is advanced or
expense incurred, to and excluding the date of reimbursement, at the interest
rate applicable to Base Rate Loans pursuant to Section 2.08(a) of the Credit
Agreement (provided that following an acceleration pursuant to Section 8.02 of
the Credit Agreement (including without limitation, an automatic acceleration),
interest shall accrue on such sums at the Default Rate applicable to Base Rate
Loans pursuant to Section 2.08(b) of the Credit Agreement), and all such sums,
together with interest thereon, shall be secured by this Mortgage.

(b) Mortgagor shall pay all reasonable, out-of-pocket expenses (including
reasonable attorneys’ fees and expenses) of or incidental to the perfection and
enforcement of this Mortgage, or the enforcement, compromise or settlement of
the Indebtedness or any claim under this Mortgage, and for the curing thereof,
or for defending or asserting the rights and claims of Mortgagee in respect
thereof, by litigation or otherwise.

Section 5.10 No Mortgagee in Possession. Neither the enforcement of any of the
remedies under this Article 5, the assignment of the Rents and Leases under
Article 6, the security interests under Article 7, nor any other remedies
afforded to Mortgagee under the Loan Documents, at law or in equity shall cause
Mortgagee or any other Secured Party to be deemed or construed to be a mortgagee
in possession of the Mortgaged Property, to obligate Mortgagee or any other
Secured Party to lease the Mortgaged Property or attempt to do so, or to take
any action, incur any expense, or perform or discharge any obligation, duty or
liability whatsoever under any of the Leases or otherwise.

ARTICLE 6

ASSIGNMENT OF RENTS AND LEASES

Section 6.1 Assignment. In furtherance of and in addition to the assignment made
by Mortgagor in Section 2.1 of this Mortgage, Mortgagor hereby absolutely and
unconditionally assigns, sells, transfers and conveys to Mortgagee all of its
right, title and interest in and to all Leases, whether now existing or
hereafter entered into, and all of its right, title and interest in and to all
Rents. This assignment is an absolute assignment and not an assignment for
additional security only. So long as no Event of Default shall have occurred and
be continuing, Mortgagor shall have a revocable license from Mortgagee to
exercise all rights extended to the landlord under the Leases, including the
right to receive and collect all Rents and to hold the Rents in trust for use in
the payment and performance of the Obligations and to otherwise use the same.
The foregoing license is granted subject to the conditional limitation that no
Event of Default shall have occurred and be continuing. Upon the occurrence and
during the continuance of an Event of Default, and upon delivery of a notice to
Mortgagor of Mortgagee’s election to exercise its rights under this Section 6.1,
whether or not legal proceedings have commenced, and without regard to waste,
adequacy of security for the Obligations or solvency of Mortgagor, the license
herein granted shall automatically expire and terminate; provided, however, in
the event Mortgagor, Borrower or any Loan Party is the subject of any insolvency
proceeding set forth in Section 8.01(f) of the Credit Agreement, the expiration
and termination of the license herein granted shall be self-operative without
the need for notice or election of any kind whatsoever.

Section 6.2 Perfection Upon Recordation. Mortgagor acknowledges that Mortgagee
has taken all actions necessary to obtain, and that upon recordation of this
Mortgage Mortgagee shall have, to the extent permitted under applicable law, a
valid and fully perfected, first priority, present assignment of the Rents
arising out of the Leases and all security for such Leases. Mortgagor
acknowledges and agrees that upon recordation of this Mortgage Mortgagee’s
interest in the Rents shall be deemed to be present and fully perfected,
“choate” and enforced as to Mortgagor and to the extent permitted under
applicable law, all third parties, including, without limitation, any
subsequently appointed trustee in any case under Title 11 of the United States
Code (the “Bankruptcy Code”), without the necessity of commencing a foreclosure
action with respect to this Mortgage, making formal demand for the Rents,
obtaining the appointment of a receiver or taking any other affirmative action.

Section 6.3 Bankruptcy Provisions. Without limitation of the absolute nature of
the assignment of the Rents hereunder, Mortgagor and Mortgagee agree that
(a) this Mortgage shall constitute a “security agreement” for purposes of
Section 552(b) of the Bankruptcy Code, (b) the security interest created by this
Mortgage extends to property of Mortgagor that comprises the Mortgaged Property
and was acquired before the commencement of a case in bankruptcy and to all
amounts paid as Rents and (c) such security interest shall extend to all Rents
acquired by the estate after the commencement of any case in bankruptcy.

Section 6.4 No Merger of Estates. So long as part of the Indebtedness and the
Obligations secured hereby remain unpaid and undischarged, the fee and leasehold
estates to the Mortgaged Property shall not merge, but shall remain separate and
distinct, notwithstanding the union of such estates either in Mortgagor,
Mortgagee, any tenant or any third party by purchase or otherwise.

ARTICLE 7

SECURITY AGREEMENT

Section 7.1 Security Interest. This Mortgage constitutes a “security agreement”
on personal property within the meaning of the UCC and other applicable law and
with respect to the Personalty, Fixtures, Leases, Rents, Deposit Accounts,
Property Agreements, Tax Refunds, Proceeds, Insurance and Condemnation Awards.
To this end, Mortgagor grants to Mortgagee a first and prior security interest
in the Personalty, Fixtures, Leases, Rents, Deposit Accounts, Property
Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards and all other
Mortgaged Property which is personal property to secure the payment of the
Indebtedness and performance of the Obligations, and agrees that Mortgagee shall
have all the rights and remedies of a secured party under the UCC with respect
to such property. Any notice of sale, disposition or other intended action by
Mortgagee with respect to the Personalty, Fixtures, Leases, Rents, Deposit
Accounts, Property Agreements, Tax Refunds, Proceeds, Insurance and Condemnation
Awards sent to Mortgagor at least ten (10) days prior to any action under the
UCC shall constitute reasonable notice to Mortgagor. In the event of any
inconsistency between the terms of this Mortgage and the terms of the Security
Agreement with respect to the collateral covered both therein and herein, the
Security Agreement shall control and govern to the extent of any such
inconsistency.

 

   H-7    Syniverse Form of Mortgage



--------------------------------------------------------------------------------

Section 7.2 Financing Statements. Mortgagor shall prepare and deliver to
Mortgagee such financing statements, and shall execute and deliver to Mortgagee
such documents, instruments and further assurances, in each case in form and
substance reasonably satisfactory to

 

   H-8    Syniverse Form of Mortgage



--------------------------------------------------------------------------------

Mortgagee, as Mortgagee may, from time to time, reasonably consider necessary to
create, perfect and preserve Mortgagee’s security interest hereunder. Mortgagor
hereby irrevocably authorizes Mortgagee to cause financing statements (and
amendments thereto and continuations thereof) and any such documents,
instruments and assurances to be recorded and filed, at such times and places as
may be required or permitted by law to so create, perfect and preserve
Mortgagee’s security interest in the Mortgaged Property hereunder. Mortgagor
represents and warrants to Mortgagee that Mortgagor’s jurisdiction of
organization is the State of [STATE].

Section 7.3 Fixture Filing. This Mortgage shall also constitute a “fixture
filing” for the purposes of the UCC against all of the Mortgaged Property which
is or is to become fixtures. The information provided in this Section 7.3 is
provided so that this Mortgage shall comply with the requirements of the UCC for
a mortgage instrument to be filed as a financing statement. Mortgagor is the
“Debtor” and its name and mailing address are set forth in the preamble of this
Mortgage immediately preceding Article 1. Mortgagee is the “Secured Party” and
its name and mailing address from which information concerning the security
interest granted herein may be obtained are also set forth in the preamble of
this Mortgage immediately preceding Article 1. A statement describing the
portion of the Mortgaged Property comprising the fixtures hereby secured is set
forth in Section 1.1(c) of this Mortgage.

ARTICLE 8

[Intentionally Omitted]

ARTICLE 9

MISCELLANEOUS

Section 9.1 Notices. Any notice required or permitted to be given under this
Mortgage shall be given in accordance with Section 10.02 of the Credit
Agreement.

Section 9.2 Covenants Running with the Land. All Obligations contained in this
Mortgage are intended by Mortgagor and Mortgagee to be, and shall be construed
as, covenants running with the Mortgaged Property. As used herein, “Mortgagor”
shall refer to the party named in the first paragraph of this Mortgage and to
any subsequent owner of all or any portion of the Mortgaged Property. All
Persons who may have or acquire an interest in the Mortgaged Property shall be
deemed to have notice of, and be bound by, the terms of the Credit Agreement and
the other Loan Documents; provided, however, that no such party shall be
entitled to any rights thereunder without the prior written consent of
Mortgagee.

Section 9.3 Attorney-in-Fact. Mortgagor hereby irrevocably appoints Mortgagee as
its attorney-in-fact, which agency is coupled with an interest and with full
power of substitution, with full authority in the place and stead of Mortgagor
and in the name of Mortgagor or otherwise, after the occurrence and during the
continuance of an Event of Default, (a) to execute and/or record any notices of
completion, cessation of labor or any other notices that Mortgagee deems
necessary and appropriate to protect Mortgagee’s interest, if Mortgagor shall
fail to do so promptly after written request by Mortgagee, (b) upon the issuance
of a deed pursuant to the foreclosure of this Mortgage or the delivery of a deed
in lieu of foreclosure, to execute all instruments of assignment, conveyance or
further assurance with respect to the Leases, Rents, Deposit Accounts, Property
Agreements, Tax Refunds, Proceeds, Insurance and Condemnation Awards in favor of
the grantee of any such deed and as may be necessary or desirable for such
purpose, (c) to prepare and file or record financing statements and continuation
statements, and to prepare, execute and file or record applications for
registration and like papers necessary to create, perfect or preserve
Mortgagee’s security interests and rights in or to any of the Mortgaged
Property, and (d) to perform any obligation of Mortgagor hereunder; provided,
however, that (1) Mortgagee shall not under any circumstances be obligated to
perform any obligation of Mortgagor; (2) any sums advanced by Mortgagee in such
performance shall be added to and included in the Indebtedness and shall bear
interest at the highest rate at which interest is then computed on any portion
of the Indebtedness; (3) Mortgagee as such attorney-in-fact shall only be
accountable for such funds as are actually received by Mortgagee; and
(4) Mortgagee shall not be liable to Mortgagor or any other person or entity for
any failure to take any action which it is empowered to take under this
Section 9.3.

Section 9.4 Successors and Assigns. This Mortgage shall be binding upon and
inure to the benefit of Mortgagee, the other Secured Parties and Mortgagor and
their respective successors and assigns. Mortgagor shall not, without the prior
written consent of Mortgagee, assign any rights, duties or obligations
hereunder, unless such assignment is permitted under the Credit Agreement.

Section 9.5 No Waiver. Any failure by Mortgagee or the other Secured Parties to
insist upon strict performance of any of the terms, provisions or conditions of
this Mortgage shall not be deemed to be a waiver of same, and Mortgagee and the
other Secured Parties shall have the right at any time to insist upon strict
performance of all of such terms, provisions and conditions.

Section 9.6 Credit Agreement. If any conflict or inconsistency exists between
this Mortgage and the Credit Agreement, the Credit Agreement shall govern.

Section 9.7 Release or Reconveyance. Upon payment in full of the Indebtedness
and performance in full of the Obligations (other than (A) contingent
indemnification obligations as to which no claim has been asserted and
(B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements), upon a sale or other disposition of the Mortgaged
Property, or any portion thereof, permitted by the Credit Agreement (including
as a result of the sale of the Equity Interests of the Mortgagor) or the
Mortgagor becoming and Excluded Subsidiary, Mortgagee, at Mortgagor’s request
and expense, shall promptly release the liens and security interests created by
this Mortgage or reconvey the Mortgaged Property to Mortgagor with respect to
the portion of the Mortgaged Property so released or reconveyed.

Section 9.8 Waiver of Stay, Moratorium and Similar Rights. Mortgagor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any stay, marshalling of assets,
extension, redemption or moratorium law now or hereafter in force and effect so
as to prevent or hinder the enforcement (consistent with the terms of the Credit
Agreement) of the provisions of this Mortgage or the Indebtedness or Obligations
secured hereby, or any rights or remedies provided hereunder in favor of
Mortgagee or any other Secured Party.

Section 9.9 Applicable Law. The provisions of this Mortgage regarding the
creation, perfection and enforcement of the liens and security interests herein
granted shall be governed by and construed under the laws of the state in which
the Mortgaged Property is located. All other provisions of this Mortgage shall
be governed by the laws of the State of New York (including, without limitation,
Section 5-1401 of the General Obligations Law of the State of New York).

Section 9.10 Headings. The Article, Section and Subsection titles hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.

Section 9.11 Severability. If any provision of this Mortgage shall be held by
any court of competent jurisdiction to be unlawful, void or unenforceable for
any reason, such provision shall be deemed severable from and shall in no way
affect the enforceability and validity of the remaining provisions of this
Mortgage.

 

   H-9    Syniverse Form of Mortgage



--------------------------------------------------------------------------------

Section 9.12 Entire Agreement. This Mortgage and the other Loan Documents embody
the entire agreement and understanding between Mortgagee and Mortgagor relating
to the subject matter hereof and thereof and supersede all prior agreements and
understandings between such parties relating to the subject matter hereof and
thereof. Accordingly, the Loan Documents may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements of the parties. There are
no unwritten oral agreements between the parties with respect to the Mortgaged
Property.

Section 9.13 Mortgagee as Agent; Successor Agents.

(a) Agent has been appointed to act as Agent hereunder by the other Secured
Parties. Agent shall have the right hereunder to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including, without limitation, the release or substitution of
the Mortgaged Property) in accordance with the terms of the Credit Agreement,
any related agency agreement among Agent and the other Secured Parties
(collectively, as amended, amended and restated, supplemented or otherwise
modified or replaced from time to time, the “Agency Documents”) and this
Mortgage. Mortgagor and all other Persons shall be entitled to rely on releases,
waivers, consents, approvals, notifications and other acts of Agent, without
inquiry into the existence of required consents or approvals of the Secured
Parties therefor.

(b) Mortgagee shall at all times be the same Person that is Agent under the
Agency Documents. Written notice of resignation by Agent pursuant to the Agency
Documents shall also constitute notice of resignation as Agent under this
Mortgage. Removal of Agent pursuant to any provision of the Agency Documents
shall also constitute removal as Agent under this Mortgage. Appointment of a
successor Agent pursuant to the Agency Documents shall also constitute
appointment of a successor Agent under this Mortgage. Upon the acceptance of any
appointment as Agent by a successor Agent under the Agency Documents, that
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent as the
Mortgagee under this Mortgage, and the retiring or removed Agent shall promptly
(i) assign and transfer to such successor Agent all of its right, title and
interest in and to this Mortgage and the Mortgaged Property, and (ii) execute
and deliver to such successor Agent such assignments and amendments and take
such other actions, as may be necessary or appropriate in connection with the
assignment to such successor Agent of the liens and security interests created
hereunder, whereupon such retiring or removed Agent shall be discharged from its
duties and obligations under this Mortgage. After any retiring or removed
Agent’s resignation or removal hereunder as Agent, the provisions of this
Mortgage and the Agency Documents shall inure to its benefit as to any actions
taken or omitted to be taken by it under this Mortgage while it was Agent
hereunder.

ARTICLE 10

LOCAL LAW PROVISIONS

[To Come]

[The remainder of this page has been intentionally left blank]

 

   H-10    Syniverse Form of Mortgage



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

 

MORTGAGOR:    

[MORTGAGOR], a [         ]

[         ]

    By:           Name:       Title:

[INSERT STATE-APPROPRIATE NOTARY BLOCK]

 

   S - 1    Syniverse Form of Mortgage



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description of premises located at [ADDRESS OF PROPERTY]:

 

   Exh. A-1    Syniverse Form of Mortgage



--------------------------------------------------------------------------------

EXHIBIT B

PERMITTED ENCUMBRANCES

Those exceptions set forth in Schedule B of that certain policy of title
insurance issued to Mortgagee by [            ] Title Insurance Company on or
about the date hereof pursuant to commitment number [            ].

 

 

   Exh. B-1    Syniverse Form of Mortgage



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF SOLVENCY CERTIFICATE

[         ], 201[ ]

This Solvency Certificate (this “Certificate”) is furnished to the
Administrative Agent and the Lenders pursuant to Section 4.01(a)(ix) of the
Credit Agreement, dated as of April 23, 2012 (as may be amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time in accordance with its terms, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among Syniverse
Holdings, Inc., a Delaware corporation (the “Borrower”), Buccaneer Holdings,
Inc., a Delaware corporation, the Lenders from time to time party thereto and
Barclays Bank PLC, as the Swing Line Lender, an L/C Issuer and the
Administrative Agent.

I, [            ], the Chief Financial Officer of the Borrower (after giving
effect to the Transaction), in that capacity only and not in my individual
capacity (and without personal liability), DO HEREBY CERTIFY on behalf of the
Borrower that as of the date hereof, after giving effect to the consummation of
the Transaction (including the execution and delivery of the Credit Agreement,
the making of the Loans and the use of proceeds of such Loans on the date
hereof):

1. The fair value of the property of the Borrower is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
the Borrower.

2. The present fair salable value of the assets of the Borrower is not less than
the amount that will be required to pay the probable liability of the Borrower
on its debts as they become absolute and matured.

3. The Borrower does not intend to, and does not believe that it will, incur
debts or liabilities beyond the Borrower’s ability to pay such debts and
liabilities as they mature.

4. The Borrower is not engaged in a business or a transaction, and is not about
to engage in a business or a transaction, for which the Borrower’s property
would constitute an unreasonably small capital.

5. For purposes of this Certificate, the amount of any contingent liability has
been computed as the amount that, in light of all of the facts and circumstances
existing as of the date hereof, represents the amount that can reasonably be
expected to become an actual or matured liability.

6. In reaching the conclusions set forth in this Certificate, the undersigned
has (i) reviewed the Credit Agreement and other Loan Documents referred to
therein and such other documents deemed relevant, (ii) reviewed the financial
statements (including the pro forma financial statements) referred to in
Section 5.05 of the Credit Agreement (the “Financial Statements”) and (iii) made
such other investigations and inquiries as the undersigned has

 

   I-1   

Form of Solvency Certificate



--------------------------------------------------------------------------------

deemed appropriate. The undersigned is familiar with the financial performance
and prospects of the Borrower and its Subsidiaries.

7. The assumptions which underlie and form the basis for the representations
made in this Certificate were fair and reasonable when made and were made in
good faith and continue to be fair and reasonable as of the date hereof.

8. The undersigned confirms and acknowledges that the Administrative Agent and
the Lenders are relying on the truth and accuracy of this Certificate in
connection with the Commitments and Loans under the Credit Agreement.

[Remainder of Page Intentionally Left Blank]

 

   I-2    Form of Solvency Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate this as of the date first
written above.

 

SYNIVERSE HOLDINGS, INC. By:      

Name:

Title: Chief Financial Officer

 

   I-3   

Form of Solvency Certificate



--------------------------------------------------------------------------------

EXHIBIT J

[Form of]

INTERCREDITOR AGREEMENT

by and between

[            ]

as April 2012 First Lien Agent

and

[            ]

as [            ]1 [First/Second]2 Lien Agent

Dated as of [            ], 20[ ]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE I

 

DEFINITIONS

Section 1.1   UCC Definitions    2 Section 1.2   Other Definitions    2 Section
1.3   Rules of Construction    19

ARTICLE II

 

LIEN PRIORITY

Section 2.1   Agreement to Subordinate    19 Section 2.2   Waiver of Right to
Contest Liens    22 Section 2.3   Remedies Standstill    24 Section 2.4  
Exercise of Rights    26 Section 2.5   No New Liens    28 Section 2.6   Waiver
of Marshalling    29

ARTICLE III

 

ACTIONS OF THE PARTIES

Section 3.1   Certain Actions Permitted    30 Section 3.2   Agent for Perfection
   30 Section 3.3   Sharing of Information and Access    31 Section 3.4  
Insurance    31 Section 3.5   No Additional Rights for the Credit Parties
Hereunder    31 Section 3.6   Actions upon Breach    31

ARTICLE IV

 

APPLICATION OF PROCEEDS

Section 4.1   Application of Proceeds    32 Section 4.2   Specific Performance
   34

ARTICLE V

 

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

Section 5.1   Notice of Acceptance and Other Waivers    34 Section 5.2  
Modifications to Senior Priority Documents and Junior Priority Documents    35

 

-i-



--------------------------------------------------------------------------------

         Page ARTICLE VI INSOLVENCY PROCEEDINGS Section 6.1   DIP Financing   
40 Section 6.2   Relief from Stay    41 Section 6.3   No Contest    41 Section
6.4   Asset Sales    42 Section 6.5   Separate Grants of Security and Separate
Classification    42 Section 6.6   Enforceability    43 Section 6.7   Senior
Priority Obligations Unconditional    43 Section 6.8   Junior Priority
Obligations Unconditional    43 Section 6.9   Adequate Protection    44 Section
6.10   Reorganization Securities and Other Plan-Related Issues    45 Section
6.11   Certain Waivers    45 ARTICLE VII MISCELLANEOUS Section 7.1   Rights of
Subrogation    46 Section 7.2   Further Assurances    46 Section 7.3  
Representations    46 Section 7.4   Amendments    47 Section 7.5   Addresses for
Notices    47 Section 7.6   No Waiver, Remedies    48 Section 7.7   Continuing
Agreement, Transfer of Secured Obligations    48 Section 7.8   Governing Law;
Entire Agreement    49 Section 7.9   Counterparts    49 Section 7.10   No
Third-Party Beneficiaries    49 Section 7.11   Designation of Additional
Indebtedness; Joinder of Additional Agents    49 Section 7.12   Headings    51
Section 7.13   Severability    51 Section 7.14   Attorneys’ Fees    51 Section
7.15   VENUE; JURY TRIAL WAIVER    51 Section 7.16   Intercreditor Agreement   
52 Section 7.17   No Warranties or Liability    52 Section 7.18   Conflicts   
53 Section 7.19   Information Concerning Financial Condition of the Credit
Parties    53 SCHEDULE I Subsidiary Guarantor

 

-ii-



--------------------------------------------------------------------------------

EXHIBITS:

 

Exhibit A    Additional Indebtedness Designation Exhibit B    Additional
Indebtedness Joinder

 

-iii-



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT (as amended, restated, supplemented, waived or
otherwise modified from time to time pursuant to the terms hereof, this
“Agreement”) is entered into as of [            ], 20[ ], by and between
[            ], in its capacities as administrative agent (together with its
successors and assigns in such capacities, and as further defined herein, the
“April 2012 First Lien Agent”) for the April 2012 First Lien Lenders referred to
below party from time to time to the April 2012 First Lien Credit Agreement
referred to below, and [            ], in its capacities [as administrative
agent and collateral agent] (together with its successors and assigns in such
capacities, and as further defined herein, the “[            ]1 [First/Second]2
Lien Agent”) for the [            ]1 [First/Second]2 Lien Lenders referred to
below party from time to time to the [            ]1 [First/Second]2 Lien Credit
Agreement referred to below. Capitalized terms used herein without other
definition are used as defined in Article I hereof.

RECITALS

A. Pursuant to the April 2012 First Lien Credit Agreement, the April 2012 First
Lien Creditors made certain loans and other financial accommodations to or for
the benefit of the April 2012 First Lien Borrower.

B. Pursuant to the April 2012 First Lien Guaranties, the April 2012 First Lien
Guarantors agreed to unconditionally guarantee jointly and severally the payment
and performance of the April 2012 First Lien Borrower’s obligations under the
April 2012 First Lien Facility Documentation, as more particularly provided
therein.

C. To secure the obligations of the April 2012 First Lien Borrower and the April
2012 First Lien Guarantors and each other Subsidiary of the Borrower that is now
or hereafter becomes a April 2012 First Lien Credit Party, the April 2012 First
Lien Credit Parties have granted or will grant to the April 2012 First Lien
Agent (for the benefit of the April 2012 First Lien Creditors) Liens on the
Collateral, as more particularly provided in the April 2012 First Lien Facility
Documentation.

D. Pursuant to that [            ]1 [First/Second]2 Lien Credit Agreement, the
[            ]1 [First/Second]2 Lien Lenders have agreed to make certain loans
to or for the benefit of the [            ]3 Borrower, as more particularly
provided therein.

E. Pursuant to the [            ]1 [First/Second]2 Lien Guaranties, the
[            ]1 [First/Second]2 Lien Guarantors have agreed to unconditionally
guarantee jointly and severally the payment and performance of the
[            ]3 Borrower’s obligations under the [            ]1 [First/Second]2
Lien Facility Documentation, as more particularly provided therein.

F. As a condition to the effectiveness of the [            ]1 [First/Second]2
Lien Credit Agreement and to secure the obligations of the [            ]3
Borrower and the [            ]1 [First/Second]2 Lien Guarantors and each other
Subsidiary of the Borrower that is now or hereafter becomes a [            ]1
[First/Second]2 Lien Credit Party, the [            ]1 [First/Second]2 Lien
Credit Parties have granted or will grant to the [            ]1 [First/Second]2
Lien Agent (for the

 

J-1



--------------------------------------------------------------------------------

benefit of the [            ]1 [First/Second]2 Lien Lenders) Liens on the
Collateral, as more particularly provided in the [            ]1 [First/Second]2
Lien Facility Documentation.

G. Pursuant to this Agreement, the April 2012 First Lien Borrower may, from time
to time, designate certain additional Indebtedness of any Credit Party as
“Additional Indebtedness” by executing and delivering an Additional Indebtedness
Designation, a form of which is attached hereto as Exhibit A, and by complying
with the procedures set forth in Section 7.11, and the holders of such
Additional Indebtedness and any other applicable Additional Creditors shall
thereafter constitute Senior Priority Creditors or Junior Priority Creditors (as
so designated by the April 2012 First Lien Borrower), as the case may be, and
any Additional Agent therefor shall thereafter constitute a Senior Priority
Agent or Junior Priority Agent (as so designated by the April 2012 First Lien
Borrower), as the case may be, for all purposes under this Agreement.

H. Each of the April 2012 First Lien Agent (on behalf of the April 2012 First
Lien Creditors) and the [            ]1 [First/Second]2 Lien Agent (on behalf of
the [            ]1 [First/Second]2 Lien Lenders) and, by their acknowledgment
hereof, the April 2012 First Lien Credit Parties and the [            ]1
[First/Second]2 Lien Credit Parties, desire to agree to the relative priority of
Liens on the Collateral and certain other rights, priorities and interests as
provided herein.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

ARTICLE I

DEFINITIONS

Section 1.1 UCC Definitions. The following terms which are defined in the
Uniform Commercial Code are used herein as so defined: Deposit Accounts,
Financial Asset, Instruments, Investment Property, Money and Security.

Section 1.2 Other Definitions. As used in this Agreement, the following terms
shall have the meanings set forth below:

“Additional Agent” shall mean any one or more agents, trustees or other
representatives for or of any one or more Additional Credit Facility Creditors,
and shall include any successor thereto, as well as any Person designated as an
“Agent” under any Additional Credit Facility.

“Additional Bank Products Affiliate” shall mean any Additional Credit Facility
Creditor or any Affiliate of any Additional Credit Facility Creditor that has
entered into a Bank Products Agreement with a Credit Party with the obligations
of such Credit Party thereunder being secured by one or more Additional
Collateral Documents.

“Additional Borrower” shall mean any Additional Credit Party that incurs or
issues Additional Indebtedness.

 

J-2



--------------------------------------------------------------------------------

“Additional Collateral Documents” shall mean all “Collateral Documents” as
defined in any Additional Credit Facility, and in any event shall include all
security agreements, mortgages, deeds of trust, pledges and other collateral
documents executed and delivered in connection with any Additional Credit
Facility, in each case as the same may be amended, restated, modified or
supplemented from time to time.

“Additional Credit Facilities” shall mean (a) any one or more agreements,
instruments and documents under which all Indebtedness that is incurred
thereunder constitutes Additional Indebtedness, including without limitation any
credit agreements, loan agreements, indentures or other financing agreements, in
each case as the same may be amended, restated, modified or supplemented from
time to time, together (b) if designated by the Borrower, with any other
agreement (including any credit agreement, loan agreement, indenture or other
financing agreement) extending the maturity of, consolidating, restructuring,
refunding, replacing or refinancing all or any portion of the Additional
Obligations, whether by the same or any other lender, debt holder or group of
lenders or debt holders, or the same or any other agent, trustee or
representative therefor, and whether or not increasing the amount of any
Indebtedness that may be incurred thereunder provided that all Indebtedness that
is incurred under such other agreement constitutes Additional Indebtedness. As
used in this definition of “Additional Credit Facilities”, the term
“Indebtedness” shall have the meaning assigned thereto in the Initial April 2012
First Lien Credit Agreement whether in effect or not.

“Additional Credit Facility Creditors” shall mean one or more holders of
Additional Indebtedness (or commitments therefor) that is or may be incurred
under one or more Additional Credit Facilities.

“Additional Credit Party” shall mean the April 2012 First Lien Borrower,
Holdings (so long as it is a guarantor under any of the Additional Guaranties)
and each Affiliate of the April 2012 First Lien Borrower that is or becomes a
party to any Additional Document.

“Additional Creditors” shall mean one or more Additional Credit Facility
Creditors and shall include all Additional Bank Products Affiliates and
Additional Hedging Affiliates and all successors, assigns, transferees and
replacements thereof, as well as any Person designated as an “Additional
Creditor” under any Additional Credit Facility; and with respect to any
Additional Agent, shall mean the Additional Creditors represented by such
Additional Agent.

“Additional Documents” shall mean any Additional Credit Facilities, any
Additional Guaranties, any Additional Collateral Documents, any Bank Product
Agreements between any Credit Party and any Additional Bank Products Affiliate,
any Hedging Agreements between any Credit Party and any Additional Hedging
Affiliate, those other ancillary agreements as to which any Additional Secured
Party is a party or a beneficiary and all other agreements, instruments,
documents and certificates, now or hereafter executed by or on behalf of any
Credit Party or any of its respective Subsidiaries or Affiliates and delivered
to any Additional Agent in connection with any

 

J-3



--------------------------------------------------------------------------------

of the foregoing or any Additional Credit Facility, in each case as the same may
be amended, restated, modified or supplemented from time to time.

“Additional Effective Date” shall have the meaning set forth in Section 7.11(b).

“Additional Guaranties” shall mean any one or more guarantees of any Additional
Obligations of any Additional Credit Party by any other Additional Credit Party
in favor of any Additional Secured Party, in each case as the same may be
amended, restated, modified or supplemented from time to time.

“Additional Guarantor” shall mean any Additional Credit Party that at any time
has provided an Additional Guaranty.

“Additional Hedging Affiliate” shall mean any Additional Credit Facility
Creditor or any Affiliate of any Additional Credit Facility Creditor that has
entered into a Hedging Agreement with any Credit Party with the obligations of
such Credit Party thereunder being secured by one or more Additional Collateral
Documents.

“Additional Indebtedness” shall mean any Additional Specified Indebtedness that
(1) is permitted to be secured by a Lien (as defined below) on Collateral by:

(a) prior to the Discharge of April 2012 First Lien Obligations, Section 7.01 of
the Initial April 2012 First Lien Credit Agreement (if the Initial April 2012
First Lien Credit Agreement is then in effect) or the corresponding negative
covenant restricting Liens contained in any other April 2012 First Lien Credit
Agreement then in effect if the Initial April 2012 First Lien Credit Agreement
is not then in effect (which covenant is designated in such April 2012 First
Lien Credit Agreement as applicable for purposes of this definition);

(b) prior to the Discharge of [            ]1 [First/Second]2 Lien Obligations,
Section [            ]4 of the Initial [            ]1 [First/Second]2 Lien
Credit Agreement (if the Initial [            ]1 [First/Second]2 Lien Credit
Agreement is then in effect) or the corresponding negative covenant restricting
Liens contained in any other [            ]1 [First/Second]2 Lien Credit
Agreement then in effect (which covenant is designated in such [            ]1
[First/Second]2 Lien Credit Agreement as applicable for purposes of this
definition); and

(c) prior to the Discharge of Additional Obligations, any negative covenant
restricting Liens contained in any applicable Additional Credit Facility then in
effect (which covenant is designated in such Additional Credit Facility as
applicable for purposes of this definition); and

(2) is designated as “Additional Indebtedness” by the April 2012 First Lien
Borrower pursuant to an Additional Indebtedness Designation and in compliance
with the procedures set forth in Section 7.11.

 

J-4



--------------------------------------------------------------------------------

As used in this definition of “Additional Indebtedness”, the term “Lien” shall
have the meaning set forth (x) for purposes of the preceding clause (1)(a),
prior to the Discharge of First Lien Obligations, in Section 1.01 of the Initial
April 2012 First Lien Credit Agreement (if the Initial April 2012 First Lien
Credit Agreement is then in effect), or in any other April 2012 First Lien
Credit Agreement then in effect (if the Initial April 2012 First Lien Credit
Agreement is not then in effect), (y) for purposes of the preceding clause
(1)(b), prior to the Discharge of [            ]1 [First/Second]2 Lien
Obligations, in Section [            ]5 of the Initial [            ]1
[First/Second]2 Lien Credit Agreement (if the Initial [            ]1
[First/Second]2 Lien Credit Agreement is then in effect), or in any other
[            ]1 [First/Second]2 Lien Credit Agreement then in effect (if the
Initial [            ]1 [First/Second]2 Lien Credit Agreement is not then in
effect), and (z) for purposes of the preceding clause (1)(c), prior to the
Discharge of Additional Obligations, in the applicable Additional Credit
Facility then in effect.

“Additional Indebtedness Designation” shall mean a certificate of the April 2012
First Lien Borrower with respect to Additional Indebtedness, substantially in
the form of Exhibit A.

“Additional Indebtedness Joinder” shall mean a joinder agreement executed by one
or more Additional Agents in respect of any Additional Indebtedness subject to
an Additional Indebtedness Designation on behalf of one or more Additional
Creditors in respect of such Additional Indebtedness, substantially in the form
of Exhibit B.

“Additional Obligations” shall mean all obligations of every nature of each
Additional Credit Party from time to time owed to any Additional Agent, any
Additional Creditors or any of them, including any Additional Bank Products
Affiliates or Additional Hedging Affiliates, under any Additional Document,
whether for principal, interest (including interest which, but for the filing of
a petition in bankruptcy with respect to such Additional Credit Party, would
have accrued on any Additional Obligation, whether or not a claim is allowed
against such Additional Credit Party for such interest in the related bankruptcy
proceeding), reimbursement of amounts drawn under letters of credit, payments
for early termination of Hedging Agreements, fees, expenses, indemnification or
otherwise, and all other amounts owing or due under the terms of any Additional
Documents, as amended, restated, modified, renewed, refunded, replaced or
refinanced in whole or in part from time to time.

“Additional Secured Parties” shall mean any Additional Agents and any Additional
Creditors.

“Additional Specified Indebtedness” shall mean any Indebtedness that is or may
from time to time be incurred by any Credit Party in compliance with:

(a) prior to the Discharge of April 2012 First Lien Obligations, Section 7.03 of
the Initial April 2012 First Lien Credit Agreement (if the Initial April 2012
First Lien Credit Agreement is then in effect) or the corresponding negative
covenant restricting Indebtedness contained in any other April 2012 First Lien
Credit Agreement then in effect if the Initial April 2012 First Lien Credit
Agreement is not then in effect (which covenant is designated in such April 2012
First Lien Credit Agreement as applicable for purposes of this definition);

 

J-5



--------------------------------------------------------------------------------

(b) prior to the Discharge of [            ]1 [First/Second]2 Lien Obligations,
Section [ ]6 of the Initial [            ]1 [First/Second]2 Lien Credit
Agreement (if the Initial [            ]1 [First/Second]2 Lien Credit Agreement
is then in effect) or the corresponding negative covenant restricting
Indebtedness contained in any other [            ]1 [First/Second]2 Lien Credit
Agreement then in effect (which covenant is designated in such [            ]1
[First/Second]2 Lien Credit Agreement as applicable for purposes of this
definition); and

(c) prior to the Discharge of Additional Obligations, any negative covenant
restricting Indebtedness contained in any Additional Credit Facility then in
effect (which covenant is designated in such Additional Credit Facility as
applicable for purposes of this definition).

As used in this definition of “Additional Specified Indebtedness”, the term
“Indebtedness” shall have the meaning set forth (x) for purposes of the
preceding clause (a), prior to the Discharge of April 2012 First Lien
Obligations, in Section 1.01 of the Initial April 2012 First Lien Credit
Agreement (if the Initial April 2012 First Lien Credit Agreement is then in
effect), or in any other April 2012 First Lien Credit Agreement then in effect
(if the Initial April 2012 First Lien Credit Agreement is not then in effect),
(y) for purposes of the preceding clause (b), prior to the Discharge of
[            ]1 [First/Second]2 Lien Obligations, in Section [            ]7 of
the Initial [            ]1 [First/Second]2 Lien Credit Agreement (if the
Initial [            ]1 [First/Second]2 Lien Credit Agreement is then in
effect), or in any other [            ]1 [First/Second]2 Lien Credit Agreement
then in effect (if the Initial [            ]1 [First/Second]2 Lien Credit
Agreement is not then in effect), and (z) for purposes of the preceding clause
(c), prior to the Discharge of Additional Obligations, in the applicable
Additional Credit Facility then in effect.

“Affiliate” shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means, with respect to any Person (and not with respect to any Collateral), the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise; provided, however, that when
used in connection with any Collateral, “control” shall have the meaning
specified in the UCC with respect to such Collateral. “Controls” and
“Controlled” have meanings correlative thereto.

“Agent” shall mean any Senior Priority Agent or Junior Priority Agent.

“Agreement” shall have the meaning assigned thereto in the Preamble hereto.

“Approved Domestic Bank” shall have the meaning given such term in clause (c) of
the definition of “Cash Equivalents”.

“April 2012 First Lien Agent” shall have the meaning assigned thereto in the
Preamble hereto and shall include any successor thereto as well as any Person
designated as the “Agent” or “Administrative Agent” under the April 2012 First
Lien Credit Agreement.

 

J-6



--------------------------------------------------------------------------------

“April 2012 First Lien Bank Products Affiliate” shall mean any Person that is a
party to a Bank Products Agreement with a Credit Party with the obligations of
such Credit Party thereunder being secured by one or more April 2012 First Lien
Collateral Documents.

“April 2012 First Lien Borrower” shall mean Syniverse Holdings, Inc., a Delaware
corporation, together with its successors and assigns.

“April 2012 First Lien Collateral” shall mean all “Collateral” as defined in the
April 2012 First Lien Credit Agreement.

“April 2012 First Lien Collateral Documents” shall mean all “Collateral
Documents” as defined in the April 2012 First Lien Credit Agreement, and all
other security agreements, mortgages, deeds of trust and other collateral
documents executed and delivered in connection with the April 2012 First Lien
Credit Agreement, in each case as the same may be amended, restated, modified or
supplemented from time to time.

“April 2012 First Lien Credit Agreement” shall mean (a) that certain Credit
Agreement, dated as of April 23, 2012, among the April 2012 First Lien Borrower,
Holdings, the April 2012 First Lien Lenders and the April 2012 First Lien Agent,
as such agreement may be amended, restated, supplemented, or otherwise modified
from time to time (the “Initial April 2012 First Lien Credit Agreement”),
together with (b) if designated by the April 2012 First Lien Borrower, any other
agreement (including any credit agreement, loan agreement, indenture or other
financing agreement) extending the maturity of, consolidating, restructuring,
refunding, replacing or refinancing all or any portion of the April 2012 First
Lien Obligations, whether by the same or any other lender, debt holder or group
of lenders or debt holders or the same or any other agent, trustee or
representative therefor and whether or not increasing the amount of any
Indebtedness that may be incurred thereunder.

“April 2012 First Lien Credit Parties” shall mean the April 2012 First Lien
Borrower, the April 2012 First Lien Guarantors and each other Affiliate of the
Borrower that is now or hereafter becomes a party to any April 2012 First Lien
Facility Documentation.

“April 2012 First Lien Creditors” shall mean the April 2012 First Lien Lenders
together with all April 2012 First Lien Bank Products Affiliates and April 2012
First Lien Hedging Affiliates and all successors, assigns, transferees and
replacements thereof, as well as any Person designated as a “Lender” or “First
Lien Creditor” under any April 2012 First Lien Credit Agreement.

“April 2012 First Lien Facility Documentation” shall mean the April 2012 First
Lien Credit Agreement, the April 2012 First Lien Guaranties, the April 2012
First Lien Collateral Documents, any Bank Product Agreements between any April
2012 First Lien Credit Party and any April 2012 First Lien Bank Products
Affiliate, any Hedging Agreements between any April 2012 First Lien Credit Party
and any April 2012 First Lien Hedging Affiliate, those other ancillary
agreements as to which the April 2012 First Lien Agent or any April 2012 First
Lien Creditor is a party or a beneficiary and all other agreements, instruments,
documents and certificates, now or hereafter executed by or on behalf of any
April 2012 First Lien Credit Party or any of its respective Subsidiaries or
Affiliates, and delivered to the April 2012 First Lien

 

J-7



--------------------------------------------------------------------------------

Agent, in connection with any of the foregoing or any April 2012 First Lien
Credit Agreement, in each case as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“April 2012 First Lien Guaranties” shall mean the Holdings Guaranty and the
Subsidiary Guaranty, each as defined in the April 2012 First Lien Credit
Agreement, and all other guaranties executed under or in connection with any
April 2012 First Lien Credit Agreement, in each case as the same may be amended,
restated, modified or supplemented from time to time.

“April 2012 First Lien Guarantors” shall mean, collectively, Holdings and each
direct and indirect Subsidiary of the April 2012 First Lien Borrower that at any
time is a guarantor under any of the April 2012 First Lien Guaranties.

“April 2012 First Lien Hedging Affiliate” shall mean any Person that is a party
to a Hedging Agreement with a Credit Party with the obligations of such Credit
Party thereunder being secured by one or more April 2012 First Lien Collateral
Documents.

“April 2012 First Lien Lenders” shall mean the financial institutions and other
lenders party from time to time to the April 2012 First Lien Credit Agreement,
together with their successors, assigns, transferees and replacements thereof.

“April 2012 First Lien Obligations” shall mean all obligations of every nature
of each April 2012 First Lien Credit Party from time to time owed to the April
2012 First Lien Agent, the April 2012 First Lien Lenders or any of them, any
April 2012 First Lien Bank Products Affiliates or any April 2012 First Lien
Hedging Affiliates, under any April 2012 First Lien Facility Documentation,
whether for principal, interest (including interest which, but for the filing of
a petition in bankruptcy with respect to such April 2012 First Lien Credit
Party, would have accrued on any April 2012 First Lien Obligation, whether or
not a claim is allowed against such April 2012 First Lien Credit Party for such
interest in the related bankruptcy proceeding), reimbursement of amounts drawn
under letters of credit, payments for early termination of Hedging Agreements,
fees, expenses, indemnification or otherwise, and all other amounts owing or due
under the terms of the April 2012 First Lien Facility Documentation, as amended,
restated, supplemented, modified, renewed, refunded, replaced or refinanced in
whole or in part from time to time.

“April 2012 First Lien Secured Parties” shall mean the April 2012 First Lien
Agent and the April 2012 First Lien Creditors.

“Bank Products Agreement” means any agreement pursuant to which a bank or other
financial institution agrees to provide (a) treasury services, (b) credit card,
merchant card, purchasing card or stored value card services (including, without
limitation, the processing of payments and other administrative services with
respect thereto), (c) cash management services (including, without limitation,
controlled disbursements, automated clearinghouse transactions, return items,
netting, overdrafts, depository, lockbox, stop payment, electronic funds
transfer, information reporting, wire transfer and interstate depository network
services) and (d) other banking products or services as may be requested by any
Credit Party (other than letters of credit

 

J-8



--------------------------------------------------------------------------------

and other than loans except indebtedness arising from services described in
clauses (a) through (c) of this definition).

“Bankruptcy Code” shall mean title 11 of the United States Code.

“Bankruptcy Law” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally

“Borrower” shall mean any of the April 2012 First Lien Borrower, the
[            ]1 [First/Second]2 Lien Borrower and any Additional Borrower.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capital Stock” shall mean, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“Capitalized Leases” shall mean all leases that have been or are required to be,
in accordance with GAAP, recorded as capitalized leases.

“Cash Collateral” shall mean any Collateral consisting of Money, Cash
Equivalents and any Financial Assets.

“Cash Equivalents” shall mean any of the following:

(a) Dollars, pounds sterling, euros or the national currency of any
participating member state of the European Union;

(b) securities issued or directly and fully guaranteed or insured by the
government of the United States or any country that is a member of the European
Union or any agency or instrumentality thereof in each case with maturities not
exceeding two years from the date of acquisition;

(c) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year, and overnight
bank deposits, in each case with any commercial bank having capital and surplus
in excess of $500 million, or the foreign currency equivalent thereof, and whose
long-term debt is rated “A” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency);

 

J-9



--------------------------------------------------------------------------------

(d) repurchase obligations for underlying securities of the types described in
clauses (b) and (c) above entered into with any financial institution meeting
the qualifications specified in clause (c) above;

(e) commercial paper issued by a corporation (other than an Affiliate of the
April 2012 First Lien Borrower) rated at least “A?1” or the equivalent thereof
by Moody’s or S&P (or reasonably equivalent ratings of another internationally
recognized ratings agency) and in each case maturing within one year after the
date of acquisition;

(f) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P (or reasonably
equivalent ratings of another internationally recognized ratings agency) in each
case with maturities not exceeding two years from the date of acquisition;

(g) Indebtedness issued by Persons (other than the Sponsor) with a rating of “A”
or higher from S&P or “A?2” or higher from Moody’s in each case with maturities
not exceeding two years from the date of acquisition;

(h) investment funds investing at least 95% of their assets in securities of the
types described in clauses (a) through (g) above; and

(i) in the case of Investments by any Restricted Subsidiary that is a Foreign
Subsidiary, (x) such local currencies in those countries in which such Foreign
Subsidiary transacts business from time to time in the ordinary course of
business and (y) Investments of comparable tenor and credit quality to those
described in the foregoing clauses (a) through (h) customarily utilized in
countries in which such Foreign Subsidiary operates for short-term cash
management purposes.

“Collateral” shall mean all Property, whether now existing or hereafter arising,
of any Borrower or any Guarantor in or upon which a Lien is granted or purported
to be granted to any Agent under any of the April 2012 First Lien Collateral
Documents, the [            ]1 [First/Second]2 Lien Collateral Documents or the
Additional Collateral Documents, together with all rents, issues, profits,
products, and Proceeds thereof (including any Property subject to Liens granted
pursuant to Section 6.1 to secure the Senior Priority Obligations and Junior
Priority Obligations).

“Control Collateral” shall mean any Collateral consisting of any certificated
Security, Investment Property, Instruments and any other Collateral as to which
a Lien may be perfected through possession or control by the secured party or
any agent therefor.

“Credit Documents” shall mean the April 2012 First Lien Facility Documentation,
the [            ]1 [First/Second]2 Lien Facility Documentation and any
Additional Documents.

“Credit Parties” shall mean the First Lien Credit Parties, the Second Lien
Credit Parties and any Additional Credit Parties.

“Creditor” shall mean any Senior Priority Creditor or Junior Priority Creditor.

 

J-10



--------------------------------------------------------------------------------

“DIP Financing” shall have the meaning set forth in Section 6.1(a).

“Discharge of Additional Obligations” shall mean, if any Indebtedness shall at
any time have been incurred under any Additional Credit Facility, (a) the
payment in full in cash of the applicable Additional Obligations that are
outstanding and unpaid (including interest accruing on and after the
commencement of any Insolvency Proceeding at the rate set forth in the
applicable Additional Credit Facility) at the time all Additional Indebtedness
under such Additional Credit Facility is paid in full in cash, including (if
applicable), with respect to amounts available to be drawn under outstanding
letters of credit issued thereunder (or indemnities or other undertakings issued
pursuant thereto in respect of outstanding letters of credit), delivery or
provision of cash or backstop letters of credit in respect thereof in compliance
with the terms of any such Additional Credit Facility (which shall not exceed an
amount equal to 103% of the aggregate undrawn amount of such letters of credit)
and (b) the termination of all then outstanding commitments to extend credit
under the applicable Additional Credit Facility.

“Discharge of April 2012 First Lien Obligations” shall mean (a) the payment in
full in cash of the applicable April 2012 First Lien Obligations that are
outstanding and unpaid (including interest accruing on and after the
commencement of any Insolvency Proceeding at the rate set forth in the
applicable April 2012 First Lien Credit Agreement) at the time all Indebtedness
under the applicable April 2012 First Lien Credit Agreement is paid in full in
cash, including (if applicable), with respect to amounts available to be drawn
under outstanding letters of credit issued thereunder (or indemnities or other
undertakings issued pursuant thereto in respect of outstanding letters of
credit), delivery or provision of cash or backstop letters of credit in respect
thereof in compliance with the terms of any such April 2012 First Lien Credit
Agreement (which shall not exceed an amount equal to 103% of the aggregate
undrawn amount of such letters of credit) and (b) the termination of all then
outstanding commitments to extend credit under the April 2012 First Lien
Facility Documentation.

“Discharge of Junior Priority Obligations” shall mean the occurrence of all of
[the Discharge of [            ]1 Second Lien Obligations and]8 the Discharge of
Additional Obligations in respect of Junior Priority Debt.

“Discharge of [            ]1 [First/Second]2 Lien Obligations” shall mean
(a) the payment in full in cash of the applicable [            ]1
[First/Second]2 Lien Obligations that are outstanding and unpaid (including
interest accruing on and after the commencement of any Insolvency Proceeding at
the rate set forth in the applicable [            ]1 [First/Second]2 Lien Credit
Agreement) at the time all Indebtedness under the applicable [            ]1
[First/Second]2 Lien Credit Agreement is paid in full in cash, including (if
applicable), with respect to amounts available to be drawn under outstanding
letters of credit issued thereunder (or indemnities or other undertakings issued
pursuant thereto in respect of outstanding letters of credit), delivery or
provision of cash or backstop letters of credit in respect thereof in compliance
with the terms of any such [            ]1 [First/Second]2 Lien Credit Agreement
(which shall not exceed an amount equal to 103% of the aggregate undrawn amount
of such letters of credit) and (b) the termination of all then outstanding
commitments to extend credit under the [            ]1 [First/Second]2 Lien
Facility Documentation.

 

J-11



--------------------------------------------------------------------------------

“Discharge of Senior Priority Obligations” shall mean the occurrence of all of
the Discharge of April 2012 First Lien Obligations [, the Discharge of
[            ]1 First Lien Obligations]9 and the Discharge of Additional
Obligations in respect of Senior Priority Debt.

“Event of Default” shall mean an Event of Default under any April 2012 First
Lien Credit Agreement, any [            ]1 [First/Second]2 Lien Credit Agreement
or any Additional Credit Facility.

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean:

(a) the taking of any action to enforce or realize upon any Lien, including the
institution of any foreclosure proceedings or the noticing of any public or
private sale pursuant to Article 9 of the Uniform Commercial Code;

(b) the exercise of any right or remedy provided to a secured creditor on
account of a Lien under any of the Credit Documents, under applicable law, in an
Insolvency Proceeding or otherwise, including the election to retain any of the
Collateral in satisfaction of a Lien;

(c) the taking of any action or the exercise of any right or remedy in respect
of the collection on, set off or recoup against, marshaling of, injunction
respecting or foreclosure on the Collateral or the Proceeds thereof;

(d) the appointment of a receiver, receiver and manager or interim receiver of
all or part of the Collateral;

(e) the sale, lease, license, or other disposition of all or any portion of the
Collateral by private or public sale or any other means permissible under
applicable law;

(f) the exercise of any other right of a secured creditor under Part 6 of
Article 9 of the Uniform Commercial Code;

(g) the exercise of any voting rights relating to any Capital Stock included in
the Collateral; and

(h) the delivery of any notice, claim or demand relating to the Collateral to
any Person (including any securities intermediary, depository bank or landlord)
in possession or control of, or maintaining any Collateral.

For the avoidance of doubt, filing a proof of claim in bankruptcy court or
seeking adequate protection shall not be deemed to be an Exercise of Secured
Creditor Remedies.

“Foreign Subsidiary” shall have the meaning assigned thereto in the Initial
April 2012 First Lien Credit Agreement whether in effect or not.

“GAAP” shall have the meaning assigned thereto in the Initial April 2012 First
Lien Credit Agreement whether in effect or not.

 

J-12



--------------------------------------------------------------------------------

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Grantor” shall mean any Grantor as defined in the in April 2012 First Lien
Facility Documentation or the [            ]1 [First/Second]2 Lien Facility
Documentation.

“Guarantor” shall have the meaning assigned thereto in the Initial April 2012
First Lien Credit Agreement whether in effect or not.

“Hedging Agreement” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward contracts, futures contracts, equity or equity
index swaps or options, bond or bond price or bond index swaps or options or
forward bond or forward bond price or forward bond index transactions, interest
rate options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, repurchase agreements,
reverse repurchase agreements, sell buy backs and buy sell back agreements, and
securities lending and borrowing agreements or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement or related schedules, including any
such obligations or liabilities arising therefrom.

“Holdings” shall mean Buccaneer Holdings, Inc., a Delaware corporation, together
with its successors and assigns.

“Impairment” shall have the meaning specified in Section 4.1(e).

“Indebtedness” shall have the meaning assigned thereto in the April 2012 First
Lien Credit Agreement or the [            ]1 [First/Second]2 Lien Credit
Agreement or any Additional Credit Facility, respectively, as applicable.

“Initial [            ]1 [First/Second]2 Lien Credit Agreement” shall have the
meaning given such term in the definition of “[            ]1 [First/Second]2
Lien Credit Agreement”.

“Initial April 2012 First Lien Credit Agreement” shall have the meaning given
such term in the definition of “April 2012 First Lien Credit Agreement.

“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other governmental authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case

 

J-13



--------------------------------------------------------------------------------

covered by clauses (a) and (b) undertaken under United States Federal, State or
foreign law, including the Bankruptcy Code.

“Intervening Creditor” shall have the meaning specified in Section 4.1(e).

“Investments” shall have the meaning assigned thereto in the Initial April 2012
First Lien Credit Agreement whether in effect or not.

“Junior Priority Agent” shall mean [any of the Second Lien Agent and]8 any
Additional Agent under any Junior Priority Documents.

“Junior Priority Collateral Documents” shall mean [the Second Lien Collateral
Documents and]8 any Additional Collateral Documents in respect of any Junior
Priority Obligations.

“Junior Priority Credit Agreement” shall mean [the Second Lien Credit Agreement
and]8 any Additional Credit Facility in respect of any Junior Priority
Obligations.

“Junior Priority Creditors” shall mean [the Second Lien Lenders and]8 any
Additional Creditor in respect of any Junior Priority Obligations.

“Junior Priority Debt” shall mean[:

(1) all Second Lien Obligations; and

(2)]8 any Additional Obligations of any Credit Party so long as on or before the
date on which the relevant Additional Indebtedness is incurred, such
Indebtedness is designated by the First Lien Borrower as “Junior Priority Debt”
in the relevant Additional Indebtedness Designation delivered pursuant to
Section 7.11(a)(iii).

“Junior Priority Documents” shall mean [the Second Lien Facility Documentation
and]8 any Additional Documents in respect of any Junior Priority Obligations.

“Junior Priority Lien” shall mean a Lien granted [(a) by a Second Lien
Collateral Document to the Second Lien Agent or (b)]8 by an Additional
Collateral Document to any Additional Agent for the purpose of securing Junior
Priority Obligations.

“Junior Priority Obligations” shall mean [the Second Lien Obligations and]8 any
Additional Obligations constituting Junior Priority Debt.

“Junior Priority Representative” shall mean the Junior Priority Agent designated
by the Junior Priority Agents to act on behalf of the Junior Priority Agents
hereunder, acting in such capacity. The Junior Priority Representative shall
initially be the Second Lien Agent.

“Junior Priority Secured Parties” shall mean, at any time, all of the Junior
Priority Agents and all of the Junior Priority Creditors.

“ Junior Standstill Period” shall have the meaning set forth in Section 2.3(a).

 

J-14



--------------------------------------------------------------------------------

“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Lien Priority” shall mean, with respect to any Lien of the April 2012 First
Lien Agent, the April 2012 First Lien Creditors, the [            ]1
[First/Second]2 Lien Agent, the [            ]1 [First/Second]2 Lien Lenders,
any Additional Agent or any Additional Creditors in the Collateral, the order of
priority of such Lien as specified in Section 2.1.

“Moody’s” shall mean Moody’s Investors Service, Inc. and any successor thereto.

“Obligations” shall mean any of the Senior Priority Obligations , the Junior
Priority Obligations or any Additional Obligations.

“Party” shall mean any of the April 2012 First Lien Agent, the [            ]1
[First/Second]2 Lien Agent or any Additional Agent, and “Parties” shall mean all
of the First Lien Agent, the [            ]1 [First/Second]2 Lien Agent and any
Additional Agent.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily.

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

“Restricted Subsidiary” shall have the meaning assigned thereto in the Initial
April 2012 First Lien Credit Agreement whether applicable or not.

“S&P” shall mean Standard & Poor’s Financial Services LLC, a wholly-owned
subsidiary of The McGraw-Hill Companies, Inc., and any successor thereto.

“Secured Parties” shall mean the Senior Priority Secured Parties and the Junior
Priority Secured Parties.

“Senior Priority Agent” shall mean any of the April 2012 First Lien Agent[, the
[            ] First Lien Agent]9 or any Additional Agent under any Senior
Priority Documents.

“Senior Priority Collateral Documents” shall mean the April 2012 First Lien
Collateral Documents [, the [ ] First Lien Collateral Documents]9 and the
Additional Collateral Documents relating to any Senior Priority Debt.

 

J-15



--------------------------------------------------------------------------------

“Senior Priority Credit Agreement” shall mean any of the April 2012 First Lien
Credit Agreement, [, the [            ] First Lien Credit Agreement]9 and any
Additional Credit Facility in respect of any Senior Priority Obligations.

“Senior Priority Creditors” shall mean the April 2012 First Lien Creditors [,
the [            ] First Lien Creditors]9 and any Additional Creditor in respect
of any Senior Priority Obligations.

“Senior Priority Debt” shall mean:

(1) all April 2012 First Lien Obligations; and

[(2) all [            ] First Lien Obligations]9

[(2/3)] any Additional Obligations of any Credit Party so long as on or before
the date on which the relevant Additional Indebtedness is incurred, such
Indebtedness is designated by the First Lien Borrower as “Senior Priority Debt”
in the relevant Additional Indebtedness Designation delivered pursuant to
Section 7.11(a)(iii).

“Senior Priority Documents” shall mean the April 2012 First Lien Facility
Documentation [, the [            ] First Lien Facility Documentation ]9 and any
Additional Documents in respect of any Senior Priority Obligations.

“Senior Priority Lien” shall mean a Lien granted (a) by a April 2012 First Lien
Collateral Document to the April 2012 First Lien Agent, [, (b) a [            ]
1 First Lien Collateral Document to the [            ] 1 First Lien Agent ]9 or
[(b/c)] by an Additional Collateral Document to any Additional Agent for the
purpose of securing Senior Priority Obligations.

“Senior Priority Obligations” shall mean the April 2012 First Lien Obligations
[, the [            ] First Lien Obligations]9 and any Additional Obligations
constituting Senior Priority Debt.

“Senior Priority Representative” shall mean the [            ]10 acting for the
Senior Priority Secured Parties, unless the principal amount of Additional
Obligations constituting Senior Priority Debt exceeds the principal amount of
the [             ]11 First Lien Obligations, and in such case (unless otherwise
agreed in writing between the [             ]10 and any Additional Agent under
any Senior Priority Documents or, after the Discharge of [             ]11 First
Lien Obligations, between any Additional Agents under any Senior Priority
Documents), any Additional Agent under any Senior Priority Documents (or, if
there is more than one such Senior Priority Documents, the Senior Priority
Documents under which the greatest principal amount of Additional Obligations is
outstanding at the time) acting for the Senior Priority Secured Parties.

“Senior Priority Secured Parties” shall mean, at any time, all of the Senior
Priority Agents and all of the Senior Priority Creditors.

“Senior Standstill Period” shall have the meaning set forth in Section 2.3(b).

“Series of Junior Priority Debt” shall mean, severally, (a) the Indebtedness
outstanding under the April 2012 First Lien Credit Agreement, [(b) the
Indebtedness outstanding under the

 

J-16



--------------------------------------------------------------------------------

[            ]1 [First Lien Credit Agreement]8 and [b/c] the Indebtedness
outstanding under any Additional Credit Facility in respect of or constituting
Junior Priority Debt.

“Series of Senior Priority Debt” means, severally, (a) the Indebtedness
outstanding under the Initial April 2012 First Lien Credit Agreement, [[(b)] the
Indebtedness outstanding under the [            ] First Lien Credit Agreement,]9
[(b/c)] the Indebtedness under each other First Lien Credit Agreement and
[(c/d)] the Indebtedness outstanding under each Additional Credit Facility in
respect of or constituting Senior Priority Debt.

“Sponsor” shall have the meaning assigned thereto in the Initial April 2012
First Lien Credit Agreement whether in effect or not.

“Subsidiary” of a Person shall mean a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“[            ]1 [First/Second]2 Lien Agent” shall have the meaning assigned
thereto in the Preamble hereto and shall include any successor thereto as well
as any Person designated as the “Agent” or “Administrative Agent” under any
[            ]1 [First/Second]2 Lien Credit Agreement.

“[            ]1 [First/Second]2 Lien Borrower” shall mean [            ],
together with its successors and assigns.

“[            ]1 [First/Second]2 Lien Collateral Documents” shall mean all
“Collateral Documents” as defined in the [            ]1 [First/Second]2 Lien
Credit Agreement, and all other security agreements, mortgages, deeds of trust
and other collateral documents executed and delivered in connection with any
[            ]1 [First/Second]2 Lien Credit Agreement, in each case as the same
may be amended, restated, supplemented or otherwise modified from time to time.

“[            ]1 [First/Second]2 Lien Credit Agreement” shall mean (a) the
[            ], dated as of [            ], among the [            ]1
[First/Second]2 Lien Borrower, [            ], the [            ]1
[First/Second]2 Lien Lenders and the [            ]1 [First/Second]2 Lien Agent,
as such agreement may be amended, supplemented, restated or otherwise modified
from time to time (the “Initial [            ]1 [First/Second]2 Lien Credit
Agreement”), together with (b) if designated by the April 2012 First Lien
Borrower, any other agreement (including any credit agreement, loan agreement,
indenture or other financing agreement) extending the maturity of,
consolidating, restructuring, refunding, replacing or refinancing all or any
portion of the [            ]1 [First/Second]2

 

J-17



--------------------------------------------------------------------------------

Lien Obligations, whether by the same or any other lender, debt holder or group
of lenders or debt holders or the same or any other agent, trustee or
representative therefor and whether or not increasing the amount of any
Indebtedness that may be incurred thereunder provided that all Indebtedness that
is incurred under such other agreement constitutes Additional Indebtedness.

“[            ]1 [First/Second]2 Lien Credit Parties” shall mean the
[            ]1 [First/Second]2 Lien Borrower, the [            ]1
[First/Second]2 Lien Guarantors and each other Affiliate of the Borrower that is
now or hereafter becomes a party to any [            ]1 [First/Second]2 Lien
Facility Document.

““[            ]1 [First/Second]2 Lien Creditors” shall mean the
“[            ]1 [First/Second]2 Lien Lenders together with all “[            ]1
[First/Second]2 First Lien Bank Products Affiliates and “[            ]1
[First/Second]2 Lien Hedging Affiliates and all successors, assigns, transferees
and replacements thereof, as well as any Person designated as a “Lender” or
“First Lien Creditor” under any “[            ]1 [First/Second]2 Lien Credit
Agreement.

“[            ]1 [First/Second]2 Lien Facility Documentation” shall mean the
[            ]1 [First/Second]2 Lien Credit Agreement, the [            ]1
[First/Second]2 Lien Guaranties, the [            ]1 [First/Second]2 Lien
Collateral Documents, those other ancillary agreements as to which the
[            ]1 [First/Second]2 Lien Agent or any [            ]1
[First/Second]2 Lien Lender is a party or a beneficiary and all other
agreements, instruments, documents and certificates, now or hereafter executed
by or on behalf of any [            ]1 [First/Second]2 Lien Credit Party or any
of its respective Subsidiaries or Affiliates, and delivered to the
[            ]1 [First/Second]2 Lien Agent, in connection with any of the
foregoing or any [            ]1 [First/Second]2 Lien Credit Agreement, in each
case as the same may be amended, restated, modified or supplemented from time to
time.

“[            ]1 [First/Second]2 Lien Guaranties” shall mean the Holdings
Guaranty and the Subsidiary Guaranty, each as defined in the [            ]1
[First/Second]2 Lien Credit Agreement, and all other guaranties executed under
or in connection with any [            ]1 [First/Second]2 Lien Credit Agreement,
in each case as the same may be amended, restated, modified or supplemented from
time to time.

“[            ]1 [First/Second]2 Lien Guarantors” shall mean the collective
reference to Holdings and each direct and indirect Subsidiary of the Borrower
that at any time is a guarantor under any of the [            ]1 [First/Second]2
Lien Guaranties.

“[            ]1 [First/Second]2 Lien Lenders” shall mean the financial
institutions and other lenders party from time to time to the [            ]1
[First/Second]2 Lien Credit Agreement, together with their successors, assigns,
transferees and replacements thereof.

“[            ]1 [First/Second]2 Lien Obligations” shall mean all obligations of
every nature of each [            ]1 [First/Second]2 Lien Credit Party from time
to time owed to the [            ]1 [First/Second]2 Lien Agent, or the
[            ]1 [First/Second]2 Lien Lenders or any of them, under any
[            ]1 [First/Second]2 Lien Facility Document, whether for principal,
interest (including interest which, but for the filing of a petition in
bankruptcy with respect to such [            ]1 [First/Second]2 Lien Credit
Party, would have accrued on any [            ]1 [First/Second]2 Lien
Obligation, whether or not a claim is allowed against such [            ]1
[First/Second]2 Lien Credit

 

J-18



--------------------------------------------------------------------------------

Party for such interest in the related bankruptcy proceeding), fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of the [            ]1 [First/Second]2 Lien Facility Documentation, as amended,
restated, supplemented, modified, renewed, refunded, replaced or refinanced in
whole or in part from time to time.

“[             ]1 [First/Second]2 Lien Secured Parties” shall mean the
[            ]1 [First/Second]2 Lien Agent and the [            ]1
[First/Second]2 Lien Lenders.

“United States” shall mean the United States of America.

Section 1.3 Rules of Construction. Unless the context of this Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the term “including” is not limiting, and the
term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Article, section,
subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Agreement to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). Any reference herein to any Person shall be construed to
include such Person’s successors and assigns. Any reference herein to the
repayment in full of an obligation shall mean the payment in full in cash of
such obligation, or in such other manner as may be approved in writing by the
requisite holders or representatives in respect of such obligation.

ARTICLE II

LIEN PRIORITY

Section 2.1 Agreement to Subordinate.

(a) Notwithstanding (i) the date, time, method, manner, or order of grant,
attachment, or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to any Senior
Priority Agent or any Senior Priority Creditors in respect of all or any portion
of the Collateral, or of any Liens granted to any Junior Priority Agent or any
Junior Priority Creditors in respect of all or any portion of the Collateral,
and regardless of how any such Lien was acquired (whether by grant, statute,
operation of law, subrogation or otherwise), (ii) the order or time of filing or
recordation of any document or instrument for perfecting the Liens in favor of
any Senior Priority Agent and Senior Priority Creditors, any Junior Priority
Agent or any Junior Priority Creditors in any Collateral, (iii) any provision of
the Uniform Commercial Code, the Bankruptcy Code or any other applicable law, or
of any Senior Priority Documents or Junior Priority Documents, (iv) whether any
Senior Priority Agent or any Junior Priority Agent, in each case either directly
or through agents, holds possession of, or has control over, all or any part of
the Collateral, (v) the fact that any such Liens in favor of any Senior Priority
Agent or any Senior Priority Creditors securing any of the

 

J-19



--------------------------------------------------------------------------------

Senior Priority Obligations are (x) subordinated to any Lien securing any other
obligation of any Credit Party or (y) otherwise subordinated, voided, avoided,
invalidated or lapsed or (vi) any other circumstance of any kind or nature
whatsoever, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, hereby agrees that:

(i) any Lien in respect of all or any portion of the Collateral now or hereafter
held by or on behalf of any Junior Priority Agent or any Junior Priority
Creditor that secures all or any portion of the Junior Priority Obligations
shall be junior and subordinate in all respects to all Liens granted to any of
the Senior Priority Agents and the Senior Priority Creditors in the Collateral
to secure all or any portion of the Senior Priority Obligations;

(ii) any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Senior Priority Agent or any Senior
Priority Creditor that secures all or any portion of the Senior Priority
Obligations shall be senior and prior in all respects to all Liens granted to
any of the Junior Priority Agents and the Junior Priority Creditors in the
Collateral to secure all or any portion of the Junior Priority Obligations;

(iii) except as may be separately otherwise agreed in writing by and between or
among any applicable Senior Priority Agents, in each case on behalf of itself
and the Senior Priority Creditors represented thereby, and subject to
Section 4.1(e) hereof, any Lien in respect of all or any portion of the
Collateral now or hereafter held by or on behalf of any Senior Priority Agent or
any Senior Priority Creditor that secures all or any portion of the Senior
Priority Obligations shall be pari passu and equal in priority in all respects
with any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any other Senior Priority Agent or any other
Senior Priority Creditor that secures all or any portion of the Senior Priority
Obligations; and

(iv) except as may be separately otherwise agreed in writing by and between or
among any applicable Junior Priority Agents, in each case on behalf of itself
and the Junior Priority Creditors represented thereby, any Lien in respect of
all or any portion of the Collateral now or hereafter held by or on behalf of
any Junior Priority Agent or any Junior Priority Creditor that secures all or
any portion of the Junior Priority Obligations shall be pari passu and equal in
priority in all respects with any Lien in respect of all or any portion of the
Collateral now or hereafter held by or on behalf of any other Junior Priority
Agent or any other Junior Priority Creditor that secures all or any portion of
the Junior Priority Obligations.

(b) Notwithstanding (i) the date, time, method, manner, or order of grant,
attachment, or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to any Senior
Priority Agent or any Senior Priority Creditors in respect of all or any portion
of the Collateral and regardless of how any such Lien was acquired (whether by
grant, statute, operation of law, subrogation or otherwise), (ii) the order or
time of filing or recordation of any document or instrument for perfecting the
Liens in favor of any other Senior Priority Agent or any other Senior Priority
Creditors in any Collateral, (iii) any provision of the Uniform Commercial Code,
the Bankruptcy Code or any other applicable law, or of any Senior Priority
Documents, (iv) whether any Senior Priority Agent, in

 

J-20



--------------------------------------------------------------------------------

each case either directly or through agents, holds possession of, or has control
over, all or any part of the Collateral, (v) the fact that any such Liens in
favor of any Senior Priority Agent or any Senior Priority Creditors securing any
of the Senior Priority Obligations are (x) subordinated to any Lien securing any
other obligation of any Credit Party or (y) otherwise subordinated, voided,
avoided, invalidated or lapsed or (vi) any other circumstance of any kind or
nature whatsoever, each Senior Priority Agent, for and on behalf of itself and
the Senior Priority Creditors represented thereby, hereby agrees that except as
may be separately otherwise agreed in writing by and between or among any
applicable Senior Priority Agents, in each case on behalf of itself and the
Senior Priority Creditors represented thereby, subject to Section 4.1(e) hereof,
any Lien in respect of all or any portion of the Collateral now or hereafter
held by or on behalf of any Senior Priority Agent or any Senior Priority
Creditor that secures all or any portion of the Senior Priority Obligations
shall be pari passu and equal in priority in all respects with any Lien in
respect of all or any portion of the Collateral now or hereafter held by or on
behalf of any other Senior Priority Agent or any other Senior Priority Creditor
that secures all or any portion of the Senior Priority Obligations.

(c) Notwithstanding any failure by any Senior Priority Secured Party to perfect
its security interests in the Collateral or any avoidance, invalidation, priming
or subordination by any third party or court of competent jurisdiction of the
security interests in the Collateral granted to any of the Senior Priority
Secured Parties, the priority and rights as (x) between the respective classes
of Senior Priority Secured Parties (subject, however, to Section 4.1(e) hereof),
and (y) between the Senior Priority Secured Parties, on the one hand, and the
Junior Priority Secured Parties, on the other hand, with respect to the
Collateral shall be as set forth herein. Notwithstanding any failure by any
Junior Priority Secured Party to perfect its security interests in the
Collateral or any avoidance, invalidation, priming or subordination by any third
party or court of competent jurisdiction of the security interests in the
Collateral granted to any of the Junior Priority Secured Parties, the priority
and rights as between the respective classes of Junior Priority Secured Parties
with respect to the Collateral shall be as set forth herein. Lien priority as
among the Senior Priority Obligations and the Junior Priority Obligations with
respect to any Collateral will be governed solely by this Agreement, except as
may be separately otherwise agreed in writing by or among any applicable
Parties.

(d) The April 2012 First Lien Agent, for and on behalf of itself and the April
2012 First Lien Creditors, acknowledges and agrees that (x) concurrently
herewith, the [            ]1 [First/Second]2 Lien Agent, for the benefit of
itself and the [            ]1 [First/Second]2 Lien Lenders, has been granted
[Senior/Junior]12 Priority Liens upon all of the Collateral in which the April
2012 First Lien Agent has been granted Senior Priority Liens, and the April 2012
First Lien Agent hereby consents thereto, and (y) one or more Additional Agents,
each on behalf of itself and any Additional Creditors represented thereby, may
be granted Senior Priority Liens or Junior Priority Liens upon all of the
Collateral in which the April 2012 First Lien Agent has been granted Senior
Priority Liens, and the April 2012 First Lien Agent hereby consents thereto.

(e) The [            ]1 [First/Second]2 Lien Agent, for and on behalf of itself
and the [            ]1 [First/Second]2 Lien Lenders, acknowledges and agrees
that (x) the April 2012 First Lien Agent, for the benefit of itself and the
April 2012 First Lien Creditors, has been granted Senior Priority Liens upon all
of the Collateral in which the [            ]1 [First/Second]2 Lien Agent has
been granted [Senior/Junior]12 Priority Liens, and the [            ]1
[First/Second]2 Lien Agent hereby

 

J-21



--------------------------------------------------------------------------------

consents thereto, and (y) one or more Additional Agents, each on behalf of
itself and any Additional Creditors represented thereby, may be granted Senior
Priority Liens or Junior Priority Liens upon all of the Collateral in which the
[            ]1 [First/Second]2 Lien Agent has been granted [Senior/Junior]12
Priority Liens, and the [            ]1 [First/Second]2 Lien Agent hereby
consents thereto.

(f) Each Additional Agent, for and on behalf of itself and any Additional
Creditors represented thereby, acknowledges and agrees that, (x) the April 2012
First Lien Agent, for the benefit of itself and the April 2012 First Lien
Creditors, has been granted Senior Priority Liens upon all of the Collateral in
which such Additional Agent is being granted Liens, and such Additional Agent
hereby consents thereto, (y) the [            ]1 [First/Second]2 Lien Agent, for
the benefit of itself and the [            ]1 [First/Second]2 Lien Lenders, has
been granted [Senior/Junior]12 Priority Liens upon all of the Collateral in
which such Additional Agent is being granted Liens, and such Additional Agent
hereby consents thereto, and (z) one or more other Additional Agents, each on
behalf of itself and any Additional Creditors represented thereby, have been or
may be granted Senior Priority Liens or Junior Priority Liens upon all of the
Collateral in which such Additional Agent is being granted Liens, and such
Additional Agent hereby consents thereto.

(g) The subordination of Liens by each Junior Priority Agent in favor of the
Senior Priority Agents shall not be deemed to subordinate the Liens of any
Junior Priority Agent to the Liens of any other Person. The provision of pari
passu and equal priority as between Liens of any Senior Priority Agent and Liens
of any other Senior Priority Agent, in each case as set forth herein, shall not
be deemed to provide that the Liens of the Senior Priority Agent will be pari
passu or of equal priority with the Liens of any other Person, or to subordinate
any Liens of any Senior Priority Agent to the Liens of any Person. The provision
of pari passu and equal priority as between Liens of any Junior Priority Agent
and Liens of any other Junior Priority Agent, in each case as set forth herein,
shall not be deemed to provide that the Liens of the Junior Priority Agent will
be pari passu or of equal priority with the Liens of any other Person.

Section 2.2 Waiver of Right to Contest Liens.

(a) Each Junior Priority Agent, for and on behalf of itself and the Junior
Priority Creditors represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of any Senior Priority Agent or any Senior Priority Creditor in respect of the
Collateral, or the provisions of this Agreement. Except to the extent expressly
set forth in this Agreement, each Junior Priority Agent, for itself and on
behalf of the Junior Priority Creditors represented thereby, agrees that no
Junior Priority Agent or Junior Priority Creditor will take any action that
would interfere with any Exercise of Secured Creditor Remedies undertaken by any
Senior Priority Agent or any Senior Priority Creditor under the Senior Priority
Documents with respect to the Collateral. Except to the extent expressly set
forth in this Agreement, each Junior Priority Agent, for itself and on behalf of
the Junior Priority Creditors represented thereby, hereby waives any and all
rights it or such Junior Priority Creditors may have as a junior lien creditor
or

 

J-22



--------------------------------------------------------------------------------

otherwise to contest, protest, object to or interfere with the manner in which
any Senior Priority Agent or any Senior Priority Creditor seeks to enforce its
Liens in any Collateral.

(b) Except as may separately otherwise be agreed in writing by and between or
among any applicable Senior Priority Agents, each Senior Priority Agent, for and
on behalf of itself and the Senior Priority Creditors represented thereby,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any other Senior Priority Agent or
any Senior Priority Creditors represented by such other Senior Priority Agent,
or the provisions of this Agreement. Except to the extent expressly set forth in
this Agreement, or as may be separately otherwise agreed in writing by and
between or among any applicable Senior Priority Agents, each Senior Priority
Agent, for and on behalf of itself and the Senior Priority Creditors represented
thereby, agrees that none of such Senior Priority Agent and Senior Priority
Creditors will take any action that would interfere with any Exercise of Secured
Creditor Remedies undertaken by, and not prohibited under this Agreement to be
undertaken by, any other Senior Priority Agent or any Senior Priority Creditor
represented by such other Senior Priority Agent under any applicable Senior
Priority Documents with respect to the Collateral. Except to the extent
expressly set forth in this Agreement, or as may be separately otherwise agreed
in writing by and between or among any applicable Senior Priority Agents, each
Senior Priority Agent, on behalf of itself and the Senior Priority Creditors
represented thereby, hereby waives any and all rights it or such Senior Priority
Creditors may have as a pari passu lien creditor or otherwise to contest,
protest, object to, or interfere with the manner in which any other Senior
Priority Agent or any Senior Priority Creditor represented by such other Senior
Priority Agent seeks to enforce its Liens in any Collateral so long as such
other Senior Priority Agent or Senior Priority Creditor is not prohibited to
take such action under this Agreement.

(c) Except as may be separately otherwise agreed in writing by and between or
among any applicable Junior Priority Agents, each Junior Priority Agent, for and
on behalf of itself and the Junior Priority Creditors represented thereby,
agrees that it and they shall not (and hereby waives any right to) take any
action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, parity,
enforceability, or perfection of the Liens of any other Junior Priority Agent or
any Junior Priority Creditors represented by such other Junior Priority Agent,
or the provisions of this Agreement. Except to the extent expressly set forth in
this Agreement, or as may be separately otherwise agreed in writing by and
between or among any applicable Junior Priority Agents, each Junior Priority
Agent, for and on behalf of itself and the Junior Priority Creditors represented
thereby, agrees that none of such Junior Priority Agent and Junior Priority
Creditors will take any action that would interfere with any Exercise of Secured
Creditor Remedies undertaken by any other Junior Priority Agent or any Junior
Priority Creditor represented by such other Junior Priority Agent under any
applicable Junior Priority Documents with respect to the Collateral. Except to
the extent expressly set forth in this Agreement, or as may be separately
otherwise agreed in writing by and between or among any applicable Junior
Priority Agents, any Junior Priority Agent, on behalf of itself and the Junior
Priority Creditors represented thereby, hereby waives any and all rights it or
such Junior

 

J-23



--------------------------------------------------------------------------------

Priority Creditors may have as a pari passu lien creditor or otherwise to
contest, protest, object to, or interfere with the manner in which any other
Junior Priority Agent or any Junior Priority Creditor represented by such other
Junior Priority Agent seeks to enforce its Liens in any Collateral.

Section 2.3 Remedies Standstill. (a) Each Junior Priority Agent, for and on
behalf of itself and the Junior Priority Creditors represented thereby, agrees
that, until the Discharge of Senior Priority Obligations, such Junior Priority
Agent and such Junior Priority Creditors:

(i) will not Exercise Any Secured Creditor Remedies with respect to the
Collateral without the written consent of each Senior Priority Agent; provided
that any Junior Priority Agent may Exercise Any Secured Creditor Remedies (other
than any remedies the exercise of which is otherwise prohibited by this
Agreement, including, without limitation, Section 6) after a period of 180
consecutive days has elapsed from the date of delivery of written notice by such
Junior Priority Agent to each Senior Priority Agent stating that an Event of
Default (as defined under the applicable Junior Priority Credit Agreement) has
occurred and is continuing thereunder and stating its intention to Exercise Any
Secured Creditor Remedies (the “ Junior Standstill Period”), and then only so
long as (1) no Event of Default relating to the payment of interest, principal,
fees or other Senior Priority Obligations shall have occurred and be continuing
and (2) no Senior Priority Secured Party shall have commenced (or attempted to
commence or given notice of its intent to commence) the Exercise of Secured
Creditor Remedies with respect to the Collateral (including seeking relief from
the automatic stay or any other stay in any Insolvency Proceeding) and, in each
case, such Junior Priority Agent has notice thereof, and

(ii) will not take, receive or accept any Proceeds of the Collateral, it being
understood and agreed that the temporary deposit of Proceeds of Collateral in a
Deposit Account controlled by the Junior Priority Representative shall not
constitute a breach of this Agreement so long as such Proceeds are promptly
remitted to the Senior Priority Representative in the same form as received with
any necessary endorsements.

From and after the Discharge of Senior Priority Obligations (or prior thereto
upon obtaining the written consent of each Senior Priority Agent), any Junior
Priority Agent and any Junior Priority Creditor may Exercise Any Secured
Creditor Remedies under the Junior Priority Documents or applicable law as to
any Collateral; provided, however, that any Exercise of Secured Creditor
Remedies with respect to any Collateral by any Junior Priority Agent or any
Junior Priority Creditor is at all times subject to the provisions of this
Agreement, including Section 4.1.

(b) Any Senior Priority Agent, on behalf of itself and any Senior Priority
Creditors represented thereby, agrees that such Senior Priority Agent and such
Senior Priority Creditors:

(i) will not Exercise Any Secured Creditor Remedies with respect to the
Collateral without the written consent of the Senior Priority Representative;
provided that any Senior Priority Agent who is not then the Senior Priority
Representative may

 

J-24



--------------------------------------------------------------------------------

Exercise Any Secured Creditor Remedies (other than any remedies the exercise of
which is otherwise prohibited by this Agreement, including, without limitation,
Section 6) after a period of 120 consecutive days has elapsed from the date of
delivery of written notice by such Senior Priority Agent to each other Senior
Priority Agent stating that an Event of Default (as defined under the applicable
Senior Priority Credit Agreement) has occurred and is continuing thereunder and
stating its intention to Exercise Any Secured Creditor Remedies (the “Senior
Standstill Period”), and then only so long as the Senior Priority Representative
shall not have commenced (or attempted to commence or given notice of its intent
to commence) the Exercise of Secured Creditor Remedies with respect to the
Collateral (including seeking relief from the automatic stay or any other stay
in any Insolvency Proceeding), and

(ii) will not take, receive or accept any Proceeds of Collateral (except as may
be separately otherwise agreed in writing by and between or among all Senior
Priority Agents, in each case on behalf of itself and the Senior Priority
Creditors represented thereby and except as provided in Section 4.1 hereof), it
being understood and agreed that the temporary deposit of Proceeds of Collateral
in a Deposit Account (as defined in Article 9 of the UCC) controlled by such
Senior Priority Agent shall not constitute a breach of this Agreement so long as
such Proceeds are promptly remitted to the Senior Priority Representative in the
same form as received with any necessary endorsements; provided that nothing in
this sentence shall prohibit any Senior Priority Agent from taking such actions
in its capacity as Senior Priority Representative, if applicable. The Senior
Priority Representative may Exercise Any Secured Creditor Remedies under the
Senior Priority Documents or applicable law as to any Collateral; provided,
however, that any Exercise of Secured Creditor Remedies with respect to any
Collateral by the Senior Priority Representative is at all times subject to the
provisions of this Agreement, including Section 4.1 hereof.

(c) Any Junior Priority Agent, on behalf of itself and any Junior Priority
Creditors represented thereby, agrees that such Junior Priority Agent and such
Junior Priority Creditors will not Exercise Any Secured Creditor Remedies with
respect to any of the Collateral without the written consent of the Junior
Priority Representative and will not take, receive or accept any Proceeds of
Collateral (except as may be separately otherwise agreed in writing by and
between or among all Junior Priority Agents, in each case on behalf of itself
and the Junior Priority Creditors represented thereby), it being understood and
agreed that the temporary deposit of Proceeds of Collateral in a Deposit Account
(as defined in Article 9 of the UCC) controlled by such Junior Priority Agent
shall not constitute a breach of this Agreement so long as such Proceeds are
promptly remitted to the Junior Priority Representative; provided that nothing
in this sentence shall prohibit any Junior Priority Agent from taking such
actions in its capacity as Junior Priority Representative, if applicable. The
Junior Priority Representative may Exercise Any Secured Creditor Remedies under
the Junior Priority Documents or applicable law as to any Collateral; provided,
however, that any Exercise of Secured Creditor Remedies with respect to any
Collateral by the Junior Priority Representative is at all times subject to the
provisions of this Agreement, including Section 4.1 hereof.

 

J-25



--------------------------------------------------------------------------------

(d) Any Senior Priority Agent, on behalf of itself and any Senior Priority
Creditors represented thereby, agrees that such Senior Priority Agent and such
Senior Priority

 

J-26



--------------------------------------------------------------------------------

Creditors will not Exercise Any Secured Creditor Remedies with respect to any of
the Collateral without the written consent of the Senior Priority Representative
and will not take, receive or accept any Proceeds of Collateral (except as may
be separately otherwise agreed in writing by and between or among all Senior
Priority Agents, in each case on behalf of itself and the Senior Priority
Creditors represented thereby), it being understood and agreed that the
temporary deposit of Proceeds of Collateral in a Deposit Account (as defined in
Article 9 of the UCC) controlled by such Senior Priority Agent shall not
constitute a breach of this Agreement so long as such Proceeds are promptly
remitted to the Senior Priority Representative; provided that nothing in this
sentence shall prohibit any Senior Priority Agent from taking such actions in
its capacity as senior Priority Representative, if applicable; provided,
further, that nothing in this sentence shall prohibit any Senior Priority Agent
from the Exercise of Secured Creditor Remedies following the expiration of the
Senior Standstill Period, if permitted pursuant to the proviso to
Section 2.3(b)(i). The Senior Priority Representative may Exercise Any Secured
Creditor Remedies under the Senior Priority Documents or applicable law as to
any Collateral; provided, however, that any Exercise of Secured Creditor
Remedies with respect to any Collateral by the Senior Priority Representative is
at all times subject to the provisions of this Agreement, including Section 4.1
hereof. Each Senior Priority Agent hereby appoints the Senior Priority
Representative as its agent and authorizes the Senior Priority Representative to
undertake any Exercise of Secured Creditor Remedies under any Senior Priority
Collateral Document so long as the Senior Priority Representative is
contemporaneously undertaking the same Exercise of Secured Creditor Remedies
under the Senior Priority Collateral Documents of each Series of Senior Priority
Debt and in connection with any sale or other disposition of Collateral the
Senior Priority Representative may release the security interest of any other
Senior Priority Agent so long as the lien of each Senior Priority Agent is
released simultaneously to the same extent and the Senior Priority
Representative distributes the proceeds of any such sale or other disposition as
provided in Section 4.1 hereof.

Section 2.4 Exercise of Rights.

(a) No Other Restrictions. Except as expressly set forth in this Agreement, each
Agent and each Creditor shall have any and all rights and remedies it may have
as a creditor under applicable law, including the right to the Exercise of
Secured Creditor Remedies (except as may be separately otherwise agreed in
writing by and between or among any applicable Parties, solely as among such
Parties and the Creditors represented thereby); provided, however, that the
Exercise of Secured Creditor Remedies with respect to the Collateral shall be
subject to the Lien Priority and to the provisions of this Agreement, including
Section 4.1. Each Senior Priority Agent may enforce the provisions of the
applicable Senior Priority Documents, each Junior Priority Agent may enforce the
provisions of the applicable Junior Priority Documents, and each Agent may
Exercise Any Secured Creditor Remedies, all in such order and in such manner as
each may determine in the exercise of its sole discretion, consistent with the
terms of this Agreement and provisions of applicable law (except as may be
separately otherwise agreed in writing by and between or among any applicable
Parties, solely as among such Parties and the Creditors represented thereby);
provided, however, that each Agent agrees to provide to each other such Party
copies of any notices that it is required under applicable law to deliver to any
Credit Party; provided, further, however, that any Senior Priority Agent’s
failure to provide any such copies to any other such Party shall not impair any
Senior Priority Agent’s rights hereunder or under any of the applicable Senior
Priority Documents, and any Junior Priority Agent’s failure to provide any such
copies to any other such Party shall not impair any Junior Priority Agent’s
rights hereunder or under any of the applicable Junior Priority Documents.
Except as expressly set forth in this Agreement, each Agent and each Creditor
shall have any and all rights and remedies it may have as a creditor under
applicable law, (except as may be separately otherwise agreed in writing by and
between or among any applicable Parties, solely as among such Parties and the
Creditors represented thereby).Each Agent agrees for and on behalf of itself and
each Creditor represented thereby that such Agent and each such Creditor will
not institute any suit or other proceeding or assert in any suit, Insolvency
Proceeding or other proceeding any claim, (x) in the case of any Junior Priority
Agent and any Junior Priority Creditor represented thereby, against any Senior
Priority Secured Party, and (y) in the case of any Senior Priority Agent and any
Senior Priority Creditor represented thereby, against any Junior Priority
Secured Party, seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to any action taken or
omitted to be taken by such Person with respect to the Collateral that is
consistent with the terms of this Agreement, and none of such Persons shall be
liable for any such action taken or omitted to be taken. Except as may be
separately otherwise agreed in writing by and between or among any applicable
Senior Priority Agents, each Senior Priority Agent agrees for and on behalf of
any Senior Priority Creditors represented thereby that such Agent and each such
Creditor will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against any other Senior
Priority Agent or any Senior Priority Creditor represented thereby seeking
damages from or other relief by way of specific performance, instructions or
otherwise, with respect to any action taken or omitted to be taken by such
Person with respect to the Collateral that is consistent with the terms of this
Agreement, and none of such Persons shall be liable for any such action taken or
omitted to be taken. Except as may be separately otherwise agreed in writing by
and between or among any Junior Priority Agents, each Junior Priority Agent
agrees for and on behalf of any Junior Priority Creditors represented thereby
that such Agent and each such Creditor will not institute any suit or other
proceeding or assert in any suit, Insolvency Proceeding or other proceeding any
claim against any other Junior Priority Agent or any Junior Priority Creditor
represented thereby seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to any action taken or
omitted to be taken by such Person with respect to the Collateral that is
consistent with the terms of this Agreement, and none of such Persons shall be
liable for any such action taken or omitted to be taken.

(b) Release of Liens by Junior Secured Parties. In the event of (A) any private
or public sale of all or any portion of the Collateral in connection with any
Exercise of Secured Creditor Remedies by or with the consent of each Senior
Priority Agent, (B) any sale, transfer or other disposition of all or any
portion of the Collateral permitted by the Senior Priority Documents, or (C) the
release of the Senior Priority Secured Parties’ Liens on all or any portion of
the Collateral, so long as such release under this clause (C) shall have been
approved by all of the requisite Senior Priority Secured Parties, in the case of
clause (C) only to the extent occurring prior to the Discharge of Senior
Priority Obligations and not in connection with a Discharge of Senior Priority
Obligations (and irrespective of whether an Event of Default has occurred), each
Junior Priority Agent agrees, for and on behalf of itself and the Junior
Priority Creditors represented thereby, that (x) so long as the net cash
proceeds of any such sale, if any, described in clause (A) above are applied as
provided in Section 4.1, such sale or release will be

 

J-27



--------------------------------------------------------------------------------

free and clear of the Liens on such Collateral securing the Junior Priority
Obligations and (y) such Junior Priority Secured Parties’ Liens with respect to
the Collateral so sold, transferred, disposed or released shall terminate and be
automatically released without further action. In furtherance of, and subject
to, the foregoing, each Junior Priority Agent agrees that it will execute any
and all Lien releases or other documents reasonably requested by any Senior
Priority Agent in connection therewith, so long as the net cash proceeds, if
any, from such sale described in clause (A) above of such Collateral are applied
in accordance with the terms of this Agreement. Each Junior Priority Agent
hereby appoints the Senior Priority Representative and any officer or duly
authorized person of the Senior Priority Representative, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of such Junior Priority Agent and in
the name of such Junior Priority Agent or in the Senior Priority
Representative’s own name, from time to time, in the Senior Priority
Representative’s sole discretion, for the purposes of carrying out the terms of
this paragraph, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this paragraph, including, without limitation, any
financing statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

Section 2.5 No New Liens. Until the Discharge of Senior Priority Obligations,
each Junior Priority Agent, for and on behalf of itself and any Junior Priority
Creditors represented thereby, hereby agrees that:

(i) no Junior Priority Secured Party shall acquire or hold any Lien on any
assets of any Credit Party securing any Junior Priority Obligation which assets
are not also subject to the Lien of each Senior Priority Agent under the Senior
Priority Documents, subject to the Lien Priority set forth herein; and

(ii) if any such Junior Priority Secured Party shall (nonetheless and in breach
hereof) acquire or hold any Lien on any assets of any Credit Party securing any
Junior Priority Obligation, which assets are not also subject to the Lien of
each Senior Priority Agent under the Senior Priority Documents, subject to the
Lien Priority set forth herein, then such Junior Priority Agent (or the relevant
Junior Priority Creditor) shall, without the need for any further consent of any
other Junior Priority Secured Party and notwithstanding anything to the contrary
in any other Junior Priority Document, be deemed to also hold and have held such
lien for the benefit of the Senior Priority Agents as security for the Senior
Priority Obligations (subject to the Lien Priority and other terms hereof) and
shall promptly notify each Senior Priority Agent in writing of the existence of
such Lien.

(b) Until the Discharge of Senior Priority Obligations, except as may be
separately otherwise agreed in writing by and between or among any applicable
Senior Priority Agents, each Senior Priority Agent, for and on behalf of itself
and the Senior Priority Creditors represented thereby, hereby agrees that:

(i) no such Senior Priority Secured Party shall acquire or hold any Lien on any
assets of any Credit Party securing any Senior Priority Obligation which assets
are

 

J-28



--------------------------------------------------------------------------------

not also subject to the Lien of each other Senior Priority Agent under the
Senior Priority Documents, subject to the Lien Priority set forth herein; and

(ii) if any such Senior Priority Secured Party shall (nonetheless and in breach
hereof) acquire or hold any Lien on any assets of any Credit Party securing any
Senior Priority Obligation which assets are not also subject to the Lien of each
other Senior Priority Agent under the Senior Priority Documents, subject to the
Lien Priority set forth herein, then such Senior Priority Agent (or the relevant
First Priority Creditor) shall, without the need for any further consent of any
other Senior Priority Secured Party and notwithstanding anything to the contrary
in any other Senior Priority Document, be deemed to also hold and have held such
lien for the benefit of each other Senior Priority Agent as security for the
other Senior Priority Obligations (subject to the Lien Priority and other terms
hereof) and shall promptly notify each Senior Priority Agent in writing of the
existence of such Lien.

(c) Until the Discharge of Junior Priority Obligations, except as may be
separately otherwise agreed in writing by and between or among any applicable
Junior Priority Agents, each Junior Priority Agent, for and on behalf of itself
and the Junior Priority Creditors represented thereby, hereby agrees that:

(i) no such Junior Priority Secured Party shall acquire or hold any Lien on any
assets of any Credit Party securing any Junior Priority Obligation which assets
are not also subject to the Lien of each other Junior Priority Agent under the
Junior Priority Documents, subject to the Lien Priority set forth herein; and

(ii) if any such Junior Priority Secured Party shall (nonetheless and in breach
hereof) acquire or hold any Lien on any assets of any Credit Party securing any
Junior Priority Obligation which assets are not also subject to the Lien of each
other Junior Priority Agent under the Junior Priority Documents, subject to the
Lien Priority set forth herein, then such Junior Priority Agent (or the relevant
Junior Priority Creditor) shall, without the need for any further consent of any
other Junior Priority Secured Party and notwithstanding anything to the contrary
in any other Junior Priority Document, be deemed to also hold and have held such
lien for the benefit of each other Junior Priority Agent as security for the
other Junior Priority Obligations (subject to the Lien Priority and other terms
hereof) and shall promptly notify each Junior Priority Agent in writing of the
existence of such Lien.

Section 2.6 Waiver of Marshalling. Until the Discharge of Senior Priority
Obligations, each Junior Priority Agent, on behalf of itself and the Junior
Priority Secured Parties represented thereby, agrees not to assert and hereby
waives, to the fullest extent permitted by law, any right to demand, request,
plead or otherwise assert or otherwise claim the benefit of, any marshalling,
appraisal, valuation or other similar right that may otherwise be available
under applicable law with respect to the Collateral or any other similar rights
a junior secured creditor may have under applicable law.

 

J-29



--------------------------------------------------------------------------------

ARTICLE III

ACTIONS OF THE PARTIES

Section 3.1 Certain Actions Permitted. Notwithstanding anything herein to the
contrary, (a) each Agent may make such demands or file such claims in respect of
the Senior Priority Obligations or Junior Priority Obligations, as applicable,
owed to such Agent and the Creditors represented thereby as are necessary to
prevent the waiver or bar of such claims under applicable statutes of
limitations or other statutes, court orders, or rules of procedure at any time,
so long as such claim is not in contravention of the Lien priority set forth in
Section 2.1, (b) in any Insolvency Proceeding commenced by or against the
Borrower or any other Credit Party, the Junior Priority Agent or the Junior
Priority Creditors may file a proof of claim or statement of interest with
respect to the Junior Priority Obligations, (c) the Junior Priority Creditors
shall be entitled to file any responsive or defensive pleadings in opposition to
any motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Junior
Priority Creditors, including without limitation any claims secured by the
Collateral, if any, in each case if not otherwise in contravention of the terms
of this Agreement, (d) the Junior Priority Creditors shall be entitled to file
any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Credit Parties arising under
either the Bankruptcy Code or applicable non-bankruptcy law (other than
initiating or joining in an involuntary case or proceeding under the Bankruptcy
Code with respect to a Grantor, except as otherwise requested or expressly
consented to in writing by the Senior Priority Agent), in each case if not
otherwise in contravention of the terms of this Agreement; provided that any
judgment Lien obtained by a Junior Priority Creditor as a result of such
exercise of rights will be subject to this Agreement, (e) the Junior Priority
Creditors shall be entitled to file any proof of claim and other filings and
make any arguments and motions in order to preserve or protect its Liens on the
Collateral that are, in each case, not otherwise in contravention of the terms
of this Agreement, with respect to the Junior Priority Obligations and the
Collateral, (f) the Junior Priority Agent or any Junior Priority Creditor may
exercise any of its rights or remedies with respect to the Collateral after the
termination of the Standstill Period to the extent permitted by Section 2.3
above, and (g) in any Insolvency Proceeding, the Junior Priority Creditors shall
be entitled to vote on any plan of reorganization, in a manner and to the extent
consistent with the provisions of this Agreement.

Section 3.2 Agent for Perfection.

(a) Each Agent, for and on behalf of itself and the Secured Parties represented
thereby, agrees to hold all Cash Collateral and Control Collateral in its
possession, custody, or control (or in the possession, custody, or control of
agents or bailees therefor) for the benefit of, on behalf of and as agent for
the other Secured Parties solely for the purpose of perfecting the security
interest granted to each other Agent or Secured Party in such Cash Collateral
and Control Collateral, subject to the terms and conditions of this Section 3.2.
Such Agent shall not have any obligation whatsoever to the other Secured Parties
to assure that such Cash Collateral and Control Collateral is genuine or owned
by any Credit Party or any other Person or to preserve rights or benefits of any
Person therein. The duties or responsibilities of such under this Section 3.2
are and shall be limited solely to holding or maintaining control of such Cash
Collateral and Control Collateral as agent for the other Parties for purposes of
perfecting the Lien

 

J-30



--------------------------------------------------------------------------------

held by the Secured Parties. Such Agent is not and shall not be deemed to be a
fiduciary of any kind for any Secured Party or any other Person. Each Credit
Party shall deliver all Control Collateral when required to be delivered
pursuant to the Credit Documents to (x) until the Discharge of Senior Priority
Obligations, the Senior Priority Representative and (y) thereafter, the Junior
Priority Representative.

(b) In the event that any Secured Party receives any Collateral or Proceeds of
the Collateral in violation of the terms of this Agreement, then such Secured
Party shall promptly pay over such Proceeds or Collateral to (x) until the
Discharge of Senior Priority Obligations, the Senior Priority Representative, in
the same form as received with any necessary endorsements, for application in
accordance with the provisions of Section 4.1, and (y) thereafter, the Junior
Priority Representative, in the same form as received with any necessary
endorsements, for application in accordance with the provisions of Section 4.1.

Section 3.3 Sharing of Information and Access. In the event that any Junior
Priority Agent shall, in the exercise of its rights under the applicable Junior
Priority Collateral Documents or otherwise, receive possession or control of any
books and records of any Credit Party that contain information identifying or
pertaining to the Collateral, such Junior Priority Agent shall, upon request
from any other Agent, and as promptly as practicable thereafter, either make
available to such Party such books and records for inspection and duplication or
provide to such Party copies thereof. In the event that any Senior Priority
Agent shall, in the exercise of its rights under the applicable Senior Priority
Collateral Documents or otherwise, receive possession or control of any books
and records of any Senior Priority Credit Party that contain information
identifying or pertaining to the Senior Priority Collateral, such Senior
Priority Agent shall, upon request from any other Senior Priority Agent, and as
promptly as practicable thereafter, either make available to such Party such
books and records for inspection and duplication or provide to such Party copies
thereof.

Section 3.4 Insurance. Proceeds of Collateral include insurance proceeds and,
therefore, the Lien Priority shall govern the ultimate disposition of casualty
insurance proceeds. The Senior Priority Representative shall be named as
additional insured or loss payee, as applicable, with respect to all insurance
policies relating to Collateral. The Senior Priority Representative shall have
the sole and exclusive right, as against any Secured Party, to adjust settlement
of insurance claims in the event of any covered loss, theft or destruction of
Collateral. All proceeds of such insurance shall be remitted to the Senior
Priority Representative, and each other Agent shall cooperate (if necessary) in
a reasonable manner in effecting the payment of insurance proceeds in accordance
with Section 4.1.

Section 3.5 No Additional Rights for the Credit Parties Hereunder. Except as
provided in Section 3.6, if any Secured Party shall enforce its rights or
remedies in violation of the terms of this Agreement, the Credit Parties shall
not be entitled to use such violation as a defense to any action by any Secured
Party, nor to assert such violation as a counterclaim or basis for set off or
recoupment against any Secured Party.

Section 3.6 Actions upon Breach. If any Junior Priority Secured Party, contrary
to this Agreement, commences or participates in any action or proceeding against
the Credit Parties or the Collateral, the Credit Parties, with the prior written
consent of the Senior Priority

 

J-31



--------------------------------------------------------------------------------

Representative, may interpose as a defense or dilatory plea the making of this
Agreement, and any Senior Priority Secured Party may intervene and interpose
such defense or plea in its own name or in the name of the Credit Parties.
Should any Junior Priority Secured Party, contrary to this Agreement, in any way
take, or attempt or threaten to take, any action with respect to the Collateral
(including, without limitation, any attempt to realize upon or enforce any
remedy with respect to this Agreement), or fail to take any action required by
this Agreement, any Senior Priority Agent (in its own name or in the name of the
Credit Parties) may obtain relief against such Junior Priority Secured Party by
injunction, specific performance and/or other appropriate equitable relief, it
being understood and agreed by each Junior Priority Agent, for and on behalf of
itself and each Junior Priority Creditor represented thereby, that the Senior
Priority Secured Parties’ damages from such actions may be difficult to
ascertain and may be irreparable, and each Junior Priority Agent on behalf of
itself and each Junior Priority Creditor represented thereby, waives any defense
that the Senior Priority Secured Parties cannot demonstrate damage or be made
whole by the awarding of damages.

ARTICLE IV

APPLICATION OF PROCEEDS

Section 4.1 Application of Proceeds.

(a) Revolving Nature of Certain First Lien Obligations. Each Agent, for and on
behalf of itself and the Secured Parties represented thereby, expressly
acknowledges and agrees that (i) the April 2012 First Lien Credit Agreement [and
the [            ]]13 includes (and future Additional Credit Facilities may
include) a revolving commitment, that in the ordinary course of business the
April 2012 First Lien Agent [and] certain April 2012 First Lien Lenders [, the
[            ] Agent and certain [            ] Lenders]14 will (and any
Additional Agent and Additional Creditors may) apply payments and make advances
thereunder; (ii) the amount of the April 2012 First Lien Obligations [,
[            ] Obligations]15 or Additional Obligations that may be outstanding
at any time or from time to time may be increased or reduced and subsequently
reborrowed, and that the terms of the April 2012 First Lien Obligations
[, [            ] Obligations]15 or Additional Obligations may be modified,
extended or amended from time to time, and that the aggregate amount of the
April 2012 First Lien Obligations [, [            ] Obligations]15 or Additional
Obligations may be increased, replaced or refinanced, in each event, without
notice to or consent by the any other Secured Parties and without affecting the
provisions hereof; provided, however, that from and after the date on which the
First Lien Agent [or] any First Lien Creditor [, the [            ] Agent or any
[            ] Lenders]14 (or any Additional Agent or Additional Creditor)
commences the Exercise of Secured Creditor Remedies, all amounts received by the
First Lien Agent [or] any such First Lien Creditor [, the [            ] Agent
or any [            ] Lenders]12 (or any such Additional Agent or Additional
Creditor) shall be applied as specified in this Section 4.1. The Lien Priority
shall not be altered or otherwise affected by any amendment, modification,
supplement, extension, repayment, reborrowing, increase, renewal or restatement
of the April 2012 First Lien Obligations, the [            ]1 [First/Second]2
Lien Obligations, or any Additional Obligations, or any portion thereof.

 

J-32



--------------------------------------------------------------------------------

(b) Application of Proceeds of Collateral. Except as may be separately otherwise
agreed in writing by and between or among any applicable Agents, each Agent, for

 

J-33



--------------------------------------------------------------------------------

and on behalf of itself and the Secured Parties represented thereby, hereby
agrees that all Collateral, and all Proceeds thereof, received by any Agent in
connection with any Exercise of Secured Creditor Remedies shall be applied
subject to clause (e) of this Section 4.1,

first, to the payment, on a pro rata basis, of costs and expenses of each Agent,
as applicable, in connection with such Exercise of Secured Creditor Remedies
(other than any costs and expenses of any Junior Priority Agent in connection
with any Exercise of Secured Creditor Remedies by it in willful violation of
this Agreement),

second, to the payment, on a pro rata basis, of the Senior Priority Obligations
in accordance with the Senior Priority Documents until the Discharge of Senior
Priority Obligations shall have occurred,

third, to the payment, on a pro rata basis, of the Junior Priority Obligations
in accordance with the Junior Priority Documents until the Discharge of Junior
Priority Obligations shall have occurred; and

fourth, the balance, if any, to the Credit Parties or to whomsoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

(c) Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, no Senior Priority Agent shall have any
obligation or liability to any Junior Priority Secured Party, or (except as may
be separately agreed in writing by and between or among any applicable Senior
Priority Agents, in each case on behalf of itself and the Senior Priority
Creditors represented thereby) to any other Senior Priority Secured Party, in
each case regarding the adequacy of any Proceeds or for any action or omission,
save and except solely for an action or omission that breaches the express
obligations undertaken by such Senior Priority Agent under the terms of this
Agreement. In exercising remedies, whether as a secured creditor or otherwise,
no Junior Priority Agent shall have any obligation or liability (except as may
be separately agreed in writing by and between or among any applicable Junior
Priority Agents, in each case on behalf of itself and the Junior Priority
Creditors represented thereby) to any other Junior Priority Secured Party, in
each case regarding the adequacy of any Proceeds or for any action or omission,
save and except solely for an action or omission that breaches the express
obligations undertaken by such Junior Priority Agent under the terms of this
Agreement.

(d) Turnover of Cash Collateral After Discharge. Upon the Discharge of Senior
Priority Obligations, each Senior Priority Agent shall deliver to the Junior
Priority Representative or shall execute such documents as the April 2012 First
Lien Borrower[, the [            ] First Lien Borrower]9 or as the Junior
Priority Representative may reasonably request to enable it to have control over
any Cash Collateral or Control Collateral still in such Senior Priority Agent’s
possession, custody or control in the same form as received with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct. As
between any Junior Priority Agent and any other Junior Priority Agent, any such
Cash Collateral or Control Collateral held by any such Party shall be held by it
subject to the terms and conditions of Section 3.2.

(e) Notwithstanding anything to the contrary in this Agreement, the Senior
Priority Creditors hereby agree that solely as among the Senior Priority
Creditors, (i) with respect to any Collateral for which a third party (other
than a Senior Priority Creditor) has a lien or security interest that is junior
in priority to the security interest of any Series of Senior Priority Debt but
senior (as determined by appropriate legal proceedings in the case of any
dispute) to the security interest of any other Series of Senior Priority Debt
(such third party an “Intervening Creditor”), the value of any Collateral or
Proceeds which are allocated to such Intervening Creditor shall be deducted on a
ratable basis solely from the Collateral or Proceeds to be distributed in
respect of the Series of Senior Priority Debt with respect to which such
Impairment (as defined below) exists and (ii) the holders of each Series of
Senior Priority Debt (and not any other Series of Senior Priority Debt) shall
bear the risk of (A) any determination by a court of competent jurisdiction that
(x) such Series of Senior Priority Debt is unenforceable under applicable law or
is subordinated to any other obligations (other than another Series of Senior
Priority Debt), (y) such Series of Senior Priority Debt does not have an
enforceable security interest in any of the Collateral securing any other Series
of Senior Priority Debt and/or (z) any intervening security interest exists
securing any other obligations (other than another Series of Senior Priority
Debt) on a basis ranking prior to the security interest of such Series of Senior
Priority Debt but junior to the security interest of any other Series of Senior
Priority Debt or (B) the existence at any time of any Collateral for any other
Series of Senior Priority Debt with respect to which the holders of such Series
of Senior Priority Debt do not hold a valid and perfected security interest or
Lien at such time (any such condition referred to in the foregoing clauses
(A) or (B) with respect to any Series of Senior Priority Debt, an “Impairment”
of such Series of Senior Priority Debt); provided that the existence of a
maximum claim with respect to any real property subject to a mortgage which
applies to all Senior Priority Obligations shall not be deemed to be an
Impairment of any Series of Senior Priority Debt. In the event of any Impairment
with respect to any Series of Senior Priority Debt, the results of such
Impairment shall be borne solely by the holders of such Series of Senior
Priority Debt, and the rights of the holders of such Series of Senior Priority
Debt (including, without limitation, the right to receive distributions in
respect of such Series of Senior Priority Debt pursuant to Section 4.01(b) on a
pari passu basis with the other Series of Senior Priority Debt) set forth herein
shall be modified to the extent necessary so that the effects of such Impairment
are borne solely by the holders of the Series of Senior Priority Debt subject to
such Impairment.

Section 4.2 Specific Performance. Each Agent is hereby authorized to demand
specific performance of this Agreement, whether or not any Credit Party shall
have complied with any of the provisions of any of the Credit Documents, at any
time when any other Party shall have failed to comply with any of the provisions
of this Agreement applicable to it. Each Agent, for and on behalf of itself and
the Secured Parties represented thereby, hereby irrevocably waives any defense
based on the adequacy of a remedy at law that might be asserted as a bar to such
remedy of specific performance.

ARTICLE V

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

Section 5.1 Notice of Acceptance and Other Waivers.

 

J-34



--------------------------------------------------------------------------------

(a) All Senior Priority Obligations at any time made or incurred by any Credit
Party shall be deemed to have been made or incurred in reliance upon this
Agreement, and each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, hereby waives notice of
acceptance of, or proof of reliance by any Senior Priority Agent or any Senior
Priority Creditors on, this Agreement, and notice of the existence, increase,
renewal, extension, accrual, creation, or nonpayment of all or any part of the
Senior Priority Obligations.

(b) None of the Senior Priority Agents, the Senior Priority Creditors, or any of
their respective Affiliates, or any of the respective directors, officers,
employees, or agents of any of the foregoing, shall be liable for failure to
demand, collect, or realize upon any of the Collateral or any Proceeds, or for
any delay in doing so, or shall be under any obligation to sell or otherwise
dispose of any Collateral or Proceeds thereof or to take any other action
whatsoever with regard to the Collateral or any part or Proceeds thereof, except
as specifically provided in this Agreement. If any Senior Priority Agent or
Senior Priority Creditor honors (or fails to honor) a request by any Borrower
for an extension of credit pursuant to any Senior Priority Credit Agreement or
any other Senior Priority Document, whether or not such Senior Priority Agent or
Senior Priority Creditor has knowledge that the honoring of (or failure to
honor) any such request would constitute a default under the terms of any Junior
Priority Credit Agreement or any other Junior Priority Document (but not a
default under this Agreement) or would constitute an act, condition, or event
that, with the giving of notice or the passage of time, or both, would
constitute such a default, or if any Senior Priority Agent or Senior Priority
Creditor otherwise should exercise any of its contractual rights or remedies
under any Senior Priority Documents (subject to the express terms and conditions
hereof), no Senior Priority Agent or Senior Priority Creditor shall have any
liability whatsoever to any Junior Priority Agent or Junior Priority Creditor as
a result of such action, omission, or exercise, in each case so long as any such
exercise does not breach the express terms and provisions of this Agreement.
Each Senior Priority Secured Party shall be entitled to manage and supervise its
loans and extensions of credit under the relevant Senior Priority Credit
Agreement and other Senior Priority Documents as it may, in its sole discretion,
deem appropriate, and may manage its loans and extensions of credit without
regard to any rights or interests that the Junior Priority Agents or Junior
Priority Creditors have in the Collateral, except as otherwise expressly set
forth in this Agreement. Each Junior Priority Agent, on behalf of itself and the
Junior Priority Creditors represented thereby, agrees that no Senior Priority
Agent or Senior Priority Creditor shall incur any liability as a result of a
sale, lease, license, application, or other disposition of all or any portion of
the Collateral or Proceeds thereof pursuant to the Senior Priority Documents, in
each case so long as such disposition is conducted in accordance with provisions
of applicable law and does not breach the provisions of this Agreement.

Section 5.2 Modifications to Senior Priority Documents and Junior Priority
Documents.

(a) Each Junior Priority Agent, for and on behalf of itself and the Junior
Priority Creditors represented thereby, hereby agrees that, without affecting
the obligations of such Junior Priority Secured Parties hereunder, each Senior
Priority Agent and the Senior Priority Creditors represented thereby may, at any
time and from time to time, in their sole discretion without the consent of or
notice to any such Junior Priority Secured Party (except to

 

J-35



--------------------------------------------------------------------------------

the extent such notice or consent is required pursuant to the express provisions
of this Agreement), and without incurring any liability to any such Junior
Priority Secured Party or impairing or releasing the subordination provided for
herein, amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the Senior Priority Documents in any
manner whatsoever, including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Senior Priority Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Senior Priority Obligations or
any of the Senior Priority Documents;

(ii) retain or obtain a Lien on any Property of any Person to secure any of the
Senior Priority Obligations, and in connection therewith to enter into any
additional Senior Priority Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Senior Priority Obligations;

(iv) exercise or refrain from exercising any rights against any Credit Party or
any other Person;

(v) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the Senior Priority Obligations; and

(vi) otherwise manage and supervise the Senior Priority Obligations as the
applicable Senior Priority Agent shall deem appropriate.

(b) Each Senior Priority Agent, for and on behalf of itself and the Senior
Priority Creditors represented thereby, hereby agrees that, without affecting
the obligations of such Senior Priority Secured Parties hereunder, each Junior
Priority Agent and the Junior Priority Creditors represented thereby may, at any
time and from time to time, in their sole discretion without the consent of or
notice to any such Senior Priority Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to any such Senior Priority
Secured Party or impairing or releasing the priority provided for herein, amend,
restate, supplement, replace, refinance, extend, consolidate, restructure, or
otherwise modify any of the Junior Priority Documents in any manner whatsoever,
including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Junior Priority Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Junior Priority Obligations or
any of the Junior Priority Documents;

 

J-36



--------------------------------------------------------------------------------

(ii) retain or obtain a Lien on any Property of any Person to secure any of the
Junior Priority Obligations, and in connection therewith to enter into any
additional Junior Priority Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Junior Priority Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against any Credit Party or
any other Person;

(vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the Junior Priority Obligations; and

(vii) otherwise manage and supervise the Junior Priority Obligations as the
Junior Priority Agent shall deem appropriate.

(c) Each Junior Priority Agent, for and on behalf of itself and the Junior
Priority Secured Parties represented thereby, agrees that each Junior Priority
Collateral Document shall include the following language (or language to similar
effect):

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to [name of Junior Priority Agent] pursuant to this Agreement and the
exercise of any right or remedy by [name of Junior Priority Agent] hereunder are
subject to the provisions of the Intercreditor Agreement, dated as of
[            ], 20[ ] (as amended, restated, supplemented or otherwise modified,
replaced or refinanced from time to time, the “Intercreditor Agreement”),
initially among [            ], in its capacities as administrative agent and
collateral agent for the April 2012 First Lien Lenders to the April 2012 First
Lien Credit Agreement, [            ], in its capacities as [administrative
agent and collateral agent] for the [            ]1 [First/Second]2 Lien Lenders
to the Second Lien Credit Agreement, and certain other persons party or that may
become party thereto from time to time. In the event of any conflict between the
terms of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern and control.”

In addition, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees that each Junior
Priority Collateral Document consisting of a mortgage covering any Collateral
consisting of real estate shall contain language appropriate to reflect the
subordination of such Junior Priority Collateral Documents to the Senior
Priority Documents covering such Collateral.

(d) Except as may be separately otherwise agreed in writing by and between or
among any applicable Senior Priority Agents, each Senior Priority Agent, for and
on behalf of itself and the Senior Priority Creditors represented thereby,
hereby agrees that, without affecting the obligations of such Senior Priority
Secured Parties hereunder, any other Senior Priority

 

J-37



--------------------------------------------------------------------------------

Agent and any Senior Priority Creditors represented thereby may, at any time and
from time to time, in their sole discretion without the consent of or notice to
any such Senior Priority Secured Party (except to the extent such notice or
consent is required pursuant to the express provisions of this Agreement), and
without incurring any liability to any such Senior Priority Secured Party,
amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the Senior Priority Documents to which
such other Senior Priority Agent or any Senior Priority Creditor represented
thereby is party or beneficiary in any manner whatsoever, including, to:

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Senior Priority Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Senior Priority Obligations or
any of the Senior Priority Documents;

(ii) retain or obtain a Lien on any Property of any Person to secure any of the
Senior Priority Obligations, and in connection therewith to enter into any
Senior Priority Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Senior Priority Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against any Credit Party or
any other Person;

(vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the Senior Priority Obligations; and

(vii) otherwise manage and supervise the Senior Priority Obligations as such
other Senior Priority Agent shall deem appropriate.

(e) Except as may be separately otherwise agreed in writing by and between or
among any applicable Junior Priority Agents, each Junior Priority Agent, for and
on behalf of itself and the Junior Priority Creditors represented thereby,
hereby agrees that, without affecting the obligations of such Junior Priority
Secured Parties hereunder, any other Junior Priority Agent and any Junior
Priority Creditors represented thereby may, at any time and from time to time,
in their sole discretion without the consent of or notice to any such Junior
Priority Secured Party (except to the extent such notice or consent is required
pursuant to the express provisions of this Agreement), and without incurring any
liability to any such Junior Priority Secured Party, amend, restate, supplement,
replace, refinance, extend, consolidate, restructure, or otherwise modify any of
the Junior Priority Documents to which such other Junior Priority Agent or any
Junior Priority Creditor represented thereby is party or beneficiary in any
manner whatsoever, including, to:

 

J-38



--------------------------------------------------------------------------------

(i) change the manner, place, time, or terms of payment or renew, alter or
increase, all or any of the Junior Priority Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Junior Priority Obligations or
any of the Junior Priority Documents;

(ii) retain or obtain a Lien on any Property of any Person to secure any of the
Junior Priority Obligations, and in connection therewith to enter into any
Junior Priority Documents;

(iii) amend, or grant any waiver, compromise, or release with respect to, or
consent to any departure from, any guaranty or other obligations of any Person
obligated in any manner under or in respect of the Junior Priority Obligations;

(iv) release its Lien on any Collateral or other Property;

(v) exercise or refrain from exercising any rights against any Credit Party or
any other Person;

(vi) retain or obtain the primary or secondary obligation of any other Person
with respect to any of the Junior Priority Obligations; and

(vii) otherwise manage and supervise the Junior Priority Obligations as such
other Junior Priority Agent shall deem appropriate.

(f) The Senior Priority Obligations and the Junior Priority Obligations may be
refunded, replaced or refinanced, in whole or in part, in each case, without
notice to, or the consent (except to the extent a consent is required to permit
the refunding, replacement or refinancing transaction under any Senior Priority
Document or any Junior Priority Document) of any Senior Priority Agent, Senior
Priority Creditors, Junior Priority Agent or Junior Priority Creditors, as the
case may be, all without affecting the Lien Priorities provided for herein or
the other provisions hereof; provided, however, that (x) if the indebtedness
refunding, replacing or refinancing any such Senior Priority Obligations or
Junior Priority Obligations is to constitute Senior Priority Obligations or
Junior Priority Obligations hereunder (as designated by the April 2012 First
Lien Borrower[or the [            ] First Lien Borrower]9), as the case may be,
the holders of such indebtedness (or an authorized agent or trustee on their
behalf) shall bind themselves in writing to the terms of this Agreement pursuant
to an Additional Indebtedness Joinder and any such refunding, replacement or
refinancing transaction shall be in accordance with any applicable provisions of
the Senior Priority Documents and the Junior Priority Documents and (y) for the
avoidance of doubt, the Senior Priority Obligations and Junior Priority
Obligations may be refunded, replaced or refinanced, in whole or in part, in
each case, without notice to, or the consent (except to the extent a consent is
required to permit the refunding, replacement or refinancing transaction under
any Senior Priority Document or any Junior Priority Document) of any Senior
Priority Agent, Senior Priority Creditors, Junior Priority Agent or Junior
Priority Creditors, as the case may be, through the incurrence of Additional
Indebtedness, subject to Section 7.11.

 

J-39



--------------------------------------------------------------------------------

(g) Reinstatement and Continuation of Agreement. If any Senior Priority Agent or
Senior Priority Creditor is required in any Insolvency Proceeding or otherwise
to turn over or otherwise pay to the estate of any Credit Party or any other
Person any payment made in satisfaction of all or any portion of the Senior
Priority Obligations (a “Senior Priority Recovery”), then the Senior Priority
Obligations shall be reinstated to the extent of such Senior Priority Recovery.
If this Agreement shall have been terminated prior to such Senior Priority
Recovery, this Agreement shall be reinstated in full force and effect in the
event of such Senior Priority Recovery, and such prior termination shall not
diminish, release, discharge, impair, or otherwise affect the obligations of the
Parties from such date of reinstatement. All rights, interests, agreements, and
obligations of each Agent, each Senior Priority Creditor, and each Junior
Priority Creditor under this Agreement shall remain in full force and effect and
shall continue irrespective of the commencement of, or any discharge,
confirmation, conversion, or dismissal of, any Insolvency Proceeding by or
against any Credit Party or any other circumstance which otherwise might
constitute a defense available to, or a discharge of, any Credit Party in
respect of the Senior Priority Obligations or the Junior Priority Obligations.
No priority or right of any Senior Priority Agent or any Senior Priority
Creditor shall at any time be prejudiced or impaired in any way by any act or
failure to act on the part of any Borrower or any Guarantor or by the
noncompliance by any Person with the terms, provisions, or covenants of any of
the Senior Priority Documents, regardless of any knowledge thereof which any
Senior Priority Agent or any Senior Priority Creditor may have.

ARTICLE VI

INSOLVENCY PROCEEDINGS

Section 6.1 DIP Financing.

(a) If any Credit Party shall be subject to any Insolvency Proceeding in the
United States at any time prior to the Discharge of Senior Priority Obligations,
and any Senior Priority Agent or Senior Priority Creditors shall seek to provide
any Credit Party with, or consent to a third party providing, any financing
under Section 364 of the Bankruptcy Code or consent to any order for the use of
cash collateral under Section 363 of the Bankruptcy Code (“DIP Financing”), with
such DIP Financing to be secured by all or any portion of the Collateral
(including assets that, but for the application of Section 552 of the Bankruptcy
Code would be Collateral), then each Junior Priority Agent, for and on behalf of
itself and the Junior Priority Creditors represented thereby, agrees that
(subject to the provisions of Section 6.9 hereof) it will raise no objection and
will not directly or indirectly support any objection to such DIP Financing or
to the Liens securing the same on the grounds of a failure to provide “adequate
protection” for the Liens of such Junior Priority Agent securing the applicable
Junior Priority Obligations or on any other grounds (and will not request any
adequate protection solely as a result of such DIP Financing, except as
otherwise set forth herein), and, to the extent the Liens securing the Senior
Priority Obligations are subordinated or pari passu with such DIP Financing,
will subordinate its Liens in the Collateral to (i) such DIP Financing (and all
Obligations relating thereto), (ii) any adequate protection liens provided to
the Senior Priority Creditors, and (iii) any “carve-out” for professional or
United States Trustee fees agreed to by the Senior Priority Agent, so long as
(i) such Junior Priority Agent retains its Lien on the Collateral to secure the
applicable Junior Priority Obligations (in each case, including Proceeds thereof
arising after the commencement of

 

J-40



--------------------------------------------------------------------------------

the case under the Bankruptcy Code), (ii) all Liens on Collateral securing any
such DIP Financing shall be senior to or on a parity with the Liens of the
Senior Priority Agents and the Senior Priority Creditors securing the Senior
Priority Obligations on the Collateral and (iii) if any Senior Priority Agent
receives an adequate protection Lien on post-petition assets of the debtor to
secure the Senior Priority Obligations, each Junior Priority Agent also receives
an adequate protection Lien on such post-petition assets of the debtor to secure
the Junior Priority Obligations (which Lien shall be subject to the provisions
of Section 6.1(b)), provided that the foregoing provisions of this
Section 6.1(a) shall not prevent any Junior Priority Agent or Junior Priority
Creditor from objecting to any provision in any DIP Financing relating to any
provision or content of a plan of reorganization.

(b) All Liens granted to any Senior Priority Agent or Junior Priority Agent in
any Insolvency Proceeding, whether as adequate protection or otherwise, are
intended by the Parties to be and shall be deemed to be subject to the Lien
Priority and the other terms and conditions of this Agreement.

Section 6.2 Relief from Stay. Until the Discharge of Senior Priority
Obligations, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, agrees not to (i) seek relief
from the automatic stay or any other stay in any Insolvency Proceeding in
respect of any portion of the Collateral without each Senior Priority Agent’s
express written consent, or (ii) raise any objection and or directly or
indirectly support any objection to any motion for relief from the automatic
stay or from any injunction against foreclosure or enforcement in respect of
claims made by any Senior Priority Agent or any holder of Senior Priority
Obligations; provided, however, that no Senior Priority Agent shall seek any
relief from the automatic stay with respect to any Collateral without providing
30 days’ prior written notice to each other Party, unless such period is agreed
by each Senior Priority Agent to be modified.

Section 6.3 No Contest. Each Junior Priority Agent, for and on behalf of itself
and the Junior Priority Creditors represented thereby, agrees that, prior to the
Discharge of Senior Priority Obligations, none of them shall contest (or
directly or indirectly support any other Person contesting) (i) any request by
any Senior Priority Agent or Senior Priority Creditor for adequate protection of
its interest in the Collateral (unless in contravention of Section 6.1(a)), or
(ii) any objection by any Senior Priority Agent or Senior Priority Creditor to
any motion, relief, action or proceeding based on a claim by such Senior
Priority Agent or Senior Priority Creditor that its interests in the Collateral
(unless in contravention of Section 6.1(a)) are not adequately protected (or any
other similar request under any law applicable to an Insolvency Proceeding), so
long as any Liens granted to such Senior Priority Agent as adequate protection
of its interests are subject to this Agreement. Except as may be separately
otherwise agreed in writing by and between or among any applicable Senior
Priority Agents, any Senior Priority Agent, for and on behalf of itself and any
Senior Priority Creditors represented thereby, agrees that, prior to the
applicable Discharge of Senior Priority Obligations, none of them shall contest
(or directly or indirectly support any other Person contesting) (a) any request
by any other Senior Priority Agent or any Senior Priority Creditor represented
by such other Senior Priority Agent for adequate protection of its interest in
the Collateral, or (b) any objection by such other Senior Priority Agent or any
Senior Priority Creditor to any motion, relief, action, or proceeding based on a
claim by such other Senior Priority Agent or any Senior Priority Creditor
represented by

 

J-41



--------------------------------------------------------------------------------

such other Senior Priority Agent that its interests in the Collateral are not
adequately protected (or any other similar request under any law applicable to
an Insolvency Proceeding), so long as any Liens granted to such other Senior
Priority Agent as adequate protection of its interests are subject to this
Agreement. Except as may be separately otherwise agreed in writing by and
between or among any applicable Junior Priority Agents, any Junior Priority
Agent, for and on behalf of itself and any Junior Priority Creditors represented
thereby, agrees that, prior to the applicable Discharge of Junior Priority
Obligations, none of them shall contest (or directly or indirectly support any
other Person contesting) (a) any request by any other Junior Priority Agent or
any Junior Priority Creditor represented by such other Junior Priority Agent for
adequate protection of its interest in the Collateral, or (b) any objection by
such other Junior Priority Agent or any Junior Priority Creditor to any motion,
relief, action, or proceeding based on a claim by such other Junior Priority
Agent or any Junior Priority Creditor represented by such other Junior Priority
Agent that its interests in the Collateral are not adequately protected (or any
other similar request under any law applicable to an Insolvency Proceeding), so
long as any Liens granted to such other Junior Priority Agent as adequate
protection of its interests are subject to this Agreement.

Section 6.4 Asset Sales. Except as otherwise set forth in this Section 6.4, each
Junior Priority Agent agrees, for and on behalf of itself and the Junior
Priority Creditors represented thereby, that it will not oppose any sale
consented to or not otherwise opposed by the Senior Priority Agents of any
Collateral pursuant to Section 363 of the Bankruptcy Code (or any similar
provision under the law applicable to any Insolvency Proceeding) so long as
(i) the Senior Priority Agent or the Senior Priority Creditors do not request in
the applicable motion to approve such sale a waiver of the rights of the Junior
Priority Creditors under Section 363(k) of the Bankruptcy Code with respect to
the Collateral and (ii) the proceeds of such sale are applied in accordance with
this Agreement, or if not so applied, the Liens of the Junior Priority Agent in
such Collateral shall attach to the proceeds of such disposition relative to the
Liens of the Senior Priority Creditors as its Liens in such Collateral.

Section 6.5 Separate Grants of Security and Separate Classification. Each
Secured Party acknowledges and agrees that (i) the grants of Liens pursuant to
the Senior Priority Collateral Documents and the Junior Priority Collateral
Documents constitute separate and distinct grants of Liens and (ii) because of,
among other things, their differing rights in the Collateral, the Senior
Priority Obligations are fundamentally different from the Junior Priority
Obligations and must be separately classified in any plan of reorganization
proposed or adopted in an Insolvency Proceeding. To further effectuate the
intent of the parties as provided in the immediately preceding sentence, if it
is held that the claims of the Senior Priority Secured Parties, on the one hand,
and the Junior Priority Secured Parties, on the other hand, in respect of the
Collateral constitute only one secured claim (rather than separate classes of
senior and junior secured claims), then the Secured Parties hereby acknowledge
and agree that all distributions shall be made as if there were separate classes
of Senior Priority Obligation claims and Junior Priority Obligation claims
against the Credit Parties, with the effect being that, to the extent that the
aggregate value of the Collateral is sufficient (for this purpose ignoring all
claims held by the Junior Priority Secured Parties), the Senior Priority Secured
Parties shall be entitled to receive, in addition to amounts distributed to them
in respect of principal, prepetition interest and other claims, all amounts
owing in respect of postpetition interest, fees, and expenses, that is available

 

J-42



--------------------------------------------------------------------------------

from the Collateral for each of the Senior Priority Secured Parties
(irrespective of whether a claim for such amounts is allowed or allowable in
such Insolvency Proceeding), before any distribution is made in respect of the
claims held by the Junior Priority Secured Parties, with the Junior Priority
Secured Parties hereby acknowledging and agreeing to turn over to the Senior
Priority Secured Parties amounts otherwise received or receivable by them to the
extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the aggregate recoveries. The foregoing
sentence is subject to any separate agreement by and between any Additional
Agent, on behalf of itself and the Additional Credit Facility Creditors
represented thereby, and any other Agent, on behalf of itself and the Creditors
represented thereby, with respect to the Obligations owing to any such
Additional Agent and Additional Credit Facility Creditors.

Section 6.6 Enforceability. The provisions of this Agreement are intended to be
and shall be enforceable as “subordination agreement” under Section 510(a) of
the Bankruptcy Code.

Section 6.7 Senior Priority Obligations Unconditional. All rights of any Senior
Priority Agent hereunder, and all agreements and obligations of the other Senior
Priority Agents, the Junior Priority Agents and the Credit Parties (to the
extent applicable) hereunder, shall remain in full force and effect irrespective
of:

(a) any lack of validity or enforceability of any Senior Priority Document;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Senior Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Senior Priority
Document;

(c) any exchange, release, voiding, avoidance or non perfection of any security
interest in any Collateral or any other collateral, or any release, amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding, restatement or increase of all or any
portion of the Senior Priority Obligations or any guarantee or guaranty thereof;

(d) the commencement of any Insolvency Proceeding in respect of the Borrower or
any other Credit Party; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the Senior Priority
Obligations, or of any of the Junior Priority Agent or any Credit Party, to the
extent applicable, in respect of this Agreement.

Section 6.8 Junior Priority Obligations Unconditional. All rights of any Junior
Priority Agent hereunder, and all agreements and obligations of the Senior
Priority Agents, the other Junior Priority Agents and the Credit Parties (to the
extent applicable) hereunder, shall remain in full force and effect irrespective
of:

(a) any lack of validity or enforceability of any Junior Priority Document;

 

J-43



--------------------------------------------------------------------------------

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Junior Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Junior Priority
Document;

(c) any exchange, release, voiding, avoidance or non perfection of any security
interest in any Collateral, or any other collateral, or any release, amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding, restatement or increase of all or any
portion of the Junior Priority Obligations or any guarantee or guaranty thereof;

(d) the commencement of any Insolvency Proceeding in respect of any Credit
Party; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the Junior Priority
Obligations, or of any of the Senior Priority Agent or any Credit Party, to the
extent applicable, in respect of this Agreement.

Section 6.9 Adequate Protection. Except to the extent expressly provided in
Section 6.1 and this Section 6.9, nothing in this Agreement shall limit the
rights of any Agent and the Secured Parties represented thereby from seeking or
requesting adequate protection with respect to their interests in the applicable
Collateral in any Insolvency Proceeding, including adequate protection in the
form of a cash payment, periodic cash payments, cash payments of interest, fees,
or expenses, or additional or replacement collateral, claims, or otherwise;
provided that (a) in the event that any Junior Priority Agent, on behalf of
itself or any of the Junior Priority Creditors represented thereby, seeks or
requests adequate protection in respect of the Junior Priority Obligations and
such adequate protection is granted in the form of additional or replacement
collateral comprising assets of the type of assets that constitute Collateral,
then each Junior Priority Agent, on behalf of itself and the Junior Priority
Creditors represented thereby, agrees that each Senior Priority Agent shall also
be granted a senior Lien on such collateral as security for the Senior Priority
Obligations and that any Lien on such collateral securing the Junior Priority
Obligations shall be subordinate to any Lien on such collateral securing the
Senior Priority Obligations; (b) in the event that any Senior Priority Agent,
for or on behalf of itself or any Senior Priority Creditor represented thereby,
seeks or requests adequate protection in respect of the Senior Priority
Obligations and such adequate protection is granted in the form of additional or
replacement collateral comprising assets of the type of assets that constitute
Collateral, then such Senior Priority Agent, for and on behalf of itself and the
Senior Priority Creditors represented thereby, agrees that each other Senior
Priority Agent shall also be granted a pari passu Lien on such collateral as
security for the Senior Priority Obligations owing to such other Senior Priority
Agent and the Senior Priority Secured Parties represented thereby, and that any
such Lien on such collateral securing such Senior Priority Obligations shall be
pari passu to each such other Lien on such collateral securing such other Senior
Priority Obligations; and (c) in the event that any Junior Priority Agent, on
behalf of itself or any of the Junior Priority Creditors represented thereby,
seeks or requests adequate protection in respect of the Junior Priority
Obligations and such adequate protection is granted in the form of a
superpriority administrative expense claim, including a claim arising under
Section 507(b) of the Bankruptcy

 

J-44



--------------------------------------------------------------------------------

Code, then each Junior Priority Agent, on behalf of itself and the Junior
Priority Creditors represented thereby, agrees that that each Senior Priority
Agent shall also be granted a superpriority administrative expense claim, which
shall be senior in all respects to any such superpriority administrative expense
claim granted to the Junior Priority Agent with respect to the Collateral. Each
Senior Priority Agent, on behalf of itself and the Senior Priority Creditors
represented thereby, agrees that it will not raise or directly or indirectly
support any objection to the granting of any adequate protection to any Junior
Priority Agent in the form of a junior Lien or superiority administrative
expense claim that is consistent with the terms of this Section 6.9.

Section 6.10 Reorganization Securities and Other Plan-Related Issues.

(a) If, in any Insolvency Proceeding, debt obligations of the reorganized debtor
secured by Liens upon any property of the reorganized debtor are distributed
pursuant to a plan of reorganization or similar dispositive restructuring plan,
on account of claims of the Senior Priority Creditors and/or on account of
claims of the Junior Priority Creditors, then, to the extent the debt
obligations distributed on account of claims of the Senior Priority Creditors
and/or on account of claims of the Junior Priority Creditors are secured by
Liens upon the same property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.

(b) Each Junior Priority Agent and the other Junior Priority Creditors (whether
in the capacity of a secured creditor or an unsecured creditor) shall not
propose, vote in favor of, or otherwise directly or indirectly support any plan
of reorganization that is inconsistent with the priorities or other provisions
of this Agreement, other than with the prior written consent of the Senior
Priority Agent or to the extent any such plan is proposed or supported by the
number of Senior Priority Creditors required under Section 1126(d) of the
Bankruptcy Code.

(c) Each Senior Priority Agent and the other Senior Priority Creditors (whether
in the capacity of a secured creditor or an unsecured creditor) shall not
propose, vote in favor of, or otherwise directly or indirectly support any plan
of reorganization that is inconsistent with the priorities or other provisions
of this Agreement, other than with the prior written consent of each other
Senior Priority Agent.

Section 6.11 Certain Waivers.

(a) The Junior Priority Agent, for itself and on behalf of the other Junior
Priority Creditors, waives any claim any Junior Priority Creditor may hereafter
have against any Senior Priority Creditor arising out of the election by any
Senior Priority Creditor of the application of Section 1111(b)(2) of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law.

(b) The Junior Priority Agent, on behalf of itself and the other Junior Priority
Creditors, agrees that none of them shall (i) object, contest, or directly or
indirectly support any other Person objecting to or contesting, any request by
the Senior Priority Agent or any of the other Senior Priority Creditors for the
payment of interest, fees, expenses or other amounts to the Senior Priority
Agent or any other Senior Priority Creditor under Section 506(b) of the
Bankruptcy Code or otherwise, or (ii) assert or directly or indirectly support
any claim against

 

J-45



--------------------------------------------------------------------------------

any Senior Priority Creditor for costs or expenses of preserving or disposing of
any Collateral under Section 506(c) of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law.

(c) So long as the Senior Priority Agent and holders of the Senior Priority
Obligations shall have received and continue to receive all accrued
post-petition Interest, default interest, premiums, fees or expenses with
respect to the Senior Priority Obligations, neither the Senior Priority Agent
nor any other holder of Senior Priority Obligations shall object to, oppose, or
challenge any claim by the Junior Priority Agent or any holder of Junior
Priority Obligations for allowance in any Insolvency Proceeding of Junior
Priority Obligations consisting of postpetition interest, default interest,
premiums, fees, or expenses.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Rights of Subrogation. Each Junior Priority Agent, for and on behalf
of itself and the Junior Priority Creditors represented thereby, agrees that no
payment by such Junior Priority Agent or any such Junior Priority Creditor to
any Senior Priority Agent or Senior Priority Creditor pursuant to the provisions
of this Agreement shall entitle such Junior Priority Agent or Junior Priority
Creditor to exercise any rights of subrogation in respect thereof until the
Discharge of Senior Priority Obligations shall have occurred. Following the
Discharge of Senior Priority Obligations, each Senior Priority Agent agrees to
execute such documents, agreements, and instruments as any Junior Priority Agent
or Junior Priority Creditor may reasonably request to evidence the transfer by
subrogation to any such Person of an interest in the Senior Priority Obligations
resulting from payments to such Senior Priority Agent by such Person, so long as
all costs and expenses (including all reasonable legal fees and disbursements)
incurred in connection therewith by such Senior Priority Agent are paid by such
Person upon request for payment thereof.

Section 7.2 Further Assurances. The Parties will, at their own expense and at
any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that any Party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable such
Party to exercise and enforce its rights and remedies hereunder; provided,
however, that no Party shall be required to pay over any payment or
distribution, execute any instruments or documents, or take any other action
referred to in this Section 7.2, to the extent that such action would contravene
any law, order or other legal requirement or any of the terms or provisions of
this Agreement, and in the event of a controversy or dispute, such Party may
interplead any payment or distribution in any court of competent jurisdiction,
without further responsibility in respect of such payment or distribution under
this Section 7.2.

Section 7.3 Representations. The April 2012 First Lien Agent represents and
warrants to each other Agent that it has the requisite power and authority under
the April 2012 First Lien Facility Documentation to enter into, execute,
deliver, and carry out the terms of this Agreement on behalf of itself and the
April 2012 First Lien Creditors. The [            ]1 [First/Second]2 Lien Agent
represents and warrants to each other Agent that it has the requisite power and
authority

 

J-46



--------------------------------------------------------------------------------

under the [            ]1 [First/Second]2 Lien Facility Documents to enter into,
execute, deliver, and carry out the terms of this Agreement on behalf of itself
and the [            ]1 [First/Second]2 Lien Creditors. Each Additional Agent
represents and warrants to each other Agent that it has the requisite power and
authority under the applicable Additional Documents to enter into, execute,
deliver, and carry out the terms of this Agreement on behalf of itself and any
Additional Creditors represented thereby.

Section 7.4 Amendments. No amendment or waiver of any provision of this
Agreement, and no consent to any departure by any Party hereto, shall be
effective unless it is in a written agreement executed by each Party (except as
provided in Section 7.11 with respect to any Additional Indebtedness Joinder);
provided, however, that notwithstanding the foregoing, any Senior Agents may
separately agree in writing so long as such separate agreement does not
adversely affect the rights of any other Senior Agent not party thereto. No
amendment or waiver of any provision of this Agreement, and no consent to any
departure by any Party hereto, that changes, alters, modifies or otherwise
affects any power, privilege, right, remedy, liability or obligation of, or
otherwise adversely affects in any manner, any Additional Agent that is not then
a Party, or any Additional Creditor not then represented by an Additional Agent
that is then a Party (including but not limited to any change, alteration,
modification or other effect upon any power, privilege, right, remedy, liability
or obligation of or other adverse effect upon any such Additional Agent or
Additional Creditor that may at any subsequent time become a Party or
beneficiary hereof) shall be effective unless it is consented to in writing by
the Borrower (regardless of whether any such Additional Agent or Additional
Creditor ever becomes a Party or beneficiary hereof). Any amendment,
modification or waiver of any provision of this Agreement that would have the
effect, directly or indirectly, through any reference in any Credit Document to
this Agreement or otherwise, of waiving, amending, supplementing or otherwise
modifying such Credit Document, or any term or provision thereof, or any right
or obligation of any Credit Party thereunder or in respect thereof, in each case
in a manner adverse to such Credit Party, shall not be given such effect except
pursuant to a written instrument executed by each affected Credit Party. Any
amendment, modification or waiver of clause (b) in any of the definitions of the
terms “Additional Credit Facilities,” “April 2012 First Lien Credit Agreement”
and “[            ]1 [First/Second]2 Lien Credit Agreement” shall not be given
effect except pursuant to a written instrument executed by the Borrower.

Section 7.5 Addresses for Notices. Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, telecopied, or sent by
overnight express courier service or United States mail and shall be deemed to
have been given when delivered in person or by courier service, upon receipt of
a telecopy or five (5) days after deposit in the United States mail (certified,
with postage prepaid and properly addressed). The addresses of the parties
hereto (until notice of a change thereof is delivered as provided in this
Section 7.5) shall be as set forth below or, as to each party, at such other
address as may be designated by such party in a written notice to all of the
other parties.

 

J-47



--------------------------------------------------------------------------------

April 2012 First Lien Agent:

[                                 ]

[                                 ]

Attention: [               ]

Facsimile: [              ]

Telephone: [            ]

with a copy to:

[                                 ]

[                                 ]

Attention: [              ]

Facsimile: [              ]

Telephone: [            ]

[            ]1 [First/Second]2 Lien Agent:

[                                ]

[                                 ]

Attention: [              ]

Facsimile: [              ]

Telephone: [            ]

with a copy to:

[                                 ]

[                                 ]

Attention: [              ]

Facsimile: [              ]

Telephone: [            ]

 

Any Additional Agent:    As set forth in the Additional Indebtedness Joinder
executed and delivered by such Additional Agent pursuant to Section 7.11.

Section 7.6 No Waiver, Remedies. No failure on the part of any Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 7.7 Continuing Agreement, Transfer of Secured Obligations. This
Agreement is a continuing agreement and shall (a) remain in full force and
effect (x) with respect to all Senior Priority Secured Parties and Senior
Priority Obligations, until the Discharge of Senior Priority Obligations shall
have occurred, subject to Section 5.3 and (y) with respect to all Junior
Priority Secured Parties and Junior Priority Obligations, until the later of the
Discharge of Senior Priority Obligations and the Discharge of Junior Priority
Obligations, (b) be binding upon the

 

J-48



--------------------------------------------------------------------------------

Parties and their successors and assigns, and (c) inure to the benefit of and be
enforceable by the Parties and their respective successors, transferees and
assigns. Nothing herein is intended, or shall be construed to give, any other
Person any right, remedy or claim under, to or in respect of this Agreement or
any Collateral, subject to Section 7.10. All references to any Credit Party
shall include any Credit Party as debtor-in-possession and any receiver or
trustee for such Credit Party in any Insolvency Proceeding. Without limiting the
generality of the foregoing clause (c), any Senior Priority Agent, Senior
Priority Creditor, Junior Priority Agent or Junior Priority Creditor may assign
or otherwise transfer all or any portion of the Senior Priority Obligations or
the Junior Priority Obligations, as applicable, to any other Person, and such
other Person shall thereupon become vested with all the rights and obligations
in respect thereof granted to such Senior Priority Agent, Junior Priority Agent,
Senior Priority Creditor or Junior Priority Creditor, as the case may be, herein
or otherwise. The Senior Priority Secured Parties and the Junior Priority
Secured Parties may continue, at any time and without notice to the other
Parties hereto, to extend credit and other financial accommodations, lend monies
and provide indebtedness to, or for the benefit of, any Credit Party on the
faith hereof.

Section 7.8 Governing Law; Entire Agreement. The validity, performance, and
enforcement of this Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York. This Agreement constitutes the entire
agreement and understanding among the Parties with respect to the subject matter
hereof and supersedes any prior agreements, written or oral, with respect
thereto.

Section 7.9 Counterparts. This Agreement may be executed in any number of
counterparts, and it is not necessary that the signatures of all Parties be
contained on any one counterpart hereof; each counterpart will be deemed to be
an original, and all together shall constitute one and the same document.

Section 7.10 No Third-Party Beneficiaries. This Agreement is solely for the
benefit of the Senior Priority Agents, the Senior Priority Creditors, the Junior
Priority Agents and the Junior Priority Creditors, except as provided in the
following sentence. No other Person shall be deemed to be a third-party
beneficiary of this Agreement, except that each Credit Party shall be a
third-party beneficiary of this Agreement solely for the purposes of Sections
7.4 and 7.11.

Section 7.11 Designation of Additional Indebtedness; Joinder of Additional
Agents.

(a) The Borrower may designate any Additional Indebtedness complying with the
requirements of the definition thereof as Additional Indebtedness for purposes
of this Agreement, upon complying with the following conditions:

(i) one or more Additional Agents for one or more Additional Creditors in
respect of such Additional Indebtedness shall have executed the Additional
Indebtedness Joinder with respect to such Additional Indebtedness, and the April
2012 First Lien Borrower or any such Additional Agent shall have delivered such
executed Additional Indebtedness Joinder to the April 2012 First Lien Agent, the
[            ]1 [First/Second]2 Lien Agent and any other Additional Agent then
party to this Agreement;

 

J-49



--------------------------------------------------------------------------------

(ii) at least five Business Days (unless a shorter period is agreed in writing
by the Parties and the April 2012 First Lien Borrower) prior to delivery of the
Additional Indebtedness Joinder, the April 2012 First Lien Borrower shall have
delivered to the April 2012 First Lien Agent, the [            ]1
[First/Second]2 Lien Agent and any other Additional Agent then party to this
Agreement complete and correct copies of any Additional Credit Facility,
Additional Guaranties and Additional Collateral Documents that will govern such
Additional Indebtedness upon giving effect to such designation (which may be
unexecuted copies of Additional Documents to be executed and delivered
concurrently with the effectiveness of such designation);

(iii) the April 2012 First Lien Borrower shall have executed and delivered to
the April 2012 First Lien Agent, the [            ]1 [First/Second]2 Lien Agent
and any other Additional Agent then party to this Agreement the Additional
Indebtedness Designation (including whether such Additional Indebtedness is
designated Senior Priority Debt or Junior Priority Debt) with respect to such
Additional Indebtedness;

(iv) all state and local stamp, recording, filing, intangible and similar taxes
or fees (if any) that are payable in connection with the inclusion of such
Additional Indebtedness under this Agreement shall have been paid and reasonable
evidence thereof shall have been given to the April 2012 First Lien Agent, the
[            ]1 [First/Second]2 Lien Agent and any other Additional Agent then
party to this Agreement; and

(v) no Event of Default shall have occurred and be continuing.

No Additional Indebtedness may be designated both Senior Priority Debt and
Junior Priority Debt.

(b) Upon satisfaction of the conditions specified in the preceding
Section 7.11(a), the designated Additional Indebtedness shall constitute
“Additional Indebtedness”, any Additional Credit Facility under which such
Additional Indebtedness is or may be incurred shall constitute an “Additional
Credit Facility”, any holder of such Additional Indebtedness or other applicable
Additional Creditor shall constitute an “Additional Creditor”, and any
Additional Agent for any such Additional Creditor shall constitute an
“Additional Agent” for all purposes under this Agreement. The date on which such
conditions specified in clause (a) shall have been satisfied with respect to any
Additional Indebtedness is herein called the “Additional Effective Date” with
respect to such Additional Indebtedness. Prior to the Additional Effective Date
with respect to any Additional Indebtedness, all references herein to Additional
Indebtedness shall be deemed not to take into account such Additional
Indebtedness, and the rights and obligations of the April 2012 First Lien Agent,
the [            ]1 [First/Second]2 Lien Agent and each other Additional Agent
then party to this Agreement shall be determined on the basis that such
Additional Indebtedness is not then designated. On and after the Additional
Effective Date with respect to such Additional Indebtedness, all references
herein to Additional Indebtedness shall be deemed to take into account such
Additional Indebtedness, and the rights and obligations of the April 2012 First
Lien Agent, the [            ]1 [First/Second]2 Lien Agent and each other
Additional Agent then party to this Agreement shall be determined on the basis
that such Additional Indebtedness is then designated.

 

J-50



--------------------------------------------------------------------------------

(c) In connection with any designation of Additional Indebtedness pursuant to
this Section 7.11, each of the April 2012 First Lien Agent, the [            ]1
[First/Second]2 Lien Agent and each Additional Agent then party hereto agrees
(x) to execute and deliver any amendments, amendments and restatements,
restatements or waivers of or supplements to or other modifications to, any
April 2012 First Lien Collateral Documents, [            ]1 [First/Second]2 Lien
Collateral Documents or Additional Collateral Documents, as applicable, and any
agreements relating to any security interest in Control Collateral, Cash
Collateral, Senior Priority Common Mortgaged Collateral and Junior Priority
Common Mortgaged Collateral, and to make or consent to any filings or take any
other actions, as may be reasonably deemed by the Borrower to be necessary or
reasonably desirable for any Lien on any Collateral to secure such Additional
Indebtedness to become a valid and perfected Lien (with the priority
contemplated by the applicable Additional Indebtedness Designation delivered
pursuant to this Section 7.11 and by this Agreement), and (y) otherwise to
reasonably cooperate to effectuate a designation of Additional Indebtedness
pursuant to this Section 7.11 (including, without limitation, if requested, by
executing an acknowledgment of any Additional Indebtedness Joinder or of the
occurrence of any Additional Effective Date).

Section 7.12 Headings. The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

Section 7.13 Severability. If any of the provisions in this Agreement shall, for
any reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement and shall not invalidate the Lien Priority or the application
of Proceeds and other priorities set forth in this Agreement.

Section 7.14 Attorneys’ Fees. The Parties agree that if any dispute,
arbitration, litigation, or other proceeding is brought with respect to the
enforcement of this Agreement or any provision hereof, the prevailing party in
such dispute, arbitration, litigation, or other proceeding shall be entitled to
recover its reasonable attorneys’ fees and all other costs and expenses incurred
in the enforcement of this Agreement, irrespective of whether suit is brought.

Section 7.15 VENUE; JURY TRIAL WAIVER.

(a) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS FOR ITSELF AND ITS
PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS OR ANY LETTER OF CREDIT TO WHICH IT IS A PARTY TO THE
EXCLUSIVE GENERAL JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK FOR
THE COUNTY OF NEW YORK (THE “NEW YORK SUPREME COURT”), AND THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (THE “FEDERAL DISTRICT
COURT,” AND TOGETHER WITH THE NEW YORK SUPREME COURT, THE “NEW YORK COURTS”) AND
APPELLATE COURTS FROM EITHER OF THEM; PROVIDED THAT NOTHING IN THIS AGREEMENT
SHALL BE DEEMED OR OPERATE TO PRECLUDE (I) ANY AGENT FROM BRINGING SUIT OR
TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL
OR ANY OTHER SECURITY FOR

 

J-51



--------------------------------------------------------------------------------

THE OBLIGATIONS (IN WHICH CASE ANY PARTY SHALL BE ENTITLED TO ASSERT ANY CLAIM
OR DEFENSE, INCLUDING ANY CLAIM OR DEFENSE THAT THIS SECTION 7.15 WOULD
OTHERWISE REQUIRE TO BE ASSERTED IN A LEGAL ACTION OR PROCEEDING IN A NEW YORK
COURT), OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT, (II) ANY PARTY FROM BRINGING ANY
LEGAL ACTION OR PROCEEDING IN ANY JURISDICTION FOR THE RECOGNITION AND
ENFORCEMENT OF ANY JUDGMENT AND (III) IF ALL SUCH NEW YORK COURTS DECLINE
JURISDICTION OVER ANY PERSON, OR DECLINE (OR IN THE CASE OF THE FEDERAL DISTRICT
COURT, LACK) JURISDICTION OVER ANY SUBJECT MATTER OF SUCH ACTION OR PROCEEDING,
A LEGAL ACTION OR PROCEEDING MAY BE BROUGHT WITH RESPECT THERETO IN ANOTHER
COURT HAVING JURISDICTION.

(b) EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN
DOCUMENT OR ANY LETTER OF CREDIT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
ANY LOAN DOCUMENT OR ANY LETTER OF CREDIT, OR THE TRANSACTIONS RELATED THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 7.15 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY
JURY.

(c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 7.5. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

Section 7.16 Intercreditor Agreement. This Agreement is the Intercreditor
Agreement referred to in the April 2012 First Lien Credit Agreement, the
[            ]1 [First/Second]2 Lien Credit Agreement and each Additional Credit
Facility. Nothing in this Agreement shall be deemed to subordinate the right of
any Junior Priority Secured Party to receive payment to the right of any Senior
Priority Secured Party (whether before or after the occurrence of an Insolvency
Proceeding), it being the intent of the Parties that this Agreement shall
effectuate a subordination of Liens as between the Senior Priority Secured
Parties, on the one hand, and the Junior Priority Secured Parties, on the other
hand, but not a subordination of Indebtedness.

Section 7.17 No Warranties or Liability. Each Party acknowledges and agrees that
none of the other Parties has made any representation or warranty with respect
to the execution, validity, legality, completeness, collectability or
enforceability of any other April 2012 First Lien Facility Document, any other
[            ]1 [First/Second]2 Lien Facility Document or any other Additional
Document. Except as otherwise provided in this Agreement, each Party will be

 

J-52



--------------------------------------------------------------------------------

entitled to manage and supervise its respective extensions of credit to any
Credit Party in accordance with law and their usual practices, modified from
time to time as they deem appropriate.

Section 7.18 Conflicts. In the event of any conflict between the provisions of
this Agreement and the provisions of any April 2012 First Lien Facility
Document, any [            ]1 [First/Second]2 Lien Facility Document or any
Additional Document, the provisions of this Agreement shall govern.

Section 7.19 Information Concerning Financial Condition of the Credit Parties.
Each Party hereby assumes responsibility for keeping itself informed of the
financial condition of the Credit Parties and all other circumstances bearing
upon the risk of nonpayment of the April 2012 First Lien Obligations, the
[            ]1 [First/Second]2 Lien Obligations or any Additional Obligations,
as applicable. Each Party hereby agrees that no Party shall have any duty to
advise any other Party of information known to it regarding such condition or
any such circumstances. In the event any Party, in its sole discretion,
undertakes at any time or from time to time to provide any information to any
other Party to this Agreement, it shall be under no obligation (a) to provide
any such information to such other Party or any other Party on any subsequent
occasion, (b) to undertake any investigation not a part of its regular business
routine, or (c) to disclose any other information.

[Signature pages follow]

 

J-53



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the April 2012 First Lien Agent, for and on behalf of itself
and the April 2012 First Lien Creditors, and the [            ]1 [First/Second]2
Lien Agent, for and on behalf of itself and the [            ]1 [First/Second]2
Lien Creditors, have caused this Agreement to be duly executed and delivered as
of the date first above written.

 

[                    ], in its capacity as

April 2012 First Lien Agent

  By:         Name:     Title:

 

[                    ], in its capacity as

[            ]1 [First/Second]2 Lien Agent

  By:         Name:     Title:

 

S-1



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

Each Credit Party hereby acknowledges that it has received a copy of this
Agreement and consents thereto, agrees to recognize all rights granted thereby
to the April 2012 First Lien Agent, the April 2012 First Lien Creditors, the
[            ]1 [First/Second]2 Lien Agent, the [            ]1 [First/Second]2
Lien Creditors, any Additional Agent and any Additional Creditors, and will not
do any act or perform any obligation which is not in accordance with the
agreements set forth in this Agreement. Each Credit Party further acknowledges
and agrees that it is not an intended beneficiary or third party beneficiary
under this Agreement, except as expressly provided in Section 7.4 or
Section 7.10.

CREDIT PARTIES:

 

BUCCANEER HOLDINGS, INC. By:       Name:   Title:

 

SYNIVERSE HOLDINGS, INC. By:       Name:   Title:

 

[SUBSIDIARY GUARANTORS] By:       Name:   Title:

 

S-2



--------------------------------------------------------------------------------

EXHIBIT A

ADDITIONAL INDEBTEDNESS DESIGNATION

DESIGNATION dated as of                    , 20            , by Syniverse
Holdings, Inc., a Delaware corporation (the “Borrower”). Capitalized terms used
herein and not otherwise defined herein shall have the meaning specified in the
Intercreditor Agreement (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “Intercreditor Agreement”) entered into as of
[            ], 20[ ], between [            ], in its capacity as administrative
agent and collateral agent (together with its successors and assigns in such
capacity, the “April 2012 First Lien Agent”) for the April 2012 First Lien
Creditors, and [            ], in its capacities [as administrative agent and
collateral agent] (together with its successors and assigns in such capacity,
the “[            ]1 [First/Second]2 Lien Agent”) for the [            ]1
[First/Second]2 Lien Lenders.16 Capitalized terms used herein and not otherwise
defined herein shall have the meaning specified in the Intercreditor Agreement.

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of                     , 20             (the “Additional Credit
Facility”), among [list any applicable Credit Party], [list Additional
Creditors] [and Additional Agent, as agent (the “Additional Agent”)].17

Section 7.11 of the Intercreditor Agreement permits the Borrower to designate
Additional Indebtedness under the Intercreditor Agreement. Accordingly:

Section 1. Representations and Warranties. The Borrower hereby represents and
warrants to the April 2012 First Lien Agent, the [            ]1 [First/Second]2
Lien Agent, and any Additional Agent that:

(1) The Additional Indebtedness incurred or to be incurred under the Additional
Credit Facility constitutes “Additional Indebtedness” which complies with the
definition of such term in the Intercreditor Agreement;

(2) all conditions set forth in Section 7.11 of the Intercreditor Agreement with
respect to the Additional Indebtedness have been satisfied; and

(3) on the date hereof there does not exist, and after giving effect to the
designation of such Additional Indebtedness there will not exist, any Event of
Default.

Section 2. Designation of Additional Indebtedness. The Borrower hereby
designates such Additional Indebtedness as Additional Indebtedness under the
Intercreditor Agreement and such Additional Indebtedness shall constitute
[Senior Priority Debt] [Junior Priority Debt].

 

Ex. A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Designation to be duly
executed by its duly authorized officer or other representative, all as of the
day and year first above written.

 

SYNIVERSE HOLDINGS, INC. By:       Name:   Title:

 

Ex. A-2



--------------------------------------------------------------------------------

EXHIBIT B

ADDITIONAL INDEBTEDNESS JOINDER

JOINDER, dated as of                    , 20            , among Syniverse
Holdings, Inc., a Delaware corporation (the “Borrower”), those certain Domestic
Subsidiaries of the Borrower from time to time party to the Intercreditor
Agreement described below, [            ], in its capacities as administrative
agent (together with its successors and assigns in such capacities, the “April
2012 First Lien Agent”)18 for the April 2012 First Lien Creditors,
[            ], in its capacities [as administrative agent and collateral agent]
(together with its successors and assigns in such capacities, the
“[            ]1 [First/Second]2 Lien Agent”)19 for the [            ]1
[First/Second]2 Lien Lenders, [list any previously added Additional Agent] [and
insert name of each Additional Agent under any Additional Credit Facility being
added hereby as party] and any successors or assigns thereof, to the
Intercreditor Agreement dated as of [            ], 20[ ] (as amended, restated,
supplemented or otherwise modified from time to time, the “Intercreditor
Agreement”) among the April 2012 First Lien Agent, [and] the [            ]1
[First/Second]2 Lien Agent [and (list any previously added Additional Agent)].
Capitalized terms used herein and not otherwise defined herein shall have the
meaning specified in the Intercreditor Agreement.

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of                 , 20             (the “Additional Credit Facility”),
among [list any applicable Grantor], [list any applicable Additional Creditors
(the “Joining Additional Creditors”)] [and insert name of each applicable
Additional Agent (the “Joining Additional Agent”)].20

Section 7.11 of the Intercreditor Agreement permits the Borrower to designate
Additional Indebtedness under the Intercreditor Agreement. The Borrower has so
designated Additional Indebtedness incurred or to be incurred under the
Additional Credit Facility as Additional Indebtedness by means of an Additional
Indebtedness Designation.

Accordingly, [the Joining Additional Agent, for itself and on behalf of the
Joining Additional Creditors,]21 hereby agrees with April 2012 the First Lien
Agent, the [            ]1 [First/Second]2 Lien Agent and any other Additional
Agent party to the Intercreditor Agreement as follows:

Section 1. Agreement to be Bound. The [Joining Additional Agent, for itself and
on behalf of the Joining Additional Creditors,]22 hereby agrees to be bound by
the terms and provisions of the Intercreditor Agreement and shall, as of the
Additional Effective Date with respect to the Additional Credit Facility, be
deemed to be a party to the Intercreditor Agreement.

Section 2. Recognition of Claims. The April 2012 First Lien Agent (for itself
and on behalf of the April 2012 First Lien Lenders), the [            ]1
[First/Second]2 Lien Agent (for itself and on behalf of the [            ]1
[First/Second]2 Lien Lenders) and [each of] the Additional Agent[s](for itself
and on behalf of any Additional Creditors represented thereby) hereby agree that
the interests of the respective Creditors in the Liens granted to the April 2012
First Lien Agent, the [            ]1 [First/Second]2 Lien Agent, or any
Additional Agent, as applicable, under the applicable Credit Documents shall be
treated, as among the Creditors, as having the priorities

 

Ex. B-1



--------------------------------------------------------------------------------

provided for in Section 2.1 of the Intercreditor Agreement, and shall at all
times be allocated among the Creditors as provided therein regardless of any
claim or defense (including without limitation any claims under the fraudulent
transfer, preference or similar avoidance provisions of applicable bankruptcy,
insolvency or other laws affecting the rights of creditors generally) to which
the April 2012 First Lien Agent, the [            ]1 [First/Second]2 Lien Agent,
any Additional Agent or any Creditor may be entitled or subject. The April 2012
First Lien Agent (for itself and on behalf of the April 2012 First Lien
Creditors), the [            ]1 [First/Second]2 Lien Agent (for itself and on
behalf of the [            ]1 [First/Second]2 Lien Creditors), and any
Additional Agent party to the Intercreditor Agreement (for itself and on behalf
of any Additional Creditors represented thereby) (a) recognize the existence and
validity of the Additional Obligations represented by the Additional Credit
Facility, and (b) agree to refrain from making or asserting any claim that the
Additional Credit Facility or other applicable Additional Documents are invalid
or not enforceable in accordance with their terms as a result of the
circumstances surrounding the incurrence of such obligations. The [Joining
Additional Agent (for itself and on behalf of the Joining Additional Creditors]
(a) recognize[s] the existence and validity of the April 2012 First Lien
Obligations represented by the April 2012 First Lien Credit Agreement and the
existence and validity of the [            ]1 [First/Second]2 Lien Obligations
represented by the [            ]1 [First/Second]2 Lien Credit Agreement23 and
(b) agree[s] to refrain from making or asserting any claim that the April 2012
First Lien Credit Agreement, the [            ]1 [First/Second]2 Lien Credit
Agreement or other April 2012 First Lien Facility Documentation or
[            ]1 [First/Second]2 Lien Facility Documentation,23 as the case may
be, are invalid or not enforceable in accordance with their terms as a result of
the circumstances surrounding the incurrence of such obligations.

Section 3. Notices. Notices and other communications provided for under the
Intercreditor Agreement to be provided to [the Joining Additional Agent] shall
be sent to the address set forth on Annex 1 attached hereto (until notice of a
change thereof is delivered as provided in Section 7.5 of the Intercreditor
Agreement).

Section 4. Miscellaneous. THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.

[Add Signatures]

 

1 

Insert month and year when this agreement is initially entered into (i.e., April
2012).

2 

Insert (i) “First,” if this Agreement is initially entered into in connection
with the incurrence of debt with pari passu Lien priority to the April 2012
First Lien Credit Agreement or (ii) “Second,” if this agreement is initially
entered into in connection with the incurrence of debt with Junior Lien Priority
to the April 2012 First Lien Credit Agreement.

3 

Describe the applicable Borrower.

4 

Insert the section number of the negative covenant restricting Liens in the
Initial [            ]1 [First/Second]2 Lien Credit Agreement.

 

Ex. B-2



--------------------------------------------------------------------------------

5 

Insert the section number of the definitions section in the Initial
[            ]1 [First/Second]2 Lien Credit Agreement.

6 

Insert the section number of the negative covenant restricting Indebtedness in
the Initial [            ]1 [First/Second]2 Lien Credit Agreement.

7 

Insert the section number of the definitions section in the Initial
[            ]1 [First/Second]2 Lien Credit Agreement.

8 

Include if this agreement is initially entered into in connection with the
incurrence of Junior Priority Debt.

9 

Include if this agreement is initially entered into in connection with the
incurrence of Senior Priority Debt.

10 

Insert (i) “April 2012 First Lien Agent”, if at the time this agreement entered
is first entered into it represents the majority in principal amount of the
Senior Priority Obligations or (ii) otherwise, the title of such other Senior
Priority Agent that represents the greatest principal amount of Senior Priority
Obligations.

11 

Insert (i) “April 2012”, if at the time this agreement entered is first entered
into it represents the majority in principal amount of the Senior Priority
Obligations or (ii) the month and year when this agreement is initially entered
into (i.e., April 2012), if another Senior Priority Agent represents the
greatest principal amount of Senior Priority Obligations at the time this
agreement is first entered into.

12 

Insert (i) “Senior,” if this agreement is initially entered into in connection
with the incurrence of debt with pari passu Lien priority to the April 2012
First Lien Credit Agreement or (ii) “Junior,” if this agreement is initially
entered into in connection with the Junior Lien Priority to the April 2012 First
Lien Credit Agreement.

13 

If this agreement is initially entered into in connection with the entry into a
new revolving loan facility, add the defined term for such facility here.

14 

If this agreement is initially entered into in connection with the entry into a
new revolving loan facility, add the defined terms for the parties to such
agreement.

15 

If this agreement is initially entered into in connection with the entry into a
new revolving loan facility, add the defined term for the Obligations with
respect to such facility.

16 

Revise as appropriate to refer to any successor April 2012 First Lien Agent or
[            ]1 [First/Second]2 Lien Agent and to add reference to any
previously added Additional Agent.

17 

Revise as appropriate to refer to the relevant Additional Credit Facility,
Additional Creditors and any Additional Agent.

18 

Revise as appropriate to refer to any successor April 2012 First Lien Agent.

19 

Revise as appropriate to refer to any successor [            ]1 [First/Second]2
Lien Agent.

20 

Revise as appropriate to refer to the relevant Additional Credit Facility,
Additional Creditors and any Additional Agent.

21 

Revise as appropriate to refer to any Additional Agent being added hereby and
any Additional Creditors represented thereby.

22 

Revise references throughout as appropriate to refer to the party or parties
being added.

23 

Add reference to any previously added Additional Credit Facility and related
Additional Obligations as appropriate.

 

Ex. B-3



--------------------------------------------------------------------------------

EXHIBIT K-1

to

CREDIT AGREEMENT

FORM OF INCREASE SUPPLEMENT

INCREASE SUPPLEMENT, dated as of [            ], to the Credit Agreement, dated
as of April 23, 2012 (as may be amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time in
accordance with its terms, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among Syniverse Holdings, Inc., a
Delaware corporation (the “Borrower”), Buccaneer Holdings, Inc., a Delaware
corporation, the Lenders from time to time party thereto and Barclays Bank PLC,
as the Swing Line Lender, an L/C Issuer and the Administrative Agent.

1. Pursuant to Section 2.14 of the Credit Agreement, the Borrower hereby
proposes to increase (the “Increase”) the aggregate [Existing Term Loan
commitments] [Existing Revolving Credit Facility] from [$            ] to
[$            ].

2. Each of the following Lenders (each, an “Increasing Lender”) has been invited
by the Borrower, and has agreed, subject to the terms hereof, to increase its
[Existing Term Loan commitment] [Existing Revolving Credit Facility] as follows:

 

   

Name of Lender

 

Initial [Term Loan]

[Revolving Credit]

Commitment

 

[___ Tranche]1 Supplemental [Term Loan]

[Revolving] Commitment

(after giving effect hereto)

    $   $     $   $     $   $

3. Pursuant to Section 2.14 of the Credit Agreement, by execution and delivery
of this Increase Supplement, each of the Increasing Lenders agrees and
acknowledges that it shall have an aggregate Initial [Term Loan] [Revolving
Credit] Commitment and Supplemental [Term Loan] [Revolving] Commitment in the
amount equal to the amount set forth above next to its name.

[Remainder of Page Intentionally Left Blank]

 

1 

Indicate relevant Tranche.

 

K-1-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this INCREASE SUPPLEMENT to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

 

The Increasing Lender:

[INCREASING LENDER]

By:       Name:   Title:

 

SYNIVERSE HOLDINGS, INC.,

as Borrower

By:       Name:   Title:

 

K-1-2



--------------------------------------------------------------------------------

EXHIBIT K-2

to

CREDIT AGREEMENT

FORM OF LENDER JOINDER AGREEMENT

THIS LENDER JOINDER AGREEMENT, dated as of [            ] (this “Lender Joinder
Agreement”), by and among the bank or financial institution party hereto (the
“Additional Commitment Lender”), SYNIVERSE HOLDINGS, INC., a Delaware
corporation (together with its successors and assigns, the “Borrower”) and
BARCLAYS BANK PLC, as administrative agent (in such capacity, the
“Administrative Agent”).

RECITALS:

WHEREAS, reference is made to the Credit Agreement, dated as of April 23, 2012
(as may be amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time in accordance with its terms,
the “ Credit Agreement;” the terms defined therein being used herein as therein
defined), among Syniverse Holdings, Inc., a Delaware corporation (the
“Borrower”), Buccaneer Holdings, Inc., a Delaware corporation, the Lenders from
time to time party thereto and Barclays Bank PLC, as the Swing Line Lender, an
L/C Issuer and the Administrative Agent.; and

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may add Supplemental [Term Loan] [Revolving] Commitments of one or more
Additional Commitment Lenders by entering into one or more Lender Joinder
Agreements provided that after giving effect thereto the aggregate amount of all
Supplemental [Term Loan] [Revolving] Commitments shall not exceed the Maximum
Incremental Facilities Amount.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1. The Additional Commitment Lender party hereto hereby agrees to commit to
provide its respective Commitments as set forth on Schedule A annexed hereto, on
the terms and subject to the conditions set forth below:

Such Additional Commitment Lender (a) represents and warrants that it is legally
authorized to enter into this Lender Joinder Agreement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements referred to in Section 5.05 of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Lender Joinder Agreement; (c) agrees
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes each applicable Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement, the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to each such Agent, as applicable, by the terms
thereof,

 

K-2-2



--------------------------------------------------------------------------------

together with such powers as are incidental thereto; (e) hereby affirms the
acknowledgements and representations of such Additional Commitment Lender as a
Lender contained in Section 9.06 of the Credit Agreement; and (f) agrees that it
will be bound by the provisions of the Credit Agreement and will perform in
accordance with the terms of the Credit Agreement all the obligations which by
the terms of the Credit Agreement are required to be performed by it as a
Lender, including its obligations pursuant to Section 10.07 of the Credit
Agreement.

 

2. The Additional Commitment Lender hereby agrees to make its Supplemental [Term
Loan] [Revolving] Commitment on the following terms and conditions on the
Effective Date set forth on Schedule A pertaining to such Additional Commitment
Lender attached hereto:

 

  1. Additional Commitment Lender to Be a Lender. Such Additional Commitment
Lender acknowledges and agrees that upon its execution of this Lender Joinder
Agreement that such Additional Commitment Lender shall on and as of the
Effective Date set forth on Schedule A become a “Lender” with respect to the
[Term Loan] [Revolving] Tranche indicated on Schedule A, under, and for all
purposes of, the Credit Agreement and the other Loan Documents, shall be subject
to and bound by the terms thereof, shall perform all the obligations of and
shall have all rights of a Lender thereunder, and shall make available such
amount to fund its ratable share of outstanding Loans on the Effective Date as
the Administrative Agent may instruct.

 

  2. Certain Delivery Requirements. Such Additional Commitment Lender has
delivered or shall deliver herewith to the Borrower and the Administrative Agent
such forms, certificates or other evidence with respect to United States federal
income tax withholding matters as such Additional Commitment Lender may be
required to deliver to the Borrower and the Administrative Agent pursuant to
Section 10.15 of the Credit Agreement.

 

  3. Credit Agreement Governs. Except as set forth in this Lender Joinder
Agreement, Supplemental [Term Loan] [Revolving] Commitments shall otherwise be
subject to the provisions of the Credit Agreement and the other Loan Documents.

 

  4. Notice. For purposes of the Credit Agreement, the initial notice address of
such Additional Commitment Lender shall be as set forth below its signature
below.

 

  5. Recordation of the New Loans. Upon execution, delivery and effectiveness
hereof, the Administrative Agent will record the Supplemental [Term Loan]
[Revolving] Commitments made by such Additional Commitment Lender in the
Register.

 

  6. Amendment, Modification and Waiver. This Lender Joinder Agreement may not
be amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.

 

  7.

Entire Agreement. This Lender Joinder Agreement, the Credit Agreement and the
other Loan Documents constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior

 

K-2-3



--------------------------------------------------------------------------------

  agreements and understandings, both written and verbal, among the parties or
any of them with respect to the subject matter hereof.

 

  8. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK REGARDLESS OF THE LAWS THAT
MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.

 

  9. Severability. Any provision of this Lender Joinder Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

  10. Counterparts. This Lender Joinder Agreement may be executed in one or more
counterparts (and by different parties hereto in different counterparts), each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery by telecopier or other electronic
transmission of an executed counterpart of a signature page to this Lender
Joinder Agreement shall be effective as delivery of an original executed
counterpart of this Lender Joinder Agreement. The Administrative Agent may also
require that any such documents and signatures delivered by telecopier or other
electronic transmission be confirmed by a manually-signed original thereof;
provided, that the failure to request or deliver the same shall not limit the
effectiveness of any document or signature delivered by telecopier or other
electronic transmission.

[Remainder of Page Intentionally Left Blank]

 

K-2-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Lender Joinder Agreement as of the date
first above written.

 

[NAME OF ADDITIONAL COMMITMENT

LENDER]

By:       Name:   Title: Notice Address: Attention: Telephone: Facsimile:

 

BARCLAYS BANK PLC

Administrative Agent

By:       Name:   Title:

 

SYNIVERSE HOLDINGS, INC.,

as Borrower

By:       Name:   Title:

 

K-2-5



--------------------------------------------------------------------------------

SCHEDULE A

to

EXHIBIT I-2

SUPPLEMENTAL [TERM LOAN] [REVOLVING] COMMITMENTS

 

Additional

Commitment

Lender

 

[        Tranche]1

Supplemental

[Term Loan]

[Revolving]

Commitment

 

Principal

Amount

Committed

 

Aggregate Amount of

All Supplemental

[Term Loan]

[Revolving]

Commitments

 

 

 

Maturity Date

    $   $  

Effective Date of Lender Joinder Agreement:            

 

 

 

 

 

 

1 

Indicate relevant Tranche.



--------------------------------------------------------------------------------

EXHIBIT L

to

CREDIT AGREEMENT

FORM OF ACCEPTANCE AND PREPAYMENT NOTICE

BARCLAYS BANK PLC,

    as Administrative Agent under the

    Credit Agreement referred to below

[            ]

[DATE]

Attention: [            ]

 

  Re: SYNIVERSE HOLDINGS, INC.

This Acceptance and Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(v)(D) of that certain Credit Agreement dated as of April 23,
2012 (as may be amended, restated, amended and restated, extended, supplemented
or otherwise modified in writing from time to time in accordance with its terms,
the “Credit Agreement;” the terms defined therein being used herein as therein
defined), among Syniverse Holdings, Inc., a Delaware corporation (the
“Borrower”), Buccaneer Holdings, Inc., a Delaware corporation, the Lenders from
time to time party thereto and Barclays Bank PLC, as the Swing Line Lender, an
L/C Issuer and the Administrative Agent.

Pursuant to Section 2.05(a)(v)(D) of the Credit Agreement, the Borrower hereby
notifies you that it accepts offers delivered in response to the Solicited
Discounted Prepayment Notice having an Offered Discount equal to or greater than
[•]% (the “Acceptable Discount”) in an aggregate amount not to exceed the
Solicited Discounted Prepayment Amount.

The Borrower requests that Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Acceptance and Prepayment
Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

L-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.

 

SYNIVERSE HOLDINGS, INC. By:       Name:   Title:

 

L-2



--------------------------------------------------------------------------------

EXHIBIT M

to

CREDIT AGREEMENT

FORM OF DISCOUNT RANGE PREPAYMENT NOTICE

BARCLAYS BANK PLC,

as Administrative Agent under the

Credit Agreement referred to below

[            ]

[DATE]

Attention: [            ]

 

  Re: SYNIVERSE HOLDINGS, INC.

This Discount Range Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(v)(C) of that certain Credit Agreement dated as of April 23,
2012 (as may be amended, restated, amended and restated, extended, supplemented
or otherwise modified in writing from time to time in accordance with its terms,
the “Credit Agreement;” the terms defined therein being used herein as therein
defined), among Syniverse Holdings, Inc., a Delaware corporation (the
“Borrower”), Buccaneer Holdings, Inc., a Delaware corporation, the Lenders from
time to time party thereto and Barclays Bank PLC, as the Swing Line Lender, an
L/C Issuer and the Administrative Agent.

Pursuant to Section 2.05(a)(v)(C) of the Credit Agreement, the Borrower hereby
requests that each [Lender of the Initial Term Loans] [[and] each Lender of the
[•, 20•]10 Tranche[s]] submit a Discount Range Prepayment Offer. Any Discounted
Term Loan Prepayment made in connection with this solicitation shall be subject
to the following terms:

1. This Borrower Solicitation of Discount Range Prepayment Offers is extended at
the sole discretion of the Borrower to each [Lender of the Initial Term Loans]
[[and to each] Lender of the [•, 20•]11 Tranche[(s)]].

2. The maximum aggregate Outstanding Amount of the Discounted Term Loan
Prepayment that will be made in connection with this solicitation is [$[•] of

 

M-1



--------------------------------------------------------------------------------

Initial Term Loans] [[and] $[•] of the [•, 20•]12 Tranche[(s)] of Incremental
Term Loans] (the “Discount Range Prepayment Amount”).13

 

 

10

List multiple Tranches if applicable.

 

11 

List multiple Tranches if applicable.

 

M-2



--------------------------------------------------------------------------------

12

List multiple Tranches if applicable.

 

13 

Minimum of $10.0 million and whole increments of $1.0 million.

3. The Borrower is willing to make Discount Term Loan Prepayments at a
percentage discount to par value greater than or equal to [•]% but less than or
equal to [•]% (the “Discount Range”).

To make an offer in connection with this solicitation, you are required to
deliver to the Administrative Agent a Discount Range Prepayment Offer on or
before 5:00 p.m. New York time on the date that is three Business Days following
the dated delivery of the notice pursuant to Section 2.05(a)(v)(A) of the Credit
Agreement.

The Borrower requests that Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Discount Range Prepayment
Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

M-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

 

SYNIVERSE HOLDINGS, INC. By:       Name:   Title:

Enclosure: Form of Discount Range Prepayment Offer

 

M-4



--------------------------------------------------------------------------------

EXHIBIT N

to

CREDIT AGREEMENT

FORM OF DISCOUNT RANGE PREPAYMENT OFFER

BARCLAYS BANK PLC,

as Administrative Agent under the

Credit Agreement referred to below

[            ]

[DATE]

Attention: [            ]

 

  Re: SYNIVERSE HOLDINGS, INC.

Reference is made to (a) that certain Credit Agreement dated as of April 23,
2012 (as may be amended, restated, amended and restated, extended, supplemented
or otherwise modified in writing from time to time in accordance with its terms,
the “Credit Agreement;” the terms defined therein being used herein as therein
defined), among Syniverse Holdings, Inc., a Delaware corporation (the
“Borrower”), Buccaneer Holdings, Inc., a Delaware corporation, the Lenders from
time to time party thereto and Barclays Bank PLC, as the Swing Line Lender, an
L/C Issuer and the Administrative Agent and (b) that certain Discount Range
Prepayment Notice, dated             , 20        , from the Borrower (the
“Discount Range Prepayment Notice”).

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(v)(C) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:

1. This Discount Range Prepayment Offer is available only for prepayment on the
[Initial Term Loans] [[and the] [•, 20•]14 Tranche[s]] held by the undersigned.

2. The maximum aggregate Outstanding Amount of the Discounted Term Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Submitted Amount”):

[Initial Term Loans—$[•]]

[[•, 20•]15 Tranche[s]—$[•]]

 

 

14 

List multiple Tranches if applicable.



--------------------------------------------------------------------------------

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [•]% (the “Submitted Discount”).

The undersigned Lender hereby expressly consents and agrees to a prepayment of
its [Initial Term Loans] [[and its] [•, 20•]16 Tranche[s]] indicated above
pursuant to Section 2.05(a)(v) of the Credit Agreement at a price equal to the
Applicable Discount and in an aggregate Outstanding Amount not to exceed the
Submitted Amount, as such amount may be reduced in accordance with the Discount
Range Proration, if any, and as otherwise determined in accordance with and
subject to the requirements of the Credit Agreement.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

15 

List multiple Tranches if applicable.

16 

List multiple Tranches if applicable.

 

N-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.

[             ]

 

By:       Name   Title: By:       Name   Title:



--------------------------------------------------------------------------------

EXHIBIT O

to

CREDIT AGREEMENT

FORM OF SOLICITED DISCOUNTED PREPAYMENT NOTICE

BARCLAYS BANK PLC,

as Administrative Agent under the

Credit Agreement referred to below

[            ]

[DATE]

Attention: [            ]

Re: SYNIVERSE HOLDINGS, INC.

This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(v)(D) of that certain Credit Agreement dated as of April 23,
2012 (as may be amended, restated, amended and restated, extended, supplemented
or otherwise modified in writing from time to time in accordance with its terms,
the “Credit Agreement;” the terms defined therein being used herein as therein
defined), among Syniverse Holdings, Inc., a Delaware corporation (the
“Borrower”), Buccaneer Holdings, Inc., a Delaware corporation, the Lenders from
time to time party thereto and Barclays Bank PLC, as the Swing Line Lender, an
L/C Issuer and the Administrative Agent.

Pursuant to Section 2.05(a)(v)(D) of the Credit Agreement, the Borrower hereby
requests that [each Lender of the Initial Term Loans] [[and] each Lender of the
[•, 20•]17 Tranche[s]] submit a Solicited Discounted Prepayment Offer. Any
Discounted Term Loan Prepayment made in connection with this solicitation shall
be subject to the following terms:

1. This Borrower Solicitation of Discounted Prepayment Offers is extended at the
sole discretion of the Borrower to each [Lender of the Initial Term Loans] [[and
to each] Lender of the [•, 20•]18 Tranche[s]].

 

 

17 

List multiple Tranches if applicable.

18 

List multiple Tranches if applicable.

 

O-1



--------------------------------------------------------------------------------

2. The maximum aggregate Outstanding Amount of the Discounted Term Loan
Prepayment that will be made in connection with this solicitation is (the
“Solicited Discounted Prepayment Amount”):19

[Initial Term Loans—$[•]]

[[•, 20•]20 Tranche[s]—$[•]]

To make an offer in connection with this solicitation, you are required to
deliver to the Administrative Agent a Solicited Discounted Prepayment Offer on
or before 5:00 p.m. New York time on the date that is three Business Days
following delivery of this notice pursuant to Section 2.05(a)(v)(D) of the
Credit Agreement.

The Borrower requests that Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Solicited Discounted
Prepayment Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

19

Minimum of $10.0 million and whole increments of $1.0 million.

20 

List multiple Tranches if applicable.

 

O-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.

 

SYNIVERSE HOLDINGS, INC. By:       Name:   Title:

Enclosure: Form of Solicited Discounted Prepayment Offer

 

O-3



--------------------------------------------------------------------------------

EXHIBIT P

to

CREDIT AGREEMENT

FORM OF SOLICITED DISCOUNTED PREPAYMENT OFFER

BARCLAYS BANK PLC,

as Administrative Agent under the

Credit Agreement referred to below

[            ]

[DATE]

Attention: [            ]

 

  Re: SYNIVERSE HOLDINGS, INC.

Reference is made to (a) that certain Credit Agreement dated as of April 23,
2012 (as may be amended, restated, amended and restated, extended, supplemented
or otherwise modified in writing from time to time in accordance with its terms,
the “Credit Agreement;” the terms defined therein being used herein as therein
defined), among Syniverse Holdings, Inc., a Delaware corporation (the
“Borrower”), Buccaneer Holdings, Inc., a Delaware corporation, the Lenders from
time to time party thereto and Barclays Bank PLC, as the Swing Line Lender, an
L/C Issuer and the Administrative Agent and (b) that certain Solicited
Discounted Prepayment Notice, dated             , 20        , from the Borrower
(the “Solicited Discounted Prepayment Notice”).

To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice on or before the third Business Day following your receipt of
this notice.

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(v)(D) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:

 

P-1



--------------------------------------------------------------------------------

1. This Solicited Discounted Prepayment Offer is available only for prepayment
on the [Initial Term Loans][[and the] [•, 20•]21 Tranche[s]] held by the
undersigned.

2. The maximum aggregate Outstanding Amount of the Discounted Term Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Offered Amount”):

[Initial Term Loans—$[•]]

[[•, 20•]22 Tranche[s]—$[•]]

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [•]% (the “Offered Discount”).

The undersigned Lender hereby expressly consents and agrees to a prepayment of
its [Initial Term Loans] [[and its]
[•, 20•]23 Tranche[s]] pursuant to Section 2.05(a)(v) of the Credit Agreement at
a price equal to the Acceptable Discount and in an aggregate Outstanding Amount
not to exceed such Lender’s Offered Amount as such amount may be reduced in
accordance with the Solicited Discount Proration, if any, and as otherwise
determined in accordance with and subject to the requirements of the Credit
Agreement.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

21 

List multiple Tranches if applicable.

22 

List multiple Tranches if applicable.

23 

List multiple Tranches if applicable.

 

P-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.

[             ]

 

By:       Name   Title: By:       Name   Title:

 

P-3



--------------------------------------------------------------------------------

EXHIBIT Q

to

CREDIT AGREEMENT

FORM OF SPECIFIED DISCOUNT PREPAYMENT NOTICE

BARCLAYS BANK PLC,

as Administrative Agent under the

Credit Agreement referred to below

[            ]

[DATE]

Attention: [            ]

 

  Re: SYNIVERSE HOLDINGS, INC.

This Specified Discount Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(v)(B) of that certain Credit Agreement dated as of April 23,
2012 (as may be amended, restated, amended and restated, extended, supplemented
or otherwise modified in writing from time to time in accordance with its terms,
the “Credit Agreement;” the terms defined therein being used herein as therein
defined), among Syniverse Holdings, Inc., a Delaware corporation (the
“Borrower”), Buccaneer Holdings, Inc., a Delaware corporation, the Lenders from
time to time party thereto and Barclays Bank PLC, as the Swing Line Lender, an
L/C Issuer and the Administrative Agent.

Pursuant to Section 2.05(a)(v)(B) of the Credit Agreement, the Borrower hereby
offers to make a Discounted Term Loan Prepayment to each [Lender of the Initial
Term Loans] [[and to each] Lender of the [•, 20•]1 Tranche[s]] on the following
terms:

1. This Borrower Offer of Specified Discount Prepayment is available only to
each [Lender of the Initial Term Loans] [[and to each] Lender of the [•, 20•]2
Tranche[s]].

2. The maximum aggregate Outstanding Amount of the Discounted Term Loan
Prepayment that will be made in connection with this offer shall not exceed $[•]
of the [Initial Term Loans] [[and $[•] of the] [•, 20•]3 Tranche[(s)] of
Incremental Term Loans] (the “Specified Discount Prepayment Amount”).4

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment will be made is [•]% (the “Specified Discount”).

 

 

1 

List multiple Tranches if applicable.

2 

List multiple Tranches if applicable.

3 

List multiple Tranches if applicable.

4 

Minimum of $10.0 million and whole increments of $1.0 million.

 

Q-1



--------------------------------------------------------------------------------

To accept this offer, you are required to submit to the Administrative Agent a
Specified Discount Prepayment Response on or before 5:00 p.m. New York time on
the date that is three (3) Business Days following the date of delivery of this
notice pursuant to Section 2.05(a)(v)(B) of the Credit Agreement.

The Borrower requests that Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Specified Discount
Prepayment Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

Q-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.

 

SYNIVERSE HOLDINGS, INC. By:       Name:   Title:

Enclosure: Form of Specified Discount Prepayment Response

 

Q-3



--------------------------------------------------------------------------------

EXHIBIT R

to

CREDIT AGREEMENT

FORM OF SPECIFIED DISCOUNT PREPAYMENT RESPONSE

BARCLAYS BANK PLC,

as Administrative Agent under the

Credit Agreement referred to below

[            ]

[DATE]

Attention: [            ]

 

  Re: SYNIVERSE HOLDINGS, INC.

Reference is made to (a) that certain Credit Agreement dated as of April 23,
2012 (as may be amended, restated, amended and restated, extended, supplemented
or otherwise modified in writing from time to time in accordance with its terms,
the “Credit Agreement;” the terms defined therein being used herein as therein
defined), among Syniverse Holdings, Inc., a Delaware corporation (the
“Borrower”), Buccaneer Holdings, Inc., a Delaware corporation, the Lenders from
time to time party thereto and Barclays Bank PLC, as the Swing Line Lender, an
L/C Issuer and the Administrative Agent and (b) that certain Specified Discount
Prepayment Notice, dated            , 20        , from the Borrower (the
“Specified Discount Prepayment Notice”).

The undersigned Lender hereby gives you irrevocable notice, pursuant to
2.05(a)(v)(B) of the Credit Agreement, that it is willing to accept a prepayment
of the following [Tranches of] Term Loans held by such Lender at the Specified
Discount in an aggregate Outstanding Amount as follows:

[Initial Term Loans—$[•]]

[[•, 20•]1 Tranche[s]—$[•]]

The undersigned Lender hereby expressly consents and agrees to a prepayment of
its [Initial Term Loans][[and its] [•, 20•]2 Tranche[s]] pursuant to
Section 2.05(a)(v)(B) of the Credit Agreement at a price equal to the Specified
Discount in the aggregate Outstanding Amount not to exceed the amount set forth
above, as such amount may be reduced in accordance

 

 

1 

List multiple Tranches if applicable.

2 

List multiple Tranches if applicable.

 

R-1



--------------------------------------------------------------------------------

with the Specified Discount Proration, and as otherwise determined in accordance
with and subject to the requirements of the Credit Agreement.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.

[             ]

 

By:       Name   Title:

 

By:       Name   Title:

 

R-3